   Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 1 of 301



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MARCUS WILSON, et al.,

                                    Plaintiffs,
                                                                 9:18-CV-0391
              v.                                                 (LEK/TWD)


ANTHONY J. ANNUCCI, et al.,

                                    Defendants.


APPEARANCES:

MARCUS WILSON
17-A-3001
Plaintiff, pro se
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13021

DAVID CARTER
94-A-7328
Plaintiff, pro se
Five Points Correctional Facility
Caller Box 119
Romulus, NY 14541


HON. LETITIA JAMES                                JOSHUA E. McMAHON, ESQ.
New York State Attorney General                   Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224


THÉRÈSE WILEY DANCKS
United States Magistrate Judge
     Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 2 of 301



                        ORDER AND REPORT-RECOMMENDATION

I.     INTRODUCTION

       This civil rights action was brought by pro se Plaintiffs Marcus Wilson, Larry McNair,

Clete Birkett, Matthew Jackson, Brian Piscopo, David Carter, and Felix Morales, asserting

claims against named and "Doe" Defendants arising out of their incarceration at Auburn

Correctional Facility ("Auburn C.F."). Dkt. No. 1 ("Compl."). Only the Eighth Amendment

conditions-of-confinement claims brought by Plaintiffs Wilson and Carter remain in this action.

See Dkt. No. 12 ("June 2018 Order") at 2, 6, 9-10; Dkt. No. 34.

       The named Defendants have moved for summary judgment pursuant to Rule 56 of the

Federal Rules of Civil Procedure. Dkt. No. 54. Plaintiff Wilson filed papers opposing the

motion pursuant to Fed. R. Civ. P. 56(d), and requesting that the Court strike the motion,

re-open discovery, compel responses, and impose sanctions. Dkt. Nos. 57, 57-1, 57-2, 57-3,

57-4, 60 (collectively, the "Wilson Opposition and Omnibus Motion").1 Plaintiff Carter did not

oppose Defendants' motion, but instead filed a proposed amended complaint. Dkt. No. 63-2.

Thereafter, Plaintiff Wilson also filed a proposed amended complaint. Dkt. No. 66 ("Wilson

Proposed Amended Complaint").

       For the reasons that follow, the Court denies Plaintiff Wilson's motions, declines to

accept either of the proposed amended complaints as the operative pleading, and

recommends that Defendants' motion for summary judgment be granted in its entirety.




       1
        Plaintiff Wilson separately filed papers seeking partial reconsideration of the June
2018 Order. Dkt. No. 58 ("Motion for Reconsideration"). By Decision and Order filed on April
16, 2020, the Motion for Reconsideration was denied. See Dkt. No. 69.

                                               2
      Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 3 of 301



II.     FACTUAL BACKGROUND

        A.    The Complaint

        Plaintiffs filed this Section 1983 action in February, 2018. See Compl. at 9. The

complaint alleges that between January, 2017 and February, 2018, Plaintiffs, who each have

"preexisting medical conditions," were forced to eat in an environment contaminated by bird

feces and "blood spatter," and use utensils that were not thoroughly cleaned and sanitized.

Id. at 5-7. The complaint names the following individuals as defendants: (1) "John Doe"

Corrections Sergeants who worked the 7:00 A.M. to 3:00 P.M. shift in the mess hall; (2) "John

Doe" Corrections Sergeants who worked the 3:00 P.M. to 11:00 P.M. shift in the mess hall;

(3) "John/Jane Doe" Food Services Administrator; (4) Graham, the Superintendent of Auburn

Correctional Facility; (5) Corey, the Deputy Superintendent of Auburn Correctional Facility;

and (6) Anthony J. Annucci, the Commissioner of the New York State Department of

Corrections and Community Supervision. Id. at 1.

        The complaint alleges that the "Doe" Defendants denied Plaintiffs' requests to "power

wash" and sanitize the mess hall, in disregard of their own "policy," and that Defendants

Annucci, Graham, and Corey each learned of the unsanitary conditions in the mess hall "via

grievance complaints [filed] by [P]laintiffs[,]" yet failed to remedy the situation. Compl. at 5-6.

The complaint further alleges that Defendants failed to ensure that the mess hall was

properly cleaned despite knowing that Plaintiffs' exposure to the unsanitary conditions

presented an "excessive risk" to their "health and safety." Id. at 6.

        B.    Undisputed Material Facts

        Birds were present in the mess hall where Plaintiffs ate meals beginning in January,



                                                 3
       Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 4 of 301



2017. Dkt. No. 54-5 at 7-8; Dkt. No. 54-8 at 21-22, 62-63. Plaintiffs frequently saw bird feces

in eating areas of the mess hall. Dkt. No. 54-5 at at 7-9; Dkt. No. 54-8 at 21-22, 62-63. At

times, human blood spatter resulting from inmate altercations was also visible in eating

areas. Dkt. No. 54-5 at 10-11.

         The chairs and tables in the mess hall were wiped down and sterilized with disinfectant

every morning and "after every meal" by inmates tasked with cleaning the mess hall area.

Dkt. No. 54-5 at 8-9.

         Several inmates from Auburn Correctional Facility, including Wilson and Carter,

developed respiratory infections in or around March, 2018. Dkt. No. 54-5 at 7, 20; Dkt. No.

54-8 at 65.

         Plaintiff Wilson filed a grievance on or about March 29, 2018, complaining about

adverse health effects caused by an "air-borne disease" resulting from "the bird fecal

problem" throughout the facility. Dkt. No. 54-7 at 9. Plaintiff Wilson filed a second grievance

on April 1, 2018, complaining about the conditions of the mess hall. Id. at 10. Wilson's

grievances were later consolidated with grievances filed by four (4) other inmates under

Grievance Number AUB 74030-18. Id. at 5.

         The grievances concerning the conditions in the mess hall were investigated by

Deputy Superintendent of Administration William Fennessy, and "Bird Feces Cleanup Crews"

were established to power wash areas of the facility, including the mess hall where Plaintiffs

ate. Dkt. No. 54-7 at 6-8; Dkt. No. 54-8 at 63-66. An "outside" company was also brought in

to remove birds from the mess hall. Dkt. No. 54-8 at 65-66.

III.     DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

         Defendants argue that summary judgment is appropriate because (1) Plaintiffs failed

                                                4
   Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 5 of 301



to name and serve the "Doe" Defendants, (2) Plaintiffs failed to establish that Defendants

Annucci, Graham, and Corey were personally involved in the alleged wrongdoing, (3) no

reasonable jury could conclude that the circumstances described in the complaint rise to the

level of a constitutional violation, and (4) Defendants are entitled to qualified immunity. See

generally, Dkt. No. 54-1.2

        In response, Plaintiff Wilson argues, among other things, that (1) Plaintiffs were unable

to name and serve the "Doe" Defendants based on counsel's failure to properly comply with

the Court's Valentin Order issued as part of the June 2018 Order, (2) Defendants Annucci,

Graham, and Corey were aware of the mess hall conditions before any grievances were filed

and thus were personally involved in the constitutional violation,3 (3) a reasonable jury could

conclude that the circumstances described in the complaint rise to the level of a constitutional

violation, and (4) Defendants are not entitled to qualified immunity. See Dkt. No. 57-2; 57-3;

57-4.


        2
          Defendants also argue that in the event summary judgment is not granted on one or
more of the grounds raised in their motion papers, dismissal is appropriate based upon
Plaintiffs' failure to exhaust their administrative remedies before commencing this action, and
request an evidentiary hearing pursuant to Messa v. Goord, 652 F.3d 305 (2d Cir. 2011).
See Dkt. No. 54-1 at 7 n.3. Because "failure to exhaust" is an affirmative defense, and
Defendants have not expressly moved for summary judgment on this basis, the Court
declines to consider the issue of exhaustion herein.
        3
          In an effort to establish such awareness, Plaintiff Wilson has introduced evidence
showing that (1) an inmate filed a Section 1983 lawsuit before this action was commenced
complaining about the presence of birds and exposure to bird feces at Auburn Correctional
Facility, (2) the facility might have been cited by The Public Employee Safety and Health
Bureau ("PESH") in early 2018 for a health code violation, and (3) unidentified corrections
officials might have filed a lawsuit about unsanitary conditions in a separate mess hall used
exclusively by corrections officials at the facility. See Dkt. No. 57-2 at 1-3; Dkt. No. 57-3 at 2-
6; Dkt. No. 57-5 at 1. Wilson further argues that counsel wrongly failed to provide discovery
related to the PESH investigation and lawsuit filed by corrections officials. Dkt. No. 57-2 at 2-
3.

                                                 5
   Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 6 of 301



       For the reasons set forth below, the Court recommends that Plaintiffs’ Eighth

Amendment claim be dismissed on the merits. As a result, the Court declines to consider the

alternative grounds for dismissal raised by Defendants.

       A.     Legal Standard Governing Summary Judgment Motions

       Summary judgment may be granted only if the submissions of the parties taken

together "show that there is no genuine issue of material fact and that the moving party is

entitled to judgment as a matter of law." Fed. R. Civ. P. 56; see Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 251-52 (1986). The party moving for summary judgment bears the initial

burden of showing, through the production of admissible evidence, that no genuine issue of

material fact exists. Salahuddin v. Goord, 467 F.3d 263, 272-73 (2d Cir. 2006). A dispute of

fact is "genuine" if "the [record] evidence is such that a reasonable jury could return a verdict

for the nonmoving party." Anderson, 477 U.S. at 248.

       Only after the moving party has met this burden is the nonmoving party required to

produce evidence demonstrating that genuine issues of material fact exist. Salahuddin, 467

F.3d at 272-73. The nonmoving party must do more than "rest upon the mere allegations . . .

of the [plaintiff's] pleading" or "simply show that there is some metaphysical doubt as to the

material facts." Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585-86

(1986). "Conclusory allegations, conjecture and speculation . . . are insufficient to create a

genuine issue of fact." Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir. 1998).

       A party opposing summary judgment is required to submit admissible evidence. See

Spiegel v. Schulmann, 604 F.3d 72, 81 (2d Cir. 2010) ("It is well established that in

determining the appropriateness of a grant of summary judgment, [the court] . . . may rely

only on admissible evidence.") (citation and internal quotation marks omitted).

                                                6
   Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 7 of 301



       In Jeffreys v. City of New York, 426 F.3d 549, 554 (2d Cir. 2005), the Second Circuit

reminded that on summary judgment motions "[t]he mere existence of a scintilla of evidence

in support of the plaintiff’s position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff." "At the summary judgment stage, a nonmoving

party must offer some hard evidence showing that its version of the events is not wholly

fanciful." Id. (citation and internal quotation marks omitted). "To defeat summary judgment, .

. . nonmoving parties may not rely on conclusory allegations or unsubstantiated speculation."

Id. (citation and internal quotation marks omitted). "[T]o satisfy Rule 56(e), affidavits must be

based upon 'concrete particulars,' not conclusory allegations." Schwapp v. Town of Avon,

118 F.3d 106, 111 (2d Cir. 1997) (citation omitted). "Statements that are devoid of any

specifics, but replete with conclusions, are insufficient to defeat a properly supported motion

for summary judgment." Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d Cir. 1999).

       In determining whether a genuine issue of material fact exists, the court must resolve

all ambiguities and draw all reasonable inferences against the moving party. Major League

Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008). Where a party is

proceeding pro se, the court is obliged to "read [the pro se party’s] supporting papers

liberally, and . . . interpret them to raise the strongest arguments that they suggest." Burgos

v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994). However, "a pro se party's 'bald assertion,'

unsupported by evidence, is not sufficient to overcome a motion for summary judgment."

Cole v. Artuz, No. 93-CV-5981, 1999 WL 983876 at *3 (S.D.N.Y. Oct. 28, 1999)4 (citing Carey

v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).


       Copies of all unpublished decisions cited herein will be provided to Plaintiffs in
       4


accordance with LeBron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

                                                 7
   Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 8 of 301



       B.     Plaintiff Carter's Failure to Comply with N.D.N.Y. L.R. 7.1(a)(3)

       While courts are required to give due deference to a plaintiff’s pro se status, that status

"does not relieve [a pro se] plaintiff of his duty to meet the requirements necessary to defeat a

motion for summary judgment." Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d Cir.

2003). Plaintiff Carter failed to respond to the statement of material facts filed by Defendants

in support of their motion for summary judgment, as required under N.D.N.Y. L.R. 7.1(a)(3). 5

       Where a party has failed to respond to the movant's statement of material facts in the

manner required under N.D.N.Y. L.R. 7.1(a)(3), the facts in the movant’s statement to which

the plaintiff has not properly responded will be accepted as true (1) to the extent that they are

supported by evidence in the record,6 and (2) provided that the nonmovant, if proceeding pro

se, has been specifically advised of the possible consequences of failing to respond to the

motion.7 See Champion v. Artuz, 76 F.3d 483, 486 (2d Cir. 1996).




       5
        L.R. 7.1(a)(3) requires the opposing party to file a response to the movant's
Statement of Material Facts. Under the rule, the response "shall mirror the movant's
Statement of Material Facts by admitting and/or denying each of the movant’s assertions in
matching numbered paragraphs. Each denial shall set forth a specific citation to the record
where the factual issue arises."
       6
         L.R. 7.1(a)(3) provides that "The Court shall deem admitted any properly supported
facts set forth in the Statement of Material Facts that the opposing party does not specifically
controvert." However, see Vermont Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373 F.3d
241, 244 (2d. Cir. 2004) ("[I]n determining whether the moving party has met his burden of
showing the absence of a genuine issue for trial, the district court may not rely solely on the
statement of undisputed facts in the moving party’s [Statement of Material Facts]. It must be
satisfied that the citation to evidence in the record supports the assertion.") (citations
omitted).
       7
          The Clerk's Office provided Plaintiffs with the requisite notice of the consequences of
their failure to respond to Defendants' summary judgment motion. See Dkt. No. 55.

                                                8
   Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 9 of 301



       C.     Legal Standard Governing Conditions-of-Confinement Claim

       The Eighth Amendment prohibits the infliction of "cruel and unusual punishments."

U.S. Const. amend. VIII. The prohibition extends to prison conditions. Horne v. Coughlin,

155 F.3d 26, 31 (2d Cir. 1998). "The Constitution does not mandate comfortable prisons . . .

but neither does it permit inhumane ones, and it is now settled that the treatment a prisoner

receives in prison and the conditions under which he is confined are subject to scrutiny under

the Eighth Amendment." Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citations and internal

quotation marks omitted). "Because society does not expect or intend prison conditions to be

comfortable, only extreme deprivations are sufficient" to support a claim for unconstitutional

conditions of confinement. Blyden v. Mancusi, 186 F.3d 252, 263 (2d Cir. 1999).

       To state a claim under the Eighth Amendment based upon conditions of confinement,

an inmate must satisfy both an objective and a subjective element. Farmer, 511 U.S. at 834,

837. To satisfy the objective element, a plaintiff must establish that he was incarcerated

under conditions that resulted in a "sufficiently serious" deprivation, such as the denial of a

"life[ ] necessit[y]" or a "substantial risk of harm." Id. at 834. To satisfy the subjective

element, a plaintiff must establish that the "defendant official acted with a sufficiently culpable

state of mind . . ., such as deliberate indifference to inmate health or safety." Walker v.

Schult, 717 F.3d 119, 125 (2d Cir. 2013) (citations and internal quotation marks omitted).

       To establish the objective element, an inmate must show "that the conditions, either

alone or in combination, pose an unreasonable risk of serious damage to his health." Id.

Health includes the risk of serious damage to "physical and mental soundness." Darnell v.

Pineiro, 849 F.3d 17, 30 (2d Cir. 2017) (quoting LaReau v. MacDougall, 473 F.2d 974, 978

(2d Cir. 1972)). Prison officials violate the Eighth Amendment when they "deprive an inmate

                                                 9
  Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 10 of 301



of his 'basic human needs' such as food, clothing, medical care, and safe and sanitary living

conditions." Walker, 717 F.3d at 125 (quoting Phelps v. Kapnolas, 308 F.3d 180, 185 (2d Cir.

2002) (per curiam)). There is no "static test" for determining whether a deprivation is serious

enough to violate an inmate's Eighth Amendment rights. Id. (citing Jabbar v. Fischer, 683

F.3d 54, 57 (2d Cir. 2012)). "The conditions themselves must be evaluated in light of

contemporary standards of decency." Jabbar, 683 F.3d at 57 (citation and internal quotation

marks omitted).

       When the challenged prison conditions include exposure to unsanitary conditions, the

Second Circuit has been unwilling "to set a minimum duration and minimum severity of an

exposure for it to reach the level of a constitutional violation." Willey v. Kirkpatrick, 801 F.3d

51, 68 (2d Cir. 2015). There is no "bright-line durational requirement for a viable unsanitary

conditions claim. Nor is there some minimal level of grotesquerie required . . . ." Id. "The

severity of an exposure may be less quantifiable than its duration, but its qualitative offence

to a prisoner’s dignity should be given due consideration." Id.

       To constitute deliberate indifference under the subjective element, "[t]he prison official

must know of, and disregard, an excessive risk to inmate health or safety." Jabbar, 683 F.3d

at 57; see also Trammel v. Keane, 338 F.3d 155, 162-63 (2d Cir. 2003) (the state of mind for

the subjective element in cases involving prison conditions is "deliberate indifference to

inmate health or safety."). "The official must be both aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference." Farmer, 511 U.S. at 837. Mere negligence is not enough. Id. at 835.

       D.     Analysis

       Turning first to the objective element, this Court previously found that an inmate's

                                                10
  Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 11 of 301



exposure to bird feces covering a heating system only ten feet from the inmate's cell, and

mold on fencing a significant height above the inmate's cell, was not sufficiently serious to

satisfy the objective element of an Eighth Amendment conditions-of-confinement claim, and

recommended dismissal of the claim on summary judgment. See Johnson v. Fischer, No.

9:12-CV-0210, 2015 WL 670429, at *11 (N.D.N.Y. Aug. 5, 2014). That recommendation was

accepted and adopted by the Honorable David N. Hurd, and the plaintiff's appeal was

thereafter dismissed as lacking an arguable basis in law or fact. See Johnson v. Fischer,

2015 WL 670429, at *1 (N.D.N.Y. Feb. 17, 2015), appeal dismissed, No. 15-767 (2d Cir. Aug

6, 2015).

       There is no evidence in the record that the Plaintiffs in this case experienced a greater

exposure to bird feces than the plaintiff in Johnson v. Fischer, either in terms of duration or

proximity. To the contrary, the evidence in the record shows that throughout the entire time

that Plaintiffs ate in the mess hall, there were areas where no bird feces was present, and at

least Plaintiff Wilson only ate in such areas. Dkt. No. 54-5 at 8-9. Moreover, Plaintiff Wilson

testified that throughout the entire time that he ate at the mess hall at Auburn C.F., a group of

inmates were tasked with cleaning the area, which they did before every meal. Id. Thus, the

mess hall environment is distinguishable from environments that courts have found

objectively serious based on the presence of, or exposure to, feces. See Willey v.

Kirkpatrick, No. 07-CV-6484, 2013 WL 434188, at *8 (W.D.N.Y. Feb. 4, 2013) (collecting

cases where Eighth Amendment conditions-of-confinement claims proceeded to trial based

on protracted and concentrated exposure to feces or sewage), vacated and remanded by 801

F.3d 51 (2d Cir. 2015).

       Moreover, neither Plaintiff has introduced evidence showing that they complained

                                               11
  Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 12 of 301



about, or developed an illness attributable to, exposure to "blood spatter" or bird feces in the

mess hall at any point during 2017. To the contrary, Plaintiff Wilson testified that he first

noticed he was having respiratory problems in March, 2018. Dkt. No. 54-5 at 20. In addition,

Plaintiff Wilson testified that after inmates complained about the mess hall environment, a

"power washing" crew was established to address the presence of bird feces throughout the

facility, and Plaintiff Carter testified that an "outside" company was also brought in to remove

the birds, which resulted in a significant reduction in the bird population. Dkt. No. 54-5 at 9;

Dkt. No. 54-8 at 65-66; Dkt. No. 54-7 at 6-8.8 In other words, the evidence in the record

shows that the conditions in the mess hall were not objectively serious in 2017, and improved

thereafter.9

       Based on these facts, no rational factfinder could conclude that Plaintiffs were


       8
         Of course, power washing equipment would also address the alleged "blood spatter"
on walls in the mess hall.
       9
          As noted, Plaintiff Wilson has also introduced showing corrections officials might
have filed a lawsuit around the same time regarding the conditions of a different mess hall at
Auburn C.F. where they dined, and PESH may have cited Auburn C.F. for an unidentified
health code violation in early 2018. Dkt. No. 57-2 at 1-3; Dkt. No. 57-3 at 2-6; Dkt. No. 57-5
at 1. Even assuming these averments are true, neither is sufficient to establish that the
conditions in the mess hall where Plaintiffs dined presented an unreasonable risk of serious
damage to their health. See, e.g., Vann v. Donnelly, No. 00-CV-0911, 2005 WL 246810, at
*4 (W.D.N.Y. Feb. 1, 2005) ("Without some basis to conclude that an unreasonable exposure
took place, the alleged failure to comply with an OSHA regulation is not a sufficient basis to
maintain an Eighth Amendment claim."); Pack v. Artuz, 348 F. Supp. 2d 63, 83 (S.D.N.Y.
2004) ("[E]ven if the concentration of airborne asbestos particulates in the counseling unit
violated the air-quality guidelines set by either the State or by OSHA -- and plaintiff has
offered no proof that it did -- plaintiff's limited exposure, which consisted of a few hours every
three months over the course of five years, was simply insufficient to allow a reasonable
fact-finder to conclude that plaintiff endured an unreasonable risk of serious damage to his
health."). Moreover, if public health officials did investigate Auburn C.F. in early 2018, the
fact that the investigation did not result in even a temporary closure of the mess hall where
Plaintiffs dined is actually further evidence that the mess hall conditions did not present a risk
of serious harm to anyone eating or working in that environment.

                                                12
   Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 13 of 301



subjected to an unreasonable risk of serious damage to their health as a result of dining in

the mess hall at Auburn C.F. See, e.g., Thomas v. DeCastro, No. 14-CV-6409, 2018 WL

1322207, at *13 (S.D.N.Y. Mar. 13, 2018) (concluding that plaintiff could not satisfy "the

objective prong" with respect to "the allegations surrounding the birds in the mess hall area");

Phillips v. LaValley, No. 12-CV-609, 2014 WL 1202693, at *12 (N.D.N.Y. Mar. 24, 2014)

(finding that an inmate’s food tray being "contaminated" with a cockroach poses a condition

that is "insufficiently serious to sustain an Eighth Amendment conditions of confinement

claim"); Johnson, 2015 WL 670429, at *1, *11; Mitchell v. Goord, No. 04-CV-366, 2007 WL

189087, at *5 (N.D.N.Y. Jan. 22, 2007) (holding that allegations of, inter alia, an "infestation

by vermin, insects, rats, and mice" does not rise to the level of an Eighth Amendment

violation); Govan v. Campbell, 289 F. Supp. 2d 289, 296-97 (N.D.N.Y. 2003) (permitting, inter

alia, "wild birds . . . to fly within the cells . . . do[es] not rise to the level of a constitutional

violation"); see also Vann v. Griffin, No. 16-CV-9903, 2018 WL 6199860, at *7 (S.D.N.Y. Nov.

28, 2018) ("Exposure to germs alone does not create a deprivation sufficiently serious to

satisfy the objective prong." (citing Townsend v. Clemons, 2013 WL 818662, at *7 (S.D.N.Y.

Jan. 30, 2013)), report and recommendation adopted by 2013 WL 868605 (S.D.N.Y. Mar. 4,

2013). Thus, Plaintiffs have failed to create a genuine issue of material fact with respect to

the objective element of their claim.

       Furthermore, even if the Court were to assume that the conditions in the mess hall

presented an unreasonable risk of serious harm to Plaintiffs, there is no evidence in the

record that any of the named Defendants or officials working in the mess hall knew that the

environment was unsafe, yet refused to act to improve conditions. Indeed, neither Plaintiff

has presented any evidence showing that any inmate ever made a specific complaint to any

                                                    13
  Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 14 of 301



official that was ignored, or that any official was aware that inmates were suffering health

complications as a result of eating in the mess hall, yet refused to act. To the contrary, as

noted above, Plaintiff Carter testified that after inmates complained, additional efforts were

made to clean the mess hall. Dkt. No. 54-8 at 63-66. Plaintiff Wilson similarly testified that

after complaints were made, a power washing crew was established. Dkt. No. 54-5 at 9.

Such testimony is also consistent with the documentary evidence in the record, which shows

that within days of inmates complaining about unsanitary conditions in the mess hall, their

grievances were investigated and additional cleaning efforts were instituted. Dkt. No. 54-7 at

6-8; Dkt. No. 57-3 at 16. In other words, the record is devoid of any facts from which a

rational factfinder could conclude that any of the named or "Doe" Defendants acted with

deliberate indifference to an excessive risk to Plaintiffs' health or safety. See Forrest v. Cnty.

of Nassau, No. 14-CV-6979, 2016 U.S. Dist. LEXIS 16531, at *55-56 (E.D.N.Y. Feb. 2, 2016)

("Here, Plaintiff's Amended Complaint states that, after he filed grievances regarding his

spider bite and the presence of vermin in his cell, Defendants sent an exterminator to treat

his cell. . . . Thus, by Plaintiff's own admission, prison officials have taken measures to

address the vermin infestation problem of which Plaintiff complained. . . . Although Plaintiff

states that he still sees roaches, spiders, and mice after the extermination, this allegation is

not sufficient to show that Defendants were deliberately indifferent to his health or safety."),

report and recommendation adopted by 2016 U.S. Dist. LEXIS 25609 (E.D.N.Y. Feb. 25,

2016); Ortiz v. Department of Corrections, No. 08-CV-2195, 2011 WL 2638137, at *7

(S.D.N.Y. April 29, 2011) ("There is a clear difference between cases where defendants

allegedly knew about unsanitary conditions but did nothing and cases where officials actually

acted to resolve or alleviate the problem, as they are alleged to have done here."), report and

                                                14
  Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 15 of 301



recommendation adopted in full and complaint dismissed by 2011 WL 2638140 (S.D.N.Y.

July 5, 2011); Nolley v. Lord, No. 96-CV-1621, 1997 WL 698172, at *7 (S.D.N.Y. Nov. 10,

1997) ("[A]llegations of the mere presence of roaches, ticks and cats, with no evidence to

rebut defendants' affidavits that prison officials have taken measures to address these

problems, do not rise to deliberate indifference on the part of prison officials."); see also

Summerville v. Faciuna, No. 05-CV-6459, 2009 WL 2426021, at *9 (W.D.N.Y. Aug. 6, 2009)

(granting summary judgment dismissing the plaintiff's condition of confinement claim where

evidence showed that the prison superintendent had the plaintiff's cell sprayed by an

exterminator and replaced the window screen of the cell, and where the plaintiff "failed to

point to any evidence suggesting that [the defendant] acted with reckless indifference to

[p]laintiff's health and safety by allowing him to be exposed to bugs"); Shire v. Greiner, No.

02-CV-6061, 2007 WL 840472, at *13 (S.D.N.Y. Mar. 15, 2007) (evidence that the prison

official defendant arranged to have exterminators treat the plaintiff's cells "belie[d his]

unsupported claim that [the defendant] was deliberately indifferent to his needs"); Townsend

v. Clemons, No. 12-CV-03434, 2013 WL 818662, at *8 (S.D.N.Y. Jan. 30, 2013), report and

recommendation adopted by 2013 WL 868605 (S.D.N.Y. Mar. 4, 2013) (dismissing the

plaintiff's sanitation-related claims where the plaintiff "has not linked any of these alleged

deprivations to defendants' 'deliberate indifference'"); Hobson v. Fischer, No. 10-CV-5512,

2011 WL 891314, at *6 (S.D.N.Y. Mar. 14, 2011) ("In Heath's denial of Hobson's appeal from

the IGRC, he listed the measures that were taken to remedy the grievances. For instance, in

responses to Hobson's complaint regarding bird feces, Heath pointed out that prison porters

were cleaning up the bird feces on a daily basis. Heath also stated that the mess hall 'is

being operated in full compliance within department regulations', and that the 'fans in the

                                                15
  Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 16 of 301



Barber Shop are used for exhaust only.' . . . Because he did not ignore the complaints

brought to his attention as Superintendent, Hobson cannot allege that Heath acted with

deliberate indifference. Given that Hobson's grievances were investigated and responded to,

his claim of deliberate indifference fails."). Thus, Plaintiffs have also failed to create a

genuine issue of material fact with respect to the subjective element of their claim.

       Accordingly, the Court recommends granting summary judgment for Defendants on

the merits.

IV.    PLAINTIFF WILSON'S OMNIBUS MOTION AND PLAINTIFFS’ PROPOSED
       AMENDED COMPLAINTS

       Liberally construed, it appears that Plaintiff Wilson seeks to re-open discovery

pursuant to Fed. R. Civ. P. 56(d), strike the motion for summary judgment, compel

responses, and impose sanctions based on counsel's purported failure to provide him with

discovery related to the lawsuit filed by unidentified corrections officials, the PESH

investigation, and the identities of the "Doe" Defendants. See Dkt. Nos. 57, 57-1, 57-2, 57-3,

57-4, 57-5; 66 at 25-27. It also appears that both Plaintiffs seek to amend the complaint to

add new allegations regarding personal harm from the conditions of the mess hall at Auburn

C.F., among other things. See Dkt. No. 63-2; Dkt. No. 66.10

       As an initial matter, the discovery sought by Plaintiff Wilson was all available during the

discovery period, and Plaintiffs certainly knew about the lawsuit filed by unidentified

corrections officials and the PESH investigation while discovery was ongoing.11 Yet it does


       10
         Plaintiff Wilson's proposed amended complaint also contains new claims against
new parties. See Dkt. No. 66.
       11
         Plaintiff Carter testified about the lawsuit filed by unidentified corrections officials,
and Plaintiff Wilson repeatedly references the lawsuit filed by corrections officials and the

                                                 16
  Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 17 of 301



not appear from the record that either Plaintiff ever served demands regarding the discovery

Plaintiff Wilson now seeks, and neither filed a motion to compel such discovery, sought to

extend the discovery deadline to obtain it, or otherwise notified the Court of the need for such

material during the discovery deadline.

       In any event, as noted above, the Court assumed the following for purposes of this

Report-Recommendation and Order: (1) corrections officials filed a lawsuit regarding the

conditions of the mess hall at Auburn C.F. where they dine; and (2) PESH officials cited

Auburn C.F. for a health code violation in early 2018. However, as also noted above, proof

that corrections officials filed a lawsuit regarding the conditions of a different mess hall at

Auburn C.F., and/or that PESH officials cited Auburn C.F. for a health code violation is

insufficient to establish either element of Plaintiffs' conditions of confinement claim.

Furthermore, with respect to the discovery Plaintiff Wilson seeks regarding the "Doe"

Defendants, properly identifying these officials would not change the Court's recommendation

to dismiss his Eighth Amendment claim on the merits. In other words, there is no legal

justification for re-opening discovery and imposing sanctions.

       For these reasons, the Court denies Plaintiff Wilson's request to re-open discovery

pursuant to Fed. R. Civ. P. 56(d), compel responses, and impose sanctions. See Shomo v.

Dep't of Corr. & Cmty. Supervision, No. 9:15-CV-1029 (GLS/ATB), 2019 WL 7971871, at *12

n.12 (N.D.N.Y. Oct. 7, 2019) ("To the extent plaintiff seeks relief under Rule 56(f), we further

recommend denying the same. Plaintiff admits that these transcripts, at most, include the

state's request to withdraw their 2012 state court petition to force-feed plaintiff, and its


PESH investigation in his opposition papers. See Dkt. No. 54-8 at 22-23; Dkt. No. 57-3 at 3-
4; Dkt. No. 57-4 at 8.

                                                 17
  Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 18 of 301



concession that the court stop short of determining plaintiff’s status as a quadriplegic. . . .

Even assuming the validity of plaintiff's contentions as to the contents of the transcripts, such

evidence is not relevant to the instant motion and would not affect this court's

recommendation." (citing Hodge v. Perilli, No. 06-CV-2480, 2010 WL 291058, at *11

(S.D.N.Y. July 12, 2010) (citing Sage Realty Corp. v. Insurance Co. of North America, 34

F.3d 124, 128 (2d Cir. 1994) (noting that to obtain Rule 56(f) relief, additional discovery

sought must be material to opposition of the summary-judgment motion))), report and

recommendation adopted by 2020 WL 486868 (N.D.N.Y. Jan. 30, 2020); see also Trebor

Sportswear Co., Inc. v. The Limited Stores, Inc., 865 F.2d 506, 511 (2d Cir. 1989) ("[T]he trial

court may properly deny further discovery if the nonmoving party has had a fully adequate

opportunity for discovery." (citations omitted)); Flaherty v. Filardi, No. 03-CV-2167, 2007 WL

2398762, at *2 (S.D.N.Y. Aug. 15, 2007) (denying plaintiff's request to extend discovery

because "[p]laintiff has not shown that her failure to complete discovery was anyone's fault

but her own" and "plaintiff did not diligently utilize the time available to her to complete

discovery, [so] there is no reason to extend that time."); Yrityspankki Skop Oyj v. Delta

Funding Corp., No. 98-CV-7888, 1999 WL 1018048, at *3-4 (S.D.N.Y. Nov. 9, 1999) ("In

seeking to reopen discovery in the face of the plaintiff's summary judgment motion, the

defendant must demonstrate by affidavit what additional information it wishes to discover,

how that additional information can reasonably be expected to defeat the summary judgment

motion by creating issues of material fact, what efforts the defendant has made during

discovery to obtain this information and why it was unsuccessful in doing so. . . . Plaintiff




                                                18
  Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 19 of 301



utterly fails to satisfy these requirements of Fed. R. Civ. P. 56(f).").12

       In addition, because the Court recommends that Plaintiffs' claims be dismissed on the

merits, and the new allegations in the proposed amended pleadings filed by each Plaintiff

would not change the Court's recommendation, it would be futile to allow either Plaintiff to file

an amended complaint to add new defendants or Section 1983 claims arising out of the mess

hall conditions at Auburn C.F. See Abdul-Matiyn v. Allen, No. 9:06-CV-1503 (GTS/DRH),

2010 WL 3880510, at *6 (N.D.N.Y. Sept. 28, 2010) ("[W]hen a motion to amend or

supplement is made in response to a motion for summary judgment, the court assessing

whether to deny the proposed amendment as futile should consider the evidence in the

record and not assess the proposed amendment as if the evidence does not exist; in such a

case, the proposed amended/supplemental pleading is futile if it could not survive the

summary judgment motion." (citing Milanese v. Rust-Oleum Corp., 244 F.3d 104, 110 (2d Cir.

2001) (explaining that, when cross-motion to amend complaint is made in response to a

motion for summary judgment, and parties have fully briefed the issue of whether proposed

amended complaint could raise genuine issue of fact and have presented all relevant

evidence in support of their positions, court may deny the amendment as futile, even if it

states valid claim on its face, where evidence in support of proposed new claim creates no

triable issue of fact and defendant would be entitled to summary judgment on it)); see also

DiPace v. Goord, 308 F. Supp. 2d 274, 279 (S.D.N.Y. 2004) (where parties submitted

evidence outside the pleadings in connection with a motion to amend, the court judged the

proposed pleading based on whether it could survive a motion for summary judgment);


       12
         The Federal Rules of Civil Procedure were amended on December 1, 2010, which
included re-designating former Rule 56(f) as 56(d).

                                                 19
  Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 20 of 301



Stoner v. N.Y. City Ballet Co., No. 99-CV-0196, 2002 WL 523270, at *14 n.10 (S.D.N.Y. Apr.

8, 2002) (denying motion to amend where the claim might survive a motion to dismiss, but

would "immediately be subject to dismissal on a motion for summary judgment").13

       Accordingly, insofar as Plaintiff Wilson has moved to strike the motion for summary

judgment, re-open discovery, compel responses, and/or impose sanctions, his motion is



       13
            Insofar as Plaintiff Wilson proposes to assert a medical indifference claim based on
alleged inadequate treatment he received after he allegedly became ill in or around March,
2018, and/or a conditions of confinement claim based on alleged water pollution or conditions
in areas of the facility other than the mess hall, see Dkt. No. 66 at 9-13, such claims involve
collateral matters, are based on different factual allegations than those set forth in the original
complaint and distinct legal theories from those already at issue in this case, and would
therefore require new and additional discovery. Plaintiff Wilson has also failed to explain why
he waited until after the close of discovery and the amended pleadings deadline to assert
these new claims. Thus, Plaintiff Wilson's proposed amended complaint must also be denied
insofar as it contains new claims based on events and circumstances unrelated to the mess
hall conditions at Auburn C.F. See Amusement Indus. v. Stern, No. 07-CV-11586, 2014 WL
4460393, at *13 (S.D.N.Y. Sept. 10, 2014) ("Courts regularly deny motions to amend where
the moving party seeks to add claims involving collateral matters, based on different factual
allegations and distinct legal theories, from the claims already at issue in a case."); Mitchell v.
Cuomo, No. 17-CV-0892 (TJM/DJS), 2019 WL 1397195, at *3 (N.D.N.Y. Mar. 28, 2019)
(adopting Magistrate Judge's recommendation to deny motion to supplement where "[t]he
proposed First Amendment claims are neither related to nor pertain to the allegations in the
operative pleading, thus providing a basis to deny amendment under Rule 15(d)"); Beckett v.
Inc. Vill. of Freeport, No. 11-CV-2163, 2014 WL 1330557, at *6 (E.D.N.Y. Mar. 31, 2014)
("Supplemental pleadings are limited to subsequent events related to the claim or defense
presented in the original pleading." (internal quotation marks omitted)); Grace v. Rosenstock,
228 F.3d 40, 53-54 (2d Cir. 2000) (noting that leave to amend or supplement is properly
denied "where the belated motion would unduly delay the course of proceedings by, for
example, introducing new issues for discovery" (internal citation omitted)); see also Mitchell,
2019 WL 1397195, at *3 ("Furthermore, denial of the motion to amend to add the First
Amendment claims was proper because the addition of the claims would not promote the
economic and speedy disposition of the controversy between the parties as framed in the
operative pleading."); Girard v. Hickey, No. 9:15-CV-0187 (TJM/DJS), 2016 WL 915253, at *6
(N.D.N.Y. Mar. 4, 2016) ("[B]ecause this case presently includes multiple causes of action
asserted against multiple defendants, the Court finds that the addition of numerous other
defendants and unrelated claims arising at entirely distinct locations will necessarily prolong
this action and impose additional expense on defendants. Moreover, the Court finds that
adding these new claims would not aid in the efficient resolution of this action.").

                                                20
     Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 21 of 301



denied. In addition, insofar as either Plaintiff has sought leave to amend the complaint, their

motions are denied.

V.      CONCLUSION

        ACCORDINGLY, it is hereby

        RECOMMENDED that Defendants' motion for summary judgment (Dkt. No. 54) be

GRANTED in its entirety; and it is hereby

        ORDERED that Plaintiff Wilson's motions to strike the motion for summary judgment,

re-open discovery, compel responses, and impose sanctions (Dkt. No. 57) are DENIED; and

it is hereby

        ORDERED that, insofar as Plaintiffs seek to amend the complaint (Dkt. Nos. 63-2, 66),

their motions are DENIED; and it is hereby

        ORDERED that the Clerk provide Plaintiffs with a copy of this Order and

Report-Recommendation, along with copies of the unpublished decisions cited herein in

accordance with the Second Circuit decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009)

(per curiam).

        Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report.14 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL


        14
          If you are proceeding pro se and are served with this Order and Report-
Recommendation by mail, three additional days will be added to the fourteen-day period,
meaning that you have seventeen days from the date the Order and Report-
Recommendation was mailed to you to serve and file objections. Fed. R. Civ. P. 6(d). If the
last day of that prescribed period falls on a Saturday, Sunday, or legal holiday, then the
deadline is extended until the end of the next day that is not a Saturday, Sunday, or legal
holiday. Fed. R. Civ. 6(a)(1)(C).

                                               21
  Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 22 of 301



PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Secretary of Health and Human Services, 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72.


Dated: April 23, 2020
      Syracuse, New York




                                         22
          Case
Cole v. Artuz, Not9:18-cv-00391-LEK-TWD
                   Reported in F.Supp.2d (1999)        Document 70 Filed 04/23/20 Page 23 of 301


                                                                  ORDERED that the Clerk of the Court shall enter judgment
                                                                  accordingly and close this case.
                  1999 WL 983876
    Only the Westlaw citation is currently available.
     United States District Court, S.D. New York.
                                                                             REPORT AND RECOMMENDATION
                Craig COLE, Plaintiff,
                           v.                                     FRANCIS, Magistrate J.
    Christopher P. ARTUZ, Superintendent, Green
                                                                  The plaintiff, Craig Cole, an inmate at the Green Haven
     Haven Correctional Facility, R. Pflueger, A.
      Glemmon, Sgt. Stevens, Lt. Haubert, Capt.                   Correctional Facility, brings this action pursuant to     42
      W.M. Watford, Capt. T. Healey, and John                     U.S.C. § 1983. Mr. Cole alleges that the defendant Richard
                                                                  Pflueger, a corrections officer, violated his First Amendment
      Doe # 1–5, all as individuals, Defendants.
                                                                  rights by refusing to allow him to attend religious services.
                No. 93 Civ. 5981(WHP) JCF.                        The defendant now moves for summary judgment pursuant
                              |                                   to Rule 56 of the Federal Rules of Civil Procedure. For the
                       Oct. 28, 1999.                             reasons set forth below, I recommend that the defendant's
                                                                  motion be granted.
Attorneys and Law Firms

Mr. Craig Cole, Bare Hill Correctional Facility, Malone, New      Background
York, Legal Mail, Plaintiff, pro se.                              During the relevant time period, Mr. Cole was an inmate
                                                                  in the custody the New York State Department of
William Toran, Assistant Attorney General, Office of the
                                                                  Correctional Services (“DOCS”), incarcerated at the Green
Attorney General of the State of New York, New York, New
                                                                  Haven Correctional Facility. (First Amended Complaint
York, for Defendant.
                                                                  (“Am.Compl.”) ¶ 3). From June 21, 1993 to July 15, 1993, the
                                                                  plaintiff was in keeplock because of an altercation with prison
                                                                  guards. (Am.Compl.¶¶ 17–25). An inmate in keeplock is
                MEMORANDUM & ORDER                                confined to his cell for twenty-three hours a day with one hour
                                                                  for recreation. (Affidavit of Anthony Annucci dated Dec. 1,
PAULEY, J.
                                                                  1994 ¶ 5). Pursuant to DOCS policy, inmates in keeplock must
 *1 The remaining defendant in this action, Correction            apply for written permission to attend regularly scheduled
Officer Richard Pflueger, having moved for an order,              religious services. (Reply Affidavit of George Schneider
pursuant to Fed.R.Civ.P. 56, granting him summary judgment        in Further Support of Defendants' Motion for Summary
and dismissing the amended complaint, and United States           Judgment dated September 9, 1996 (“Schneider Aff.”) ¶ 3).
Magistrate Judge James C. Francis IV having issued a report       Permission is granted unless prison officials determine that
and recommendation, dated August 20, 1999, recommending           the inmate's presence at the service would create a threat to
that the motion be granted, and upon review of that report and    the safety of employees or other inmates. (Schneider Aff. ¶
recommendation together with plaintiff's letter to this Court,    3). The standard procedure at Green Haven is for the captain's
dated August 28, 1999, stating that plaintiff does “not contest   office to review all requests by inmates in keeplock to attend
the dismissal of this action”, it is                              religious services. (Schneider Aff. ¶ 3). Written approval is
                                                                  provided to the inmate if authorization is granted. (Affidavit
ORDERED that the attached report and recommendation of            of Richard Pflueger dated April 26, 1999 (“Pflueger Aff.”)
United States Magistrate Judge James C. Francis IV, dated         ¶ 5). The inmate must then present the appropriate form to
August 20, 1999, is adopted in its entirety; and it is further    the gate officer before being released to attend the services.
                                                                  (Pflueger Aff. ¶ 5).
ORDERED that defendant Pflueger's motion for summary
judgment is granted, and the amended complaint is dismissed;       *2 On June 28, 1993, the plaintiff submitted a request
and it is further                                                 to attend the Muslim services on July 2, 1993. (Request
                                                                  to Attend Scheduled Religious Services by Keep–Locked



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
          Case
Cole v. Artuz, Not9:18-cv-00391-LEK-TWD
                   Reported in F.Supp.2d (1999)           Document 70 Filed 04/23/20 Page 24 of 301


Inmate dated June 28, 1993 (“Request to Attend Services”),           F.3d 616, 621 (2d Cir.1993). The moving party bears the
attached as Exh. B to Schneider Aff.) On June 30, 1993, a            initial burden of demonstrating “the absence of a genuine
supervisor identified as Captain Warford signed the request
                                                                     issue of material fact.”  Celotex Corp. v. Catrett, 477 U.S.
form, indicating that the plaintiff had received permission
                                                                     317, 323 (1986). Where the movant meets that burden, the
to attend the services. (Request to Attend Services). Shortly
                                                                     opposing party must come forward with specific evidence
before 1:00 p.m. on July 2, 1993, the plaintiff requested that
                                                                     demonstrating the existence of a genuine dispute concerning
Officer Pflueger, who was on duty at the gate, release him so
that he could proceed to the Muslim services. (Pflueger Aff. ¶       material facts. Fed.R.Civ.P. 56(c);      Anderson v. Liberty
3). However, Officer Pflueger refused because Mr. Cole had           Lobby, Inc., 477 U.S. 242, 249 (1986). In assessing the record
not presented the required permission form. (Pflueger Aff. ¶         to determine whether there is a genuine issue of material fact,
3). The plaintiff admits that it is likely that he did not receive   the court must resolve all ambiguities and draw all factual
written approval until some time thereafter. (Deposition of          inferences in favor of the nonmoving party.         Anderson,
Craig Cole dated February 28, 1999 at 33–35, 38).
                                                                     477 U.S. at 255;        Vann v. City of New York, 72 F.3d
On August 25, 1993, the plaintiff filed suit alleging that           1040, 1048–49 (2d Cir.1995). But the court must inquire
prison officials had violated his procedural due process rights.     whether “there is sufficient evidence favoring the nonmoving
On December 4, 1995, the defendants moved for summary                party for a jury to return a verdict for that party” and
judgment. (Notice of Defendants' Motion for Summary                  grant summary judgment where the nonmovant's evidence
Judgment dated December 4, 1995). The Honorable Kimba                is conclusory, speculative, or not significantly probative.
M. Wood, U.S.D.J., granted the motion and dismissed the                  Anderson, 477 U.S. at 249–50 (citation omitted). “The
complaint on the grounds that the plaintiff failed to show           litigant opposing summary judgment may not rest upon mere
that he had been deprived of a protected liberty interest, but       conclusory allegations or denials, but must bring forward
she granted the plaintiff leave to amend. (Order dated April         some affirmative indication that his version of relevant events
5, 1997). On May 30, 1997, the plaintiff filed an amended
                                                                     is not fanciful.” Podell v. Citicorp Diners Club, Inc., 112
complaint, alleging five claims against several officials at
                                                                     F.3d 98, 101 (2d Cir.1997) (citation and internal quotation
the Green Haven Correctional Facility. (Am.Compl.) On
November 16, 1998, Judge Wood dismissed all but one of               omitted);   Matsushita Electric Industrial Co. v. Zenith
these claims because the plaintiff had failed to state a cause       Radio Corp., 475 U.S. 574, 586 (1986) (a non-moving
of action or because the statute of limitations had elapsed.         party “must do more than simply show that there is some
(Order dated Nov. 16, 1998). The plaintiff's sole remaining
                                                                     metaphysical doubt as to the material facts”);     Goenaga v.
claim is that Officer Pflueger violated his First Amendment
                                                                     March of Dimes Birth Defects Foundation, 51 F.3d 14, 18 (2d
rights by denying him access to religious services on July 2,
                                                                     Cir.1995) (nonmovant “may not rely simply on conclusory
1993. The defendant now moves for summary judgment on
                                                                     statements or on contentions that the affidavits supporting
this issue, arguing that the plaintiff has presented no evidence
                                                                     the motion are not credible”) ((citations omitted)). In sum, if
that his First Amendment rights were violated. In addition,
                                                                     the court determines that “the record taken as a whole could
Officer Pflueger contends that he is entitled to qualified
                                                                     not lead a rational trier of fact to find for the non-moving
immunity. (Defendants' Memorandum of Law in Support of
Their Second Motion for Summary Judgment).                           party, there is no ‘genuine issue for trial.” ’    Matsushita
                                                                     Electric Industrial Co., 475 U.S. at 587 (quoting       First
                                                                     National Bank of Arizona v. Cities Service Co., 391 U.S. 253,
A. Standard for Summary Judgment
Pursuant to Rule 56 of the Federal Rules of Civil Procedure,         288 (1968));     Montana v. First Federal Savings & Loan
summary judgment is appropriate where “the pleadings,                Association, 869 F.2d 100, 103 (2d Cir.1989).
depositions, answers to interrogatories, and admissions on
file, together with the affidavits, if any, show that there           *3 Where a litigant is pro se, his pleadings should be read
is no genuine issue as to any material fact and that the             liberally and interpreted “to raise the strongest arguments
moving party is entitled to judgment as a matter of law.”            that they suggest.”      McPherson v. Coombe, 174 F.3d
Fed.R.Civ.P. 56(c); see also        Tomka v. Seiler Corp., 66        276, 280 (2d Cir.1999) (quoting     Burgos v. Hopkins, 14
F.3d 1295, 1304 (2d Cir.1995);         Richardson v. Selsky, 5       F.3d 787, 790 (2d Cir.1994)). Nevertheless, proceeding pro


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
          Case
Cole v. Artuz, Not9:18-cv-00391-LEK-TWD
                   Reported in F.Supp.2d (1999)          Document 70 Filed 04/23/20 Page 25 of 301


se does not otherwise relieve a litigant from the usual
requirements of summary judgment, and a pro se party's              The policy at issue here satisfies the requirement that a
“bald assertion,” unsupported by evidence, is not sufficient        limitation on an inmate's access to religious services be
                                                                    reasonable. The practice at Green Haven was to require
to overcome a motion for summary judgment. See            Carey
                                                                    inmates in keeplock to present written approval to the
v. Crescenzi, 923 F.2d 18, 21 (2d Cir.1991);     Gittens            prison gate officer before being released to attend religious
v. Garlocks Sealing Technologies, 19 F.Supp.2d 104, 110             services. This policy both accommodates an inmate's right to
(W.D.N.Y.1998);    Howard Johnson International, Inc. v.            practice religion and allows prison administrators to prevent
HBS Family, Inc., No. 96 Civ. 7687, 1998 WL 411334, at              individuals posing an active threat to security from being
*                                                                   released. The procedure is not overbroad since it does not
    3 (S.D .N.Y. July 22, 1998); Kadosh v. TRW, Inc., No.
                                                                    permanently bar any inmate from attending religious services.
91 Civ. 5080, 1994 WL 681763, at * 5 (S.D.N.Y. Dec.                 Rather, each request is decided on a case-by-case basis by a
5, 1994) (“the work product of pro se litigants should be           high ranking prison official and denied only for good cause.
generously and liberally construed, but [the pro se' s] failure
to allege either specific facts or particular laws that have been
violated renders this attempt to oppose defendants' motion           *4 Furthermore, in order to state a claim under            §
ineffectual”); Stinson v. Sheriff's Department, 499 F.Supp.         1983, the plaintiff must demonstrate that the defendant acted
259, 262 (S.D.N.Y.1980) (holding that the liberal standard          with deliberate or callous indifference toward the plaintiff's
accorded to pro se pleadings “is not without limits, and all        fundamental rights. See        Davidson v. Cannon 474 U.S.
normal rules of pleading are not absolutely suspended”).            344, 347–48 (1986) (plaintiff must show abusive conduct
                                                                    by government officials rather than mere negligence). Here,
                                                                    there is no evidence that the defendant was reckless or
B. Constitutional Claim                                             even negligent in his conduct toward the plaintiff or that he
It is well established that prisoners have a constitutional right   intended to violate the plaintiff's rights. Officer Pflueger's
to participate in congregate religious services even when           responsibility as a prison gate officer was simply to follow
confined in keeplock.   Salahuddin v. Coughlin, 993 F.2d            a previously instituted policy. His authority was limited to
306, 308 (2d Cir.1993); Young v. Coughlin, 866 F.2d 567,            granting access to religious services to those inmates with the
570 (2d Cir1989). However, this right is not absolute. See          required written permission. Since Mr. Cole acknowledges
                                                                    that he did not present the necessary paperwork to Officer
    Benjamin v. Coughlin, 905 F.2d 571, 574 (2d Cir.1990)
                                                                    Pflueger on July 2, 1993, the defendant did nothing improper
(right to free exercise balanced against interests of prison
                                                                    in denying him access to the religious services. Although
officials). Prison officials can institute measures that limit
                                                                    it is unfortunate that the written approval apparently did
the practice of religion under a “reasonableness” test that
                                                                    not reach the plaintiff until after the services were over, his
is less restrictive than that which is ordinarily applied to
the alleged infringement of fundamental constitutional rights.      constitutional rights were not violated. 1

   O'Lone v. Estate of Shaabazz, 482 U.S. 342, 349 (1986).
In O'Lone, the Court held that “when a prison regulation            Conclusion
impinges on inmates' constitutional rights, the regulation is       For the reasons set forth above, I recommend that the
valid if it is reasonably related to legitimate penological         defendant's motion for summary judgment be granted and
                                                                    judgment be entered dismissing the complaint. Pursuant to
interests.” Id. at 349 (quoting   Turner v. Safley, 482 U.S.
78, 89 (1987)). The evaluation of what is an appropriate and            28 U.S.C. § 636(b)(1) and Rules 72, 6(a), and 6(e) of
reasonable penological objective is left to the discretion of       the Federal Rules of Civil Procedure, the parties shall have
                                                                    ten (10) days to file written objections to this report and
the administrative officers operating the prison.  O'Lone,
                                                                    recommendation. Such objections shall be filed with the Clerk
482 U.S. at 349. Prison administrators are “accorded wide-
                                                                    of the Court, with extra copies delivered to the chambers of
ranging deference in the adoption and execution of policies
                                                                    the Honorable William H. Pauley III, Room 234, 40 Foley
and practices that in their judgment are needed to preserve
                                                                    Square, and to the Chambers of the undersigned, Room 1960,
internal order and discipline and to maintain institutional
                                                                    500 Pearl Street, New York, New York 10007. Failure to file
security.”    Bell v. Wolfish, 441 U.S. 520, 547 (1979).            timely objections will preclude appellate review.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case
Cole v. Artuz, Not9:18-cv-00391-LEK-TWD
                   Reported in F.Supp.2d (1999)    Document 70 Filed 04/23/20 Page 26 of 301


    Respectfully submitted,                                   All Citations

                                                              Not Reported in F.Supp.2d, 1999 WL 983876




                                                     Footnotes


1       In light of this finding, there is no need to consider the defendant's qualified immunity argument.


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        4
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                  70 Filed 04/23/20 Page 27 of 301



                                                                   3. The Clerk is directed to serve a copy of this Decision and
                  2015 WL 670429
                                                                   Order upon plaintiff in accordance with the Local Rules and
    Only the Westlaw citation is currently available.
                                                                   close the file.
             United States District Court,
                   N.D. New York.
                                                                   IT IS SO ORDERED.
               Kevin J. JOHNSON, Plaintiff,
                           v.
               Brian FISCHER; and Harold                                 REPORT–RECOMMENDATION and ORDER
                 H. Graham, Defendants.
                                                                   THÉRÈSE WILEY DANCKS, United States Magistrate
              No. 9:12–CV–0210 (DNH/TWD).                          Judge.
                             |
                    Signed Feb. 17, 2015.                          This pro se prisoner civil rights action, commenced pursuant
                                                                   to 42 U.S.C. § 1983, has been referred to me for Report and
Attorneys and Law Firms
                                                                   Recommendation by the Honorable David N. Hurd, United
Kevin J. Johnson, Attica, NY, pro se.                              States District Judge, pursuant to       28 U.S.C. § 636(b)
                                                                   and Local Rule 72.3(c). Plaintiff Kevin J. Johnson claims
Hon. Eric T. Schneiderman, Attorney General for the State of
                                                                   that he was exposed to dangerously high levels of tobacco
New York, Cathy Y. Sheehan, Esq., Ass't Attorney General,
                                                                   smoke, bird feces, and mold at Auburn Correctional Facility.
of Counsel, Albany, NY, for Defendants.
                                                                   Currently pending before the Court is Defendants' motion
                                                                   for summary judgment pursuant to Federal Rule of Civil
                                                                   Procedure 56. (Dkt. No. 82.) For the reasons discussed below,
                    DECISION and ORDER                             I recommend that the Court grant Defendants' motion for
                                                                   summary judgment.
DAVID N. HURD, District Judge.

*1 Pro se plaintiff Kevin J. Johnson brought this civil
                                                                   I. FACTUAL AND PROCEDURAL SUMMARY
rights action pursuant to   42 U.S.C. § 1983. On August 5,
2014, the Honorable Therese Wiley Dancks, United States               A. Smoking Issue
Magistrate Judge, advised by Report–Recommendation that            In the operative complaint, Plaintiff alleges that he has been
defendants' motion for summary judgment pursuant to                exposed to dangerously high levels of cigarette and other
Federal Rule of Civil Procedure 56 be granted and plaintiff's      tobacco smoke for “several years” at Auburn Correctional
complaint be dismissed. Plaintiff timely filed objections to the   Facility. (Dkt. No. 38 at 2.) A policy applicable to all
Report–Recommendation.                                             facilities within the New York Department of Corrections
                                                                   and Community Supervision (“DOCCS”) prohibits all indoor
Based upon a de novo review of the portions of the Report–         smoking. (Dkt. No. 82–4 ¶ 7.) Under the policy, smoking
Recommendation to which plaintiff objected, the Report–            is permitted only in recreation yards. Id. Despite the policy,
Recommendation is accepted and adopted in all respects. See        Plaintiff alleges that officers, inmates, and civilian staff all
                                                                   smoke, creating a “network of smokers that stick together [so]
   28 U.S.C. § 636(b)(1).                                          there is nothing being done to stop indoor smoking.” (Dkt. No.
                                                                   38 at 2.) Plaintiff alleges that he “constantly encounter[ed]
Therefore, it is                                                   clouds of smoke in just about every building in [the] facility,”
                                                                   including the industry building, the cell block area, and the
ORDERED that
                                                                   school building. Id. at 3.

1. Defendants' motion for summary judgment is GRANTED;
                                                                   Plaintiff alleges that Defendant Harold D. Graham, the
                                                                   superintendent of Auburn, “can not claim that he is unaware
2. Plaintiffs complaint is DISMISSED in its entirety; and
                                                                   of the disregard for the no smoking indoors policy” because



                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                   70 Filed 04/23/20 Page 28 of 301


there are cigarette butts and ashes on the floor. (Dkt. No.
38 at 3.) At his deposition, Plaintiff testified that “it would
be impossible for [Defendant Graham] to walk through ...                         The grievant should address concerns
the ... building and walk in one of those bathrooms and not                      regarding staff smoking to a supervisor
know that smoking is going on.” (Dkt. No. 82–9 at 38:20–                         and inmates smoking to area staff, at
23. 1 ) However, Plaintiff admitted that he had no first-hand                    that time, to allow for remedial action
knowledge of Defendant Graham seeing an inmate smoke                             to be taken. Appeal granted to that
in the facility. Id. at 38:24–39:4. Plaintiff also admitted at                   extent.
his deposition that he had never seen Defendant Graham in
the presence of a smoking employee. Id. at 39:5–14. In a
declaration filed in opposition to the motion for summary           (Dkt. No. 89 at 32.)
judgment, Plaintiff declares that, since the time of his
deposition, he has personally witnessed Defendant Graham in         Plaintiff alleges that he appealed Defendant Graham's
                                                         2          decision to the Central Office Review Committee (“CORC”)
the presence of a smoking officer. (Dkt. No. 89 at 31. )
                                                                    in Albany. (Dkt. No. 38 at 3.) Plaintiff's appeal statement
 *2 Plaintiff alleges that he filed a grievance regarding           said that “I should not be required to police the staff and or
the smoking issue and appealed the grievance to Defendant           inmates, not to mention the potential for harm to my person
Graham. (Dkt. No. 38 at 3.) A document signed by Plaintiff,         for retaliation.” (Dkt. No. 89 at 32.) The record does not
dated June 18, 2010, and addressed to Defendant Graham              include CORC's response to Plaintiff's grievance regarding
states that:                                                        smoking.

  I am writing this letter to you as an appeal of the above         Plaintiff alleges that Defendant Brian Fischer, who at all
  numbered grievance that I filed. I am forced to appeal in         relevant times was the Commissioner of DOCCS, is a
  this manner because I was not afforded the hearing that I am      “member of the Review Committee of CORC, which has
  entitled to, by policy and law. However I understand this         reviewed and denied [Plaintiff's] grievance.” (Dkt. No.
  issue is a touchy subject, but yet it's a very serious problem.   38 at 3.) Plaintiff further alleges that the CORC office
                                                                    “is located in the same office as” Defendant Fischer. Id.
  I have addressed this issue, because I do have reason to
                                                                    Plaintiff further alleges that “through prior reports, suits, and
  worry about the fact that everyday I am being exposed
                                                                    grievances [Defendant Fischer] is aware of the action[s] of
  to high amounts of second hand smoke. Mainly by the
                                                                    his subordinates and refused to do anything about it; which
  inmates who smoke, but I can not impose any sanctions
                                                                    constitutes a gross neglect in managing his subordinates.” Id.
  against the inmates that smoke, and since there are policies
  that prohibit inmates from smoking inside the staff, mainly
                                                                    Defendant Fischer declares that “there is no indication in the
  Corrections Officers are supposed to enforce these policies,
                                                                    files that I ever personally read or responded” to any letter
  but the Officer[ ]s don't enforce them because they too
                                                                    from Plaintiff and that he has “no recollection of ever having
  smoke. Which puts people like myself that don't smoke
                                                                    done so.” (Dkt. No. 82–7 ¶ 6.) Defendant Fischer declares
  health at risk, from the exposure to second hand smoke
                                                                    that DOCCS' no-smoking policy was implemented during a
  inhalation.
                                                                    predecessor's tenure as Commissioner. Id. ¶ 8. He declares
  I am asking that you consider my recommendation that was          that:
  made in my grievance, and or come up with some kind of
  solution to this problem. Because as long as this problem is
  ignored and continues to happen myself, and others in the                       *3 the day-to-day oversight of
  same situation ... are being put at risk.                                      each of the Department's correctional
                                                                                 facilities is carried out by the
(Dkt. No. 89 at 33.)                                                             Superintendent of his/her respective
                                                                                 correctional facility. This day-to-day
Plaintiff alleges that Defendant Graham issued “a detailed                       oversight included the implementation
response.” (Dkt. No. 38 at 3.) The Superintendent level                          of the DOCCS smoking policy.
response to the grievance states:                                                To my knowledge and belief,


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                     70 Filed 04/23/20 Page 29 of 301


             each Superintendent ... was properly                  Graham issued a detailed ruling. (Dkt. No. 38 at 4.) Plaintiff
             implementing the DOCCS smoking                        alleges that he then “appealed his grievance to CORC [where]
             policy within their respective                        Fischer based on information and belief is a committee
             correctional facility. This includes                  member.” Id. In an unsigned decision dated November 30,
             Auburn Correctional Facility.                         2011, CORC unanimously accepted Plaintiff's grievance in
                                                                   part. The decision stated:


Id. ¶ 9.
                                                                               Upon full hearing of the facts and
Brian D. Chuttey, a Captain at Auburn, has filed a                             circumstances in the instant case,
declaration in support of Defendants' motion for summary                       the action requested herein is hereby
judgment. (Dkt. No. 82–4.) He declares that 206 inmates                        accepted only to the extent that CORC
were disciplined for smoking indoors at Auburn between                         upholds the determination of the
January 1, 2009, and January 1, 2012. Id. ¶ 9. Captain                         Superintendent for the reasons stated.
Chuttey's declaration does not include any information about                   CORC upholds the discretion of the
enforcement of the smoking policy on staff.                                    facility administration to determine the
                                                                               necessity of cleaning outside fencing
Plaintiff has filed declarations from two other inmates                        or bars ... CORC advises grievant ...
regarding smoking. (Dkt. No. 89 at 26; 29.) Inmate Juan                        to address copies or the status of his
Smith declares that he smoked for the entire time he was                       grievances to the IGP Supervisor.
housed at Auburn, in both the cell blocks and the industry
building. (Dkt. No. 89 at 26.) He declares that officers allowed
him to smoke in the shop and in the restroom. Id. He states that   *4 (Dkt. No. 89 at 23.)
neither he nor anyone he knows has ever been “locked up” for
smoking indoors. Id. Inmate Keith Todd declares that during        Thereafter, the facility attempted to clean the area. (Dkt. No.
his eight years at Auburn he observed “many inmates” and           38 at 4.) Plaintiff alleges that:
correction officers smoking inside. (Dkt. No. 89 at 29.) He
declares that he has never known anyone who was punished
for smoking in a cell or in the industry building. Id. He                      the unskilled clean up attempts are
declares that the no smoking policy is not being enforced. Id.                 proving to create a greater hazard: the
                                                                               [f]eces is being washed down into the
                                                                               heating element cover, and soaked into
   B. Bird Feces and Mold Issue
                                                                               the heating element which is releasing
Plaintiff alleges that beginning on July 31, 2011, he was
                                                                               it into the air with the heat, and the
housed in a cell on the ground floor of the facility. (Dkt. No.
                                                                               [m]old was dry brushed off of the wire
38 at 4.) Plaintiff alleges that his cell was ten feet away and
                                                                               fencing sending a shower of [m]old
directly across from the heating system, which was covered
                                                                               spores into the air, not to mention the
in bird feces. Id. Plaintiff alleges that the wire gates of the
                                                                               mold that's covering the walls, and
upper tiers were covered in mold. Id. Plaintiff attempted to
                                                                               the [a]ir [c]irculating unit covers, that's
clean those areas himself. Id.
                                                                               actually blowing [m]old spores around
                                                                               every time it's turned on.
Plaintiff, who is a diabetic, alleges that he researched the
issue and learned that feces and mold are particularly toxic
to diabetics. (Dkt. No. 38 at 4.) Accordingly, Plaintiff filed a
grievance. Id. The Inmate Grievance Resolution Committee's         Id.
report stated that “[i]t is recommended that this matter be
addressed further. The issue with the ‘chicken wire’ fencing       Plaintiff alleges that on August 2, 2011, Defendant Fischer's
and the built up dirt, bird feces, etc has been an issue for a     office rescinded the policies governing proper cleanup of bird
while.” (Dkt. No. 89 at 25.) Plaintiff alleges that Defendant      feces and had the directives governing cleanup removed from
                                                                   the files at Auburn. (Dkt. No. 38 at 4–5.) Plaintiff alleges


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                  70 Filed 04/23/20 Page 30 of 301


that “[b]y doing this Fischer has made it possible for the          *5 Mary C. Coryer, RN, the Nurse Administrator at Auburn,
improper cleaning practices to be used and continued.” Id.         has filed a declaration in support of Defendants' motion
at 5. At Plaintiff's deposition, he identified the document        for summary judgment. (Dkt. No. 82–3.) This declaration
that he alleged contained the rescission. (Dkt. No. 82–9 at        is based upon her review of Plaintiff s “medical records
46:24–47:4.) That document was read into the record. It stated     shown to me by my counsel in this action.” Id. ¶ 4. She
“please remove and destroy the following policies from your        declares that “Plaintiffs medical records reveal that Plaintiff
files: A–0A–03–06–A, cleanup of bird/bat feces. Comment:           was seen on several occasions between March 2009 and
Proper cleaning procedures covered in directive 309045064          October 2012, however, there is no indication in his medical
and 2121.” Id. at 47:5–10.                                         record that he made any complaints concerning the issues
                                                                   raised in this lawsuit: second-hand smoke ... or bird feces and
Plaintiff has filed declarations from two inmates regarding        mold.” (Dkt. No. 82–3 ¶ 5.) She further declares that “[d]uring
the bird feces and mold. (Dkt. No. 89 at 27–28, 30.) Inmate        the period in question, Plaintiff did not complain of a constant
Darryl L. Freeman declares that he never, in the eight years       cough, constant cold and flu like symptoms, constant chest
he was housed at Auburn, observed anyone clean the bird            congestion, constant runny nose, constant shortness of breath,
feces on a daily, weekly, or monthly basis. (Dkt. No. 89 at 27.)   constant pulmonary and respiratory problems, vomiting, and
He declares that in his “thirty-three years in the State Prison    confusion.” Id. ¶ 6. She declares that “there is nothing in
system, [I] have never witnessed anything like the bird feces      the medical records attached that would suggest Plaintiff is
problem in Auburn Correctional Facility.” Id. Inmate Eddie         experiencing signs or symptoms of being exposed to [smoke]
Badia declares that when he moved into Plaintiff's cell block      or bird feces and mold.” Id. ¶ 7.
in July 2011, the heating element cover along the entire wall
in the cell area was covered in bird feces, as well as the wire    Defendants have submitted Plaintiffs medical records. (Dkt.
fencing on the outer bars of the upper cell levels. (Dkt. No.      No. 83.) The admissibility of these documents is supported
89 at 30.) He declares that the walls, windows, and covers         by the affidavit of the keeper of records at Auburn. Id. at
for the exhaust fan units are covered in mold spores. Id. He       2; Fed.R.Evid. 803(6). However, as Plaintiff correctly notes
declares that this “is still an on going issue that needs to be    (Dkt. No. 89 at 4), these medical records include at least some
addressed.” Id.                                                    documents regarding a different Kevin Johnson. For example,
                                                                   progress notes dated October 27, 2010, and October 29, 2010,
Captain Chuttey declares that Plaintiff's cell block “is cleaned   are for a Kevin Johnson with a prison identification number
every day by inmates who are provided with the appropriate         of 93–A–2751. (Dkt. No. 83 at 40. 3 ) Plaintiff's identification
cleaning supplies that are delivered to the Block every            number is 98–B–0132. Id. at 2.
day.” (Dkt. No. 82–4 ¶ 15.) Regarding the wire fencing
specifically, Captain Chuttey declares that “I do not remember     In addition to this potential problem with the accuracy of
bird feces or mold ever being on the chain link fencing.           the records, the records themselves do no entirely support
Nevertheless, efforts have always been made to keep this area      Nurse Coryer's declaration. Although the word “constant” is
clean. Because of the height of the fencing, scaffolding is        not used, the records include several examples of Plaintiff
required to clean this area.” Id. ¶ 16.                            complaining about respiratory symptoms. A progress note
                                                                   dated December 14, 2010, indicates that cough syrup was
                                                                   provided to Plaintiff. (Dkt. No. 83 at 38.) A progress note
   C. Facts Regarding Plaintiffs Medical Condition
                                                                   dated August 23, 2011, indicates that Plaintiff complained
Plaintiff alleges that exposure to smoke, mold, and feces
                                                                   of coughing and sneezing. Id. at 30. A progress note dated
has caused him constant chest congestion, trouble breathing
                                                                   November 18, 2011, indicates that Plaintiff complained of
at night, allergies, nasal problems, persistent cold like
                                                                   blockage in both ears and a sore throat. Id. at 27. A
symptoms, and heavy yellowish mucus in his throat in the
                                                                   progress note dated February 7, 2012, indicates that Plaintiff
mornings. (Dkt. No. 38 at 5.) Plaintiff alleges that the “need
                                                                   complained of a cold and sinus congestion and about sniffling.
for clean indoor air is well known ... however the [staff] here
                                                                   Id. at 25. A progress note dated February 16, 2012, indicates
still continue to smoke indoors improper clean up attempts
                                                                   that Plaintiff complained of head cold symptoms. Id. at 24.
of the [b]ird [f]eces and [m]old has truly created a gr[e]ater
                                                                   A progress note dated May 1, 2012, indicates that Plaintiff
health hazard.” Id.
                                                                   complained of head cold symptoms and nasal congestion. Id.
                                                                   at 22.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                  70 Filed 04/23/20 Page 31 of 301


                                                                   Under Federal Rule of Civil Procedure 56, summary
On August 8, 2012, Plaintiff wrote to the Nurse Administrator      judgment is warranted “if the movant shows that there is no
to complain about lack of proper medical treatment. (Dkt. No.      genuine dispute as to any material fact and the movant is
89 at 20.) Plaintiff complained that he was coughing up a thick    entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a).
yellowish mucus and was suffering from chest congestion. Id.       The party moving for summary judgment bears the initial
He also complained about bumps on the back of his head that        burden of showing, through the production of admissible
were itching, bleeding, and burning. Id. He was concerned          evidence, that no genuine issue of material fact exists.
about the bleeding because, as a diabetic, “any type of sores
                                                                      Salahuddin v. Goord, 467 F.3d 263, 272–73 (2d Cir.2006).
and or bleeding is very dangerous for me.” Id. He stated that
                                                                   Only after the moving party has met this burden is the
he believed that both the chest congestion and the bumps
                                                                   nonmoving party required to produce evidence demonstrating
on his head had been caused by exposure to bird feces. Id.
The Nurse Administrator replied on August 10, 2012, that           that genuine issues of material fact exist.      Id. at 273. The
Plaintiff had been scheduled to see a doctor on August 13,         nonmoving party must do more than “rest upon the mere
2012. Id. at 21. Progress notes show that Plaintiff actually saw   allegations ... of the [plaintiff's] pleading” or “simply show
the doctor on August 10, 2012, regarding the bumps on his          that there is some metaphysical doubt as to the material facts.”
head. (Dkt. No. 83 at 19.) Plaintiff was “instructed on care”         Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
and a follow up appointment was scheduled for August 13,           U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538 & n.l 1 (1986).
2012. Id. Plaintiff was seen as scheduled on August 13, 2012.      Rather, a dispute regarding a material fact is genuine “if the
Id. at 18.                                                         evidence is such that a reasonable jury could return a verdict

 *6 A progress note dated October 30, 2012, indicates that         for the nonmoving party.” Anderson v. Liberty Lobby, Inc..,
Plaintiff was seen regarding a burn. (Dkt. No. 83 at 13.) At       477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
that time, he also complained of nasal congestion. Id.             In determining whether a genuine issue of material 4 fact
                                                                   exists, the Court must resolve all ambiguities and draw all
                                                                   reasonable inferences against the moving party.       Major
   D. Procedural History
                                                                   League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290,
Plaintiff filed the original complaint in this action on January
                                                                   309 (2d Cir.2008).
31, 2012. (Dkt. No. 1.) Plaintiff filed an amended complaint
on April 30, 2012. (Dkt. No. 11.) Defendants moved
to dismiss the amended complaint, arguing that Plaintiff           III. ANALYSIS
had not sufficiently alleged their personal involvement.           Defendants argue that they are entitled to summary judgment
(Dkt. Nos. 20 and 31.) The Court granted the motion as             because (1) Plaintiff cannot establish that they were
to Defendant Fischer, giving Plaintiff leave to amend to           personally involved in any alleged constitutional violations;
allege facts plausibly suggesting Defendant Fischer's personal     and (2) Plaintiff cannot establish any Eighth Amendment
involvement. (Dkt. Nos. 35 and 37.) The Court denied               violation. (Dkt. No. 82–10.) For the reasons discussed below,
the motion as to Defendant Graham. Id. Plaintiff filed a           I recommend that the Court grant Defendants' motion for
second amended complaint on December 14, 2012. (Dkt. No.           summary judgment.
38.) The Court accepted the second amended complaint for
filing and directed Defendants to respond. (Dkt. No. 39.)
Defendants answered the second amended complaint. (Dkt.              A. Personal Involvement
No. 40.) The parties proceeded to discovery.
                                                                     1. Defendant Fischer
Defendants now move for summary judgment. (Dkt. Nos.               *7 Defendants argue that Plaintiff cannot establish that
82 and 83.) Plaintiff has opposed the motion. (Dkt. No. 89.)       Defendant Fischer was personally involved in the alleged
Defendants have filed a reply. (Dkt. No. 90.)                      constitutional violations. (Dkt. No. 82–10 at 4–6. 5 )
                                                                   Defendants are correct.

II. LEGAL STANDARD GOVERNING MOTIONS                               Under Second Circuit precedent, “ ‘personal involvement
FOR SUMMARY JUDGMENT                                               of defendants in alleged constitutional deprivations is a



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                     70 Filed 04/23/20 Page 32 of 301


prerequisite to an award of damages under               § 1983.’      rumor and hearsay”);   Spence v. Maryland Cas. Co., 803
                                                                      F.Supp. 649, 664 (W.D.N.Y.1992) (rejecting affidavit made
”     Wright v. Smith, 21 F.3d 496, 501 (2d Cir.1994)
(quoting Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d         on “secondhand information and hearsay”), aff'd,       995
                                                                      F.2d 1147 (2d Cir.1993). Therefore, I recommend that the
Cir.1991)). In order to prevail on a   § 1983 cause of action
                                                                      Court dismiss the claim regarding smoking against Defendant
against an individual, a plaintiff must show some “tangible
                                                                      Fischer for lack of personal involvement.
connection” between the unlawful conduct and the defendant.
    Bass v. Jackson, 790 F.2d 260, 263 (2d Cir.1986). If               *8 Likewise, regarding the bird feces and mold issue,
the defendant is a supervisory official, a mere linkage to            Plaintiff has not raised a triable issue of fact that Defendant
the unlawful conduct through the prison chain of command              Fischer was personally involved. As with the smoking
(i.e., under the doctrine of respondeat superior) is insufficient     issue, there is no evidence in the record that Defendant
to show his or her personal involvement in that unlawful              Fischer reviewed Plaintiffs grievances about bird feces and
conduct.     Polk Cnty. v. Dodson, 454 U.S. 312, 325, 102             mold. Further, there is no evidence in the record that he
S.Ct. 445, 70 L.Ed.2d 509 (1981); Richardson v. Goord, 347            was personally involved in rescinding the policy regarding
                                                                      cleaning procedures. Therefore, I recommend that the Court
F.3d 431, 435 (2d Cir.2003) (per curiam);        Wright, 21 F.3d      grant Defendant's motion for summary judgment and dismiss
at 501; Ayers v. Coughlin, 780 F.2d 205, 210 (2d Cir.1985)            the action against Defendant Fischer for lack of personal
(per curiam). In other words, supervisory officials may not be        involvement. 7
held liable merely because they held a position of authority.
   Black v. Coughlin, 76 F.3d 72, 74 (2d Cir.1996) (citations
                                                                         2. Defendant Graham
omitted). Rather, supervisory personnel may be considered
                                                                      Defendants argue that Defendant Graham was not personally
personally involved if they: (1) directly participated in the
                                                                      involved in the alleged constitutional violations. (Dkt. No.
violation; (2) failed to remedy that violation after learning of it
                                                                      82–10 at 4–6.) Defendants argue that Plaintiff “admits he
through a report or appeal; (3) created, or allowed to continue,
                                                                      never communicated” with either Defendant about either the
a policy or custom under which the violation occurred; (4) had
                                                                      smoking issues or the bird feces and mold. (Dkt. No. 82–
been grossly negligent in managing subordinates who caused
                                                                      10 at 5.) However, as discussed above, Plaintiff alleges, and
the violation; or (5) exhibited deliberate indifference to the
                                                                      the evidence shows, that Defendant Graham responded to
rights of inmates by failing to act on information indicating
                                                                      Plaintiff's grievances about both issues. Defendants have not
that the violation was occurring.        Colon v. Coughlin, 58        addressed that fact.
F.3d 865, 873 (2d Cir.1995) (citations omitted). 6
                                                                      The Second Circuit has noted in dicta that it is “questionable
Regarding the smoking issues, Plaintiff has not raised a              whether an adjudicator's rejection of an administrative
triable issue of fact that Defendant Fischer was personally           grievance would make him liable for the conduct complained
involved. Although Defendant Fischer's declaration does not           of.”    McKenna v. Wright, 386 F.3d 432, 437 (2d Cir.2004).
explicitly state that he was not on the CORC panel that               District courts in the Second Circuit have struggled to answer
reviewed Plaintiff's grievance, there is no evidence in the
                                                                      this question. See Burton v. Lynch, 664 F.Supp.2d 349, 360
record that Defendant Fischer reviewed Plaintiff's grievances
                                                                      (S.D.N.Y.2009) (collecting cases). The Burton court noted
about the smoking issue or that he was made aware of the
                                                                      that district courts have found personal involvement based on
alleged violations of the smoking policy. As noted above,
                                                                      denying a grievance where (1) the superintendent undertakes
the CORC decision is unsigned. Plaintiff's mere belief that
                                                                      some kind of investigation into the initial denial; (2) the
Defendant Fischer reviewed his grievances is insufficient
                                                                      superintendent provides a detailed and specific response
to establish Defendant Fischer's personal involvement. See
                                                                      to the grievance rather than a pro forma denial; or (3)
   Patterson v. Cnty. of Oneida, 375 F.3d 206, 219 (2d                the grievance involves an ongoing violation “such that the
Cir.2004);     Setters v. M.C Floor Crafters, Inc., 842 F.2d          ‘supervisory official who reviews the grievance can remedy it
639, 643 (2d Cir.1988); Applegate v. Top Assoc., Inc., 425 F.2d       directly.’ ” Id. (quoting Vega v. Artus, 610 F.Supp.2d 185,
92, 97 (2d Cir.1970) (rejecting affidavit made on “suspicion ...      198 (N.D.N.Y.2009)) (punctuation omitted).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                 70 Filed 04/23/20 Page 33 of 301


                                                                  adverse health consequences or that ETS aggravated an
Here, Defendant Graham issued responses to Plaintiff's            existing medical condition. Liggins v. Parker, No. 9:04–CV–
grievances that, although not lengthy, were more than simply      0966 (NAM/DEP), 2007 U.S. Dist. LEXIS 98713, at *49,
pro forma denials. (Dkt. No. 89 at 32; Dkt. No. 38 at 4.)         2007 WL 2815630, at * 16 (N.D.N.Y. Sept. 25, 2007 8 ) (citing
Moreover, Plaintiff's grievances involved ongoing issues that
Defendant Graham could have remedied directly. Therefore,            AIvarado v. Litscher, 267 F.3d 648, 651 (7th Cir.2001)). 9
Plaintiff has raised a triable issue of fact that Defendant
Graham was personally involved in the alleged constitutional      Defendants argue that “Plaintiff does not suffer from any
violations.                                                       symptoms due to exposure to ETS ... and, therefore, he
                                                                  cannot establish the first element. Plaintiff claims that the
                                                                  following symptoms are indicative or exposure to ETS ...:
   B. Eighth Amendment                                            confusion; vomiting; constant cold and flu like symptoms;
Plaintiff alleges that Defendants violated the Eighth             shortness of breath; pulmonary and respiratory problems;
Amendment by exposing him to smoke, bird feces, and               constant chest congestion; constant cough; and constant
mold. (Dkt. No. 38.) The Eighth Amendment imposes on              runny nose.” (Dkt. No. 82–10 at 6, citing Dkt. No. 82–9 at
jail officials the duty to “provide humane conditions of          10:11–15:9.) Defendants are correct.

confinement” for prisoners.      Farmer v. Brennan, 511 U.S.
                                                                  Medical conditions such as breathing problems, chest pains,
825, 832, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). In
                                                                  dizziness, sinus problems, headaches, and loss of energy
fulfilling this duty, prison officials “must ‘take reasonable
                                                                  are “relatively minor” and are not sufficiently severe to
measures to guarantee the safety of the inmates.’ ” Id.
                                                                  establish the objective prong of an Eighth Amendment claim
(quoting    Hudson v. Palmer, 468 U.S. 517, 526–27, 104
                                                                  for present exposure to ETS.          Hen derson v. Sheahan,
S.Ct. 3194, 82 L.Ed.2d 393 (1984)). To establish an Eighth
                                                                  196 F.3d 839, 846 (7th Cir.1999); see also Liggins, 2007
Amendment conditions of confinement claim, a plaintiff must
                                                                  WL 2815630, at *16 (one complaint of shortness of breath,
prove both an objective and a subjective component.     Id.       with no underlying diagnosis of asthma or similar condition,
at 834. Defendants argue that they are entitled to summary        insufficient to establish objective element of an ETS present-
judgment. (Dkt. No. 82–10 at 6–7.) Defendants are correct.        injury claim). Here, Plaintiff's medical records reflect only
                                                                  minor respiratory symptoms. Therefore, I recommend that
                                                                  the Court grant Defendants' motion for summary judgment
   1. Smoking                                                     and dismiss Plaintiffs Eighth Amendment claims regarding
 *9 Plaintiff claims that Defendants violated his Eighth          present harm from exposure to ETS.
Amendment rights by exposing him to environmental
tobacco smoke (“ETS”). (Dkt. No. 38.) Eighth Amendment
jurisprudence on the subject of prison ETS claims                   b. Future Claims
distinguishes between claims of present harm from ETS             In order to succeed on an ETS claim alleging future
exposure (such as where exposure to ETS creates or                harm, a plaintiff must establish both an objective and a
exacerbates a medical condition) and claims that ETS
                                                                  subjective element.      Gill v. Smith, 283 F.Supp.2d 763,
exposure will cause the prisoner harm in the future. See, e.g.,
                                                                  766 (N.D.N.Y.2003). To establish the objective element, the
   Davidson v. Coughlin, 920 F.Supp. 305 (N.D.N.Y.1996).          plaintiff must show that he was exposed to unreasonably high
The Court will analyze the present claims and future claims
                                                                  levels of ETS.    Helling v. McKinney, 509 U.S. 25, 35, 113
separately.
                                                                  S.Ct. 2475, 125 L.Ed.2d 22 (1993);  Gill, 283 F.Supp.2d
                                                                  at 766. Determining whether a plaintiff was exposed to
  a. Present Claims                                               unreasonably high levels of ETS
ETS claims of present harm are analyzed, like other Eighth
Amendment medical claims, pursuant to the framework set
out in     Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50                    *10 requires more than scientific and
L.Ed.2d 251 (1976). In order to establish the objective prong,                statistical inquiry into the seriousness
a plaintiff must show that ETS caused him to suffer serious                   of the potential harm and the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           7
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                  70 Filed 04/23/20 Page 34 of 301


             likelihood that such injury to health                 Cases without such egregious facts have not survived
             will actually be caused by exposure to
                                                                   summary judgment. For example, in                Davidson v.
             ETS. It also requires a court to assess
                                                                   Coughlin, 920 F.Supp. 305, 309 (N.D.N.Y.1996), the court
             whether society considers the risk that
                                                                   granted summary judgment for the defendants where the
             the prisoner complains of to be so
                                                                   plaintiff, who was single-celled, failed to demonstrate “what
             grave that it violates contemporary
                                                                   the level of smoke in the facility was or whether that degree
             standards of decency to expose anyone
                                                                   of exposure would have been serious enough to cause or
             unwillingly to such a risk. In other
                                                                   aggravate a current or future serious illness.” In Liggins, the
             words, the prisoner must show that the
                                                                   court granted summary judgment for the defendants where
             risk of which he complains is not one
                                                                   the evidence showed only that the plaintiff “was subjected
             that today's society chooses to tolerate.
                                                                   to second hand smoke at the hands of fellow inmates as
                                                                   well as jail workers” and that prisoners' smoking habits were
                                                                   encouraged byjail officials. Liggins, 2007 WL 2815630, at
   Helling, 509 U.S. at 36. As this quote indicates, in contrast   *4, 17. The court deemed this cursory evidence insufficient
to a claim of present harm from ETS, the focus in a claim          to “describe conditions which rise to a level which today's
of future harm from ETS is not on whether the plaintiff has        society chooses not to tolerate.” Id.
sought treatment or complained of ailments associated with
exposure to ETS. McPherson v. Coombe, 29 F.Supp.2d 141,             *11 Here, the conditions Plaintiff describes are not
145–46 (W.D.N.Y.1998). Rather, the objective element for a         egregious enough to “describe conditions which rise to a level
claim regarding future harm from ETS focuses on whether            which today's society chooses not to tolerate.” Liggins, 2007
levels of ETS in the facility were so high that they violated      WL 2815630, at *17. Therefore, I recommend that the Court
contemporary standards of decency.                                 grant Defendants' motion for summary judgment and dismiss
                                                                   Plaintiff's Eighth Amendment claim regarding future harm
A review of cases in which prisoners' claims regarding future      from ETS.
harm from ETS survived summary judgment demonstrates
the type of egregious facts necessary to raise a genuine
                                                                      2. Bird Feces and Mold
issue of material fact. For example, in      Warren v. Keane,      Plaintiff claims that Defendants violated the Eighth
937 F.Supp. 301, 303 (S.D.N.Y.1996), the court denied              Amendment by exposing him to bird feces and mold. (Dkt.
the defendants' motion for summary judgment where the              No. 38 at 4.) Defendants move for summary judgment of this
evidence showed that smoke in the poorly-ventilated facility       claim. (Dkt. No. 82–10 at 6–7.)
was so thick that the plaintiffs had to hold wet handkerchiefs
over their noses and mouths while in common areas such             To establish an Eighth Amendment conditions of confinement
as the chapel, auditorium, gym and recreational area. In           claim, a plaintiff must prove both an objective and a
McPherson, the court denied the defendants' motion for
                                                                   subjective component. Farmer, 511 U.S. at 834. To satisfy
summary judgment because the evidence showed that the
                                                                   the objective component, a prisoner must show that the
plaintiff could not access the prison's day room due to the
                                                                   defendant's “act or omission ... result[ed] in the denial of the
thick smoke, had to pass through the day room to reach the
                                                                   minimal civilized measure of life's necessities.” Id. Therefore,
bathroom, and was housed in poorly ventilated and heavily
                                                                   “extreme deprivations are required to make out a conditions-
populated units (first with forty-one other prisoners and then
with ninety other prisoners) where smoking was allowed. In         of-confinement claim.”     Hudson v. McMillian, 503 U.S. 1,
                                                                   9, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992).
   Gill v. Smith, 283 F.Supp.2d 763 (N.D.N.Y.003), the court
denied the defendants' motion for summary judgment where,
                                                                   The parties have not cited, and the Court cannot find, any
viewing the facts in the light most favorable to the plaintiff,
                                                                   Eighth Amendment cases dealing specifically with exposure
the evidence showed that the asthmatic plaintiff was forced to
                                                                   to bird feces. Analogizing to cases involving exposure to
spend a substantial part of each day in a room with a prison
                                                                   human feces, the Court finds that Plaintiff has not raised a
employee who smoked constantly.
                                                                   triable issue of fact regarding the objective component of his
                                                                   Eighth Amendment claim.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             8
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                  70 Filed 04/23/20 Page 35 of 301


                                                                   6484 (MAT), 2013 U.S. Dist. LEXIS 14935, 2013 WL
                                                                   434188 (W.D.N.Y. Feb.4, 2013).
In     Gaston v. Coughlin, 249 F.3d 156 (2d Cir.2001), the
Second Circuit reversed a summary judgment entered in the
defendants' favor where a prisoner presented evidence that         Pursuant to    28 U.S.C. § 636(b)(1), the parties have
the area directly in front of his cell was “filled” with human     fourteen days within which to file written objections
feces, urine, and sewage water for several consecutive days.       to the foregoing report. Such objections shall be filed
The Second Circuit stated that it was “unwilling to adopt as       with the Clerk of the Court. FAILURE TO OBJECT
a matter of law the principle that it is not cruel and unusual     TO THIS REPORT WITHIN FOURTEEN DAYS WILL
punishment for prison officials knowingly to allow an area to
                                                                   PRECLUDE APPELLATE REVIEW.                 Roldan v. Racette,
remain filled with sewage and excrement for days on end.”
                                                                   984 F.2d 85 (2d Cir.1993) (citing Small v. Sec'y of Health
   Id. at 166. Other courts considering protracted exposures
                                                                   and Human Servs., 892 F.2d 15 (2d Cir.1989) (per curiam));
to feces or sewage have similarly allowed the claims to
                                                                      28 U.S.C. § 636(b)(1) (Supp.2013); Fed.R.Civ.P. 72, 6(a).
proceed to trial. See Willey v. Kirkpatrick, No. 07–CV–
6484 (MAT), 2013 U.S. Dist. LEXIS 14935, at *20–23,
2013 WL 434188, at *8 (W.D.N.Y. Feb.4, 2013) (collecting           Filed Aug. 5, 2014
       10
cases).     Where the exposure is not protracted, courts are
split as to whether the prisoner has presented a triable Eighth
                                                                                        2007 WL 2815630
Amendment claim. Id., 2013 WL 434188, at *9 (collecting
cases). Where claims in shorter-duration cases have survived
                                                                         Only the Westlaw citation is currently available.
dispositive motions, they have involved appalling conditions
                                                                          United States District Court, N.D. New York.
such as a “feces-covered cell,” a “waste-filled cell,” or a cell
with no working toilet. Id.
                                                                                    Jeffrey LIGGINS, Plaintiff,
Here, even viewed in the light most favorable to Plaintiff,
the alleged feces and mold conditions at Auburn do not                                          v.
rise to the level described in Gaston. The evidence shows
merely that Plaintiff was housed ten feet away from a heating
system covered in bird feces and that there was a buildup of                  Douglas PARKER, et al., Defendants.
feces and mold on chain link fencing so high over Plaintiffs
cell that it could only be accessed with scaffolding. (Dkt.                    No. 9:04–CV–0966. | Sept. 25, 2007.
No. 38 at 4; Dkt. No. 82–4 ¶ 15; Dkt. No. 89 at 27,
30.) These conditions do not compare, objectively, to the          Attorneys and Law Firms
feces-filled environments to which the plaintiffs in cases
that survived summary judgment were exposed. Therefore,            Jeffrey Liggins, pro se.
I recommend that the Court grant Defendants' motion for
                                                                   Ryan, Smallacombe Law Firm, Claudia A. Ryan, Esq., John
summary judgment.
                                                                   F. Moore, Esq., of Counsel, Albany, NY, for the Defendant.

*12 ACCORDINGLY, it is                                             Opinion

RECOMMENDED that Defendants' motion for summary
                                                                                              ORDER
judgment (Dkt. No. 82) be GRANTED : and it is further
                                                                   NORMAN A. MORDUE, Chief Judge.
ORDERED that the Clerk provide Plaintiff with copies of
Liggins v. Parker, No. 9:04–CV–0966 (NAM/DEP), 2007                *1 The above matter comes to me following a Report–
U.S. Dist. LEXIS 98713, 2007 WL 2815630 (N.D.N.Y.                  Recommendation by Magistrate Judge David E. Peebles, duly
                                                                   filed on the 5th day of September, 2007. Following ten days
Sept.25, 2007) and       Willey v. Kirkpatrick, No. 07–CV–




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          9
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                   70 Filed 04/23/20 Page 36 of 301


from the service thereof, the Clerk has sent me the file,
including any and all objections filed by the parties herein.       I. BACKGROUND

After careful review of all of the papers herein, including         A. The HCJ Generally
the Magistrate Judge's Report–Recommendation, and no
                                                                    Between June 27, 2002 and April 1, 2003, plaintiff was
objections submitted thereto, it is
                                                                    confined within the HCJ as a result of criminal charges
ORDERED, that:                                                      originating in the Town of Lake Pleasant, New York located
                                                                    within Hamilton County. Amended Complaint (Dkt. No. 12)
1. The Report–Recommendation is hereby approved.                    ¶ 18; Parker Aff. (Dkt. No. 33–3) ¶ 4; see also Defendants'
                                                                    Exhibits (Dkt. No. 35) Exh. 21. The HCJ is a six-cell prison
2. The Defendants' motion for summary judgment (Dkt. No.            facility located in Lake Pleasant, and comprised of four cells
33) is granted, and the Plaintiff's complaint is dismissed in its   on the facility's main floor and two upstairs, with an additional
entirety.                                                           group room located outside of the cells, containing an eating
                                                                    area, a television, and a table. Parker Aff. (Dkt. No. 33–3)
3. The Clerk of the Court shall serve a copy of this Order upon
                                                                    ¶¶ 8–9; Defendants' Exhibits (Dkt. No. 35) Exh. 16–A. The
all parties and the Magistrate Judge assigned to this case.
                                                                    HCJ typically houses and co-mingles both sentenced and non-
IT IS SO ORDERED.                                                   sentenced inmates.

                                                                    *2 Inmates confined within the HCJ are subject to rules
          REPORT AND RECOMMENDATION                                 and regulations which are reduced to writing and included
                                                                    in a prison rule book. Amended Complaint (Dkt. No. 12) ¶
DAVID E. PEEBLES, U.S. Magistrate Judge.
                                                                    23; Parker Aff. (Dkt. No. 33–3) ¶ 10; Defendants' Exhibits
                                                                    (Dkt. No. 34) Exh. 10–A. The facility's rules and regulations
Plaintiff Jeffrey Liggins, who is proceeding pro se and in
                                                                    were read to the plaintiff on the day of his arrival at
forma pauperis, has commenced this inmate civil rights
                                                                    the facility by Corrections Officer Robert Krugal, who is
action pursuant to       42 U.S.C. § 1983 against Hamilton          named in plaintiff's complaint as defendant “Robe Doe”, and
County and the County's Sheriff, as well as certain other           plaintiff signed a document acknowledging that this in fact
County employees, complaining of conditions which he                occurred. Parker Aff. (Dkt. No. 33–3) ¶¶ 10–12; Defendants'
endured while confined as a pretrial detainee in the Hamilton       Exhibits (Dkt.Nos.34–35) Exhs. 10–A, 24; see also Amended
County Jail (“HCJ”). Plaintiffs complaint represents a              Complaint (Dkt. No. 12) ¶ 23. Included among the policies
comprehensive, wide-ranging critique of the operations of           and procedures in existence at the HCJ is a grievance book to
the defendants' prison facility, with his allegations ranging
                                                                    which all inmates within the facility have access. 1 , 2 Parker
in severity from the failure of prison guards to wear name
                                                                    Aff. (Dkt. No. 33–3) ¶ 13. Although they appear to have
tags, tuck in their shirts, lace and polish their shoes, and
                                                                    been available to him for review, plaintiff was not provided
refrain from the use of foul language and boorish behavior, to
                                                                    with a copy of either the facility rule book or the grievance
defendants' failure to provide him with adequate medical care
                                                                    procedure. Amended Complaint (Dkt. No. 12) ¶ 23.
and interference with his access to the attorneys representing
him and the courts. In light of the treatment which he received     B. Missing Belongings
over the nine month period during which he was incarcerated
at the HCJ, described by him as “inhumane”, plaintiff seeks         In accordance with the policy in existence at the HCJ at the
recovery of compensatory and punitive damages totaling $6           relevant times, each inmate is given a milk crate, which is
million.                                                            tagged with the prisoner's name, in which to place clothing.
                                                                    Parker Aff. (Dkt. No. 33–3) ¶ 16. Clothing that does not fit
 *13 Currently pending before the court is a motion made            within the milk crate is hung in a closet at the facility. Id. This
on behalf of the defendants in the action seeking the entry         practice was apparently followed with respect to the plaintiff.
of summary judgment dismissing plaintiff's complaint in             Id.
its entirety, both on the merits and based upon qualified
immunity. For the reasons set forth below, I recommend that         Shortly after his arrest on June 27, 2002, a relative of
defendants' motion be granted.                                      the plaintiff delivered dress clothes to the HCJ for his use
                                                                    during court appearances; though later recovered on or about



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               10
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                   70 Filed 04/23/20 Page 37 of 301


October 9, 2003 from a cabinet outside of another prisoner's        attributes the withdrawal of Attorney Bach and the return of
cell door, those dress clothes were apparently misplaced for a      his retainer to counsel's inability to speak with Liggins by
time. Amended Complaint (Dkt. No. 12) ¶¶ 18, 32. In addition        telephone. Amended Complaint (Dkt. No. 12) ¶¶ 37–39.
to his missing court clothes, plaintiff also maintains that at
one point in October of 2002, prison officials at the HCJ           Following Attorney Bach's withdrawal, the court appointed
misplaced a tee shirt and a CD, following his return from           a second attorney, William Martuscello, Esq., to represent
a brief stay at the Central New York Psychiatric Center in          the plaintiff. Defendants' Exhibits (Dkt. No. 34) Exh. 14 at
Marcy, New York; those items, however, were discovered in           pp. 80–81.That attorney represented Liggins in the course of
January of 2003 in a trash bag located within a milk crate.         the criminal prosecution against him up until the time of his
Amended Complaint (Dkt. No. 12) ¶ 33.                               sentencing. Defendants' Exhibits (Dkt. No. 34) Exh. 14 at p.
                                                                    10.
C. Attorney Access
                                                                    D. Monitoring of Telephone Calls
 *14 One of the central issues raised in plaintiffs complaint
concerns communications with attorneys in connection                Plaintiff asserts that while speaking by telephone with
with the pending criminal prosecution against him. There            attorneys or family members from the jail he could hear
is no specific written policy in existence at the HCJ               indications that his conversations were being monitored,
governing telephonic communication between inmates and              including clicking sounds and other voices. Amended
their attorneys; as a matter of practice, however, inmates          Complaint (Dkt. No. 12) ¶ 41. In response, defendants assert
are permitted to call their attorneys of record upon request,       that pursuant to the policy in effect at the HCJ, prison officials
subject only to the availability of telephone facilities. Parker    are typically present during, and monitor inmate non-legal
Aff. (Dkt. No. 33–3) ¶ 17. In-person legal visitation is a          telephone conversations, although they are able to hear only
matter governed by a specific policy under which inmates are        the inmate portion of any given conversation. 4 Parker Aff.
allowed to receive visits from their attorneys during normal        (Dkt. No. 33–3) ¶¶ 26–27. Plaintiff attributes any clicking or
hours of operation, provided that no disruption of the facility's   other similar sounds to “technical difficulties” resulting from
operations results. Id. ¶ 18.                                       having only one line into the facility. See Defendants' Exhibits
                                                                    (Dkt. No. 34) at pp. 66–67.
*3 While acknowledging these policies, plaintiff attributes
the failure of his first court appointed lawyer, Sterling           E. Access to Law Library and Legal Materials
Goodspeed, Esq., to visit him over the summer of 2002 to
defendants' actions. Amended Complaint (Dkt. No. 12) ¶ 36.           *15 Another facet of plaintiff's complaint concerns the
Neither plaintiff's complaint nor his affidavit in opposition to    availability of legal resources at the prison. Plaintiff maintains
defendants' motion, however, supplies further amplification,        that the refusal of prison officials to make photocopies
nor does the record contain anything tending to corroborate         of legal documents without charge, the lack of “trained
his claim that the lawyer's failure to visit him is properly        personnel to assist in the preparation of legal documents[,]”
                                                                    and the unavailability of a law library within the facility,
attributable to defendants' policies or actions. 3
                                                                    impermissibly interferes with the right of inmate court access,
As a result of his inability to communicate with Attorney           in violation of the First Amendment. Amended Complaint
Goodspeed, plaintiff retained attorney Richard Bach, Esq.,          (Dkt. No. 12) ¶¶ 44–45; Liggins Aff. (Dkt. No. 39) ¶ 6(p).
of Utica, New York. Amended Complaint (Dkt. No. 12) ¶¶
                                                                    *4 Because of its small size, the HCJ does not contain a law
37–39. After announcing during a court appearance in mid-
                                                                    library, nor does it have a specific written policy concerning
September of 2002 that he had retained that attorney to replace
                                                                    library use. Parker Aff. (Dkt. No. 33–3) ¶¶ 49–51. In practice,
court-appointed lawyer Goodspeed, plaintiff received a letter
                                                                    however, inmates at the facility are afforded the opportunity
from Attorney Bach advising that he was unable to represent
                                                                    to request legal materials, which are then retrieved from a
him and stating, in relevant part, as follows: “In reviewing
                                                                    law library maintained within the county supervisor's office,
my upcoming trial schedule-I have determined that I would
                                                                    a short distance from the jail facility. Id. While on occasion
be unable to represent Jeffrey in the manner which would best
                                                                    plaintiff did apparently request legal materials, and did not
serve his legal interest.” Defendants' Exhibits (Dkt.Nos.34–
                                                                    always receive the correct books, he was ultimately provided
35) Exh. 14 at pp. 63, 72–77 and Exh. 20. Though once
                                                                    with the requested legal materials. Id.; see also Liggins Aff.
again offering no specifics or corroborating evidence, plaintiff
                                                                    (Dkt. No. 39) ¶ 6(q), (r) (Dkt. No. 12). It should be noted,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              11
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                   70 Filed 04/23/20 Page 38 of 301


moreover, that those requests were made at a time when
Liggins was represented by counsel, and thus any failure to         *5 At the time of his entry into the HCJ, plaintiff had a
provide him with legal materials did not hinder his ability         documented history of a chronic lumbar back condition.
to defend against pending criminal charges. See Defendants'         Defendants' Exhibits (Dkt. No. 34) Exh. 14 at pp. 103–
Exhibits (Dkt. No. 34) Exh. 14 at p. 95.                            09, 123–24; Eagan Aff. (Dkt. No. 33–4) ¶¶ 2–3; see
                                                                    also Defendants' Exhibits (Dkt. No. 35) Exh. 17. Records
F. Medical Care and Treatment                                       associated with plaintiff's pre-custodial medical treatment
                                                                    reveal that well prior to his incarceration at the HCJ he was
Another major focus of plaintiff's multi-faceted complaint          diagnosed as suffering from degenerative disc disease and a
is the medical care and treatment which he received while           herniated disc at L5–S1. Id.
confined by the defendants within the HCJ. Plaintiff's medical
care claim falls into two categories, one addressing his            In light of the size of the facility the HCJ does not employ a
exposure to second hand smoke, or environmental tobacco             physician working at the jail; instead, HCJ inmates in need
smoke (“ETS”), and the second related to a chronic back             of medical care are treated by physicians and other medical
condition which, he maintains, was inadequately addressed           personnel employed at the Speculator Primary Care Center
by the defendants during his stay there.                            or the Nathan Littauer Hospital, both of which apparently are
                                                                    located relatively near the prison facility. Parker Aff. (Dkt.
1. ETS                                                              No. 33–3) ¶ 58; Defendants' Exhibits (Dkt. No. 34) Exh. 14
                                                                    at p. 130.
Plaintiff maintains that subsequent to his arrival at the HCJ
in June of 2002, he was subjected to second hand smoke at           Plaintiff initially was seen at the Speculator Health Center
the hands of fellow inmates as well as jail workers. Amended        for his low back pain on August 9, 2002, at which time
Complaint (Dkt. No. 12) ¶¶ 27–28, 48. According to the              he was treated with a muscle relaxant but found to be
plaintiff, not only was smoking not prohibited at the HCJ           neurologically intact. Defendants' Exhibits (Dkt. No. 35)
but in fact inmates' smoking habits were encouraged by jail         Exh. 15–A. From that point until August 18, 2002, when
officials who were known to transport them to local ATM             plaintiff was taken to the Nathan Littauer Hospital Emergency
machines to withdraw cash for the purchase of cartons of            Room complaining of low back discomfort, though without
cigarettes, and to go to the store for inmates on Thursdays and     radicular pain, plaintiff's condition was treated with anti-
Fridays forthe purpose of purchasing cigarettes. Id. ¶¶ 47–48.      inflammatory medications, pain medication and/or muscle
                                                                    relaxants on almost a daily basis. Id. Notes from that
In January of 2003, as a direct result of plaintiff's complaints
                                                                    emergency room visit record a history of a herniated disc
regarding exposure to second hand smoke, defendant Parker
                                                                    and pain “on and off for ten years, with a diagnosis of
implemented a smoking ban, applicable to both inmates and
                                                                    acute exacerbation of chronic low back strain/spasm, but with
employees alike, within the entire inside HCJ facility. 5 , 6       no acute disc herniation or neurological problems requiring
Parker Aff. (Dkt. No. 33–3) ¶ 77. In accordance with that ban,      further specialty care. Id.; see also Eagan Aff. (Dkt. No. 33–
which was strictly enforced, neither employees nor inmates          4) ¶ 5. Following that emergency room visit prison officials
were permitted to smoke inside of the facility. Id. ¶ 78.           at the HCJ continued to treat the plaintiff's condition with
                                                                    anti-inflammatory medications, pain relief medication and/or
 *16 Prior to implementation of the smoking ban, while
                                                                    muscle relaxants on a daily basis. Defendants' Exhibits (Dkt.
employees and inmates were permitted to smoke, the plaintiff
                                                                    No. 34) Exh. 15–D.
and other non-smoking inmates were free to move about
the facility between 7:00 am and 11:00 pm, in such a way            Plaintiff was next seen by outside medical professionals on
as to avoid anyone smoking. Parker Aff. (Dkt. No. 33–               September 27, 2002 when he was taken to the Speculator
3) ¶ 80. Plaintiff and other inmates were also permitted            Primary Care Center complaining of shortness of breath, chest
to open windows to obtain ventilation of smoke. Id. ¶ 81.           pain and back pain experienced after opening a window.
Additionally, in response to his complaints regarding ETS,          Defendants' Exhibits (Dkt. No. 35) Exh. 15–A. Plaintiff was
plaintiff was offered the option of a second floor cell; Liggins,   taken on that same day to Nathan Littauer Hospital for a
however, refused that proposed transfer. Parker Aff. (Dkt. No.      chest x-ray and EKG, and was diagnosed as suffering from
33–3) ¶ 76.                                                         musculoskeletal pain and was prescribed medication for the
                                                                    pain. Id.
2. Plaintiff's Back Condition



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           12
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                 70 Filed 04/23/20 Page 39 of 301



 *17 Plaintiff was taken to the Speculator Primary Care           Interspersed among the more serious claims set forth
Center on October 8, 2002, again complaining of back pain.        in this complaint, as amended, are allegations by the
Defendants' Exhibits (Dkt. No. 35) Exh. 15–A. On that             plaintiff of unprofessional conduct and unpleasant conditions
occasion, plaintiff was diagnosed with acute lumbosacral          experienced by the plaintiff as a result of the defendants'
strain with spasms, and was prescribed various medications. 7     actions. Typical of those are allegations that 1) inmates are
Id.                                                               not properly overseen when washing and returning dishes for
                                                                  reuse, Amended Complaint (Dkt. No. 12) ¶ 66; 2) on one
Plaintiff was returned to the Speculator Primary Care Center      occasion, at plaintiff's request, prison officials purchased for
on March 17, 2003, complaining of worsening pain based            him bread which later turned out to contain mold, id. ¶ 68; 3)
upon daily exercise from December of the previous year.           dust is allowed to accumulate in the facility, id. ¶ 74; 4) there
Defendants' Exhibits (Dkt. No. 35) Exh. 15–A. On that             is evidence of insects, mosquitos and mice located within
occasion plaintiff was diagnosed as suffering from chronic        the jail, id. ¶¶ 74–77; 5) Liggins was required to use a cup
lumbosacral spine spasm/strain. Id. An x-ray of plaintiff's       with dry black stains on the outside when served milk by
lumbar spine taken at Nathan Littauer Hospital two days later     prison officials, id. ¶ 83–85; 6) prison administrators failed to
revealed disc space narrowing at L5–S1, but with no fractures.    properly supervise and monitor inmates, id. ¶¶ 87–92; and 7)
Id. Exh. 15–A. Plaintiff continued receiving muscle relaxers      prison guards were permitted to use inappropriate language,
on almost a daily basis between that time and his transfer out    failed to wear proper uniforms or to wear name tags, and were
of the jail into the Clinton Correctional Facility on April 1,    permitted to wear denim jeans, id. ¶ 21.
2003. Id. Exh. 15–A, 15–D.
                                                                  II. PROCEDURAL HISTORY
*6 At the heart of plaintiff's claims regarding the defendants'
treatment of his back condition is his contention that             *18 Plaintiff commenced this action on August 16, 2004
he requested but was denied magnetic resonance imaging            and, at the direction of the court, filed an amended complaint
(“MRI”) testing to determine the cause and the extent of his      on September 30, 2004. Dkt. Nos. 1, 8, 12.Named as
back pain, and that while x-rays were ultimately taken, as        defendants in plaintiff's complaint, as amended, are Hamilton
                                                                  County; Hamilton County Sheriff Douglas Parker; the
requested, he was not promptly notified of their results. 8 , 9
                                                                  Hamilton County Sheriff's Department; and several Hamilton
See Amended Complaint (Dkt. No. 12) ¶¶ 50–57; Liggins Aff.
                                                                  County employees, including Corrections Lieutenant Carl
(Dkt. No. 39) ¶ 6(h)-(o).
                                                                  Abrams, and Corrections Officers Robe Doe, Mike Doe and
In sum, it appears that while incarcerated at the HCJ between     Dan Doe, each of whose last names are unknown to the
June 27, 2002 and April 1, 2003 plaintiff was treated on at       plaintiff. 10 Plaintiff's complaint asserts various claims under
least eight separate occasions for that condition by outside      the Eighth and Fourteenth Amendments to the United States
sources, and was provided medications on a regular basis to       Constitution, as well as alleging defendants' violation of state
assist him in coping with his pain. It is true, as defendants     law and regulation associated with the operation of the HCJ.
acknowledge, that on between three and five occasions             Dkt. No. 12.
plaintiff requested to be seen by a doctor for his back pain;
those requests, however, were denied on the basis either that     *7 On September 21, 2006, following the joinder of issue and
they were made on weekends, when there were no deputies           completion of pretrial discovery, defendants moved seeking
available for transport, or at times when snow conditions         summary judgment dismissing plaintiff's complaint in its
made travel hazardous. Defendants' Exhibits (Dkt. No. 34)         entirety. Dkt. Nos. 33–35.In their motion, defendants argue
Exh. 6 (Defendants' Responses to Interrogatories) ¶ 3(e)(1)       that, as a matter of law, plaintiff's claims are deficient
(iii); Exh. 14 at pp. 112, 119; see also Amended Complaint        on the merits, and additionally assert their entitlement to
(Dkt. No. 12) ¶ 49. The records also disclose, however, that      qualified immunity from suit. Id. Plaintiff has since submitted
plaintiff declined offers of doctor visits on several occasions   an affidavit and memorandum in opposition to defendants'
including on January 6, 2003. Defendants' Exhibits (Dkt. No.      motion. 11 Dkt. No. 39. With the filing of that opposition
34) Exh. 10–D and Exh. 14 at pp. 112–13.                          and a subsequent reply on behalf of the defendants, filed on
                                                                  January 3, 2007, see Dkt. No. 41, this matter is now ripe for
G. Unprofessional Conduct and Other Miscellaneous                 determination and has been referred to me for the issuance
Complaints



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                    70 Filed 04/23/20 Page 40 of 301


of a report and recommendation, pursuant to   28 U.S.C. §            is a material issue of fact for trial. 12 Fed.R.Civ.P. 56(e);
636(b)(1)(B) and Northern District of New York Local Rule               Celotex, 477 U.S. at 324, 106 S.Ct. at 2553;       Anderson,
123(c). See also Fed.R.Civ.P. 72(b).                                 477 U.S. at 250, 106 S.Ct. at 2511.

III. DISCUSSION                                                      *8 When deciding a summary judgment motion, a court
                                                                     must resolve any ambiguities, and draw all inferences from
A. Summary Judgment Standard
                                                                     the facts, in a light most favorable to the nonmoving party.
Summary judgment is governed by Rule 56 of the Federal                  Jeffreys, 426 F.3d at 553;     Wright v. Coughlin, 132
Rules of Civil Procedure. Under that provision, summary              F.3d 133, 137–38 (2d Cir.1998). Summary judgment is
judgment is warranted when “the pleadings, depositions,              inappropriate where “review of the record reveals sufficient
answers to interrogatories, and admissions on file, together         evidence for a rational trier of fact to find in the [non-
with the affidavits ... show that there is no genuine issue
                                                                     movant's] favor.”   Treglia v. Town of Manlius, 313
as to any material fact and that the moving party is entitled
                                                                     F.3d 713, 719 (2d Cir.2002) (citation omitted); see also
to a judgment as a matter of law.” Fed.R.Civ.P. 56(c); see
                                                                        Anderson, 477 U.S. at 250, 106 S.Ct. at 2511 (summary
   Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct.
                                                                     judgment is appropriate only when “there can be but one
2548, 2552, 91 L.Ed.2d 265 (1986);    Anderson v. Liberty            reasonable conclusion as to the verdict”).
Lobby, Inc., 477 U.S. 242, 247, 106 S.Ct. 2505, 2509–10,
                                                                     B. Plaintiffs Failure to Provide a Local Rule 7.1(a)(3)
91 L.Ed.2d 202 (1986);       Security Ins. Co. of Hartford v.
                                                                     Counterstatement of Disputed Facts
Old Dominion Freight Line, Inc., 391 F.3d 77, 82–83 (2d
Cir.2004). A fact is “material”, for purposes of this inquiry, if    In support of their motion defendants have submitted a
it “might affect the outcome of the suit under the governing         comprehensive statement of material facts which, they
law.”    Anderson, 477 U.S. at 248, 106 S.Ct. at 2510; see           contend, are not genuinely disputed, as required by Rule
                                                                     7.1(a)(3) of this court's local rules. 13 See Dkt. No. 33–
also    Jeffreys v. City of New York, 426 F.3d 549, 553 (2d
                                                                     5. Plaintiff's opposing motion papers, however, fail to
Cir.2005) (citing Anderson). A material fact is genuinely in
                                                                     contain such a statement or to otherwise specifically address
dispute “if the evidence is such that a reasonable jury could
                                                                     the assertions set forth in defendants Local Rule 7.1(a)
return a verdict for the nonmoving party.”    Anderson, 477          (3) statement. In their reply, defendants argue that this
U.S. at 248, 106 S.Ct. at 2510. Though pro se plaintiffs are         shortcoming carries with it fatal consequences, establishing
entitled to special latitude when defending against summary          their entitlement to the relief sought in their motion. As a
judgment motions, they must establish more than mere                 threshold procedural matter, I must address the significance,
“metaphysical doubt as to the material facts.” Matsushita            if any, of plaintiff's failure to properly respond to defendants'
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586,           7.1(a)(3) statement.

106 S.Ct. 1348, 1356, 89 L.Ed.2d 538 (1986); but see Vital           Undeniably, the consequences of plaintiff's failure to properly
v. Interfaith Med. Ctr., 168 F.3d 615, 620–21 (2d Cir.1999)          refute the assertions set forth in defendants' rule 7.1(a)(3)
(noting obligation of court to consider whether pro se plaintiff     statement are potentially significant. By its express terms,
understood nature of summary judgment process).                      Local Rule 7.1(a)(3) provides that “[a]ny facts set forth in
                                                                     the Statement of Material Facts shall be deemed admitted
 *19 When summary judgment is sought, the moving party               unless specifically controverted by the opposing party.” See
bears an initial burden of demonstrating that there is no            N.D.N.Y.L.R. 7.1(a)(3). This and similar rules from other
genuine dispute of material fact to be decided with respect to       districts are routinely enforced by courts, resulting in facts
any essential element of the claim in issue; the failure to meet     set forth in such statements being deemed as admitted based
this burden warrants denial of the motion.        Anderson, 477      upon an opposing party's obligation to respond properly to the
                                                                     statement. See, e.g., Elgamil v. Syracuse Univ., No. 99–CV–
U.S. at 250 n. 4, 106 S.Ct. at 2511 n. 4;       Security Ins., 391
                                                                     611, 2000 WL 1264122, at *1 (Aug. 22, 2000) (McCurn, S.J.)
F.3d at 83. In the event this initial burden is met, the opposing
party must show, through affidavits or otherwise, that there         (listing cases); see also    Monahan v. New York City Dep't




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              14
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                   70 Filed 04/23/20 Page 41 of 301


of Corrs., 214 F.3d 275, 292 (2d Cir.2000) (discussing district
courts' discretion to adopt local rules like 7.1(a)(3)).              prison law libraries and legal assistance programs are
                                                                      not ends in themselves, but only the means for ensuring
 *20 In this instance, while it is true that the plaintiff            a reasonably adequate opportunity to present claimed
is in technical violation of the provisions of Local Rule             violations of fundamental constitutional rights to the
7.1(a)(3), he has not totally defaulted in connection                 courts. Because Bounds did not create an abstract,
with defendants' summary judgment motion, and indeed                  freestanding right to a law library or legal assistance, an
has clearly articulated in his opposing memorandum and                inmate cannot establish relevant actual injury simply by
affidavit-albeit in an extremely terse and conclusory fashion-        establishing that his prison's law library or legal assistance
his position concerning each of the factual matters at                program is subpar in some theoretical sense.
issue in this case. Accordingly, and in view of his pro
se status and the reluctance of courts to decide cases on                    Lewis v. Casey, 518 U.S. 343, 351, 116 S.Ct. 2174,
the basis of such procedural shortcomings, see Lucas v.                  2180, 135 L.Ed.2d 606 (1996) (internal quotations and
Miles, 84 F.3d 532, 535 (2d Cir.1996), while underscoring                citations omitted). Instead, an inmate “must go one step
the importance of Local Rule 7.1(a)(3) and its utility in                further and demonstrate that the alleged shortcomings
ensuring an orderly and reasoned presentation to the court               in the library or legal assistance program hindered his
of summary judgment motions, I nonetheless recommend                     efforts to pursue a legal claim.” Id. In other words,
against a wooden application of the rule to deem all matters             to establish a violation of the right of access to the
set forth in the defendants' Local Rule 7.1(a)(3) statement as           courts, a plaintiff must demonstrate that defendants'
admitted.                                                                interference caused him or her actual injury-that is,
                                                                         that a “nonfrivolous legal claim had been frustrated or
C. Court Access and Access to Counsel
                                                                         was being impeded” as a result of defendants' conduct.
*9 In his complaint, plaintiff asserts that by their actions                 Id. at 352, 116 S.Ct. at 2181. This is a particularly
defendants unlawfully interfered with his access to counsel              challenging requirement to meet in a case such as
and the courts. Plaintiff's court access claim is comprised              this, where the prison inmate asserting the court access
of two distinct components. Plaintiff initially asserts that             denial claim is represented by legal counsel in the
while confined in the HCJ he was denied access to adequate               civil or criminal matter at issue. See Santiago v. New
legal resources, including a law library and photocopying                York City Dep't of Corr., 2003 WL 1563773, at *6 n.2
facilities. Additionally, Liggins maintains that prison officials        (S.D.N.Y. Mar. 6, 2003) (noting that where an inmate
at the HCJ interfered with and hampered communication with               is represented by counsel, “there can be no violation of
the lawyers representing him in the criminal matter which                his constitutional right to access to the courts as a matter
resulted in his confinement.                                             of law”) (quotations omitted) (collecting cases); see also

1. Access to Legal Materials                                               Smith v. City of New York, No. 03 Civ. 7576, 2005
                                                                         WL 1026551, at * 7 (S.D.N.Y. May 3, 2005).
The first portion of plaintiff's complaint relates to the alleged
insufficiency of the legal materials and resources made              *21 *10 It should be noted, moreover, that the law does
available to inmates at the HCJ. Defendants seek summary            not mandate that every prison facility, however small in size,
dismissal of this claim as a matter of law.                         maintain a physical library for use by inmates. See Bounds,
                                                                    430 U.S. at 830–31, 97 S.Ct. at 1499. Indeed, courts have
Without question, an inmate's constitutional right to
                                                                    approved alternative measures deemed sufficient to afford
“meaningful” access to the courts is firmly established. 14         appropriate legal materials in settings comparable to those
   Bounds v. Smith, 430 U.S. 817, 823, 97 S.Ct. 1491, 1495,         now presented. See, e.g., Holmes v. Buffardi, No. 9:01–CV–
52 L.Ed.2d 72 (1977). Although in Bounds the Supreme Court          980, Dkt. No. 17 (N.D.N.Y. May 9, 2002) (DiBianco, M.J.),
held that this right of access requires prison authorities “to      aff'd, Dkt. No. 19 (N.D.N.Y. June 10, 2002) (Kahn, J.);
assist inmates in the preparation and filing of meaningful legal    (approving of the provision of legal materials through use of
papers by providing prisoners with adequate law libraries or        a CD Rom system); Torres v. Buffardi, No. 9:01–CV–1599,
                                                                    Dkt. No. 12 (N.D.N.Y. May 9, 2002) (DiBianco, M.J.), aff'd,
adequate assistance from persons trained in the law[,]”       id.
                                                                    Dkt. No. 13 (N.D.N.Y. June 12, 2002) (Kahn, J.) (approving
at 828, 97 S.Ct. at 1498, the Court later clarified that


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             15
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                     70 Filed 04/23/20 Page 42 of 301


of the provision of legal materials through use of a CD Rom           unavailing to establish a cognizable injury resulting from the
system).                                                              alleged First Amendment violation.

As a small, six-cell facility, the HCJ does not include a law           2. Interference With Communications With Attorneys
library. Parker Aff. (Dkt. No. 33–3) ¶¶ 8, 49–53. Instead,
inmates are informed that upon request prison officials will           *22 *11 The second aspect of plaintiff's court interference
retrieve law books and legal materials from the local county          claim arises from limitations allegedly placed by the
supervisor's office, which is within walking distance from the        defendants on his ability to select and communicate with
jail, and provide them to inmates. Id. ¶¶ 50–51. According            an attorney to represent him in connection with the pending
to Sheriff Parker, each time the plaintiff requested legal            criminal proceedings. See Amended Complaint (Dkt. No. 12)
                                                                      ¶¶ 35–41. “[T]he right to counsel and the right of access to
materials, they were provided through this mechanism. 15
                                                                      the courts are interrelated, since the provision of counsel can
Id. ¶ 52.Such an alternative measure to maintaining a
complete library for a six-cell prison facility suffices to satisfy   be a means of accessing the courts.”        Benjamin v. Fraser,
the constitutional court access mandate, and no reasonable            264 F.3d 175, 186 (2d Cir.2001). The Second Circuit has
factfinder could conclude otherwise. See, e.g., Saucedo v.            determined that, in cases involving a pretrial detainee's right
Enders, No. Civ. EP03CA433, 2004 WL 911309, at *2                     to utilize counsel in his defense, both the due process right of
(W.D.Tex. Apr.16, 2004) (“[A]ccess to the courts may be               access to the courts and the Sixth Amendment right to counsel
satisfied either by availability of legal materials, by counsel,      are implicated.       Id. at 187 (considering whether prison
or by any other appropriate device of the State; ... [the]            restrictions on pretrial detainees' visits with their attorneys
alternatives open to the State are legion.”) (quoting        Cruz     violated the detainees' rights to counsel and of access to
v. Hauck, 515 F.2d 322, 331 (5th Cir.1975)).                          the courts). Where a plaintiff contests his or her access to
                                                                      counsel as a pretrial detainee, the court must consider whether
In addition to failing to establish a deprivation of                  the challenged prison conduct “ ‘unjustifiably obstruct[s] the
constitutional significance resulting from the lack of a prison       availability of professional representation or other aspects of
library at the HCJ, plaintiff has also failed to establish that       the right of access to the courts' ” in light of “ ‘the central
he suffered prejudice as a result of that shortcoming. It             objective of prison administration, safeguarding institutional
is well-established that a necessary component of a court
                                                                      security.’ ”  Id. at 187 (quoting   Procunier v. Martinez,
access deprivation claim under the First Amendment is the
                                                                      416 U.S. 396, 419, 94 S.Ct. 1800, 1814, 40 L.Ed.2d 224
showing of actual injury sustained as a direct consequence
                                                                      (1974), overruled on other grounds, Thornburgh v. Abbott,
of the deprivation.      Lewis, 518 U.S. at 351–53, 116 S.Ct.
                                                                      490 U.S. 401, 109 S.Ct. 1974 (1989) and  Bell v. Wolfish,
at 2180–81;      Monsky v. Moraghan, 127 F.3d 243, 246–               441 U.S. 520, 547, 99 S.Ct. 1861, 1878, 60 L.Ed.2d 447
47 (2d Cir.1997) (citing Lewis ),cert. denied, 525 U.S. 823,
                                                                      (1979)); see also Elmaghraby v. Ashcroft, No. 04 CV 1409,
119 S.Ct. 66, 142 L.Ed.2d 52 (1998). As was previously
                                                                      2005 WL 2375202, at *22 (E.D.N.Y. Sept. 27, 2005), affirmed
discussed, to sustain a First Amendment court access claim
a plaintiff must prove that he or she was hindered in the             in part, reversed in part, remanded by,         Iqbal v. Hasty,
pursuit of a nonfrivolous legal claim as a result of the alleged      490 F.3d 143 (2d Cir.2007).
constitutional violations.     Lewis, 518 U.S. at 351–55, 116         In the instant case, plaintiff alleges that once he determined
S.Ct. at 2180–81; see also      Warburton v. Underwood, 2             to retain counsel in order to replace his court appointed
F.Supp.2d 306, 312 (W.D.N.Y.1998). In this instance, plaintiff        lawyer, he was provided with an antiquated, out-of-date
has not established the existence of any such injury. Unlike          version of the telephone book yellow page business entries.
plaintiffs in many First Amendment court access claims                See Amended Complaint (Dkt. No. 12) ¶ 37. During his
                                                                      deposition, however, plaintiff acknowledged that a short
arising under     42 U.S.C. § 1983, the plaintiff in this
                                                                      time later he was provided with a more current version,
instance was represented by counsel at all stages of the
                                                                      and that he did not have any court appearances during the
criminal prosecution against him. Plaintiff's bare, conclusory
                                                                      intervening time period while he was awaiting an updated
allegation that because of defendants' actions he was ill-
                                                                      telephone book. Defendants' Exhibits (Dkt. No. 34) Exh.
prepared to enter a plea and for sentencing are wholly
                                                                      14 at pp. 59–61.Defendants' exhibits, moreover, including
                                                                      logs of telephone contacts, reveal that plaintiff was able to


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               16
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                  70 Filed 04/23/20 Page 43 of 301


communicate on several occasions with his newly retained
                                                                   not affirmatively imposed.”      343 F.3d at 50 (emphasis in
attorney, Richard Bach, Esq., who while initially agreeing to
                                                                   original).
represent him later declined the role and returned plaintiff's
retainer to him. Defendants' Exhibits (Dkt.Nos.34–35) Exh.         In Benjamin, the Second Circuit acknowledged the
14 at pp. 63, 72–77 and Exh. 20. By the time of his                government's duty to assume responsibility for the safety,
plea and subsequent sentencing, Liggins was represented            general well-being, and basic human needs of those
by yet another assigned counsel, William Martuscello. The          whose liberty it involuntarily restrains, and specifically
record thus discloses no unjustifiable obstruction by prison       distinguished between the circumstances presented by a
officials of Liggins' ability to communicate with his lawyers.     pretrial detainee, who is still presumed innocent, and an
Plaintiffs access claim arising from alleged interference
                                                                   inmate who has been convicted of a crime.        Id. at 50–51.In
with communications with his lawyers is therefore subject
                                                                   light of those considerations, the court held that “although
to dismissal as a matter of law. 16 See, e.g., Beyah v.            a pretrial inmate mounting a constitutional challenge to
Putman, 885 F.Supp.2d 371, 374075 (N.D.N.Y.1995) (Baer,            environmental conditions must show deliberate indifference,
J.) (rejecting pretrial detainee's claims that the limitation of   it may generally be presumed from an absence of reasonable
his telephone privileges violated his right to access the courts   care”; according to the Second Circuit, an inmate who
and his right to legal counsel where detainee conceded he was      challenges prison conditions like the ones at issue in Benjamin
permitted to call his counsel and stated only that his personal    and in the instant case need not “show anything more than
calls were restricted).                                            actual or imminent substantial harm.” Id.
D. Prison Conditions                                               1. Deliberate Medical Indifference
 *23 *12 At the heart of plaintiff's diverse and amalgamated       A portion of plaintiff's complaint addresses the medical care
claims is his complaint regarding the conditions to which he       provided to him and other inmates at the HCJ. Plaintiff
was exposed during the period of incarceration at the HCJ. 17      complains, for example, of the fact there is no physician
Plaintiff asserts that those conditions, when considered in        actually present and on staff at the jail facility. See, e.g.,
their totality, resulted in a deprivation of his rights under      Amended Complaint (Dkt. No. 12) ¶ 49. Plaintiff also
the Eighth and Fourteenth Amendments to the United States          challenges the medical care provided for his back condition,
Constitution.                                                      and specifically the failure of prison officials to arrange for
                                                                   MRI testing despite requests for such testing by him on
As a pretrial detainee, plaintiff's conditions of confinement
                                                                   several occasions. Id. ¶¶ 50–57.
were subject to safeguards emanating from the Due Process
Clause of the Fourteenth Amendment, rather than the Eighth         In contrast to the well-established body of jurisprudence
Amendment, which governs such claims brought by inmates            addressing deliberate medical indifference claims of
serving prison sentences.     Benjamin v. Fraser, 343 F.3d         sentenced prisoners under the Eighth Amendment, there
35, 49–50 (2d Cir.2003). Under the Due Process Clause,             is both a dearth of case law and significant uncertainty
government officials may subject a pretrial detainee to            surrounding the precise standard to be applied to such claims
restrictions inherent to confinement in a detention facility       brought by pretrial detainees. That such claims are subject
so long as the resulting conditions do not “amount to              to analysis under the Due Process Clause of the Fourteenth
                                                                   Amendment is clear. Bryant v. Maffucci, 923 F.2d 979.
punishment of the detainee.”      Bell v. Wolfish, 441 U.S.        983 (2d Cir.1991). The precise contours of the medical
520, 535, 99 S.Ct. 1861, 1872, 60 L.Ed.2d 447 (1979). “Not         care obligation imposed under the Due Process Clause with
every disability imposed during pretrial detention amounts         respect to pretrial detainees, however, have not been firmly
to ‘punishment’ in the constitutional sense[.]”        Id. at      defined by either the Second Circuit or the Supreme Court.
537, 99 S.Ct. at 1873. As the court noted in Benjamin v.           See      Pressley v. Green, No. 02 CIV. 5261, 2004 WL
Fraser, however, “because this punitiveness inquiry focuses        2978279, at *3 (S.D.N.Y. Dec.21, 2004). Since the Second
principally on the purpose of an imposed disability, it is of      Circuit has seemingly endorsed, at least implicitly, application
limited utility when evaluating the environmental challenges       of the Eighth Amendment's analysis to such claims, id.;
to prison conditions at issue in this case, which ... were
                                                                   see also     Cuoco v. Moritsugu, 222 F.3d 99, 106 (2d
                                                                   Cir.2000) (applying the Due Process Clause of the Fifth


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            17
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                 70 Filed 04/23/20 Page 44 of 301


Amendment to a deliberate indifference claim brought by a
federal pretrial detainee, and noting that “[w]e have often       In order to state a medical indifference claim under the Eighth
applied the Eighth Amendment deliberate indifference test         Amendment, a plaintiff must allege a deprivation involving
to pre-trial detainees bringing actions under the Due Process     a medical need which is, in objective terms, “ ‘sufficiently
Clause of the Fourteenth Amendment”) (citations omitted),         serious.’ ”     Hathaway v. Coughlin, 37 F.3d 63, 66 (2d
I will look to the now-familiar medical indifference Eighth
                                                                  Cir.1994) (citing     Wilson, 501 U.S. at 298, 111 S.Ct. at
Amendment standards for guidance.
                                                                  2324), cert. denied sub nom., Foote v. Hathaway, 513 U.S.
 *24 *13 The Eighth Amendment's prohibition of cruel and          1154, 115 S.Ct. 1108, 130 L.Ed.2d 1074 (1995). A medical
unusual punishment encompasses punishments that involve           need is serious for constitutional purposes if it presents “ ‘a
the “unnecessary and wanton infliction of pain” and are           condition of urgency’ that may result in ‘degeneration’ or
incompatible with “the evolving standards of decency that         ‘extreme pain’.”      Chance v. Armstrong, 143 F.3d 698, 702
mark the progress of a maturing society.”    Estelle v.           (2d Cir.1998) (citations omitted). A serious medical need can
Gamble, 429 U.S. 97, 102, 104, 97 S.Ct. 285, 290, 291,            also exist where “ ‘failure to treat a prisoner's condition could
                                                                  result in further significant injury or the unnecessary and
50 L.Ed.2d 251 (1976); see also         Whitley v. Albers,
                                                                  wanton infliction of pain’ ”; since medical conditions vary in
475 U.S. 312, 319, 106 S.Ct. 1076, 1084 (1986) (citing,
                                                                  severity, a decision to leave a condition untreated may or may
inter alia, Estelle ). While the Eighth Amendment does
not mandate comfortable prisons, neither does it tolerate         not be unconstitutional, depending on the facts.        Harrison
inhumane treatment of those in confinement; thus the              v. Barkley, 219 F.3d 132, 136–37 (2d Cir.2000) (quoting, inter
conditions of an inmate's confinement are subject to Eighth       alia, Chance ). Relevant factors in making this determination
                                                                  include injury that a “ ‘reasonable doctor or patient would find
Amendment scrutiny.     Farmer v. Brennan, 511 U.S. 825,
                                                                  important and worthy of comment or treatment’ ”, a condition
832, 114 S.Ct. 1970, 1976, 128 L.Ed.2d 811 (1994) (citing
                                                                  that “ ‘significantly affects' ” a prisoner's daily activities, or
   Rhodes v. Chapman, 452 U.S. 337, 349, 101 S.Ct. 2392,          causes “ ‘chronic and substantial pain.’ ” Chance, 43 F.3d at
2400, 69 L.Ed.2d 59 (1981)).                                      701 (citation omitted); LaFave v. Clinton County, No. CIV.
                                                                  9:00CV774, 2002 WL 31309244, at *2–*3 (N.D.N.Y. Apr.3,
A claim alleging that prison conditions violate the Eighth        2002) (Sharpe, M.J.).
Amendment must satisfy both an objective and subjective
requirement-the conditions must be “sufficiently serious”          *25 *14 In their motion defendants invite the court to
from an objective point of view, and the plaintiff must           conclude, as a matter of law, that plaintiff's back condition
demonstrate that prison officials acted subjectively with         does not constitute a sufficiently serious condition to rise to a
                                                                  level of constitutional significance. In support of this assertion
“deliberate indifference.” See Leach v. Dufrain, 103
                                                                  defendants offer the expert opinion of Dr. Thomas Stanford
F.Supp.2d 542, 546 (N.D.N.Y.2000) (Kahn, J.) (citing
                                                                  Eagan, a practicing orthopedic surgeon. See generally, Eagan
   Wilson v. Seiter, 501 U.S. 294, 111 S.Ct. 2321, 115 L.Ed.2d    Aff. (Dkt. No. 33–4). Based upon his review of plaintiff's
271 (1991)); Waldo v. Goord, No. 97–CV–1385, 1998 WL              medical records Dr. Eagan has opined, inter alia, that
713809, at *2 (N.D.N.Y. Oct. 1, 1998) (Kahn, J. and Homer,        the progression of the protrusion of plaintiffs L5–S1 disc,
M J.); see also, generally,     Wilson, 501 U.S. 294, 111 S.Ct.   identified as a condition which preexisted his incarceration at
2321, 115 L.Ed.2d 271. Deliberate indifference exists if an       the HCJ, did not occur during the time of his incarceration
official “knows of and disregards an excessive risk to inmate     there. Id. ¶ 11.Dr. Eagan therefore concludes that “the
health or safety; the official must both be aware of facts from   worsening of plaintiff's back condition had no relationship
which the inference could be drawn that a substantial risk of     to his confinement at the Hamilton County facility or to the
serious harm exists, and he must also draw the inference.”        treatment that the plaintiff received while confined at the
                                                                  Hamilton County Jail.” Id. ¶ 12.
    Farmer, 511 U.S. at 837, 114 S.Ct. at 1978; Leach, 103
F.Supp.2d at 546 (citing Farmer ); Waldo, 1998 WL 713809,         In his response to defendants' motion, plaintiff has asserted
at *2 (same).                                                     that his back condition was “exacerbated” during his
                                                                  incarceration and that his conditions worsened during that
a) Serious Medical Need                                           time period. See Liggins Aff. (Dkt. No. 39) ¶¶ 6(h), (j). In



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             18
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                   70 Filed 04/23/20 Page 45 of 301


light of this assertion and the pain which he claims to have        relievers and muscle relaxants, on a frequent basis. In the
experienced while at the HCJ due to his back condition,             opinion of Dr. Eagan, based upon his review of the plaintiff's
however skeptical I may be that a reasonable factfinder will        medical records, not only was defendants' care and treatment
ultimately agree with the plaintiff on this score, I am unable      of the plaintiff not indifferent, but indeed during the time of
to say as a matter of law that plaintiff's back condition was not   his incarceration at the HCJ it comported fully with generally
capable of causing a sufficient level of pain or degenerating       accepted standards in the medical community. See Eagan Aff.
to such a degree as to constitute a serious medical condition       (Dkt. No. 33–4) ¶ 16.
to trigger the protections of the Eighth Amendment.
                                                                    It is true that despite plaintiff's requests during the period
b) Defendants' Indifference                                         of his incarceration that he be provided with MRI testing,
                                                                    no such testing occurred during that period. Based upon his
Deliberate indifference, in a constitutional sense, exists if an    review of plaintiff's medical records, Dr. Eagan found no basis
official knows of and disregards an excessive risk to inmate        to conclude that the failure to provide an MRI represented
health or safety; the official must “both be aware of facts from    a departure from the level of care ordinarily anticipated
which the inference could be drawn that a substantial risk of       within the medical community. Eagan Aff. (Dkt. No. 33–
serious harm exists, and he must also draw the inference.”          4) ¶ 16. In his affidavit, Dr. Eagan also noted that the MRI
    Farmer, 511 U.S. at 837, 114 S.Ct. at 1979; Leach, 103          testing conducted on May 19, 2001—some six weeks after
F.Supp.2d at 546 (citing Farmer ); Waldo, 1998 WL 713809,           plaintiff's transfer out of the HCJ-showed a paracentral disc
at *2 (same).                                                       extrusion on the right L5–S1 with no evidence of any neural-
                                                                    compression, and did not reveal the existence of neurological
It is well-established that mere disagreement with a prescribed     problems which would require further evaluation by an
course of treatment, or even a claim that negligence or             orthopedic or a neurosurgical specialist. Id. ¶ 14. At best, then,
medical malpractice has occurred, does not provide a basis          plaintiff's complaints regarding the failure to conduct MRI
to find a violation of the Eighth Amendment. Estelle, 429           testing represent a classic disagreement by him with forms of
U.S. at 105–06, 97 S.Ct. at 201–02;        Chance, 143 F.3d at      treatment offered for his chronic back condition, and do not
                                                                    rise to a level of constitutional significance. Rodriguez v. Yin,
703;    Ross v. Kelly, 784 F.Supp. 35, 44 (W.D.N.Y.), aff'd,        328 F.Supp.2d 414, 416–17 (W.D.N.Y.2004).
970 F.2d 896 (2d Cir.), cert. denied, 506 U.S. 1040, 113
S.Ct. 828, 121 L.Ed.2d 698 (1992). The question of what             In sum, based upon the record now before the court, no
diagnostic techniques and treatments should be administered         reasonable factfinder could conclude that defendants were
to an inmate is a “classic example of a matter for medical          deliberately indifferent to plaintiff's serious medical needs.
judgment”; accordingly, prison medical personnel are vested         See Rodriguez, 328 F.Supp. at 416–17. Accordingly, I
with broad discretion to determine what method of care and          recommend the dismissal of plaintiff's medical indifference
                                                                    claims.
treatment to provide to their patients.     Estelle, 429 U.S. at
107, 97 S.Ct. at 293;  Chance, 143 F.3d at 703; Rosales v.          2. Exposure to Second–Hand Smoke
Coughlin, 10 F.Supp.2d 261, 264 (W.D.N.Y.1998).
                                                                    In another portion of his complaint implicating the Fourteenth
 *26 *15 The record in this case reflects that defendants'          Amendment, plaintiff also complains of exposure to second
efforts to address plaintiff's medical needs far exceeded           hand smoke, or environmental tobacco smoke (“ETS”), while
anything tantamount to indifference. While having no                incarcerated at the HCJ. Amended Complaint (Dkt. No. 12) ¶¶
medical personnel on staff at the facility, defendants treated      47–48. Plaintiff's complaints in this regard are premised upon
the medical needs of the plaintiff and other inmates by             his allegation that corrections officers and other inmates were
utilizing resources available at nearby medical facilities,         freely permitted to smoke near prisoners, including within the
including the Speculator Primary Care Center and Nathan             jail, during the period of his confinement. See id.
Littauer Hospital. Parker Aff. (Dkt. No. 33–3) ¶ 58.
                                                                     *27 *16 In addressing plaintiff's ETS claims, which
A review of the relevant medical records reveals that plaintiff     because of his status as a pretrial detainee arise under the
was provided care at those facilities on several occasions, and     Fourteenth Amendment, I have again drawn upon a well-
that he was provided or offered medication, including pain          established body of Eighth Amendment jurisprudence which
                                                                    differentiates between claims alleging present harm due to


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              19
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                  70 Filed 04/23/20 Page 46 of 301


ETS exposure, and those complaining of future harm caused          C.J.) (summary judgment denied where defendant allegedly
                                                                   smoked in plaintiff's presence despite non-smoking policy
by exposure to second hand smoke. See               Alvarado v.
                                                                   and knowledge of plaintiff's asthmatic condition).
Litscher, 267 F.3d 648, 651 (7th Cir.2001); Henderson
v. Sheahan, 196 F.3d 839, 845–47 (7th Cir.1999), cert.             (b) Future Harm
denied, 530 U.S. 1244, 120 S.Ct. 2691, 147 L.Ed.2d
                                                                   Plaintiff's claim based upon future harm caused by exposure
962 (2000);      Oliver v. Deen, 77 F.3d 156, 159–60 (7th          to ETS is governed by Helling v. McKinney, in which the
Cir.1996);   Goffman v. Gross, 59 F.3d 668, 672 (7th               Supreme Court squarely held that deliberately indifferent
Cir.1995); McPherson v. Coombe, 29 F.Supp.2d 141, 145              exposure of an inmate to levels of ETS which poses an
                                                                   unreasonable risk of serious damage to future health can
(W.D.N.Y.1998); see also, e.g.,     Warren v. Keane, 196 F.3d      run afoul of the Eighth Amendment's proscription on cruel
330, 333 (2d Cir.1999).
                                                                   and unusual punishment.       Id. at 35, 113 S.Ct. at 2481–82.
a) Present Injury                                                  While distinctly similar to the analysis employed to evaluate
                                                                   claims alleging present harm, objective analysis of allegations
Like other Eighth Amendment claims of deliberate                   of future harm based upon ETS exposure is slightly more
indifference to medical needs, plaintiff's claim of ETS            complicated, in that it involves two components. As a
exposure endangering his existing health is governed by            threshold matter, to prevail on such a claim plaintiff “must
   Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50                show that he [or she] ... is being exposed to unreasonably

L.Ed.2d 251 (1976)         Alvarado, 267 F.3d at 651; see          high levels of ETS.”      509 U.S. at 35, 113 S.Ct. at 2482.
                                                                   Additionally, as the Helling Court further explained,
also     Davidson v. Coughlin, 920 F.Supp. 305, 309
(N.D.N.Y.1996) (McAvoy, C.J.). To state a claim under the             *28 *17 determining whether [plaintiff's] conditions of
objective prong of the Farmer test for present injury caused         confinement violate the Eighth Amendment requires more
by ETS exposure, a plaintiff must show that ETS caused               than a scientific and statistical inquiry into the seriousness
him or her to suffer serious adverse health consequences. 18         of the potential harm and the likelihood that such injury
                                                                     to health will actually be caused by exposure to ETS. It
    Henderson, 196 F.3d at 845. A serious medical need or
                                                                     also requires a court to assess whether society considers
injury is one that a physician has diagnosed as requiring
                                                                     the risk that the prisoner complains of to be so grave that
treatment, which is so obvious that even a lay person would
                                                                     it violates contemporary standards of decency to expose
recognize the need for treatment.     Id. at 846.                    anyone unwillingly to such a risk. In other words, the
                                                                     prisoner must show that the risk of which he complains is
In this instance plaintiff does not seriously assert any present
                                                                     not one that today's society chooses to tolerate.
injury suffered by virtue of his exposure to ETS, nor do
any records now before the court reflect the existence
                                                                      Id. at 36, 113 S.Ct. at 2482 (emphasis in original).
of such a reaction. While it is true that according to
plaintiff's medical records he complained of shortness of          In light of Helling plaintiff has failed to advance allegations of
breath attributed by him to exposure to ETS on at least one        future harm sufficient to satisfy the objective prong of the ETS
occasion, on September 27, 2002, when taken for treatment          exposure test. While Liggins has alleged that he was exposed
to the Speculator Center, a chest x-ray taken on that date         to ETS while at the HCJ, he has submitted nothing concrete
at Nathan Littauer Hospital proved negative, and there is          to establish that such circumstances could result in harm to
no indication in plaintiff's medical records of any asthma         him; simply stated, plaintiff has failed to describe conditions
or similar condition which would be directly caused or             which rise to a level which today's society chooses not to
triggered by his exposure to ETS. Defendants' Exhibits (Dkt.
No. 35) Exh. 15–A. Accordingly, defendants are entitled            tolerate. See   LaCroix v. Williams, No. 97–CV–0790, 2000
to summary judgment dismissing the portion of plaintiff's          WL 1375737, at *2–3 (W.D.N.Y. Sept.21, 2000) (no serious
ETS exposure claim based upon consideration of present             injury when plaintiff merely alleged residence in a smoking
                                                                   dormitory and there was no objective medical evidence
injury suffered from that exposure. Contrast, e.g., Gill           showing that plaintiff's symptoms were caused by exposure
v. Smith, 283 F.Supp.2d 763, 769 (N.D.N.Y.2003) (Scullin,          to ETS). As the District of Columbia Circuit observed in Scott



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             20
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                  70 Filed 04/23/20 Page 47 of 301


v. District of Columbia, Helling does not mandate smoke-           connection with the preparation and service of food within the
                                                                   HCJ. In his complaint and supporting affidavit, for example,
free prisons. 139 F.3d 940, 942 (D.C.Cir.), cert. denied sub
                                                                   plaintiff asserts claims associated with the food served to
nom., Dawson v. District of Columbia, 525 U.S. 851, 119 S.Ct.
                                                                   him while at the HCJ alleging, inter alia, that he “was
125, 142 L.Ed.2d 101 (1998). Accordingly, plaintiff's Eighth
                                                                   served food with hair in it”, was “served from an ink stained
Amendment claims of exposure to ETS based upon a future
                                                                   cup on several occasions” and that “eating utensils were
harm theory lacks merit.
                                                                   unclean.” See Liggins Aff. (Dkt. No. 39) ¶¶ 6(kk), (mm),
4. Miscellaneous Prison Conditions                                 (nn); see also Amended Complaint (Dkt. No. 12) ¶¶ 66–72.
                                                                   Defendants contest the sufficiency of plaintiff's allegations,
In addition to the claims already discussed, plaintiffs            both as lacking in factual support and, even if true, failing to
complaint contains a litany of grievances regarding the            rise to a level of constitutional significance.
conditions to which he was exposed while confined in the
HCJ. Plaintiff complains, for example, of suffering verbal         Undeniably, the Eighth Amendment's prohibition of cruel and
harassment at the hands of certain of the defendants, and of       unusual punishment extends to the food provided to prison
Sheriff Parker permitting such conduct. See, e.g., Amended         inmates. While the Eighth Amendment does not elevate to
Complaint (Dkt. No. 12) ¶ 21; Liggins Aff. (Dkt. No. 39) ¶         constitutional significance an inmate's dislike for the food
6(bb). Such allegations, however, are insufficient to establish    served or the portions received, see, e.g., Word v. Croce,
a constitutional violation since, regardless of how boorish and    169 F.Supp.2d 219, 226 (S.D.N.Y.2001), it does require
reprehensible such conduct may appear, verbal harassment           that prisoners be given “nutritionally adequate food that is
of inmates by prison officials generally does not arise to a       prepared and served under conditions which do not present an
                                                                   immediate danger to the health and well being of the inmates
level of constitutional significance. Chabazz v. Pico, 994
F.Supp. 460, 474 (S.D.N.Y.1998); see also Gill v. Hoadley,         who consume it.”         Ramos v. Lamm, 639 F.2d 559, 570–
261 F.Supp.2d 113, 129 (N.D.N.Y.2003).                             71 (10th Cir.1980) (citations omitted), cert. denied, 450 U.S.
                                                                   1041, 101 S.Ct. 1759 (1981); see also      Robles v.. Coughlin,
In his complaint plaintiff also challenges the defendants'
failure to establish a meaningful grievance procedure              725 F.2d 12, 15 (2d Cir.1983) (citing Lamm ); Cunningham
through which he and other inmates could seek redress of           v. Jones, 567 F.2d 653, 659–60 (6th Cir.1977).
constitutional violations. While the lack of such a procedure,
or defendants' failure to properly administer it, might well       In their motion defendants assert that the food served
provide a basis for excusing the plaintiff's failure to exhaust    to inmates within the HCJ is prepared by qualified and
                                                                   experienced individuals, with significant oversight by the
available administrative remedies as required under          42    New York State Department of Health. Parker Aff. (Dkt. No.
U.S.C. § 1997e(a), see Hargrove v. Riley, No. CV–04–               33–3) ¶¶ 30–31. Sheriff Parker's affidavit lists the identity and
4587, 2007 WL 389003, at *8 (E.D.N.Y. Jan.31, 2007), it            qualifications of the four individuals principally involved in
                                                                   food handling at the facility. Sheriff Parker also specifically
does not independently establish a constitutional violation. 19
                                                                   addresses plaintiffs claims regarding a stained cup, explaining
“Grievance procedures are the internal procedures and
                                                                   in his affidavit that an investigation into plaintiff's claims of
requirements of [prison officials], and, as such prison inmates
                                                                   discoloration of the beverage cup, attributed by Liggins to ink
[do not] have a constitutionally protected right to a grievance
                                                                   stains, revealed that the discoloration was due to exposure to
procedure....” Faison v. Hash, No. 03–CV–6475P, 2004 WL
                                                                   hot temperatures in the facility dishwasher. See Parker Aff.
944523, at *3 (W.D.N.Y. Apr.23, 2004) (citations omitted);
                                                                   (Dkt.33–3) ¶ 38; see also Defendants' Exhibits (Dkt. No. 34)
see also      Adams v. Rice, 40 F.3d 72, 75 (4th Cir.1994)         Exh. 10–C. Plaintiff's complaint and affidavit in opposition
(“[T]he Constitution creates no entitlement to grievance           to defendants' motion are comprised largely of conclusory
procedures or access to any such procedure voluntarily             allegations regarding the food and unsanitary conditions
established by a state.”). The plaintiff's allegations regarding   under which it is served, without evidentiary support or a great
the lack of a meaningful grievance procedure thus do not rise      deal of specifics. By contrast, in their motion defendants have
to a level of constitutional significance.                         provided substantial, detailed information regarding the food
                                                                   service practices at the facility and the standards under which
 *29 *18 Plaintiff next complains regarding unsanitary
                                                                   it operates. Since nothing in plaintiff's submissions reveals the
conditions and practices at the HCJ, and in particular in
                                                                   existence of any condition associated with the preparation or


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            21
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                   70 Filed 04/23/20 Page 48 of 301


service of food which would present immediate danger to the         facility each day between the hours of 7:00 am and 11:00 pm.
health and well-being of inmates at the HCJ, I conclude that        Defendants' Exhibits (Dkt. No. 34) Exh. 14 at pp. 132–34;
no reasonable factfinder could find in plaintiff's favor on his     Parker Aff. (Dkt. No. 33–3) ¶¶ 14–15. While it is true that
Eighth Amendment claims associated with food service.               inmates at the HCJ are not provided with an outdoor exercise
                                                                    area, in light of practical constraints, they are free to exercise
 *30 *19 The balance of plaintiffs prison condition claims          both in their cells and anywhere else in the jail facility during
relate to minor matters, none of which, either singly or            the sixteen hours that they were permitted to remain outside
in combination, rise to a level sufficient to support a             of their cells. Accordingly, I find that no reasonable factfinder
constitutional claim. Plaintiff alleges, for example, that          could conclude that plaintiff's Eighth Amendment rights were
his civilian clothes and property were misplaced on two             violated in this regard.
occasions. The record reveals, however, that in both instances
the missing items were ultimately located, and no evidence           *31 *20 Plaintiff also complains of the failure of the
has been adduced to reflect that their temporary misplacement       defendants in several respects to comply with regulations
was the result of intentional acts on the part of any of            governing the operation of county jails and penitentiaries,
the defendants. 20 In any event plaintiffs claim for loss of        codified at 9 N.Y.C.R.R. §§ 7000–7103. The violation of
property does not lie in this instance in light of the fact that    a state law regulation, standing alone, however, does not
the State of New York provides inmates with a remedy under          arise to a level of constitutional significance actionable under

   section 9 of the New York Court of Claims Act associated            section 1983. See Ali v. Timmons, No. 04–CV–0164,
                                                                    2004 WL 1698445, at *3 (W.D.N.Y. July 26, 2004) (citing
with such property losses. See Hudson v. Palmer, 468 U.S.
517, 533, 104 S.Ct. 3194, 3203–04, 82 L.Ed.2d 393 (1983);              Bolden v. Alston, 810 F.2d 353, 358 (2d Cir.), cert. denied,
                                                                    484 U.S. 896, 108 S.Ct. 229, 98 L.Ed.2d 188 (1987)).
   Gadson v. Goord, No. 96 Civ. 7544, 1997 WL 714878, at
*7 (S.D.N.Y. Nov.17, 1997).                                         In sum, while plainly not portraying conditions which could
                                                                    be described as exceedingly pleasant, none of plaintiff's
Plaintiff also apparently complains of the fact that while at the   allegations describe circumstances from which a reasonable
HCJ he was not provided with an outside exercise area. See          factfinder could discern the existence of actual or imminent
Liggins Aff. (Dkt. No. 39) ¶ 6(c). Without question, prison         substantial harm sufficient to establish the violation of the
officials must afford at least some opportunity for exercise to     Due Process Clause of the Fourteenth Amendment. I therefore
prison inmates under the Eighth Amendment; consequently,            recommend the entry of summary judgment dismissing
the Due Process Clause of the Fourteenth Amendment, at a            plaintiff's prison condition claims as a matter of law.
minimum, requires that some opportunity be provided. See
Anderson v. Coughlin, 757 F.2d 33, 35 (2d Cir.1985). Cases          IV. SUMMARY AND RECOMMENDATION
addressing this requirement do not, however, set forth specific
parameters associated with this requirement, instead leaving        Plaintiffs complaint, which recounts varied grievances
such matters to the sound discretion of prison officials. See       regarding his nine month detention within the HCJ, includes
                                                                    an amalgamation of claims principally implicating his right
id.; see also    Davidson v. Coughlin, 968 F.Supp. 121, 130
                                                                    to substantive Due Process under the Fourteenth Amendment
(S.D.N.Y.1997). In determining whether a plaintiff's right to
                                                                    United States Constitution. The HCJ, as portrayed by the
exercise has been abridged, courts generally look to a number
                                                                    plaintiff, is anything but a model prison. It may well be
of factors, including (1) the duration of the deprivation, (2)
                                                                    that with judicial oversight, many of the practices of which
the extent of the deprivation, (3) the availability of other
                                                                    Liggins has complained could be rectified. The Supreme
out-of-cell activities, (4) the opportunity for in-cell exercise,
                                                                    Court long ago sagely counseled against such judicial
and (5) the justification for the deprivation.   Davidson,
                                                                    intervention, however, in its decision in Bell v. Wolfish, 441
968 F.Supp. at 130 (citations omitted). The provision of an
                                                                    U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979), observing
hour of exercise daily to prison inmates has been found to
                                                                    that “the problems that arise in the day-to-day operation of
satisfy the minimum threshold requirement under the Eighth
                                                                    a corrections facility are not susceptible of easy solutions”,
Amendment. Anderson, 757 F.2d at 35.                                falling within the ambit and expertise of corrections officials
                                                                    and requiring that “[p]rison administrators therefore should
In this instance plaintiff was permitted to remain outside
                                                                    be accorded wide-ranging deference in the adoption and
of his cell and was freely allowed access to the entire jail


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              22
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                70 Filed 04/23/20 Page 49 of 301


execution of policies and practices that in their judgment
                                                                 REVIEW.       28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 6(a), 6(e),
are needed to preserve internal order and discipline and to
                                                                 72;    Roldan v. Racette, 984 F.2d 85 (2d Cir.1993).
maintain institutional security.”   Bell, 441 U.S. at 547,
99 S.Ct. at 1878 (citations omitted). For these reasons the      It is further ORDERED that the Clerk of the Court serve a
Supreme Court has urged courts to resist the impulse to          copy of this report and recommendation upon the parties in
become “enmeshed in the minutiae of prison operations”,          accordance with this court's local rules.
noting that

                                                                                         2013 WL 434188
            under the Constitution, the first
            question to be answered is not whose                       Only the Westlaw citation is currently available.
            plan is best, but in what branch of the                     United States District Court, W.D. New York.
            Government is lodged the authority to
            initially devise the plan. This does not
            mean that constitutional rights are not                                Aaron WILLEY, Plaintiff,
            to be scrupulously observed. It does
            mean, however, that the inquiry of                                                  v.
            federal courts into prison management
            must be limited to the issue of
            whether a particular system violates                           Robert KIRKPATRICK, et al., Defendants.
            any prohibition of the Constitution
            or, in the case of a federal prison, a                          No. 07–CV–6484 (MAT). | Feb. 4, 2013.
            statute. The wide range of “judgment
            calls” that meet constitutional and                  Attorneys and Law Firms
            statutory requirements are confided to
                                                                 Aaron Willey, Elmira, NY, pro se.
            officials outside of the Judicial Branch
            of Government.                                       J. Richard Benitez, Nys Attorney General's Office, Rochester,
                                                                 NY, for Defendants.

                                                                 Opinion
*32 *21      Id. at 562, 99 S.Ct. at 1886.

Based upon a careful review of the record before the court,                        DECISION AND ORDER
considered in a light most favorable to him, I find that none
of the matters complained of rise to a level of constitutional   MICHAEL A. TELESCA, District Judge.
significance and could lead to a finding by a reasonable
                                                                 I. Introduction
factfinder that plaintiff's constitutional rights have been
violated. 21 Accordingly, it is hereby                           *1 On October 4, 2007, pro se plaintiff Aaron Willey
                                                                 (“Willey” or “Plaintiff”) instituted this action pursuant to
RECOMMENDED that defendants' motion for summary
judgment (Dkt. No. 33) be GRANTED, and that plaintiff's              42 U.S.C. § 1983 against Defendants, alleging that they
complaint be DISMISSED in its entirety.                          violated his constitutional rights while he was an inmate in the
                                                                 custody of the New York State Department of Corrections and
Pursuant to    28 U.S.C. § 636(b)(1), the parties have ten       Community Supervision (“DOCCS”). The Complaint alleges
days within which to file written objections to the foregoing    that Defendants acted “both individually and in concert,”
report. Such objections shall be filed with the Clerk of         but does not allege any claims against them in their official
the Court. FAILURE TO OBJECT TO THIS REPORT                      capacities. The Complaint demands a “declaratory judgment
WITHIN TEN DAYS WILL PRECLUDE APPELLATE                          stating that Defendants violated [Plaintiff's] constitutional
                                                                 rights,” as well as compensatory and punitive damages.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           23
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                  70 Filed 04/23/20 Page 50 of 301


Plaintiff was granted permission to file an amended complaint      questioned him about an inmate they suspected of smuggling
(Dkt # 60), which is the operative pleading in this action.        contraband into Wende. Sgt. Lambert opened a desk drawer
                                                                   and pulled out what appeared to be a metal weapon and said
Defendants Robert A. Kirkpatrick, M. Monahan, Martin               that if he did not work with them as an informant, they would
Kearney, Scott Lambert, Taylor Roberts, M. Sztuk, A.               falsely charge him with possessing a weapon. Plaintiff refused
Allessandro, M. Overhuff, and Tom Schoellkopf have moved           to cooperate, stating that he did not have any knowledge of
for summary judgment dismissing the complaint pursuant to          the alleged smuggling. Sgt. Lambert responded, “Have it your
Federal Rules of Civil Procedure 56. Plaintiff has opposed         way,” and brought Willey back to his cell.
the motion and renewed his request for the appointment of
counsel.                                                           *2 On October 17, 2005, while Willey was undergoing a pat-
                                                                   frisk before attending yard recreation, CO. Roberts allegedly
For the reasons discussed herein, Defendants' motion for           uncovered a flat piece of metal about four inches long and
summary judgment is granted, and the amended complaint is          three-quarters of an inch wide secreted near his crotch area.
dismissed.                                                         CO. Roberts issued a disciplinary report charging Plaintiff
                                                                   with Possession of a Weapon and Possession of Contraband
II. Background
                                                                   (PR 110.13 and 110.23). Willey was subsequently found
A. The Parties                                                     guilty at a disciplinary hearing, even though he was not given
                                                                   notice or an opportunity to appear at the hearing.
At all relevant times, Plaintiff was housed at Wende
Correctional Facility (“Wende”), and Defendants were               On appeal, the conviction was set aside and a new hearing was
all employed at Wende. Specifically, Robert Kirkpatrick            ordered. At the hearing before Capt. Kearney on December
(“Supt.Kirkpatrick”) was Superintendent at Wende; M.               28, 2005, Plaintiff alleges that he was denied the right to call
Monahan (“DSS Monahan”) was Deputy Superintendent                  inmate witnesses and was unjustly removed from the hearing.
for Security; Martin Kearney (“Capt.Kearney”) was a                He states that Capt. Kearney threatened to beat the shit out
Corrections Captain; Scott Lambert (“Sgt.Lambert”) and             of him and called him a “young punk.” According to Capt.
Jeff Jeziorski (“Sgt.Jeziorski”) were Corrections Sergeants;       Kearney, Willey's removal from the hearing was warranted
Taylor Roberts (“C.O.Roberts”), M. Sztuk (“Sztuk”),                because he refused to stop interrupting Capt. Kearney and
A. Allesandro (“C.0. Allesandro”), and M. Overhuff                 attempting to place irrelevant matters on the record. Capt.
(“C.O.Overhuff”) were Corrections Officers; and Tom                Kearney found Willey guilty of both charges, and imposed
Schoellkopf (“H.O.Schoellkopf”) was a Hearing Officer.             180 days in the Special Housing Unit (“SHU”), 180 days
                                                                   of lost privileges, and 12 months recommended loss of
B. Factual Summary                                                 good time credits. On appeal, the conviction was set aside
                                                                   by Special Housing Unit Director Donald Selsky (“SHU
 *33 The recitation of facts below is drawn from the
                                                                   Director Selsky”) on February 28, 2006. 1
pleadings and discovery documents on file in this matter.
The Court has viewed the facts in the light most favorable         2. The November 2005 False Misbehavior Report
to Plaintiff, as the party opposing summary judgment. See,
                                                                   On November 26, 2005, CO. Sztuk and CO. Allessandro
e.g.,    United States v. Diebold, Inc., 369 U.S. 654, 655, 82
                                                                   escorted Willey to the shower. When Willey returned, he
S.Ct. 993, 8 L.Ed.2d 176 (1962) (In determining whether a
                                                                   found that his cell had been “trashed”-the toilet had been
genuine issue exists as to a material fact, the court must view
                                                                   flooded, and Willey's papers and belongings were strewn
underlying facts contained in affidavits, attached exhibits, and
                                                                   about his cell. When Willey asked CO. Sztuk for a “search
depositions in the light most favorable to the non-moving
                                                                   contraband slip,” Sztuk replied, “You really like fucking with
party.).
                                                                   me.” Willey responded, “What?” CO. Sztuk said, “You heard
1. The October 2005 False Misbehavior Report for                   me, keep fucking with me asshole and see what happens.”
Possessing a Weapon
                                                                    *34 Inmates housed nearby confirmed that they had seen
On October 15, 2005, Sgt. Lambert and C.O. Roberts detained        CO. Sztuk carrying Willey's legal paperwork out of his cell
Willey and frisked him for no apparent reason. They brought        after the cell search. Willey yelled out and asked to speak to
him to a small room without a surveillance camera and              an area supervisor. He was told to “give it a rest,” to which he



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            24
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                   70 Filed 04/23/20 Page 51 of 301


replied that he would not give it a rest because they had stolen    appeal by SHU Director Selsky, who found that Willey “was
his legal paperwork. At that point, CO. Sztuk said, “What's         inappropriately removed from the hearing.”
that, Willey, you said you are going to shit us down (i.e., throw
feces and/or urine on corrections officers)?” Willey denied         4. Harassment by Corrections Officers and Plaintiff's
saying anything like that.                                          Suicide Attempt

Nevertheless, he was moved to the restricted side of the            Willey states that while he was housed in the SHU, he
SHU where a Plexiglas shield was placed on his cell. CO.            was subjected to continuous verbal harassment by numerous
Allesandro then turned off the water to Plaintiff's cell, so        corrections officers, especially C.O. Allesandro. According to
that he could not flush the toilet. As a result, feces and urine    Willey, C.O. Allessandro made sexually harassing comments
accumulated in the bowl and made the air in the cell noxious.       and, while Willey was showering, would stare at him licking
Willey alleges that the area supervisor, Sgt. Jeziorski, failed     his lips and blowing kisses. As a result, Willey became
to properly supervise CO. Allessandro and CO. Sztuk.                severely depressed and attempted to overdose on ibuprofen
                                                                    on February 9, 2006. He was taken to Erie County Medical
On or about November 28, 2005, CO. Sztuk filed a                    Center and, upon his return to Wende, was placed in an
false misbehavior report against Plaintiff, accusing him of         observation cell he describes as filthy and reeking of urine
threatening to “shit down” staff members. At the subsequent         and feces. Willey was left there, naked, for fourteen days. At
disciplinary hearing on December 7, 2005, before Susan Post         that point, he was involuntary committed to the Central New
(not a defendant in this action), Willey attempted to use           York Psychiatric Center, where he stayed for six months.
videotape evidence to prove that he did not make such threat.
However, according to Willey, someone had tampered with              *35 While there, Willey states that he was attacked by
the surveillance tape to remove the sound and destroy the           deranged, violent patients; strapped down to a gurney; and
picture quality. Willey was found guilty and sentenced to 90        injected with potent psychotropic drugs against his will.
days in the SHU. On appeal, the charge was affirmed by SHU
                                                                    After his stint at the Psychiatric Center, he was returned to the
Director Selsky.
                                                                    Wende SHU.
3. The December 2005 False Misbehavior Report
                                                                    5. The August 2006 False Misbehavior Report
*3 On December 18, 2005, Willey placed the garbage from his
                                                                    On August 25, 2006, Willey received another misbehavior
evening meal on his feed-up tray to be picked up. However,
                                                                    report for allegedly kicking a corrections officer while he was
CO. Overhuff refused to remove the refuse, and issued
                                                                    in restraints on February 10, 2006, the day after his suicide
another false misbehavior report against Plaintiff for refusing
                                                                    attempt. The issuing officer is not identified in the Complaint.
a direct order (namely, to turn in his food tray) in violation
of Prison Rule 106.10. According to CO. Overhuff, he told           At the disciplinary hearing, H.O. Schoellkopf found Willey
Willey to hand him tray, and Willey instead began to break          guilty and sentenced him to 180 days in the SHU. On
his garbage in pieces; CO. Overhuff reiterated the order, and       September 17, 2006, Plaintiff wrote to Supt. Kirkpatrick
Willey again allegedly refused.                                     regarding his continuing “false imprisonment” in SHU,
                                                                    claiming that he had done “nothing wrong.” Willey
D.S.S. Monahan placed Willey on a pre-hearing restricted
                                                                    also described the history of false misbehavior reports
diet, and, on December 20, 2005, denied Willey's appeal of
                                                                    issued against him, beginning on October 15, 2005. Supt.
that decision.
                                                                    Kirkpatrick responded that based on his review of the
At the disciplinary hearing conducted on January 10, 2006,          “hearing record packet and other related materials,” he
with regard to the December 18, 2005 incident, H.O.                 found “no reason to modify [the] disposition as rendered.”
Schoellkopf refused to allow Willey to question witnesses           Nevertheless, on appeal, SHU Director Selsky reduced the
and ejected him from the hearing. According to Willey, H.O.         sentence in connection with the August 2006 misbehavior
Schoellkopf told him, “You are going to die in the SHU,             report.
youyoungpunk.” H.O. Schoellkopf found Willey guilty and
                                                                    III. General Legal Principles
sentenced him to 30 days in the SHU, 30 days of lost
privileges and two months of recommended loss of good time          A. Summary Judgment Standard
credits. OnFebruary 28, 2006, the conviction was reversed on



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             25
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                   70 Filed 04/23/20 Page 52 of 301



*4 The standard for granting summary judgment is well             they suggest,”      Burgos v. Hopkins, 14 F.3d 787, 790 (2d
established. Summary judgment may not be granted unless           Cir.1994), when alleging a violation of a civil rights statute,
“the pleadings, depositions, answers to interrogatories, and      even a pro se litigant must make “specific allegations of fact
admissions on file, together with the affidavits, if any, show    indicating a deprivation of rights, instead of a litany of general
that there is no genuine issue as to any material fact and that   conclusions that shock but have no meaning.”             Barr v.
the moving party is entitled to a judgment as a matter of law.”   Adams, 810 F.2d 358, 363 (2d Cir.1987).
TED. R. CIV. P. 56(c). A party seeking summary judgment
bears the burden of establishing that no genuine issue of         B.     42 U.S.C. § 1983
material fact exists.    Adickes v. S.H. Kress & Co., 398
U.S. 144, 157, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970).”[T]he        To prevail in a       Section 1983 action, a plaintiff must
movant must make a prima facie showing that the standard          demonstrate that he has been denied a constitutional or
for obtaining summary judgment has been satisfied.” 11            federal statutory right and that the deprivation occurred under
Moore's Federal Practice, § 56.11[1][a] (Matthew Bender 3d
                                                                  color of state law.           42 U.S.C. § 1983; see also, e.g.,
ed.). Where the non-moving party will bear the burden of
proof at trial, the movant may meet its burden by showing              West v. Atkins, 487 U.S. 42, 48, 108 S.Ct. 2250, 101
the evidentiary materials of record, if reduced to admissible     L.Ed.2d 40 (1988);       Graham v. Henderson, 89 F.3d 75,
evidence, would be insufficient to carry the non-movant's         79 (2d Cir.l996).Section 1983 itself, however, “creates no
burden of proof at trial. Celotex Corp. v. Catrett, All U.S.      substantive rights; it provides only a procedure for redress
317, 322–23, 477 U.S. 317, 106 S.Ct. 2548, 91 L.Ed.2d 265         for the deprivation of rights established elsewhere.”  Sykes
(1986).                                                           v. James, 13 F.3d 515, 519 (2d Cir.1993) (citation omitted),
                                                                  cert. denied, 512 U.S. 1240, 114 S.Ct. 2749, 129 L.Ed.2d 867
Once the initial burden has been met by the movant, the non-
                                                                  (1994).
moving party is required demonstrate that, as to a material
fact, a genuine issue exists. FED. R. CIV. P. 56(e); see also     *5 “It is well settled in this Circuit that ‘personal involvement
    Anderson v. Liberty Lobby, Lnc, All U.S. 242, 250, 477        of defendants in alleged constitutional deprivations is a
U.S. 242, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). “A fact          prerequisite to an award of damages under            § 1983.’ ”
is ‘material’ only if the fact has some effect on the outcome
                                                                      Wright v. Smith, 21 F.3d 496, 501 (2d Cir.1994). The
of the suit.”    Catanzaro v. Weiden, 140 F.3d 91, 93 (2d         personal involvement of a supervisory defendant may be
Cir.1998) (citing     Anderson, 477 U.S. at 248). A dispute       shown by evidence that, inter alia, the “the defendant, after
regarding a material fact is genuine “if the evidence is such     being informed of the violation through a report or appeal,
that a reasonable jury could return a verdict for the nonmoving   failed to remedy the wrong ... or ... the defendant exhibited
                                                                  deliberate indifference to the rights of inmates by failing
party.”   Anderson, 477 U.S. at 248.
                                                                  to act on information indicating that unconstitutional acts
 *36 The court must draw all reasonable inferences, and           were occurring.”        Colon v. Coughlin, 58 F.3d 865, 873
resolve all ambiguities, in favor of the party opposing                           2
                                                                  (2d Cir.1995)       (citing      Wright, 21 F.3d at 501 (citing
summary judgment. Matsushita Elec. Lndus.       Co., Ltd. v.
                                                                       Williams v. Smith, 781 F.2d 319, 323–24 (2d Cir.1986))).
Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 89
L.Ed.2d 538 (1986). However, the party opposing summary           IV. Analysis
judgment “may not create an issue of fact by submitting an
affidavit in opposition to a summary judgment motion that,        A. Issuance of False Misbehavior Reports in Retaliation
by omission or addition, contradicts the affiant's previous       For Plaintiff's Refusal to Act as an Informant
deposition testimony.”     Hayes v. New York City, Dept. of       The filing of baseless or false charges against an inmate does
Corr., 84 F.3d 614, 619 (2d Cir.1996) (citations omitted).        not, in and of itself, give rise to a constitutional violation.
Although a court must read apro se litigant's papers liberally,     Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir.1986)
interpreting them “to raise the strongest arguments that          (An inmate “has no constitutionally guaranteed immunity



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            26
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                    70 Filed 04/23/20 Page 53 of 301


from being falsely accused of conduct which may result in
                                                                        Francis v. Coughlin, 891 F.2d 43 (2d Cir.l989). “A
the deprivation of a protected liberty interest.”). Rather, to
                                                                     procedural safeguard does not constitute a liberty interest[.]”
maintain an actionable claim against correction officers for
                                                                     Dawes v. Leonardo, 885 F.Supp. 375, 378 (N.D.N.Y.1995)
filing a false misbehavior report, the inmate must be able to
show either (1) that he was disciplined without adequate due         (citing       Patterson v. Coughlin, 761 F.2d 886, 892 (2d
process as a result of the report; or (2) that the report was        Cir.1985) (noting how the court below had “apparently
issued in retaliation for exercising a constitutionally protected    confuse[d] the deprivation of a liberty interest with the
                                                                     denial of the constitutional right to procedural safeguards
right. See Freeman, 808 F.2d at 951–53 (reasoning that the
                                                                     which is implicated by that interest”), cert. denied, 474 U.S.
filing of false charges is not a constitutional violation, as long
                                                                     1100, 106 S.Ct. 879, 88 L.Ed.2d 916 (1986)).”[W]here that
as the prisoner is granted a hearing and given an opportunity
                                                                     safeguard is not required by the United States Constitution's
to rebut the charges);        Franco v. Kelly, 854 F.2d 584,         Due Process Clause, its denial cannot constitute a violation
589–90 (2d Cir.1988) (reversing grant of summary judgment
                                                                     of that clause[.]” Id. (citing        Patterson, 761 F.2d at
where prisoner claimed that false disciplinary charges were
filed against him as retaliation for his cooperation with a state    892 (finding a       section 1983 action permissible where
investigation into alleged inmate abuse).                            the disciplinary hearing in question violated state procedural
                                                                     requirements simultaneously violated federal due process
 *37 Here, Willey has not alleged that the misbehavior               mandates)). Thus, although it was violative of Willey's state
reports were issued in retaliation for his exercise of a             regulatory rights to be excluded from the hearing, his federal
constitutionally protected right. However, the Complaint can         constitutional rights were not violated thereby. Accordingly,
be construed as alleging that certain defendants issued false        his retaliation claim premised on a subsequent federal due
misbehavior reports against Plaintiff and that the defendants        process violation must fail. See, e.g., Livingston v. Kelly,
acting as hearing officers denied him of due process at the          561 F.Supp.2d 329, 331 (W.D.N.Y.2008) (“[A]n inmate's
related disciplinary hearings. See Complaint ¶ ¶ 19–22, 25–          allegation that he has been found guilty of false disciplinary
29, 45–48, 55–57, 69–70. In particular, Willey complains that        charges may support a constitutional claim if he also alleges
both H.O. Kearney and H.O. Schoellkopf unlawfully ordered            that he was denied the minimum procedural due process
him removed from various disciplinary hearings stemming              protections guaranteed by the Fourteenth Amendment.”)
from the false misbehavior reports issued by CO. Sztuk and           (citations omitted).
CO. Roberts.
                                                                     B. Destruction of Personal Property
Under New York State regulations, an inmate has the right
to “be present at the hearing unless he refuses to attend, or         *38 Willey alleges that CO. Sztuk and CO. Allessandro
is excluded for reason of institutional safety or correctional       stole legal documents from his cell, and destroyed his
goals.” N.Y. COMP.CODES R. & REGS., tit. 7, § 254.6.                 personal property (e.g., family photographs and letters).
Although an inmate may bring a successful New York Civil             Under      Hudson v. Palmer, 468 U.S. 517, 536, 104 S.Ct.
Practice Law and Rules (“C.P.L.R.”) Article 78 proceeding            3194, 82 L.Ed.2d 393 (1984), even the intentional destruction
pursuant to this regulation, a claim under state law does not        of an inmate's property by a prison officer does not violate
necessarily provide a viable due process claim under           42    the Due Process Clause if the state provides that inmate
U.S.C. § 1983.                                                       with an adequate post-deprivation remedy. While the loss of
                                                                     property is regrettable, and even though Willey has alleged
*6 Here, New York has provided inmates with a procedural             that these defendants were personally responsible for the loss,
safeguard at their disciplinary hearings-the right to be             he has not stated an actionable constitutional claim because
personally present-above and beyond that which is required           New York state law provides him with an adequate post-
by the federal Constitution. See      Wolff v. McDonnell,            deprivation remedy, i.e., § 9 of the Court of Claims ActReyes
418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974)                   v. Koehler, 815 F.Supp. 109, 114 (S.D.N.Y.1993) (citing
(ruling that inmates accused of disciplinary violations be              Blum v. Koch, 716 F.Supp. 754, 762 (S.D.N.Y.1989);
afforded certain procedures, including 24—hours notice,              Friedman v. Young, 702 F.Supp. 433, 437 (S.D.N.Y.1988);
the right to call—but not necessarily to be present during
                                                                        DeYoung v. City of New York, 607 F.Supp. 1040, 1042–
the testimony of—witnesses, and an impartial tribunal);
                                                                     13 (S.D.N.Y.1985)); accord, e.g., Murchison v. Keane, No.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             27
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                    70 Filed 04/23/20 Page 54 of 301


94 Civ. 466 CSH, 2000 WL 489698, at *6 (S.D.N.Y.Apr.25,             and water pressure off in between” December 1, 2005, and
2000) (citations omitted).                                          January 10, 2006. Dkt # 95 at 3, ¶ 9. However, Defendants
                                                                    failed to address this conditions-of-confinement claim in their
C. Harassment                                                       motion for summary judgment.

*7 Willey alleges that CO. Allessandro violated his                 “While the Eighth Amendment's prohibition against cruel and
constitutional rights by subjecting him to continuous               unusual punishment ‘does not mandate comfortable prisons,’
harassment, which Willey describes as “psychological,
emotional, verbal, and sexual.” Willey states that CO.              ”    Gaston v. Coughlin, 249 F.3d 156, 164 (2d Cir.2001)
Allesandro would bang on his cell and turn his light switch         (quoting Rhodes v. Chapman, 452 U.S. 337, 349, 101 S.Ct.
on and off rapidly. Also, Willey indicates that CO. Allesandro      2392, 69 L.Ed.2d 59 (1981)), the conditions of confinement
would stare at him while he was showering and toweling off,
                                                                    must be at least ‘humane,’ ” id. (quoting             Farmer v.
and would make sexually suggestive comments. Willey does
                                                                    Brennan, 511 U.S. 825, 832, 114 S.Ct. 1970, 128 L.Ed.2d 811
not claim that CO. Allessandro physically touched him in a
                                                                    (1994)). An Eighth Amendment violation based upon living
sexual manner, however.
                                                                    conditions requires the inmate to show (1) a deprivation that
“Although indefensible and unprofessional, verbal threats or        is “objectively, sufficiently serious” of “the minimal civilized
abuse are not sufficient to state a constitutional violation        measure of life's necessities,” and (2) a “sufficiently culpable
                                                                    state of mind” on the part of the defendant official, such as
cognizable under       § 1983.” Jermosen v. Coughlin, 878
                                                                    deliberate indifference to inmate health or safety.     Gaston,
F.Supp. 444, 449 (N.D.N.Y.1995) (citing        Patton v.
Przybylski, 822 F.2d 697, 700 (7th Cir.1987) (derogatory            249 F.3d at 164 (quoting Farmer, 511 U.S. at 834) (internal
remarks do not constitute a constitutional violation);              quotation marks omitted in Gaston ).

   Emmons v. McLaughlin, 874 F.2d 351, 353 (6th Cir.1989);
                                                                    *8 A      Section 1983 claim will not lie for prison conditions
      Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th               that are merely unpleasant,, but chronic exposure to human
Cir.1987);       Martin v. Sargent, 780 F.2d 1334, 1338–39          waste will give rise to a colorable claim. See Gaston v.
(8th Cir.1985)). Willey has made no showing of uninvited            Coughlin, 249 F.3d 165–66. In Gaston, the Second Circuit
physical or sexual contact, nor has he pled such a cause of         reinstated an inmate's Eighth Amendment claim against two
action in his Complaint. CO. Allesandro's annoying conduct          defendants where the area in front of the inmate's cell “was
and comments, unaccompanied by physical threats or attacks,         filled with human feces, urine, and sewage water” for several
                                                                    consecutive days. The Second Circuit stated that it was
do not amount to a constitutional violation under       § 1983.     “unwilling to adopt as a matter of law the principle that
                                                                    it is not cruel and unusual punishment for prison officials
D. Eighth Amendment Violation Based Upon Unsanitary
                                                                    knowingly to allow an area to remain filled with sewage
Conditions
                                                                    and excrement for days on end.”           Id. at 166.Similarly,
Willey asserts that CO. Sztuk and CO. Allessandro violated
his Eighth Amendment right to be free from cruel and unusual        in     LaReau v. MacDougall, 473 F.2d 974, 977–79 (2d
punishment by turning off the running water to his cell while       Cir.1972), the Second Circuit held that an inmate who spent
the Plexiglas cell shield was in place between December 1,          five days in a cell that contained only a grate-covered hole in
2005, and January 10, 2006. At one point in the Complaint,          the floor for a toilet, which could only be flushed from the
Willey states that his drinking water and toilet water was shut     outside, was deprived of his Eighth Amendment rights. The
off for “extensive lengths of time”. Compl., ¶ 87 (Dkt # 1). In     circuit court observed that “[c]ausing a man to live, eat and
the next sentence, he states that his toilet water was shut off     perhaps sleep in close confines with his own human waste
for “seven (7) days, forcing plaintiff to stay in a plexy glass     is too debasing and degrading to be permitted. The indecent
shield (no air circulation) and breathe in air smelling of urine/   conditions that existed in this ... cell seriously threatened the
feces ...” Id.                                                      physical and mental soundness of its unfortunate occupant.”
                                                                       Id. at 978; see also    Wright v. McMann, 387 F.2d 519,
*39 In his response to interrogatories propounded by Willey,        522, 526 (2d Cir.1967) (finding 33–day placement of prisoner
CO. Allessandro denied “purposely shut[ting] [his] toliet [sic]     in strip cell which was “fetid and reeking from the stench



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             28
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                  70 Filed 04/23/20 Page 55 of 301


of the bodily wastes of previous occupants which ... covered       appalling conditions” of waste-filled cell “for three full
the floor, the sink, and the toilet,” combined with other
                                                                   days”);     Young v. Quinlan, 960 F.2d 351, 355–56, 363–
conditions, violated Eighth Amendment).
                                                                   65, (3d Cir.1992), superceded by statute on other grounds as
Courts outside of the Second Circuit have reached the same         stated inGhana v. Holland, 226 F.3d 175, 184 (3d Cir.2000)
result where exposure to sewage lasts for a substantial period     (reversing summary judgment for defendants where inmate
                                                                   was moved to “dry cell” without working toilet for 96 hours
of time. See     McCord v. Maggio, 927 F.2d 844, 846–47            and forced to urinate and defecate in his cell)).
(5th Cir.1991) (finding Eighth Amendment violation where
inmate lived in cell for two years and slept on floor for months   Especially because Willey has adequately pled maliciously
“into which rain water and backed-up sewage leaked”);              wilful conduct by CO. Allessandro, rather than mere
                                                                   negligence, the alleged shut-off of the running water to
   Williams v. Adams, 935 F.2d 960, 961–62 (8th Cir.1991)
                                                                   Willey's toilet for several days place this case on the
(reversing grant of summary judgment for prison defendants
                                                                   borderline between the levels of discomfort to be expected
where plaintiff alleged “that the toilet in the cell did not
                                                                   in prison and unacceptable, inhumane conditions. After
work” and overflowed continuously “and the floor stay[ed]
                                                                   reviewing the cases cited above, however, the Court
filthy with its wast[e]” over 13–day period);     Howard v.        concludes that on the particular facts presented here, Willey's
Adkison, 887 F.2d 134, 136–38 (8th Cir.1989) (holding Eighth       conditions-of-confinement claim cannot withstand summary
Amendment violation sufficiently proven where inmate lived         judgment. First, Willey is vague as to the dates that the alleged
for two years in cell where walls, door and food slot “were        shut-off occurred, and has made conflicting allegations about
covered with human waste,” mattress was “stained with              the duration (“extensive lengths of time” versus “seven days”
urine and human waste” and pleas for remedial measures             versus the time between December 1, 2005, and January 10,
went unanswered); McCray v. Sullivan, 509 F.2d 1332,               2006). Second, Willey has not claimed that human waste from
1336 (5th Cir.1975) (finding conditions in isolation cells         his toilet overflowed into his cell. See Smith v. United States,
where inmates lived for as long as 21 days violated Eighth
                                                                   No. 9:09–CV–729 (TJM/DRH),             2011 WL 777969 at *2,
Amendment where waste “frequently” overflowed onto the
                                                                   *11 (N.D.N.Y.Feb.3, 2011) (Report and Recommendation)
floors of the cells); Looper v. Sanders, Civil No. 6:10–cv–
                                                                   (recommending denial of summary judgment where inmate
06037, 2011 WL 861714, at *4–*5, *8 (W.D.Ark.Mar.10,
                                                                   alleged that officers “refused to flush the toilet or provide the
2011) (denying defendants' motion for summary judgment
                                                                   inmates with toilet paper for two weeks,” causing overflow
where plaintiff was exposed to raw sewage for over 10
                                                                   of human waste to spill onto cell floor and inmate to become
months); Jones v. Sanders, No. 08–6035, 2009 WL 2432632,
                                                                   “nauseous and lightheaded from the odor”), adopted by, 2011
at *7 (W.D.Ark.Aug.7, 2009) (Report and Recommendation)
                                                                   WL 776150 (N.D.N.Y.Mar.l, 2011). Third, Willey has not
(recommending denial of defendants' motion for summary
                                                                   claimed that he suffered sickness or other ill effects as a
judgment where plaintiff was exposed to raw sewage for a
                                                                   result of the malodorous atmosphere caused by the water
month and a half).
                                                                   shut-off. Contrast with Sperow, supra (reversing dismissal
*40 *9 “Where an inmate's exposure to waste lasts for three        of complaint where, after three days of exposure to human
                                                                   feces and urine on the walls and floor, pieces of a mattress
or four days, the Circuits are split.” Ortiz v. Department
                                                                   on the floor caked with feces and urine, and a dozen plastic
of Correction of City of New York, 2011 WL 2638137
                                                                   food trays with decayed food, plaintiff was had a headache,
(S.D.N.Y.Apr.29, 2011) (comparing       Smith v. Copeland,         gastrointestinal and respiratory problems, and was feverish
87 F.3d 265, 269 (8th Cir.1996) (affirming summary                 and sweating); Smith, supra (denying summary judgment
judgment for defendants where plaintiff was subjected to an        where inmate alleged that his exposure to raw sewage from
                                                                   overflowing toilet caused sickness and nauseousness).
overflowing toilet in his cell for four days), with McBride
v. Deer, 240 F.3d 1287, 1291–92 (10th Cir.2001) (vacating          E. Imposition of Restricted Diet in Violation of Eighth
Rule 12(b)(6) dismissal where plaintiff alleged he was forced      Amendment and Due Process
to live in “feces-covered cell” for three days);  Sperow v.
                                                                    *41 *10 Willey asserts that D.S.S. Monahan placed him on
Melvin, No. 96–4219, 182 F.3d 922, 1999 WL 450786, at
                                                                   a pre-hearing restricted diet for seven days, consisting of a
*l-*3 (7th Cir. June 24, 1999) (unpublished opn.) (reversing
                                                                   loaf of bread cabbage, in violation of his Eighth Amendment
Rule 12(b)(6) dismissal where inmate “was subjected to


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            29
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                    70 Filed 04/23/20 Page 56 of 301


rights. According to Willey, the bread was usually stale and
the cabbage usually rotten. Willey also asserts a due process        To pursue a claim under 42 U.S.C. § 1983 that a defendant
claim in connection with his request to D.S.S. Monahan to            deprived him of his constitutional right to due process, a
rescind the restricted-diet order during the seven days.             plaintiff must show that he “enjoyed a protected interest,
                                                                     and defendant's deprivation of that interest occurred without
1. Eighth Amendment
                                                                     due process of law.”      Taylor v. Rodriguez, 238 F.3d 188,
As stated above, “a prison official violates the Eighth              191 (2d Cir.2001) (citation omitted). Thus, courts “examine
Amendment only when two requirements are met. First,                 procedural due process questions in two steps: the first asks
the deprivation must be, objectively, ‘sufficiently serious'....     whether there exists a liberty or property interest which has
[Second,] a prison official must have a ‘sufficiently culpable       been interfered with by the State ...; the second examines
state of mind.’ ”     Farmer, 511 U.S. at 834.                       whether the procedures attendant upon that deprivation were
                                                                     constitutionally sufficient....”   Kentucky Dept. of Corr., 490
With respect to the first prong, “under certain circumstances
                                                                     U.S. at 460.
a substantial deprivation of food may well be recognized as
being of constitutional dimension.”    Robles v. Coughlin,            *42 *11 Apparently relying on          7 N.Y.C.R.R. § 304.2, 3
725 F.2d 12, 15–16 (2d Cir.1983) (citations omitted). For            Willey asserts that he was entitled to a hearing before D.S.S.
instance, “the Eighth Amendment prohibition against cruel            Monahan regarding his request to be removed from the
and unusual punishment does require that prisoners be served         restricted diet prior to the end of the seven-day period.
nutritionally adequate food ... [that does not] present an
immediate danger to health and well being of the inmates             In order to demonstrate the existence of a liberty interest, the
                                                                     plaintiff must allege facts suggesting that he was subjected
who consume it.”       Id. at 15 (internal quotation marks
                                                                     to a deprivation that imposed “an atypical and significant
and citation omitted). With respect to the second prong, a
                                                                     hardship on the inmate in relation to the ordinary incidents of
deliberate indifference to inmate health or safety may be
shown where a prison official knew a diet was inadequate and         prison life.”   Sandin v. Conner, 515 U.S. 472, 484, 115 S.Ct.

likely to inflict pain. See   Phelps v. Kapnolas, 308 F.3d 180,      2293, 132 L.Ed.2d 418 (1995); see also        Tellier, 280 F.3d
186 (2d Cir.2002).                                                   at 80. Willey is hard-pressed to allege or establish such facts
                                                                     given that the Second Circuit has held that the imposition of
Courts in this Circuit routinely have dismissed claims similar       a restricted diet does not impose an “atypical and significant
to Willey's, finding that the inmate failed to establish that he
                                                                     hardship” on inmates.     McEachin v. McGuinnis, 357 F.3d
experienced a sufficiently serious deprivation for purposes
                                                                     at 200–01 (finding that a seven-day post-hearing restricted
of the Eighth Amendment. See          Smith v. Burge, 2006 WL        diet did not impose an atypical and significant hardship).
2805242, at *11 (N.D.N.Y.Sept.28, 2006) (“Plaintiff does not         Indeed, several federal courts “have specifically held that
establish, or even specifically allege, that (1) the food he was     the imposition of a seven-day pre-hearing restricted diet of
served [i.e., a hard loaf of bread and an apple per day] was         ‘loaf’ (imposed without the issuance of a deprivation order
nutritionally inadequate (e.g., with respect to the total calories   or the holding of a hearing during the seven-day period) did
it contained, its grams of carbohydrates, protein, fiber, and        not create an atypical and significant hardship for purposes
fat, or its units of vitamins and minerals, etc.), (2) that he was   of the Fourteenth Amendment.” Smith v. Burge, supra at n.
physically unable to eat the food, or (3) that he lost weight        88 (citing Beckford, 151 F. Supp.2d at 208–209, 218–219 &
during the week in question.”) (footnotes omitted) & id., n.
                                                                     n. 4 (not mentioning      7 N.Y.C.R.R. § 304.2, but granting
78 (citing, inter alia,   McEachin v. McGuinnis, 357 F.3d            defendants motion for summary judgment as to plaintiff's due
197, 199–201 (2d Cir.2004) (affirming district court's F.R.C.P.      process claims because a seven-day pre-hearing restricted diet
12(b)(6) dismissal of Eighth Amendment claim alleging, inter         did not impose an atypical and significant hardship); Turnboe
alia, that inmate was placed on a restricted diet consisting of      v. Gundy, 25 Fed. Appx. 292, 293 (6th Cir.2001) (being placed
“loaf” for seven days)).                                             on a pre-hearing restricted diet consisting of “food loaf” for
                                                                     seven days does not constitute an “atypical and significant
2. Procedural Due Process
                                                                     hardship” on the inmate in relation to the ordinary incidents
                                                                     of prison life); Thomas v. Virginia, 04–CV–0273, 2005 WL


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             30
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)                 70 Filed 04/23/20 Page 57 of 301


15517, at *10–11 (W.D.Va. July 28, 2005)). The Court finds        Plaintiff is advised that he must file any notice of appeal
the analysis in these cases, especially Smith v. Burge, supra,    with the Clerk's Office, United States District Court, Western
persuasive. Accordingly, the Court concludes that Willey has      District of New York, within thirty (30) days of the date of
failed to establish a procedural due process claim with respect   judgment in this action. Requests to proceed on appeal as a
to the seven-day imposition of a restricted diet prior to his     poor person must be filed with United States Court of Appeals
disciplinary hearing.                                             for the Second Circuit in accordance with the requirements of
                                                                  Rule 24 of the Federal Rules of Appellate Procedure.
V. Conclusion and Orders
                                                                  *43 IT IS SO ORDERED.
For the foregoing reasons, Defendants' motion for summary
judgment is granted, and the Amended Complaint is
dismissed. Plaintiff's motion for appointment of counsel,         All Citations
asserted in his opposition to Defendants' summary judgment
motion, is denied as moot.                                        Not Reported in F.Supp.3d, 2015 WL 670429




                                                          Footnotes


1      Page numbers in citations to Plaintiffs deposition transcript refer to the page numbers in the original document
       rather than to the page numbers assigned by the Court's electronic filing system.
2      Page numbers in citations to Plaintiffs opposition to the motion for summary judgment refer to the page
       numbers assigned by the Court's electronic filing system.
3      Page numbers in citations to the medical records refer to the page numbers assigned by the Court's electronic
       filing system.
4
       A fact is “material” only if it would have some effect on the outcome of the suit. Anderson, 477 U.S. at 248.
5      Page numbers in citations to Defendants' memorandum of law refer to the page numbers in the original
       document rather than to the page numbers assigned by the Court's electronic filing system.
6
       In      Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009), the Supreme Court ruled
       that where the underlying constitutional claim is a claim of intentional discrimination, a supervisory official's
       liability must be judged by the official's purpose rather than the official's knowledge of subordinates' actions or
       policies. The Second Circuit has not yet issued a decision discussing Iqbal' s effect on the Colon categories.
       Several district courts in the Second Circuit have determined that Iqbal nullified some of the Colon categories.
       See      Sash v. United States, 674 F.Supp.2d 531, 543–44 (S.D.N.Y.2009) (collecting cases). The Second
       Circuit itself has noted that “Iqbal has ... engendered conflict within our Circuit about the continuing vitality of
       the supervisory liability test set forth in Colon.”   Reynolds v. Barrett, 685 F.3d 193, 205 n. 14 (2012). The
       Second Circuit declined to address the issue in Reynolds, however, and has not addressed it since that time.
       I will assume for the purposes of this motion that Colon remains good law.
7      Even if Defendant Fischer were personally involved, he would be entitled to summary judgment because, as
       discussed below, Plaintiff has not raised a triable issue of fact that his Eighth Amendment rights were violated.
8      Lexis and Westlaw list different dates for this decision. The Court has used the date listed by Westlaw, which
       reflects the date on which the Court adopted the magistrate judge's report and recommendation.
9      The Court will provide Plaintiff with a copy of all unpublished decisions cited herein in accordance with the
       Second Circuit's decision in      Lebron v. Sanders, 557 F.3d 76 (2d Cir.2009) (per curiam).
10     The Court will provide Plaintiff with a copy of this unpublished decision in accordance with the Second Circuit's
       decision in      Lebron v. Sanders, 557 F.3d 76 (2d Cir.2009) (per curiam).




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          31
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)             70 Filed 04/23/20 Page 58 of 301


1     Plaintiff disputes the availability of a functional grievance procedure at the facility. See Amended Complaint
      (Dkt. No. 12) ¶ 15 (“[t]here is no prison grievance procedure at the [HCJ]”); Liggins Aff. (Dkt. No. 39) ¶ 6(gg)
      (“[i]ntake made mention of a grievance book however I was never permitted to use this procedure”).
2     While Sheriff Parker indicates that the grievance book is attached to as Exhibit 16 to the affidavit of defendants'
      counsel, that procedure manual does not accompany Exhibit 16 as filed with the court and I have been unable
      to locate it among the voluminous materials submitted by defendants in conjunction with their motion.
3     In their motion, defendants note that plaintiff was able to confer by telephone with Attorney Goodspeed
      following his initial booking into the HCJ, and that he was always permitted by prison officials to speak with
      Attorney Goodspeed by telephone or to receive his visits. Defendants' Exhibits (Dkt. No. 34) Exh. 14 at pp.
      44–45, 136 and Exh. 16–B. A log maintained at the HCJ reflects several telephone conversations between
      the plaintiff and Attorney Goodspeed, as well as calls made by the plaintiff to other attorneys during the time
      that Goodspeed acted as his counsel of record. See Defendants' Exhibits (Dkt. No. 34) Exh. 16–B.
4     Significantly, that policy did not apply to inmate conversation with attorneys, which remained private and
      confidential. Parker Aff. (Dkt. No. 33–3) ¶ 28.
5     According to the plaintiff, there was a no-smoking policy in effect at the HCJ at the time of his arrival in June
      of 2002, although it was not enforced until January, 2003. Liggins Aff. (Dkt. No. 39) ¶ 6(d).
6     Shortly after the smoking ban went into effect plaintiff was separated from two inmates who were smokers.
      Parker Aff. (Dkt. No. 33–3) ¶ 82. That separation was implemented for plaintiff's protection, with defendants
      fearing the possibility of retaliation against the plaintiff for implementation of the smoking ban. Parker Aff.
      (Dkt. No. 33–3) ¶ 82. That separation was short-lived, however, in light of assurances by the plaintiff that he
      did not fear being harmed as a result of the smoking ban. Id. ¶ 83.
7     According to the HCJ medication log, at or about this time plaintiff refused medication offered to him on three
      separate occasions. Defendants' Exhibits (Dkt. No. 34) Exh. 15–D.
8     Plaintiff's medical records do not substantiate his claim of having requested MRI testing of his back during
      his stay at the HCJ. See Defendants' Exhibits (Dkt. No. 35) Exh. 15–A.
9     According to the plaintiff, shortly after his transfer out of the HCJ he was administered an MRI, revealing
      a herniated disc, chronic degenerative disc disease of the lumbar region, narrowing of the disc space at
      L4–L5, and paracentral disc extrusion in contact with a nerve, and was scheduled for an epidural steroid
      injection. Liggins Aff. (Dkt. No. 39) ¶ 6(o). Defendants' medical expert, Dr. Eagan, confirms that such an
      MRI was conducted on May 19, 2003, but notes that while there was contact with the S1 nerve there was
      no displacement of the nerve root, and x-rays taken on June 10, 2003 revealed only mild degenerative disc
      disease. See Eagan Aff. (Dkt. No. 33–4) ¶ 6.
10    While the Hamilton County Court was also named as a defendant in plaintiff's initial complaint, the court sua
      sponte ordered dismissal of his claims against that entity based upon a routine review of plaintiff's complaint
      and in forma pauperis application. See Dkt. No. 5.
11    As will be seen, plaintiff's opposition papers do not include a response to defendants' statement of material
      facts not in dispute, submitted pursuant to Northern District of New York Local Rule 7.1(a)(3). See pp. 20–
      23, post.
12    In their reply papers, defendants argue that in order to avoid summary judgment the plaintiff was not entitled
      to rest upon the allegations of his complaint, but instead was duty bound to come forward with materials of
      evidentiary value in order to demonstrate the existence of genuine, triable issues of material fact, citing, inter
      alia,    Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 525–26 (2d Cir.1994). See Defendants' Reply
      Memorandum (Dkt. No. 41–2) at 2. This argument, however, overlooks the fact that plaintiff's pro se complaint
      in this action is signed by the plaintiff under penalty of perjury, and consequently represents the functional
      equivalent of an affidavit, see Franco v. Kelly, 854 F.2d 584, 587 (2d Cir.1998) (citations omitted); Colon
      v. Coughlin, 58 F.3d 865, 872 (2d Cir.1995), thus readily distinguishing this case from the circumstances
      extant in Rexnord Holdings.
13    That rule provides, in relevant part, that



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     32
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)             70 Filed 04/23/20 Page 59 of 301


         [a]ny motion for summary judgment shall contain a Statement of Material Facts. The Statement of
         Material Facts shall set forth, in numbered paragraphs, each material fact about which the moving party
         contends there exists no genuine issue. Each fact listed shall set forth a specific citation to the record
         where the fact is established....
        ***
         The opposing party shall file a response to the Statement of Material Facts. The non-movant's response
         shall mirror the movant's Statement of Material Facts by admitting and/or denying each of the movant's
         assertions in matching numbered paragraphs....
         N.Y.N.D.L.R. 7.1(a)(3). Plaintiff was reminded of the requirements of this meaningful rule through
         defendants' attachment to their notice of motion of this court's “Notification Of The Consequences Of
         Failing To Respond To A Summary Judgment Motion.” S ee Dkt. No. 33–6.
14
      The right of court access derives from the First Amendment. See              Bill Johnson's Restaurants, Inc. v.
      N.L.R.B., 461 U.S. 731, 741, 103 S.Ct. 2161, 2169, 76 L.Ed.2d 277 (1983). Although plaintiff's complaint
      does not purport to state a claim under that constitutional provision, in light of his pro se status I recommend
      that the court construe his complaint, as amended, liberally to assert such a cause of action. See      Abbas
      v. Dixon, 480 F.3d 636, 638 (2d Cir.2007).
15    In his answering affidavit, submitted in opposition to defendants' motion, Liggins asserts that he requested
      legal materials on several occasions to assist in the preparation of his defense and to prepare for sentencing
      but that “[t]he guards failed to provide the correct material.” S ee Liggins Aff. (Dkt. No. 39) ¶ 6(r). This
      statement, however, is at odds with plaintiff's deposition testimony, during which he acknowledged that while
      on occasion guards would return with the wrong legal materials, he would then be provided with the requested
      materials a few days later. See Defendants' Exhibits (Dkt. No. 34) Exh. 14 at p. 95; see also Parker Aff.
      (Dkt. No. 33–3) ¶ 53. An affidavit given in opposition to a summary judgment motion which conflicts with
      other sworn statements of the opposing party cannot alone suffice to raise a genuine issue of material fact.
      See     Reisner v. Gen. Motors, 671 F.2d 91, 93 (2d Cir.) (disregarding factual claims made in opposition
      to summary judgment motion which contradicted earlier affidavits, deposition testimony, and interrogatory
      responses), cert. denied, 359 U.S. 858, 103 S.Ct. 130 (1982).
16    One portion of plaintiff's court access claim surrounds his suspicion that defendants were responsible for his
      sentencing being advanced from the originally scheduled date. See Amended Complaint (Dkt. No. 12) ¶¶
      61–62. During his deposition, however, plaintiff acknowledged that his allegations in that regard were the
      result of sheer surmise as to the defendants' involvement in the establishment of his sentencing date, and
      the record contains nothing of evidentiary value to substantiate his suspicions in this regard. Defendants'
      Exhibits (Dkt. No. 34) Exh. 14 at pp. 102–03.
17    Many of the claims made by Liggins fail to identify a particular defendant as the party responsible for the
      constitutional deprivation alleged. Although defendants have not raised this issue in their motion, the lack of a
      showing of personal involvement on the part of various defendants could provide a proper basis for dismissal
      of those claims for which no responsible party has been identified. See         Bass v. Jackson, 790 F.2d 260,
      263. And, while plaintiff appears to assert liability on the part of Sheriff Parker, that liability is plainly based
      upon his role in overseeing the jail facility and, there being no respondeat superior liability under 42 U.S.C.
      § 1983, see Richardson v. Goord, 347 F.3d 431, 435 (2d Cir.2003), his role is in and of itself insufficient to
      establish his personal involvement in many of the complained of acts. Id.; see also  Wright v. Smith, 21
      F.3d 496, 501 (2d Cir.1994).
18    In certain circumstances, exposure to ETS can also give rise to a cognizable constitutional claim when it
      has the known effect of aggravating an existing medical condition. See, e.g., Alvarado, 267 F.3d at 651
      (plaintiff stated Eighth Amendment claim under Estelle when he submitted documentation showing that his
      severe chronic asthma was made worse by ETS).



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      33
Johnson Case    9:18-cv-00391-LEK-TWD
        v. Fischer,                              Document
                    Not Reported in F.Supp.3d (2015)             70 Filed 04/23/20 Page 60 of 301


19    There is considerable question as to whether the plaintiff fulfilled his obligation to exhaust available, internal
      remedies in order to seek redress of his complaints as required under               42 U.S.C. § 1997e(a) before
      commencing this action. In their motion defendants have not relied upon this procedural basis to seek
      dismissal of plaintiff's claims, perhaps owing to plaintiff's allegation that despite the existence of a grievance
      procedure he “was never permitted to use the procedure.” S ee Liggins Aff. (Dkt. No. 39) ¶ 6(gg).
20    As previously noted, personal involvement in a constitutional violation is a prerequisite to a finding of liability
      under     42 U.S.C. § 1983. See       Wright, 21 F.3d at 501. Nothing in plaintiff's submissions identifies any
      of the particular defendants in this case as having been involved in the misplacement of plaintiff's clothes or,
      for that matter, in most of the incidents complained of, thus providing a independent basis for dismissal of
      plaintiff's claims. See      Barnes v. Hen derson, 490 F.Supp.2d 313, 318–19 (W.D.N.Y.2007).
21    In light of my recommendation on the merits I have not addressed defendants' additional arguments, including
      to the effect that plaintiff's failure to establish a physical injury deprives him of the right to recover damages
      for mental anguish and emotional distress in this action under       42 U.S.C. § 1997e(e), as well as their claim
      of entitlement to qualified immunity from suit.
1     On November 28, 2006, Plaintiff was charged criminally with Promoting Prison Contraband in the First
      Degree, based upon the false misbehavior report issued by CO. Roberts in October 2005, regarding Plaintiffs
      possession of a shank-type weapon. This charge was subsequently dismissed, however, by Alden Town
      Court Justice LaDuca.
2     In Colon, the Second Circuit affirmed summary judgment for Commissioner of DOCCS and the facility
      superintendent on the grounds that, inter alia, the contents of the inmate's letters to them was not in the record
      and therefore the court did not know “whether the letter was one that reasonably should have prompted
      [defendants] to investigate.”     58 F.3d at 873, 874 n. 8.
      FN32036062358;00473;;LQ;7NYADC304.2;1013028;
           “The superintendent or his designee may issue a written order placing an inmate reported to have
           engaged in conduct described in subdivision (b) of this section [which conduct includes refusing to obey
           a direct order to return a food container at the conclusion of a meal] on a restricted diet for no more than
           seven days pending the outcome of the inmate's superintendent's hearing. The order shall briefly state
           the reason(s) for the imposition of the restricted diet and contain the following notice to the inmate: ‘You
           may write to the deputy superintendent of security or his/her designee to make a statement as to the
           need for the continued pre-hearing imposition of the restricted diet.’...”


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         34
          Case 9:18-cv-00391-LEK-TWD
Willey v. Kirkpatrick,                              Document
                       Not Reported in F.Supp.2d (2013)                        70 Filed 04/23/20 Page 61 of 301


                                                                            the motion and renewed his request for the appointment of
                                                                            counsel.
     KeyCite Red Flag - Severe Negative Treatment
Vacated and Remanded by Willey v. Kirkpatrick, 2nd Cir.(N.Y.), August 28,
                                                                            For the reasons discussed herein, Defendants' motion for
2015
                                                                            summary judgment is granted, and the amended complaint is
                  2013 WL 434188
                                                                            dismissed.
    Only the Westlaw citation is currently available.
             United States District Court,
                   W.D. New York.                                           II. Background

                Aaron WILLEY, Plaintiff,                                       A. The Parties
                         v.                                                 At all relevant times, Plaintiff was housed at Wende
        Robert KIRKPATRICK, et al., Defendants.                             Correctional Facility (“Wende”), and Defendants were
                                                                            all employed at Wende. Specifically, Robert Kirkpatrick
                     No. 07–CV–6484 (MAT).                                  (“Supt.Kirkpatrick”) was Superintendent at Wende; M.
                                 |                                          Monahan (“DSS Monahan”) was Deputy Superintendent
                           Feb. 4, 2013.                                    for Security; Martin Kearney (“Capt.Kearney”) was a
                                                                            Corrections Captain; Scott Lambert (“Sgt.Lambert”) and
Attorneys and Law Firms
                                                                            Jeff Jeziorski (“Sgt.Jeziorski”) were Corrections Sergeants;
Aaron Willey, Elmira, NY, pro se.                                           Taylor Roberts (“C.O.Roberts”), M. Sztuk (“Sztuk”),
                                                                            A. Allesandro (“C .O. Allesandro”), and M. Overhuff
J. Richard Benitez, Nys Attorney General's Office, Rochester,               (“C.O.Overhuff”) were Corrections Officers; and Tom
NY, for Defendants.                                                         Schoellkopf (“H.O.Schoellkopf”) was a Hearing Officer.



                   DECISION AND ORDER                                          B. Factual Summary
                                                                            The recitation of facts below is drawn from the pleadings and
MICHAEL A. TELESCA, District Judge.                                         discovery documents on file in this matter. The Court has
                                                                            viewed the facts in the light most favorable to Plaintiff, as
I. Introduction
                                                                            the party opposing summary judgment. See, e.g.,         United
 *1 On October 4, 2007, pro se plaintiff Aaron Willey
                                                                            States v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993,
(“Willey” or “Plaintiff”) instituted this action pursuant to
                                                                            8 L.Ed.2d 176 (1962) (In determining whether a genuine
    42 U.S.C. § 1983 against Defendants, alleging that they                 issue exists as to a material fact, the court must view
violated his constitutional rights while he was an inmate in the            underlying facts contained in affidavits, attached exhibits, and
custody of the New York State Department of Corrections and                 depositions in the light most favorable to the non-moving
Community Supervision (“DOCCS”). The Complaint alleges                      party.).
that Defendants acted “both individually and in concert,”
but does not allege any claims against them in their official
capacities. The Complaint demands a “declaratory judgment                      1. The October 2005 False Misbehavior Report for
stating that Defendants violated [Plaintiff's] constitutional                  Possessing a Weapon
rights,” as well as compensatory and punitive damages.                      On October 15, 2005, Sgt. Lambert and C.O. Roberts detained
Plaintiff was granted permission to file an amended complaint               Willey and frisked him for no apparent reason. They brought
(Dkt # 60), which is the operative pleading in this action.                 him to a small room without a surveillance camera and
                                                                            questioned him about an inmate they suspected of smuggling
Defendants Robert A. Kirkpatrick, M. Monahan, Martin                        contraband into Wende. Sgt. Lambert opened a desk drawer
Kearney, Scott Lambert, Taylor Roberts, M. Sztuk, A.                        and pulled out what appeared to be a metal weapon and said
Allessandro, M. Overhuff, and Tom Schoellkopf have moved                    that if he did not work with them as an informant, they would
for summary judgment dismissing the complaint pursuant to                   falsely charge him with possessing a weapon. Plaintiff refused
Federal Rules of Civil Procedure 56. Plaintiff has opposed                  to cooperate, stating that he did not have any knowledge of




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
          Case 9:18-cv-00391-LEK-TWD
Willey v. Kirkpatrick,                              Document
                       Not Reported in F.Supp.2d (2013)               70 Filed 04/23/20 Page 62 of 301


the alleged smuggling. Sgt. Lambert responded, “Have it your
way,” and brought Willey back to his cell.                         Nevertheless, he was moved to the restricted side of the
                                                                   SHU where a Plexiglas shield was placed on his cell. C.O.
 *2 On October 17, 2005, while Willey was undergoing a pat-        Allesandro then turned off the water to Plaintiff's cell, so
frisk before attending yard recreation, C.O. Roberts allegedly     that he could not flush the toilet. As a result, feces and urine
uncovered a flat piece of metal about four inches long and         accumulated in the bowl and made the air in the cell noxious.
three-quarters of an inch wide secreted near his crotch area.      Willey alleges that the area supervisor, Sgt. Jeziorski, failed
C.O. Roberts issued a disciplinary report charging Plaintiff       to properly supervise C.O. Allessandro and C.O. Sztuk.
with Possession of a Weapon and Possession of Contraband
(PR 110.13 and 110.23). Willey was subsequently found              On or about November 28, 2005, C.O. Sztuk filed a
guilty at a disciplinary hearing, even though he was not given     false misbehavior report against Plaintiff, accusing him of
notice or an opportunity to appear at the hearing.                 threatening to “shit down” staff members. At the subsequent
                                                                   disciplinary hearing on December 7, 2005, before Susan Post
On appeal, the conviction was set aside and a new hearing was      (not a defendant in this action), Willey attempted to use
ordered. At the hearing before Capt. Kearney on December           videotape evidence to prove that he did not make such threat.
28, 2005, Plaintiff alleges that he was denied the right to call   However, according to Willey, someone had tampered with
inmate witnesses and was unjustly removed from the hearing.        the surveillance tape to remove the sound and destroy the
He states that Capt. Kearney threatened to “beat the shit out      picture quality. Willey was found guilty and sentenced to 90
of” him and called him a “young punk.” According to Capt.          days in the SHU. On appeal, the charge was affirmed by SHU
Kearney, Willey's removal from the hearing was warranted           Director Selsky.
because he refused to stop interrupting Capt. Kearney and
attempting to place irrelevant matters on the record. Capt.
Kearney found Willey guilty of both charges, and imposed              3. The December 2005 False Misbehavior Report
180 days in the Special Housing Unit (“SHU”), 180 days              *3 On December 18, 2005, Willey placed the garbage
of lost privileges, and 12 months recommended loss of              from his evening meal on his feed-up tray to be picked up.
good time credits. On appeal, the conviction was set aside         However, C.O. Overhuff refused to remove the refuse, and
by Special Housing Unit Director Donald Selsky (“SHU               issued another false misbehavior report against Plaintiff for
                                                                   refusing a direct order (namely, to turn in his food tray) in
Director Selsky”) on February 28, 2006. 1
                                                                   violation of Prison Rule 106.10. According to C.O. Overhuff,
                                                                   he told Willey to hand him tray, and Willey instead began
   2. The November 2005 False Misbehavior Report                   to break his garbage in pieces; C.O. Overhuff reiterated the
On November 26, 2005, C.O. Sztuk and C.O. Allessandro              order, and Willey again allegedly refused.
escorted Willey to the shower. When Willey returned, he
found that his cell had been “trashed”—the toilet had been         D.S.S. Monahan placed Willey on a pre-hearing restricted
flooded, and Willey's papers and belongings were strewn            diet, and, on December 20, 2005, denied Willey's appeal of
about his cell. When Willey asked C.O. Sztuk for a “search         that decision.
contraband slip,” Sztuk replied, “You really like fucking with
me.” Willey responded, “What?” C.O. Sztuk said, “You heard         At the disciplinary hearing conducted on January 10, 2006,
me, keep fucking with me asshole and see what happens.”            with regard to the December 18, 2005 incident, H.O.
                                                                   Schoellkopf refused to allow Willey to question witnesses
Inmates housed nearby confirmed that they had seen C.O.            and ejected him from the hearing. According to Willey, H.O.
Sztuk carrying Willey's legal paperwork out of his cell after      Schoellkopf told him, “You are going to die in the SHU,
the cell search. Willey yelled out and asked to speak to an area   you young punk.” H.O. Schoellkopf found Willey guilty
supervisor. He was told to “give it a rest,” to which he replied   and sentenced him to 30 days in the SHU, 30 days of lost
that he would not give it a rest because they had stolen his       privileges and two months of recommended loss of good time
legal paperwork. At that point, C.O. Sztuk said, “What's that,     credits. On February 28, 2006, the conviction was reversed on
Willey, you said you are going to shit us down (i.e., throw        appeal by SHU Director Selsky, who found that Willey “was
feces and/or urine on corrections officers)?” Willey denied        inappropriately removed from the hearing.”
saying anything like that.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
          Case 9:18-cv-00391-LEK-TWD
Willey v. Kirkpatrick,                              Document
                       Not Reported in F.Supp.2d (2013)                70 Filed 04/23/20 Page 63 of 301


                                                                     *4 The standard for granting summary judgment is well
   4. Harassment by Corrections Officers and Plaintiff's            established. Summary judgment may not be granted unless
   Suicide Attempt                                                  “the pleadings, depositions, answers to interrogatories, and
Willey states that while he was housed in the SHU, he               admissions on file, together with the affidavits, if any, show
was subjected to continuous verbal harassment by numerous           that there is no genuine issue as to any material fact and
corrections officers, especially C.O. Allesandro. According to      that the moving party is entitled to a judgment as a matter
Willey, C.O. Allessandro made sexually harassing comments           of law.” FED. R. CIV. P. 56(c). A party seeking summary
and, while Willey was showering, would stare at him licking         judgment bears the burden of establishing that no genuine
his lips and blowing kisses. As a result, Willey became
severely depressed and attempted to overdose on ibuprofen           issue of material fact exists.  Adickes v. S.H. Kress & Co.,
on February 9, 2006. He was taken to Erie County Medical            398 U.S. 144, 157, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970).
Center and, upon his return to Wende, was placed in an              “[T]he movant must make a prima facie showing that the
observation cell he describes as filthy and reeking of urine        standard for obtaining summary judgment has been satisfied.”
and feces. Willey was left there, naked, for fourteen days. At      11 Moore's Federal Practice, § 56.11[1][a] (Matthew Bender
that point, he was involuntary committed to the Central New         3d ed.). Where the non-moving party will bear the burden of
York Psychiatric Center, where he stayed for six months.            proof at trial, the movant may meet its burden by showing
                                                                    the evidentiary materials of record, if reduced to admissible
While there, Willey states that he was attacked by deranged,        evidence, would be insufficient to carry the non-movant's
violent patients; strapped down to a gurney; and injected with      burden of proof at trial. Celotex Corp. v. Catrett, 477 U.S.
potent psychotropic drugs against his will.                         317, 322–23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).

After his stint at the Psychiatric Center, he was returned to the   Once the initial burden has been met by the movant, the non-
Wende SHU.                                                          moving party is required demonstrate that, as to a material
                                                                    fact, a genuine issue exists. FED. R. CIV. P. 56(e); see also

   5. The August 2006 False Misbehavior Report                         Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106
On August 25, 2006, Willey received another misbehavior             S.Ct. 2505, 91 L.Ed.2d 202 (1986). “A fact is ‘material’
report for allegedly kicking a corrections officer while he was     only if the fact has some effect on the outcome of the suit.”
in restraints on February 10, 2006, the day after his suicide          Catanzaro v. Weiden, 140 F.3d 91, 93 (2d Cir.1998) (citing
attempt. The issuing officer is not identified in the Complaint.
                                                                       Anderson, 477 U.S. at 248). A dispute regarding a material
At the disciplinary hearing, H.O. Schoellkopf found Willey          fact is genuine “if the evidence is such that a reasonable jury
guilty and sentenced him to 180 days in the SHU. On                 could return a verdict for the nonmoving party.”     Anderson,
September 17, 2006, Plaintiff wrote to Supt. Kirkpatrick            477 U.S. at 248.
regarding his continuing “false imprisonment” in SHU,
claiming that he had done “nothing wrong.” Willey                   The court must draw all reasonable inferences, and resolve
also described the history of false misbehavior reports             all ambiguities, in favor of the party opposing summary
issued against him, beginning on October 15, 2005. Supt.
                                                                    judgment.      Matsushita Elec. Indus. Co., Ltd. v. Zenith
Kirkpatrick responded that based on his review of the
                                                                    Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d
“hearing record packet and other related materials,” he
                                                                    538 (1986). However, the party opposing summary judgment
found “no reason to modify [the] disposition as rendered.”
                                                                    “may not create an issue of fact by submitting an affidavit in
Nevertheless, on appeal, SHU Director Selsky reduced the
                                                                    opposition to a summary judgment motion that, by omission
sentence in connection with the August 2006 misbehavior
                                                                    or addition, contradicts the affiant's previous deposition
report.
                                                                    testimony.” Hayes v. New York City, Dept. of Corr., 84 F.3d
                                                                    614, 619 (2d Cir.1996) (citations omitted).
III. General Legal Principles
                                                                    Although a court must read a pro se litigant's papers liberally,
  A. Summary Judgment Standard
                                                                    interpreting them “to raise the strongest arguments that




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
          Case 9:18-cv-00391-LEK-TWD
Willey v. Kirkpatrick,                              Document
                       Not Reported in F.Supp.2d (2013)                 70 Filed 04/23/20 Page 64 of 301


they suggest,”      Burgos v. Hopkins, 14 F.3d 787, 790 (2d              Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir.1986)
Cir.1994), when alleging a violation of a civil rights statute,      (An inmate “has no constitutionally guaranteed immunity
even a pro se litigant must make “specific allegations of fact       from being falsely accused of conduct which may result in
indicating a deprivation of rights, instead of a litany of general   the deprivation of a protected liberty interest.”). Rather, to
                                                                     maintain an actionable claim against correction officers for
conclusions that shock but have no meaning.”             Barr v.
                                                                     filing a false misbehavior report, the inmate must be able to
Adams, 810 F.2d 358, 363 (2d Cir.1987).
                                                                     show either (1) that he was disciplined without adequate due
                                                                     process as a result of the report; or (2) that the report was
                                                                     issued in retaliation for exercising a constitutionally protected
  B.     42 U.S.C. § 1983
                                                                     right. See Freeman, 808 F.2d at 951–53 (reasoning that the
To prevail in a       Section 1983 action, a plaintiff must
                                                                     filing of false charges is not a constitutional violation, as long
demonstrate that he has been denied a constitutional or
                                                                     as the prisoner is granted a hearing and given an opportunity
federal statutory right and that the deprivation occurred under
                                                                     to rebut the charges);        Franco v. Kelly, 854 F.2d 584,
color of state law.       42 U.S.C. § 1983; see also, e.g.,
                                                                     589–90 (2d Cir.1988) (reversing grant of summary judgment
   West v. Atkins, 487 U.S. 42, 48, 108 S.Ct. 2250, 101              where prisoner claimed that false disciplinary charges were
                                                                     filed against him as retaliation for his cooperation with a state
L.Ed.2d 40 (1988);      Graham v. Henderson, 89 F.3d 75, 79
                                                                     investigation into alleged inmate abuse).
(2d Cir.1996).     Section 1983 itself, however, “creates no
substantive rights; it provides only a procedure for redress         Here, Willey has not alleged that the misbehavior reports
for the deprivation of rights established elsewhere.”  Sykes         were issued in retaliation for his exercise of a constitutionally
v. James, 13 F.3d 515, 519 (2d Cir.1993) (citation omitted),         protected right. However, the Complaint can be construed
cert. denied, 512 U.S. 1240, 114 S.Ct. 2749, 129 L.Ed.2d 867         as alleging that certain defendants issued false misbehavior
(1994).                                                              reports against Plaintiff and that the defendants acting as
                                                                     hearing officers denied him of due process at the related
 *5 “It is well settled in this Circuit that ‘personal               disciplinary hearings. See Complaint ¶ ¶ 19–22, 25–29, 45–
involvement of defendants in alleged constitutional                  48, 55–57, 69–70. In particular, Willey complains that both
deprivations is a prerequisite to an award of damages                H.O. Kearney and H.O. Schoellkopf unlawfully ordered him
                                                                     removed from various disciplinary hearings stemming from
under     § 1983.’ “      Wright v. Smith, 21 F.3d 496, 501          the false misbehavior reports issued by C.O. Sztuk and C.O.
(2d Cir.1994). The personal involvement of a supervisory             Roberts.
defendant may be shown by evidence that, inter alia, the
“the defendant, after being informed of the violation through        Under New York State regulations, an inmate has the right
a report or appeal, failed to remedy the wrong ... or ...            to “be present at the hearing unless he refuses to attend, or
the defendant exhibited deliberate indifference to the rights        is excluded for reason of institutional safety or correctional
of inmates by failing to act on information indicating that          goals.” N.Y. COMP.CODES R. & REGS., tit. 7, § 254.6.
unconstitutional acts were occurring.”       Colon v. Coughlin,      Although an inmate may bring a successful New York Civil
                                                                     Practice Law and Rules (“C.P.L.R.”) Article 78 proceeding
58 F.3d 865, 873 (2d Cir.1995) 2 (citing        Wright, 21 F.3d
                                                                     pursuant to this regulation, a claim under state law does not
at 501 (citing    Williams v. Smith, 781 F.2d 319, 323–24 (2d
                                                                     necessarily provide a viable due process claim under           42
Cir.1986))).
                                                                     U.S.C. § 1983.


IV. Analysis                                                          *6 Here, New York has provided inmates with a procedural
                                                                     safeguard at their disciplinary hearings-the right to be
  A. Issuance of False Misbehavior Reports in                        personally present-above and beyond that which is required
  Retaliation For Plaintiff's Refusal to Act as an
                                                                     by the federal Constitution. See     Wolff v. McDonnell,
  Informant
                                                                     418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974)
The filing of baseless or false charges against an inmate does
                                                                     (ruling that inmates accused of disciplinary violations be
not, in and of itself, give rise to a constitutional violation.


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
          Case 9:18-cv-00391-LEK-TWD
Willey v. Kirkpatrick,                              Document
                       Not Reported in F.Supp.2d (2013)              70 Filed 04/23/20 Page 65 of 301


afforded certain procedures, including 24—hours notice,           Friedman v. Young, 702 F.Supp. 433, 437 (S.D.N.Y.1988);
the right to call—but not necessarily to be present during
                                                                     DeYoung v. City of New York, 607 F.Supp. 1040, 1042–
the testimony of—witnesses, and an impartial tribunal);
                                                                  43 (S.D.N.Y.1985)); accord, e.g., Murchison v. Keane, No.
   Francis v. Coughlin, 891 F.2d 43 (2d Cir.1989). “A             94 Civ. 466 CSH, 2000 WL 489698, at *6 (S.D.N.Y. Apr.25,
procedural safeguard does not constitute a liberty interest[.]”   2000) (citations omitted).
Dawes v. Leonardo, 885 F.Supp. 375, 378 (N.D.N.Y.1995)
(citing       Patterson v. Coughlin, 761 F.2d 886, 892 (2d          C. Harassment
Cir.1985) (noting how the court below had “apparently              *7 Willey alleges that C.O. Allessandro violated his
confuse[d] the deprivation of a liberty interest with the         constitutional rights by subjecting him to continuous
denial of the constitutional right to procedural safeguards       harassment, which Willey describes as “psychological,
which is implicated by that interest”), cert. denied, 474 U.S.    emotional, verbal, and sexual.” Willey states that C.O.
1100, 106 S.Ct. 879, 88 L.Ed.2d 916 (1986)). “[W]here that        Allesandro would bang on his cell and turn his light switch on
safeguard is not required by the United States Constitution's     and off rapidly. Also, Willey indicates that C.O. Allesandro
Due Process Clause, its denial cannot constitute a violation      would stare at him while he was showering and toweling off,
of that clause[.]” Id. (citing        Patterson, 761 F.2d at      and would make sexually suggestive comments. Willey does
                                                                  not claim that C.O. Allessandro physically touched him in a
892 (finding a       section 1983 action permissible where
                                                                  sexual manner, however.
the disciplinary hearing in question violated state procedural
requirements simultaneously violated federal due process
                                                                  “Although indefensible and unprofessional, verbal threats or
mandates)). Thus, although it was violative of Willey's state
                                                                  abuse are not sufficient to state a constitutional violation
regulatory rights to be excluded from the hearing, his federal
constitutional rights were not violated thereby. Accordingly,     cognizable under      § 1983.” Jermosen v. Coughlin, 878
his retaliation claim premised on a subsequent federal due        F.Supp. 444, 449 (N.D.N.Y.1995) (citing        Patton v.
process violation must fail. See, e.g., Livingston v. Kelly,      Przybylski, 822 F.2d 697, 700 (7th Cir.1987) (derogatory
561 F.Supp.2d 329, 331 (W.D.N.Y.2008) (“[A]n inmate's             remarks do not constitute a constitutional violation);
allegation that he has been found guilty of false disciplinary
charges may support a constitutional claim if he also alleges        Emmons v. McLaughlin, 874 F.2d 351, 353 (6th Cir.1989);
that he was denied the minimum procedural due process                   Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th
protections guaranteed by the Fourteenth Amendment.”)
                                                                  Cir.1987);       Martin v. Sargent, 780 F.2d 1334, 1338–39
(citations omitted).
                                                                  (8th Cir.1985)). Willey has made no showing of uninvited
                                                                  physical or sexual contact, nor has he pled such a cause of
   B. Destruction of Personal Property                            action in his Complaint. C.O. Allesandro's annoying conduct
Willey alleges that C.O. Sztuk and C.O. Allessandro stole         and comments, unaccompanied by physical threats or attacks,
legal documents from his cell, and destroyed his personal         do not amount to a constitutional violation under     § 1983.
property (e.g., family photographs and letters). Under
   Hudson v. Palmer, 468 U.S. 517, 536, 104 S.Ct. 3194,
                                                                     D. Eighth Amendment Violation Based Upon
82 L.Ed.2d 393 (1984), even the intentional destruction of
                                                                     Unsanitary Conditions
an inmate's property by a prison officer does not violate
                                                                  Willey asserts that C.O. Sztuk and C.O. Allessandro violated
the Due Process Clause if the state provides that inmate
                                                                  his Eighth Amendment right to be free from cruel and unusual
with an adequate post-deprivation remedy. While the loss of
                                                                  punishment by turning off the running water to his cell while
property is regrettable, and even though Willey has alleged
                                                                  the Plexiglas cell shield was in place between December 1,
that these defendants were personally responsible for the loss,
                                                                  2005, and January 10, 2006. At one point in the Complaint,
he has not stated an actionable constitutional claim because
                                                                  Willey states that his drinking water and toilet water was shut
New York state law provides him with an adequate post-
                                                                  off for “extensive lengths of time”. Compl., ¶ 87 (Dkt # 1). In
deprivation remedy, i.e.,    § 9 of the Court of Claims Act.      the next sentence, he states that his toilet water was shut off
Reyes v. Koehler, 815 F.Supp. 109, 114 (S.D.N.Y.1993) (citing     for “seven (7) days, forcing plaintiff to stay in a plexy glass
   Blum v. Koch, 716 F.Supp. 754, 762 (S.D.N.Y.1989);


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            5
          Case 9:18-cv-00391-LEK-TWD
Willey v. Kirkpatrick,                              Document
                       Not Reported in F.Supp.2d (2013)                70 Filed 04/23/20 Page 66 of 301


shield (no air circulation) and breathe in air smelling of urine/   conditions that existed in this ... cell seriously threatened the
feces....” Id.                                                      physical and mental soundness of its unfortunate occupant.”
                                                                        Id. at 978; see also   Wright v. McMann, 387 F.2d 519,
In his response to interrogatories propounded by Willey, C.O.
                                                                    522, 526 (2d Cir.1967) (finding 33–day placement of prisoner
Allessandro denied “purposely shut[ting] [his] toliet [sic]
                                                                    in strip cell which was “fetid and reeking from the stench
and water pressure off in between” December 1, 2005, and
                                                                    of the bodily wastes of previous occupants which ... covered
January 10, 2006. Dkt # 95 at 3, ¶ 9. However, Defendants
                                                                    the floor, the sink, and the toilet,” combined with other
failed to address this conditions-of-confinement claim in their
                                                                    conditions, violated Eighth Amendment).
motion for summary judgment.
                                                                    Courts outside of the Second Circuit have reached the same
“While the Eighth Amendment's prohibition against cruel and
                                                                    result where exposure to sewage lasts for a substantial period
unusual punishment ‘does not mandate comfortable prisons,’
                                                                    of time. See     McCord v. Maggio, 927 F.2d 844, 846–47
“    Gaston v. Coughlin, 249 F.3d 156, 164 (2d Cir.2001)
                                                                    (5th Cir.1991) (finding Eighth Amendment violation where
(quoting Rhodes v. Chapman, 452 U.S. 337, 349, 101 S.Ct.            inmate lived in cell for two years and slept on floor for months
2392, 69 L.Ed.2d 59 (1981)), the conditions of confinement          “into which rain water and backed-up sewage leaked”);
must be at least ‘humane,’ “ id. (quoting             Farmer v.        Williams v. Adams, 935 F.2d 960, 961–62 (8th Cir.1991)
Brennan, 511 U.S. 825, 832, 114 S.Ct. 1970, 128 L.Ed.2d 811         (reversing grant of summary judgment for prison defendants
(1994)). An Eighth Amendment violation based upon living            where plaintiff alleged “that the toilet in the cell did not
conditions requires the inmate to show (1) a deprivation that       work” and overflowed continuously “and the floor stay[ed]
is “objectively, sufficiently serious” of “the minimal civilized
                                                                    filthy with its wast[e]” over 13–day period);       Howard v.
measure of life's necessities,” and (2) a “sufficiently culpable
                                                                    Adkison, 887 F.2d 134, 136–38 (8th Cir.1989) (holding Eighth
state of mind” on the part of the defendant official, such as
                                                                    Amendment violation sufficiently proven where inmate lived
deliberate indifference to inmate health or safety.     Gaston,     for two years in cell where walls, door and food slot “were
                                                                    covered with human waste,” mattress was “stained with urine
249 F.3d at 164 (quoting Farmer, 511 U.S. at 834) (internal
                                                                    and human waste” and pleas for remedial measures went
quotation marks omitted in Gaston ).
                                                                    unanswered); McCray v. Sullivan, 509 F.2d 1332, 1336 (5th
                                                                    Cir.1975) (finding conditions in isolation cells where inmates
 *8 A Section 1983 claim will not lie for prison conditions         lived for as long as 21 days violated Eighth Amendment
that are merely unpleasant,, but chronic exposure to human          where waste “frequently” overflowed onto the floors of the
waste will give rise to a colorable claim. See Gaston v.            cells); Looper v. Sanders, Civil No. 6:10–cv–06037, 2011
Coughlin, 249 F.3d 165–66. In Gaston, the Second Circuit            WL 861714, at *4–*5, *8 (W.D.Ark. Mar.10, 2011) (denying
reinstated an inmate's Eighth Amendment claim against two           defendants' motion for summary judgment where plaintiff
defendants where the area in front of the inmate's cell “was        was exposed to raw sewage for over 10 months); Jones v.
filled with human feces, urine, and sewage water” for several       Sanders, No. 08–6035, 2009 WL 2432632, at *7 (W.D.Ark.
consecutive days. The Second Circuit stated that it was             Aug.7, 2009) (Report and Recommendation) (recommending
“unwilling to adopt as a matter of law the principle that           denial of defendants' motion for summary judgment where
it is not cruel and unusual punishment for prison officials         plaintiff was exposed to raw sewage for a month and a half).
knowingly to allow an area to remain filled with sewage
and excrement for days on end.” Id. at 166. Similarly,              *9 “Where an inmate's exposure to waste lasts for three or
in     LaReau v. MacDougall, 473 F.2d 974, 977–79 (2d               four days, the Circuits are split.”  Ortiz v. Department of
Cir.1972), the Second Circuit held that an inmate who spent         Correction of City of New York, 2011 WL 2638137 (S.D.N.Y.
five days in a cell that contained only a grate-covered hole in
                                                                    Apr.29, 2011) (comparing      Smith v. Copeland, 87 F.3d
the floor for a toilet, which could only be flushed from the
                                                                    265, 269 (8th Cir.1996) (affirming summary judgment for
outside, was deprived of his Eighth Amendment rights. The
                                                                    defendants where plaintiff was subjected to an overflowing
circuit court observed that “[c]ausing a man to live, eat and
perhaps sleep in close confines with his own human waste            toilet in his cell for four days), with McBride v. Deer,
is too debasing and degrading to be permitted. The indecent         240 F.3d 1287, 1291–92 (10th Cir.2001) (vacating Rule



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
          Case 9:18-cv-00391-LEK-TWD
Willey v. Kirkpatrick,                              Document
                       Not Reported in F.Supp.2d (2013)                70 Filed 04/23/20 Page 67 of 301


12(b)(6) dismissal where plaintiff alleged he was forced to
live in “feces-covered cell” for three days);     Sperow v.            E. Imposition of Restricted Diet in Violation of Eighth
Melvin, No. 96–4219, 182 F.3d 922, 1999 WL 450786, at                  Amendment and Due Process
*l-*3 (7th Cir. June 24, 1999) (unpublished opn.) (reversing         *10 Willey asserts that D.S.S. Monahan placed him on a pre-
Rule 12(b)(6) dismissal where inmate “was subjected to              hearing restricted diet for seven days, consisting of a loaf of
appalling conditions” of waste-filled cell “for three full          bread cabbage, in violation of his Eighth Amendment rights.
days”);     Young v. Quinlan, 960 F.2d 351, 355–56, 363–            According to Willey, the bread was usually stale and the
65, (3d Cir.1992), superceded by statute on other grounds as        cabbage usually rotten. Willey also asserts a due process claim
stated in Ghana v. Holland, 226 F.3d 175, 184 (3d Cir.2000)         in connection with his request to D.S.S. Monahan to rescind
(reversing summary judgment for defendants where inmate             the restricted-diet order during the seven days.
was moved to “dry cell” without working toilet for 96 hours
and forced to urinate and defecate in his cell)).
                                                                       1. Eighth Amendment
                                                                    As stated above, “a prison official violates the Eighth
Especially because Willey has adequately pled maliciously
                                                                    Amendment only when two requirements are met. First,
wilful conduct by C.O. Allessandro, rather than mere
                                                                    the deprivation must be, objectively, ‘sufficiently serious'....
negligence, the alleged shut-off of the running water to
                                                                    [Second,] a prison official must have a ‘sufficiently culpable
Willey's toilet for several days place this case on the
borderline between the levels of discomfort to be expected          state of mind.’ ”     Farmer, 511 U.S. at 834.
in prison and unacceptable, inhumane conditions. After
reviewing the cases cited above, however, the Court                 With respect to the first prong, “under certain circumstances
concludes that on the particular facts presented here, Willey's     a substantial deprivation of food may well be recognized as
conditions-of-confinement claim cannot withstand summary
                                                                    being of constitutional dimension.”    Robles v. Coughlin,
judgment. First, Willey is vague as to the dates that the alleged
                                                                    725 F.2d 12, 15–16 (2d Cir.1983) (citations omitted). For
shut-off occurred, and has made conflicting allegations about
                                                                    instance, “the Eighth Amendment prohibition against cruel
the duration (“extensive lengths of time” versus “seven
                                                                    and unusual punishment does require that prisoners be served
days” versus the time between December 1, 2005, and
                                                                    nutritionally adequate food ... [that does not] present an
January 10, 2006). Second, Willey has not claimed that
                                                                    immediate danger to health and well being of the inmates
human waste from his toilet overflowed into his cell. See
                                                                    who consume it.”       Id. at 15 (internal quotation marks
   Smith v. United States, No. 9:09–CV–729 (TJM/DRH),
                                                                    and citation omitted). With respect to the second prong, a
2011 WL 777969 at *2, *11 (N.D.N.Y. Feb.3, 2011) (Report
                                                                    deliberate indifference to inmate health or safety may be
and Recommendation) (recommending denial of summary
                                                                    shown where a prison official knew a diet was inadequate and
judgment where inmate alleged that officers “refused to flush
the toilet or provide the inmates with toilet paper for two         likely to inflict pain. See   Phelps v. Kapnolas, 308 F.3d 180,
weeks,” causing overflow of human waste to spill onto cell          186 (2d Cir.2002).
floor and inmate to become “nauseous and lightheaded from
the odor”), adopted by, 2011 WL 776150 (N.D.N.Y. Mar.1,             Courts in this Circuit routinely have dismissed claims similar
2011). Third, Willey has not claimed that he suffered sickness      to Willey's, finding that the inmate failed to establish that he
or other ill effects as a result of the malodorous atmosphere       experienced a sufficiently serious deprivation for purposes
caused by the water shut-off. Contrast with Sperow, supra           of the Eighth Amendment. See          Smith v. Burge, 2006 WL
(reversing dismissal of complaint where, after three days of        2805242, at *11 (N.D.N.Y. Sept.28, 2006) (“Plaintiff does not
exposure to human feces and urine on the walls and floor,           establish, or even specifically allege, that (1) the food he was
pieces of a mattress on the floor caked with feces and urine,       served [i.e., a hard loaf of bread and an apple per day] was
and a dozen plastic food trays with decayed food, plaintiff was     nutritionally inadequate (e.g., with respect to the total calories
had a headache, gastrointestinal and respiratory problems,          it contained, its grams of carbohydrates, protein, fiber, and
and was feverish and sweating); Smith, supra (denying               fat, or its units of vitamins and minerals, etc.), (2) that he was
summary judgment where inmate alleged that his exposure             physically unable to eat the food, or (3) that he lost weight
to raw sewage from overflowing toilet caused sickness and           during the week in question.”) (footnotes omitted) & id., n.
nauseousness).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                7
          Case 9:18-cv-00391-LEK-TWD
Willey v. Kirkpatrick,                              Document
                       Not Reported in F.Supp.2d (2013)               70 Filed 04/23/20 Page 68 of 301


                                                                   ‘loaf’ (imposed without the issuance of a deprivation order
78 (citing, inter alia,   McEachin v. McGuinnis, 357 F.3d          or the holding of a hearing during the seven-day period) did
197, 199–201 (2d Cir.2004) (affirming district court's F.R.C.P.    not create an atypical and significant hardship for purposes
12(b)(6) dismissal of Eighth Amendment claim alleging, inter       of the Fourteenth Amendment.” Smith v. Burge, supra at n.
alia, that inmate was placed on a restricted diet consisting of    88 (citing Beckford, 151 F. Supp .2d at 208–209, 218–219 &
“loaf” for seven days)).
                                                                   n. 4 (not mentioning       7 N.Y.C.R.R. § 304.2, but granting
                                                                   defendants motion for summary judgment as to plaintiff's due
  2. Procedural Due Process                                        process claims because a seven-day pre-hearing restricted diet
                                                                   did not impose an atypical and significant hardship); Turnboe
To pursue a claim under 42 U.S.C. § 1983 that a defendant
                                                                   v. Gundy, 25 Fed. Appx. 292, 293 (6th Cir.2001) (being placed
deprived him of his constitutional right to due process, a
                                                                   on a pre-hearing restricted diet consisting of “food loaf” for
plaintiff must show that he “enjoyed a protected interest,
                                                                   seven days does not constitute an “atypical and significant
and defendant's deprivation of that interest occurred without
                                                                   hardship” on the inmate in relation to the ordinary incidents
due process of law.”      Taylor v. Rodriguez, 238 F.3d 188,       of prison life); Thomas v. Virginia, 04–CV–0273, 2005 WL
191 (2d Cir.2001) (citation omitted). Thus, courts “examine        15517, at *10–11 (W.D.Va. July 28, 2005)). The Court finds
procedural due process questions in two steps: the first asks      the analysis in these cases, especially Smith v. Burge, supra,
whether there exists a liberty or property interest which has      persuasive. Accordingly, the Court concludes that Willey has
been interfered with by the State ...; the second examines         failed to establish a procedural due process claim with respect
whether the procedures attendant upon that deprivation were        to the seven-day imposition of a restricted diet prior to his
constitutionally sufficient....” Kentucky Dept. of Corr., 490      disciplinary hearing.
U.S. at 460.

                                                                   V. Conclusion and Orders
 *11 Apparently relying on            7 N.Y.C.R.R. § 304.2, 3
                                                                   For the foregoing reasons, Defendants' motion for summary
Willey asserts that he was entitled to a hearing before D.S.S.
                                                                   judgment is granted, and the Amended Complaint is
Monahan regarding his request to be removed from the
                                                                   dismissed. Plaintiff's motion for appointment of counsel,
restricted diet prior to the end of the seven-day period.
                                                                   asserted in his opposition to Defendants' summary judgment
                                                                   motion, is denied as moot.
In order to demonstrate the existence of a liberty interest, the
plaintiff must allege facts suggesting that he was subjected
                                                                   Plaintiff is advised that he must file any notice of appeal
to a deprivation that imposed “an atypical and significant
                                                                   with the Clerk's Office, United States District Court, Western
hardship on the inmate in relation to the ordinary incidents
                                                                   District of New York, within thirty (30) days of the date of
of prison life.”    Sandin v. Conner, 515 U.S. 472, 484, 115       judgment in this action. Requests to proceed on appeal as a
S.Ct. 2293, 132 L.Ed.2d 418 (1995); see also Tellier, 280 F.3d     poor person must be filed with United States Court of Appeals
at 80. Willey is hard-pressed to allege or establish such facts    for the Second Circuit in accordance with the requirements of
given that the Second Circuit has held that the imposition of      Rule 24 of the Federal Rules of Appellate Procedure.
a restricted diet does not impose an “atypical and significant
                                                                   IT IS SO ORDERED.
hardship” on inmates.    McEachin v. McGuinnis, 357 F.3d
at 200–01 (finding that a seven-day post-hearing restricted
diet did not impose an atypical and significant hardship).         All Citations
Indeed, several federal courts “have specifically held that
the imposition of a seven-day pre-hearing restricted diet of       Not Reported in F.Supp.2d, 2013 WL 434188




                                                           Footnotes




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            8
          Case 9:18-cv-00391-LEK-TWD
Willey v. Kirkpatrick,                              Document
                       Not Reported in F.Supp.2d (2013)         70 Filed 04/23/20 Page 69 of 301


1     On November 28, 2006, Plaintiff was charged criminally with Promoting Prison Contraband in the First
      Degree, based upon the false misbehavior report issued by C.O. Roberts in October 2005, regarding Plaintiff's
      possession of a shank-type weapon. This charge was subsequently dismissed, however, by Alden Town
      Court Justice LaDuca.
2     In Colon, the Second Circuit affirmed summary judgment for Commissioner of DOCCS and the facility
      superintendent on the grounds that, inter alia, the contents of the inmate's letters to them was not in the record
      and therefore the court did not know “whether the letter was one that reasonably should have prompted
      [defendants] to investigate.”    58 F.3d at 873, 874 n. 8.
3
         Title 7, Section 304.2 of the New York Code of Rules and Regulations provides, in pertinent part, as follows:
        “The superintendent or his designee may issue a written order placing an inmate reported to have engaged
        in conduct described in subdivision (b) of this section [which conduct includes refusing to obey a direct
        order to return a food container at the conclusion of a meal] on a restricted diet for no more than seven days
        pending the outcome of the inmate's superintendent's hearing. The order shall briefly state the reason(s)
        for the imposition of the restricted diet and contain the following notice to the inmate: ‘You may write to the
        deputy superintendent of security or his/her designee to make a statement as to the need for the continued
        pre-hearing imposition of the restricted diet.’...”


End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          9
         Case 9:18-cv-00391-LEK-TWD
Vann v. Donnelly, Not Reported in F.Supp.2d (2005)Document       70 Filed 04/23/20 Page 70 of 301


                                                              two ovens from the old WCF bakery in the fall of 2000. They
                                                              also contend that they were exposed to cement dust containing
                  2005 WL 246810
                                                              crystalline silica in connection with the construction of two
    Only the Westlaw citation is currently available.
                                                              cement picnic tables.
             United States District Court,
                   W.D. New York.
                                                              Summary Judgment
  Ernest W. VANN, 91-B-2531; Joseph T. Owen, 97-
                                                              Summary judgment is appropriate only if the pleadings,
  A-1660 and Patrick Wilson, 80-A-0663, Plaintiffs,
                                                              depositions, answers to interrogatories, and admissions on
                         v.
                                                              file, together with the affidavits show that there is no genuine
      E. DONNELLY, Captain Kerney, Ekpe D.                    issue as to any material fact and that the moving party is
      Ekpe, and Michael Cleesattel, Defendants.               entitled to a judgment as a matter of law. Ford v. Reynolds,
                                                              316 F.3d 351 (2nd Cir.2003); Fed.R.Civ.P. 56(c). The party
                       No. 00CV0911.
                                                              seeking summary judgment has the burden to demonstrate
                              |
                                                              that no genuine issue of material fact exists. In determining
                        Feb. 1, 2005.
                                                              whether a genuine issue of material fact exists, a court must
Attorneys and Law Firms                                       examine the evidence in the light most favorable to, and draw
                                                              all inferences in favor of, the non-movant. Ford, 316 F.3d.
Ernest W. Vann, Alden, NY, pro se.                            at 354. “A dispute regarding a material fact is genuine ‘if
                                                              the evidence is such that a reasonable jury could return a
Benjamin M. Zuffranieri, Jr., Hodgson, Russ, Andrews,
Woods & Goodyear, Buffalo, NY, for Plaintiff.                 verdict for the non-moving party.” ’     Lazard Freres & Co.
                                                              v. Protective Life Ins. Co., 108 F.3d 1531, 1535 (2d Cir.1997)
Joseph T. Owen, Napanoch, NY, pro se.
                                                              (quoting    Anderson v. Liberty Lobby, 477 U.S. 242, 248,
Patrick Wilson, Alden, NY, pro se.                            106 S.Ct. 2505, 91 L.Ed.2d 202, (1986)). While the moving
                                                              party must demonstrate the absence of any genuine factual
Michael A. Siragusa, New York State Attorney General's        dispute, ( Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106
Office, Buffalo, NY, for Defendants.                          S.Ct. 2548, 91 L.Ed.2d 265 (1986)), the party against whom
                                                              summary judgment is sought, however, “must do more than
                                                              simply show that there is some metaphysical doubt as to the
                     Decision & Order                         material facts.... [T]he non-moving party must come forward
                                                              with specific facts showing that there is a genuine issue for
SCOTT, Magistrate J.
                                                              trial.”  Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
 *1 Before the Court is the defendants' motion for summary    475 U.S. 574, 586-87, 106 S.Ct. 1348, 89 L.Ed.2d 538(1986);
judgement (Docket No. 67).                                    McCarthy v. American Intern. Group, Inc., 283 F.3d 121
                                                              (2d Cir.2002);     Marvel Characters v. Simon, 310 F.3d
                                                              280, 285-86 (2d Cir.2002). Summary judgment is appropriate
                       Background                             “[w]here the record taken as a whole could not lead a rational

Plaintiffs, Ernest W. Vann (“Vann”), Joseph T. Owen           trier of fact to find for the non-moving party.” Nippon Fire
(“Owen”), and Patrick Wilson (“Wilson”), are or were          & Marine Ins. Co., Ltd. v. Skyway Freight Systems, Inc., 235
inmates at the Wende Correctional Facility (“WCF”), Alden,    F.3d 53 (2nd Cir.2000) quoting       Matsushita Elec. Indus.
New York at the time this action was commenced. They          Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348,
initiated this action under      42 U.S.C. § 1983 alleging    89 L.Ed.2d 538 (1986).
various claims relating to their exposure to hazardous work
conditions in connection with their inmate work program at
                                                              Eighth Amendment Claim
WCF. More specifically, plaintiffs contend that they were
                                                              To establish an Eighth Amendment violation, an inmate must
exposed to asbestos dust in connection with the removal of
                                                              meet both an objective and a subjective requirement. To


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
         Case 9:18-cv-00391-LEK-TWD
Vann v. Donnelly, Not Reported in F.Supp.2d (2005)Document               70 Filed 04/23/20 Page 71 of 301


meet the objective requirement, the alleged violation must            facts from which the inference can be drawn that a substantial
be sufficiently serious by objective standards. The objective         risk of serious harm exists, and he must draw the inference.”
component is context specific, turning upon contemporary
                                                                         Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir.1994).
standards of decency. To meet the subjective requirement,
                                                                      An Eighth Amendment claim cannot be based upon mere
the inmate must show that the prison officials involved had
                                                                      negligence or inadvertence on the part of a prison official.
a wanton state of mind when they were engaging in the
                                                                      Duncan v. Keane, 1997 WL 328070 (S.D.N.Y.1997).
alleged misconduct.      Griffin v. Crippen, 193 F.3d 89, 91
(2d Cir.1999). Although significant injury is not required
“[w]hen prison officials maliciously and sadistically use force       The Asbestos Claim
to cause harm [because] contemporary standards of decency             Plaintiffs Vann and Wilson claim that they were exposed to
always are violated,” the Eighth Amendment “necessarily               asbestos dust when ovens were removed in the old bakery area
excludes from constitutional recognition de minimis uses of           of WCF.
physical force, provided the use of force is not repugnant to
                                                                      The defendants assert that Larry Ryan, as part of his duties as a
the conscience of mankind.”         Hudson, 503 U.S. 1, 9-10,         vocational instructor, was in charge of a team of inmates who
112 S.Ct. 995, 117 L.Ed.2d 156 (1992). See also            Romano     removed two ovens in the old WCF bakery in the fall of 2000.
v. Howarth, 998 F.2d 101, 105 (2d Cir.1993) (“a de minimis            Declaration of Larry Ryan dated October 8, 2004 (“Ryan
use of force will rarely suffice to state a constitutional claim”);   Dec.”) ¶ 4. Ryan states that he supervised the removal of the
                                                                      ovens and was personally involved in physically removing the
   Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.1973)
                                                                      ovens along with the inmates assigned to his team. Ryan Dec.,
(holding that “[n]ot every push or shove, even if it may later
                                                                      ¶ 4. It is undisputed that the plaintiffs in this action were not
seem unnecessary in the peace of a judge's chambers, violates
                                                                      part of the oven removal team and were not involved in the
a prisoner's constitutional rights”).
                                                                      removal of the ovens. Ryan Dec., ¶ 5.

 *2 In a case alleging improper exposure to some harmful
                                                                      Ryan asserts that while inmates from WCF were involved
substance, the plaintiff must show that he is personally
                                                                      in the oven removal project, no inmate or employee from
“being exposed to unreasonably high levels” of the substance.
                                                                      WCF was involved in removal of asbestos. Ryan Dec., ¶
    Helling v. McKinney, 509 U.S. 25, 36, 113 S.Ct. 2475,             5. It is undisputed that the testing and removal of asbestos
125 L.Ed.2d 22 (1993). A court must consider whether the              was conducted by Corcraft, a subsidiary of DOCS, with
risk that the prisoner complains of is one “so grave that it          employees and inmates who are specially trained in asbestos
violates contemporary standards of decency to expose anyone           removal. Ryan Dec., ¶ 5. Prior to the ovens actually being
                                                                      removed, they were tested to determine if asbestos was
unwillingly to such a risk.”     Id. at 36. It has been held
                                                                      present. Ryan Dec., ¶ 6. The first tests were completed in
that exposure to toxic contaminants may serve as the basis
                                                                      1987 as part of a comprehensive review of asbestos at WCF.
of an Eighth Amendment claim even if no present physical
                                                                      At that time, the oven was sampled and it was determined
injury is alleged. However, in such cases, the plaintiffs must
                                                                      that no asbestos was present. Ryan Dec., ¶ 6; see also Exhibit
demonstrate that the exposure “posed an unreasonable risk
                                                                      A to Ryan Dec., a PTL-Inspectorate Inc. Lab Report dated
of serious damage to his future health.” Nunes v. Artuz, 2003
                                                                      2/26/87. The ovens were again tested in May of 1998. At that
WL 2252743 at *5 (S.D.N.Y.2003)Nunes v. Artuz, 2003 WL
                                                                      time, eight samples of the ovens were taken and analyzed
2252743 at *5 (S.D.N.Y.2003).
                                                                      for asbestos. One sample came back positive for asbestos.
                                                                      Ryan Dec., ¶ 7. The asbestos was contained in a grey fibrous
Subjectively, the plaintiff must demonstrate that prison
                                                                      gasket on the front oven. Ryan Dec., ¶ 7. Based on the positive
officials acted with “deliberate indifference to inmate health
                                                                      finding for asbestos, Don Pietrantone, who is certified in the
or safety.”    Farmer v. Brennan, 511 U.S. 825, 834, 114              removal and testing of asbestos, traveled to WCF on February
S.Ct. 1970, 128 L.Ed.2d 811 (1994). “A prison official cannot         10, 1999 and removed the asbestos gasket. Declaration of Don
be found liable under the Eighth Amendment for denying an             Pietrantone dated October 14, 2004 (“Pietrantone Dec.”) ¶¶
inmate humane conditions of confinement unless the official           5, 8. Pietrantone states that because the gasket had not been
knows of and disregards an excessive risk to inmate health            disturbed prior to its removal on February 10, 1999, there was
and safety.”     Id. at 837. “[T]he official must be aware of         no contamination to the surrounding area nor any airborne



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
         Case 9:18-cv-00391-LEK-TWD
Vann v. Donnelly, Not Reported in F.Supp.2d (2005)Document            70 Filed 04/23/20 Page 72 of 301


release of asbestos when it was removed. Pietrantone Dec.,         claim in the complaint and the response to the instant motion
¶ 8. No staff or inmates from WCF were involved in the             are based solely upon the averments of Wilson. (Complaint,
asbestos removal. Pietrantone Dec., ¶ 8.                           Docket No. 1 at page 20). It is unclear whether plaintiff Vann
                                                                   alleges exposure to asbestos in connection with this project.
 *3 The demolition of the front oven was completed without         In any event, the plaintiffs do not point to any factual evidence
any incident or any finding or suspected finding of asbestos.      presented by Vann that bears on the release of or exposure
Ryan Dec., ¶ 9. After the removal of the front oven, Ryan          to asbestos at the WCF. Wilson asserted that he worked in
and his team began to remove the second oven which was             close proximity to the bakery ovens while the ovens were
located behind a plywood wall. Ryan Dec., ¶ 9. Early on in the     being removed. He contends that when the individuals who
process of removing the second oven, two additional gaskets        were working on the removal project used torches and saws to
were discovered that were suspected to contain asbestos. Ryan      dismantle the ovens, the air became “puffy” with a “big vapor
Dec., ¶ 10. These two gaskets were not previously tested           cloud” of particles. (Docket No. 80, Exhibit M, page 19).
for asbestos because they were not exposed until removal           However, the plaintiffs have articulated no basis to conclude
of the second oven commenced. Ryan Dec., ¶ 10. Once the            that the particles that Wilson refers to were asbestos. Indeed,
suspected asbestos material was discovered in the second           when asked at his deposition whether he still believed that he
oven, demolition of the oven was immediately halted. Ryan          was exposed to asbestos, Wilson stated: “No, I amended the
Dec.,¶ 11. The area was then secured behind a locked wire          complaint to fiberglass.” 1 (Docket No. 80, Exhibit M, page
fence so that no one could enter the demolition area or disturb    18). Other than the testimony of Wilson, the plaintiffs assert
the materials there, including the suspected asbestos. Ryan        only that the defendants failed to comply with certain state
Dec., ¶ 11.                                                        and federal regulations regarding the removal of asbestos.
                                                                   (Docket No. 80, Attachment 3, page 18).
According to the defendants, Corcraft was advised and Don
Pietrantone proceeded to take samples of the material for           *4 The plaintiffs' asbestos exposure claim cannot survive on
asbestos testing. Ryan Dec., ¶ 10; Pietrantone Dec., ¶ 11.         such a vague, speculative and contradictory basis. To present
On May 19, 2000, test results determined that some of the          a sustainable Eighth Amendment claim, the plaintiffs must
material did contain asbestos. Ryan Dec., ¶ 10; Pietrantone        do more than assert a technical violation of some regulation
Dec.,¶ 11. Due to the positive findings of asbestos in two         relating to the removal of asbestos. As noted above, the
fittings and two gaskets, Pietrantone was sent to WCF on           plaintiffs must demonstrate some factual basis sufficient to
October 13, 2000. At that time, he removed the asbestos            raise an issue of fact as to whether the plaintiffs were exposed
gaskets and mud fittings in the oven. Pietrantone Dec., ¶ 13.      to “an unreasonably high level” of asbestos. The plaintiffs
Between the time the asbestos was discovered in May of 2000        have failed to meet this objective standard, as a matter of
and its removal in October of that year, signs were posted         law, in this case. The plaintiffs have had ample opportunity
warning people that asbestos removal was taking place and          for discovery in this matter. Without more, the fact that the
the area was isolated by closing the bakery so that it was not     plaintiff saw unidentified “particles” in the air is insufficient
accessible to inmates. Pietrantone Dec., ¶ 13. The removal         to sustain a claim of asbestos exposure. The plaintiffs have not
was done in an isolated environment being the old bakery           provided any basis from which a trier of fact could conclude
itself. Pietrantone Dec., ¶ 13. The defendants assert that at no   that the “particles” were asbestos, as opposed to wood, fiber
time did asbestos from either oven contaminate the bakery          or various other substances. There is no evidence in the
area. Pietrantone Dec., ¶ 16. Pietrantone states that there was    record which would suggest that Wilson has any personal
no release of asbestos in the area. Pietrantone Dec., ¶ 16.        knowledge of any friable asbestos in the ovens or the removal
                                                                   process that was used. Similarly, the plaintiff's expert, Heidi
None of the plaintiffs claim that they worked on the removal       Reisman, has acknowledged that she cannot determine the
of the bakery ovens. None of the plaintiffs assert that they       extent of any actual exposure of asbestos to Wilson. (Docket
have as of yet suffered any medical symptom, illness or injury     No. 80, Exhibit S at page 2.) Although the plaintiffs contend
which can be connected to the exposure of asbestos during          that the defendants did not fully comply with certain OSHA
the removal of the ovens at WCF. In response to the instant        regulations, the plaintiffs have not disputed any of the relevant
motion, the plaintiffs present the deposition testimony of         factual allegations presented by the defendants regarding the
plaintiff Patrick Wilson. It appears that plaintiff Owens does     removal of the asbestos gaskets from the ovens. Without some
not allege that he was exposed to the asbestos inasmuch as the     basis to conclude that an unreasonable exposure took place,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
         Case 9:18-cv-00391-LEK-TWD
Vann v. Donnelly, Not Reported in F.Supp.2d (2005)Document           70 Filed 04/23/20 Page 73 of 301


the alleged failure to comply with an OSHA regulation is not      gloves, safety goggles or glasses, Tyvek coveralls, and dust
a sufficient basis to maintain an Eighth Amendment claim.         masks to conduct the work. Pusch Dec., ¶ 11.

Because the Court finds that the plaintiffs have not met           *5 The defendants argue that considering that the cement
their burden to establish a material issue of fact for trial      was mixed outdoors and that the plaintiffs were not involved
as to the asbestos exposure claim, the Court declines to          in the mixing of the cement, there is simply no quantitative
address whether the plaintiffs have demonstrated personal         basis to conclude that the plaintiffs or anyone else was
involvement on the part of the individual defendants or as        exposed to “an unreasonably high” level of cement dust.
to whether the individual defendants are entitled to qualified    Furthermore, the defendants assert, there is no medical
immunity.                                                         evidence produced by plaintiffs to support their claim that
                                                                  exposure to cement dust has resulted in any ill health effects
Based on the above, the instant motion for summary judgment       or will in the future.
is granted as to the claims based upon the alleged exposure to
asbestos relating to the removal of the bakery ovens at WCF.      In response to the instant motion, although Vann and Owen
                                                                  do not dispute the fact that they did not work on the project,
                                                                  both claim that they were exposed to the cement dust because
The Crystalline Silica Claims                                     they worked in areas of the facility that were accessible to the
Plaintiffs Vann and Owen assert that they were improperly         outdoor courtyard where the cement was poured. Vann asserts
exposed to crystalline silica in the cement dust that resulted    that he worked in the maintenance department located in the
from the construction of two cement picnic tables on the WCF      Building # 3 which has a door that opens into the courtyard
grounds. Again, neither Vann nor Owen has alleged that he         where the cement was poured. Owen asserts that he worked
yet suffers symptoms of any illness or injury as a result of      in the laundry located in Building # 7 which also adjoined
the alleged exposure. As was the case with Wilson's asbestos      the courtyard where the work on the picnic tables took place.
claim, neither Vann, nor Owen, worked on the project to           Owen contends that the dust entered the laundry area through
construct the picnic tables.                                      a garage door and fans that lead out to the courtyard.

It is undisputed that construction of concrete tables             The plaintiffs have presented no evidence of the amount
commenced on or about May 15, 2000 and was completed              of crystalline silica they may have been exposed to under
on or about October 13, 2000. Declaration of Terry Pusch          the circumstances. Vann testified at his deposition that the
dated October 12, 2004 (“Pusch Dec.”) ¶ 4. Terry Pusch            dust would create “one big blanket of fog.” (Docket No.
and Thomas Prior supervised the construction work and             80, Exhibit H at page 63). It is unclear as to how long this
supervision of the inmates who worked on construction of          condition existed in terms of length of time. The plaintiffs'
the concrete tables. Prior is now deceased. Pusch Dec., ¶         responding papers do not point to any testimony from Owen
5. It was their responsibility to instruct the inmate workers     which would further illuminate the amount of silica dust
on how to construct the concrete tables and to instruct them      to which he was exposed. Once again, the plaintiffs' expert
on what safety equipment was needed and available. Pusch          has concluded that she cannot determine the extent of actual
Dec., ¶ 5. According Pusch, he was aware of the hazardous         exposure of Vann and Owens to silica dust. She concludes
nature of certain forms of cement and familiar with the safety    only that, in her opinion, an unnecessary risk of harm to the
equipment that is needed during the mixing and pouring of         plaintiffs took place due to the failure of the prison officials
cement. Pusch Dec., ¶ ¶ 6, 7. While the work began on the         to follow OSHA regulations. Id.
construction of the forms to be used and other preparations
in May of 2000, cement was not actually poured until June         At her deposition, Reisman testified as to the existence of
of 2000. Pusch Dec., ¶ 8. Pusch was in charge of mixing           exposure limits relating to crystalline silica established by
and pouring the cement. Pusch Dec., ¶ 9. While inmates did        OSHA and other regulatory and/or industry agencies. (Docket
assist Pusch, none of the plaintiffs in this action assisted or   No. 80, Exhibit R at page 33-35). Reisman has not been
were involved in either mixing or pouring the cement at any       able to conclude the extent of exposure on the part of Vann
time. Pusch Dec., ¶ 9. Moreover, all concrete work was done       and Owen (or anyone else at the WCF) or whether such
outdoors. Pusch Dec., ¶ 10. All inmates who worked on the         exposure exceeded the exposure limits set by OSHA. (Docket
project were advised by Pusch and Tom Prior about what            No. 80, Exhibit S at page 2). Once again, the plaintiffs have
safety equipment was needed and they were provided with


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
         Case 9:18-cv-00391-LEK-TWD
Vann v. Donnelly, Not Reported in F.Supp.2d (2005)Document               70 Filed 04/23/20 Page 74 of 301


                                                                      In light of the above, the Court does not address whether
presented no evidence from which the trier of fact in this
                                                                      or not the individual defendants were personally involved
case could do anything but speculate as to the extent Vann
and Owens were exposed to silica dust. This is insufficient to        sufficiently so that a claim under  § 1983 may be asserted
meet their burden to establish that the plaintiffs were subject       against them. The Court also does not address whether or
to an unreasonable exposure to crystalline silica. Once again,        not plaintiffs Vann and Owen exhausted their administrative
the plaintiffs' focus on whether the prison officials complied        remedies. It appears that the defendants do not dispute that
with OSHA regulations, and not whether an unreasonable                plaintiff Wilson exhausted his administrative remedies.
exposure occurred. An Eighth Amendment claim may not be
sustained on these grounds.

                                                                                                Conclusion
 *6 To the extent that the plaintiffs contend that the
defendants may be held liable for an Eighth Amendment                 In light of the above, the defendants motion for summary
claim based solely on an alleged violation of an OSHA                 judgment (Docket No. 67) is granted. The trial scheduled to
regulation without demonstrating an actual exposure to an             commence on February 14, 2005 is canceled. The complaint
unreasonable level of some toxin, the defendants are entitled         in this case is dismissed in its entirety.
to qualified immunity. The plaintiffs have presented no
authority which would suggest that the violation of an OSHA           So Ordered.
regulation may serve as the basis of an Eighth Amendment
claim without having to demonstrate the existence of an
unreasonable exposure to the substance.                               All Citations

                                                                      Not Reported in F.Supp.2d, 2005 WL 246810




                                                          Footnotes


1      No such amendment of the complaint has been made. The record does not reflect any basis for a claim that
       Wilson or any of the plaintiffs were exposed to fiberglass in connection with the removal of the ovens.


End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)              70 Filed 04/23/20 Page 75 of 301


                                                                United States Constitution arising out of disciplinary hearings
                                                                held at Woodbourne Correctional Facility (“Woodbourne”),
                  2018 WL 1322207
                                                                as well as violations of the Eighth Amendment based upon
    Only the Westlaw citation is currently available.
                                                                allegedly unsafe and unsanitary conditions of confinement
     United States District Court, S.D. New York.
                                                                at Great Meadow Correctional Facility (“Great Meadow”).
              Bernard THOMAS, Plaintiff,                        See generally Compl. (Dkt. No. 2).) Before the Court is
                            v.                                  Defendants' Motion To Dismiss the Complaint pursuant to
       Lieuntenant DECASTRO, T. Humphrey,                       Federal Rule of Civil Procedure 12(b)(6) (the “Motion”).
                                                                (Dkt. No. 46.) For the reasons described herein, Defendants'
     Deputy Supt. of Security, Deputy Supt. of Sec.
                                                                Motion is granted.
      J. King, Lt. Katz, C.O. D. Velez, Ms. Brenda
     Clark, Sr. Mail Clerk, S. Encarnacion, Muslim
      Chaplain, Albert Prack, Director of S.H.U.,
     C.O. Lechance, Lindstrand, Deputy of Admin,                                        I. Background
     and Director Donald Venettozzi, Defendants.                   A. Factual History
                                                                The following facts are drawn from Plaintiff’s Complaint and
               Case No. 14-CV-6409 (KMK)
                                                                attached exhibits and are taken as true for the purpose of
                            |
                                                                resolving the instant Motion.
                   Signed 03/13/2018

Attorneys and Law Firms
                                                                           1. April 22, 2012 Misbehavior Report
Bernard Thomas New York, NY Pro Se Plaintiff.
                                                                On April 22, 2012, Plaintiff received a misbehavior report
Kristin R. Vogel, Esq. New York State Office of the Attorney
                                                                (the “April 22 Report”) from Velez alleging Plaintiff had
General New York, NY Counsel for Defendants.
                                                                violated disciplinary rules 104.13 (Creating a Disturbance),
                                                                107.10 (Interference with Employee), 106.10 (Refusing
                                                                Direct Order), and 109.12 (Movement Regulation Violation).
                   OPINION & ORDER
                                                                (See First Cause of Action (“First COA”) 13 (Dkt. No. 2);
KENNETH M. KARAS, UNITED STATES DISTRICT                        First COA Ex. B (“May 1, 2012 Disposition”) 23 (Dkt.
JUDGE                                                           No. 2).) 1 Plaintiff alleges that Velez fabricated the April
                                                                22 Report, (see First COA 13), and claims the report was
 *1 Plaintiff Bernard Thomas (“Plaintiff”), currently an        “very inadequate” because it was “not clear” what the charges
inmate at Metropolitan Correctional Center (“MCC”) and          were, (id.). The next day, “De[C]astro[,] who has a personal
formerly in the custody of the New York State Department        v[e]ndetta against [P]laintiff[,] changed the status of the
of Corrections and Community Supervision (“DOCCS”),             [April 22 Report], and altered/rewrote over the original
filed the instant Action pursuant to          42 U.S.C. §       misbehavior report.” (Id.) DeCastro reviewed the initial
1983 against Lieutenant John DeCastro (“DeCastro”),             report, and the final misbehavior report was delivered to
Deputy Superintendent of Security Timothy Humphrey              Plaintiff on April 23, 2012. (See May 1, 2012 Disposition
(“Humphrey”), Deputy Superintendent of Programming Jean         23.) Plaintiff alleges that DeCastro’s alteration denied him
King (“King”), Lieutenant Steven Katz (“Katz”), Correction      adequate notice of the charges against him prior to the
Officer Damian Velez (“Velez”), Brenda Clark (“Clark”),         commencement of the disciplinary hearing, as is required
Imam Samuel Encarnacion (“Encarnacion”), Director of            under 7 N.Y. Comp. Codes R. & Regs. § 251-3.1. (See First
Special Housing Albert Prack (“Prack”), Correction Officer      COA 13–14.)
J. LaChance (“LaChance”), Deputy Superintendent of
Administration Jeffrey Lindstrand (“Lindstrand”), and            *2 Plaintiff’s disciplinary hearing was then held on May
Director Donald Venettozzi (“Venettozzi”) (collectively         1, 2012, where Humphrey served as the presiding hearing
“Defendants”). Plaintiff alleges that Defendants violated his   officer. (See id. at 14.) Humphrey “notice[d] the wrong” done
rights under the First and Fourteenth Amendments of the         by DeCastro and was “suppo[sed] to adjourn the hearing
                                                                so [that] [P]laintiff c[ould] prepare for his defense.” (Id.)


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)                 70 Filed 04/23/20 Page 76 of 301


Yet, while Humphrey “t[ook] notice that [Plaintiff] did not        of all three charges, King removed Plaintiff from his elected
receive a clear adequate copy of the misbehavior report,”          position on the Inmate Grievance Resolution Committee (the
he failed to rectify the issue. (Id.) Ultimately, Humphrey         “IGRC”). (See Fourth Cause of Action (“Fourth COA”) 36
found Plaintiff guilty of all charges except for the charged       (Dkt. No. 2-2).) Plaintiff alleges that King used this unrelated
violation of disciplinary rule 104.13 (Creating a Disturbance).    disciplinary hearing as an opportunity to remove Plaintiff
(See May 1, 2012 Disposition 23.) Plaintiff was sentenced          from his position on the IGRC without complying with the
to 45 days in keeplock and 45 days of lost privileges,             proper notice and hearing requirements as mandated by 7 N.Y.
including the loss of packages, commissary, and access to          Comp. Codes R. & Regs. § 701.4. (See id. at 36–37.)
the telephone. (See First COA 16; May 1 Disposition 23.)
Plaintiff timely appealed Humphrey’s decision to Prack, but        Ultimately, King’s April 8, 2013 disposition was reviewed
he allegedly “rubber stamped” the initial determination and        and reversed by Prack on July 2, 2013. (See Second COA Ex.
denied Plaintiff’s appeal. (First COA 16.)                         F (“July 2, 2013 Reversal”) 25 (Dkt. No. 2-1).)



                2. April 2, 2013 Misbehavior                                      3. April 26, 2013 Misbehavior
              Report and April 8, 2013 Hearing                                   Report and Disciplinary Hearing

On an unspecified date between March 25 and March 29,              On April 24, 2013, while held in keeplock, Plaintiff sought to
2013, Plaintiff sent legal mail to an unnamed attorney. (See       speak to Encarnacion, the Imam at Woodbourne. (See Third
Second Cause of Action (“Second COA”) 35 (Dkt. No.                 Cause of Action (“Third COA”) 3 (Dkt. No. 2-2).) Eventually,
2).) However, this letter was ultimately returned to Plaintiff,    Encarnacion came to visit Plaintiff that same day, where
who claims that it was opened without his authorization by         he proceeded to yell at Plaintiff for an unspecified reason.
DeCastro and Clark, the mail clerk. (Id.) DeCastro then filed      (See id.) Encarnacion then left, requesting that Plaintiff
a misbehavior report on April 2, 2013 related to this letter,      no longer call for him. (See id.) Two days later, Plaintiff
charging Plaintiff with violating disciplinary rules 118.11        received an allegedly false misbehavior report for violation of
(Facility Correspondence Violation), 114.10 (Smuggling),           disciplinary rule 102.10 (Threats) arising out of his previous
and 116.10 (Property Damage or Loss). (See id.; Second COA         interaction with Encarnacion. (See id.; Third COA Ex. B
Ex. A (“April 2, 2013 Report”) 41 (Dkt. No. 2).) According         (“May 7, 2013 Disposition”) 17.) Plaintiff claims that this
to DeCastro’s report, which Plaintiff claims is entirely false,    misbehavior report was in retaliation for a “serious incident”
Plaintiff sent non-legal mail to an ex-inmate under the guise of   Encarnacion had at Woodbourne, where the “majority of the
legal mail to subvert proper correspondence procedures. (See       [M]uslims at Woodbourne ... flipped/sold him out and got
Second COA 35; April 2, 2013 Report 41.) Plaintiff claims          him locked out [of the facility].” (Third COA 3–4.) Plaintiff
that DeCastro and Clark concocted this story and conspired         was allegedly involved in an “investigation” of Encarnacion
together to “cover their actions,” which included the allegedly    at Woodbourne commenced by the facility, where Plaintiff
unconstitutional opening of Plaintiff’s legal mail. (Second        spoke to the investigator regarding Encarnacion. (Id. at 4.)
COA 35.) Plaintiff further alleges that Clark, as the senior       Because of this, Encarnacion lied about Plaintiff’s conduct,
mail clerk, continued to open Plaintiff’s legal correspondence     allegedly at the behest of DeCastro, which resulted in the
outside of his presence after this incident. (See id. at 36.)      filing of false charges against Plaintiff and arranging for
Specifically, on April 15, 2013, Plaintiff received a letter       Plaintiff’s transfer from Woodbourne. (Id.)
marked as “Legal Mail” from Fordham University School
of Law. (Id.) However, this mail was already opened when            *3 As a result of these charges, Plaintiff was subject to a
delivered to Plaintiff. (Id.)                                      disciplinary hearing before King that commenced on April
                                                                   29, 2013, and was completed on May 7, 2013. (Id. at 5.)
At the April 8, 2013 hearing before King, Plaintiff was            Plaintiff was ultimately found guilty of violating disciplinary
found guilty of all three charges and sentenced to three           rule 102.10 and sentenced to 60 days in the special housing
months of keeplock and lost privileges, including the loss         unit (“SHU”) to begin on July 1, 2013 given Plaintiff’s current
of packages, commissary, and access to the telephone. (See         keeplock status given the April 8, 2013 disposition. (Id.;
Second COA Ex. B (“April 8, 2013 Disposition”) 3 (Dkt. No.         May 7, 2013 Disposition 17.) Plaintiff alleges that King was
2-1).) Moreover, in conjunction with finding Plaintiff guilty      “bias[ed], un[ ]fair, and very prejudiced,” and “imposed a very



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)                   70 Filed 04/23/20 Page 77 of 301


harsh penalty and exceeded the guidelines for th[e] charge,”         experienced chest pain, difficulty breathing, coughing, and
which itself was not supported by the evidence. (Third COA           emotional distress. (See id. at 21.)
5.) This disposition was affirmed by Venettozzi on July 10,
2013 after Plaintiff filed a timely appeal of King’s decision.       In addition to the blood spill, the mess hall at Great Meadow
(See Third COA Ex. E. (“July 10, 2013 Review”) 26.)                  was allegedly filled with birds. (See Sixth Cause of Action
                                                                     (“Sixth COA”) 6 (Dkt. No. 2-4).) On an unspecified date,
However, Plaintiff alleges that, on May 8, 2013, Katz “took          Plaintiff was eating in the mess hall, where he and his food
it upon himself to (Forge) re-write ... and change[ ] the            were defecated on by one of the birds flying overhead. (See
hearing disposition that was already complete[d]” on May             id.) Plaintiff informed an unnamed officer about this incident,
7, 2013. (Third COA 6.) Katz allegedly corrected King’s              but that complaint was “disregarded.” (Id.) The birds and
original disposition by having Plaintiff’s confinement in SHU        their feces are “all over the mess[ ]hall,” and while unnamed
commence immediately, rather than having Plaintiff continue          officials claim they are “try[ing] to eradicate the birds,”
to serve his “Invoked-Keeplock” time that arose out of               nothing has been done. (Id.)
the April 8, 2013 disposition. (See id.; Third COA Ex. C
(“Revised May 7, 2013 Disposition”) 19.) Effectively, Katz
swapped the order of Plaintiff’s penalties. Plaintiff claims that       B. Procedural History
this created confusion regarding his sentences and resulted in       Plaintiff filed his Complaint and attached exhibits on August
him spending extra days in SHU, (see Third COA 6–7), and             5, 2014. (See Compl. (Dkt. No. 2).) That same day, Plaintiff
a delayed release from keeplock upon Prack’s reversal of the         requested to proceed in forma pauperis (“IFP”). (See Request
April 8, 2013 disposition, (see id. at 7–8).                         to Proceed IFP (Dkt. No. 1).) The Court granted Plaintiff’s
                                                                     request for IFP status on November 18, 2014. (Order Granting
                                                                     IFP Application (Dkt. No. 4).)

                4. Incidents at Great Meadow                          *4 On December 1, 2014, the Court issued an order of
                                                                     service, and ordered the Clerk of Court to send Plaintiff
On either May 28, 2013 or May 29, 2013, Plaintiff was
                                                                     a U.S. Marshals Service Process Receipt and Return form
transferred from Woodbourne to Great Meadow. (See Fifth
                                                                     (“USM-285 form”) for each Defendant and for Plaintiff to
Cause of Action (“Fifth COA”) 19 (Dkt. No. 2-3).) Roughly
                                                                     complete a form for each Defendant and return those forms to
one month after this transfer, on June 24, 2013, Plaintiff
                                                                     the Court. (See Order of Service (Dec. 1, 2014) (Dkt. No. 6).)
alleges that the “B1–SHU officials,” including LaChance,
                                                                     The service package and Order of Service were then mailed
failed to properly sanitize the showers after an allegedly
                                                                     to Plaintiff at Great Meadow, his address listed on the docket,
HIV-positive inmate showered and bled “all over the shower
                                                                     but ultimately returned to sender on December 11, 2014 and
floor.” (Id.) Instead of cleaning the spill, the unnamed officials
                                                                     December 15, 2014, respectively. (See Dkt. (entries for Dec.
escorted the other inmate to the medical clinic, but failed
                                                                     15, 2014 and Jan. 16, 2015).) The service package was sent to
to inform Plaintiff of the spill. (See id.) Plaintiff did not
                                                                     Plaintiff’s updated address on January 16, 2015, but was again
notice the blood upon entering the shower or during the
                                                                     returned to the sender as undeliverable. (See Dkt. (entries for
entirety of his 8 minute shower because the floor was painted
                                                                     Jan. 16, 2015 and Mar. 5, 2015).)
black. (See id.) However, upon getting out of the shower he
noticed that he was “standing in blood” and confirmed with
                                                                     On June 2, 2015, the Court ordered the Clerk of Court to
the HIV-positive inmate what had occurred. (Id. at 19–20.)
                                                                     resend the Order of Service and service package to Plaintiff’s
Plaintiff took an HIV test and was “liv[ing] in fear and was
                                                                     updated address. (See Order of Service (June 2, 2015) (Dkt.
mentally distress[ed] and very traumatize[d]” while awaiting
                                                                     No. 10).) On August 3, 2015, the service package was
the results. (Id. at 20.)
                                                                     returned as undeliverable. (See Dkt. (entry for Aug. 3, 2015).)
                                                                     On November 4, 2016, the Court again requested that the
On October 28, 2013, another blood spill allegedly occurred,
                                                                     Clerk of Court resend the Orders of Service and the service
this time in the mess hall at Great Meadow. (See id.)
                                                                     package to Plaintiff’s updated address. (See Order of Service
Specifically, Plaintiff clams that several unnamed officials
                                                                     (Nov. 4, 2016) (Dkt. No. 19).) The USM-285 form was
failed to clear the area before cleaning the spill with numerous
                                                                     received on November 17, 2016 and all Defendants were
chemicals. (See id.) As a result of his exposure to these
                                                                     deemed to have been served on January 18, 2017. (See Order
chemicals, Plaintiff, who allegedly suffers from asthma,
                                                                     (Dkt. No. 30).)


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)                 70 Filed 04/23/20 Page 78 of 301


                                                                   the complaint,”     id. at 563, and a plaintiff must allege
On March 7, 2017, counsel for Defendants submitted a letter
                                                                   “only enough facts to state a claim to relief that is plausible
to the Court requesting permission to file a Motion To Dismiss
on behalf of all Defendants pursuant to Federal Rule of Civil      on its face,”     id. at 570, if a plaintiff has not “nudged
Procedure 12(b)(6). (See Letter from Kristen R. Vogel, Esq.,       [his] claim[ ] across the line from conceivable to plausible,
to Court (Dkt. No. 39).) On March 21, 2017, the Court entered      the[ ] complaint must be dismissed,” id.; see also        Iqbal,
an Order that Defendants could file their Motion To Dismiss        556 U.S. at 679 (“Determining whether a complaint states
by April 18, 2017, and Plaintiff should respond to any Motion      a plausible claim for relief will ... be a context-specific task
by May 16, 2017. (See Mot. Scheduling Order (Dkt. No. 40).)        that requires the reviewing court to draw on its judicial
                                                                   experience and common sense. But where the well-pleaded
On April 18, 2017, Defendants filed their Motion To Dismiss        facts do not permit the court to infer more than the mere
and accompanying papers. (See Dkt. Nos. 46–47.) In the             possibility of misconduct, the complaint has alleged—but it
interim, Plaintiff sought appointment of counsel, (see Letter      has not ‘show[n]’—‘that the pleader is entitled to relief.’
from Plaintiff to Court (April 27, 2017) (Dkt. No. 50)), as well   ” (second alteration in original) (citation omitted) (quoting
as a 30-day extension to file his opposition to Defendants'
Motion, (see Letter from Plaintiff to Court (May 4, 2017)          Fed. R. Civ. P. 8(a)(2)));    id. at 678–79 (“Rule 8 marks
(Dkt. No. 51)). The Court granted Plaintiff’s request for an       a notable and generous departure from the hypertechnical,
extension on May 15, 2017, (see Order (Dkt. No. 52)), but          code-pleading regime of a prior era, but it does not unlock the
denied Plaintiff’s request for counsel on May 24, 2017, (see       doors of discovery for a plaintiff armed with nothing more
Order (Dkt. No. 53)).                                              than conclusions.”).


Plaintiff filed his opposition to Defendants' Motion and            *5 “[W]hen ruling on a defendant’s motion to dismiss,
accompanying papers on June 12, 2017. (See Dkt. Nos. 54–           a judge must accept as true all of the factual allegations
55.) In response, Defendants filed their Reply on July 5, 2017.    contained in the complaint,”   Erickson v. Pardus, 551 U.S.
(See Dkt. No. 56.)                                                 89, 94 (2007) (per curiam), and “draw[ ] all reasonable
                                                                   inferences in favor of the plaintiff,” Daniel v. T&M Prot.
                                                                   Res., Inc., 992 F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014)
                        II. Discussion                             (citing    Koch v. Christie’s Int'l PLC, 699 F.3d 141, 145
                                                                   (2d Cir. 2012)). Additionally, “[i]n adjudicating a Rule 12(b)
   A. Standard of Review                                           (6) motion, a district court must confine its consideration
The Supreme Court has held that although a complaint “does         to facts stated on the face of the complaint, in documents
not need detailed factual allegations” to survive a motion         appended to the complaint or incorporated in the complaint
to dismiss, “a plaintiff’s obligation to provide the grounds       by reference, and to matters of which judicial notice may be
of his entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a       taken.”   Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99,
                                                                   107 (2d Cir. 1999) (internal quotation marks omitted); see
cause of action will not do.”  Bell Atl. Corp. v. Twombly,         also Wang v. Palmisano, 157 F. Supp. 3d 306, 317 (S.D.N.Y.
550 U.S. 544, 555 (2007) (alteration and internal quotation        2016) (same).
marks omitted). Indeed, Rule 8 of the Federal Rules of
Civil Procedure “demands more than an unadorned, the-              Where, as here, a plaintiff proceeds pro se, the court must
defendant-unlawfully-harmed-me accusation.” Ashcroft v.            “construe[ ] [his] [complaint] liberally and interpret[ ] [it]
Iqbal, 556 U.S. 662, 678 (2009). “Nor does a complaint             to raise the strongest arguments that [it] suggest[s].” Sykes
suffice if it tenders naked assertions devoid of further factual   v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (internal
enhancement.” Id. (alteration and internal quotation marks         quotation marks omitted). However, “the liberal treatment
omitted). Rather, a complaint’s “[f]actual allegations must        afforded to pro se litigants does not exempt a pro se party from
be enough to raise a right to relief above the speculative         compliance with relevant rules of procedural and substantive

level.”   Twombly, 550 U.S. at 555. Although “once a               law.”    Bell v. Jendell, 980 F. Supp. 2d 555, 559 (S.D.N.Y.
claim has been stated adequately, it may be supported by           2013) (internal quotation marks omitted); see also Caidor
showing any set of facts consistent with the allegations in        v. Onondaga Cty., 517 F.3d 601, 605 (2d Cir. 2008) (“[P]ro


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)                  70 Filed 04/23/20 Page 79 of 301


se litigants generally are required to inform themselves
                                                                    hardship test.”     Hanrahan v. Doling, 331 F.3d 93, 97
regarding procedural rules and to comply with them.” (italics
                                                                    (2d Cir. 2003) (internal quotation marks omitted). The
and internal quotation marks omitted)).
                                                                    duration of disciplinary confinement, however, is “not the
                                                                    only relevant factor,” and the Second Circuit has “explicitly
  B. Analysis                                                       avoided a bright line rule that a certain period of SHU
                                                                    confinement automatically fails to implicate due process

              1. Procedural Due Process Claims                      rights.” Palmer v. Richards, 364 F.3d 60, 64 (2d Cir. 2004).
                                                                    Indeed, “[t]he conditions of confinement are a distinct and
Plaintiff contends that, on three separate occasions,               equally important consideration in determining whether a
Defendants violated his procedural due process rights. First,       confinement in SHU rises to the level of atypical and severe
Plaintiff alleges that Velez’s April 22 Report, DeCastro’s          hardship,” and, therefore, courts should consider “the extent
alteration of that report, and Humphrey’s failure to correct        to which the conditions of the disciplinary segregation differ
this error at the hearing and sentence of 45 days in keeplock       from other routine prison conditions.” Id. (internal quotation
constituted a due process violation. (See First COA 13–16.)         marks omitted); see also     Sealey v. Giltner, 197 F.3d 578,
Second, Plaintiff alleges that DeCastro issued the April 2,         586 (2d Cir. 1999) (“Both the conditions and their duration
2013 Report, and that King violated Plaintiff’s procedural due      must be considered, since especially harsh conditions endured
process rights by failing to properly give notice as the possible   for a brief interval and somewhat harsh conditions endured
punishment of removal from the IGRC as a result of the April        for a prolonged interval might both be atypical.” (citation
8, 2013 hearing. (See Second COA 35–36; Fourth COA 36–              omitted)).
37.) Third, Plaintiff contends that Encarnacion engaged in
retaliatory conduct by issuing a false misbehavior report, and       *6 As a guidepost to determine whether due process
as a result King violated Plaintiff’s due process rights at his     protections are required in the prison context, the Second
April 26, 2013 hearing by way of her bias and prejudice, as         Circuit has instructed that “[w]here the plaintiff was confined
well as the sentence of 60 days in SHU. (See Third COA 3–           for an intermediate duration—between 101 and 305 days
5.) Moreover, in connection with this third incident, Plaintiff     —development of a detailed record of the conditions of
alleges that Katz rewrote King’s disposition, substantively         the confinement relative to ordinary prison conditions is
altering his sentence without notice. (See id. at 6–8.) 2
                                                                    required.”     Palmer, 364 F.3d at 64–65 (internal quotation
                                                                    marks omitted); see also Abdur-Raheem v. Caffery, No. 13-
“[T]o present a due process claim, a plaintiff must establish
                                                                    CV-6315, 2015 WL 667528, at *5 (S.D.N.Y. Feb. 17, 2015)
(1) that he possessed a liberty interest and (2) that the
                                                                    (same). Moreover, “although shorter confinements under
defendant(s) deprived him of that interest as a result of
                                                                    normal SHU conditions may not implicate a prisoner’s liberty
insufficient process.”    Ortiz v. McBride, 380 F.3d 649,           interest, [the Second Circuit has] explicitly noted that SHU
654 (2d Cir. 2004) (first alteration in original) (internal         confinements of fewer than 101 days could constitute atypical
quotation marks omitted). The Supreme Court has held                and significant hardships if the conditions were more severe
that inmates retain due process rights in prison disciplinary       than the normal SHU conditions ... or a more fully developed
proceedings. See       Wolff v. McDonnell, 418 U.S. 539,            record showed that even relatively brief confinements under
563–72 (1974) (describing the procedural protections that           normal SHU conditions were, in fact, atypical.”        Palmer,
inmates are to receive when subject to significant disciplinary     364 F.3d at 65 (citation omitted). Indeed, “[a]bsent a detailed
punishment). However, the Supreme Court has clarified               factual record, courts typically affirm dismissals of due
that “[p]rison discipline implicates a liberty interest [only]      process claims where the period of time spent in SHU was
when it ‘imposes atypical and significant hardship on the           short—e.g., thirty days—and there was no indication of
inmate in relation to the ordinary incidents of prison life.’
                                                                    unusual conditions.”     Houston v. Cotter, 7 F. Supp. 3d 283,
”     Ortiz, 380 F.3d at 654 (quoting     Sandin v. Conner,
                                                                    298 (E.D.N.Y. 2014) (citing     Palmer, 364 F.3d at 66).
515 U.S. 472, 484 (1995)). The Second Circuit has explained
that “[t]he length of disciplinary confinement is one of the
                                                                    Regarding the process an inmate is due, a disciplinary
guiding factors in applying Sandin’s atypical and significant
                                                                    hearing comports with due process when an inmate receives



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)                  70 Filed 04/23/20 Page 80 of 301


“advance written notice of the charges; a fair and impartial
                                                                    conditions that were “more onerous than usual,”      Davis v.
hearing officer; a reasonable opportunity to call witnesses
                                                                    Barrett, 576 F.3d 129, 133 (2d Cir. 2009), and in fact makes
and present documentary evidence; and a written statement
                                                                    no allegations about the conditions of his keeplock beyond
of the disposition, including supporting facts and reasons for
                                                                    the withholding of privileges as detailed in the disposition.
the action taken.”     Luna v. Pico, 356 F.3d 481, 487 (2d          See Branch v. Goord, 05-CV-6495, 2006 WL 2807168, at
Cir. 2004). “In the context of prison disciplinary hearings, the    *4 (S.D.N.Y. Sept. 28, 2006) (“Plaintiff’s privileges were
Second Circuit has said that its ‘conception of an impartial        withheld during confinement, but lost privileges do not
decisionmaker is one who, inter alia, does not prejudge the         constitute an atypical and significant hardship because they
evidence and who cannot say, with ... utter certainty ..., how      are within the expected parameters of the sentence imposed
he would assess evidence he has not yet seen.’ ” Rahman             by a court of law.” (internal quotation marks omitted)).
v. Acevedo, No. 08-CV-4368, 2011 WL 6028212, at *7
                                                                     *7 Similarly, Plaintiff has failed to establish that he was
(S.D.N.Y. Dec. 5, 2011) (quoting        Patterson v. Coughlin,
                                                                    deprived of any actionable liberty interest as it relates to the
905 F.2d 564, 570 (2d Cir. 1990)).
                                                                    April 8, 2013 Report and subsequent hearing. Here, Plaintiff
                                                                    was sentenced to 90 days in keeplock, but again, the time
                                                                    served appears to have been limited to 30 days, with the
             a. Keeplock and SHU Confinement                        remaining two months being suspended. (See April 8, 2013
                                                                    Disposition 3.) As this Court has previously noted, the “[30]-
To make out a due process claim related to his keeplock and
                                                                    day confinement is right at the cut-off suggested by [the
SHU confinement, Plaintiff must plausibly allege: (1) that
                                                                    Second Circuit] for a presumptively typical confinement.”
there was a deprivation of a protected liberty interest; and
                                                                    Aikens v. Royce, No. 14-CV-663, 2015 WL 7758892, at *6
(2) that such deprivation was the result of the procedural
                                                                    (S.D.N.Y. Dec. 1, 2015) (internal quotation marks omitted).
defects. See     Ortiz, 380 F.3d at 654. Here, the first element    And yet again, even if Plaintiff were to have spent 90 days
of Plaintiff’s due process claim has not been met as to any of      in keeplock, he has failed to make any allegations regarding
the disciplinary actions.                                           the conditions of his confinement. The only details provided
                                                                    regarding these conditions are delineated in the April 8,
Following the April 22, 2012 Report and subsequent hearing,         2013 disposition, indicating that Plaintiff was subjected to
Plaintiff was sentenced to 45 days in keeplock, although            the loss of privileges such as access to the phones, packages,
the attached disposition indicates that he was in fact only         and commissary. (See April 8, 2013 Disposition 3.) Thus,
subjected to 10 days of such confinement with the remaining         even if Plaintiff were subjected to 90 days of keeplock, the
35 days being suspended. (See May 1, 2012 Disposition 23.) It       absence of any allegations regarding the conditions of that
is well settled that 10 days, absent allegations of any “atypical   confinement means that Plaintiff has “failed to demonstrate
and severe hardship,” is an insufficiently short period of time     a liberty interest entitling [him] to due process.” Vogelfang v.
                                                                    Capra, 889 F. Supp. 2d 489, 511 (S.D.N.Y. 2012).
to establish the violation of a liberty interest.  Palmer, 364
F.3d at 64. To that end, even had Plaintiff served 45 days in
                                                                    For these same reasons, Plaintiff has not established
keeplock, Plaintiff’s Complaint is devoid of any allegations
                                                                    deprivation of a liberty interest as related to the April 24,
regarding the conditions of his keeplock confinement. The
                                                                    2013 Report and subsequent hearing. Plaintiff’s sentence of
only details provided by Plaintiff regarding this period are
                                                                    60 days in SHU is generally viewed as a shorter period
that he was not allowed access to “phones, packages, [and]
                                                                    of confinement, and the length of confinement is a factor
commissary.” (First COA 16.) While the Second Circuit has
                                                                    that the Court considers in determining whether disciplinary
declined to “delineate the precise contours of ‘normal’ SHU
                                                                    punishment “imposes atypical and significant hardship on the
confinement ... it is sufficient to note that, ordinarily, SHU
                                                                    inmate in relation to the ordinary incidents of prison life.”
prisoners are kept in solitary confinement for twenty-three
hours a day, provided one hour of exercise in the prison yard          Hanrahan, 331 F.3d at 97 (quoting       Sandin, 515 U.S.
                                                                    at 484). However, “[t]he conditions of confinement are a
per day, and permitted two showers per week.”        Ortiz, 380
                                                                    distinct and equally important consideration in determining
F.3d at 655. Plaintiff makes no allegations that he was kept in
                                                                    whether a confinement in SHU rises to the level of atypical
SHU for longer than the typical period, or that he was denied
exercise, adequate showers, or was generally subjected to any       and severe hardship.”       Palmer, 364 F.3d at 64 (internal



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)                    70 Filed 04/23/20 Page 81 of 301


quotation marks omitted). Here, Plaintiff’s claim fails once          that he was confined for “a little over two-thirds of the 90
more. Plaintiff has failed to allege any facts that plausibly         days sentence,” because the plaintiff “fail[ed] to allege any
establish that his confinement in keeplock was atypical, as           facts regarding the conditions of his confinement, including
it appears Plaintiff was again subjected solely to the loss           whether they were abnormal or unusual” (alteration and
of privileges such as access to the phones, packages, and             internal quotation marks omitted)), adopted by 2011 WL
commissary. (May 7, 2013 Disposition 17.) As discussed                3894386 (S.D.N.Y. June 13, 2011).
above, “lost privileges do not constitute an atypical and
significant hardship because they are within the expected
parameters of the sentence imposed by a court of law.”
                                                                                        b. Removal from the IGRC
Branch, 2006 WL 2807168, at *4 (internal quotation marks
omitted). Thus, Plaintiff’s 60-day confinement in SHU,                 *8 To the extent Plaintiff claims his removal from the
absent any allegations regarding unduly harsh conditions, is          IGRC, following the April 8, 2013 disposition issued by
by itself insufficient to establish a liberty interest protected by   King, constituted a due process violation, that claim also
due process.                                                          fails. DOCCS regulations require “a limited due process
                                                                      hearing,” including “notice of the charges ... indicat[ing]
Accordingly, because Plaintiff’s allegations regarding his            that the affirmation of the[ ] charges may result in removal
keeplock and SHU confinement do not plausibly suggest                 from the IGRC,” prior to removal from the IGRC, 7 N.Y.
that “the conditions of the disciplinary segregation differ[ed]       Comp. Codes R. & Regs. § 701.4(c)(1), and thus Plaintiff
from other routine prison conditions,”     Palmer, 364 F.3d           contends that failure to comply with § 701.4 constitutes a
at 64 (internal quotation marks omitted), Plaintiff has failed        violation of due process. However, as the Supreme Court held
to establish a liberty interest as related to the imposition          in Sandin, while New York “may under certain circumstances
of various keeplock and SHU penalties. Therefore, the                 create liberty interests which are protected by the Due Process
Court grants Defendants' Motion To Dismiss Plaintiff's due            Clause ... these interests will be generally limited to freedom
process claim against hearing officers Humphrey and King,             from restraint which, while not exceeding the sentence in such
as well as reviewing officers Prack, Katz, and Venettozzi.            an unexpected manner as to give rise to protection by the Due
                                                                      Process Clause of its own force ... nonetheless imposes [an]
See      Acevedo v. Fischer, No. 12-CV-6866, 2014 WL                  atypical and significant hardship on the inmate in relation to
5015470, at *15 (S.D.N.Y. Sept. 29, 2014) (noting that “a
number of courts in [the Second] Circuit ... have dismissed           the ordinary incidents of prison life.”       Sandin, 515 U.S.
claims in which [the] plaintiffs alleged spending between             at 483–84. The Court is unaware of any cases finding that
[40] and [50] days in punitive segregation or faced other             there is a protected liberty interest in serving as an IGRC
comparable discipline[,] ... conclud[ing] that, in the absence        representative; indeed other courts within the Second Circuit
of some allegation that the conditions of keeplock or SHU             have found to the contrary. See Marrero v. Kirkpatrick, 659
confinement were in some way unusual, plaintiffs had failed           F. Supp. 2d 422, 425–26 (W.D.N.Y. 2009) (holding that
to allege the violation of a protected liberty interest” (internal    there is no established liberty interest in serving as an IGRC
quotation marks omitted)) (collecting cases); O'Diah v. Artus,        representative);      Alnutt v. Cleary, 913 F. Supp. 160, 168
No. 10-CV-6705, 2013 WL 1681834, at *2–3 (W.D.N.Y.                    (W.D.N.Y. 1996) (“[U]nder the new standards adopted by
Apr. 17, 2013) (dismissing case where the plaintiff, who              the Supreme Court in Sandin, the State’s regulation limiting
was confined for 111 days, “failed to allege facts showing            the transfer of IGRC representatives did not create a liberty
that the conditions of his confinement, combined with                 interest and does not provide a basis for a civil rights action if
the duration of his confinement, created an atypical and              that policy is violated.”) Plaintiff has identified no legal basis
significant hardship” (internal quotation marks omitted));            for the Court to find that his removal from the IGRC without
   Edwards v. Horn, No. 10-CV-6194, 2012 WL 760172,                   notice of that possible punishment at his disciplinary hearing
at *10 (S.D.N.Y. Mar. 8, 2012) (explaining that “[s]everal            constituted an “atypical and significant hardship” such that it
courts have concluded that, absent unusual conditions, 30             would constitute a liberty interest.
days of segregation is not an atypical or significant hardship
under Sandin”) (collecting cases); Torres v. Logan, No. 10-           However, even were the Court to assume, arguendo, that such
CV-6951, 2011 WL 1811003, at *4 (S.D.N.Y. May 11, 2011)               a liberty interest did exist, all Defendants would be protected
(dismissing the plaintiff’s due process claim where he alleged        by qualified immunity. “The doctrine of qualified immunity



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  7
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)                 70 Filed 04/23/20 Page 82 of 301


protects government officials from liability for civil damages     Supreme Court or the Second Circuit has confirmed the
insofar as their conduct does not violate clearly established      existence of the right, and (3) a reasonable defendant would
statutory or constitutional rights of which a reasonable person
                                                                   have understood that his conduct was unlawful.”         Doninger
would have known.”        Pearson v. Callahan, 555 U.S. 223,       v. Niehoff, 642 F.3d 334, 345 (2d Cir. 2011).
231 (2009) (internal quotation marks omitted). “[Qualified]
immunity protect[s] government’s ability to perform its             *9 Ultimately, the failure to inform Plaintiff of the possible
traditional functions ... by helping to avoid unwarranted          punishments he was subject to is has not been clearly
timidity in performance of public duties, ensuring that            established by either the Supreme Court or the Second
talented candidates are not deterred from public service,          Circuit. As previously discussed, a disciplinary hearing
and preventing the harmful distractions from carrying out          comports with due process when an inmate receives “advance
the work of government that can often accompany damages            written notice of the charges; a fair and impartial hearing
                                                                   officer; a reasonable opportunity to call witnesses and
suits.”    Filarsky v. Delia, 566 U.S. 377, 389–90 (2012)
                                                                   present documentary evidence; and a written statement of the
(second alteration in original) (citation and internal quotation
                                                                   disposition, including supporting facts and reasons for the
marks omitted). Qualified immunity shields a defendant from
standing trial or facing other burdens of litigation “if either    action taken.”    Luna, 356 F.3d at 487; see also     Wolff,
(a) the defendant’s action did not violate clearly established     418 U.S. at 563–64 (same). No Supreme Court or Second
law, or (b) it was objectively reasonable for the defendant to     Circuit case involving a prisoner’s removal from the IGRC
                                                                   has held that due process rights adhere to such removal. Nor
believe that his action did not violate such law.” Johnson
                                                                   has either court set forth any requirement that an inmate
v. Newburgh Enlarged Sch. Dist., 239 F.3d 246, 250 (2d Cir.
                                                                   be given notice of the potential penalties to be imposed
2001) (internal quotation marks omitted).
                                                                   based on the charges in a misbehavior report. 3 Accordingly,
The Supreme Court has held that when evaluating an asserted        because there is no clearly established constitutional right to
qualified immunity defense, a court may begin by examining         receive notice of the specific penalties that may be imposed
whether a reasonable officer in the defendant’s position           in response to a misbehavior report, nor has it been clearly
would have believed his or her conduct would violate the           established that removal from the IGRC requires notice and a
                                                                   hearing to comport with the Constitution, Defendants' alleged
asserted constitutional right. See      Pearson, 555 U.S. at
                                                                   conduct is protected by qualified immunity.
236 (overruling      Saucier v. Katz, 533 U.S. 194 (2001),
and explaining that judges are no longer required to begin
by deciding whether a constitutional right was violated but
                                                                              2. First Amendment Retaliation Claims
are instead “permitted to exercise their sound discretion in
deciding which of the two prongs of the qualified immunity         Plaintiff’s claims that DeCastro, who allegedly has “a
analysis should be addressed first”). The Supreme Court            personal v[e]ndetta against [P]laintiff[,]” retaliated against
has further instructed that “[t]o be clearly established, a        Plaintiff by filing and altering the April 22 Report. (First
right must be sufficiently clear that every reasonable official    COA 13.) DeCastro, along with Encarnacion, allegedly
would [have understood] that what he is doing violates that        retaliated against Plaintiff roughly one year later, filing a false
right. In other words, existing precedent must have placed         misbehavior report on or about April 26, 2013, claiming that
the statutory or constitutional question beyond debate.”           Plaintiff violated disciplinary rule 102.10 in his interaction
    Reichle v. Howards, 566 U.S. 658, 664 (2012) (second           with Encarnacion two days earlier. (See Third COA 3–4.)
alteration in original) (citations and internal quotation marks    The Court will address the claims against DeCastro and
omitted). Furthermore, “the right allegedly violated must be       Encarnacion in turn.
established, not as a broad general proposition, but in a
particularized sense so that the contours of the right are clear   A plaintiff asserting a First Amendment retaliation claim must
                                                                   allege “(1) that the speech or conduct at issue was protected,
to a reasonable official.”    Id. at 665 (citations and internal   (2) that the defendant took adverse action against the plaintiff,
quotation marks omitted). Otherwise stated, to determine           and (3) that there was a causal connection between the
whether a right is clearly established, courts must determine
“whether (1) it was defined with reasonable clarity, (2) the       protected speech and the adverse action.”       Espinal v.
                                                                   Goord, 558 F.3d 119, 128 (2d Cir. 2009) (internal quotation


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                8
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)                 70 Filed 04/23/20 Page 83 of 301


marks omitted). Courts are instructed to “approach prisoner        protected speech and the adverse action. Critically, Plaintiff
retaliation claims with skepticism and particular care, because    did not receive either the April 22, 2012 or the April 2013
virtually any adverse action taken against a prisoner by a         misbehavior reports from DeCastro. Rather, the April 2012
prison official ... can be characterized as a constitutionally     report was issued by Velez, (see First COA 13), and the April
                                                                   2013 report was issued by Encarnacion, (see Third COA 3–
proscribed retaliatory act.”        Davis v. Goord, 320 F.3d
                                                                   4). Plaintiff’s allegations regarding DeCastro are merely that
346, 352 (2d Cir. 2003) (internal quotation marks omitted).
                                                                   he “altered/rewrote” the April 2012 report, (First COA 13),
Accordingly, First Amendment retaliation claims brought
                                                                   but the May 1, 2012 Disposition itself makes clear that to the
by prisoners must “be ‘supported by specific and detailed
                                                                   extent DeCastro was involved it was to provide Plaintiff with
factual allegations,’ not stated ‘in wholly conclusory terms.’ ”
                                                                   a copy of the report on April 23, 2013. (See May 1, 2012
Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting
                                                                   Disposition 23.) Similarly, Plaintiff alleges that he “do[es]
   Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir. 1983),           believe [Encarnacion] spoke to ... DeCastro ... [who] told ...
overruled on other grounds by          Swierkiewicz v. Sorema      Encarnacion ... to write the false misbehavior report.” (Third
N.A., 534 U.S. 506 (2002)).                                        COA 4.) Each of these accusations is entirely conclusory, as
                                                                   Plaintiff’s belief that DeCastro and Encarnacion colluded to
                                                                   punish him is not the same as a factual allegation, see Aho v.
                                                                   Anthony, 782 F. Supp. 2d 4, 7 (D. Conn. 2011) (dismissing
                         a. DeCastro
                                                                   a    § 1983 action where “[t]he only allegation with respect
DeCastro contends that Plaintiff has failed to plausibly state a   to the defendants' personal involvement is that” defendants
constitutional claim of retaliation as to either report because    were “acting in concert” with each other and others to deprive
Plaintiff has failed establish a causal connection, or provide     the plaintiff of due process); Malcolm v. Honeoye Falls–Lima
any factual support, related to DeCastro’s alleged “personal       Educ. Ass'n, 678 F. Supp. 2d 100, 107 (W.D.N.Y. 2010) (“The
vendetta.” (Defs.' Mem. in Supp. of Mot. To Dismiss (“Defs.'       Second Circuit has repeatedly emphasized that ‘[a] complaint
Mem.”) 11 n.4. (Dkt. No. 47); see also Defs.' Reply in Supp.       containing only conclusory, vague or general allegations of
Of Mot. To Dismiss (“Defs.' Reply”) 2–5 (Dkt. No. 56).) The        conspiracy to deprive a person of constitutional rights cannot
Court agrees.                                                      withstand a motion to dismiss’ ”) (quoting Sommer v. Dixon,
                                                                   709 F.2d 173, 175 (2d Cir. 1983)), and insufficient to establish
Plaintiff’s allegations regarding DeCastro’s retaliation in his    that DeCastro had any role in the filing of a misbehavior
Complaint are that he has a “personal vendetta” against            report.
Plaintiff and therefore altered Velez’s misbehavior report
on April 22, 2012 and encouraged Encarnacion to file a             Moreover, even assuming DeCastro had taken adverse
report against Plaintiff in April 2013. (First COA 13; Third       action, Plaintiff has failed to allege any causal connection
COA 3–4.) However, to the extent Plaintiff alleges in his          between his presence on the IGRC and being issued any
opposition papers that DeCastro’s personal vendetta arises         misbehavior reports. Plaintiff’s claim that this created a
out of Plaintiff’s position on the IGRC and Plaintiff’s past       “personal vendetta,” (First COA 13), on the part of DeCastro
adverse findings against DeCastro, (see Pl.'s Opp'n to Defs.'      is entirely conclusory. There are no facts that DeCastro was
Mot To Dismiss (“Pl.'s Opp'n”) 4 (Dkt. No. 55)), such conduct      at all motivated by this alleged vendetta, or had any motive
could, liberally construed, be protected. See Dolan, 794           at all beyond Plaintiff’s violation of DOCCS regulations.
F.3d at 295 (holding that “retaliation against a prisoner for      See Vogelfang, 889 F. Supp. 2d at 517 (S.D.N.Y. 2012)
filing or voicing grievances on behalf of a prison population      (holding that “repeatedly assert[ing] that [the plaintiff’s]
as a member of an inmate grievance body, such as the               perceived mistreatment is a result of retaliatory animus on the
[Inmate Liaison Committee], violates the right to petition         part of the defendants,” without “any specific and detailed
government for the redress of grievances guaranteed by the         factual allegations to support that assertion,” is insufficient
First and Fourteenth Amendments.” (internal quotation marks        to establish a causal connection); Bouknight v. Shaw, No. 08-
omitted)).                                                         CV-5187, 2009 WL 969932, at *6 (S.D.N.Y. Apr. 6, 2009)
                                                                   (finding plaintiff’s allegation that the defendant “wrote me up
 *10 However, Plaintiff has failed to allege any facts to          for revenge” is “mere speculation” and therefore insufficient
support a finding that DeCastro took any adverse action            to plausibly establish “the requisite causal connection”).
against him, or that there was a causal connection between the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             9
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)                 70 Filed 04/23/20 Page 84 of 301


Accordingly, the Motion To Dismiss Plaintiff’s retaliation
                                                                   and the disciplinary action, see       Rivera v. Goord, 119 F.
claim against DeCastro is granted.
                                                                   Supp. 2d 327, 341 (S.D.N.Y. 2000) (dismissing retaliation
                                                                   claim where the plaintiff failed to plausibly allege “temporal
                                                                   proximity between [the] plaintiff’s protected activity and
                        b. Encarnacion                             [the defendant’s] alleged acts of retaliation”), Plaintiff cannot
                                                                   state a retaliation claim, see Mateo v. Dawn, No. 14-
As to Encarnacion, Plaintiff alleges he was involved in,           CV-2620, 2016 WL 5478431, at *8 (S.D.N.Y. Sept. 28, 2016)
and cooperated with, an “investigation” at Woodbourne,             (holding a plaintiff's failure to allege any knowledge of the
and resulted in Encarnacion being “locked out” of the              protected conduct results in a “fail[ure] to establish a plausible
facility for two months. (Third COA 4.) The Court will             causal connection” for the purposes of a retaliation claim).
assume for the purpose of this Motion that participation           Accordingly, the Motion To Dismiss Plaintiff’s retaliation
in an investigation of prison officials, akin to filing a          claim against Encarnacion is granted.
grievance against such officials, is constitutionally protected
conduct. See     Graham v. Henderson, 89 F.3d 75, 80 (2d
Cir. 1996) (“This court has held that retaliation against a                          3. Access to Courts Claim
prisoner for pursuing a grievance violates the right to petition
government for the redress of grievances guaranteed by the          *11 Plaintiff alleges that DeCastro and Clark opened his
First and Fourteenth Amendments and is actionable under            legal mail without authorization. (See Second COA 35).
                                                                   According to Plaintiff, DeCastro and Clark justified their
    § 1983.”);    Franco v. Kelly, 854 F.2d 584, 589 (2d Cir.
                                                                   actions by charging Plaintiff with subverting the proper
1988) (“[I]ntentional obstruction of a prisoner’s right to seek
                                                                   correspondence procedures by sending non-legal mail to an
redress of grievances is precisely the sort of oppression that
                                                                   ex-inmate under the guise of legal mail. (See id. at 35;
[§] 1983 is intended to remedy.” (internal quotation marks
                                                                   April 2, 2013 Report 41.) Plaintiff claims that DeCastro and
and alterations omitted)). Moreover, the alleged filing of a
                                                                   Clark then conspired to “cover their actions,” while Clark
false misbehavior report would constitute an adverse action
                                                                   continued to open Plaintiff’s legal correspondence outside of
in the retaliation context. See  Gill v. Pidlypchak, 389 F.3d      his presence. (See Second COA 35–36.)
379, 384 (2d Cir. 2004) (holding that “the filing of false
misbehavior reports against [the plaintiff] and his sentence of    It is well-established that “[a] prisoner has a constitutional
three weeks in keeplock,” was sufficient to allege an adverse      right of access to the courts for the purpose of presenting
action, which “would deter a prisoner of ordinary firmness         his claims, a right that prison officials cannot unreasonably
from vindicating his or her constitutional rights through the      obstruct and that states have affirmative obligations to
grievance process and the courts”).
                                                                   assure.”        Washington v. James, 782 F.2d 1134, 1138 (2d
Yet, as with DeCastro, Plaintiff has failed to establish           Cir. 1986); see also     Bounds v. Smith, 430 U.S. 817, 821
any non-conclusory causal connection between that                  (1977) (“It is now established beyond doubt that prisoners
investigation, Plaintiff’s participation in that investigation,    have a constitutional right of access to the courts.”). Relatedly,
and Encarnacion’s alleged actions. Specifically, Plaintiff has     the Second Circuit has held that “[i]nterference with legal
failed to identify when the investigation took place, or           mail implicates a prison inmate’s rights to access to the courts
that Encarnacion even knew that Plaintiff was involved in          and free speech as guaranteed by the First and Fourteenth
any such investigation. 4 In the absence of any allegation         Amendments to the U.S. Constitution.” Davis, 320 F.3d at
that Encarnacion was aware of Plaintiff’s participation in         351. “To state a claim for denial of access to the courts—in
an investigation, Tirado v. Shutt, No. 13-CV-2848, 2015            this case due to interference with legal mail—a plaintiff must
WL 774982, at *10 (S.D.N.Y. Feb. 23, 2015) (“Absent                allege that the defendant ‘took or was responsible for actions
evidence that any defendant knew about his ... grievance,          that hindered [a plaintiff’s] efforts to pursue a legal claim.’
[the plaintiff] has failed to provide any basis to believe
                                                                   ” Id. (quoting      Monsky v. Moraghan, 127 F.3d 243, 247
that they retaliated against him.”), adopted in relevant part
                                                                   (2d Cir. 1997)); see also Rossi v. Stevens, No. 04-CV-1836,
by 2015 WL 4476027 (S.D.N.Y. July 22, 2015), or that
                                                                   2008 WL 4452383, at *12 (S.D.N.Y. Sept. 30, 2008) (“[T]o
there was any temporal relationship between the grievance
                                                                   state a valid [§] 1983 claim for denial of access to the courts



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             10
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)                  70 Filed 04/23/20 Page 85 of 301


based on interference with an inmate’s legal mail, the inmate       not facts from which this court could infer a pattern of
must satisfy two elements: that the deliberate and malicious        censorship on the part of the [prison].” (internal quotation
interference impeded his/her access to the courts, and that,        marks omitted)). Accordingly, Plaintiff’s access to the courts
as a result of that interference, an existing meritorious action    claim is dismissed.
was prejudiced—that is, the inmate suffered actual injury.”).
Moreover, “[w]hile a prisoner has a right to be present when         *12 To the extent that Plaintiff alleges a conspiracy claim
his legal mail is opened, an isolated incident of mail tampering    against Clark and DeCastro arising out of his mail tampering
is usually insufficient to establish a constitutional violation.”   allegations, (see Pl.'s Opp'n 10–11), such a claim also fails.
Id. (citation omitted).                                             Claims for conspiracy to violate civil rights, even if brought
                                                                    under    42 U.S.C. § 1983, “should actually be stated as
Here, it is alleged that Clark and DeCastro interfered with
                                                                    a claim under [§] 1985, which applies to conspiracies.”
what Plaintiff alleges was legal mail on two occasions. (See
Second COA 35–36.) While “as few as two incidents of                   Webb v. Goord, 340 F.3d 105, 110 (2d Cir. 2003). Section
mail tampering could constitute an actionable violation (1)         1985(2) “renders actionable (1) a conspiracy[,] (2) for the
if the incidents suggested an ongoing practice of censorship        purpose of impeding, hindering, obstructing, or defeating, in
unjustified by a substantial government interest, or (2)            any manner, (3) the due course of justice in any State or
if the tampering unjustifiably chilled the prisoner’s right         Territory, (4) with intent to deny to any citizen the equal
                                                                    protection of the laws, or to injure him or his property for
of access to the courts,”        Davis, 320 F.3d at 351, no
                                                                    lawfully enforcing, or attempting to enforce, the right of any
such circumstances are present here, nor are there “specific
                                                                    person, or class of persons, to the equal protection of the
allegations of invidious intent or of actual harm,” id. Plaintiff
                                                                    laws.” Rodriguez v. City of N.Y., No. 05-CV-10682, 2008
has put forth purely conclusory allegations of DeCastro’s
“personal vendetta” as a motivating factor for any and              WL 4410089, at *15 (S.D.N.Y. Sept. 25, 2008). “Title     42
all actions taken against Plaintiff, (see First COA 13),            U.S.C. § 1985(3) prohibits, in pertinent part, conspiracies
and similarly asserted, without detailed allegations, that          undertaken ‘for the purpose of depriving, either directly
both Clark and DeCastro “acted in a willful manner ... to           or indirectly, any person or class of persons of the equal
hurt [Plaintiff] with malice,” (Second COA 35). Moreover,           protection of the laws, or of equal privileges or immunities
Plaintiff’s pleadings are critically deficient, as he makes no      under the laws.’ ”    Jews for Jesus, Inc. v. Jewish Cmty.
allegations that this interference was part of an “ongoing          Relations Council of N.Y., Inc., 968 F.2d 286, 290 (2d Cir.
practice,” or that he was “unjustifiably chilled” in seeking
access to the courts to prosecute, or defend against, any           1992) (quoting     42 U.S.C. § 1985(3)). “The elements of a

pending legal action.      Davis, 320 F.3d at 351; see also         claim under       § 1985(3) are: (1) a conspiracy; (2) for the
                                                                    purpose of depriving, either directly or indirectly, any person
    Black v. Petitinato, No. 16-CV-3941, 2016 WL 3983590,           or class of persons of equal protection of the laws, ...; (3) an
at *7 (E.D.N.Y. July 25, 2016) (dismissing a plaintiff’s access     act in furtherance of the conspiracy; (4) whereby a person
to the courts claim based on a “fail[ure] to allege any facts       is ... deprived of any right of a citizen of the United States.”
showing that [the] defendant ... caused actual injury, i.e.,
that the defendant’s actions hindered the plaintiff’s efforts to        Brown v. City of Oneonta, 221 F.3d 329, 341 (2d Cir. 2000)
pursue a legal claim.” (citation and internal quotation marks       (alterations in original) (internal quotation marks omitted);
omitted); Smith v. City of New York, No. 14-CV-443, 2015            see also   Turkmen v. Hasty, 789 F.3d 218, 262 (2d Cir.
WL 1433321, at *3 (S.D.N.Y. Mar. 30, 2015) (“[The p]laintiff        2015) (same), judgment rev'd in part, vacated in part on other
must allege facts demonstrating that he was prejudiced
                                                                    grounds sub nom.      Ziglar v. Abbasi, 137 S.Ct. 1843 (2017).
in his ongoing legal proceedings. A mere delay in being
able to work on one’s legal action or communicate with
                                                                    Both claims “require a showing of class-based invidiously
the courts does not rise to the level of a constitutional
                                                                    discriminatory animus” on the part of the conspiring parties,
violation.” (internal quotation marks omitted)); Solana v. NYC
Dep't of Corr., No. 12-CV-3519, 2012 WL 5466425, at *6                 Hickey v. City of N.Y., No. 01-CV-6506, 2004 WL
(E.D.N.Y. Nov. 8, 2012) (“[The plaintiff’s] assertions that the     2724079, at *22 (S.D.N.Y. Nov. 29, 2004), aff'd, 173
[prison] has a policy to open legal stamped mail and it has         Fed.Appx. 893 (2d Cir. 2006), as well as “some factual basis
happened many, many times are mere conclusory statements,           supporting a meeting of the minds, such that [the] defendants



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)                 70 Filed 04/23/20 Page 86 of 301


entered into an agreement, express or tacit, to achieve the        food, clothing, medical care, and safe and sanitary living
unlawful end.”   Webb, 340 F.3d at 110 (internal quotation         conditions.”    Walker v. Schult, 717 F.3d 119, 125 (2d Cir.
marks omitted). Plaintiff does not allege “some racial, or         2013) (internal quotation marks omitted). “[T]o establish
perhaps otherwise class-based, invidiously discriminatory          the objective element of an Eight[h] Amendment claim, a
                                                                   prisoner must prove that the conditions of his confinement
animus behind [Defendant’s] action[s],”         Turkmen, 789
F.3d at 262, nor does he provide any specific facts to plausibly   violate contemporary standards of decency.”           Phelps, 308
suggest that DeCastro and Clark “entered into an agreement,        F.3d at 185.
express or tacit, to achieve [an] unlawful end,”     Webb, 340
                                                                    *13 Under the “subjective” requirement, a defendant “
F.3d at 110. Instead, Plaintiff merely states that DeCastro and
                                                                   ‘cannot be found liable under the Eighth Amendment for
Clark “conspired against [him]” and had a “meeting of the
                                                                   denying an inmate humane conditions of confinement unless
minds.” (Second COA at 35.) Such vague and conclusory
                                                                   the official knows of and disregards an excessive risk to
allegations of conspiracy are insufficient, and therefore must
                                                                   inmate health or safety; the official must both be aware
be dismissed. See Lastra v. Barnes and Noble Bookstore, No.
                                                                   of facts from which the inference could be drawn that a
11-CV-2173, 2012 WL 12876, at *7 (S.D.N.Y. January 3,
                                                                   substantial risk of serious harm exists, and he must also draw
2012) (noting that “[u]nsubstantiated, conclusory, vague[,]
or general allegations of a conspiracy” are insufficient to        the inference.’ ”    Id. at 185–86 (quoting       Farmer, 511
                                                                   U.S. at 837). “A prison official may be found to have had a
state a claim under     § 1985); Van Dunk v. St. Lawrence,
                                                                   sufficiently culpable state of mind if he participated directly
604 F. Supp. 2d 654, 663 (S.D.N.Y. 2009) (“[C]laims of
                                                                   in the alleged event, or learned of the inmate’s complaint
conspiracy that are vague and provide no basis in fact must
                                                                   and failed to remedy it, or created or permitted a policy
be dismissed.” (internal quotation marks omitted)).
                                                                   that harmed the inmate, or acted with gross negligence in
                                                                   managing subordinates.”      Gaston v. Coughlin, 249 F.3d
                                                                   156, 164 (2d Cir. 2001); see also Abdur-Raheem, 2015 WL
                4. Eighth Amendment Claims
                                                                   667528, at *4 (same); Reid v. Nassau Cty. Sheriff’s Dep't,
Upon his transfer to Great Meadow, Plaintiff alleges that he       No. 13-CV-1192, 2014 WL 4185195, at *17 (E.D.N.Y. Aug.
was subjected to cruel and unusual conditions of confinement       20, 2014) (same).
by way of LaChance’s, and several unnamed “B1–SHU
Officials['],” failure to clean up a blood spill in the showers,   Assuming, without deciding, that Plaintiff has satisfied the
(Fifth COA 19–20), and Lindstrand and several unnamed              objective prong regarding the pool of blood left in the
officials at Great Meadow inability to eradicate birds from the    shower, no such claim would lie regarding the allegations
mess hall, (see Sixth COA 6). 5                                    surrounding the birds in the mess hall area. See, e.g., Phillips
                                                                   v. LaValley, No. 12-CV-609, 2014 WL 1202693, at *12
“The conditions of a prisoner’s confinement can give rise          (N.D.N.Y. Mar. 24, 2014) (finding that an inmates' food tray
                                                                   being “contaminated” with a cockroach poses a condition that
to an Eighth Amendment violation.”         Phelps v. Kapnolas,
                                                                   is “insufficiently serious to sustain an Eighth Amendment
308 F.3d 180, 185 (2d Cir. 2002). “In such cases, a prisoner
                                                                   conditions of confinement claim”); Mitchell v. Goord, No. 04-
may prevail only where he proves both an objective element
                                                                   CV-366, 2007 WL 189087, at *5 (N.D.N.Y. Jan. 22, 2007)
—that the prison officials' transgression was ‘sufficiently
                                                                   (holding that allegations of, inter alia, an “infestation by
serious’—and a subjective element—that the officials acted,
                                                                   vermin, insects, rats, and mice” does not rise to the level of
or omitted to act, with a ‘sufficiently culpable state of mind,’
i.e., with ‘deliberate indifference to inmate health or safety.’   an Eighth Amendment violation); Govan v. Campbell, 289
                                                                   F. Supp. 2d 289, 296–97 (N.D.N.Y. 2003) (permitting, inter
” Id. (italics omitted) (quoting Farmer v. Brennan, 511
                                                                   alia, “wild birds ... to fly within the cells ... do[es] not rise to
U.S. 825, 834 (1994)). Under the “objective” requirement,
                                                                   the level of a constitutional violation”).
a plaintiff must show that “the conditions, either alone
or in combination, pose an unreasonable risk of serious
                                                                   However, irrespective of whether Plaintiff has met the
damage to [an inmate’s] health,” which can be satisfied
                                                                   substantive pleading standards for an Eighth Amendment
if an inmate is deprived of “basic human needs such as
                                                                   claim, nothing in Plaintiff’s Complaint suggests that either


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               12
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)               70 Filed 04/23/20 Page 87 of 301


LaChance or Lindstrand, the only named Great Meadow              managing subordinates who caused the violation”). Instead,
Defendants, was directly or indirectly involved in creating      he alleges that it was LaChance’s “responsibility to close
a dangerous or inhumane environment for Plaintiff. The           the shower area, call for a blood[ ]spill clean up crew [ ]
Second Circuit has made clear that, “[p]roof of an individual    [a]nd have the shower area sanitize[d],” (Fifth COA 19), and
defendant’s personal involvement in the alleged wrong is, of     that Lindstrand “is legally responsible for the food operation/
course, a prerequisite to his liability on a claim for damages   overall welfare of all the offenders at Great Meadow,” (Sixth
                                                                 COA at 5). However, LaChance and Lindstrand cannot be
under     § 1983.”     Gaston, 249 F.3d at 164. “It is well
                                                                 held personally liable for constitutional violations merely
settled that, in order to establish a defendant’s individual
                                                                 “because [t]he[y] [are] in a ... position of authority” at
liability in a suit brought under   § 1983, a plaintiff must
                                                                 Great Meadow.        Wright v. Smith, 21 F.3d 496, 501 (2d
show ... the defendant’s personal involvement in the alleged
                                                                 Cir. 1994). Plaintiff does not plausibly allege that either of
constitutional deprivation.” Grullon v. City of New Haven,       these individuals failed to “act on information regarding the
720 F.3d 133, 138 (2d Cir. 2013). To establish personal          [allegedly] unlawful conduct” or otherwise acted with “gross
involvement, a plaintiff must show that:
                                                                 negligence.”     Reid, 2014 WL 4185195, at *12 (quoting
                                                                    Hayut v. State Univ. of N.Y., 352 F.3d 733, 753 (2d Cir.
            (1) the defendant participated                       2003)). 6
            directly in the alleged constitutional
            violation[;] (2) the defendant, after                 *14 Therefore, because the Complaint fails to allege that
            being informed of the violation                      any Defendant was “aware of facts from which the inference
            through a report or appeal, failed to                could be drawn that” the conditions at Great Meadow
            remedy the wrong[;] (3) the defendant                specifically posed a substantial risk of serious harm to
            created a policy or custom under which               Plaintiff, or that Defendants in fact drew such an inference,
            unconstitutional practices occurred, or
                                                                    Farmer, 511 U S. at 837, the Court dismisses Plaintiff’s
            allowed the continuance of such a
            policy or custom[;] (4) the defendant                Eighth Amendment claims. 7
            was grossly negligent in supervising
            subordinates who committed the
            wrongful acts[;] or (5) the defendant                                       III. Conclusion
            exhibited deliberate indifference to
            the rights of inmates by failing to                  For the foregoing reasons, Defendants' Motion To Dismiss
            act on information indicating that                   is granted. However, because this is the first adjudication
            unconstitutional acts were occurring.                of Plaintiff’s claims on the merits, the dismissal is without
                                                                 prejudice. If Plaintiff wishes to file an amended complaint,
                                                                 Plaintiff should include within that amended complaint
Id. at 139 (alterations, italics, and internal quotation marks   any changes to correct the deficiencies identified in this
omitted). In other words, “a plaintiff must plead that each      Opinion that Plaintiff wishes the Court to consider. The
Government-official defendant, through the official’s own        amended complaint will replace, not supplement, the original
                                                                 complaint. The amended complaint must contain all of
individual actions, has violated the Constitution.”    Iqbal,    the claims and factual allegations Plaintiff wishes the
556 U.S. at 676.                                                 Court to consider. The Court will not consider factual
                                                                 allegations contained in supplemental letters, declarations, or
Here, Plaintiff makes no allegations in his Complaint that       memoranda. If Plaintiff fails to abide by the 30-day deadline,
any Defendant actually knew of the alleged conditions, let       this Action may be dismissed with prejudice.
alone participated in their creation. See      Wright, 21 F.3d
at 501 (finding no personal involvement when the defendant
                                                                 SO ORDERED.
“was never put on actual or constructive notice of the [rule]
violation,” did not “create[ ] a policy or custom under which
the violation occurred,” and did not “act[ ] negligently in


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          13
Thomas v.Case 9:18-cv-00391-LEK-TWD
          DeCastro,                              Document
                    Not Reported in Fed. Supp. (2018)            70 Filed 04/23/20 Page 88 of 301


All Citations

Not Reported in Fed. Supp., 2018 WL 1322207




                                                     Footnotes


1      Plaintiff has submitted his Complaint as six separate causes of action across multiple ECF entries rather than
       as a singular Complaint. For ease of reference, the Court cites to the claims by each cause of action, and then
       to the ECF-generated page numbers stamped at the top of the given docket entry for that cause of action.
2      To the extent Plaintiff claims that Velez’s, DeCastro’s, or Encarnacion’s allegedly false misbehavior reports
       each by itself constituted a due process violation, such a claim fails. See Benitez v. Ham, No. 04-CV-1159,
       2009 WL 3486379, at *21 (N.D.N.Y. Oct. 21, 2009) (“[A] correctional officer’s filing of unfounded charges
       does not give rise to procedural due process liability.”) (citing   Freeman v. Rideout, 808 F.2d 949, 953–54
       (2d Cir. 1986)); see also Thomas v. Demeo, No. 15-CV-9559, 2017 WL 3726759, at *10 (S.D.N.Y. Aug. 28,
       2017) (same). However, the Court will address the allegations against DeCastro and Encarnacion in more
       detail within the context of Plaintiff’s First Amendment retaliation claims.
3      In any event, the DOCCS regulations governing disciplinary hearings provide that among the penalties that
       may be imposed is removal of an inmate from the IGRC. See 7 N.Y. Comp. Codes R. & Regs. § 254.7(a)
       (1)(d)(xi).
4      In fact, Plaintiff claims to have spoken “very highly of [Encarnacion]” when speaking to the investigators,
       (Third COA at 4), which would belie any claim that Plaintiff’s participation would result in a retaliatory motive
       on the part of Encarnacion were he to have known of it.
5      In his Sixth COA, Plaintiff names “J. Shusda” as a Defendant given his role as the Food Service Administrator
       at Great Meadow. However, this individual has never been listed as a Defendant on Plaintiff’s prison form
       complaint, has not been listed in the case caption on ECF, has not been issued a summons, and has not
       been served. Accordingly, the Court will not address any claims made against J. Shusda at this time.
6      Specifically, Plaintiff makes no allegation that LaChance knew of any blood spill in the showers, let alone that
       the amount of blood was significant or came from someone with HIV. As Defendants rightly note, Plaintiff
       himself did not even notice the blood during the duration of his shower, (see Fifth COA 19), and thus it
       is implausible that LaChance would have known without prompting from Plaintiff or any other individual in
       the area. Moreover, Plaintiff merely names Lindstrand as responsible for supervision at Great Meadow, but
       makes no further allegations that Lindstrand was ever made aware of any unsanitary conditions. (See Sixth
       COA 5–11.)
7      To the extent Plaintiff seeks injunctive relief regarding the mess hall conditions at Great Meadow, such relief
       would be moot given Plaintiff’s release from the facility. See     Salahuddin v. Goord, 467 F.3d 263, 272 (2d
       Cir. 2006) (“[A]n inmate’s transfer from a prison facility generally moots claims for declaratory and injunctive
       relief against officials of that facility.”); Pugh v. Goord, 571 F. Supp. 2d 477, 489 (S.D.N.Y. 2008) (explaining
       that “[w]here a prisoner has been released from prison, his [or her] claims for injunctive relief based on the
       conditions of his [or her] incarceration must be dismissed as moot” (italics omitted)).


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      14
Phillips v.Case  9:18-cv-00391-LEK-TWD
           LaValley,                               Document
                     Not Reported in F.Supp.3d (2014)                  70 Filed 04/23/20 Page 89 of 301


                                                                    The Court has reviewed Magistrate Judge Hummel's Report–
                                                                    Recommendation and Order—which thoroughly addresses
                  2014 WL 1202693
                                                                    this 60–page handwritten complaint—and accepts it in its
    Only the Westlaw citation is currently available.
                                                                    entirety.
             United States District Court,
                   N.D. New York.
                                                                    It is therefore
             Ralph Buck PHILLIPS, Plaintiff,
                           v.                                       ORDERED that the Report–Recommendation and Order
             T. LAVALLEY, et al., Defendants.                       (Dkt. No. 35) is accepted; and it is further

              No. 9:12–CV–609 (NAM/CFH).                            ORDERED that defendants' Rule 12(b)(6) motion (Dkt. No.
                            |                                       33) is granted in part and denied in part as follows:
                  Signed March 24, 2014.
                                                                    Dismissal is denied as to:
Attorneys and Law Firms
                                                                      • Plaintiff's Eighth Amendment excessive force claims
Ralph Buck Phillips, Malone, NY, pro se.                                against defendants James and Lee;

Eric T. Schneiderman, Attorney General for the State of New           • Plaintiff's Eighth Amendment deliberate indifference
York, Richard Lombardo, Esq., Assistant Attorney General,               claims regarding his mental health treatment against
The Capitol, Albany, NY, for Defendants.                                defendants Waldron, Berggren, and Savage; and

                                                                      • Plaintiff's Eighth Amendment deliberate indifference
      MEMORANDUM–DECISION AND ORDER                                     claims regarding his medically approved insoles against
                                                                        defendants Boudrieau, and Martin; and
Hon. NORMAN A. MORDUE, Senior District Judge.
                                                                    Dismissal is otherwise granted as to all other claims and
 *1 In this pro se inmate civil rights action, defendants move      defendants; and it is further
(Dkt. No. 33) for dismissal pursuant to Fed.R.Civ.P. 12(b)
(6). Plaintiff did not submit opposition to the motion. Upon        ORDERED that the following defendants are dismissed from
referral pursuant to  28 U.S.C. § 636(b)(1)(B) and Local            the case: T. LaValley; W. Allan; Menard; E. Bouissey; B.
Rule 72.3(c), United States Magistrate Judge Christian F.           Tucker; D. Amo; Bezio; C. Delutis; J. Delisle; P. Hutti; C.
Hummell issued a Report–Recommendation and Order (Dkt.              Trudeau; and Susan M. Rocque; and it is further
No. 35) recommending that the motion be granted in part and
denied in part.                                                     ORDERED that the Clerk of the Court is directed to serve
                                                                    copies of this MemorandumDecision and Order in accordance
Neither party has submitted an objection. The docket reflects       with the Local Rules of the Northern District of New York.
that plaintiff has twice refused service of the Report–
Recommendation and Order (Dkt. No. 36). “As a rule, a               IT IS SO ORDERED.
party's failure to object to any purported error or omission in a
magistrate judge's report waives further judicial review of the
point.”       Cephas v. Nash, 328 F.3d 98, 107 (2d Cir.2003).           REPORT–RECOMMENDATION AND ORDER
A pro se litigant must be given notice of this rule, see Frank
                                                                    CHRISTIAN F. HUMMEL, United States Magistrate Judge.
v. Johnson, 968 F.2d 298, 299 (2d Cir.1992); here, however,
the Report–Recommendation and Order provides the proper             Plaintiff pro se Ralph Buck Phillips, (“Phillips”), an inmate in
notice, and any failure to receive notice is due to plaintiff's     the custody of the New York State Department of Corrections
conduct. 1                                                          and Community Services (“DOCCS”), brings this action
                                                                    pursuant to   42 U.S.C. § 1983 alleging that the defendants,
                                                                    all employees of Clinton Correctional Facility, violated his


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Phillips v.Case  9:18-cv-00391-LEK-TWD
           LaValley,                               Document
                     Not Reported in F.Supp.3d (2014)                 70 Filed 04/23/20 Page 90 of 301


constitutional rights under the First and Eighth Amendments.       cage and “just scattered his paper work and property around
Compl. (Dkt. No. 1). Presently pending is defendants' motion       to create a mess” in retaliation for filing grievances. Id.
to dismiss pursuant to Fed.R.Civ.P. 12(b)(6) as to all claims
against all defendants. Dkt. No. 33. Phillips has not responded    The 20th Cause of Action is both a retaliation claim and
to the motion. For the following reasons, it is recommended        conditions of confinement claim. Compl. ¶ 124. Plaintiff
that defendants' motion be granted in part denied in part.         broke his cell door, so five days later Defendant Allan, along
                                                                   with Defendant Menard, put him in # 13 cage [described in
                                                                   paragraph 70 as not being swept or mopped and having loose
                                                                   and broken screws in the light fixture] which was unsanitary
                       I. Background
                                                                   in retaliation for “making his cell gate malfunction.” Id.
 *2 According to the lengthy and at times confusing
complaint, Plaintiff Phillips claims to have experienced a
multitude of constitutional violations while he was housed                                   3. Menard
at Clinton Correctional Facility (hereinafter “Clinton”). The
facts are related herein in the light most favorable to Phillips   The 1st Cause of Action in which Plaintiff describes how
as the non-moving party. See subsection II(A) infra.               Defendant Menard threatened him has been dismissed.
                                                                   Compl. ¶ 9.

                                                                   The 20th Cause of Action is both a retaliation claim and
                         1. LaValley
                                                                   conditions of confinement claim. Compl. ¶ 124. Plaintiff
In the 4th Cause of Action, Defendant Lavalley is accused          broke his cell door, so five days later Defendant Menard,
of denying Plaintiff use of ear plugs for a “serious medical       along with Defendant Allan, put him in # 13 cage (as
need.” As a result, Plaintiff is constantly deprived of any        described above and in paragraph 70) which was unsanitary
restful sleep and fails to experience peace at any time.           in retaliation for “making his cell gate malfunction.” Id.
Defendant LaValley allegedly did this in a “malicious
context” because he is aware of the excessive noise. Compl.
¶¶ 20–21.                                                                            4. Boudrieau & Martin

In the 9th Cause of Action, Plaintiff claims he filed a            In the 8th Cause of Action, Plaintiff claims both defendants
grievance against LaValley which caused him to retaliate           confiscated the medically approved insoles for Plaintiff's
against Plaintiff and take photos off the Plaintiff's cell wall,   medical boots by falsely making the metal detection device
which Plaintiff was previously allowed to have. Compl. ¶¶          beep over his boots. Compl. ¶¶ 38, 40. Plaintiff claims
44–45.                                                             this was done to harass and retaliate against Plaintiff for a
                                                                   sarcastic comment he made to Defendant Martin. Id. ¶¶ 40,
                                                                   42. Without the insoles in his boots, Plaintiff got blisters and
                                                                   had “significant pain” in his heels and arches because his
                           2. Allan
                                                                   boots, no longer fit properly. Id. ¶ 42.
The 3rd and 21st Causes of Action accuse Defendant Allan of
tampering with Plaintiff's legal mail. Compl. ¶¶ 17–19, 76–
77. Plaintiff filed grievances against Defendant Allan, which                                5. Delutis
Plaintiff claims caused Defendant Allan to tamper with his
legal mail. Defendant Allan's tampering led to Plaintiff not        *3 In the 19th Cause of Action, Plaintiff claims that
being able to answer the motion to dismiss in this case. Id.       Defendant Delutis should have given direction to someone to
                                                                   clean the cells since they are “not being adequately cleaned”
In the 10th Cause of Action, Plaintiff filed a grievance           and he is the SHU supervisor. Compl. ¶ 70.
against Defendant Allan for harassment and retaliation for
what Plaintiff claims were malicious and excessive cell frisks.    In the 22nd Cause of Action, Plaintiff claims his Eighth
Compl. ¶ 49. It appeared to Plaintiff that someone entered his     Amendment rights were violated when Delutis fabricated a
                                                                   scenario to harm plaintiff by placing him in an unsanitary cell


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Phillips v.Case  9:18-cv-00391-LEK-TWD
           LaValley,                               Document
                     Not Reported in F.Supp.3d (2014)                 70 Filed 04/23/20 Page 91 of 301


while overseeing a cell frisk. Compl. ¶ 126. Plaintiff describes   In the 2nd Cause of Action, Plaintiff claims his Eighth
the cell as “smelling like a zoo” and “generally filthy,” with     Amendment rights were violated when Defendant James
the sink appearing to “not have been cleaned in months.” Id.       yanked the chain holding Plaintiff's handcuffs which caused
¶ 82. Plaintiff states that “approximately an hour elapsed”        “blistering fire” in his wrists and his hands “felt numb and
between when he was taken out of this cell, placed in the          fuzzy.” Compl. ¶ 12. Plaintiff contends James “appeared to
unsanitary cell and ultimately brought to another cell. Compl.     be really attempting to snap plaintiff's wrists” by putting all
¶ 83. Phillips contends that within the new cell the “pillow       of his weight onto the chain. Id. ¶ 12. James later roughly
and mattress were both fouled” and it “smelled bad.” Id. ¶ 84.     shoved Plaintiff into the wall “in an attempt to ram his face
Plaintiff tore the pillow and blanket to pieces and advised the    into the wall.” Id. ¶ 13. James then put Plaintiff back in his
facility Captain 1 of his mattress conditions. Id. ¶¶ 84–85. The   cell, removed the cuffs, and slapped Plaintiff's hands “hard.”
Captain, once made aware of the cell conditions, provided          Id. ¶ 14.
Plaintiff with a new mattress. Id. ¶ 45. Defendant Delutis,
the area supervisor of The Special Housing Unit (“SHU”) 2
was asked by Plaintiff to inspect Defendant Delisle while                                   9. Bouissey 5
he conducted the cell frisk. Plaintiff heard both Defendants
“whispering in his cage and then brief laughter.” Id. ¶ 79.         *4 The 5th Cause of Action claims Defendant Bouissey
Defendant Delutis told Plaintiff the frisk was going according     violated Plaintiff's Eighth Amendment rights by denying him
to rules and regulations and that he “will not tell staff how to   use of the restroom. Compl. ¶ 23. Plaintiff says he was
conduct a cell frisk, they do as they want, you don't like it,     deliberately ignored when he requested use of the bathroom
you know what you gotta do.” Id. ¶ 79.                             on the monitoring camera while out in the exercise yard and
                                                                   therefore relieved himself in a drain ditch, which caused him
                                                                   to receive a “false” behavior report 6 . Id. ¶ 22.

                         6. Delisle 3

In the 22nd Cause of Action, as described in the paragraph
                                                                                              10. Lee 7
above, Defendant Delisle is accused of fabricating a scenario
to harm Plaintiff with Defendant Delutis by placing him in         In the 13th Cause of Action, Plaintiff claims Defendant Lee
an unsanitary cell during the cell search. Compl. ¶¶ 78, 81–       gave him his kosher meal with dirty gloves and when Plaintiff
82, 84.                                                            objected to it, Lee slammed the hatch down on Plaintiff's
                                                                   hand, “applying his weight down in an effort to harm plaintiff
                                                                   and keep him pinned.” Compl. ¶¶ 57–58. After this exchange,
                                                                   Lee did not give Plaintiff the rest of his meal. Id. ¶ 58.
                         7. Tucker 4

In the 11th Cause of Action, Plaintiff claims Defendant            The 16th Cause of Action alleges an Eighth Amendment
Tucker retaliated against him for a previous comment Plaintiff     violation when Lee denied Plaintiff outside exercise on one
made the night before, which spurred a retaliatory cell frisk.     occasion. Compl. ¶ 64.
Compl. ¶ 51. Plaintiff claims his property was strewn about
and someone spit tobacco juice into Plaintiff's bread. Plaintiff
also claims this was cruel and unusual punishment. Id. ¶¶ 52–
                                                                                             11. Bezio 8
53.
                                                                   In the 17th Cause of Action, Defendant Bezio denied Plaintiff
In the 12th Cause of Action, Plaintiff filed a grievance against   his outside recreation time for “running his mouth.” Compl.
Tucker for stealing his pillow and not receiving a replacement     ¶ 66.
for multiple weeks. Compl. ¶ 55.


                                                                                        12. Amo & Rocque
                           8. James



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
Phillips v.Case  9:18-cv-00391-LEK-TWD
           LaValley,                               Document
                     Not Reported in F.Supp.3d (2014)                   70 Filed 04/23/20 Page 92 of 301


In the 14th Cause of Action, Plaintiff contends his Eighth           status and she could not help him. Id. ¶ 25. Plaintiff filed
Amendment rights were violated when the Defendants (the              requests with Defendants Waldron and Berggren to receive
Food Service Administrator and Head Cook) gave Plaintiff a           mental health services and was ignored. Id . ¶ 26. Plaintiff
contaminated kosher tray that had a cockroach on it and was          also sent identical mental health requests to outside agencies
missing 2 jellies. Compl. ¶ 60. Plaintiff was denied another         and his requests were met with negative responses. Id. ¶
tray. Id.                                                            27. According to Plaintiff, “many responses were evidently
                                                                     constructed in a fashion as to ‘cover’ themselves as well as
                                                                     the facility at Clinton.” Id.
                          13. Trudeau

In the 25th Cause of Action, Plaintiff contends Defendant                                     16. Savage
Trudeau delivered a regular meal to Plaintiff instead of a
kosher meal while Plaintiff was housed in OBS. Compl. ¶ 99.           *5 The 7th Cause of Action claims that Defendant Savage
Plaintiff claims it was “obvious he was being denied his meal        was walking around and Plaintiff stopped him to ask some
purposely since all concerned were aware he was in OBS.”             questions about his mental health file. Compl. ¶ 31. Plaintiff
Id. Plaintiff asked Trudeau to get his kosher breakfast and was      claims he talked with Savage who told him, “you know how
denied his meal. Id.                                                 things ‘work’ when it concerns you.” Id. Plaintiff claims
                                                                     Savage approached him a few months later and asked him
                                                                     if he wanted to come out of his cell to “talk.” Id. ¶ 33.
                                                                     Plaintiff claims this was the last time he had a “bonafide
                          14. Hutti 9                                interview” regarding his mental health and during this time.
                                                                     Plaintiff explained all of the symptoms he was experiencing.
In the 24th Cause of Action, Defendant Hutti allegedly placed
                                                                     Id. Savage told Plaintiff he may have a “legitimate anxiety
Plaintiff in a secure area (2–company shower) and kept
                                                                     issue” and said he would get Plaintiff an opportunity to
him there for two hours while Hutti and plumbers were in
                                                                     speak to Dr. Berggren personally. Id. Such opportunity never
Plaintiff's cell due to flooding from “action by Defendant and/
                                                                     occurred. Id. ¶ 34.
or civilian plumbers which caused the flooding.” Compl. ¶
93. After being taken from the shower, Plaintiff was taken to
                                                                     This action followed.
a new cell and noticed “there was no mat nor pillow [and] the
cage was disgusting.” Id. ¶ 94. Plaintiff also notes the sink and
toilet had not been cleaned for some time and the sink gave
off a strong smell “like sewage.” Id. Hutti brought Plaintiff                                II. Discussion
his kosher meal in that cage and Plaintiff told Hutti to put the
kosher meal in his usual cell because “he had no intentions of
                                                                                         A. Legal Standard
attempting to consume food in such an obviously foul cage.”
Id. ¶ 95. Plaintiff then “heard his tray being tossed in the trash   A motion to dismiss a complaint, brought pursuant to Rule
can.” Id. Plaintiff claims he was in this cell for one hour before   12(b) (6) of the Federal Rules of Civil Procedure calls
being returned to his regular cell. Id. ¶ 96.                        upon a court to gauge the facial sufficiency of that pleading
                                                                     using a pleading standard which, though unexacting in
                                                                     its requirements, “demands more than an unadorned, the-
                  15. Waldron & Berggren                             defendant-unlawfully-harmed me accusation” in order to
                                                                     withstand scrutiny.    Ashcroft v. Iqbal, 556 U.S. 662, 678,
In the 6th Cause of Action, Plaintiff stopped Defendant
                                                                     129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell Atl. Corp.
Waldron during her weekly round to tell her that he needed
                                                                     v. Twombly, 550 U.S. 554, 555 (2007)). Under Rule 8(a)(2)
to privately speak with her about his mental health because
                                                                     of the Federal Rules of Civil Procedure, “a pleading must
he was experiencing “severe mental and emotional issues for
                                                                     contain a ‘short and plain statement of the claim showing
which he had not previously been subjected to.” 10 Compl. ¶          that the pleader is entitled to relief.’ “ Iqbal, 556 U.S.
24. Defendant Waldron replied there was nothing she could            677–78 (quoting Fed.R.Civ.P. 8(a)(2)). While modest in its
do for Plaintiff because he was in administrative segregation        requirements, that rule commands that a complaint contain



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Phillips v.Case  9:18-cv-00391-LEK-TWD
           LaValley,                               Document
                     Not Reported in F.Supp.3d (2014)                  70 Filed 04/23/20 Page 93 of 301


more than mere legal conclusions. See      id. at 679 (“While
legal conclusions can provide the framework of a complaint,
they must be supported by factual allegations.”).                                      B. First Amendment

In deciding a Rule 12(b)(6) dismissal motion, the court must        Phillips alleges that his First Amendment rights were violated
accept the material facts alleged in the complaint as true          when he was denied kosher meals intermittently while
and draw all inferences in favor of the non-moving party.           incarcerated at Clinton Correctional Facility.

   Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167         The First Amendment protects the right to free exercise of
L.Ed.2d 1081 (2007) (citing Twombly, 550 U.S. at 555–56);
                                                                    religion. See generally    Cutter v. Wilkinson, 544 U.S. 709,
see also    Cooper v. Pate, 378 U.S. 546, 546, 84 S.Ct. 1733,       719, 125 S.Ct. 2113, 161 L.Ed.2d 1020 (2005). “Prisoners
12 L.Ed.2d 1030 (1964);        Miller v. Wolpoff & Abramson,        have long been understood to retain some measure of the
L.L.P., 321 F.3d 292, 300 (2d Cir.2003); Burke v. Gregory,          constitutional protection afforded by the First Amendment's
356 F.Supp.2d 179, 182 (N.D.N.Y.2005) (Kahn, J.). However,          Free Exercise Clause.”     Ford v. McGinnis, 352 F.3d 582,
the tenet that a court must accept as true all of the allegations
contained in a complaint does not apply to legal conclusions.       588 (2d Cir.2003) (citing     Pell v. Procunier, 417 U.S. 817,
                                                                    822 (1974)). This right is not absolute and can be limited
   Iqbal, 556 U.S. at 678.                                          due to the inmate's “incarceration and from valid penological
                                                                    objectives—including deterrence of crime, rehabilitation of
To withstand a motion to dismiss, “a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim      prisoners, and institutional security.” O'Lone v. Estate of
                                                                    Shabazz, 482 U.S. 342, 348, 107 S.Ct. 2400, 96 L.Ed.2d 282
to relief that is plausible on its face.’ “   Iqbal, 556 U.S. at
                                                                    (1987) (citations omitted); see also    Benjamin v. Coughlin,
678 (quoting Twombly, 550 U.S. at 570); see also       Ruotolo      905 F.2d 571, 574 (2d Cir.1990) (“The governing standard
v. City of New York, 514 F.3d 184, 188 (2d Cir.2008). As            is one of reasonableness, taking into account whether the
the Second Circuit has observed, “[w]hile Twombly does not          particular regulation ... is reasonably related to legitimate
require heightened fact pleading of specifics, it does require      penological interests.”) (citations omitted).
enough facts to ‘nudge plaintiffs' claims across the line from
conceivable to plausible.’ “   In re Elevator Antitrust Litig.,     The Turner Court determined that the four factors to be
502 F.3d 47, 50 (2d Cir.2007) (quoting Twombly, 550 U.S. at         considered are: 1) whether there is a rational relationship
570) (alterations omitted).                                         between the regulation and the legitimate government
                                                                    interests asserted; 2) whether the inmates have alternative
 *6 When assessing the sufficiency of a complaint against           means to exercise the right; 3) the impact that accommodation
this backdrop, particular deference should be afforded to a pro     of the right will have on the prison system; and 4) whether
se litigant, whose complaint merits a generous construction         ready alternatives exist which accommodate the right and
by the court when determining whether it states a cognizable        satisfy the governmental interest.     Benjamin, 905 F.2d at
cause of action.     Erickson, 551 U.S. at 94 (“ ‘[A] pro           574 (citing Turner v. Safely, 483 U.S. 78, 89–91 (1987).
se complaint, however inartfully pleaded, must be held
to less stringent standards than formal pleadings drafted
by lawyers.’ “ (quoting    Estelle v. Gamble, 429 U.S.                          1. Failure to Provide Kosher Meals
97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976)) (internal
                                                                    The Second Circuit has held “that prison authorities must
citation omitted));      Sealed Plaintiff v. Sealed Defendant,      accommodate the right of prisoners to receive diets consistent
537 F.3d 185, 191 (2d Cir.2008) (“[W]hen a plaintiff
proceeds pro se, a court is obliged to construe his pleadings       with their religious scruples.”    Kahane v. Carlson, 527
liberally.” (internal quotation marks and alterations omitted));    F.2d 492, 495 (2d Cir.1975). This includes providing kosher
Kaminski v. Comm'r of Oneida Cnty. Dep't of Soc. Servs.,            food to those of the Jewish faith. Bass v. Coughlin, 800
804 F.Supp.2d 100, 104 (N.D.N.Y.2011) (Hurd, J.) (“A pro se         F.Supp. 1066, 1071 (N.D.N.Y.1991) (citing            Kahane,
complaint must be read liberally.”).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            5
Phillips v.Case  9:18-cv-00391-LEK-TWD
           LaValley,                               Document
                     Not Reported in F.Supp.3d (2014)                 70 Filed 04/23/20 Page 94 of 301


527 F.2d 492). Therefore, to “deny prison inmates the              “Interference with legal mail implicates a prison inmate's
provision of food that satisfies the dictates of their faith ...   rights to access to the courts and free speech as guaranteed
unconstitutionally burden[s] their free exercise rights.”          by the First and Fourteenth Amendments to the U.S.
  McEachin v. McGuinnis, 357 F.3d 197, 203 (2d Cir.2004).          Constitution.”       Davis v. Goord, 320 F.3d 346, 351 (2d
“Courts, however, are reluctant to grant dietary requests          Cir.2003). In order” [to state a claim for denial of access to
where the cost is prohibitive, or the accommodation is             the courts, including those premised on] interference with
                                                                   legal mail ... a plaintiff must allege [that a defendant caused
administratively unfeasible.”     Benjamin, 905 F.2d at 579.
                                                                   ‘actual injury,’ i.e.] took or was responsible for actions that
                                                                   ‘hindered [a plaintiff's] efforts to pursue a legal claim.”
 *7 The denial of three kosher meals, on three separate
                                                                   Id. (citations and internal quotation marks omitted). Such
occasions, did not constitute more than a de minimus burden.
                                                                   injury must affect “a non-frivolous legal claim [which] had
See    McEachin, 357 F.3d at 203 n. 6 (holding that, “[t]here      been frustrated or was being impeded due to the actions of
may be inconveniences so trivial that they are most properly
                                                                   prison officials.” Warburton v. Underwood, 2 F.Supp .2d
ignored ... [thus] the time-honored maxim ‘de minimis non
                                                                   306, 312 (W.D.N.Y.1998) (citations and internal quotation
curat lex’ 11 applies.”); see also Rapier v. Harris, 172 F.3d
                                                                   marks omitted);      Shine v. Hofman, 548 F.Supp.2d 112,
999, 1006 n. 4 (7th Cir.1999) (“De minimis burdens on the
                                                                   117–18 (D.Vt.2008) (explaining that actual injury “is not
free exercise of religion are not of constitutional dimension.”)
                                                                   satisfied by just any type of frustrated legal claim because
(citations omitted); Thomas v. Picio, No. 04–CV–3174, 2008
                                                                   the Constitution guarantees only the tools that inmates need
WL 820740, at *6 n. 8 (S.D.N.Y. Mar.26, 2008) (finding
                                                                   in order to attack their sentences ... and ... challenge the
that the denial of all kosher meals for one or two days
                                                                   conditions of their confinement.”) (internal quotation marks
was “not a substantial burden” which was actionable) (Ex.
                                                                   and citations omitted). Accordingly, without identification of
A). 12 Similar to the plaintiff in Thomas, Philips was denied      the underlying action which was prejudiced, actual injury,
three individual meals on three separate days, with no other       and by extension a First Amendment violation, cannot be
complaints of meal problems thereafter. Such denials resulted
in a de minimis burden on Philips' religious practice.             established. See      Christopher v. Harbury, 536 U.S. 403,
                                                                   415, 122 S.Ct. 2179, 153 L.Ed.2d 413 (2002) (“[T]he
Furthermore, the cessation of the diet was based mostly            underlying cause of action ... is an element that must be
upon a miscommunication between defendants and Philips,            described in the complaint, just as much as allegations must
or by Philips denying his meal. This behavior was, at worst,       describe the official acts frustrating the litigation.”).
negligence on behalf of the staff which is insufficient to
                                                                    *8 Phillips alleges in his first claim that defendant Allan
establish liability under § 1983.    Davidson v. Cannon,           began impeding his access to the courts in 2006 when Allan
474 U.S. 344, 347, 106 S.Ct. 668, 88 L.Ed.2d 677, (1986)           took over mail watch duties. However, Phillips has failed to
(holding “that    § 1983 provides no remedy for the ...            plead with any specificity what the underlying action was that
negligence found in this case”) (internal quotation marks and      had supposedly been prejudiced or what hindrance resulted
                                                                   to Phillips' underlying legal claim. Accordingly, defendant's
citations omitted);   Poe v. Leonard, 282 F.3d 123, 145
                                                                   motion as to this claim should be granted.
(2d Cir.2002) (“[M]ere negligence is insufficient as a matter
of law to state a claim under      section 1983.”) (citations      In Phillips second claim, he alleges that in 2011 an Article
omitted). As such, he has failed to state a First Amendment        78 claim was not received by the courts until approximately
claim.                                                             one month after it was sent. Phillips broadly contends that
                                                                   “there was no reason why plaintiff's document should have
Accordingly, defendants' motion as to Defendant's Lee,             been delayed.” In the same claim, plaintiff states he believes
Trudeau and Hutti under this claim should be granted.              Allan also prevented the filing of his “motion in opposition”
                                                                   to defendant's motion to dismiss which resulted in the Article
                                                                   78 being dismissed for failure to reply. However, Phillips has
                                                                   failed to identify with any sort of specificity the underlying
            2. Access to Courts and Legal Mail
                                                                   legal claim or demonstrate that it was meritorious. Therefore,
                                                                   because conclusory assertions are insufficient to state a claim


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            6
Phillips v.Case  9:18-cv-00391-LEK-TWD
           LaValley,                               Document
                     Not Reported in F.Supp.3d (2014)                       70 Filed 04/23/20 Page 95 of 301


                                                                         prior incident with LaValley. Defendant LaValley supposedly
under 42 U.S.C. § 1983, defendants' motion as to this claim
                                                                         forced Plaintiff to remove photos off of his cell wall that he
should be granted.
                                                                         was previously allowed to have. While filing of grievances is
                                                                         protected conduct, the adverse action of removing photos off
                                                                         of a cell wall is so de minimis, that it “falls outside the ambit of
                          3. Retaliation
                                                                         constitutional protection.”      Davis, 320 F.3d at 353 (citing
Courts have been cautioned to approach First Amendment                       Dawes, 239 F.3d 489). Therefore, defendants' motion as to
retaliation claims by prisoners with skepticism and particular           this claim should be granted.
care. See e.g.,      Davis v. Goord, 320 F.3d 346, 352 (2d
Cir.2003) (citing      Dawes v. Walker, 239 F.3d 489, 491 (2d
                                                                                                      b. Allan
Cir.2001), overruled on other grounds by      Swierkiewicz v.
Sorema, NA, 534 U.S. 506, 122 S.Ct. 992, 152 L.Ed.2d 1                   The facts as to the alleged retaliation by defendant Allan are
(2002)). However, that does not mean that such claims are                somewhat unclear, however it appears that after Plaintiff filed
automatically to be dismissed. Such a claim can survive a                a grievance against Allan and then Plaintiff returned to his cell
defendant's motion to dismiss, but only if plaintiff alleges             and found his paperwork and property scattered around “to
facts tending to establish that (1) the speech or conduct                create a mess .” It appears that Plaintiff is alleging defendant
that led to the allegedly retaliatory conduct is the sort of             Allan is responsible for the state of his cell.
speech or conduct that is protected by the Constitution; (2)
defendant(s) took adverse action against the plaintiff; and (3)
                                                                         Plaintiff alleges that Allan's retaliatory searches 13 resulted
there is a causal connection between the protected speech or
                                                                         in the seizure of some of his property and the “trashing” of
activity and the adverse action. See    Jones v. Harris, 665             his cell. While the filing of grievances is protected conduct,
F.Supp.2d 384, 398 (S.D.N.Y.2009). These allegations may                 the cell search does not appear to establish adverse action.
not be conclusory; they must have some basis in specific                 Plaintiff may be
facts that are not inherently implausible on their face. See
   Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949,                  suggesting that these searches were unusually punitive and
173 L.Ed.2d 868 (2009);     South Cherry Street LLC v.                     so were out of the ordinary[. However,] plaintiff alleges
Hennessee Group LLC, 573 F.3d 98, 110 (2d Cir.2009).                       no facts tending to show that, in an ordinary random cell
                                                                           search, property is not seized and cells are not turned upside
Furthermore, ‘[o]nly retaliatory conduct that would deter                  down and inside out. It is to be expected that cell searches
a similarly situated individual of ordinary firmness from                  will disrupt, not only the prisoner's life, but also the living
exercising his ... constitutional rights constitutes an adverse            conditions inside the cell; and since one purpose of a
action[;] ... [if a] retaliatory act is ... de minimis, ... [it falls]     cell search is to locate and recover contraband, the court
                                                                           cannot turn a blind eye to the fact that prisoner property is
outside the ambit of constitutional protection.”              Davis,
                                                                           sometimes seized when cells are searched.”
320 F.3d at 353 (citing      Dawes, 239 F.3d 489). In this
                                                                              Jones v. Harris, 665 F.Supp.2d 384, 398
regard, prisoners may be required to tolerate more than
                                                                           (S.D.N.Y.2009). Phillips has failed to allege any facts
public employees or average citizens before a purportedly
                                                                           demonstrating that the searches (regardless of who
retaliatory action taken against them is considered adverse,
                                                                           conducted or ordered them or how disruptive they were)
      Thaddeus–X v. Blatter, 175 F.3d 378, 392–93 (6th Cir.,               were so much a departure from the norm as to be
1999).                                                                     greater than a de minimis disruption, or to qualify as
                                                                           conduct that would deter an individual of ordinary firmness
                                                                           from exercising his constitutional rights. Id. Accordingly,
                                                                           defendants' motion as to this claim should be granted.
                            a. LaValley

 *9 Phillip's alleges that defendant LaValley retaliated                                            c. Menard
against him after Phillip's filed a grievance regarding a


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     7
Phillips v.Case  9:18-cv-00391-LEK-TWD
           LaValley,                               Document
                     Not Reported in F.Supp.3d (2014)                 70 Filed 04/23/20 Page 96 of 301


Defendant Menard is accused of putting Plaintiff in an
                                                                   provision of medical care.     Hathaway v. Coughlin, 37 F.3d
“unsanitary cell” in retaliation for Phillip's making his cell
gate malfunction five days prior. Plaintiff fails to meet his      63, 66 (2d Cir.1994). The test for a § 1983 claim is twofold.
burden of demonstrating the first prong of a plausible claim,      First, the prisoner must show that the condition to which he
because destruction of prison property is not a constitutionally   was exposed was sufficiently serious.     Farmer, 511 U.S. at
protected action. 14 Accordingly, defendants' motion as to         834. Second, the prisoner must show that the prison official
this claim should be granted.                                      demonstrated deliberate indifference by having knowledge of
                                                                   the risk and failing to take measures to avoid the harm. Id.
                                                                   “[P]rison officials who actually knew of a substantial risk to
                                                                   inmate health or safety may be found free from liability if they
                    d. Boudrieau & Martin
                                                                   responded reasonably to the risk, even if the harm ultimately
Defendants Boudrieau and Martin are jointly accused of             was not averted.” Id. at 844.
removing Plaintiff's medically approved insoles from his
boots, which caused him blistering and “significant pain”
in retaliation for a sarcastic comment made by Plaintiff                          1. Conditions of Confinement
to defendant Martin. However, making sarcastic comments
to Correctional Officers is not conduct protected by the           “The Constitution does not mandate comfortable prisons but
             15
Constitution , therefore defendants' motion as to this claim       neither does it permit inhumane ones, and it is now settled that
should be granted.                                                 the treatment a prisoner receives in prison and the conditions
                                                                   under which he is confined are subject to scrutiny under
                                                                   the Eighth Amendment.”          Farmer, 511 U.S. at 832. This
                          e. Tucker                                includes the right to “receive adequate food, clothing, shelter,
                                                                   and medical care....” Id. (citations omitted). As with other
 *10 Plaintiff claims that he made a comment to defendant          Eighth Amendment claims, a “plaintiff must satisfy both an
Tucker which caused him to retaliate against Plaintiff by
                                                                   objective ... and subjective test.” Jolly v. Coughlin, 76 F.3d
doing a cell frisk the following evening which caused
                                                                   468, 480 (2d Cir.1996) (citations omitted). Thus, “a prisoner
Plaintiff's property to become “strewn about,” and “someone”
                                                                   may prevail only where he proves both an objective element
supposedly spit tobacco juice into his bread. Plaintiff does
                                                                   —that the prison officials' transgression was sufficiently
not meet the burden of proof here because he has not
                                                                   serious—and a subjective element—that the officials acted, or
established an engagement in protected conduct. “Inmates
                                                                   omitted to act, with a sufficiently culpable state of mind ....“
have no reasonable expectation of privacy in their prison
cells[; therefore Phillips] ha[s] no constitutional right to be        Phelps v. Kapnolas, 308 F.3d 180, 185 (2d Cir.2002)
free from cell searches of any kind, including retaliatory cell    (internal quotation marks and citations omitted).

searches.” See    Rodriguez v. McClenning, 399 F.Supp.2d             The objective prong can be satisfied by conditions of
228 at 239 (2005). Accordingly, defendants' motion as to this        confinement ... [which] in combination [constitute an
claim should be granted.                                             Eighth Amendment violation] when each would not do so
                                                                     alone ... [such as] when the conditions have a mutually
                                                                     enforcing effect that produces the deprivation of a single,
                    C. Eighth Amendment                              identifiable human need such as food, warmth, or exercise
                                                                     —for example, a low cell temperature at night combined
The Eighth Amendment explicitly prohibits the infliction             with a failure to issue blankets.
of “cruel and unusual punishment.” U.S. Const. amend.
VIII. Eighth Amendment obligations include the duty to              *11     Davidson v. Murray, 371 F.Supp.2d 361, 370
protect prisoners from other known harms.      Farmer v.           (W.D.N.Y.2005) (citations omitted). However, “[n]othing so
Brennan, 511 U.S. 825, 829, 114 S.Ct. 1970, 128 L.Ed.2d            amorphous as overall conditions can rise to the level of cruel
811 (1970); Matthews v. Armitage, 36 F.Supp.2d 121, 124            and unusual punishment when no specific deprivation of a
(N.D.N.Y.1999) (citations omitted). It also includes the           single human need exists.” Id. (citing        Wilson v. Seiter,



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           8
Phillips v.Case  9:18-cv-00391-LEK-TWD
           LaValley,                               Document
                     Not Reported in F.Supp.3d (2014)                 70 Filed 04/23/20 Page 97 of 301


501 U.S. 294, 304–05, 111 S.Ct. 2321, 115 L.Ed.2d 271
                                                                      Kee v. Hasty, No. 01–CV2123 (KMW)(DF), 2004 WL
(1991)). The subjective prong requires “a prison official [to]
                                                                   807071 at *26 n. 24 (S.D.N.Y. Apr. 14, 2004) (Freeman, M.J.)
have a sufficiently culpable state of mind ..., of deliberate
                                                                   (Report and Recommendation) (Ex. D)), see also McNatt v.
indifference to inmate health or safety.”    Farmer, 511 U.S.      Unit Manager Parker, No. 99–CV1397 (AHN), 2000 WL
at 834 (citations omitted).
                                                                   307000 at *4 (D.Conn.2000) (Ex. E); Whitnack v. Douglas
                                                                   County, 16 F.3d 954, 955–58 (8th Cir.1994) (reversing jury
                                                                   verdict for plaintiff and finding no violation based on 24
                    a. Allan and Menard                            hour exposure to vomit in sink, dried feces on toilet seat
                                                                   and dried urine puddles on floor before cleaning supplies
Defendant's Allan and Menard are accused of placing                were made available); Prellwitz v. Anderson, No. 07–CV–
Plaintiff in an unsanitary cell in retaliation for breaking        2120 (PAM/JSM), 2007 WL 2033804 at *2–*3 (D.Minn. July
his cell door. However, the allegations do not supply any          12, 2007) (granting motion to dismiss under 28 U.S.C. §
more detail explaining what made the cell unsanitary, let          1915A(b) where waste water on cell floor lasted only three
alone a substantial risk of serious harm. See Hamilton v.          hours and odor of inoperable toilet lasted six hours) (Ex.
Fischer, No. 10–CV–1066 (MAD/RFT), 2012 WL 987374,
at *8 (N.D.N.Y. Feb.29, 2012) (“allegations of unsanitary          F);     Odom v. Keane, No. 95–CV–9941 (SS), 1997 WL
conditions that are general in nature and do not specify any       576088 at *5 (S.D.N.Y. Sept.17, 1997)[19] (Sotomayor, D.J.)
particularized facts regarding the level of hygiene do not state   (condition where toilet failed to flush between 9 p.m. and 7
a claim upon which relief can be granted.”) (internal quotation    a.m. for several months “does not amount to cruel and unusual
marks and citations omitted) (Ex. B). Additionally, no facts       punishment”) (Ex. G); Evans v. Fogg, 466 F.Supp. 949, 950
were alleged that suggest either Defendant Allan or Menard         (S.D.N.Y.1979) (Lasker, D.J.) (“To be kept in a refuse-strewn
acted with deliberate indifference to Phillips' safety.            cell for 24 hours and in a flooded cell (a condition resulting
                                                                   from [plaintiff's] own acts) for two days is a rough experience,
Accordingly, defendants' motion as to this claim should be         but, since neither condition persisted for more than a limited
granted.                                                           period of time, it cannot be said that the condition amounted
                                                                   to cruel and unusual punishment.”)). Thus, even crediting
                                                                   Plaintiff's allegations as true, because he only spent an hour
                                                                   in that cell has failed to satisfied the objective prong of the
                    b. Delutis and Delisle                         analysis.

Defendant's Delutis and Delisle are accused of placing
                                                                   *12 Additionally, a plaintiff cannot succeed on an Eighth
Plaintiff in an unsanitary cell which Plaintiff describes as
                                                                   Amendment claim where there is no genuine issue of fact
“smelling like a zoo” and “generally filthy,” with the sink
appearing to “not have been cleaned in months.” Plaintiff          that defendants were deliberately indifferent. See       Ortiz
states that “approximately an hour elapsed” when he was            2011 WL 2638137, at *8. In this case, Plaintiff was provided
taken out of this cell and brought to another cell. Phillips       with a new mattress when he informed staff about his need
contends that in the new cell he was brought to the “pillow        for a new one. This behavior does not indicate deliberate
and mattress were both fouled” and it “smelled bad.” Plaintiff     indifference to Phillips' condition and therefore based on the
tore the pillow and blanket to pieces and advised the facility     above, defendants' motion as to this claim should be granted.
Captain of his mattress conditions. The Captain, once made
aware of these conditions, provided Plaintiff with a new
mattress.                                                                                c. Amo & Roque

In this case, Plaintiff was held in these conditions for           Defendants Amo and Roque are accused of providing Plaintiff
approximately one hour. “The Eighth Amendment is                   with a “contaminated” Kosher tray that was missing two
generally not violated ... where unsanitary conditions are         jellies but included a cockroach. Plaintiff then claims that he
temporary.”    Ortiz v. Department of Correction of the            requested and was denied receiving a different tray. Plaintiff
City of New York, No. 08–CV–2195 (RJS)(HBP), 2011 WL               has failed to allege any harm or deprivation of a singular
2638137, at *7 (S.D.N.Y.Arp.29, 2011) (Ex. C) (quoting             human need. According, these allegations are insufficiently



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             9
Phillips v.Case  9:18-cv-00391-LEK-TWD
           LaValley,                               Document
                     Not Reported in F.Supp.3d (2014)                 70 Filed 04/23/20 Page 98 of 301


serious to sustain an Eighth Amendment conditions of                *13 Defendants LaValley, Tucker and Bouissey are accused
                                                                   of denying Plaintiff of what he claims are “basic human
confinement claim. See Govan v. Campbell, 289 F.Supp.2d
                                                                   needs” under the Eighth Amendment. In three separate and
289, 296–97 (N.D.N.Y.2003) (allegations that shower stalls
                                                                   unrelated instances, Phillips alleges he was denied (1) ear
had rust bubbles, birds were permitted to fly within the
                                                                   plugs by defendant LaValley; (2) a pillow by defendant
cells, and that the prison had “cockroach problems” were
                                                                   Tucker; and (3) use of the restroom while in the exercise yard
insufficient to state an Eighth Amendment claim, especially
                                                                   by defendant Bouissey.
since plaintiff failed to identify how he was harmed by such
conditions). Defendants' motion as to this claim should be
                                                                   However, even assuming the truth of these factual allegations,
granted.
                                                                   they are the type of de minimis deprivations that fail to state
                                                                   a constitutional claim. Phelan v. Zenzen, No. 10–CV6704
                                                                   CJS, 2012 WL 5420423, at *5 (W.D.N.Y. Nov.6, 2012)
                          d. Hutti 16                              (stating that the denial of a pillow for several nights did
                                                                   not violate Eighth Amendment) (Ex. H); see also, Gillard v.
Defendant Hutti is accused of moving Plaintiff to a secure area    Rovelli, No. 09–CV–0431 (TJM/DEP), 2010 WL 5149277
after he allegedly flooded the company. Plaintiff was taken to     at *5 (N.D.N.Y.Aug.30, 2010) (collecting cases concerning
this location for two hours and claims the area he was being       razors) (Ex. I); Williams v. DeTella, No. 95–CV–6498, 1997
held in began to flood due to actions by “defendant and/or         WL 603884 at *2 (N.D.Ill. Sep.23, 1997) (“Clothing is one
civilian plumbers.” Plaintiff was taken from this location and     of the necessities of civilized life ... and while prisoners are
moved to # 7 cage where he noticed “there was no mat or            not entitled to a daily change of clothes, at some point the
pillows” and “the cage was disgusting.” Plaintiff also states      denial of clean clothes could be a deprivation of constitutional
that the sink and toilet “had not been cleaned in some time”       magnitude ... The same goes for bedding ... although the court
and dirty water in the sink gave off “a strong stench not          emphasizes that the limit is set by decency and hygiene, not
unlike sewage.” Other descriptions of the cell include it being    comfort. Pillows need not be provided.”) (Ex. J) (citations
“generally filthy” and Plaintiff did not believe the floor had     omitted); Loadholt v. Lape, No. 09–CV–0658 (LEK/RFT),
been swept in weeks because there were “dust bunnies.”             2011 WL 1135934 at *4 (N.D.N.Y.Mar.3, 2011) (“[C]ourts
                                                                   in this Circuit have found the deprivations of better pain
Conditions that create “temporary inconveniences and               medicine, a cane, a mattress, a pillow, or better shoes, as
discomforts” or that make “confinement in such quarters            the Plaintiff has alleged, do not meet, neither singularly
unpleasant” are insufficient to state an Eighth Amendment          nor collectively, the objective standard under the Eighth
claim.       Adams v. Pate, 445 F.2d 105, 108–09 (7th              Amendment.”) (Ex. K); Smith v. Arnold, No. CV 07–1353–
Cir.1971). In Adams, the court of appeals did not find a           PHX–DGC (MEA), 2008 WL 5331754 at *4 (D.Ariz. Dec.22,
constitutional violation when an inmate alleged that his cell      2008) (“[A] restriction on possessing a television, a radio/
was filthy and stunk, the water faucet from which he drank         cassette player, headphones, a fan, an electric shaver, and
was only inches above the toilet, and the ventilation was          tapes does not rise to the level of a significant and atypical
inadequate. Id. The Adams holding, while only persuasive,          hardship that creates a liberty interest.”) (Ex. L).
is still instructive to this case given the factual similarities
such that in both cases the inmates alleged having “filthy”        As to the denial of Plaintiff's use of the bathroom, “case law
cells among other issues. The Adams court did not find those       has established that temporary denial of a bathroom does not
conditions to be adverse enough as to rise to the level of an      establish the existence of an objective injury for purposes
Eighth Amendment violation, despite them being arguably            of an Eighth Amendment claim.” Jones v. Marshall, No.
more unpleasant than the circumstances as described here.          08–CV–0562, 2010 WL 234990, at *3 (S.D.N.Y. Jan.19,
For this reason, defendants' motion as to this claim should be
                                                                   2010) (Ex. M); see also       Whitted v. Lazerson, No. 96–
granted.
                                                                   CV2746(AGS), 1998 WL 259929, at *1–2 (S.D.N.Y. May
                                                                   21, 1998) (no objective injury where plaintiff had to wait
                                                                   ninety minutes to use the bathroom, during which time
             2. Denial of a Basic Human Need                       he “was forced to hold his bowel movement at painful
                                                                   levels, and at times partially urinated and defecated in his



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
Phillips v.Case  9:18-cv-00391-LEK-TWD
           LaValley,                               Document
                     Not Reported in F.Supp.3d (2014)                  70 Filed 04/23/20 Page 99 of 301


                                                                    (W.D.N.Y.Sep.15, 2011) (citing cases) (Ex. S). Here, Phillips
clothing”) (Ex. N);     Odom v. Keane, No. 95–CV9941
                                                                    does not allege that he was deprived of all exercise. Instead,
(SS), 1997 WL 576088, at *5 (S.D.N.Y. Sept.15, 1997)
                                                                    Plaintiff alleges that on only two separate occasions was he
(no objective injury where plaintiff's toilet did not function
                                                                    deprived of exercise in the prison yard. Such allegations fail
for a ten-hour period between 9 p.m. and 7 a.m.) (Ex.
                                                                    to state an Eighth Amendment claim, and defendants' motion
G);    Rogers v. Laird, No. 07–CV–668 (LEK/RFT), 2008               as to these claims should be granted.
WL 619167, at *3 (N.D.N.Y. Feb.8, 2008) (“The temporary
deprivation of restroom privileges for a three hour period does
not constitute an extreme deprivation of life's necessities.”)
                                                                                          4. Excessive Force
(citation omitted) (Ex. O);      Bourdon v. Roney, No. 99–
CV–0769 (LEK)(GLS), 2003 WL 21058177, at *10–11                     Inmates enjoy an Eighth Amendment protection against the
(N.D.N.Y. Mar. 6, 2003) (three hour deprivation of bathroom         use of excessive force and may recover damages for its
privileges did not constitute Eighth Amendment violation)           violation under    § 1983.     Hudson v. McMillian, 503
(Ex. P). Consistent with this case law, Plaintiff's temporary       U.S. 1, 9–10, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992). The
deprivation of access to bathroom facilities while he was           Eighth Amendment's prohibition against cruel and unusual
outside during recreation are similarly insufficient to establish   punishment precludes the “unnecessary and wanton infliction
a constitutional violation. Defendants' motion as to these
claims should be granted for failure to state a claim.              of pain.”     Gregg v. Georgia, 428 U.S. 153, 173, 96 S.Ct.
                                                                    2909, 49 L.Ed.2d 859 (1976);       Sims v. Artuz, 230 F.3d 14,
                                                                    20 (2d Cir.2000). To bring a claim of excessive force under the
              3. Denial of Outdoor Recreation                       Eighth Amendment, a plaintiff must establish both objective
                                                                    and subjective elements.      Blyden v. Mancusi, 186 F.3d 252,
 *14 Defendants Lee and Bezio are each accused of
                                                                    262 (2d Cir.1999).
denying Plaintiff outdoor recreation time on two separate
and unrelated occasions. As previously stated by the Western
                                                                    The objective element is “responsive to contemporary
District, “[a]lthough the Second Circuit has approved one
                                                                    standards of decency” and requires a showing that “the injury
hour of outdoor recreation per day, it has not held that to be
                                                                    actually inflicted is sufficiently serious to warrant Eighth
the constitutional minimum”. Phelan, No. 10–CV–6704 CJS,
2012 WL 5420423, at *5 (W.D.N.Y. Nov.6, 2012) (citations            Amendment protection.”         Hudson, 503 U.S. at 9 (internal
and quotations omitted) (Ex. H). Instead, deprivations of           citations omitted); Blyden, 186 F.3d at 262. However, “the
exercise for relatively brief periods of time are usually           malicious use of force to cause harm constitute [s][an] Eighth
upheld.      Ford v. Phillips, No. 05–CV–6646 (NRB), 2007           Amendment violation per se” regardless of the seriousness
WL 946703, at *9 (S.D.N.Y. Mar.28, 2007) (finding that,             of the injuries.   Blyden, 186 F.3d at 263 (citing Hudson,
“as a matter of law, minor and temporary deprivations of            503 U.S. at 9). “The Eighth Amendment's prohibition of
property, showers and recreation ...” in no way involved the        ‘cruel and unusual’ punishments necessarily excludes from
severity of treatment which must be shown to make out a             constitutional recognition de minimis uses of physical force,
case of cruel and unusual punishment.”) (citations omitted)         provided that the use of force is not of a sort repugnant to
(Ex. Q); see, e.g., Branham v. Meachum, 77 F.3d 626, 630–
31 (2d Cir.1996) (finding that keeping inmate on lockdown           the conscience of mankind.”        Hudson, 503 U.S. at 9–10
and “full restraint” status without outdoor exercise for a          (citations omitted). “ ‘Not every push or shove, even if it may
period of approximately twenty-two days was insufficient to         later seem unnecessary in the peace of a judge's chambers,
satisfy the subjective prong and therefore does not violate the     violates a prisoner's constitutional rights.’ “   Sims, 230 F.3d
Eighth Amendment); Houston v. Goord, No. 03–CV–1412                 at 22 (quotation omitted).
(GTS/DEP), 2009 WL 890658, at *15 (N.D.N.Y.Mar.31,
2009) (declaring Eighth Amendment claim without merit                *15 The subjective element requires a plaintiff to
because denial of opportunity to exercise outdoors for less         demonstrate the “necessary level of culpability, shown by
than two weeks was de minimis ) (Ex. R);  Dumpson                   actions characterized by wantonness.” Sims, 230 at 21
v. Goord, No. 00–CV–6039–CJS, 2011 WL 4345760 at *9                 (citation omitted). The wantonness inquiry “turns on ‘whether



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
         Case
Phillips v.      9:18-cv-00391-LEK-TWD
            LaValley,                              Document
                      Not Reported in F.Supp.3d (2014)                70 Filed 04/23/20 Page 100 of 301


force was applied in a good-faith effort to maintain or restore
discipline, or maliciously and sadistically to cause harm.’ “ Id.
(quoting     Hudson, 503 U.S. at 7). In determining whether                                     5. Meals
defendants acted in a malicious or wanton manner, the Second
Circuit has identified five factors to consider: “the extent of     The Eighth Amendment “require[s] that prisoners be served
the injury and the mental state of the defendant [;] ... the need   nutritionally adequate food that is prepared and served under
for the application of force; the correlation between that need     conditions which do not present an immediate danger to
and the amount of force used; the threat reasonably perceived       the health and wellbeing of the inmates who consume
by the defendants; and any efforts made by the defendants           it.”    Robles v. Coughlin, 725 F.2d 12, 15 (2d Cir.1983).
to temper the severity of a forceful response.”      Scott v.       “While no court has held that denial of food is a per
Coughlin, 344 F.3d 282, 291 (2d Cir.2003) (internal quotation       se violation of a prisoner's Eighth Amendment rights,
marks and citations omitted).                                       under certain circumstances a substantial deprivation ... may
                                                                    well be recognized as being of constitutional dimension.”
                                                                    Id. (citations omitted). However, the deprivation must be
                                                                    sufficient to create a serious danger to the health of the inmate.
                           a. James
                                                                    See, e.g.,   Beckford v. Portuondo, 151 F.Supp.2d 204, 213
Phillips alleges that Defendant James yanked the chain              (N.D.N.Y.2001) (finding deprivation of two of three meals per
holding Plaintiff's handcuffs and according to Plaintiff “he        day for eight days created an issue of material fact sufficient
appeared to be really attempting to snap Plaintiff's wrists.”       for Eighth Amendment claim to survive summary judgment);
Phillips also asserts that James later roughly shoved him into
                                                                        Moss v. Ward, 450 F.Supp. 591, 596–597 (W.D.N.Y.1978)
the wall in what Phillips believed was “an attempt to ram
                                                                    (finding denial of food for four consecutive days and reduced
his face into the wall.” After this incident James supposedly
                                                                    food for three days thereafter sufficient to violate prisoner's
placed Plaintiff back in his cell, removed his handcuffs and
                                                                    Eighth Amendment rights).
“slapped his hands hard.”
                                                                     *16 As addressed earlier, Phillips claims defendant's Lee,
As the complaint is read in a light most favorable to
                                                                    Trudeau, and Hutti caused him to miss three meals on separate
the Plaintiff, this conduct while potentially not objectively
                                                                    and unrelated occasions. The scope of the deprivation of
serious, seems to have been done solely to cause harm. Thus,
                                                                    food required to constitute cruel and unusual punishment
pursuant to Blyden, such a malicious use of force, intended
                                                                    is significantly greater than the deprivation present here.
solely cause harm, is sufficient to establish a plausible Eighth
                                                                    Missing a single meal on three separate occasions represents
Amendment violation. Therefore defendants' motion as to this
                                                                    a de minimus injury which did not deny Plaintiff the
claims should be denied.
                                                                    minimal civilized measure of life's necessities.       Beckford,
                                                                    151 F.Supp.2d at 213;       Moss, 450 F.Supp. at 596–97.
                             b. Lee                                 While no doubt this was more than likely unpleasant, it
                                                                    is insufficient to establish an Eighth Amendment claim.
Plaintiff claims that Defendant Lee gave him his Kosher meal        Accordingly, defendants' motion on this ground should be
with dirty gloves, which Plaintiff objected to, causing Lee to      granted.
slam the hatch down on Plaintiff's hand, “applying his weight
down in an effort to harm Plaintiff and keep him pinned.”

                                                                                           6. Medical Care
In this situation also, the complaint is being read in a
way most favorable to the Plaintiff and since this conduct          The Eighth Amendment explicitly prohibits the infliction of
does not appear to be in a good-faith effort to maintain            “cruel and unusual punishment.” U.S. Const. amend. VIII.
or restore discipline but instead to solely cause harm, it
is sufficient to establish a plausible Eighth Amendment             This includes the provision of medical care.    Hathaway v.
violation. Accordingly, Defendants' motion as to this claims        Coughlin, 37 F.3d 63, 66 (2d Cir.1994). A prisoner advancing
should be denied.                                                   an Eighth Amendment claim for denial of medical care must



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              12
         Case
Phillips v.      9:18-cv-00391-LEK-TWD
            LaValley,                              Document
                      Not Reported in F.Supp.3d (2014)               70 Filed 04/23/20 Page 101 of 301


allege and prove deliberate indifference to a serious medical
                                                                   adequate.   Chance, 143 F.3d at 703. Thus, “disagreements
need.    Wilson v. Seiter, 501 U.S. 294, 297, 111 S.Ct. 2321,      over medications, diagnostic techniques (e.g., the need for
                                                                   Xrays), forms of treatment, or the need for specialists ... are
115 L.Ed.2d 271 (1991);       Hathaway, 37 F.3d at 66. More
than negligence is required “but less than conduct undertaken      not adequate grounds for a    section 1983 claim.”     Sonds
                                                                   v. St. Barnabas Hosp. Corr. Health Servs., 151 F.Supp.2d 303,
for the very purpose of causing harm.”          Hathaway, 37
                                                                   312 (S.D.N.Y.2001).
F.3d at 66. The test for a      § 1983 claim is twofold.
First, the prisoner must show that there was a sufficiently
serious medical need. Chance v. Armstrong, 143 F.3d 698,                             a. Waldron & Berggren
702 (2d Cir.1998). Second, the prisoner must show that the
prison official demonstrated deliberate indifference by having      *17 Plaintiff claims that Defendants Waldron and Berggren
knowledge of the risk and failing to take measures to avoid        were deliberately indifferent to his serious medical needs
the harm. Id. “[P]rison officials who actually knew of a           when he disclosed to Defendant Waldron that he was
substantial risk to inmate health or safety may be found free      experiencing “severe mental and emotional issues for which
from liability if they responded reasonably to the risk, even if   he had not previously been subjected to” and Defendant
                                                                   Waldron replied that there was nothing she could do for
the harm ultimately was not averted.”   Farmer v. Brennan,
                                                                   him. Plaintiff also claims he filed requests to see Defendant's
511 U.S. 825, 844, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
                                                                   Waldron and Berggren and was ignored. Plaintiff claims he
                                                                   sent requests to outside agencies as well but was met with
“ ‘Because society does not expect that prisoners will have
                                                                   negative responses which Plaintiff claims were fashioned to
unqualified access to healthcare,’ a prisoner must first make
                                                                   “ ‘cover’ themselves as well as the facility at Clinton.”
[a] threshold showing of serious illness or injury” to state
a cognizable claim.       Smith v. Carpenter, 316 F.3d 178,        As to Phillips' claims regarding his mental health,
184 (2d Cir.2003) (quoting          Hudson, 503 U.S. at 9).        “treatment of mental disorders of mentally disturbed
Because there is no distinct litmus test, a serious medical        inmates is ... a serious medical need” as contemplated by
condition is determined by factors such as “(1) whether            Estelle.     Guglielmoni v. Alexander, 583 F.Supp. 821, 826
a reasonable doctor or patient would perceive the medical          (D.Conn.1984). Thus, considering all of Phillips' various
need in question as ‘important and worthy of comment or            complaints concerning his mental health, it is clear that he has
treatment,’ (2) whether the medical condition significantly        alleged facts sufficient to allege an objective medical need as
affects daily activities, and (3) the existence of chronic and     a result of his mental illnesses.
substantial pain.”    Brock v. Wright, 315 F.3d 158, 162–63
                                                                   Moreover, Phillips also contends that defendants have
(2d Cir.2003) (citing    Chance v. Armstrong, 143 F.3d 698,        deliberately precluded him from speaking to mental health
702 (2d Cir.1998)). The severity of the denial of care should      personnel by ignoring his requests and dismissing his
also be judged within the context of the surrounding facts and     complaints, despite his various attempts to do so. Reading the
circumstances of the case.     Smith, 316 F.3d at 185.             facts in the light most favorable to Plaintiff, this constitutes
                                                                   deliberate indifference to Phillips' mental health needs.
Deliberate indifference requires the prisoner “to prove that the   Therefore, it is recommended that the defendants' motion on
prison official knew of and disregarded the prisoner's serious     this ground be denied.

medical needs.”    Chance v. Armstrong, 143 F.3d 698, 702
(2d Cir.1998). Thus, prison officials must be “intentionally
denying or delaying access to medical care or intentionally                                  b. Savage

interfering with the treatment once prescribed.”   Estelle v.      Defendant Savage was walking around and Plaintiff stopped
Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251             him to ask some questions regarding his mental health file.
(1976). “Mere disagreement over proper treatment does not          Plaintiff claims Defendant Savage told him “you know how
create a constitutional claim” as long as the treatment was        things ‘work’ when it concerns you.” Plaintiff also claims
                                                                   Defendant Savage approached him a few months later and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
         Case
Phillips v.      9:18-cv-00391-LEK-TWD
            LaValley,                              Document
                      Not Reported in F.Supp.3d (2014)                  70 Filed 04/23/20 Page 102 of 301


asked if he was to come out of his cell to talk. Plaintiff claims   entitled to qualified immunity. Qualified immunity generally
this was the last “bonafide interview” he received and after        protects governmental officials from civil liability “insofar
hearing all of Phillips' symptoms told him he may have “a           as their conduct does not violate clearly established statutory
legitimate anxiety issue.” Plaintiff claims Defendant Savage        or constitutional rights of which a reasonable person would
was deliberately indifferent to his medical need since Phillips'
                                                                    have known.”       Harlow v. Fitzgerald, 457 U.S. 800, 818,
never had an opportunity to speak with Dr. Berggren, though
Savage told Plaintiff he would.                                     102 S.Ct. 2727, 73 L.Ed.2d 396 (1982);          Aiken v. Nixon,
                                                                    236 F.Supp.2d 211, 229–30 (N.D.N.Y.2002) (McAvoy, J.),
For the same reasons as stated above, Phillips has succeeded        aff'd, 80 F. App'x 146 (2d Cir.2003). However, even if
in alleging a serious medical need. Moreover, Savage's              the constitutional privileges “are so clearly defined that a
actions of speaking to Plaintiff, identifying that he probably      reasonable public official would know that his actions might
needed help for a legitimate mental health need, and                violate those rights, qualified ... immunity might still be
continuing to fail to arrange for such treatment constitutes        available ... if it was objectively reasonable for the public
a plausible claim of deliberate indifference. Thus, it is           official to believe that his acts did not violate those rights.”
recommended that defendants' motion on this ground be                   Kaminsky v. Rosenblum, 929 F.2d 922, 925 (2d Cir.1991);
denied.
                                                                        Magnotti v. Kuntz, 918 F.2d 364, 367 (2d Cir.1990)
                                                                    (internal citations omitted)).

                   c. Boudrieau & Martin                            A court must first determine whether, if plaintiff's allegations
                                                                    are accepted as true, there would be a constitutional violation.
Defendants Boudrieau and Martin are jointly accused of
removing Plaintiff's medically approved insoles from his               Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150
boots during a security screening, which caused him blistering      L.Ed.2d 272 (2001). Only if there is a constitutional violation
and “significant pain” in retaliation for a sarcastic comment       does a court proceed to determine whether the constitutional
made by Plaintiff to defendant Martin.                              rights were clearly established at the time of the alleged
                                                                    violation.    Aiken, 236 F.Supp.2d at 230.
Construing Phillips' allegations as true, it appears that
Phillips' has established a plausible claim that defendants         Here, the second prong of the inquiry must only be discussed
acted with deliberate indifference to Phillips' unnamed             with regard to Phillips' Eighth Amendment right to medical
medical condition. Phillips contends that defendants                care and the infliction of excessive force. It is wellsettled
intentionally interfered with his treatment by denying him          that during Phillips' stay at Clinton, the Eighth Amendment
use of his medically approved boot insoles. Viewing the             protected an inmate from the infliction of cruel and unusual
facts in the light most favorable to Phillips, the fact             punishment, which extends to the provision of medical care
that he had medically provided insoles indicates that he
received treatment from a medical professional regarding            (    Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir.1994)
a medical need. Accordingly, such indicates a plausibly             (citing  Estelle v. Gamble, 429 U.S. 97, 103, 97 S.Ct. 285,
objectively serious medical condition. Moreover, construing         50 L.Ed.2d 251 (1976)) and prohibition against excessive
the facts in the light most favorable to Phillips, defendants
                                                                    force ( Hudson v. McMillian, 503 U.S. 1, 9–10, 112 S.Ct.
actions in intentionally causing the security device to
                                                                    995, 117 L.Ed.2d 156 (1992)). Therefore, it would not be
malfunction and knowingly taking away medically indicated
                                                                    objectively reasonable to conclude that indifference to various
and approved insoles indicates deliberate indifference.
                                                                    medical conditions and excessive force would fail to violate
Therefore, defendant's motion to dismiss on this ground
                                                                    this right. Thus, accepting all of Phillips' allegations as true,
should be denied.
                                                                    qualified immunity cannot be granted to defendants for their
                                                                    alleged misconduct. Accordingly, defendants' motion on this
                                                                    ground should be denied.
                   D. Qualified Immunity

 *18 Defendants claim that even if Phillips' constitutional
claims against them are substantiated, they are nevertheless



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             14
         Case
Phillips v.      9:18-cv-00391-LEK-TWD
            LaValley,                              Document
                      Not Reported in F.Supp.3d (2014)                70 Filed 04/23/20 Page 103 of 301


                     E. Injunctive Relief                             B. Phillips' Eighth Amendment deliberate indifference
                                                                        claims regarding his mental health treatment against
To the extent that Phillips requests declaratory and injunctive
                                                                        defendants Waldron, Berggren, and Savage; and
relief, such requests are moot as he has been transferred from
Clinton and is now housed at Upstate Correctional Facility.           C. Phillips' Eighth Amendment deliberate indifference
See      Prins v. Coughlin, 76 F.3d 504, 506 (2d Cir.1996) (“It         claims regarding his medically approved insoles against
is settled in this Circuit that a transfer from a prison facility       defendants Boudrieau and Martin; and
moots an action for injunctive relief against the transferring
facility.”) (citations omitted). Accordingly, to the extent that    2. GRANTED as to all other claims and defendants.
Phillips seeks declaratory and injunctive relief, those claims
for relief should be dismissed as moot.                             Pursuant to    28 U.S.C. § 636(b)(1), the parties may lodge
                                                                    written objections to the foregoing report. Such objections
                                                                    shall be filed with the Clerk of the Court. FAILURE
                       III. Conclusion                              TO OBJECT TO THIS REPORT WITHIN TEN DAYS
                                                                    WILL PRECLUDE APPELLATE REVIEW. Roldan v.
For the reasons stated above, it is hereby RECOMMENDED
                                                                    Racette, 984F.2d 85, 89 (2d Cir.1993);    Small v. Sec'y of
that defendants' motion to dismiss (Dkt. No. 33) should be:
                                                                    HHS, 892 F.2d 15 (2d Cir.1989);     28 U.S.C. § 636(b)(1);
*19 1. DENIED as to:                                                Fed.R.Civ.P. 72, 6(a), 6(e).

    A. Phillips' Eighth Amendment excessive force claims
      against defendants James and Lee;                             Dated: Dec. 2, 2013

                                                                    All Citations

                                                                    Not Reported in F.Supp.3d, 2014 WL 1202693




                                                            Footnotes


1       Although the Report–Recommendation and Order sets forth plaintiff's address as Clinton Correctional Facility
        (plaintiff's place of incarceration when the complaint was filed), this is merely a clerical error. It is clear from
        the docket (see Dkt. No. 36) that the Report–Recommendation and Order was properly mailed to plaintiff
        at Upstate Correctional Facility, where he has been housed since no later than August 1, 2012 (see docket
        entry for August 1, 2012; also see Phillips v. La Valley, 9:12–CV–610, Dkt. No. 20.)
1       Captain Lacy is named in the description of events, however he is not a named party to this action.
2       SHUs exist in all maximum and certain medium security facilities. The units “consist of single-occupancy cells
        grouped so as to provide separation from the general population ....“ N .Y. Comp.Codes R. & Regs. tit. 7, §
        300.2(b) (2007). Inmates are confined in a SHU as discipline, pending resolution of misconduct charges, for
        administrative or security reasons, or in other circumstances as required. Id. at pt. 301.
3       Defendant Delisle is also accused of stealing all of Plaintiff's property (Compl.¶¶ 78), however that claim has
        been dismissed.
4       Defendant Tucker is also accused of destruction of Plaintiff's legal documents, stealing property, and an
        illegal cell frisk (Compl.¶¶ 51), however these claims have been dismissed.
5       In the 15th Cause of Action, Defendant Bousissey is accused of threating Plaintiff, however that claim has
        been dismissed.
6       Claims of false misbehavior reports have also been dismissed.
7       Defendant Lee was also accused of harassment, however that claim has been dismissed.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        15
         Case
Phillips v.      9:18-cv-00391-LEK-TWD
            LaValley,                              Document
                      Not Reported in F.Supp.3d (2014)        70 Filed 04/23/20 Page 104 of 301


8     Defendant Bezio was also accused of harassment, however that claim has been dismissed.
9     Defendant Hutti is accused of violating Plaintiff's Fourth and Fourteenth Amendment rights, however those
      claims have been dismissed and only the remaining Eighth Amendment claims will be analyzed.
10    Plaintiff notes in Complaint ¶¶ 30 that he has been required to “self-diagnose” his mental issues, and has
      diagnosed himself as having severe anxiety, blackouts, chronic fatigue and nervousness.
11
      This phrase translates as “the law does not concern itself with trifles.”       Gottlieb Dev. LLC v. Paramount
      Pictures Corp., 590 F.Supp.2d 625, 632 (S.D.N.Y.2008).
12    All unpublished decisions are attached to this Report and Recommendation.
13    In Plaintiff's complaint, he uses the wording “cell frisks” implying more than one, however the complaint only
      addresses and describes one instance. While Plaintiff filed a grievance against Defendant Allan for this cell
      search, Plaintiff's complaint does not specify who searched his cell, only that “someone entered his cage”
      while he was gone. Compl. ¶¶ 49.
14    While the court could not find this enumerated in any cases, it is apparent to the court that destruction of
      property is not conduct protected by the Constitution.
15    While the court could not find this enumerated in any cases, it is apparent to the court that sarcastic comments
      to Corrections Officers is not conduct protected by the Constitution.
16    Fourth and Fourteenth amendment claims against Defendant Hutti have previously been dismissed and only
      the Eighth amendment claim will be addressed in this report.


End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       16
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Goord,                               Document
                   Not Reported in F.Supp.2d (2007)               70 Filed 04/23/20 Page 105 of 301


                                                                ORDERED, that the Report-Recommendation (Dkt. No. 49)
                                                                is APPROVED and ADOPTED in its ENTIRETY; and it
                  2007 WL 189087
                                                                is further
    Only the Westlaw citation is currently available.
             United States District Court,
                                                                ORDERED, that Defendants' motion for summary judgment
                   N.D. New York.
                                                                (Dkt. No. 45) is GRANTED as to all moving Defendants for
              Paul MITCHELL, Plaintiff,                         the first and second causes of action, and judgment is entered
                           v.                                   for those Defendants on the first two causes of action; and it
    Glenn S. GOORD, Jr., Commissioner, New York                 is further
     State Correctional Service; et al., Defendants.
                                                                ORDERED, that Defendants' motion (Dkt. No. 45) is
              No. 9:04-CV-366 (LEK/DRH).                        GRANTED as to all moving Defendants as to the third cause
                             |                                  of action, whereby that third cause of action is DISMISSED
                      Jan. 22, 2007.                            WITHOUT PREJUDICE as to the moving Defendants; and
                                                                it is further
Attorneys and Law Firms
                                                                ORDERED, that the Complaint (Dkt. No. 1) is DISMISSED
Paul Mitchell, of counsel, Queens, NY, Plaintiff Pro Se.        WITHOUT PREJUDICE as to Defendants John Doe # 1
                                                                and Corrigan; and it is further
Hon. Eliot Spitzer, Attorney General for the State of New
York, Charles J. Quackenbush, Esq., Assistant Attorney
                                                                ORDERED, that this action is TERMINATED in its entirety
General, of counsel, Albany, NY, for Defendants.
                                                                as to all Defendants and all claims; and it is further

                                                                ORDERED, that the Clerk serve a copy of this Order on all
                DECISION AND ORDER
                                                                parties.
LAWRENCE E. KAHN, U.S. District Judge.
                                                                IT IS SO ORDERED.
*1 This matter comes before the Court following a Report-
Recommendation filed on September 20, 2006, by the
Honorable David R. Homer, United States Magistrate Judge,
                                                                   REPORT-RECOMMENDATION AND ORDER 1
pursuant to    28 U.S.C. § 636(b) and L.R. 72.3(c) of the
Northern District of New York. Report-Rec. (Dkt. No. 49).       DAVID R. HOMER, U.S. Magistrate Judge.

Within ten days, excluding weekends and holidays, after a       Plaintiff pro se Paul Mitchell (“Mitchell”), formerly an
party has been served with a copy of a Magistrate Judge's       inmate in the custody of the New York State Department of
Report-Recommendation, the party “may serve and file            Correctional Services (“DOCS”), brings this action pursuant
specific, written objections to the proposed findings and       to     42 U.S.C. § 1983 alleging that defendants, twelve
recommendations,” FED. R. CIV. P. 72(b), in compliance with     DOCS employees, violated his constitutional rights under the
L.R. 72.1. In the interval of at least fifteen days since the   First, Sixth, Eighth, and Fourteenth Amendments. Compl.
Magistrate Judge filed the subject Report-Recommendation,       (Docket No. 1). Presently pending is defendants' motion for
no objections to it have been raised. Furthermore, after        summary judgment pursuant to Fed.R.Civ.P. 56. Docket No.
examining the record, the Court has determined that the
                                                                45. 2 For the reasons which follow, it is recommended that
Report-Recommendation is not subject to attack for plain
                                                                defendants' motion be granted. It is also recommended that
error or manifest injustice.
                                                                the complaint be dismissed without prejudice as to the two
                                                                unserved defendants.
Accordingly, it is hereby




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Goord,                               Document
                   Not Reported in F.Supp.2d (2007)                  70 Filed 04/23/20 Page 106 of 301


                                                                   response, Mitchell filed a grievance alleging denial of proper
                                                                   medical care. See Eagen Decl. at Ex. C-4. This grievance
                    I. Failure to Respond
                                                                   was also denied. Id. Mitchell also complained that on several
Mitchell has not oppose defendants' motion. In an order            occasions, Clinton staff denied him a proper kosher diet.
dated May 8, 2006, Mitchell was warned that his failure to         Compl. at ¶¶ 25-26, 43-71. On March 15, 2004, Mitchell filed
respond to defendants' motion by setting forth specific facts      a grievance alleging, inter alia, that the plastic wrap had been
demonstrating a genuine issue of fact would result in this         taken off his kosher meals outside his presence and he was
Court treating the facts asserted by defendants as true and that   denied boiling water to prepare his oatmeal in accordance
the motion might be granted absent a response from Mitchell.       with his kosher diet requirements. Eagen Decl. at Ex. C-3.
Docket No. 47. Despite this notice, Mitchell has failed to         This grievance was also denied. Id. This action followed.
respond to the motion.

 *2 “The fact that there has been no response to a summary                                III. Discussion
judgment motion does not, of course, mean that the motion is
                                                                   Mitchell asserts three causes of action in his complaint,
to be granted automatically.”     Champion v. Artuz, 76 F.3d
                                                                   each against all defendants. The first alleges that defendants
483, 486 (2d Cir.1996). Even in the absence of a response,
                                                                   retaliated against him for filing grievances, the second that
defendants are entitled to summary judgment only if the
                                                                   defendants were deliberately indifferent to his serious medical
material facts demonstrate their entitlement to judgment as a
                                                                   needs, and the third that defendants deprived him of his kosher
matter of law. Id.; Fed.R.Civ.P. 56(c). Because Mitchell has
                                                                   diet. Compl. at ¶¶ 78-83. Defendants seek judgment on all
not responded to raise any question of material fact, however,
                                                                   claims.
the facts as set forth in defendants' Rule 7.1 Statement of
Facts (Docket No. 45) are accepted as true. Adirondack Cycle
& Marine, Inc. v. American Honda Motor Co., No. 00-
CV-1619, 2002 WL 449757, at *1 (N.D.N.Y. Mar. 18, 2002)                                 A. Legal Standard
(McAvoy, J.) (citing Lopez v. Reynolds, 998 F.Supp. 252, 256
(W.D.N.Y.1997)).                                                   A motion for summary judgment may be granted if there
                                                                   is no genuine issue as to any material fact if supported by
                                                                   affidavits or other suitable evidence and the moving party is
                                                                   entitled to judgment as a matter of law. The moving party
                       II. Background                              has the burden to show the absence of disputed material facts
                                                                   by informing the court of portions of pleadings, depositions,
At all relevant times, Mitchell was an inmate in the custody
                                                                   and affidavits which support the motion. Fed.R.Civ.P. 56(c);
of Clinton Correctional Facility (“Clinton”). After arriving
at Clinton, Mitchell was admitted to Unit 14, the Special             Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Facts
                        3
Housing Unit (“SHU”) at Clinton. Compl. at ¶ 18. While 4           are material if they may affect the outcome of the case as
in Unit 14, Mitchell complained of the living conditions           determined by substantive law. Anderson v. Liberty Lobby,
and filed grievances alleging, inter alia, that the mentally ill   477 U.S. 242, 248 (1986). All ambiguities are resolved and all
inmates in the unit screamed and sang at all hours and that        reasonable inferences are drawn in favor of the non-moving
the unit was infested with vermin, insects, rats, and mice. See
                                                                   party.   Skubel v. Fuoroli, 113 F.3d 330, 334 (2d Cir.1997).
Compl. at ¶¶ 22-23; see also Eagen Decl. (Docket No. 45) at
Exs. C-1, C-2. The grievances were denied. See Eagen Decl.
                                                                    *3 The party opposing the motion must set forth facts
at Exs. C-1, C-2.
                                                                   showing that there is a genuine issue for trial. The non-
                                                                   moving party must do more than merely show that there is
On February 19, 2004, Mitchell sought medical treatment
                                                                   some doubt or speculation as to the true nature of the facts.
for tendon problems in both his legs. Compl. at ¶¶ 24,
41-42. Mitchell requested that he be given a medical pass             Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
so that he did not have to climb steps, special boots to           U.S. 574, 586 (1986). It must be apparent that no rational
alleviate the pain caused by his condition, and a different        finder of fact could find in favor of the non-moving party for
painkiller. Id. at ¶¶ 41-42. These requests were denied. Id. In
                                                                   a court to grant a motion for summary judgment.           Gallo


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Goord,                               Document
                   Not Reported in F.Supp.2d (2007)                   70 Filed 04/23/20 Page 107 of 301


v. Prudential Residential Servs. 22 F.3d 1219, 1223-24 (2d          (LeClair); 49-51 (LaRock), 74-75(Ano), 44-48 (Saunders),
                                                                    29-30 (Tedford).
Cir.1994);     Graham v. Lewinski, 848 F.2d 342, 344 (2d
Cir.1988). When, as here, a party seeks summary judgment
                                                                    Therefore, it is recommended that defendants' motion for
against a pro se litigant, a court must afford the non-movant
                                                                    summary judgment on this ground be denied as to Dion,
special solicitude. Id. 5 However, the mere existence of some       Duquette, Hunt, LeClair, LaRock, Ano, Saunders, and
alleged factual dispute between the parties will not defeat an      Tedford.
otherwise properly supported motion for summary judgment;
the requirement is that there be no genuine issue of material
fact.   Anderson, 477 U.S. at 247-48.
                                                                                    2. Goord and Knapp-David

                                                                    Mitchell fails to establish the personal involvement of Goord,
                  B. Personal Involvement                           the Commissioner of DOCS, and Knapp-David, the Director
                                                                    of Classification and Movement for DOCS.
Defendants contend that Mitchell cannot demonstrate the
personal involvement of any of the defendants.                       *4 In his complaint, Mitchell's only allegations as to
                                                                    the personal involvement of Goord and Knapp-David are
“ ‘[P]ersonal involvement of defendants in alleged                  that Mitchell wrote each of them a letter documenting the
constitutional deprivations is a prerequisite to an award of        violations of Mitchell's rights. Compl. at ¶¶ 72-73. However,
                                                                    “receiving a letter from an inmate does not constitute
damages under      § 1983.’ “      Wright v. Smith, 21 F.3d
                                                                    sufficient personal involvement to generate supervisory
496, 501 (2d Cir.1994) (quoting Moffitt v. Town of Brookfield,
950 F.2d 880, 885 (2d Cir.1991)). The doctrine of respondeat        liability.”   Petty v. Goord, No. 00 Civ.803(MBM), 2002
superior is not a substitute for personal involvement.              WL 31458240 at *8 (S.D.N.Y. Nov. 4, 2002). Further, there
                                                                    is no evidence that Goord or Knapp-David participated here
   Polk County v. Dodson, 454 U.S. 312, 325 (1981). Thus,
                                                                    in the alleged violations or created a policy which allowed
supervisory officials may not be held liable merely because
                                                                    constitutional violations to continue.
they held a position of authority.       Black v. Coughlin,
76 F.3d 72, 74 (2d Cir.1996). Supervisory personnel may             Therefore, it is recommended that defendants' motion for
be considered “personally involved,” however, if they               summary judgment as to Goord and Knapp-David be granted
participated in the conspiracy, learned of the violation but        on this ground.
failed to remedy the wrong, created a policy or custom under
which unconstitutional practices occurred or allowed such
policy or custom to continue, or were grossly negligent in
                                                                                              3. Dr. Lee
managing subordinates who caused the violation. Williams
v. Smith, 781 F.2d 319, 323-24 (2d Cir.1986) (citations             Defendants contend that Mitchell fails to demonstrate the
omitted).                                                           personal involvement of Dr. Lee. In his complaint, Mitchell
                                                                    alleged that Dr. Lee “refused to issue a medical order
                                                                    preventing [Mitchell] from climbing steps and also refused
                                                                    to give [Mitchell] a painkiller that he was taking at ... three
            1. Dion, Duquette, Hunt, LeClair,
                                                                    prior facilities.” Compl. at ¶ 42. Thus, viewed in the light most
           LaRock, Ano, Saunders, and Tedford
                                                                    favorable to Mitchell as the non-moving party, Mitchell has
Defendants contend that Mitchell fails to demonstrate the           sufficiently alleged Dr. Lee's personal involvement.
personal involvement of Dion, Duquette, Hunt, LeClair,
LaRock, Ano, Saunders, and Tedford. However, viewing the            Therefore, it is recommended that defendants' motion for
contested facts in the light most favorable to Mitchell, and        summary judgment on this ground be denied as to Dr. Lee.
in light of Mitchell's pro se status, he has sufficiently alleged
the personal involvement of these defendants. See Compl.
at ¶¶ 49-51 (Dion), 66-71 (Duquette), 59-64 (Hunt), 54-56



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Goord,                               Document
                   Not Reported in F.Supp.2d (2007)                  70 Filed 04/23/20 Page 108 of 301


                                                                   over proper treatment does not create a constitutional claim
                    C. Eighth Amendment                            as long as the treatment was adequate.        Id. at 703.
                                                                   Allegations of negligence or malpractice do not constitute
                                                                   deliberate indifference unless the malpractice involved
                    1. Medical Treatment
                                                                   culpable recklessness.    Hathaway v. Coughlin, 99 F.3d 550,
In his second cause of action, Mitchell contends that              553 (2d Cir.1996).
defendants forced him “to climb steps [and] ... den[ied] him
medical treatment and footwear for his documented tendon           Mitchell contends that he suffered from foot drop, a condition
problems.” Compl. at ¶ 81. Defendants contend that this claim      involving his Achilles tendons. See Compl. at ¶¶ 24, 41;
is without merit.                                                  Mitchell Dep. (Docket No. 45, Quackenbush Decl., App. A)
                                                                   at 16. As a result of this condition, Mitchell contends that he
A prisoner advancing an Eighth Amendment claim for denial          suffered from “[c]ontinuous pain, difficulty walking up and
of medical care must allege and prove deliberate indifference      down steps,” and difficulty with his back. Mitchell Dep. at 19;
to a serious medical need.        Wilson v. Seiter, 501 U.S.       see also Compl. at ¶ 41. However, Mitchell does not argue
                                                                   that his condition rendered him immobile. In fact, Mitchell
294, 297 (1991);   Hathaway v. Coughlin, 37 F.3d 63, 66
                                                                   concedes that he was able to ambulate despite his injury. See
(2d Cir.1994). More than negligence is required “but less
                                                                   Mitchell Dep. at 20 (stating that he climbed stairs anytime
than conduct undertaken for the very purpose of causing
                                                                   he went to recreation or to the infirmary); see also Moody
harm.”    Hathaway, 37 F.3d at 66. The test for a      §           v. Pickles, No. Civ. 03-850(DEP), 2006 WL 2645124, at
1983 claim is twofold. First, the prisoner must show that          *6 (N.D.N.Y. Sept. 13, 2006) (Peebles, M.J.) (holding that
                                                                   although plaintiff's knee injury caused him pain, he was not
there was a sufficiently serious medical need.     Chance v.
                                                                   rendered immobile and thus failed to demonstrate a serious
Armstrong, 143 F.3d 698, 702 (2d Cir.1998). Second, the
                                                                   physical injury). Although Mitchell contends that “[i]t is
prisoner must show that the prison official demonstrated
                                                                   documented in his medical file that he is not supposed to walk
deliberate indifference by having knowledge of the risk and
                                                                   up and down steps and that he is supposed to have special
failing to take measures to avoid the harm. Id. “[P]rison
                                                                   boots,” Mitchell provides no medical evidence to support
officials who actually knew of a substantial risk to inmate
                                                                   these claims. Compl. at ¶ 24 (emphasis in original). Thus,
health or safety may be found free from liability if they
                                                                   Mitchell has failed to raise a material issue of fact as to
responded reasonably to the risk, even if the harm ultimately
                                                                   whether his condition constituted a serious medical need.
was not averted.”     Farmer v. Brennan, 511 U.S. 825, 844
(1994).                                                            Therefore, it is recommended that defendants' motion for
                                                                   summary judgment on this ground be granted as to the second
A serious medical need is “ ‘one that has been diagnosed by        cause of action. 6
a physician as requiring treatment, or one that is so obvious
that even a layperson would easily recognize the necessity for
a doctor's attention.’ “ Camberos v. Branstad, 73 F.3d 174,
                                                                                  2. Conditions of Confinement
176 (8th Cir.1995) (quoting Johnson v. Busby, 953 F.2d 349,
351 (8th Cir.1991)). An impairment that a reasonable doctor        Liberally construed, Mitchell's complaint alleges that his
or patient would find important and worthy to treat, a medical     conditions of confinement constituted cruel and unusual
condition that affects the daily activities of an individual, or   punishment. Defendants contend that these claims are without
the existence of chronic and substantial pain are all factors      merit.
that are relevant in the consideration of whether a medical
condition was serious.     Chance, 143 F.3d at 702-03.             In order to prove that a prison condition amounted to cruel and
                                                                   unusual punishment, a plaintiff must satisfy both an objective
 *5 Deliberate indifference requires the prisoner to prove         and a subjective standard.   Jolly v. Coughlin, 76 F.3d 468,
that the prison official knew of and disregarded the prisoner's    480 (2d Cir.1996). To satisfy the objective test, a plaintiff
serious medical needs.       Id. at 702. Mere disagreement         must show that the conditions of his confinement resulted
                                                                   “ ‘in unquestioned and serious deprivations of basic human


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Goord,                               Document
                   Not Reported in F.Supp.2d (2007)                   70 Filed 04/23/20 Page 109 of 301


needs.’ “ Anderson v. Coughlin, 757 F.2d 33, 35 (2d Cir.1985)       Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977). The burden
                                                                    then shifts to the defendant to show that by a preponderance of
(quoting     Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).
                                                                    the evidence, the adverse action would have resulted even in
To satisfy the subjective test, a plaintiff must show that the
defendants were deliberately indifferent to plaintiff's health or   the absence of the protected conduct. Id.; see also Dawes
                                                                    v. Walker, 239 F.3d 489, 492 (2d. Cir.2001), overruled on
safety. See    Jolly, 76 F.3d at 480.
                                                                    other grounds,      Swierkiewicz v. Sorema, 534 U.S. 506
Here, Mitchell contends that he was housed in filthy and            (2002). Retaliation claims are actionable because the conduct
inhumane conditions with infestation by vermin, insects,            may tend to chill an individual's exercise of constitutional
rats, and mice. See Compl. at ¶ 23. Mitchell also contends
                                                                    rights. Dawes, 239 F.3d at 491. However, courts must view
that he was housed with mentally ill inmates who screamed
                                                                    retaliation claims with care and skepticism to avoid judicial
and sang at all hours and threw urine and feces on the
                                                                    intrusion into prison administration matters. Id.
staff, other inmates, and on the tiers. See id. at ¶ 22. On
February 3, 2004, Mitchell filed a grievance regarding these
                                                                    Here, Mitchell's filing of lawsuits and grievances were
conditions. However, it was concluded that Mitchell had
                                                                    clearly assertions of a constitutional right and his alleged
failed to substantiate his claim that inmates were being
                                                                    confinement in filthy and inhumane conditions and his denial
housed in dangerous and unhealthy conditions, “appropriate
                                                                    of a proper kosher diet could constitute adverse action. See
schedules are maintained in the unit,” and “the facility does
utilize extermination measures in order to control pests.”             Graham v. Henderson, 89 F.3d 75, 80 (2d Cir.1996);
Eagen Decl. at Ex. C-1. Further, Mitchell has failed to             see also     Pell v. Procunier, 417 U.S. 817, 822 (1974).
show how he was actually harmed by these conditions,                However, Mitchell alleges in only bare, conclusory terms
much less that defendants were deliberately indifferent to his      that these alleged acts were taken in retaliation for his
health or safety. See     Govan v. Campbell, 289 F.Supp.2d          protected conduct. Thus, Mitchell has not alleged specific
289, 296-97 (N.D.N.Y.2003) (Sharpe, M.J.) (holding that             facts that “give rise to a colorable suspicion of retaliation.”
cockroach problems and wild birds flying in the cells did not          Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir.1983); see
constitute constitutional violations). Thus, Mitchell has failed
to show either the objective or subjective standard needed to       also    Bennett v. Goord, 343 F.3d 133, 137 (2d Cir.2003).
prove a claim for cruel and unusual prison conditions.
                                                                    Therefore, it is recommended that defendants' motion for
 *6 Therefore, it is recommended that defendants' motion for        summary judgment on this ground be granted.
summary judgment on this ground be granted.

                                                                                    2. Free Exercise of Religion
                    D. First Amendment
                                                                    In his third cause of action, Mitchell contends that defendants
                                                                    denial of certain kosher foods and beverages deprived him
                        1. Retaliation                              of his free exercise of religion. Defendants contend that this
                                                                    claim is without merit.
In his first cause of action, Mitchell contends that defendants
confined him in “flithy and inhumane conditions,” denied            “[I]nmate[s] retain those First Amendment rights that are
him Kosher meals, and refused to allow him to participate
in various prison programs in retaliation for filing lawsuits       not inconsistent with [their] status as a prisoner.”     Pell
and grievances against defendants. Compl. at ¶¶ 71, 77, 79.         v. Procunier, 417 U.S. 817, 822 (1974). Thus, subject to
Defendants contend that this claim is without merit.                reasonable prison regulations, inmates retain the protection
                                                                    of the Free Exercise Clause in the First Amendment. See
To prevail on a retaliation claim, a plaintiff must first assert    id. In order to demonstrate a free exercise claim, a plaintiff
that the plaintiff's conduct was constitutionally protected and     must show that the defendants “significantly interfered” with
that this conduct was a “substantial factor” that caused the        his or her religious beliefs.   McEachin v. McGuinnis, 357
adverse action against plaintiff.   Mt. Healthy City Sch. Dist.     F.3d 197, 203 (2d Cir.2004); see also     Jones v. Goord, 435


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Goord,                               Document
                   Not Reported in F.Supp.2d (2007)                   70 Filed 04/23/20 Page 110 of 301


F.Supp.2d 221, 256 (S.D.N.Y.2006). It is well established that      236 F.Supp.2d 211, 229-30 (N.D.N.Y .2002) (McAvoy, J.),
“an inmate is ... entitled to a reasonable accommodation of         aff'd, 80 Fed.Appx. 146 (2d Cir. Nov. 10, 2003). A court must
his religious beliefs,” including “ ‘a diet consistent with his     first determine that if plaintiff's allegations are accepted as
                                                                    true, there would be a constitutional violation. Only if there
religious scruples.’ “    Jackson v. Mann, 196 F.3d 316, 320
                                                                    is a constitutional violation does a court proceed to determine
(2d Cir.1999) (citing    Kahane v. Carlson, 527 F.2d 492, 495       whether the constitutional rights were clearly established at
(2d Cir.1975) and      Bass v. Coughlin, 976 F.2d 98, 99 (2d        the time of the alleged violation.        Aiken, 236 F.Supp.2d
Cir.1992)). Thus, all that is required for a prison diet not to     at 230. Here, the second prong of the inquiry need not be
burden an inmate's free exercise of religion is “the provision      reached as to the first and second causes of action because, as
of a diet sufficient to sustain the prisoner in good health         discussed supra, accepting all of Mitchell's allegations as true,
without violating [his religion's] dietary laws.”       Kahane,     he has not shown that defendants violated his constitutional
527 F.2d at 496.                                                    rights. However, as to Mitchell's third cause of action, it was
                                                                    well established that on the dates that Mitchell was denied
 *7 Here, it is undisputed that Mitchell is Jewish. See Compl.      his kosher meals, prison officials had to provide inmates with
at ¶ 25; Defs. Mem. of Law (Docket No. 45) at 20. Mitchell          “a diet that is consistent with his [or her] religious scruples.”
contends under oath that “several times a week,” as well               Bass, 976 F.2d at 99.
as on specific occasions, he did not receive boiling water
with his kosher meals, the means by which he prepared               Therefore, it is recommended that defendants' motion for
some kosher food and beverages. Compl. at ¶ 26. Mitchell            summary judgment on this alternative ground be granted as
also contends that on one occasion his food was improperly          to the first and second cause of action and denied as to the
unsealed prior to his consumption in violation of the laws          third cause of action.
of his faith. Compl. at ¶¶ 25, 43-48. Defendants contend
that Mitchell's entire free exercise claim is based on four
isolated events. Defs. Mem. of Law at 20. However, although
                                                                                            F. Exhaustion
in dicta, the Second Circuit stated that “courts [including
those in the Second Circuit] have generally found that to           Defendants contend that before Mitchell commenced this
deny prison inmates the provision of food that satisfies the        action on April 1, 2004, four of his grievances relating to
dictates of their faith does unconstitutionally burden their free   his second and third causes of action were not properly
exercise rights.”     McEachin, 357 F.3d at 203. Thus, on           exhausted. See Compl. at 1. 7
this record, material issues of fact remain as to whether the
defendants significantly interfered with Mitchell's religious        *8 The Prison Litigation Reform Act of 1995 (“PLRA”),
beliefs when on at least four occasions, and possibly several       Pub.L. No. 104-134, 803(d), 110 Stat. 1321-66, 71 (1996),
times a week, they failed to provide him with meals that met        subjects suits concerning prison conditions brought under
the requirements of a kosher diet.                                  federal law to certain prerequisites. Specifically, the PLRA
                                                                    dictates that a prisoner confined to any jail, prison, or
Therefore, it is recommended that defendants' motion for            correctional facility must exhaust all available administrative
summary judgment on this ground be denied.                          remedies prior to bringing any suit concerning prison life,
                                                                    be it in general or of a particular episode. See              42
                                                                    U.S.C. § 1997e(a);       Porter v. Nussle, 534 U.S. 516,
                   E. Qualified Immunity
                                                                    532 (2002). Administrative remedies include all appellate
Defendants also contend that they are entitled to                   remedies provided within the system. Fletcher v. Haase, No.
qualified immunity. Qualified immunity generally protects           Civ. 99-9549(GEL), 2002 WL 313799, at *1 (S.D.N.Y. Feb.
governmental officials from civil liability insofar as their        27, 2002). There may be special circumstances, however,
conduct does not violate clearly established constitutional law     that render administrative remedies unavailable and the
                                                                    exhaustion requirement may be fulfilled by an inmate's
of which a reasonable person would have known.          Harlow
                                                                    reasonable belief that certain actions have sufficed fully to
v. Fitzgerald, 457 U.S. 800, 818 (1982);        Aiken v. Nixon,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Goord,                               Document
                   Not Reported in F.Supp.2d (2007)                70 Filed 04/23/20 Page 111 of 301


                                                                 commencing action but did not complete the grievance
exhaust administrative remedies.     Abney v. McGinnis, 380
                                                                 prcess until after the action had been commenced); see also
F.3d 663, 667 (2d Cir.2004).
                                                                    Woodford v. Ngo, 126 S.Ct. 2378, 2386 (2006) (“Proper
“The PLRA's exhaustion requirement is designed to ‘afford[ ]     exhaustion demands compliance with an agency's deadlines
corrections officials time and opportunity to address            and other critical procedural rules because no adjudicative
complaints internally before allowing the initiation of a        system can function effectively without imposing some
                                                                 orderly structure on the course of its proceedings.”). It is
federal case.’ “    Johnson v. Testman, 380 F.3d 691, 697
                                                                 recommended that defendants' motion on this ground be
(2d Cir.2004) (quoting      Porter, 534 U.S. at 524-25). “       granted and that this claim be dismissed without prejudice.
‘[A] grievance suffices if it alerts the prison to the nature
of the wrong for which redress is sought.’ “        Johnson,
380 F 3d. at 697 (quoting     Strong v. David, 297 F.3d                                 2. CL-49925-04
646, 650 (7th Cir.2002)). Inmates must provide sufficient
                                                                  *9 This grievance was filed on March 15, 2004 alleging,
information to “allow prison officials to take appropriate
                                                                 inter alia, that the plastic wrap had been taken off his kosher
responsive measures.”     Johnson, 380 F.3d at 697.              meals outside his presence and he was denied boiling water to
                                                                 prepare his oatmeal in accordance with his kosher diet. Eagen
DOCS has established a grievance process which includes          Decl. at Ex. C-3. However, CORC did not deny Mitchell's
a three-stage review and appeal. See     N.Y. Correct. Law       appeal until May 19, 2004, over six weeks after the complaint
§ 139 (McKinney 2003); N.Y. Comp.Codes R. & Regs.                was filed. Id. Thus, the issues contained in this grievance were
tit.7, § 701.1-.16 (2003). When an inmate files a grievance,     not properly exhausted. See subsection (1) supra. Therefore,
it is investigated and reviewed by an Inmate Grievance           it is recommended that defendants' motion on this ground be
Resolution Committee (IGRC). If the grievance cannot be          granted and that this claim be dismissed without prejudice.
resolved informally, a hearing is held. The IGRC decision
may be appealed to the Superintendent of the facility.
Finally, an inmate may appeal the Superintendent's decision                             3. CL-49935-04
to the Central Office Review Committee (CORC). N.Y.
Comp.Codes R. & Regs. tit.7, § 701.7(a) (2003).                  This grievance was filed on March 16, 2004 alleging, inter
                                                                 alia, that Mitchell suffered from an Achilles tendon problem
                                                                 and was denied special boots, a “flats order” that would house
                                                                 him in an area without steps, and pain medication to treat his
                      1. CL-49853-04
                                                                 condition. Eagen Decl. at Ex. C-4. However, CORC did not
Here, Mitchell reiterated the same complaints he made in         deny Mitchell's appeal until May 26, 2004, over seven weeks
grievance CL-49757-04, only adding a new claim about             after the complaint was filed. Id. Thus, as with the grievances
vermin infestation. See Eagen Decl. at Ex. C-2; see also Eagen   discussed above, the issues contained in this grievance were
Decl. at Ex. C-1. Defendants contend that Mitchell did not       not properly exhausted. Therefore, it is recommended that
properly exhaust this grievance until twenty days after filing   defendants' motion on this ground be granted and that this
this action. The grievance was filed on March 2, 2004 and was    claim be dismissed without prejudice.
not denied by CORC until April 21, 2004. This action was
filed on April 1, 2004. docket No. 1.
                                                                                        4. CL-49999-04
Thus, the issues contained in this grievance were not properly
exhausted before this action was commenced even though           This grievance was filed on April 2, 2004 alleging, inter alia,
they became fully exhausted three weeks after the complaint      that Clinton staff had mishandled some of his legal mail in
was filed. Pettus v. McCoy, No. 04-CV-471, 2006 WL               retaliation for filing a lawsuit again the staff. Eagen Decl.
2639369, at *1 (N.D.N.Y. Sept. 13, 2006) (McAvoy, J.)            at Ex. C-5. Mitchell also requested a transfer to a different
                                                                 facility. Id. However, CORC did not deny Mitchell's appeal
(dismissing an inmate's     § 1983 claim without prejudice
                                                                 until May 26, 2004, over seven weeks after the complaint was
for failure to exhaust where inmate filed a grievance before


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Goord,                               Document
                   Not Reported in F.Supp.2d (2007)              70 Filed 04/23/20 Page 112 of 301


                                                               RECOMMENDED that:
filed. Id. Thus, the issues contained in this grievance were
not properly exhausted. Therefore, it is recommended that
                                                               1. Defendants' motion for summary judgment (Docket No.
defendants' motion on this ground be granted and that this
                                                               45) be GRANTED as to all moving defendants for the first
claim be dismissed without prejudice.
                                                               and second causes of action and that judgment be entered for
                                                               those defendants on the first two causes of action;

    IV. Failure to Serve Defendants Doe and Corrigan            *10 2. Defendants' motion be GRANTED as to all moving
                                                               defendants as to the third cause of action to the extent that the
Mitchell's complaint asserts claims against John Doe # 1, a
                                                               third cause of action be DISMISSED without prejudice as to
defendant who has neither been identified nor served with
                                                               the moving defendants;
the complaint. Rule 4(m) of the Federal Rules of Civil
Procedure requires that service of process be effectuated
                                                               3. The complaint be DISMISSED without prejudice as to
within 120 days of the date of the filing of the complaint.
                                                               defendants John Doe # 1 and Corrigan; and
See also N.D.N.Y.L.R. 4.1(b). Because this defendant has
not been identified by Mitchell or served with process, it
                                                               4. This action therefore be TERMINATED in its entirety as
is recommended that the complaint be dismissed without
                                                               to all defendants and all claims.
prejudice as to this defendant.

As to defendant Corrigan, summonses for service of process     Pursuant to    28 U.S.C. § 636(b)(1), the parties may lodge
upon him were issued on August 9, 2004 and October 19,         written objections to the foregoing report. Such objections
2005. Docket Entries dated 8/9/04 & 10/19/05. More than        shall be filed with the Clerk of the Court. FAILURE
120 days have passed since the summonses for Corrigan          TO OBJECT TO THIS REPORT WITHIN TEN DAYS
were reissued. Accordingly, it is also recommended that the    WILL PRECLUDE APPELLATE REVIEW.                        Roldan v.
complaint be dismissed as to Corrigan without prejudice
pursuant to Fed.R.Civ.P. 4(m) and N.D.N.Y.L.R. 4.1(b).         Racette, 984 F.2d 85, 89 (2d Cir.1993);        Small v. Sec'y of
                                                               HHS, 892 F.2d 15 (2d Cir.1989);         28 U.S.C. § 636(b)(1);
                                                               Fed.R.Civ.P. 72, 6(a), 6(e).
                       V. Conclusion

For the reasons stated above, it is hereby                     All Citations

                                                               Not Reported in F.Supp.2d, 2007 WL 189087




                                                       Footnotes


1
       This matter was referred to the undersigned for report and recommendation pursuant to 28 U.S.C. § 636(b)
       and N.D.N.Y.L.R. 72.3(c).
2      The motion is brought on behalf of all defendants except Corrigan and John Doe # 1, who have neither been
       served with process nor otherwise appeared in this action. See Section v. infra.
3      SHUs exist in all maximum and certain medium security facilities. The units “consist of single-occupancy cells
       grouped so as to provide separation from the general population....” N.Y. Comp.Codes R. & Regs. tit. 7, §
       300.2(b) (1995). Inmates are confined in a SHU as discipline, pending resolution of misconduct charges, for
       administrative or security reasons, or in other circumstances as required. Id. at pt. 301.
4      Under Fed.R.Civ.P. 56(e), the non-moving party must offer evidence in sworn affidavits to oppose a properly
       supported motion for summary judgment. A verified complaint meets this requirement. See                Ford v. Wilson,




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           8
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Goord,                               Document
                   Not Reported in F.Supp.2d (2007)            70 Filed 04/23/20 Page 113 of 301


      90 F.3d 245, 246 (7th Cir.1996);        King v. Dogan, 31 F.3d 344, 346 (5th Cir.1994). The complaint here was
      verified, see Compl. at 15, and will, therefore, be considered on this motion.
5     Nevertheless, Mitchell does have substantial experience as a pro se litigant having filed at least
      ten other federal action since 1998. See U.S. Party/Case Index (visited Sept. 17, 2006) <http://
      pacer.uspci.uscourts.gov/cgi-bin/dquery.pl>.
6     It is, of course, unnecessary to address the second prong of Mitchell's claim here where he has failed to
      meet the first. However, it is worth noting that on this record, plaintiff would be able to raise a material issue
      of fact as to defendants' deliberate indifference. Mitchell alleges that Dr. Lee refused to issue a medical
      order excusing him from climbing steps and refused to give him a painkiller he received at three previous
      correctional facilities. See Compl. at ¶ 42. Mitchell contends that in response to these requests, Dr. Lee stated
      “that if [Mitchell] was ‘out in the street’ it could be done for him but since he incarcerated it cannot.” Id.
7     Defendants concede that grievance CL-49757-04, which dealt with Mitchell's complaints about being housed
      with mentally ill inmates and his allegations of filthy and inhumane conditions, was properly exhausted. See
      Defs. Mem. of Law at 7; see also Eagen Decl. (Docket No. 45) at Ex. C-1.


End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          9
        Case Not
Vann v. Griffin, 9:18-cv-00391-LEK-TWD
                    Reported in Fed. Supp. (2018)    Document 70 Filed 04/23/20 Page 114 of 301


                                                                Plaintiff alleges violations of his First, Eighth, and Fourteenth
                                                                Amendment rights. In addition, liberally construed, plaintiff’s
                  2018 WL 6199860
                                                                amended complaint also asserts violations of his Fourth
    Only the Westlaw citation is currently available.
                                                                Amendment rights and of the Religious Land Use and
     United States District Court, S.D. New York.
                                                                Institutionalized Persons Act (“RLUIPA”),          42 U.S.C. §
            Kouriockein VANN, Plaintiff,                        2000cc-1.
                           v.
   Superintendent T. GRIFFIN; Sgt. Roser; Deputy                Now pending is defendants' motion to dismiss the amended
  Comm’r of Special Operations, P. Griffin; I.G.R.C.            complaint pursuant to Rule 12(b)(6). (Doc. #77). 2
  Supervisor, L. Stanaway; C.O. J. Morrissey; C.O.
  Warren Freeman; C.O. Margente; C.O. D. Smith,                 For   the   following     reasons,   defendants'    motion     is
  Claims Officer; C.O. Cacuzza Jr.; Sgt. Cacuzza Sr.;                        3
                                                                GRANTED.
   Sgt. P. Moreau; Sgt. Osborne; Capt. Carey; C.O.
  Polito; Sgt. Surber; Lt. Plimely; Lt. S. Hann; C.O.           The Court has subject matter jurisdiction under 28 U.S.C. §
   Q. Stevens; C.O. Eliezer; and Employees for the              1331.
 NYSDOCCS at Green Haven Corr. Fac., Defendants.

                      16 CV 9903 (VB)
                                                                                      BACKGROUND
                              |
                     Signed 11/28/2018                          For the purpose of ruling on the motion to dismiss, the Court
                                                                accepts as true all well-pleaded factual allegations in the
Attorneys and Law Firms
                                                                amended complaint, and draws all reasonable inferences in
Kouriockein Vann, Fallsburg, NY, pro se.                        plaintiff’s favor, as summarized below. In addition, plaintiff
                                                                attached several documents to his amended complaint as
Jennifer Rose Gashi, State of New York Office of the Attorney   exhibits, which the Court may consider in deciding the instant
General, White Plains, NY, for Defendants.                      motion. See DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104,
                                                                111 (2d Cir. 2010).
Claims Officers, pro se.
                                                                Plaintiff’s amended complaint is difficult to follow.
                                                                Nevertheless, it is clear that plaintiff’s allegations stem from
                 OPINION AND ORDER                              five incidents at Green Haven Correctional Facility (“Green
                                                                Haven”), described below.
Vincent L. Briccetti, United States District Judge

 *1 Plaintiff Kouriockein Vann, proceeding pro se and in
                                                                   A. January 30, 2014
forma pauperis, brings this action against Superintendent
                                                                Plaintiff alleges on January 30, 2014, Sgt. Surber, while
(“Supt.”) T. Griffin, Sergeant (“Sgt.”) Roser, Deputy
                                                                searching plaintiff, “deliberately ‘flicked and rubbed’ her
Commissioner of Special Operations P. Griffin, Inmate
                                                                fingers across” plaintiff’s Santeria beads, which plaintiff was
Grievance Resolution Committee (“IGRC”) Supervisor L.
Stanaway, Correction Officer (“C.O.”) J. Morrissey, C.O.        wearing around his neck. (Am. Compl. at 7). 4 Plaintiff told
Warren Freeman, C.O. Margente, C.O. D. Smith, C.O.              Sgt. Surber that touching the Santeria beads violated his
Cacuzza Jr., Sgt. Cacuzza Sr., Sgt. P. Moreau, Sgt. Osborne,    religious beliefs, yet Sgt. Surber “intentionally reache[d] out
Captain (“Capt.”) Carey, C.O. Polito, Sgt. Surber, Lieutenant   and grab[bed] all of plaintiff’s Santeria beads with her bare
(“Lt.”) Plimely, Lt. S. Hann, C.O. Q. Stevens, and C.O.         hands,” threatened plaintiff, and “walk[ed] off smiling.” (Id.
Eliezer, under the Universal Declaration of Human Rights and    at 8).

   42 U.S.C. § 1983. 1
                                                                  B. June 14, 2015




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
        Case Not
Vann v. Griffin, 9:18-cv-00391-LEK-TWD
                    Reported in Fed. Supp. (2018)      Document 70 Filed 04/23/20 Page 115 of 301


 *2 Plaintiff alleges on or about June 14, 2015, C.O.              Plaintiff asserts he tried to speak about the incident with Sgt.
Morrissey, C.O. Freeman, and an unnamed C.O. searched              Cacuzza Sr., Sgt. Osborne, and Capt. Carey, all of whom were
plaintiff’s cell under Sgt. Roser’s supervision. During the        present, but they refused to speak with him.
search, C.O. Morrissey and C.O. Freeman took plaintiff’s
three-gallon bucket and Sangean radio. Further, C.O.
Freeman “deliberately touched items sacred to the plaintiff’s         D. December 17, 2015
religious beliefs (cigar, religious pouch containing sea shells,   Plaintiff alleges on December 17, 2015, C.O. Polito searched
a rock, chicken bones, etc.),” and C.O. Freeman and the            plaintiff’s cell and ordered plaintiff to take off his Santeria
other C.O. “deliberately crushe[d] the cigar.” (Am. Compl.         beads, because plaintiff was not permitted to wear them
at 5). C.O. Freeman also “made derogatory and negative             during the search. Plaintiff placed his Santeria beads on his
comments.” (Id.). Sgt. Roser “supported and watched                religious altar, which contained other items related to his
defendants Morrissey and Freeman.” (Id. at 6).                     practice of the Santeria religion. C.O. Polito took plaintiff’s
                                                                   items from the altar, threw them on plaintiff’s bed, and looked
C.O. Margente subsequently escorted plaintiff to the body          through plaintiff’s “religious pouches.” (Am. Compl. at 59).
orifice scanner (“B.O.S.S.”) chair in his underwear and
slippers and with his genitals exposed, in front of male and       Plaintiff complained to Lt. Hann, but Lt. Hann took no action
female personnel. C.O. Margente commented, “we got one             except to tell plaintiff he should consider himself lucky that
winging in the wind guys!” (Am. Compl. at 6) (emphasis             Lt. Hann had not performed the search herself.
removed). Plaintiff alleges C.O. Margente exposed plaintiff to
“unsanitary and unsafe conditions” by not protecting plaintiff
                                                                      E. February 4, 2017
from “germs and infections to the plaintiff’s groin, and other
                                                                   Finally, plaintiff alleges on February 4, 2017, C.O. Stevens
surfaces of the plaintiff’s epidermis.” (Id.).
                                                                   searched plaintiff’s cell and “desecrated” plaintiff’s altar.
                                                                   (Am. Compl. at 8). C.O. Stevens then “maliciously and
Plaintiff further alleges Supt. T. Griffin denied his grievance
                                                                   deliberately discarded and intentionally misplaced all of
and thus failed to protect his rights; Supt. T. Griffin and
                                                                   plaintiff’s property in his cell.” (Id.). C.O. Eliezer “supported”
Deputy Commissioner P. Griffin told him if it were up to them,
                                                                   C.O. Stevens and told plaintiff, “we are corrections officers,
they would never have allowed plaintiff to have the items
                                                                   we can do anything we want to you. You are an inmate. You
that were taken from his cell; IGRC Supervisor Stanaway
                                                                   cannot do nothing.” (Id. at 9) (emphasis removed). Moreover,
violated his rights by allowing Sgt. Roser to investigate
                                                                   C.O. Eliezer “threatened to use the disciplinary system” to
plaintiff’s grievance, even though Sgt. Roser allowed the
                                                                   prevent plaintiff from complaining to the area supervisor.
underlying acts to occur in the first place; and C.O. Smith
                                                                   (Id.).
denied plaintiff’s property claim without giving him a claim
number.

                                                                                           DISCUSSION
   C. August 7, 2015
Plaintiff alleges on August 7, 2015, Sgt. Cacuzza Sr. and Sgt.     I. Legal Standard
Moreau ordered C.O. Cacuzza Jr. to search plaintiff because         *3 In deciding a Rule 12(b)(6) motion, the Court evaluates
they thought they had heard a cell phone. Plaintiff asked C.O.     the sufficiency of the operative complaint under the “two-
Cacuzza Jr. not to touch his Santeria beads. Sgt. Moreau told      pronged approach” articulated by the Supreme Court in
C.O. Cacuzza Jr. to continue his search, and C.O. Cacuzza              Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). First,
Jr. “proceeded to pull all of my beads out of my T-shirt, and      plaintiffs' legal conclusions and “[t]hreadbare recitals of the
then touched them all, leaving them on the outside of my T-        elements of a cause of action, supported by mere conclusory
shirt.” (Am. Compl. at 54).                                        statements,” are not entitled to the assumption of truth and
                                                                   are thus not sufficient to withstand a motion to dismiss.
Plaintiff further claims C.O. Cacuzza Jr. sexually assaulted
him by looking in his underwear and his buttocks, which                Id. at 678;  Hayden v. Paterson, 594 F.3d 150, 161 (2d
plaintiff claims is not part of a standard search.                 Cir. 2010). Second, “[w]hen there are well-pleaded factual
                                                                   allegations, a court should assume their veracity and then




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
        Case Not
Vann v. Griffin, 9:18-cv-00391-LEK-TWD
                    Reported in Fed. Supp. (2018)      Document 70 Filed 04/23/20 Page 116 of 301


determine whether they plausibly give rise to an entitlement
                                                                   “Inmates clearly retain protections afforded by the First
to relief.”   Ashcroft v. Iqbal, 556 U.S. at 679.
                                                                   Amendment, including its directive that no law shall prohibit
To survive a Rule 12(b)(6) motion, the allegations in the          the free exercise of religion.” O'Lone v. Estate of Shabazz,
                                                                   482 U.S. 342, 348 (1987) (internal citation omitted). The
complaint must meet a standard of “plausibility.”     Ashcroft
                                                                   First Amendment’s free exercise guarantee applies to state
v. Iqbal, 556 U.S. at 678;   Bell Atl. Corp. v. Twombly, 550
                                                                   actors through the Fourteenth Amendment.       Cantwell v.
U.S. 544, 564 (2007). A claim is facially plausible “when
                                                                   Connecticut, 310 U.S. 296, 303 (1940). An inmate’s “right to
the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for     practice his religion is, however, not absolute.” Salahuddin
                                                                   v. Coughlin, 993 F.2d 306, 308 (2d Cir. 1993) (internal
the misconduct alleged.”       Ashcroft v. Iqbal, 556 U.S. at
                                                                   citation omitted).
678. “The plausibility standard is not akin to a ‘probability
requirement,’ but it asks for more than a sheer possibility that
                                                                   To state a free exercise claim, plaintiff “must show at the
a defendant has acted unlawfully.” Id. (quoting       Bell Atl.    threshold that the disputed conduct substantially burdens his
Corp. v. Twombly, 550 U.S. at 556).
                                                                   sincerely held religious beliefs.” Salahuddin v. Goord, 467
                                                                   F.3d 263, 274–75 (2d Cir. 2006) (internal citation omitted).
The Court must liberally construe submissions of pro se
                                                                   “A substantial burden is more than a mere inconvenience,”
litigants, and interpret them “to raise the strongest arguments
                                                                   Gill v. DeFrank, 2000 WL 897152, at *1 (S.D.N.Y. July 6,
that they suggest.”     Triestman v. Fed. Bureau of Prisons,       2000), aff'd, 8 F. App'x 35 (2d Cir. 2001) (summary order),
470 F.3d 471, 474 (2d Cir. 2006) (per curiam) (internal            and exists where the state “put[s] substantial pressure on an
quotation marks and citation omitted). Applying the pleading       adherent to modify his behavior and to violate his beliefs.”
rules permissively is particularly appropriate when, as here, a    Newdow v. Peterson, 753 F.3d 105, 109 (2d Cir. 2014) (per
pro se plaintiff alleges civil rights violations. See Sealed       curiam) (alteration in original) (quoting    Jolly v. Coughlin,
Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir.                                               5
                                                                   76 F.3d 468, 477 (2d Cir. 1996) ).
2008). “Even in a pro se case, however ... threadbare
recitals of the elements of a cause of action, supported by
                                                                    *4 In addition, corrections facilities may restrict religious
mere conclusory statements, do not suffice.”        Chavis v.      exercise so long as such restrictions are “reasonably related
Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation
                                                                   to legitimate penological interests.”   O'Lone v. Estate of
marks and citation omitted). Nor may the Court “invent
                                                                   Shabazz, 482 U.S. at 349 (citation omitted). Thus, even
factual allegations” plaintiff has not pleaded. Id.
                                                                   if plaintiff can establish defendants substantially burdened
                                                                   his right to religious exercise, he cannot state a free
II. First Amendment                                                exercise claim if defendants can show “the disputed official
Liberally construed, the amended complaint asserts First           conduct was motivated by a legitimate penological interest.”
Amendment free exercise claims against (i) Sgt. Surber and            Salahuddin v. Goord, 467 F.3d at 276
Sgt. Roser for the January 30, 2014, search; (ii) C.O. Freeman
for the June 14, 2015, search; (iii) Sgt. Moreau, C.O. Cacuzza     Plaintiff fails sufficiently to allege a substantial burden.
Jr., Sgt. Cacuzza Sr., Sgt. Osborne, and Capt. Carey for the       Plaintiff alleges on five occasions, defendants interfered with
August 7, 2015, search; (iv) C.O. Polito and Lt. Hann for the      the practice of his religion by touching or moving his Santeria
December 17, 2015, search; and (v) C.O. Stevens and C.O.           beads, crushing his cigar, looking through his religious
Eliezer for the February 4, 2017, search.                          pouches, or otherwise desecrating plaintiff’s religious objects.
                                                                   None of these actions caused plaintiff “to choose between
Defendants argue plaintiff’s free exercise claims fail because     violating a tenet of his beliefs or facing consequences at the
plaintiff fails to allege defendants caused a substantial burden   hands of the state.” Colliton v. Bunt, 2016 WL 7443171, at
on his sincerely held religious beliefs.                           *11 (S.D.N.Y. Dec. 27, 2016) (citing Newdow v. Peterson,
                                                                   753 F.3d at 108, aff'd, 709 F. App'x 82 (2d Cir. 2018)
The Court agrees.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
        Case Not
Vann v. Griffin, 9:18-cv-00391-LEK-TWD
                    Reported in Fed. Supp. (2018)      Document 70 Filed 04/23/20 Page 117 of 301


(summary order) ). Indeed, plaintiff complains of mere             (summary order) (alterations in original) (internal quotations
inconveniences.                                                    omitted).

Accordingly, plaintiff’s free exercise claims are dismissed.       When analyzing the sufficient justification prong for a claim
                                                                   premised on an isolated search, courts apply the four-part

III. RLUIPA                                                        balancing test articulated in    Bell v. Wolfish, 441 U.S. 520,
To the extent plaintiff brings a claim or claims under RLUIPA,     559 (1979).       Harris v. Miller, 818 F.3d at 58. The so-called
those claims are moot because, for the reasons discussed           “Bell factors” are: “[1] the scope of the particular intrusion;
above, there is no continuing burden on plaintiff’s religious      [2] the manner in which it is conducted; [3] the justification
practice. See Hill v. Chapdelaine, 2017 WL 62511, at *2 (D.        for initiating it; and [4] the place in which it is conducted.”
Conn. Jan. 5, 2017) (citing      Green v. Mansour, 474 U.S.           Harris v. Miller, 818 F.3d at 58 (alterations in original)
64, 71–73 (1985) ).
                                                                   (quoting     Bell v. Wolfish, 441 U.S. at 559).

Accordingly, plaintiff’s RLUIPA claims, if any, are dismissed.
                                                                    *5 Plaintiff has sufficiently alleged facts supporting only the
                                                                   first Bell factor.
IV. Fourth Amendment
In an abundance of caution, the Court addresses                    As alleged, the search was an invasive intrusion. An
whether, liberally construed, plaintiff’s amended complaint        intrusion’s scope varies depending on two factors: the type
sufficiently alleges a Fourth Amendment claim against C.O.         of search and who performs it. See       Harris v. Miller, 818
Margente for violating plaintiff’s right to be free from           F.3d at 58. “[I]t is generally considered a greater invasion to
unreasonable search and seizures during the June 14, 2015,         have one’s naked body viewed by a member of the opposite
search.
                                                                   sex.”     Id. at 59 (internal quotation omitted). However,
It does not.                                                       “courts in this Circuit have distinguished between ‘regular’
                                                                   and ‘close’ viewing and ‘incidental’ and ‘brief viewing of a
The Supreme Court has recognized a constitutional “right of        naked prisoner,’ with the latter being found constitutional.”
personal privacy, or a guarantee of certain areas or zones of            Holland v. City of New York, 197 F. Supp. 3d 529,
privacy.”    Roe v. Wade, 410 U.S. 113, 152 (1973). Inmates        543 (S.D.N.Y. 2016) (internal quotation omitted) (collecting
retain this constitutional guarantee, but only within limited      cases).

circumstances. See      Harris v. Miller, 818 F.3d 49, 57 (2d      Plaintiff’s allegations suggest he was subjected to at least a
Cir. 2016). “There is a long-established principle that the        visual body cavity search, an inherently invasive intrusion.
routine, random strip searches of inmates, including body
cavity inspections, do not violate the Fourth Amendment.”          See     Harris v. Miller, 818 F.3d at 58. In addition, plaintiff
Vaughn v. Strickland, 2013 WL 3481413, at *4 (S.D.N.Y.             alleges members of the opposite sex were present during the
July 11, 2013) (internal quotation omitted). “Nevertheless,        search, although plaintiff merely alleges he had to “walk in
‘the Fourth Amendment still requires all searches conducted        front of” female personnel. (Am. Compl. at 6).
within a prison, including strip searches, to be reasonable.’ ”
                                                                   However, as to the second Bell factor, plaintiff has not
Id. (quoting    Jean-Laurent v. Wilkerson, 438 F. Supp. 2d         alleged facts that show the manner of the search was
318, 323 (S.D.N.Y. 2006), aff'd,      461 F. App'x 18 (2d Cir.     unreasonable. The manner of a search is more likely to
2012) (summary order) ).                                           be reasonable if the search is conducted in a respectful or
                                                                   “professional manner,” rather than an abusive, frightening,
“To state a cognizable privacy claim, an inmate must allege        or humiliating manner.        Harris v. Miller, 818 F.3d at
that (1) he exhibited an actual, subjective expectation of         59–60. “It is well established that in the course of these
bodily privacy, and (2) prison officials lacked sufficient         searches, ‘officers may direct the arrestees to disrobe, shower,
justification to intrude on the inmate’s [F]ourth [A]mendment      and submit to a visual inspection’; moreover, ‘[a]s part of
rights.” Telesford v. Annucci, 693 F. App'x. 1, 3 (2d Cir. 2017)


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
        Case Not
Vann v. Griffin, 9:18-cv-00391-LEK-TWD
                    Reported in Fed. Supp. (2018)       Document 70 Filed 04/23/20 Page 118 of 301


the inspection, the arrestees may be required to manipulate
their bodies.’ ” Vaughn v. Strickland, 2013 WL 3481413,
                                                                      A. Sexual Abuse
at *5 (alterations in original) (quoting     Florence v. Bd.        Plaintiff fails to state an Eighth Amendment claim based on
of Chosen Freeholders, 566 U.S. 318, 341 (2012) (Alito, J.,         sexual abuse against C.O. Cacuzza Jr. for the August 7, 2015,
concurring) ). Further, an officer’s inappropriate comments,        search.
without additional allegations such as physical or sexual
abuse, do not make unreasonable an otherwise reasonable             Under the Eighth Amendment, conditions of confinement
search. See Malik v. City of New York, 2012 WL 3345317,             “must not involve the wanton and unnecessary infliction of
at *13 (S.D.N.Y. Aug. 15, 2012), report and recommendation          pain.”    Rhodes v. Chapman, 452 U.S. 337, 347 (1981).
adopted, 2012 WL 4475156 (S.D.N.Y. Sept. 28, 2012).                 “[S]exual abuse of a prisoner by a corrections officer may
                                                                    in some circumstances violate the prisoner’s right to be free
Plaintiff’s allegations that his boxers left his genitals exposed
and he was not allowed to cover himself with his hands do not       from cruel and unusual punishment.” Boddie v. Schnieder,
sufficiently allege C.O. Margente unreasonably conducted            105 F.3d 857, 860–61 (2d Cir. 1997). Although sexual
the search of plaintiff. Moreover, C.O. Margente’s comments         harassment not sufficiently “severe or repetitive” does not
during the search—although inappropriate if true—do not             satisfy the objective prong, id. at 861, “a single incident of
make the search unreasonable.                                       sexual abuse, if sufficiently severe or serious, may violate an
                                                                    inmate’s Eighth Amendment rights.”       Crawford v. Cuomo,
As to the third Bell factor, plaintiff does not allege what
                                                                    796 F.3d 252, 257 (2d Cir. 2015). A plaintiff asserting an
C.O. Margente’s justification was for conducting the search.
                                                                    Eighth Amendment sexual abuse claim generally must allege
And fourth, although plaintiff alleges female personnel were
                                                                    physical contact to adequately plead the objective prong. See
present at some point during the search, plaintiff does
not allege any facts suggesting the female personnel were                 Holland v. City of New York, 197 F. Supp. 3d 529, 547
                                                                    (S.D.N.Y. 2016) (collecting cases).
“unnecessary spectators.” See      Harris v. Miller, 818 F.3d at
62.
                                                                    When analyzing the subjective prong, “the principal inquiry is
                                                                    whether the contact is incidental to legitimate official duties,
Accordingly, plaintiff fails to allege a Fourth Amendment
                                                                    such as a justifiable pat frisk or strip search, or by contrast
claim for unreasonable search and seizure against C.O.
                                                                    whether it is undertaken to arouse or gratify the officer or
Margente for the June 14, 2015, search.
                                                                    humiliate the inmate.”      Crawford v. Cuomo, 796 F.3d at
                                                                    257–58.
V. Eighth Amendment
Defendants argue plaintiff fails to state Eighth Amendment          Plaintiff alleges only that C.O. Cacuzza Jr. sexually assaulted
claims for sexual assault against C.O. Cacuzza Jr. or for           him by looking in his underwear and exposing his buttocks.
unsanitary conditions against C.O. Margente.                        Plaintiff does not allege any defendant ever physically
                                                                    contacted him, or allege any facts suggesting the search was
*6 The Court agrees. 6                                              conducted for the purpose of humiliating him or independent
                                                                    of legitimate penological purposes. Plaintiff therefore fails to
To state a claim for an Eighth Amendment violation, “an             satisfy either prong of an Eighth Amendment claim for sexual
inmate must allege that: (1) objectively, the deprivation the       assault.
inmate suffered was ‘sufficiently serious that he was denied
the minimal civilized measure of life’s necessities,’ and (2)       Accordingly, plaintiff’s Eighth Amendment sexual assault
subjectively, the defendant official acted with ‘a sufficiently     claim against C.O. Cacuzza Jr. is dismissed.
culpable state of mind ..., such as deliberate indifference to
inmate health or safety.’ ”    Walker v. Schult, 717 F.3d 119,        B. Unsanitary Conditions
125 (2d Cir. 2013) (alterations original) (quoting       Gaston     Plaintiff also fails to state an Eighth Amendment claim based
v. Coughlin, 249 F.3d 156, 164 (2d Cir. 2001) ).                    on unsanitary conditions against C.O. Margente for requiring



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
        Case Not
Vann v. Griffin, 9:18-cv-00391-LEK-TWD
                    Reported in Fed. Supp. (2018)        Document 70 Filed 04/23/20 Page 119 of 301


plaintiff to sit in a B.O.S.S. chair in his underwear and slippers   allegations are insufficient to state a sufficiently serious
on June 14, 2015.                                                    deprivation. Moreover, plaintiff fails to allege any facts
                                                                     suggesting C.O. Margente was aware of a substantial risk of
*7 The Eighth Amendment requires prison conditions to be             serious harm from forcing plaintiff to sit in the B.O.S.S. chair
                                                                     in his underwear and slippers.
at least “humane.”      Gaston v. Coughlin, 249 F.3d at 164
(quoting     Farmer v. Brennan, 511 U.S. 825, 832 (1994)             Accordingly, plaintiff’s Eighth Amendment unsanitary and
). To satisfy the objective requirement of a claim based             unsafe conditions claim against C.O. Margente is dismissed.
on unsanitary conditions of confinement, “the inmate must
show that the conditions, either alone or in combination,
pose an unreasonable risk of serious damage to his health.”          VI. Fourteenth Amendment
                                                                     Plaintiff fails to state claims for violation of his Fourteenth
   Walker v. Schult, 717 F.3d at 125 (citing          Rhodes v.
                                                                     Amendment due process rights against C.O. Morrissey, C.O.
Chapman, 452 U.S. 337, 347 (1981);       Phelps v. Kapnolas,         Freeman, or Sgt. Roser for lost or destroyed property; or
308 F.3d 180, 185 (2d Cir. 2002) ). He must allege prison            against Supt. T. Griffin, Deputy Commissioner P. Griffin,
officials deprived him “of his ‘basic human needs’ such as           IGRC Supervisor Stanaway, or C.O. Smith for denial of
food, clothing, medical care, and safe and sanitary living           grievances or violations of New York State Department
conditions.” Id. (internal citations omitted). Exposure to           of Corrections and Community Supervisions (“DOCCS”)
germs alone does not create a deprivation sufficiently serious       directives.
to satisfy the objective prong. See Townsend v. Clemons,
2013 WL 818662, at *7 (S.D.N.Y. Jan. 30, 2013), report and           Procedural due process requires “that a deprivation of life,
recommendation adopted, 2013 WL 868605 (S.D.N.Y. Mar.                liberty, or property be preceded by notice and opportunity for
4, 2013).                                                            hearing appropriate to the nature of the case.” Chase Grp.
                                                                     Alliance LLC v. City of N.Y. Dep't of Fin., 620 F.3d 146,
With respect to the subjective requirement:
                                                                     150 (2d Cir. 2010) (quoting   Cleveland Bd. of Educ. v.
                                                                     Loudermill, 470 U.S. 532, 542 (1985) ). Thus, to sustain

             [A] prison official cannot be found                     a     Section 1983 claim based on an alleged violation of
             liable under the Eighth Amendment                       due process, a plaintiff must allege (i) he possesses a liberty
             for denying an inmate humane                            or property interest protected by the Constitution or federal
             conditions of confinement unless the                    statutes, and (ii) he was deprived of that liberty or property
             official knows of and disregards an                     interest without due process.    Ciambriello v. County of
             excessive risk to inmate health or                      Nassau, 292 F.3d 307, 313 (2d Cir. 2002).
             safety; the official must both be aware
             of facts from which the inference could
             be drawn that a substantial risk of                        A. Lost or Destroyed Property
             serious harm exists, and he must also                   Plaintiff fails to state a claim for lost or destroyed property
             draw the inference. This “deliberate                    against C.O. Morrissey, C.O. Freeman, or Sgt. Roser for the
             indifference” element is equivalent to                  alleged taking of his radio and three-gallon bucket on June
             the familiar standard of “recklessness”                 14, 2015.
             as used in criminal law.
                                                                     “An unauthorized intentional deprivation of property by
                                                                     a state employee does not constitute a violation of the
                                                                     procedural requirements of the Due Process Clause of
   Phelps v. Kapnolas, 308 F.3d at 185–86 (citation omitted).        the Fourteenth Amendment if a meaningful postdeprivation

Plaintiff alleges C.O. Margente exposed plaintiff to                 remedy for the loss is available.”   Hudson v. Palmer, 468
unsanitary and unsafe conditions by forcing plaintiff to sit         U.S. at 533. Here, such a remedy was available to plaintiff in
in the B.O.S.S. chair in his underwear and slippers, with            the form of an action in the New York State Court of Claims,
his genitals exposed to germs and infections. Plaintiff’s            but apparently was not pursued. See Davis v. New York, 311



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
        Case Not
Vann v. Griffin, 9:18-cv-00391-LEK-TWD
                    Reported in Fed. Supp. (2018)       Document 70 Filed 04/23/20 Page 120 of 301


F. App'x 397, 400 (2d Cir. 2009) (summary order) (Court of          T. Griffin, Deputy Commissioner P. Griffin, IGRC Supervisor
Claims action is adequate postdeprivation remedy, precludes         Stanaway, and C.O. Smith are dismissed.
prisoner’s due process claim for lost personal property).

 *8 Accordingly, plaintiff’s due process claim for lost or          VII. State Law Claims
stolen property against C.O. Morrissey, C.O. Freeman, and           To the extent plaintiff’s amended complaint can be read as
Sgt. Roser is dismissed.                                            asserting state law claims, the Court declines to exercise
                                                                    supplemental jurisdiction over them. See           28 U.S.C. §
                                                                    1367(c)(3).
   B. Grievances and DOCCS Directives
Plaintiff likewise fails to state a claim for violation of his
                                                                    Plaintiff’s state law claims, to the extent he asserts them, are
Fourteenth Amendment due process rights against Supt. T.
                                                                    therefore dismissed without prejudice.
Griffin, Deputy Commissioner P. Griffin, IGRC Supervisor
Stanaway, or C.O. Smith for denying his grievances or for
failing to comply with DOCCS directives.                            VIII. Universal Declaration of Human Rights
                                                                    Plaintiff’s claims under the Universal Declaration of Human
To state a claim for denial of access to the courts, “a plaintiff   Rights are dismissed because the Universal Declaration of
must allege that the defendant took or was responsible              Human Rights does not create a federal cause of action.
for actions that hindered [a plaintiff’s] efforts to pursue         Joyner-El v. Giammarella, 2010 WL 1685957, at *3 n.4
a legal claim.”       Davis v. Goord, 320 F.3d 346, 351             (S.D.N.Y. Apr. 15, 2010).
(2d Cir. 2003) (alterations in original) (internal quotation
omitted). Notwithstanding the First Amendment’s guarantee
                                                                    IX. Leave to Amend
of the right to petition the government for redress, “inmate
                                                                    Rule 15(a)(2) of the Federal Rules of Civil Procedure instructs
grievance procedures are not required by the Constitution and
                                                                    that courts “should freely give leave” to amend a complaint
therefore a violation of such procedures does not give rise to
                                                                    “when justice so requires.” Liberal application of Rule 15(a)
a claim under [ Section] 1983.”     Cancel v. Goord, 2001           is warranted with respect to pro se litigants, who “should
WL 303713, at *3 (S.D.N.Y. Mar. 29, 2001).                          be afforded every reasonable opportunity to demonstrate that
                                                                    [they have] a valid claim.”     Matima v. Celli, 228 F.3d 68,
Indeed, any claim that plaintiff was deprived of his right to
                                                                    81 (2d Cir. 2000) (internal quotation omitted). District courts
petition the government for redress is belied by the fact of his
                                                                    “should not dismiss [pro se complaints] without granting
bringing this lawsuit. See     Harris v. Westchester Cty. Dep't     leave to amend at least once when a liberal reading of the
of Corr., 2008 WL 953616, at *5 (S.D.N.Y. Apr. 3, 2008)             complaint gives any indication that a valid claim might be
(“[I]n the event that prison officials ignore a grievance that
                                                                    stated.”    Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.
raises constitutional claims, the proper avenue to seek relief
                                                                    2000) (internal quotation omitted).
is the course taken by plaintiff here: directly petitioning the
government for redress of his claims.”).
                                                                     *9 Here, the Court already granted plaintiff leave to amend
                                                                    and warned plaintiff that because his motion to amend “was
Moreover, it is well established that violation of state
                                                                    prompted by his review of defendants' first motion to dismiss
procedural rules or safeguards does not in itself constitute
                                                                    ... absent exceptional circumstances, he will not be given
deprivation of due process, when the process actually
                                                                    another opportunity to amend his complaint.” (Doc. #50 at 2).
provided suffices under the Constitution. See, e.g., Holcomb
                                                                    “Plaintiff’s failure to fix deficiencies in the previous pleading,
v. Lykens, 337 F.3d 217, 224 (2d Cir. 2003) (“[S]tate statutes
                                                                    after being provided notice of them, is alone sufficient
do not create federally protected due process entitlements to
                                                                    ground to deny leave to amend.” Jeanty v. Newburgh Beacon
specific state-mandated procedures.”).
                                                                    Bus Corp., 2018 WL 6047832, at *12 (S.D.N.Y. Nov. 19,
                                                                    2018) (internal citations omitted). Moreover, plaintiff “has
Accordingly, plaintiff’s due process claims for denial of
                                                                    not suggested he is in possession of facts that would cure the
grievances and violations of DOCCS directives against Supt.
                                                                    deficiencies identified in this opinion.” Id.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                7
        Case Not
Vann v. Griffin, 9:18-cv-00391-LEK-TWD
                    Reported in Fed. Supp. (2018)    Document 70 Filed 04/23/20 Page 121 of 301


Accordingly, the Court declines to grant plaintiff leave to         The Court certifies pursuant to      28 U.S.C. § 1915(a)(3)
amend.                                                              that any appeal from this order would not be taken in good
                                                                    faith, and therefore in forma pauperis status is denied for the
                                                                    purpose of an appeal. See     Coppedge v. United States, 369
                     CONCLUSION                                     U.S. 438, 444–45 (1962).

The motion to dismiss is GRANTED.                                   SO ORDERED.

The Clerk is instructed to terminate the pending motion (Doc.
#77) and close this case.                                           All Citations

                                                                    Not Reported in Fed. Supp., 2018 WL 6199860




                                                        Footnotes


1      Plaintiff incorrectly sued Sgt. Roser as “Sgt. Rosier” and Sgt. Surber as “Sgt. Surbert (sic).” (Doc. #51 (“Am.
       Compl.”) ).
2      Defendants previously filed a motion to dismiss the complaint on October 19, 2017. (Doc. #44). On October
       29, 2017, plaintiff filed a motion for leave to file an amended complaint. (Doc. #47). On November 3, 2017, the
       Court granted plaintiff leave to file an amended complaint and denied defendants' motion to dismiss without
       prejudice. (Doc. #50). Plaintiff filed the amended complaint on December 19, 2017. (Doc. #51).
3      To the extent plaintiff brings claims against unidentified defendants, those claims are likewise dismissed for
       the reasons contained in this Opinion.
4      “Am. Compl. at ___” refers to the automatically generated page numbers at the top of electronically filed
       documents.
5
       Plaintiff will be provided with copies of all unpublished opinions cited in this decision. See     Lebron v.
       Sanders, 557 F.3d 76, 79 (2d Cir. 2009).
6      Neither party has explained whether plaintiff was a pretrial detainee or a post-conviction inmate at the time
       of these events. Defendants apply the Eighth Amendment standard to plaintiff’s claim, and plaintiff does not
       object. However, even under the more lenient standard applicable to pretrial detainees under the Fourteenth
       Amendment’s Due Process Clause, plaintiff fails to state a claim. See                  Darnell v. Pineiro, 849 F.3d 17,
       35 (2d Cir. 2017).


End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
       Case
Townsend       9:18-cv-00391-LEK-TWD
         v. Clemons, Not Reported in F.Supp.2d Document
                                               (2013)                70 Filed 04/23/20 Page 122 of 301


                                                                   October 14, 2011. (Complaint (“Compl.”) at 2.) 1 This is the
                  2013 WL 818662                                   only date in Townsend's complaint.
    Only the Westlaw citation is currently available.
             United States District Court,                         Townsend's general allegations can be grouped into three
                   S.D. New York.                                  categories. First, Townsend complains about food. He alleges
                                                                   that there is “often not enough [ ] food in the Mess Hall
              Floyd TOWNSEND, Plaintiff,                           to accommodate the vast amount of detainees housed at
                        v.                                         [RNDC].” (Id at 4.) Diabetic detainees, moreover, “are not
         William CLEMONS, et al., Defendants.                      issued the [necessary] low sugar diet foods to supplement
                                                                   their needs.” (Id.)
               No. 12–CV–03434 (RJS)(SN).
                            |                                      Second, Townsend complains about sanitation. He alleges
                      Jan. 30, 2013.                               that, although linen sheets are exchanged every week, the
                                                                   blankets issued to detainees “are never washed or exchanged
                                                                   during the winter months,” and are a “magnet for dust
          REPORT AND RECOMMENDATION                                [,] bugs and other infectious germs.” (Id.) When detainees
                                                                   are transferred from one housing area to another, their
SARAH NETBURN, United States Magistrate Judge.                     “belongings and property” are placed in those blankets, and
                                                                   dragged to the new area, accumulating dirt along the way.
*1 TO THE HONORABLE RICHARD J. SULLIVAN:
                                                                   (Id.) Personal clothing, “which detainees ... wear [throughout
Pro se plaintiff Floyd Townsend (“Townsend”) brings this
                                                                   their] stay at the [RNDC],” also is “not allowed to be cleaned
action pursuant to     42 U.S.C. § 1983, alleging violation        at [the] facility [laundry].” (Id. at 5.) Furthermore, “[m]any
of his constitutional rights based on the conditions of his        housing area showers are not [industrial-cleaned] due to
confinement while in the custody of the New York City              [the] lack of cleaning agents that will combat bacteria.” (Id.)
Department of Correction (“DOC”).                                  Townsend also states that the “New York City Department of
                                                                   Corrections has failed to enforce The Environmental Health
Townsend is suing three defendants: (1) William Clemons            that was stated by Judge Harold Baer Jr.” (Id. at 4.)
(“Clemons”), Warden of the Robert N. Davoren Center
(“RNDC”); (2) “Mr. Gumsdere” (“Gumsdere”), Deputy                  Third, Townsend complains about living conditions,
Warden of Security at RNDC; and (3) the City of New                alleging that the “pre-trial detainees['] living conditions
York (the “City”). These defendants have moved to dismiss          are deplorable.” (Id.) Detainees are “compel[led] to sleep
Townsend's complaint pursuant to Federal Rule of Civil             close” to each other. (Id at 5.) There is overcrowding. (Id.)
Procedure 12(b)(6). The Court's task is to weigh the               When detainees are awoken for court appearances, “we are
plausibility of Townsend's allegations and determine to what       [constantly] being housed in jail cells that are extremely
extent the defendants may be tied to the violations that he        [overcrowded],” which is a “security issue.” (Id.) Although
alleges. Because I conclude that Townsend cannot state a           “several dorms ... have air conditioners,” some detainees
plausible claim for violation of his constitutional rights under   are “housed in fifty[-]man dorm[s] with one [oscillating]
   § 1983,    I recommended that defendants' motion to             fan.” (Id.). This creates a “hostile environment that is
dismiss be GRANTED in its entirety.                                [waiting] to happen.” (Id.)

                                                                    *2 Townsend states that his allegations violate the DOC's
                                                                   “Minimum Standards” for hygiene, overcrowding and access
               FACTUAL BACKGROUND                                  to the courts. (Id.) He alleges that he did not sustain any
                                                                   injuries related to these events, (id. at 3), and requests as relief
The following facts are assumed to be true for the purposes of
                                                                   that the DOC implement corrective policies and procedures,
this motion to dismiss. According to Townsend's complaint,
                                                                   as well as provide $9,000,000 in compensatory damages
the events giving rise to his claim occurred at the RNDC,
                                                                   and punitive damages for emotional distress and pain and
in the “[M]ess Hall, Clinic, Intake Pens and 6 Lower,” on
                                                                   suffering (id. at 7).




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
       Case
Townsend       9:18-cv-00391-LEK-TWD
         v. Clemons, Not Reported in F.Supp.2d Document
                                               (2013)                70 Filed 04/23/20 Page 123 of 301


                                                                   formulaic recitation of the elements of a cause of action will
            PROCEDURAL BACKGROUND                                  not do.’ “ Id. (quoting     Twombly, 550 U.S. at 555.) If the
                                                                   plaintiff “ha[s] not nudged [his] claims across the line from
Townsend filed his complaint on April 30, 2012. (Docket            conceivable to plausible, [the] complaint must be dismissed.”
Number (“Doc.No.”) 2.) On June 11, 2012, the Honorable
Richard J. Sullivan referred this case to a magistrate judge for      Twombly, 550 U.S. at 570.
general pretrial supervision and dispositive motions requiring
a report and recommendation. (Doc. No. 11.) On July 12,             *3 Pro se litigants “are entitled to a liberal construction
2012, defendants filed a motion to dismiss Townsend's              of their pleadings,” and therefore their complaints “should
claims. (Doc. No. 12.) Townsend did not timely oppose this         be read to raise the strongest arguments that they
motion, and so on August 14, 2012, the Honorable James             suggest.”     Green v. United States, 260 F.3d 78, 83 (2d
L. Cott directed defendants to serve Townsend with their           Cir.2001) (citation and internal quotation marks omitted).
moving papers and ordered Townsend to file his opposition          But “complaints relying on the civil rights statutes are
by September 11, 2012. (Doc. No. 15.) Judge Cott warned            insufficient unless they contain some specific allegations of
Townsend that if he did not file an opposition the Court would     fact indicating a deprivation of rights, instead of a litany of
consider defendants' motion to be unopposed. (Id.) Townsend
                                                                   general conclusions that shock but have no meaning.”       Barr
did not file opposition papers, and therefore the motion was
                                                                   v. Abrams, 810 F.2d 358, 363 (2d Cir.1987).
fully briefed on September 11, 2012. 2 On November 8, 2012,
the referral was reassigned to my docket. (Doc. Nos.17–18.)        In determining the sufficiency of a complaint, the Court may
                                                                   consider “the factual allegations in [the] ... complaint, ...
                                                                   documents attached to the complaint as an exhibit or
                       DISCUSSION                                  incorporated in it by reference, ... matters of which judicial
                                                                   notice may be taken, [and] documents either in plaintiffs'
Defendants argue that Townsend's complaint should be               possession or of which the plaintiffs had knowledge and relied
dismissed because Townsend: (1) does not allege Clemons
                                                                   on in bringing suit.”   Brass v. Am. Film Techs., Inc., 987
or Gumsdere were personally involved in a constitutional
                                                                   F.2d 142, 150 (2d Cir.1993).
violation; (2) lacks standing because he does not plead he
was personally aggrieved; (3) does not allege constitutional
                                                                   Furthermore, when a court is presented with an unopposed
violations; (4) does not adequately plead municipal liability;
                                                                   motion, it may not find for the moving party without
and (5) cannot claim compensatory relief because he has not
                                                                   reviewing the record and determining whether there is
suffered physical injury. (Defendants' Memorandum of Law
                                                                   sufficient bases for granting the motion. See Kinlaw v.
in Support of Defendants' Motion to Dismiss (“Def.Br.”) at 1.)
                                                                   Walsh, 10 Civ. 7539(RMB)(JLC), 2012 WL 2548437, at *1
                                                                   (S.D.N.Y. June 29, 2012) (reviewing record when considering
I. Statement of Law                                                defendants' unopposed motion to dismiss pro se plaintiff's
In considering a motion to dismiss pursuant to Rule 12(b)(6),      complaint); see also      Vermont Teddy Bear Co. v. 1–800
a court must take “factual allegations [in the complaint] to       Beargram Co., 373 F.3d 241, 246 (2d Cir.2004) (“[C]ourts,
be true and draw[ ] all reasonable inferences in the plaintiff's   in considering a motion for summary judgment, must review
favor.” Harris v. Mills, 572 F.3d 66, 71 (2d Cir.2009) (citation   the motion, even if unopposed, and determine from what it
omitted). To state a legally sufficient claim, a complaint         has before it whether the moving party is entitled to summary
must allege “enough facts to state a claim for relief that is      judgment as a matter of law.”) (citation and internal quotation
plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.       marks omitted).
554, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the      II. Standing Through Personal Injury
                                                                   As a threshold issue, defendants argue that Townsend fails
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678,
                                                                   to allege personal injury. The Constitution limits the judicial
129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citation omitted).
                                                                   power of federal courts to decide cases or controversies. See
But a pleading that only “offers ‘labels and conclusions' or ‘a
                                                                   U.S. Const. art. III, § 2, cl. 1. To bring a claim for relief, a



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
       Case
Townsend       9:18-cv-00391-LEK-TWD
         v. Clemons, Not Reported in F.Supp.2d Document
                                               (2013)                 70 Filed 04/23/20 Page 124 of 301


plaintiff must allege a concrete and particularized “injury in      Defendants also argue that Townsend has not alleged
fact” fairly traceable to the challenged actions of defendants.     the personal involvement of defendants in any alleged
                                                                    constitutional deprivations. “An individual cannot be held
   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61,
112 S.Ct. 2130, 119 L.Ed.2d 351 (1992); see ARKO Ivesticni          liable for damages under    § 1983 merely because he held
Spolecnost, A.S. v. A.B. Watley, Inc., 01 Civ. 7693(LAP), 2003      a high position of authority, but can be held liable if he
WL 1108135, at *2 (S.D.N.Y. Mar. 12, 2003) (“A party must
                                                                    was personally involved in the alleged deprivation.”     Back
‘assert his own legal rights and interests, and cannot rest
                                                                    v. Hastings on Hudson Union Free School Dist., 365 F.3d
his claim to relief on the legal rights or interests of third
                                                                    107, 127 (2d Cir.2004) (citation and internal quotation marks
parties.’ ”) (quoting Warth v. Seldin, 422 U.S. 490, 499,           omitted). Personal involvement can be shown by:
95 S.Ct. 2197, 45 L.Ed.2d 343 (1975)). Indeed, personal
injury is necessary to bring suit under § 1983.    Oliver
v. Powell, 250 F.Supp.2d 593, 601 (E.D.Va.2002) (prisoner                         evidence that: (1) the defendant
                                                                                  participated directly in the alleged
could not maintain         § 1983 action when he failed “to                       constitutional violation, (2) the
specify any defendants[ ] whose actions were fairly traceable                     defendant, after being informed of
to an actual injury”); see Uzzell v. Scully, 893 F.Supp. 259, 263                 the violation through a report or
(S.D.N.Y.1995) (prisoner could not bring         § 1983 claim                     appeal, failed to remedy the wrong,
when placed in “keeplock” for disciplinary charges because                        (3) the defendant created a policy or
he had no liberty interest, and thus suffered no injury).                         custom under which unconstitutional
                                                                                  practices occurred, or allowed the
 *4 Townsend's claims do not establish personal injury. He                        continuance of such a policy or
pleads that there is not enough food to accommodate all the                       custom, (4) the defendant was grossly
detainees, (Compl. at 4), but not that he went hungry. He                         negligent in supervising subordinates
pleads diabetic detainees are not provided with “[necessary]                      who committed the wrongful acts,
low sugar diet foods,” (id.), but not that he is diabetic. He                     or (5) the defendant exhibited
complains that the blankets are dirty and are dragged from                        deliberate indifference ... by failing
place to place, (id.), that personal clothing is not allowed to                   to act on information indicating that
be cleaned at the facility laundry, (id. at 5), and that many                     unconstitutional acts were occurring.
showers are not industrial cleaned, (id.), but does not plead
that he was injured by the dirt. He pleads that living conditions
are deplorable, (id. at 4), detainees must sleep close together,
                                                                    Id. (citing     Colon v. Coughlin, 58 F.3d 865, 873 (2d
(id. at 5), there is overcrowding, (id.), and some dorms do not
                                                                    Cir.1995)).
have air conditioners, (id.), but likewise does not plead that he
was affected by these conditions. Indeed, the only potential
                                                                    Dismissal of a defendant is warranted when a plaintiff
personal injury that Townsend alleges is that when detainees
                                                                    fails to allege how that particular defendant was personally
are awoken for court appearances, “we are [constantly] being
                                                                    involved in any of the actions or inactions that purportedly
housed in jail cells that are extremely [overcrowded].” (Id .)
                                                                    led to a violation of the plaintiff's constitutional or federal
(emphasis added). But although this allegation suggests
Townsend's personal involvement, it does not suggest any            rights.   Hemmings v. Gorczyk, 134 F.3d 104, 109 n. 4 (2d
injury suffered because of that overcrowding beyond an              Cir.1998); Schwartz v. Dennison, 518 F.Supp.2d 560, 573
unspecified “security issue.” (Id.) Indeed, when given the          n. 11 (S.D.N.Y.2007) (no personal involvement found when
chance to describe the injuries that he suffered, Townsend          complaint was devoid of allegations “from which it can be
writes that he suffered “none.” (Id. at 3.) Townsend's claims       reasonably inferred that [defendants] created, or allowed to
fail because he has not alleged a legally cognizable personal       continue, [an impermissible] policy”).
injury.
                                                                     *5 Outside of naming them as defendants, Townsend
                                                                    does not mention Clemons or Gumsdere anywhere in his
III. Personal Involvement of Individual Defendants                  complaint or allege their personal involvement in any of



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
       Case
Townsend       9:18-cv-00391-LEK-TWD
         v. Clemons, Not Reported in F.Supp.2d Document
                                               (2013)              70 Filed 04/23/20 Page 125 of 301


the actions that led to the alleged deprivations of his          complained of was committed by a person or entity acting
constitutional rights. Clemons and Gumsdere, therefore,          under color of state law, and that the conduct deprived
                                                                 a person of rights, privileges, or immunities secured by
should be dismissed from the complaint.      Carrasquillo v.
City of New York, 324 F.Supp.2d 428, 435 (S.D.N.Y.2004)          the Constitution.”    Newton, 566 F.Supp.2d at 270 (citing
(dismissing pro se complaint against individual named
                                                                    Palmieri v. Lynch, 392 F.3d 73, 78 (2d Cir.2004)).
defendants not mentioned in body of complaint); Mabery v.
Keane, 95 Civ. 1093(JFK), 1998 WL 148386, at *3 (S.D.N.Y.
                                                                 It is unclear if Townsend was a pre-trial detainee or a
Mar. 30, 1998) (mentioning defendants “only ... in the caption
                                                                 post-conviction prisoner during the period giving rise to his
of the Complaint ... is not enough to establish personal
                                                                 claim. For constitutional purposes, however, the analysis
involvement for § 1983 purposes”); see Back, 365 F.3d
                                                                 is the same.     Caiozzo v. Koreman, 581 F.3d 63, 72 (2d
at 127–28 (granting summary judgment when there was no
                                                                 Cir.2009) (“Claims for deliberate indifference to a serious
allegation that individual defendant engaged directly in any
                                                                 medical condition or other serious threat to the health or
discriminatory conduct under     § 1983).                        safety of a person in custody should be analyzed under
                                                                 the same standard irrespective of whether they are brought
Clemons and Gumsdere also cannot be held liable solely           under the Eighth or Fourteenth Amendment.”). To allege a
because of their supervisory capacities as Warden and            constitutional violation, a plaintiff must plead an objectively
Deputy Warden of Security at RNDC. The “bare fact that [a        “serious deprivation,” and that the officials who caused
defendant] occupies a high position in the New York prison
                                                                 the harm acted with “deliberate indifference.”     Wilson v.
hierarchy” does not suffice to sustain a claim. Colon,           Seiter, 501 U.S. 294, 302, 305, 111 S.Ct. 2321, 115 L.Ed.2d
58 F.3d at 874. Townsend must allege their personal
                                                                 271 (1991);     Phelps v. Kapnolas, 308 F.3d 180, 185 (2d
involvement, which he has not done. Collins v. Goord, 438        Cir.2002).
F.Supp.2d 399, 420 (S.D.N.Y.2006) (dismissing plaintiff's
claims against DOC Commissioner when plaintiff did not            *6 To allege the first prong, a “serious deprivation,” a
allege sufficient personal involvement). Townsend also is        plaintiff must plead the denial of “the minimal civilized
foreclosed from arguing supervisory liability under a theory
                                                                 measure of life's necessities,” Rhodes v. Chapman, 452
of respondeat superior.      Hernandez v. Keane, 341 F.3d        U.S. 337, 347, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981),
                                                                 including the “basic human needs” of “food, clothing,
137, 144 (2d Cir.2003) (“supervisor liability in a   § 1983
action depends on a showing of some personal responsibility,     shelter, medical care and reasonable safety.”   Helling v.
and cannot rest on respondeat superior”; proof of linkage in     McKinney, 509 U.S. 25, 32, 113 S.Ct. 2475, 125 L.Ed.2d 22
prison chain of command similarly is insufficient) (citations    (1993) (citation and internal quotation marks omitted); see
omitted).
                                                                    Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir.2006).


IV. Sufficiency of Constitutional Violation                      To allege the second prong, “deliberate indifference,” a
Turning to the substance of the complaint, Defendants            plaintiff must plead that a prison official knew of and
argue that Townsend's allegations do not rise to the level       disregarded an “excessive risk to inmate health or safety,”
of constitutional deprivations. To allege a constitutional       which requires that “the official must both be aware of facts
                                                                 from which the inference could be drawn that a substantial
violation, a plaintiff must bring a claim pursuant to      42    risk of serious harm exists, and he must also draw that
U.S.C. § 1983.         Section 1983 “does not create a federal   inference.”    Farmer v. Brennan, 511 U.S. 825, 837, 114
right or benefit; it simply provides a mechanism for enforcing
                                                                 S.Ct. 1970, 128 L.Ed.2d 811 (1994); see Caiozzo, 581 F.3d
a right or benefit established elsewhere.” Newton v. City of     at 71 (plaintiff must show “that the government-employed
New York, 566 F.Supp.2d 256, 269–70 (S.D.N.Y.2008) (citing       defendant disregarded a risk of harm to the plaintiff of which
Morris–Hayes v. Bd. of Educ. of Chester Union Free Sch.          the defendant was aware”).
Dist., 423 F.3d 153, 159 (2d Cir.2005)). To state a claim
under     § 1983, “a plaintiff must show that the conduct


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           4
       Case
Townsend       9:18-cv-00391-LEK-TWD
         v. Clemons, Not Reported in F.Supp.2d Document
                                               (2013)                 70 Filed 04/23/20 Page 126 of 301


Townsend's allegations can be grouped into three potential           *7 Turning to his allegations, Townsend takes general
violations: complaints about food, sanitation and living            issue with the food at RNDC, complaining that there is
conditions. None of his complaints, however, alleges                not enough food for “the vast amount of detainees,” and
“sufficiently serious” deprivations or the “deliberate              that diabetics are not issued “the [necessary] low sugar diet
indifference” of a defendant.                                       foods.” (Compl. at 4.) The Eighth Amendment requires that
                                                                    prisoners be provided with “nutritionally adequate food that
                                                                    is prepared and served under conditions which do not present
   A. Temporary Deprivations                                        an immediate danger to the health and well[-]being of the
As an initial matter, Townsend provides little in the way
of temporal context as to when the violations occurred. He          inmates who consume it.” Robles v. Coughlin, 725 F.2d 12,
pleads various general allegations, but indicates that the          15 (2d Cir.1983). But a conclusory allegation that there is not
“events giving rise to [his] claim(s)” occurred on October 14,      enough food simply is not a “substantial deprivation” absent
2011, without clarifying whether or not all of his allegations      an allegation of actual harm. McNatt v. United Manager
actually occurred on that day. (Compl. at 2.) Defendants            Parker, 99 Civ. 1397(AHN), 2000 WL 307000, at *5–6
argue that this suggests that Townsend is pleading temporary        (D.Conn. Jan. 18, 2000) (allegation of small food portions,
deprivations only, and temporary deprivations do not amount         absent evidence that prisoners suffered ill effects from these
to the denial of “the minimal civilized measure of life's           reduced portions, fails to state Eighth Amendment claim)
necessities.” (Def. Br. at 10–12.)                                  (collecting cases). Townsend does not allege that he went
                                                                    without food. Moreover, he does not allege that a general
Defendants cite to cases when temporary deprivations did            lack of food was caused by any defendant's “deliberate
not create constitutional deprivations. (Id.) But defendants'       indifference.” Singh v. Fuller, 93 Civ. 5937(CSH), 1999 WL
citations are not articulating a general rule; indeed, the length   777872, at *3 (Sept. 30, 1999) (dismissing complaint when
                                                                    plaintiff failed to show alleged deprivation of food was caused
of the deprivation is not in itself dispositive. See Channer        by “deliberate indifference” of defendant).
v. Mitchell, 43 F.3d 786, 787–88 (2d Cir.1994) (remanding
suit when district court did not address allegations that           Refusing a prisoner a necessary “special diabetic diet” could
the deprivation of bed linen, pillow, or comfortable place          create a sufficiently serious condition. See Edmonds v. Cent.
to rest for two evenings violated the Eighth Amendment              NY. Psychiatric Ctr., 10 Civ. 05810(DAB)(KNF), 2011 WL
because “there is no per se bar to such a suit”) (collecting
                                                                    2207527, at *3–6 (S.D.N.Y. May 31, 2011),          adopted by
cases); see also     Smith v. Carpenter, 316 F.3d 178, 186
(2d Cir.2003) (“In a case like this, however, where the             2011 WL 3809913 (S.D.N.Y. Aug 25, 2011);           Johnson v.
prisoner is receiving appropriate on-going treatment for his        Harris, 479 F.Supp. 333, 337 (S.D.N.Y.1979). But Townsend
condition, but, instead brings a narrower denial of medical         simply alleges that “low sugar diet foods” were not issued.
care claim based on a temporary delay or interruption in            (Compl. at 4.) He does not allege that he actually was denied
treatment, the serious medical need inquiry can properly take       such foods, or indeed, that any defendant was “deliberately
into account the severity of the temporary deprivation alleged      indifferent” to his actual dietary needs. Cf. Edmonds, 2011
                                                                    WL 2207527, at *5–6.
by the prisoner.”);  LaReau v. MacDougall, 473 F.2d 974,
978 (2d Cir.1972) (five days in “strip cell [fell] below the
irreducible minimum of decency required by the Eighth                  C. Sanitation
                                                                    Townsend also complains about sanitation. First, Townsend
Amendment”);       Moss v. Ward, 450 F.Supp. 591, 596–97
                                                                    alleges that the RNDC's linen sheets are a “magnet for
(W.D.N.Y.1978) (withholding food for four consecutive days
                                                                    dust[,] bugs and other infectious germs.” (Compl. at 4.) But
violated Eighth Amendment). To the extent defendants argue
                                                                    dust, bugs and germs do not create a “serious deprivation”
that the temporary nature of the deprivation by itself warrants
                                                                    without additional pleadings Townsend has not provided.
dismissal of Townsend's complaint, (Def. Br. at 12), without
                                                                    See Bess v. R.N.D.C. C–74, 11 Civ. 6272(WFK), 2012 WL
looking into what was deprived, they are incorrect.
                                                                    34100, at *1–2 (E.D.N.Y. Jan. 6, 2012) (“vague allegations
                                                                    of unsanitary conditions,” including that unit where prisoner
  B. Food and Diabetes                                              was moved was “filthy to the core, ... [with] dust & corrosion
                                                                    all over, [and] mildew & mice all over” did not create



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
       Case
Townsend       9:18-cv-00391-LEK-TWD
         v. Clemons, Not Reported in F.Supp.2d Document
                                               (2013)                  70 Filed 04/23/20 Page 127 of 301


constitutional deprivation) (citation and internal quotation         of raw sewage ... that results in inmates having to breathe
                                                                     these fumes” do not state Eighth Amendment violations).
marks omitted);          McCoy v. Goord, 255 F.Supp.2d 233,
                                                                     Townsend, moreover, has not linked any of these alleged
243, 260 (S.D.N.Y.2003) (dismissing complaint although
                                                                     deprivations to defendants' “deliberate indifference.”
plaintiff alleged cell was infested with roaches).

Second, Townsend alleges that the blankets are dirty. (Compl.           D. Living Conditions
at 4.) But this also is insufficient to establish a constitutional   Townsend next complains about the living conditions
violation absent any allegation of harm. McGee v. Pallito,           at RNDC, but similarly fails to plead constitutional
10 Civ. 11, 2011 WL 6291954, at *14 (D.Vt. Aug.3, 2011)              deprivations.      First,    Townsend      complains      about
(“allegations of ants on [prisoner's] bedding are insufficient       overcrowding, alleging that detainees are “compel[led] to
to state a constitutional violation, particularity when there is     sleep close[ ] to other detainees,” and some are housed in fifty-
no accompanying allegation of harm or injury”) (collecting           men dorms. (Compl. at 5.) But this level of overcrowding
cases); Myers v. City of New York, 11 Civ. 8525(PAE), 2012           does not create a “serious deprivation” absent additional
WL 3776707, at *8 (S.D.N.Y. Aug. 29, 2012) (alleging                 allegations Townsend does not provide. Myers, 2012 WL
prisoner “had to sleep on ‘rust laden sheets for over a month’       3776707, at *6–8 (complaints about overcrowding where
“ did not amount to constitutional violation when prisoner did       60 detainees were housed in areas designed to hold only
not allege lack of opportunity or means to clean his sheets)         50, and insufficient sinks and toilets were available, did not
(collecting cases).                                                  reach level of constitutional violation of due process rights);

 *8 Third, Townsend alleges that personal clothing is “not              D'Attore v. New York City, 10 Civ. 3102(JSR)(MHD), 2011
allowed to be cleaned at [the] facility laundry.” (Compl. at 5.)     WL 3629166, at *6 (S.D.N.Y. June 2, 2011) (“overcrowding”
To the extent he is alleging inadequate laundry services, he         of “less than sixty square feet of bed space” did not
has not alleged a sufficiently “serious deprivation” because         constitute “serious deprivation” absent specific allegations
he has not plead he could not clean his clothes at all. See          of deprivation), modified by 2011 WL 3629018 (S.D.N.Y.
Myers, 2012 WL 3776707, at *8 (no due process violation              Aug.17, 2011) (clarifying that dismissal of overcrowding
when prisoner claimed laundry service had ceased, and clean          claim was without prejudice). Temporary overcrowding in jail
clothes were in short supply, but did not allege he was denied       cells for court appearances, (Compl. at 5), similarly, is not a
opportunity or means to clean linens or clothes himself);            “serious deprivation.” See Myers, 2012 WL 3776707, at *6.

   Lunney v. Brureton, 04 Civ. 2438(LAK)(GWG), 2007                   *9 Second, Townsend alleges that, although several dorms
WL 1544629, at *14 (S.D.N.Y. May 29, 2007) (alleging                 have air conditioners, other dorms must “bear the hot
inadequate laundry services without alleging inability to wash       [humidity] with one fan.” (Compl. at 5.) But uncomfortable
clothing did not violate Eighth Amendment), adopted by 2007          dorms do not create a “serious deprivation” absent additional
WL 2050301 (S.D.N.Y. July 17, 2007). Townsend similarly              pleadings of actual injury. See, e.g., Hall v. Perilli, 03
has failed to allege a sufficiently “serious deprivation” to         Civ. 4635(RCC)(AJP), 2004 WL 1068045, at *8 (S.D.N.Y.
the extent he is complaining about the dirtiness of clothing.        May 13, 2004) (report and recommendation collecting
McGee, WL 6291954, at *8 (“allegation that [plaintiff] had           cases where temperature discomfort did not amount to
to wear the same clothes for a significant period of time            constitutional violation). Finally, Townsend does not allege
while at [prison] does not rise to the level of a constitutional     that any defendant was “deliberately indifferent” to his living
violation”) (collecting cases).                                      conditions.

Indeed, courts have found more particular and severe
allegations have not established a constitutional violation of       V. Additional Allegations
sanitary conditions. See, e.g., Mabery, 1998 WL 148386, at           Townsend also makes three other potential claims for relief:
*8 (conclusory allegations of unsanitary conditions “due to a        (1) a denial of access to court; (2) violations of the DOC's
lack of cleaning supplies, infrequent extermination of housing       “Minimum Standards;” and (3) that the DOC has failed to
units (only one or two times yearly), poor ventilation in the        enforce a consent decree.
shower and bathroom areas resulting in the seepage of ‘stink’
and moisture into the housing areas, and the nearby burning
                                                                       A. Denial of Access to Court


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
       Case
Townsend       9:18-cv-00391-LEK-TWD
         v. Clemons, Not Reported in F.Supp.2d Document
                                               (2013)                 70 Filed 04/23/20 Page 128 of 301


                                                                    necessary to correct the violation.” 18 U.S.C. § 3626(a)(1).
First, Townsend alleges a denial of access to court when he
                                                                    The Court of Appeals for the Second Circuit has held that “a
pleads that detainees are placed in crowded jail cells when
                                                                    transfer from a prison facility moots an action for injunctive
they are taken for court appearances. (Compl. at 5.) But to
                                                                    relief against the transferring facility.” Prins v. Coughlin,
state a claim for denial of access to the courts under § 1983,
                                                                    76 F.3d 504, 506 (2d Cir.1996). Townsend's allegation of
a prisoner “must demonstrate that a defendant's deliberate
                                                                    a violation of Judge Baer's consent decree fails because he
and malicious interference actually impeded his access to the
                                                                    is no longer at RNDC. See          Hallett v. Davis, 11 Civ,
court or prejudiced an existing action.”    Green v. Phillips,
                                                                    4646(WHP), 2012 WL 4378020, at *1, *6 (S.D.N.Y. Sept.
04 Civ. 10202(TPG), 2006 WL 846272, at *5 (S.D.N.Y. Mar
                                                                    25, 2012) (finding that prisoner's allegation that the DOC
31, 2006) (citation and internal quotation marks omitted).
                                                                    “failed to enforce environmental health standards stated by
Townsend does not allege that he was prevented from
                                                                    Judge Harold Baer Jr” did not state claim for injunctive relief
attending his court appearances, and therefore, he cannot state
                                                                    when defendant was transferred out of DOC facility) (citation
a claim for denial of access to court.
                                                                    and internal quotation marks omitted). Townsend's concerns
                                                                    about the treatment of other detainees also do not entitle
  B. Department of Correction Minimum Standards                     him to relief. See      Hinck v. United States, 550 U.S. 501,
Second, Townsend alleges that the conditions of his                 510 n. 3, 127 S.Ct. 2011, 167 L.Ed.2d 888 (2007) (“[It is a]
confinement violate the DOC's “Minimum Standards”                   general rule that a party must assert his own legal rights and
regarding hygiene, overcrowding, and access to the Courts.          interests, and cannot rest his claim to relief on the legal rights
(Compl. at 5.) But the violation of City Minimum Standards          or interests of third parties.”) (citation and internal quotation
does not, on its own, violate a prisoner's constitutional rights.   marks omitted).
Gamble v. City of New York ex rel. N.Y.C. Dep't of Corr.,
04 Civ. 10203(TPG), 2009 WL 3097239, at *5 (S.D.N.Y.
Sept. 25, 2009); see Myers, 2012 WL 3776707, at *6 (finding
violation of minimum City occupancy standards did not,                                     CONCLUSION
on its own, violate prisoner's due process rights) (collecting
                                                                     *10 For these reasons, I recommend that defendants'
cases). 3                                                           motion to dismiss be GRANTED in its entirety. Because I
                                                                    recommend dismissal based on several alternative grounds,
                                                                    I have not addressed defendants' remaining arguments.
   C. “Baer” Standards
                                                                    Because Townsend is a pro se plaintiff, I recommend that the
Third, Townsend also states that the “New York City
                                                                    dismissal of his complaint be with prejudice, but with leave
Department of Corrections has failed to enforce The
                                                                    to reopen within 30 days by filing an amended complaint that
Environmental Health that was stated by Judge Harold Baer
                                                                    addresses the defects in his original complaint.
Jr.” (Compl. at 4.) Reading this as a request for injunctive
relief, the Court notes that Townsend is no longer in DOC
custody at the RNDC, but rather is incarcerated in the Great        All Citations
Meadow Correctional Facility. Under the Prison Litigation
Reform Act, “[p]rospective relief in any civil action with          Not Reported in F.Supp.2d, 2013 WL 818662
respect to prison conditions shall extend no further than




                                                            Footnotes


1       Because Townsend's complaint has inconsistent pagination, citations to the complaint will refer to the actual
        order of pages instead of the number that might be written on the bottom of a page.
2       The docket website confirms that Townsend is still incarcerated at the address on record, and defendants'
        moving papers and Judge Cott's order were mailed to him there. (See Doc. No. 16.)




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                7
       Case
Townsend       9:18-cv-00391-LEK-TWD
         v. Clemons, Not Reported in F.Supp.2d Document
                                               (2013)      70 Filed 04/23/20 Page 129 of 301


3     Moreover, the DOC's Minimum Standards expressly allow for occupancy of 50 detainees or 60 sentenced
      inmates in a housing area. (Minimum Standards, Rules of the City of New York Bd. of Corr. (40 RCNY) § 1–
      04(c)(5)). Absent additional pleadings, Townsend's allegation that detainees are housed in a 50–man dorm,
      (Compl. at 5), does not allege a violation of DOC standards.


End of Document                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      8
       Case
Townsend       9:18-cv-00391-LEK-TWD
         v. Clemons, Not Reported in F.Supp.2d Document
                                               (2013)                 70 Filed 04/23/20 Page 130 of 301


                                                                    Magistrate Judge Sarah Netburn's docket. On January 30,
                                                                    2013, Judge Netburn issued a Report and Recommendation
                  2013 WL 868605
                                                                    (the “Report”) concerning Defendants' motion to dismiss the
    Only the Westlaw citation is currently available.
                                                                    Complaint.
             United States District Court,
                   S.D. New York.
                                                                    In her Report, Judge Netburn advised the parties that failure
             Floyd TOWNSEND, Plaintiff,                             to file timely objections to the Report would constitute a
                       v.                                           waiver of those objections. See         28 U.S.C. § 636(b)(1)
        William CLEMONS, et al., Defendants.                        (C); Fed.R.Civ.P. 72(b). No party has filed objections to
                                                                    the Report, and the time to do so has expired. See Frank
                 No. 12 Civ. 03434 RJS SN.                          v. Johnson, 968 F.2d 298, 300 (2d Cir.1993). When no
                              |                                     objections to a report and recommendation are made, the court
                       March 4, 2013.                               may adopt the report if there is no clear error on the face of the
                                                                    record. Adee Motor Cars, LLC v. Amato, 388 F.Supp.2d 250,
                                                                    253 (S.D.N.Y.2005);    La Torres v. Walker, 216 F.Supp.2d
ORDER ADOPTING REPORT AND RECOMMENDATION
                                                                    157, 159 (S.D.N.Y.2000).
SULLIVAN, J.
                                                                    After reviewing the record, the Court finds that Judge
 *1 Plaintiff filed a Complaint on April 30, 2012 seeking           Netburn's well-reasoned Report is not facially erroneous.
injunctive relief and monetary damages relating to the              Accordingly, the Court adopts the Report in its entirety
allegedly unconstitutional conditions he experienced while in       and, for the reasons set forth therein, GRANTS Defendants'
the custody of the New York City Department of Correction           motion to dismiss the Complaint with prejudice, but grants
(“DOC”). The three named Defendants are William Clemons,            Plaintiff leave to reopen the case within 30 days by filing an
Warden of the Robert N. Davoren Center (“RNDC”), Mr.                amended complaint that addresses the defects in his original
Gumsdere, Deputy Warden of Security at RNDC, and the City           complaint.
of New York.
                                                                    The Clerk of the Court is respectfully requested to terminate
On June 11, 2013, this matter was referred to Magistrate            the motion at Doc. No. 12.
Judge James L. Cott for general pretrial supervision and
dispositive motions requiring a report and recommendation.
On July 21, 2012, Defendants filed a motion to dismiss              SO ORDERED.
the Complaint. Despite Judge Cott's reminder and extension
                                                                    All Citations
of time, Plaintiff never filed any opposition to Defendants'
motion. On November 8, 2012, the case was reassigned to             Not Reported in F.Supp.2d, 2013 WL 868605

End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
          Case 9:18-cv-00391-LEK-TWD
Ortiz v. Department                               Document
                    of Correction of City of New York,         70 inFiled
                                                       Not Reported       04/23/20
                                                                     F.Supp.2d (2011)                  Page 131 of 301


                                                                        Plaintiff's claim arises from allegedly unsanitary conditions
                                                                        he was subjected to while in the custody of the NYCDOC
     KeyCite Overruling Risk - Negative Treatment                       and incarcerated at Rikers Island. On three occasions between
Overruling Risk Darnell v. Pineiro, 2nd Cir., February 21, 2017
                                                                        December 3 and December 14, 2007, the toilet in plaintiff's
                   2011 WL 2638137
                                                                        cell overflowed and contaminated the cell with the products
     Only the Westlaw citation is currently available.
                                                                        of elimination. The flooding was apparently the result of
              United States District Court,
                                                                        a drainage problem that the NYCDOC was attempting to
                    S.D. New York.
                                                                        rectify; plaintiff was told a plumber had been called.
                     Angelo ORTIZ, Plaintiff,
                                                                        On December 3, 2007, plaintiff noticed that his toilet was
                       v.
                                                                        overflowing as soon as he was transferred into his cell in
        DEPARTMENT OF CORRECTION OF the
                                                                        the 11th Lower Housing Unit. He alerted Hernandez, who
        CITY OF NEW YORK, et al., Defendants.                           told plaintiff that he “better get use [sic] to it” and that this
                                                                        had been going on for “the long's,” which I take to mean a
                   No. 08 Civ. 2195(RJS)(HBP).
                                 |                                      long time. 2 When plaintiff asked to be moved to a different
                          April 29, 2011.                               cell, Hernandez told him that he must wait until the plumber
                                                                        fixed the drain. Plaintiff also noticed human waste coming
                                                                        out of the drain outside his cell. At approximately 4 p.m. that
              REPORT AND RECOMMENDATION                                 day, plaintiff was moved. After the flooding, plaintiff was
                                                                        not given appropriate equipment (an unspecified “mask” and
PITMAN, United States Magistrate Judge.                                 gloves) to clean his cell. He told the deputy in charge that
                                                                        he was sick from the smell and that he had “a tumor in [his]
*1 TO THE HONORABLE RICHARD J. SULLIVAN,                                head.” He was told to go sit in the dayroom.
United States District Judge,
                                                                        On December 8, 2007, plaintiff awoke to find that another
                                                                        sewage overflow had flooded his cell; the sewage touched his
I. Introduction
                                                                        feet. His entire unit was sent to the gym for four hours. When
Plaintiff Angelo Ortiz, a former inmate on Rikers Island,
                                                                        he returned to his cell, he again cleaned his cell without a mask
commenced this action pro se against the Department of
                                                                        or gloves.
Correction of the City of New York (“NYCDOC”) and
five individual defendants pursuant to               42 U.S.C. § 1983   On the evening of December 13, 2007, plaintiff's cell flooded
                                                                        again due to a sewage overflow, and he slept in the dayroom
(“ Section 1983”). Ortiz alleges he was subjected to
                                                                        on chairs and tables. The next day, when plaintiff asked a
unsanitary conditions in violation of his Eighth Amendment
                                                                        captain if he could be moved, another captain was called. The
right against cruel and unusual punishment. On consent, the
                                                                        second captain handcuffed plaintiff, told him to keep quiet
NYCDOC was dismissed from this action on August 10, 2010
                                                                        and moved him to intake, where plaintiff slept on the floor.
(Docket Item 51).
                                                                        Plaintiff was then relocated to another part of the prison and
                                                                        later moved to another facility. He never again slept in his cell
By notice of motion dated September 22, 2010 (Docket
                                                                        in the 11th Lower Housing Unit.
Item 57), individual defendants Correction Officer Tamika
Hernandez, Correction Officer Kaia Sweeting, Correction
                                                                         *2 Plaintiff claims he suffered severe headaches and
Officer Petchula Harris, Deputy Warden Yolanda Canty and
                                                                        dizziness as a result of the flooding. He seeks $100,000 in
Captain Kelly Lester move to dismiss plaintiff's complaint
                                                                        damages for pain and suffering, emotional stress and neglect.
pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure. For the reasons set forth below, I respectfully
recommend that the motion be granted.                                   III. Analysis

                                                                          A. Standards Applicable to a Motion to Dismiss
II. Facts 1                                                             The standards applicable to a motion to dismiss pursuant to
                                                                        Rule 12(b)(6) are well-settled and require only brief review.


                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
          Case 9:18-cv-00391-LEK-TWD
Ortiz v. Department                               Document
                    of Correction of City of New York,         70 inFiled
                                                       Not Reported       04/23/20
                                                                     F.Supp.2d (2011)              Page 132 of 301



  When deciding a motion to dismiss under Rule 12(b)(6),              entitle him to relief.” 550 U.S. at 562. Instead, to survive
  [the court] must accept as true all well-pleaded factual            a motion to dismiss under Twombly, a plaintiff must allege
  allegations of the complaint and draw all inferences in             “only enough facts to state a claim to relief that is plausible
                                                                      on its face.” Id. at 570.
  favor of the pleader. See City of Los Angeles v. Preferred
  Communications, Inc., 476 U.S. 488, 493, 106 S.Ct. 2034,
                                                                     *3    Talley v. Brentwood Union Free Sch. Dist., 08 Civ.
  90 L.Ed.2d 480 (1986);     Miree v. DeKalb County,                790, 2009 WL 1797627 at *4 (E.D.N.Y. June 24, 2009).
  433 U.S. 25, 27 n. 2, 97 S.Ct. 2490, 53 L.Ed.2d 557
  (1977) (referring to “well-pleaded allegations”); Mills v.
  Polar Molecular Corp., 12 F.3d 1170, 1174 (2d Cir.1993).                      While a complaint attacked by a Rule
  “ ‘[T]he complaint is deemed to include any written                           12(b)(6) motion to dismiss does not
  instrument attached to it as an exhibit or any statements                     need detailed factual allegations ... a
                                                                                plaintiff's obligation to provide the
  or documents incorporated in it by reference.’ “   Int'l                      “grounds” of his “entitle[ment] to
  Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d                       relief” requires more than labels and
  69, 72 (2d Cir.1995) (quoting     Cortec Indus., Inc.                         conclusions, and a formulaic recitation
  v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir.1991)).                          of the elements of a cause of action
  The Court also may consider “matters of which judicial                        will not do .... Factual allegations must
                                                                                be enough to raise a right to relief
  notice may be taken.” Leonard T. v. Israel Discount
                                                                                above the speculative level ... on the
  Bank of New York, 199 F.3d 99, 107 (2d Cir.1999)
                                                                                assumption that all the allegations in
  (citing    Allen v. WestPoint–Pepperill, Inc., 945 F.2d                       the complaint are true (even if doubtful
  40, 44 (2d Cir.1991)). In order to avoid dismissal, a                         in fact) ....
  plaintiff must do more than plead mere “[c]onclusory
  allegations or legal conclusions masquerading as factual
  conclusions.” Gebhardt v. Allspect, Inc., 96 F.Supp.2d
  331, 333 (S.D.N.Y.2000) (quoting 2 James Wm. Moore,                   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)
  Moore's Federal Practice ¶ 12.34[a] [b] (3d ed.1997)).            (citations, internal quotations and alterations omitted).

Hoffenberg v. Bodell, 01 Civ. 9729(LAP), 2002 WL 31163871           In evaluating a motion under Rule (12)(b)(6), the court
                                                                    must determine whether the plaintiff has alleged any facially
at *3 (S.D.N.Y. Sept. 30, 2002) (Preska, D.J.); see also  In
                                                                    plausible claims. See Smith v. NYCHA, No. 09–4473–CV,
re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.2007);
                                                                    2011 WL 564294 at *1 (2d Cir. Feb. 18, 2011) (unpublished).
Johnson & Johnson v. Guidant Corp., 525 F.Supp.2d 336,
                                                                    A claim is plausible when its factual content “allows the court
345–46 (S.D.N.Y.2007) (Lynch, D.J.).
                                                                    to draw the reasonable inference that the defendant is liable
                                                                    for the misconduct alleged. The plausibility standard is not
The Supreme Court has clarified the proper mode of inquiry
                                                                    akin to a ‘probability requirement,’ but it asks for more than
to evaluate a motion to dismiss pursuant to Rule 12(b)(6),
                                                                    a sheer possibility that a defendant has acted unlawfully.”
which uses as a starting point the principle that “[a] pleading
that states a claim for relief must contain ... a short and plain      Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009) (citations
statement of the claim showing that the pleader is entitled to      omitted). “Where a complaint pleads facts that are merely
relief.” Fed.R.Civ.P. 8(a).                                         consistent with a defendant's liability, it stops short of the
                                                                    line between possibility and plausibility of entitlement to
  [I]n    Bell Atl [antic] Corp. v. Twombly, 550 U.S. 544           relief.” Ashcroft v. Iqbal, supra, 129 S.Ct. at 1949 (internal
  (2007), the Court disavowed the well-known statement in           quotations omitted). Accordingly, “where the well-pleaded
     Conley v. Gibson, 355 U.S. 41, 45–46 (1957)[,] that “a         facts do not permit the court to infer more than the mere
  complaint should not be dismissed for failure to state a          possibility of misconduct, the complaint has alleged—but it
  claim unless it appears beyond doubt that the plaintiff can       has not ‘show[n]’—‘that the pleader is entitled to relief.’
  prove no set of facts in support of his claim which would


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 9:18-cv-00391-LEK-TWD
Ortiz v. Department                               Document
                    of Correction of City of New York,         70 inFiled
                                                       Not Reported       04/23/20
                                                                     F.Supp.2d (2011)             Page 133 of 301


                                                                   predicate to our ability to hear the appeal.” Handberry v.
“    Ashcroft v. Iqbal, supra, 129 S.Ct. at 1950, quoting
                                                                   Thompson, supra, 446 F.3d at 342, citing Richardson v.
Fed.R .Civ.P. 8(a)(2).
                                                                   Goord, 347 F.3d 431, 434 (2d Cir.2003). Thus, “[t]he failure
                                                                   to exhaust available administrative remedies is an affirmative
“[T]he tenet that a court must accept as true all of the
                                                                   defense ... [that] is waiveable.” Handberry v. Thompson,
allegations contained in a complaint is inapplicable to legal
                                                                   supra, 446 F.3d at 342, quoting      Johnson v. Testman, 380
conclusions,” however.      Ashcroft v. Iqbal, supra, 129 S.Ct.
at 1949; Reed Const. Data Inc. v. McGraw–Hill Cos., Inc.,          F.3d 691, 695 (2d Cir.2004); accord        Johnson v. Rowley,
09 Civ. 8578, 2010 WL 3835196 at *3 (S.D.N.Y. Sept. 14,
                                                                   supra, 569 F.3d at 45; Hemphill v. New York, 380 F.3d 680,
2010) (Sweet, D.J.). As a result, “a court considering a motion
                                                                   686 (2d Cir.2004); Hobson v. Fischer, 10 Civ. 5512(SAS),
to dismiss can choose to begin by identifying pleadings that,
                                                                   2011 WL 891314 at *2 n. 22 (S.D.N.Y. Mar. 14, 2011)
because they are no more than conclusions, are not entitled to
the assumption of truth. While legal conclusions can provide       (Scheindlin, D.J.);   Banks v. Stewart, 08 Civ. 7463(RJS)
the framework of a complaint, they must be supported by            (THK), 2010 WL 2697075 at *2 (S.D.N.Y. July 6, 2010)
                                                                   (Sullivan, D.J.) (adopting Report and Recommendation),
factual allegations.”     Ashcroft v. Iqbal, supra, 129 S.Ct. at
1950.                                                              guoting    Ruggiero v. County of Orange, 467 F.3d 170, 175
                                                                   (2d Cir.2006).
Nevertheless, where, as here, a plaintiff proceeds pro se, the
complaint must be liberally construed to raise the strongest       Defendants do not argue that plaintiff failed to exhaust
                                                                   his administrative remedies. Therefore, I conclude that
claims the allegations suggest.        Sims v. Blot, 534 F.3d
                                                                   defendants have waived this defense.
117, 133 (2d Cir.2008);       Pabon v. Wright, 459 F.3d 241,
248 (2d Cir.2006);      Burgos v. Hopkins, 14 F.3d 787, 790
                                                                     C. Standards Applicable to      Section 1983 Claims
(2d Cir.1994); see also      Haines v. Kerner, 404 U.S. 519,
                                                                     Section 1983 imposes liability on individuals who,
520–21 (1972);        Tracy v. Freshwater, 623 F.3d 90, 100–       while acting under the color of state law, violate an
04 (2d Cir.2010) (observing that the requirement of “special
solicitude” includes liberal construction of papers, “relaxation   individual's federally-protected rights.           Perkins v.
of the limitations on the amendment of pleadings,” leniency in     Brown, 285 F.Supp.2d 279, 283 (E.D.N.Y.2003);         Johnson
enforcing procedural rules, and “deliberate, continuing efforts    v. Bendheim, 00 Civ. 720(JSR), 2001 WL 799569 at *5
to ensure that a pro se litigant understands what is required      (S.D.N.Y. July 13, 2001) (Rakoff, D.J.). Plaintiff alleges that
of him.”) (citations omitted);  Triestman v. Fed. Bureau of        defendants violated his Eighth Amendment right against cruel
Prisons, 470 F.3d 471, 474 (2d Cir.2006).                          and unusual punishment by subjecting him to the unsanitary
                                                                   conditions of repeated toilet overflows.

  B. Exhaustion Requirement                                        A jailed individual is protected by the United States
 *4 The Prison Litigation Reform Act (“PLRA”) provides,            Constitution against deliberate indifference to conditions
in pertinent part, that “[n]o action shall be brought with         that pose a substantial risk of serious harm to his physical
                                                                   well-being. If the individual is a sentenced prisoner, the
respect to prison conditions under    section 1983 of this
title, or any other Federal law, by a prisoner confined in         source of protection is the Eighth Amendment.          Farmer
any jail, prison, or other correctional facility until such        v. Brennan, 511 U.S. 825, 828 (1994) (citations omitted). If
administrative remedies as are available are exhausted.”           the individual is a pretrial detainee, the source of protection
                                                                   is the Due Process Clause of the Fourteenth Amendment.
   42 U.S.C. § 1997e(a);      Johnson v. Rowley, 569 F.3d 40,
45 (2d Cir.2009); Handberry v. Thompson, 446 F.3d 335, 341            Weyant v. Okst, 101 F.3d 845, 856 (2d Cir.1996). It is
(2d Cir.2006); Oates v. City of New York, 02 Civ. 5960(GEL),       unclear whether plaintiff was a pretrial detainee or was
2004 WL 1752832 at *1 (S.D.N.Y. Aug. 4, 2004) (Lynch,              serving a sentence at the time of the events alleged in the
D.J.). However, while “the PLRA establishes a mandatory            complaint, but this ambiguity is of no moment because
exhaustion requirement, it does not create a jurisdictional        the Fourteenth Amendment provides substantially the same


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
          Case 9:18-cv-00391-LEK-TWD
Ortiz v. Department                               Document
                    of Correction of City of New York,         70 inFiled
                                                       Not Reported       04/23/20
                                                                     F.Supp.2d (2011)               Page 134 of 301


protection to pretrial detainees that the Eighth Amendment
                                                                     a substantial risk of serious harm.”       Farmer v. Brennan,
provides to sentenced prisoners. See         Bell v. Wolfish, 441
                                                                     supra, 511 U.S. at 834 (1994), citing     Helling v. McKinney,
U.S. 520, 535 n. 16 (1979);     Weyant v.. Okst, supra,              509 U.S. 25, 35 (1993).
101 F.3d at 856; Bryant v. Maffucci, 923 F.2d 979, 983
                                                                     Additionally, the Supreme Court required that “a prison
(1991); see also    Caiozzo v. Koreman, 581 F.3d 63, 70 (2d
                                                                     official must have a ‘sufficiently culpable state of mind.’
Cir.2009) (“We have often applied the Eighth Amendment
deliberate indifference test to pre-trial detainees bringing         “     Farmer v. Brennan, supra, 511 U.S. at 834, quoting
actions under the Due Process Clause of the Fourteenth
                                                                         Wilson v. Seiter, supra, 501 U.S. at 297; see also
Amendment.” (quoting         Cuoco v. Moritsugu, 222 F.3d 99,
                                                                         Wilson v. Seiter, supra, 501 U.S. at 302–303;       Hudson
106 (2d Cir.2000)). Moreover, “[b]ecause the due process
rights of pretrial detainees are ‘at least as great as the Eighth    v. McMillian, supra, 503 U.S. at 8;         Trammell v. Keane,
Amendment protections available to a convicted prisoner,’            supra, 338 F.3d at 161. In cases involving prison conditions,
and the same standard applies, cases cited that refer to the         “that state of mind is one of ‘deliberate indifference’ to inmate
Eighth Amendment are thus applicable to the conditions of            health or safety.”    Farmer v. Brennan, supra, 511 U.S. at
confinement claims alleged here.” Pine v. Seally, No.                834, quoting     Wilson v. Seiter, supra, 501 U .S. at 302–03;
9:09–CV–1198 (DNH/ATB), 2011 WL 856426 at *3 n. 12
                                                                     see also    Helling v. McKinney, supra, 509 U.S. at 34–35;
(N.D .N.Y. Feb. 4, 2011), quoting   City of Revere v. Mass.
Gen. Hosp., 463 U.S. 239, 244 (1983).                                    Hudson v. McMillian, supra, 503 U.S. at 5;       Estelle v.
                                                                     Gamble, 429 U.S. 97, 106 (1976); Hines v. Lacy, 189 F.3d 460,
*5 The Eighth Amendment prohibits “cruel and unusual                 1999 WL 642915 at *3 (2d Cir.1999) (unpublished) (internal
                                                                     citations omitted); Lyncee v. Jenks, 98 Civ. 3638(RCC), 2000
punishments.” In        Wilson v. Seiter, 501 U.S. 294, 296–         WL 343893 at *2–*3 (S.D.N.Y. Mar. 31, 2000) (Casey, D.J.).
302 (1991), the United States Supreme Court addressed                An official acts with deliberate indifference when she “knows
an inmate's claim that prison conditions violated the                of and disregards an excessive risk to inmate health or safety;
Eighth Amendment's prohibition against cruel and unusual             the official must both be aware of facts from which the
punishment and noted that “[t]he Constitution ... ‘does              inference could be drawn that a substantial risk of serious
not mandate comfortable prisons,” ... and only those
deprivations denying ‘the minimal civilized measure of life's        harm exists, and he must also draw the inference.”      Farmer
necessities,’ ... are sufficiently grave to form the basis of an     v. Brennan, supra, 511 U.S. at 837; see also          Wilson v.
Eighth Amendment violation.”          Wilson v. Seiter, supra, 501   Seiter, supra, 501 U.S. at 298–302 (1991);    Hathaway v.
U.S. at 298, quoting        Rhodes v. Chapman, 452 U.S. 337,         Coughlin, 37 F.3d 63, 66 (2d Cir.1994). “The subjective
                                                                     element requires a state of mind that is the equivalent of
347, 349 (1981);       Salahuddin v. Goord, 467 F.3d 263, 267
(2d Cir.2006).                                                       criminal recklessness ....“    Hathaway v. Coughlin, 99 F.3d
                                                                     550, 553 (2d Cir.1996).

In     Farmer v. Brennan, supra, 511 U.S. at 834, the
Supreme Court articulated a two-part test with both                   *6 A Section 1983 claim will not lie for prison conditions
objective and subjective components for determining whether          that are merely unpleasant. However, chronic exposure to
prison conditions violated the Eighth Amendment. “First,             human waste will give rise to a colorable claim. In Gaston
the deprivation alleged must be, objectively, ‘sufficiently          v. Coughlin, 249 F.3d 156, 165–66 (2d Cir.2001), the Second
serious.’ “      Farmer v. Brennan, supra, 511 U.S. at 834,          Circuit reinstated an inmate's Eighth Amendment claim
                                                                     against two defendants where the area in front of the inmate's
quoting       Wilson v. Seiter, supra, 501 U . S. at 298; see also   cell “was filled with human feces, urine, and sewage water”
   Hudson v. McMillian, supra, 503 U.S. 1, 5 (1992). For             for several consecutive days. There, the Court of Appeals
claims premised on “a failure to prevent harm, the inmate            stated that it was “unwilling to adopt as a matter of law
must show that he is incarcerated under conditions posing            the principle that it is not cruel and unusual punishment for



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
          Case 9:18-cv-00391-LEK-TWD
Ortiz v. Department                               Document
                    of Correction of City of New York,         70 inFiled
                                                       Not Reported       04/23/20
                                                                     F.Supp.2d (2011)              Page 135 of 301


prison officials knowingly to allow an area to remain filled        as long as 21 days violated Eighth Amendment where waste
                                                                    “frequently” overflowed onto the floors of the cells); Looper
with sewage and excrement for days on end.”           Gaston v.
                                                                    v. Sanders, Civil No. 6:10–cv–06037, 2011 WL 861714 at *4–
Coughlin, supra, 249 F.3d at 166. Similarly, in        LaReau v.    *5, *8 (W.D.Ark. Mar. 10, 2011) (denying defendants' motion
MacDougall, 473 F.2d 974, 977–79 (2d Cir.1972), the Second          for summary judgment where plaintiff was exposed to raw
Circuit held that an inmate who spent five days in a cell that      sewage for over 10 months); Jones v. Sanders, No. 08–6035,
contained only a grate-covered hole in the floor for a toilet,      2009 WL 2432632 at *7 (W.D.Ark. Aug. 7, 2009) (Report
which could only be flushed from the outside, was deprived          and Recommendation) (recommending denial of defendants'
of his Eighth Amendment rights. “Causing a man to live, eat         motion for summary judgment where plaintiff was exposed to
and perhaps sleep in close confines with his own human waste        raw sewage for a month and a half).
is too debasing and degrading to be permitted. The indecent
conditions that existed in this ... cell seriously threatened the    *7 On the other hand, where exposure to such waste is
physical and mental soundness of its unfortunate occupant.”         intermittent or limited to a matter of hours, courts normally
   LaReau v. MacDougall, supra, 473 F.2d at 978; see also           will not entertain such actions. “The Eighth Amendment is
                                                                    generally not violated ... where unsanitary conditions are
    Wright v. McMann, 387 F.2d 519, 522, 526 (2d Cir.1967)
(finding 33–day placement of prisoner in strip cell which           temporary.” Kee v. Hasty, 01 Civ. 2123(KMW)(DF), 2004
was “fetid and reeking from the stench of the bodily wastes         WL 807071 at *26 n. 24 (S.D.N.Y. Apr. 14, 2004) (Freeman,
of previous occupants which ... covered the floor, the sink,        M.J.) (Report and Recommendation), citing McNatt v. Unit
and the toilet,” combined with other conditions, violated           Manager Parker, No. 3:99 Cv. 1397(AHN), 2000 WL 307000

Eighth Amendment);         Smith v. United States, No. 9:09–        at *4 (D.Conn.2000); Whitnack v. Douglas County, 16 F.3d
CV–729 (TJM/DRH), 2011 WL 777969 at *2, *11 (N.D.N.Y.               954, 955–58 (8th Cir.1994) (reversing jury verdict for plaintiff
Feb. 3, 2011) (Report and Recommendation), adopted by,              and finding no violation based on 24–hour exposure to vomit
2011 WL 776150 (N.D.N.Y. Mar. 1, 2011) (denying motion              in sink, dried feces on toilet seat and dried urine puddles on
for summary judgment where inmate alleged that officers             floor before cleaning supplies were made available); Prellwitz
“refused to flush the toilet or provide the inmates with toilet     v. Anderson, Civil No. 07–2120 (PAM/JSM), 2007 WL
paper for two weeks,” causing overflow of human waste to            2033804 at *2–*3 (D.Minn. July 12, 2007) (granting motion
spill onto cell floor and inmate to become “nauseous and            to dismiss under 28 U.S.C. § 1915A(b) where waste water
lightheaded from the odor”).                                        on cell floor lasted only three hours and odor of inoperable
                                                                    toilet lasted six hours);   Odom v. Keane, 95 Civ. 9941(SS),
Courts outside of this Circuit have reached the same result         1997 WL 576088 at *5 (S.D.N.Y. Sept. 17, 1997) (Sotomayor,
where exposure to sewage lasts for a substantial period             D.J.) (condition where toilet failed to flush between 9 p.m.
of time. See     McCord v. Maggio, 927 F.2d 844, 846–47             and 7 a.m. for several months “does not amount to cruel and
(5th Cir.1991) (finding Eighth Amendment violation where            unusual punishment”); Evans v. Fogg, 466 F.Supp. 949, 950
inmate lived in cell for two years and slept on floor for months    (S.D.N.Y.1979) (Lasker, D.J.) (“To be kept in a refuse-strewn
“into which rain water and backed-up sewage leaked”);               cell for 24 hours and in a flooded cell (a condition resulting
                                                                    from [plaintiff's] own acts) for two days is a rough experience,
   Williams v. Adams, 935 F.2d 960, 961–62 (8th Cir.1991)           but, since neither condition persisted for more than a limited
(reversing grant of summary judgment for defendants where           period of time, it cannot be said that the condition amounted
plaintiff alleged “that the toilet in the cell did not work”        to cruel and unusual punishment.”).
and overflowed continuously “and the floor stay[ed] filthy
with its wast[e]” over 13–day period); Howard v. Adkison,           In     Burkholder v. Newton, 116 F. App'x 358, 363 (3d
887 F.2d 134, 136–38 (8th Cir.1989) (Eighth Amendment               Cir.2004), the Third Circuit affirmed the dismissal of the
violation sufficiently proven where inmate lived for two years      complaint where a prisoner alleged his toilet often overflowed
in cell where walls, door and food slot “were covered with          during a 30–day period. “It is questionable if having ... a
human waste,” mattress was “stained with urine and human            toilet that backs up sometimes is really an ‘atypical and
waste” and pleas for remedial measures went unanswered);            significant hardship ... in relation to the ordinary incidents
McCray v. Sullivan, 509 F.2d 1332, 1336 (5th Cir.1975)
(finding conditions in isolation cells where inmates lived for      of prison life.’ “     Burkholder v. Newton, supra, 116 F.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
          Case 9:18-cv-00391-LEK-TWD
Ortiz v. Department                               Document
                    of Correction of City of New York,         70 inFiled
                                                       Not Reported       04/23/20
                                                                     F.Supp.2d (2011)             Page 136 of 301


                                                                  governmental action affecting the interests or well-being of
App'x at 363, quoting    Sandin v. Conner, 515 U.S. 472, 484
                                                                  a prisoner is subject to Eighth Amendment scrutiny .... To
(1995). But see     DeSpain v. Uphoff, 264 F.3d 965, 971–         be cruel and unusual punishment, conduct that does not
72 (10th Cir.2001) (reversing grant of summary judgment for       purport to be punishment at all must involve more than
defendants where plaintiff alleged that a unit-wide backup        ordinary lack of due care for the prisoner's interests or safety.”
of the plumbing system lasted 36 hours);          Sherman v.         Whitley v. Albers, 475 U.S. 312, 319 (1986); accord
Gonzalez, No. 1:09–cv–00420–LJO–SKO PC, 2010 WL
                                                                     County of Sacramento v. Lewis, 523 U.S. 833, 849 (1998),
2791565 at *4–*6, *8 (E.D.Cal. July 14, 2010) (Report and
Recommendation), adopted by, 2010 WL 3432240 (E.D.Cal.            citing     Daniels v. Williams, 474 U.S. 327, 328 (1986)
Aug. 31, 2010) (denying defendants' motion to dismiss where       (“[L]iability for negligently inflicted harm is categorically
prisoner was left in his cell for five hours following toilet     beneath the threshold of constitutional due process.”); Kruzel
overflow that prompted prison officials to leave building).       v. County of Suffolk, 23 F. App'x 95, 96 (2d Cir.2002);
                                                                     John E. Andrus Mem'l, Inc. v. Daines, 600 F.Supp.2d 563,
Where an inmate's exposure to waste lasts for three or four
                                                                  585 (S.D.N.Y.2009) (Seibel, D.J.); Miner v. N.Y. State Dep't
days, the Circuits are split. Compare   Smith v. Copeland,        of Health, 02 Civ. 3180(MBM), 2004 WL 1152491 at *5
87 F.3d 265, 269 (8th Cir.1996) (affirming summary                (S.D.N.Y. May 24, 2004) (Mukasey, D.J.).
judgment for defendants where plaintiff was subjected to an
                                                                  Finally, courts have dismissed plaintiffs' claims where there
overflowing toilet in his cell for four days), with McBride
                                                                  is no genuine issue of fact that defendants were deliberately
v. Deer, 240 F.3d 1287, 1291–92 (10th Cir.2001) (vacating
                                                                  indifferent to only a brief toilet overflow. Lollis v. Page,
Rule 12(b)(6) dismissal where plaintiff alleged he was forced
                                                                  Civil No. 4:07–cv–4067, 2008 WL 853561 at *4 (W.D.Ark.
to live in “feces-covered cell” for three days), and Sperow       Mar. 27, 2008) (defendant “supplied cleaning materials to
v. Melvin, 182 F.3d 922, 1999 WL 450786 at *l-*3 (7th             Plaintiff” ten to fifteen minutes after toilet overflow); Brown
Cir.1999) (unpublished) (reversing Rule 12(b)(6) dismissal        v. Hickman, Civil No. 06–3035, 2007 WL 2806711 at
where inmate “was subjected to appalling conditions” of           *9–*10 (W.D.Ark. Sept. 25, 2007) (adopting Report and
waste-filled cell “for three full days”); and        Young v.     Recommendation) (although toilet overflowed for 4 1/2 hours
Quinlan, 960 F.2d 351, 355–56, 363–65, (3d Cir.1992),             and did not work for 22 hours, a plumber was called and
superceded by statute on other grounds as stated in Ghana v.      defendant “checked the cell and saw only a small amount of
Holland, 226 F.3d 175, 184 (3d Cir.2000) (reversing summary       water on the floor”).
judgment for defendants where inmate was moved to “dry
cell” without working toilet for 96 hours and forced to urinate
                                                                     D. Application of the Foregoing Principles to Plaintiff's
and defecate in his cell).
                                                                     Claim
                                                                  Judged by the standards set forth above, I conclude that
*8 Under the subjective component of the two-prong
                                                                  plaintiff's claim does not survive the motion to dismiss. As
test, a    Section 1983 claim will not lie for conduct by         an initial matter, the circumstances alleged by plaintiff are
                                                                  not sufficiently serious under the objective prong. Even if
prison officials that is merely negligent.        Trammell v.
                                                                  plaintiff's allegations are true, the conditions he describes did
Keane, 338 F.3d 155, 165 (2d Cir.2003) (affirming grant of
                                                                  not pose a substantial risk of serious harm.
summary judgment for defendants and finding no deliberate
indifference, but at worst negligence, where inmate was left
                                                                  As the cases discussed above demonstrate, courts have
with one roll of toilet paper to last approximately nine days);
                                                                  generally distinguished claims based on an inmate's
accord     Dye v. Lomen, 40 F. App'x 993, 994, 996–97 (7th        continuous and chronic exposure to waste from claims of
Cir.2002) (no proof that defendants deprived plaintiff with       only intermittent or brief exposure. Here, plaintiff alleges: (1)
toilet paper for several days to unnecessarily and wantonly       that he was exposed to a sewage overflow for an unspecified
inflict pain);   Harris v. Fleming, 839 F.2d 1232, 1234–          number of hours on December 3, 2007; (2) that he awoke
35 (7th Cir.1988) (finding defendants' neglect of plaintiff's     to a second overflow on December 8, 2007, and was moved
need for toilet paper over five days “was not intentional,        later that day, and (3) that a third overflow occurred on the
nor did it reach unconstitutional proportions”). “Not every       night of December 13, 2007 which resulted in plaintiff being


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
          Case 9:18-cv-00391-LEK-TWD
Ortiz v. Department                               Document
                    of Correction of City of New York,         70 inFiled
                                                       Not Reported       04/23/20
                                                                     F.Supp.2d (2011)            Page 137 of 301


moved elsewhere. In each of these incidents, plaintiff was        2506–pr, 2011 WL 477583 (2d Cir. Feb. 11, 2011), the
only exposed to waste for a relatively small number of hours;     Honorable David G. Larimer, United States District Judge,
it appears that his total exposure was probably less than 24      stated that a “prison's failure to provide [plaintiff] with
hours. Although unpleasant, these incidents are simply too        specific cleaning supplies or the magnitude of its response to
                                                                  an overflowed toilet elsewhere on the cell block, represent
limited to withstand a motion to dismiss. In        Sherman v.
                                                                  minor inconveniences of prison life which ‘are part of the
Gonzalez, supra, 2010 WL 2791565 at *4, the complaint was
                                                                  penalty that criminal offenders pay for their offenses against
found to withstand a motion to dismiss because it alleged
                                                                  society’ “ (quoting Anderson v. Coughlin, 757 F.2d 33, 35
that plaintiff had actually “suffered significant physical harm
                                                                  (2d Cir.1985)). I agree with Judge Larimer's analysis, and
from the conditions in his cell” and “was rushed to an
                                                                  I conclude that plaintiff's allegations concerning the lack of
outside hospital for emergency treatment after the unsanitary
                                                                  cleaning supplies to represent a transitory problem, not a
conditions triggered a severe asthma attack, and [that] his
                                                                  constitutional deprivation.
heart stopped temporarily.” In contrast, plaintiff here never
suffered from any similar conditions and only complained
                                                                  Furthermore, even if plaintiff could satisfy the objective
about headaches, dizziness and sickness. Plaintiff's allegation
that he had “a tumor in [his] head” does not change the           prong of a      Section 1983 claim, his claim would still fail
foregoing analysis. The allegation that plaintiff developed       because he does not sufficiently allege that defendants were
a tumor from transitory exposure to sewage is fanciful and        deliberately indifferent. Plaintiff does not sufficiently allege
need not be credited here. “The law requires ‘something           that defendants actually knew of and disregarded a substantial
more than a fanciful allegation’ to survive a motion to           risk to plaintiff's health or safety, or that defendants were
dismiss.” Brown v. Lindemann, 83 Civ. 6174(RLC), 1992 WL          aware of facts from which they could have inferred that there
147667 at *4 (S.D.N.Y. June 15, 1992) (Carter, D.J.), quoting     was a substantial risk of serious harm, that they drew such an
                                                                  inference and that they disregarded it.
   Contemporary Mission, Inc. v. United States Postal Serv.,
648 F.2d 97, 100 (2d Cir.1981). I conclude, therefore, that
                                                                  Although plaintiff claims that the defendants “all knew [the
the facts here are distinguishable from those in Sherman v.
                                                                  backed-up toilet in plaintiff's cell] was an on going problem,
Gonzalez, supra.
                                                                  and did nothing about it,” his own narrative in the second
                                                                  amended complaint contradicts this statement. He details the
 *9 While the Second Circuit has stated that it was “unwilling
                                                                  various attempts by prison officials to repair the sewage
to adopt as a matter of law the principle that it is not cruel
                                                                  system and to relocate plaintiff and other inmates until the
and unusual punishment for prison officials knowingly to
                                                                  problem was resolved. There is a clear difference between
allow an area to remain filled with sewage and excrement
                                                                  cases where defendants allegedly knew about unsanitary
for days on end,”       Gaston v. Coughlin, supra, 249 F.3d       conditions but did nothing and cases where officials actually
at 166 (emphasis added), the conditions to which plaintiff        acted to resolve or alleviate the problem, as they are alleged
was subjected here did not last “for days on end.” Five days
                                                                  to have done here. Compare              Smith v. United States,
passed between each incident, and the exposure did not last
                                                                  supra, 2011 WL 777969 at *2 (prison officials refused to
for an entire day in any of the incidents. This, I conclude,
                                                                  flush inmates' toilet or provide inmates with toilet paper
distinguishes this case from the cases cited above in which
                                                                  for two weeks). The complaint's specific factual allegations
a plaintiff's claim was sustained. Judges in this district have
                                                                  demonstrate that defendants repeatedly took steps to alleviate
repeatedly declined to find that sporadic or brief exposures to
                                                                  plaintiff's exposure to the overflowing toilet. During the
waste represented cruel and unusual punishment.       Odom v.     first incident, plaintiff was told that a plumber had been
Keane, supra, 1997 WL 576088 at *5; Evans v. Fogg, supra,         called—which is the antithesis of deliberate indifference.
466 F.Supp. at 950. Similarly, in the cases cited above where     The complaint also states that within hours of the first
Courts of Appeals have reversed Rule 12(b)(6) dismissals          incident, plaintiff was moved. When plaintiff became sick
or grants of summary judgment in favor of defendants, the         from cleaning waste, prison officials let him leave his cell and
exposure to sewage and waste was of far longer duration than      sit in the dayroom. In the second incident plaintiff describes,
that alleged here.                                                the entire unit was moved to the gym. And during the third
                                                                  incident, plaintiff slept overnight in the dayroom one night, in
Additionally, I note that in Wesolowski v. Kamas, 590             intake the next night and never returned to his cell to sleep.
F.Supp.2d 431, 434–35 (W.D.N.Y.2008), aff'd, No. 09–


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             7
          Case 9:18-cv-00391-LEK-TWD
Ortiz v. Department                               Document
                    of Correction of City of New York,         70 inFiled
                                                       Not Reported       04/23/20
                                                                     F.Supp.2d (2011)               Page 138 of 301


                                                                     with courtesy copies delivered to the Chambers of the
                                                                     Honorable Richard J. Sullivan, United States District Judge,
 *10 Because plaintiff's claims do not “raise a right to
                                                                     500 Pearl Street, Room 640, and to the Chambers of the
relief above the speculative level,” he has failed to state a
                                                                     undersigned, 500 Pearl Street, Room 750, New York, New
claim.     Bell Atl. Corp. v. Twombly, supra, 550 U.S. at 555        York 10007. Any requests for an extension of time for filing
(citation omitted). Therefore, I respectfully recommend that         objections must be directed to Judge Sullivan. FAILURE TO
the individual defendants' motion to dismiss be granted. 3           OBJECT WITHIN FOURTEEN (14) DAYS WILL RESULT
                                                                     IN A WAIVER OF OBJECTIONS AND WILL PRECLUDE

IV. Conclusion                                                       APPELLATE REVIEW.            Thomas v. Arn, 474 U.S. 140, 155
Accordingly, for all the foregoing reasons, I recommend that         (1985);    United States v. Male Juvenile, 121 F.3d 34, 38 (2d
the individual defendants' motion to dismiss (Docket Item 57)
                                                                     Cir.1997);   IUE AFL–CIO Pension Fund v. Herrmann, 9
be granted.
                                                                     F.3d 1049, 1054 (2d Cir.1993); Frank v. Johnson, 968 F.2d
                                                                     298, 300 (2d Cir.1992); Wesolek v. Canadair Ltd., 838 F.2d
V. Objections                                                        55, 57–59 (2d Cir.1988);    McCarthy v. Manson, 714 F.2d
Pursuant to    28 U.S.C. § 636(b)(1)(C)) and Rule 72(b) of           234, 237–38 (2d Cir.1983) (per curiam ).
the Federal Rules of Civil Procedure, the parties shall have
fourteen (14) days from receipt of this Report to file written
                                                                     All Citations
objections. See also Fed.R.Civ.P. 6(a). Such objections (and
responses thereto) shall be filed with the Clerk of the Court,       Not Reported in F.Supp.2d, 2011 WL 2638137




                                                         Footnotes


1      The facts set forth herein are drawn from plaintiff's second amended complaint (Second Amended Complaint,
       dated May 2, 2009 (Docket Item 30)) unless otherwise noted.
2      Plaintiff handwrote his second amended complaint on a form complaint. He also handwrote his response
       to the motion to dismiss. Although plaintiff frequently used improper grammar, his submissions are
       understandable.
3      While plaintiff's claims fail on the merits as to all individual defendants, Hernandez also appears to have a valid
       defense pursuant to Fed.R.Civ.P. 12(b)(2). As discussed above, service was not made on Hernandez (Docket
       Item 41). Defendants note this fact but argue that the complaint should be dismissed as to all defendants
       on Rule 12(b)(6) grounds (Defs.' Mem. at 2 n. 1). Because plaintiff has failed to state a claim, I need not
       reach the Rule 12(b)(2) issue.


End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
          Case 9:18-cv-00391-LEK-TWD
Ortiz v. Hernandez,                              Document
                    Not Reported in F.Supp.2d (2011)               70 Filed 04/23/20 Page 139 of 301


                                                                 NYCDOC's motion be granted pursuant to Rule 12(b)(6) on
                                                                 consent and denied in all other respects. In an Order dated
                  2011 WL 2638140
                                                                 August 10, 2010, the Court adopted Judge Pitman's First
    Only the Westlaw citation is currently available.
                                                                 Report and dismissed Plaintiff's case against NYCDOC.
             United States District Court,
                   S.D. New York.
                                                                 The Individual Defendants filed their motion to dismiss on
                 Angelo ORTIZ, Plaintiff,                        October 29, 2010. Judge Pitman issued his Second Report
                           v.                                    on April 29, 2011. In the Second Report, Judge Pitman
              Officer Tamika HERNANDEZ                           first found that, because the Individual Defendants did not
                                                                 argue that Plaintiff had failed to exhaust his administrative
              # 15756 1 , et al., Defendants.                    remedies, they had waived that defense. (Second Report
                                                                 at 9.) Turning to the merits of Plaintiff's claims, Judge
               No. 08 Civ. 2195(RJS)(HBP).
                                                                 Pitman noted that the Supreme Court has laid out a two-
                             |
                                                                 part test for determining whether prison conditions violate
                       July 5, 2011.
                                                                 the Eighth Amendment in          Farmer v. Brennan, 511 U.S.
                                                                 825 (1994). Under the first prong, the conditions “must be,
ORDER ADOPTING REPORT AND RECOMMENDATION                         objectively, sufficiently serious,” and under the second prong,
                                                                 prison officials must be “deliberatively indifferen[t] to inmate
RICHARD J. SULLIVAN, District Judge.
                                                                 health or safety.” See     id. at 834 (internal quotation marks
 *1 Before the Court is the Report and Recommendation            omitted). (See Second Report at 12.) Judge Pitman found
(the “Second Report”) of the Honorable Henry B,                  that Plaintiff had failed to meet either prong. (Id. at 20, 23.)
Pitman, Magistrate Judge, recommending that the Individual       Judge Pitman also briefly noted that Defendant Hernandez
                                                                 “appear[ed] to have a valid defense pursuant to Fed.R.Civ.P.
Defendants' 2 motion to dismiss Plaintiff's Second Amended
                                                                 12(b) (2)” because she was not served, but did not reach this
Complaint (the “SAC”) pursuant to Rule 12(b)(6) of the
                                                                 issue because plaintiff failed to state a claim. (Id. at 25 n.
Federal Rules of Civil Procedure be granted. For the
                                                                 3.) Copies of the Second Report were mailed to Plaintiff and
following reasons, the Court adopts the Second Report in its
                                                                 Defendants on April 29, 2011. The Second Report advised
entirety and dismisses the SAC.
                                                                 the parties that failure to file objections within the statutory
                                                                 period would constitute waiver of those objections on appeal.
On March 5, 2007, pro se Plaintiff Angleo Ortiz filed a
Complaint arising from allegedly unsanitary conditions to        See     28 U.S.C. § 636(b)(1)(C) (2006); Fed.R.Civ.P. 72(b)
which he was subjected while incarcerated on Rikers Island.      (2). Plaintiff submitted timely objections.
The original Complaint named New York City's Department
of Correction (“NYCDOC”), two Jane Does, and three                *2 When no party objects to a report and recommendation,
individual correction officers as Defendants. Plaintiff filed    the Court may adopt the report if there is no clear error on
his First Amended Complaint on February 5, 2009. In an           the face of the record. Adee Motor Cars, LLC v. Amato,
Order dated March 27, 2009, the Court referred this action       388 F.Supp.2d 250, 253 (S.D.N.Y.2005). A magistrate judge's
to Judge Pitman for general pretrial purposes and for a report   decision is “clearly erroneous” only if the district court is
and recommendation on any dispositive motions. On May 6,         “left with the definite and firm conviction that a mistake
2009, Plaintiff filed the SAC, which named two Defendants
                                                                 has been committed.”         Easley v.. Cromartie, 532 U.S.
who were previously known only as Jane Doe.
                                                                 234, 242 (2001) (quoting     United States v. U .S. Gypsum
By notice of motion dated September 9, 2009, Defendant           Co., 333 U.S. 364, 395 (1948)). When a party objects, the
NYCDOC moved to dismiss the SAC, pursuant to Rules               objections “must be specific and clearly aimed at particular
4(m), 41(b), and 12(b) (6) of the Federal Rules of Civil         findings in the magistrate judge's proposal,” Harden v.
Procedure. Due to mistakes by the Court's Pro Se Office,         LaClaire, No. 07 Civ, 4592(LTS)(JCF), 2008 WL 4735231,
the Individual Defendants had not yet been served with the       at *1 (S.D .N.Y. Oct. 27, 2008). “[I]f the party makes
SAC. On July 23, 2010, Judge Pitman issued a Report and          only conclusory or general objections, or simply reiterates
Recommendation (the “First Report”) recommending that            his original arguments, the Court reviews the Report and



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
          Case 9:18-cv-00391-LEK-TWD
Ortiz v. Hernandez,                              Document
                    Not Reported in F.Supp.2d (2011)                70 Filed 04/23/20 Page 140 of 301


                                                                  alleges that he required treatment for his liver, as well as
Recommendation only for clear error.” Dawson v. Phillips,
                                                                  shots and pills to boost his white cell count and because he
No. 03 Civ. 8632(RJS)(THK), 2008 WL 818539, at *1
                                                                  was weak. (Id. at 1–2.) In addition, Plaintiff contends that
(S.D.N.Y. Mar. 25, 2008) (internal quotation marks omitted).
                                                                  “Defendants did not follow policy and procedure or follow
However, “[t]he district judge must determine de novo any
part of the magistrate judge's disposition that has been          rules and regulations,” and were not properly trained. (Id.
                                                                  at 2.) 3 However, Plaintiff did not raise these allegations
properly objected to.” Fed.R.Civ.P. 72(b)(3);  28 U.S.C. §
                                                                  before Judge Pitman. “[A] district court generally should not
636(b)(1); see also Grassia v. Scully, 892 F.2d 16, 19 (2d
                                                                  entertain new grounds for relief or additional legal arguments
Cir.1989) (explaining that  § 636(b)(1) “affords the district     not presented to the magistrate ....“ Ortiz v.. Barkley, 558
court broad latitude” in reviewing the magistrate judge's         F.Supp.2d 444, 451 (S.D.N.Y.2008); see also Abu–Nassar
recommendation).                                                  v. Elders Futures, Inc., No. 88 Civ. 7906(PKL), 1994 WL
                                                                  445638, at *4 n. 2 (S.D.N.Y. Aug. 17, 1994) (“If the Court
In a submission dated May 4, 2011, Plaintiff makes six            were to consider formally these untimely contentions, it
objections to Judge Pitman's Second Report. (See Pl.'s            would unduly undermine the authority of the Magistrate
Objections at 1–3.) Of these objections, one—listed by            Judge by allowing litigants the option of waiting until a
Plaintiff as Objection (5)(D)—is nonsensical, providing only      Report is issued to advance additional arguments,”) The Court
the heading “Principles to Plaintiff's Claim,” and does not       declines to consider these untimely arguments. 4 Therefore,
require the Court to review the Second Report for anything        the Court reviews the Second Report for clear error only.
more than clear error. Two others—listed by Plaintiff as
Objections (1) and (6)(E)—can be broadly construed to              *3 After careful review of Judge Pitman's thorough and
challenge Judge Pitman's finding that Defendant Hernandez         well-reasoned Second Report, the Court finds no clear error
was not properly served. As this portion of the Second Report     and adopts the Second Report in its entirety. For the reasons
is dicta, the Court's review of this issue would not change the   set forth therein, IT IS HEREBY ORDERED that the
outcome. The Court therefore declines to review this portion      Individual Defendants' motion is granted. The Clerk of the
of Judge Pitman's Second Report.                                  Court is respectfully directed to terminate the motion located
                                                                  at docket number 57 and to close this case.
In the three remaining objections—listed by Plaintiff as
Objections (2)(A), (3)(B), and (4)(C)—Plaintiff asserts
additional facts and arguments concerning his medical             SO ORDERED.
condition and Defendants' conduct. Specifically, Plaintiff
contends that he suffered not only headaches and dizziness,       All Citations
but also emotional stress. (See Pl.'s Objections at 1.) He also
                                                                  Not Reported in F.Supp.2d, 2011 WL 2638140




                                                          Footnotes


1      In Plaintiff's Second Complaint, this Defendant's surname is spelled “Hernandes,” but the parties appear to
       agree that it is actually spelled “Hernandez” (see Pl.'s Objections at 1; Defs.' Resp. at 1). The Clerk of the
       Court is respectfully directed to correct the caption.
2      The Individual Defendants are Defendants Officer Tamika Hernandez # 15756, Officer Kaia Sweeting #
       12679, Officer Petchula Harris # 14851, Deputy Yolanda Canty # 136, and Captain Kelly Lester # 615.
3      Objections 3(B) and 4(C) are given the headings “Exhaustion Requirement” and “Standards Applicable,”
       respectively, but then raise issues unrelated to those headings. To the extent that these objections could be
       read to challenge Judge Pitman's findings on the exhaustion requirement and the applicable legal standards,
       they are far too general to require de novo review. In addition, with regard to the exhaustion requirement,
       Judge Pitman ruled in Plaintiff's favor.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
          Case 9:18-cv-00391-LEK-TWD
Ortiz v. Hernandez,                              Document
                    Not Reported in F.Supp.2d (2011)           70 Filed 04/23/20 Page 141 of 301


4     Even if the Court were to entertain these new arguments out of deference to Plaintiff's pro se status, they
      would not alter the outcome. Assuming arguendo that Plaintiff's arguments about emotional stress, liver
      treatment, shots, and pills would satisfy the first Farmer prong, an unlikely leap, Plaintiff's vague claims of
      Defendants' failure to follow procedure and regulations would be insufficient to meet the second part of the
      test—deliberate indifference—upon de novo review. “General, conclusory allegations need not be credited, ...
      when they are belied by more specific allegations of the complaint.”      Hirsch v. Arthur Andersen & Co., 72
      F.3d 1085, 1092 (2d Cir.1995). As Judge Pitman details in his Second Report, the allegations in the SAC
      demonstrate that the Individual Defendants took timely action to alleviate Plaintiff's exposure to the conditions
      of his cell. (See Second Report at 24–25; SAC at 3, continuation of page 3.) This is the exact opposite of
      deliberate indifference. Moreover, while an allegation of improper training might be relevant to claims against
      NYCDOC, it should be noted that all claims against that Defendant were dismissed by the Court's Order
      dated August 10, 2010.


End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Nolley v.Case   9:18-cv-00391-LEK-TWD
         Lord, Not Reported in F.Supp. (1997)          Document 70 Filed 04/23/20 Page 142 of 301



                   1997 WL 698172                                 BACKGROUND AND FACTS
    Only the Westlaw citation is currently available.             In a motion for summary judgment, the nonmoving party
             United States District Court,                        must demonstrate that there is a genuine issue as to a material
                    S.D. New York.                                fact. In the instant action, plaintiffs have only submitted their
                                                                  statement of claims and portions of deposition testimony
        Louise K. NOLLEY, #95-G-1061, Debra
                                                                  from several of the plaintiffs. The facts, for the purposes of
    Johnson, #94-G-0476, Josephine Rosa, #95-
                                                                  this motion, are taken from plaintiffs' statements and from
    G-1179, Ramona Gittens, 394-G-0814, Estella
                                                                  defendants' unrebutted affidavits.
    Medina, #94-G-0620, Mary R. Scarpello, #95-
     G-1277, and All Similarly Situated, Plaintiffs,              All the plaintiffs allege similar claims about inadequate
                           v.                                     and unsanitary conditions at the Bedford Hills, Albion and
    Elaine LORD, Superintendent of Bedford Hills                  Taconic Correctional Facilities and claim that their status
      Correctional Facility, Dr. Griffin, employee                as HIV–positive inmates makes these unsanitary conditions
     at Bedford Hills Correctional Facility, Nurse                even more harmful than to the ordinary inmate. Plaintiffs
    Crum, employee at Bedford Hills Correctional                  describe broken pipes, windows, toilets and sinks, leaking and
     Facility, Jane and John Doe, of Bedford Hills                steaming radiators, lack of hot water and electrical blackouts
                                                                  as well as vermin infestation from roaches, ticks, cats and
   Correctional Facility, A. Andrews, Superintendent
                                                                  cat feces. At Taconic, three showers must be shared by 45
      of Albion Correctional Facility, Grace Nelson,
                                                                  women. Inmates are responsible for cleaning the facilities,
     Employee at Albion Correctional Facility, John
                                                                  but plaintiffs state that they are supplied insufficient cleaning
     and Jane Doe, of Albion Correctional Facility,               supplies. Plaintiffs also claim that there are inadequate
       Bridget Gladwin, Superintendent of Taconic                 facilities for washing and drying clothes. Clothes must be
       Correctional Facility, Dr. Rush, employee of               hand washed and if it is raining, clothes are to be dried in
    Taconic Correctional Facility and John and Jane               the inmates' cell and sometimes in their lockers where they
      Doe, of Taconic Correctional Facility each in               mildew. Plaintiff Gittens alleges possible asbestos exposure.
   their official and individual capacity, Defendants.            Plaintiffs Nolley and Scarpello claim they have been denied
                                                                  adequate library access.
                   No. 96 CIV. 1621 (JSM).
                              |                                   All plaintiffs also claim deliberate indifference to serious
                        Nov. 10, 1997.                            medical needs. Although all six plaintiffs are HIV–positive
                                                                  or have AIDS, the facts surrounding their medical treatment
Opinion
                                                                  must be addressed individually. The facts with respect to each
MARTIN, JR., D.J.                                                 individual's medical treatment are set out below. 1

 *1 Plaintiffs, Louise K. Nolley, Debra Johnson,
Josephine Rosa, Ramona Gittens, Estella Medina and                   a. Plaintiff Louise K. Nolley
Mary R. Scarpello, bring this § 1983 action against the           Nolley arrived at Bedford Hills Correctional Facility on July
Superintendents and various employees of the Bedford Hills,       25, 1995. On July 26, 1995, Nolley was seen by the medical
Albion and Taconic Correctional Facilities for violations of      department and got a T.B. test as well as a gynecological
plaintiffs' constitutional rights during their incarceration at   screening, blood and urine tests. Nolley alleges that the
these facilities. The plaintiffs, who are all HIV–positive or     examining doctor discontinued various medications. At her
have AIDs, allege inadequate medical treatment, failure to        deposition, Nolley testified that she did receive four of her
provide sanitary housing at the facilities, inadequate access     medications including AZT, but did not receive Motrin and
to the law library and a failure to establish a grievance         one other medication.
system at the Taconic Correctional Facility. Plaintiffs brought
this action pro se, but plaintiffs Nolley and Scarpello were       *2 Nolley also claims that in August 1995 she developed a
represented by counsel in the motion for summary judgment.        cough, visited the nurses' screening three times and received



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Nolley v.Case   9:18-cv-00391-LEK-TWD
         Lord, Not Reported in F.Supp. (1997)          Document 70 Filed 04/23/20 Page 143 of 301


cough medicine. She was told that she should see a doctor as
soon as possible.                                                     b. Plaintiff Debra Johnson
                                                                   Plaintiff Johnson was admitted to the Taconic Correctional
                                                                   Facility in July 1995. Johnson suffered a rash on her buttocks
On August 8, 1995, plaintiff complains that Dr. Griffith 2
                                                                   which she attributed to the unsanitary bathroom conditions.
discontinued medication. Plaintiff did not receive medication
                                                                   She was given medicine by a nurse and received follow-
for eight days and states that every day she did not receive her
                                                                   up treatment from Dr. Koo. The rash worsened. Plaintiff
AZT, it “took days away from my life.” Nolley Comp., at 5;
                                                                   received a stronger medication, but was denied a trip to St.
Nolley Dep., at 34.
                                                                   Claire's Hospital. Nurse Crispy helped plaintiff get her own
                                                                   cell which had an individual toilet and sink so plaintiff could
Plaintiff also claims that she did not receive her medication
                                                                   insure proper hygiene. Johnson was also treated for a lesion
between August 30, 1995 and September 1, 1995 while she
                                                                   which was diagnosed at Taconic and operated on at St. Agnes
was being transferred from Bedford Hills to Lakeview Shock
                                                                   Hospital on February 8, 1996.
and then to Albion Correctional Facility. While at Albion,
plaintiff again developed a cough and was denied a visit to a
doctor. When she returned to nurse's call, complaining of the         Plaintiff Josephine Rosa
cough, she was given a T.B. test. Plaintiff Nolley has never        *3 Plaintiff Rosa arrived at Bedford Hills Correctional
had T.B.                                                           Facility in August 1995 and received a gynecological
                                                                   screening by Dr. Williams who diagnosed an infection and
On November 17, 1995, Nolley was transferred to the Taconic        prescribed antibiotics. Two weeks later, Rosa was transferred
Correctional Facility and was not given her medications            to Beacon Correctional Facility and was seen by Dr. Frances,
during the eight hour ride. When she arrived, plaintiff            who prescribed medication for a sinus infection. After three
received her medicine as prescribed at Albion. On November         months, plaintiff had another gynecological screening and
20, 1995 plaintiff reported to sick call to complain about         was advised by Dr. Grappi that she was HIV–positive and had
blisters and a cough, and was treated by a nurse. On               precancerous cells on her cervix which needed further testing.
November 30, Nolley returned to the nurse complaining of
the same symptoms. No treatment as given, but Nolley was           In November 1995, Rosa was transferred to the Taconic
scheduled for a doctor's appointment.                              Correctional Facility and seen by Drs. Paris, Marcearani, and
                                                                   Dr. Anderson. Dr. Paris referred Rosa to an outside facility for
On December 6, 1995, Nolley was seen by HIV specialist             treatment for the cervical lesions. Sometime in April or May
Dr. Rush who discontinued Nolley's medications, including          of 1996, plaintiff was treated at St. Agnes Hospital.
AZT and declined Nolley's request that he speak to
the Doctor who originally prescribed the medication. Dr.           On January 6, 1995, Rosa was taken to Albany Medical
Rush submitted an affidavit stating that he discontinued           Center to be seen by Dr. Fang, an arthritis specialist. Rosa
AZT because in his medical judgment the drug was no                claims that while at Taconic she was taking 375 milligrams
longer beneficial to plaintiff. Dapsone and Nizoral were           of Naprosyn, but that she needed 500 milligrams. Dr. Fang
discontinued because Nolley's T–helper count was high              prescribed 500 milligrams. During her deposition, Rosa
enough that such medications were not necessary.                   admitted that she was not injured by the medical treatments
                                                                   she sets forth in her complaint.
Nolley was returned to Albion Correctional Facility on April
29, 1996. Dr. John Fernandez, the Health Services Director
at Albion, has seen and treated plaintiff approximately 45           d. Ramona Gittens
times since her return. In July and November of 1996, she was      Plaintiff Gittens entered Bedford Hills Correctional Facility
referred to the Erie County Medical Center and was seen by         on June 1, 1994 and did not receive her various medicines
an ophthalmologist. No eye disease was detected. Nolley is         until five days later.
currently receiving treatment for her HIV–positive condition.
On several occasions since May 13, 1996 plaintiff has failed       In July 1994, plaintiff complained of problems breathing, and
to follow up on prescribed medical care.                           of swollen adenoids and lymph glands. Dr. Wormser made her
                                                                   an appointment with a doctor at St. Agnes who recommended
                                                                   plaintiff have her adenoids removed. During her deposition,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Nolley v.Case   9:18-cv-00391-LEK-TWD
         Lord, Not Reported in F.Supp. (1997)           Document 70 Filed 04/23/20 Page 144 of 301


Gittens stated that she did have the operation and that her         Plaintiff returned to St. Claire's to see a gynecologist in
condition subsequently improved. Gittens also alleges that Dr.      November 1995 and was prescribed an antibiotic. There
Wormser removed her from her T.B. medicine three and a half         was a nine day delay before plaintiff received this medicine
months too soon. Plaintiff never became ill with T.B.               because plaintiff refused to be examined by Dr. Paris at
                                                                    Taconic. When the medicine was prescribed, it was only
In August 1994, plaintiff was prescribed antibiotics for            for seven days instead of 14, although Dr. Gram, an HIV
various infections. Gittens visited Dr. Williams several times      specialist subsequently ordered the remaining seven days of
and was repeatedly given the same medication. Plaintiff             the prescription.
alleges that the failure to better treat the infections resulted
in her hospitalization. During her hospitalization Gittens was      On October 16, 1995, plaintiff became ill and was taken the
successfully treated for the infections.                            next morning to St. Claire's Hospital where she stayed for
                                                                    ten days being treated for various infections. Plaintiff was
In January 1995, Gittens was transferred to Albion                  again examined by Dr. Koo at Taconic in November 1995. In
Correctional Facility and was only given a portion of her           December 1995, plaintiff was given AZT and Zerit.
medications and was not seen by a doctor. Gittens was
advised by her counselor at Albion that if she agreed to
an administrative move she could be transferred to Taconic             e. Plaintiff Mary Scarpello
where all her medical needs could be met.                           On October 3, 1995, Scarpello was transferred from Bedford
                                                                    Hills Correctional Facility to Taconic Correctional Facility.
Gittens also complains that, while at Albion, she was               During her incarceration she was ill with the flu, and suffered
programmed to jobs requiring her to carry heavy boxes and           from back pains and a skin rash. Scarpello has been treated
work eight hour shifts in cold weather conditions. Plaintiff        for all of these conditions.
did see a physician's assistant, who informed her he would get
her long johns and proper clothing for the winter weather. Dr.
                                                                    DISCUSSION
Fernandez signed the forms necessary for her to receive the
                                                                    Currently before the Court is defendants' motion for summary
clothing.
                                                                    judgment. Federal Rule of Civil Procedure 56 provides
                                                                    that summary judgment “shall be rendered forthwith if
Gittens also claims that while at Albion her medical
                                                                    the pleadings, depositions, answers to interrogatories, and
confidentiality was breached when an unnamed nurse advised
                                                                    admissions on file, together with the affidavits, if any, show
various correction officers and plaintiff's counselor and
                                                                    that there is no genuine issue as to any material fact and that
business teacher about her HIV–positive status.
                                                                    the moving party is entitled to a judgment as a matter of law.”
                                                                    Fed.R.Civ.P. 56(c). In a motion for summary judgment, all
 *4 In March 1995, Gittens was transferred to Taconic
                                                                    inferences drawn from the underlying facts must be viewed
Correctional Facility. Plaintiff went to nurse's call the day
after her transfer and began receiving the same medications         in the light most favorable to the nonmoving party. United
she was receiving at Albion. She was also placed on the             States v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 993
doctor's list and saw Dr. Koo, the Health Services Director at      (1962).
Taconic, three weeks later. Dr. Koo prescribed medication and
referred plaintiff to St. Agnes Hospital to visit a gynecological
                                                                    I. Claims of Deliberate Indifference to Serious Medical
specialist, who she saw twice. Gittens was sent two more
                                                                    Needs
times to St. Agnes, once to be treated for an adenoid problem
                                                                    In reviewing the plaintiffs' claims, role of the Court is to
and once for a biopsy because of her enlarged lymph nodes.
                                                                    protect the constitutional rights of the prisoners, but not to
                                                                    substitute its judgment for that of the prison administrators.
On May 5, 1995, Gittens was admitted to St. Claire's Hospital
for 14 days and received a battery of tests, including blood           Procunier v. Martinez, 416 U.S. 396, 404–05, 94 S.Ct.
tests, x-rays, brain scans, cat scans and an EKG. One week          1800, 1807 (1974).
later, Gittens was admitted to St. Agnes where she received
laser surgery.                                                      In order to prevail on their claim that defendants violated
                                                                    plaintiffs' eighth amendment right to be free of cruel and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Nolley v.Case   9:18-cv-00391-LEK-TWD
         Lord, Not Reported in F.Supp. (1997)            Document 70 Filed 04/23/20 Page 145 of 301


unusual punishment, plaintiffs must show that prison officials
                                                                        Wilson v. Seiter, 501 U.S. 294, 298, 111 S.Ct. 2321, 2324
were deliberately indifferent to a serious medical need. Estelle
                                                                     (1991). Conditions violate the objective component if they
v. Gamble, 429 U.S. 97, 104–06, 94 S.Ct. 285, 291–92 (1976).
                                                                     result “in unquestioned and serious deprivations of basic
As detailed above, plaintiffs received more than adequate
                                                                     human needs ... [or] deprive inmates of the minimal civilized
care.
                                                                     measure of life's necessities.”    Rhodes, 452 U.S. at 347,
 *5 Plaintiffs Rosa, Gittens and Scarpello admitted in their         1001 S.Ct. at 2399;      Wolfish v. Levi, 573 F.2d 118, 125
depositions that they had suffered no physical injuries from
the treatments they received. Plaintiff Nolley did allege injury.    (2d Cir.1978), rev'd on other grounds,   441 U.S. 520, 99
She claims that she suffered “stress and anxiety,” and that          S.Ct. 1861 (1979). The subjective element requires that the
days were taken from her life when she was taken off AZT.            conditions be imposed with deliberate indifference to the
The law is clear, however, that a difference of opinion as to the    prisoner's well-being.    Wilson, 501 U.S. at 303, 111 S.Ct.
appropriate medical care for an inmate will not for a basis for      at 2326–27.
a finding of deliberate indifference. Id. at 106, 97 S.Ct. at 292.
Even a showing that a doctor has been negligent in treating an       Plaintiffs' claims of violative conditions of confinement
inmate does not constitute a constitutional violation. Id.; see      include allegations of malfunctioning plumbing and heating
also Bryant v. Maffucci, 923 F.2d 979, 984–85 (2d Cir.1991).         systems, unsanitary conditions created by unclean facilities,
                                                                     insufficient cleaning supplies, insufficient laundry facilities
Even if plaintiffs had shown a serious medical need, on the          and vermin infestation.
undisputed facts before this Court, plaintiffs have not made
a sufficient showing of a culpable state of mind on the part          *6 Plaintiffs state that the facilities have leaking and
of the prison officials. As the facts above demonstrate, on          steaming radiators, and broken pipes, windows, toilets
each occasion that plaintiffs visited nurse's call, they were        and sinks. Plaintiffs' allegations are general in nature and
treated. Some or many of the treatments given were not to            do not state with any specificity the number of broken
plaintiffs' satisfaction, nonetheless, no urgent medical need        windows, radiators or toilets, nor do plaintiffs allege with
went unattended.      Hathaway v. Coughlin, 37 F.3d 63, 66           any specificity injuries they suffered as a result of these
(2d Cir.1990) (citing Nance v. Kelly, 912 F.2d 605, 607 (2d          conditions. Defendants contest the accuracy of plaintiffs'
Cir.1990). To the contrary, plaintiffs saw immune deficiency         claim and submit the affidavit and inspection reports of
specialists, were treated by outside doctors and underwent           Robert F. O'Connor, the Supervisor of the Department of
extensive testing in outside facilities when necessary.              Laundry and Housekeeping Services. 3

Plaintiffs have failed to show deliberate indifference to            Even if the conditions alleged by plaintiffs constituted an
serious medical needs, therefore, defendants were entitled to        eighth amendment violation, plaintiffs have failed to make
summary judgment against all plaintiffs on that claim.               a showing of deliberate indifference on the part of prison
                                                                     officials.   Helling v. McKinney, 509 U.S. 25, 31, 113 S.Ct.
                                                                     2475, 2480 (1993). A prison official demonstrates deliberate
II. Unsanitary Conditions at Various Correctional Facilities
                                                                     indifference to prison conditions if he or she “knows of
The Eighth Amendment imposes “constitutional limitation
                                                                     and disregards an excessive risk to inmate health or safety;
upon punishments: they cannot be ‘cruel and unusual.’ ”
                                                                     the official must both be aware of facts from which the
   Rhodes v. Chapman, 452 U.S. 337, 345, 1001 S.Ct. 23392,           inference could be drawn that a substantial risk of serious
2398 (1981). Conditions that are ‘'restrictive and even harsh”
                                                                     harm exists, and he must also draw the inference.” Farmer
are not necessarily unconstitutional.     Id. at 347, 1001 S.Ct.     v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 1979. Plaintiffs
at 2399.                                                             have offered no evidence that officials disregarded conditions
                                                                     posing a substantial risk of serious harm.
As with claims of inadequate medical treatment, in order
for conditions of confinement to constitute a violation of           As plaintiffs points out, they have filed many grievances
the Eighth Amendment, they must satisfy a two-part test              with respect to the conditions at Taconic, but as the record
comprising of both an objective and subjective element.              also reflects, numerous work orders were filled out and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Nolley v.Case   9:18-cv-00391-LEK-TWD
         Lord, Not Reported in F.Supp. (1997)          Document 70 Filed 04/23/20 Page 146 of 301


problems remedied as a result of these complaints. See             with no evidence to rebut defendants' affidavits that prison
Plaintiff's Memo., Ex. A. The fact that a building needs           officials have taken measures to address these problems,
maintenance and repair, and that those repairs are undertaken,     do not rise to deliberate indifference on the part of prison
is not sufficient to satisfy the subjective element required       officials.
for an eighth amendment claim that prison officials acted
with deliberate indifference to an inmates' substantial needs.     Plaintiffs claim that the inadequate conditions at Taconic
                                                                   Correctional Facility were exacerbated by the lack of a
   Farmer, 511 U.S. at 845, 114 S.Ct. at 1983 (“Prison
                                                                   grievance procedure at the facility. There is no constitutional
officials who act reasonably cannot be found liable under the
                                                                   right to a grievance procedure. In addition, defendants' have
Cruel and Unusual Punishments Clause”).
                                                                   presented the affidavit of Jim Farrell, the Inmate Grievance
                                                                   Program Coordinator with New York State Department of
Plaintiffs also claim that as a result of the broken windows,
                                                                   Correctional Services for the Southern Region of New York.
faulty heating and prison life in general they have suffered
                                                                   According to his affidavit, Taconic maintained a grievance
more colds and flus. The threat that poses to them as HIV–
                                                                   procedure in substantial compliance with New York State
positive inmates must be of concern to prison officials.
                                                                   Corrections Law § 139. For a period of 18 months Taconic
Plaintiffs, however, have failed to show that officials acted in
                                                                   was without a civilian grievance program supervisor because
disregard of that concern. Plaintiffs themselves document the
                                                                   that person was on extended sick leave. During this period the
extensive medical treatment they received.
                                                                   grievance program office was opened during normal business
                                                                   hours and the record reflects that inmates were indeed filing
The record is clear that the cleanliness of the bathrooms
                                                                   grievance reports. Plaintiffs have not put this fact in dispute.
and living areas is the responsibility of the inmates and,
absent some action or lack of action on the part of prison
                                                                   For all the reasons stated above, the conditions of confinement
officials, plaintiffs have not shown deliberate indifference
                                                                   at the Bedford Hills, Albion and Taconic Correctional
by the officials. Plaintiffs make conclusory allegations that
                                                                   Facilities, taken separately or in their totality, do not subject
the cleaning supplies provided are inadequate; yet defendants
                                                                   inmates to constitutionally-prohibited cruel and unusual
have provided evidence that adequate cleaning supplies have
                                                                   punishment. Therefore, defendants' motion for summary
been provided, consistent with Department of Corrections
                                                                   judgment against all plaintiffs' claims of unsanitary conditions
regulations. O‘Connor Aff., Ex. A. Plaintiffs have failed to
                                                                   is granted.
allege specifically in what way the supplies are inadequate.
Similarly, plaintiffs' claim of inadequate facilities to dry
prisoner laundry does not rise to an eighth amendment              III. Inadequate Access to the Law Library
violation.                                                         Plaintiffs Nolley and Scarpello also claim inadequate
                                                                   access to the Taconic Correctional Facility Law Library.
 *7 Finally, plaintiffs do raise the troubling problem of          Inmates have a fundamental right of access to the courts
vermin infestation and claim that as HIV–positive inmates          which requires “prison authorities to assist inmates in
they are at risk for their lives from exposure to Lyme disease     the preparation and filing of meaningful legal papers by
bearing ticks and toxoplasmosis from cat feces. With the           providing prisoners with adequate law libraries or adequate
exception of plaintiff Gittens, plaintiffs do not make specific
allegations about the numbers of these creatures or even           assistance from persons trained in the law.”        Bounds v.
where they are seen. Gittens does specifically allege tick,        Smith, 430 U.S. 817, 828, 97 S.Ct. 1491 (1977). Plaintiffs
flea and cat infestation in the basement of Building #71 at        allege they have been denied sufficient access to the library
the Taconic Correctional Facility, but she also details the        because there are certain times when clerks are aiding a fixed
efforts made by prison officials to exterminate that area.         number of prisoners, and those researching on their own are
None of the plaintiffs have been afflicted with either Lyme        not allowed to use the library. Defendants have submitted the
disease or toxoplasmosis. As plaintiffs rightly point out, it      affidavit of Jose Morales, Deputy Superintendent and Law
is not necessary for disaster to strike before there exists a      Library Administrator, as well as the log book for March
violation of the prohibition of cruel and unusual punishment.      9, 1995—March 27, 1996. The log book documents the
                                                                   frequent access Nolley and Scarpello had to the law library
    Helling, 509 U.S. at 33, 113 S.Ct. at 2480. Nonetheless,       and shows that they have been provided adequate library
allegations of the mere presence of roaches, ticks and cats,
                                                                   access. See also        Flittie v. Solem, 827 F.2d 276, 280 (8th


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Nolley v.Case   9:18-cv-00391-LEK-TWD
         Lord, Not Reported in F.Supp. (1997)          Document 70 Filed 04/23/20 Page 147 of 301


Cir.1987) (regulations may prevent domination of law library          precedential right to a prison job.      Gill v. Mooney, 824
by individual inmates).                                               F.2d 192, 194 (2d Cir.1987). Therefore, a prisoner has no
                                                                      liberty or property interest in such employment. Accordingly,
 *8 Plaintiff Nolley's claim that the Taconic Correctional            Scarpello's claim that she was unconstitutionally denied
Facility law library is insufficient because there is no              employment as a law library clerk must be dismissed.
typewriter, pencil sharpener, correcting materials and books
needed for research is also denied. Nolley admits that there          For the reasons stated above, defendant's motion for summary
is a typewriter and fails to dispute the facts presented by the       judgment is granted in its entirety and plaintiffs' complaint is
Morales affidavit that the library is adequately stocked.             dismissed.

                                                                      SO ORDERED.
IV. Plaintiff Scarpello's Claim to a Job as Law Library Clerk
Scarpello also claim that she was denied a job in the law
library, although she was very qualified. New York State              All Citations
law does not give a prisoner any statutory, regulatory or
                                                                      Not Reported in F.Supp., 1997 WL 698172




                                                          Footnotes


1      Plaintiff Estella Medina singed the complaint, but submitted no statement of claim nor asserts any individual
       injuries.
2      Plaintiffs refer to her as Dr. Griffin.
3      Defendants submitted Health & Sanitation Audits of the Bedford Hills Correctional Facilities for July 1995 and
       July 1996 and of the Taconic Correctional Facilities for July 1996, July 1996 and March 1997. During both
       inspecting at Bedford Hills, Mr. O‘Connor evaluated the inmates' cleaning effectiveness, quantity of supplies,
       the facilities' pest management program, their procedures for laundering inmate clothing and bedding and
       the general state of upkeep of the facilities. Some infractions were flagged for improvement, but the report
       notes that “no unsanitary conditions were found to exist in any location.” Sanitation & Hygiene Audit of July
       24, 1995 and July 12, 1996.
          In all Audits at Taconic, no unsanitary conditions were found and the 1997 report states specifically that “no
          pest control problems were reported or observed during the two day audit process.” Sanitation & Hygiene
          Audit of March 3 & 4, 1997.
          Defendants also submit test results showing no asbestos at the Taconic Correctional Facility.


End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
      Case
Summerville    9:18-cv-00391-LEK-TWD
            v. Faciuna, Not Reported in F.Supp.2dDocument
                                                  (2009)            70 Filed 04/23/20 Page 148 of 301


                                                                  Tan, M.D. (“Tan”), Nurse Elieen Faciuna (“Fucina”) 1 , and
                  2009 WL 2426021                                 Sergeant Polike (“Polike”). (Compl. ¶ 3; Am. Compl. ¶¶ 4–6.)
    Only the Westlaw citation is currently available.
             United States District Court,                        Around 1:40 a.m. on July 14, 2005, Plaintiff awoke in
                   W.D. New York.                                 distress because of what felt like an insect inside his ear.
                                                                  (Am.Compl.¶ 1.) Plaintiff screamed in pain, and his cell-mate
         Anthony W. SUMMERVILLE, Plaintiff,                       called for assistance. (Id.) Plaintiff spoke with a Sergeant,
                           v.                                     who directed two correction officers to escort Plaintiff to the
             Eileen FACIUNA, Joseph Tan,                          bull pen until Nurse Fucina could see him. (Id.) When Nurse
              and J. Berbary, Defendants.                         Fucina examined Plaintiff, she told him there was no bug
                                                                  in his ear and suggested that he had stuck something in his
                  No. 05–CV–6459 (CJS).                           ear. (Am.Compl.¶ 4.) Plaintiff continued to experience pain
                             |                                    and begged Nurse Fucina to flush the bug out of his ear.
                       Aug. 6, 2009.                              (Am.Compl.¶ 5.) Nurse Fucina refused and told the correction
                                                                  officers to escort Plaintiff back to his cell. (Id.)
Attorneys and Law Firms
                                                                  Plaintiff refused to be put back in his cell. (Am.Compl.¶
Anthony W. Summerville, Gouverneur, NY, pro se.
                                                                  7.) According to Plaintiff, one of the correction officers told
Gary M. Levine, A.A.G., New York State Office of the              Nurse Fucina that he might really have a problem because
Attorney General, Rochester, NY, for Defendants.                  he refused to go back in his cell. (Id.) The correction officer
                                                                  put Plaintiff in the bull pen until he could see a doctor at
                                                                  Erie County Medical Center (“ECMC”) via teleconference
                  DECISION and ORDER                              (“Telemed”). (Id.) Before Plaintiff could consult with the
                                                                  doctor, he again begged Nurse Fucina to re-examine his ear
CHARLES J. SIRAGUSA, District Judge.                              because he felt dizzy, had trouble hearing, and felt severe
                                                                  pain. (Am.Compl.¶ 8.) Plaintiff alleges that Nurse Fucina
                                                                  accused him of faking his distress and refused to provide any
                     INTRODUCTION
                                                                  assistance to Plaintiff. (Am.Compl.¶ 9.)
*1 Siragusa, J. This is an action by pro se Plaintiff, a
                                                                  Nurse Fucina, however, states in her declaration that she
prison inmate, brought under      42 U.S.C. § 1983, asserting
                                                                  examined Plaintiff's ear several times and made multiple
Eighth Amendment claims of inadequate medical care and
                                                                  attempts to get a consultation for Plaintiff. (Fucina Decl. ¶¶ 3–
inadequate conditions of confinement. Now before the Court
                                                                  7, Ex. A.) Plaintiff's medical records show that Nurse Fucina
is Defendants' Motion for Summary Judgment. (Docket # 24.)
                                                                  observed and noted that his left ear drum was bulging and
For the reasons set forth below, Defendants' motion is granted.
                                                                  red. (Fucina Decl., Ex. A.) Furthermore, Plaintiff admits that
                                                                  Nurse Fucina examined his ear. (Pl.'s Dep. 15:18–19.) At 6:40
                                                                  a.m., she gave Plaintiff Tylenol to alleviate the pain. (Fucina
                     BACKGROUND                                   Decl. ¶ 6; Tan Decl., Ex. A.) Contrary to Plaintiff's assertions
                                                                  that Nurse Fucina did not consult other medical staff (Pl.'s
Unless otherwise noted, the following are the undisputed          Resp. ¶ 5), she notified the on-call physician, Dr. Bangsil, who
facts of this case viewed in the light most favorable             ordered an ECMC consult via Telemed (Fucina Decl. ¶ 4; Tan
to Plaintiff. At all relevant times, Anthony Summerville          Decl., Ex. A). Nurse Fucina made four attempts to connect
(“Plaintiff”) was a prison inmate in the custody of the New
                                                                  with ECMC via Telemed. (Fucina Decl. ¶ 5 .) 2
York State Department of Correctional Services (“DOCS”).
(Am.Compl.¶ 2.) On September 7, 2005, Plaintiff filed a
                                                                   *2 Nurse Fucina, though, was unable to connect with ECMC
Complaint against four individuals who, at all relevant times,
                                                                  via Telemed. (Id.) Consequently, she notified the Nurse
were employed by DOCS at Collins Correctional Facility
                                                                  Administrator of the connection problem. (Fucina Decl. ¶ 7.)
(“Collins”): Superintendent J. Berbary (“Berbary”), Jospeh
                                                                  At 7:10 a.m., the Nurse Administrator obtained authorization
                                                                  for Plaintiff's transport to ECMC. (Fucina Decl., Ex. A.) The


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
      Case
Summerville    9:18-cv-00391-LEK-TWD
            v. Faciuna, Not Reported in F.Supp.2dDocument
                                                  (2009)           70 Filed 04/23/20 Page 149 of 301


Patient Referral Form notes that the reason for referral was     conductive hearing loss ... initially, inmate thought it was a
“c/o a bug flew in his L ear while sleeping & felt something     bug that went inside left ear [ ] no bug was recovered.” (Id.)
inside ... bulging ‘RED’ tympanic membrane [ ] scant amount
of bleeding & c/o muffled hearing from L ear. Denies any         On July 21, 2005, Dr. Tan's request for consultation was
dizziness.” (Tan Decl., Ex. A.)                                  approved. (Id.) Before that consultation took place, Dr.
                                                                 Tan prescribed Plaintiff three different kinds of medication,
The following represents Plaintiff's account of his visit to     and nurses checked his ear every day. (Am.Compl. ¶ 25.)
the ECMC emergency room (“ER”). (See Am. Compl.) Two             The nurses always stated that they did not see anything in
doctors at ECMC looked in Plaintiff's ear and said they saw      Plaintiff's ear. (Id.) On August 2, 2005, Plaintiff saw an
a bug. (Am.Compl.¶ 19.) One of the doctors attempted to          ENT specialist, Dr. Beverly Prince (“Prince”), who removed
flush it out but could not. (Id.) The doctor said if the ear     a Japanese beetle from his ear, ordered a hearing test,
had been irrigated promptly, it would not have swollen and       and recommended a follow-up in two weeks. (Pl.'s Resp .,
trapped the bug inside. (Id.) Correction Officer Gill (“Gill”)   Attach. 2.) Further, Dr. Prince noted that she was not able
was present for Plaintiff's examination. (Id.) The doctor told   to get a few of the beetle's appendages out of Plaintiff's ear.
Gill to report back to medical staff that he was unable to       (Id.) In accordance with Dr. Prince's instructions, Dr. Tan
remove the bug due to the swelling and that Plaintiff should     immediately referred Plaintiff for a hearing test. (Id.) Plaintiff
be sent to an ear, nose, and throat specialist (“ENT”) if he     received a hearing test later that same day. (Id.) The doctor
continue to experience pain, dizziness, or loss of hearing.      performing the hearing test noted, “unreliable audiogram L
(Am.Compl.¶ 20.) The doctor gave Plaintiff an antibiotic to      ear [ ] follow up w/ Dr. Prince as ordered.” (Id.) 3
prevent infection of his ear. (Am.Compl.¶ 19.) The doctor also
stated that any complaint of hearing loss warrants referral to    *3 On August 3, 2005, the day after Plaintiff's outside
an ear specialist within seventy-two hours. (Am.Compl.¶ 20.)     consultation, Dr. Tan requested a follow-up consultation for
                                                                 Plaintiff, in accordance with Dr. Prince's orders. (Id.) On
However, the ER physician's report, which was sent back to       August 23, 2005, Plaintiff had his follow-up appointment with
the prison, does not show any of the instructions Plaintiff      Dr. Prince. (Tan Decl., Ex. A.) In the report, Dr. Prince wrote:
claims were given. Rather the ER report states:
                                                                   Physical Exam: ... drum is somewhat swollen. There is a
  Diagnosis: Left Ear Pain                                         small remnant attached to the drum that I am not removing.

  Medications/Changes: [illegible] Take As Directed                Assessment and Plan: The hearing test shows normal
                                                                   thresholds and they felt it was unreliable because there was
  Patient Instructions: Please—Follow Up With Facility
                                                                   blood. The plan is to let the remnant [of the Japanese beetle]
  Doctor In 5 Days. Take Medication As Instructed—Return
                                                                   sluff off. Keep the ear dry.
  To ER For Any Concerns—Fever, Dizziness
                                                                   Follow-up: To see the patient back in one month.
(Pl.'s Resp., Attach. 2.)
                                                                 (Id.) Again, Dr. Tan put in a referral request for Plaintiff
Five days later, on July 19, 2005, Dr. Tan followed these        to have another follow-up appointment with Dr. Prince.
instructions and reexamined Plaintiff's ear. (Pl.'s Resp.,       (Id.) However, this request was denied on the ground that
Attach. 2.) Plaintiff still complained that the bug in his ear   facility staff could adequately monitor Plaintiff's condition.
impeded his hearing. (Am.Compl.¶ 23.) Plaintiff alleges that     (Id.) If Plaintiff's condition did not improve, then the
during this examination, Dr. Tan killed a fly and said, “look    review committee would reconsider a request for outside
Summerville, the bug jumped out of your ear.” (Am.Compl.¶        consultation. (Id.)
21.) Although Plaintiff also maintains that Dr. Tan refused
Plaintiff's request to see an outside physician (Am.Compl.¶      On October 28, 2005, Dr. Tan again requested a referral
21), on that same day, July 19, 2005, Dr. Tan submitted a        because Plaintiff continued to complain about his ear. (Id.)
request for consultation form (Pl.'s Resp., Attach. 2). In the   Dr. Tan wrote, “inmate still has foul smelling discharge
referral form, Dr. Tan noted that the reason for consultation    from left ear in spite of [medications prescribed] 4 drops 4
was, “pain[f]ul mass growing left ext auditory canal causing     times a day.” (Id.) He also noted that Plaintiff “still c/o pain
                                                                 and inability to hear [ ] same soft tissue mass obstructing



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
      Case
Summerville    9:18-cv-00391-LEK-TWD
            v. Faciuna, Not Reported in F.Supp.2dDocument
                                                  (2009)                70 Filed 04/23/20 Page 150 of 301


incompletely left ext auditory canal [ ] chronic otitis externa,      19, 2005, Plaintiff had moved to cell OS–A2–36 because he
soft tissue mass left ear .... “ (Id.)                                listed that cell in a grievance filed on that date. 4 (Id.) On
                                                                      July 20, 2005, cell OS–A2–36 was sprayed by a professional
On or around November 9, 2005, Plaintiff was transferred to           exterminator. (Berbary Decl. ¶ 5.) Furthermore, on July 25,
Wende Correctional Facility (“Wende”). (Id.) Per Dr. Tan's            2005, the Superintendent's Deputy sent Plaintiff a memo
request, Plaintiff saw Dr. Prince on November 22, 2005, who           informing him that his cell had been exterminated. (Berbary
reported:                                                             Decl., Ex. B.)

     History of Present Illness: ... He is still complaining that
                                                                      On August 4, 2005, Plaintiff again wrote to the
     he can't hear and has a foul smell and it hurts.
                                                                      Superintendent complaining about the bugs in his cell.
     Physical Exam: The ear exam is basically normal. The             (Berbary Decl., Ex. C.) On August 8, 2005, Superintendent
     drum is intact. You can see that there was use of eardrops       Berbary issued a memo ordering that a new screen be installed
     in the past.                                                     “ASAP” in cell 0S–A2–36. (Berbary Decl., Ex. D.) Plaintiff
                                                                      was sent a copy of this memo as well. (Id.) In his deposition,
     Assessment and Plan: The patient is to keep the ear              Plaintiff acknowledged that workmen came to cell OS–A2–
     absolutely dry and we are to get a hearing test. If the          36, inspected the screen, and determined it worked perfectly.
     hearing test is normal, there is no more concern. As far         (Pl.Dep.32:11–19.) Furthermore, Plaintiff agreed that the
     as his otalgia I can't be sure what he is talking about.         screen did not need to be fixed. (Id.)

(Id.) Following Dr. Prince's advice, a doctor at Wende                By Order of December 5, 2005, the Court dismissed the
requested a referral for Plaintiff to receive another hearing         claims against Sergeant Polike with prejudice. (Docket # 3.)
test. (Id.) On December 20, 2005, Plaintiff received another          In lieu of an answer, Defendants filed a motion to dismiss
hearing test. (Id.) Although the results for his left ear were        all claims against Berbary and the claims against Tan and
“inconsistent” and “unreliable” (Tan Decl., Ex. A), they fell         Fucina in their official capacities. (Docket # 5.) On July 10,
within normal limits (Tan Decl. ¶ 15).                                2006, the Court dismissed the claims against the remaining
                                                                      Defendants in their official capacities, but not the claims
In addition to his inadequate medical treatment claim,                against them in their individual capacities. (Docket # 7.) By
Plaintiff alleges that his constant exposure to insects in his cell   leave of the Court, Plaintiff filed an Amended Complaint.
gives rise to conditions of confinement that violate the Eighth       (Am.Compl.) In the Amended Complaint, Plaintiff alleges
Amendment. (Am.Compl.¶¶ 27–37.) Specifically, he alleges              that Superintendent Berbary negligently managed the prison
that from March 2005 to November 2005, he was forced to               (Am.Compl.¶ 4); Nurse Fucina delayed medical care and
inhabit an infested cell. (Am.Compl.¶ 28.) Plaintiff maintains        misdiagnosed Plaintiff's ailment (Am.Compl.¶ 5); and Dr.
that Superintendent Berbary had a responsibility to maintain          Tan delayed treatment, misdiagnosed Plaintiff's problem, and
sanitary conditions in Collins. (Am.Compl.¶ 27.) However,             treated him with deliberate indifference (Am.Compl.¶ 6).
Plaintiff insists he never saw any indications that his cell or
the correction officers' area was treated by an exterminator.         On March 12, 2007, Defendants filed the subject motion
(Id.) Further, Plaintiff states that if an exterminator treated his   for summary judgment. (Docket # 24.) Defendants maintain
cell, he never received a mask to protect him from the fumes.         that Plaintiff's medical condition was not sufficiently serious
(Am.Compl.¶ 28.) Plaintiff also alleges that the window               because there is no medical evidence that it would result
screens had large holes that allowed bugs to come into his cell.      in death, degeneration, or extreme pain. (Defs.' Mem.
(Am.Compl.¶ 29.) He notes that bugs also came in through the          8.) Defendants also state that they were not deliberately
cracks around the door and holes or cracks in the wall. (Id.)         indifferent because Plaintiff received sufficient medical
                                                                      treatment for all his complaints. (Id.) As to the conditions of
 *4 Defendant Berbary states that he responded to                     confinement claim, Defendant Berbary maintains that all of
Plaintiff's complaints of insect infestation by having the cell       Plaintiff's complaints were addressed “in an appropriate and
exterminated and ordering a new window screen. (Berbary               timely fashion.” (Id. at 11.) Furthermore, Defendants state
Decl. ¶¶ 5, 8.) According to the grievance that Plaintiff filed       that they were not aware of an excessive risk to Plaintiff's
on July 14, 2005, the day the bug flew in Plaintiff's ear, he         health or safety. (Id.) In any event, Defendants argue that
was housed in cell OS–B–1. (Pl.'s Resp., Attach. 2.) By July          they are entitled to qualified immunity. (Id. at 12.) Finally,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
      Case
Summerville    9:18-cv-00391-LEK-TWD
            v. Faciuna, Not Reported in F.Supp.2dDocument
                                                  (2009)                70 Filed 04/23/20 Page 151 of 301


Defendants note that Plaintiff cannot seek compensatory
                                                                      nonmoving party.”       Id. at 248. In determining whether a
damages because he has not presented any evidence of
                                                                      genuine issue exists as to a material fact, the court must view
physical injury as a result of Defendants' conduct. (Id.)
                                                                      underlying facts contained in affidavits, attached exhibits,
Accordingly, they state that only nominal damages should be
                                                                      and depositions in the light most favorable to the non-
considered for any claims that survive summary judgment.
(Id. at 15.)                                                          moving party. United States v. Diebold, Inc., 369 U.S. 654,
                                                                      655 (1962). Moreover, the court must draw all reasonable
 *5 Plaintiff responded by stating that Defendants failed             inferences and resolve all ambiguities in favor of the non-
to properly diagnose his condition, caused a delay in his             moving party.    Anderson, 477 U.S. at 248–49;       Doe v.
treatment, and failed to treat him in a professional manner.          Conn. Dep't of Pub. Safety ex rel. Lee, 271 F.3d 38, 47 (2d
(Pl.'s Resp.) Further Plaintiff claims that Defendants' conduct
was designed to cover up Nurse Fucina's initial mistake of            Cir.2001), rev'd on other grounds,       Conn. Dep't of Pub.
not seeing the Japanese beetle in Plaintiff's ear. (Pl.'s Resp. 7.)   Safety v. Doe, 538 U .S. 1 (2003).
Plaintiff again states that Defendants did not exterminate his
cell and did not fix his screen. (Pl.'s Resp. 5.) However, even       “Mere conclusory allegations, speculation or conjecture will
if Defendants did exterminate his cell, Plaintiff maintains that      not avail a party resisting summary judgment.”     Conroy v.
he was exposed to toxic chemicals because he never received           New York State Dep't of Corr. Servs., 333 F.3d 88, 94 (2d
a mask to protect him from the fumes. (Id.) Either way, he            Cir.2003). Rather, evidentiary proof in admissible form is
claims these conditions of confinement constitute cruel and           required. Fed.R.Civ.P. 56(e). “[W]here there is an absence
unusual punishment. (Id.)                                             of sufficient proof as to one essential element of a claim,
                                                                      any factual disputes with respect to other elements of the
                                                                      claim are immaterial and cannot defeat a motion for summary
                          ANALYSIS                                    judgment.”      Salahuddin v. Goord, 467 F.3d 263, 281 (2d

The standard for granting summary judgment is well                    Cir.2006) (citing    Celotex, 477 U.S. at 322–32).
established. Summary judgment may not be granted unless
“the pleadings, the discovery and disclosure materials on file,        *6 Since Plaintiff is proceeding pro se, the Court must
and any affidavits show that there is no genuine issue as to any      construe his submissions liberally, “to raise the strongest
material fact and that the movant is entitled to judgment as a        arguments that they suggest.”      Burgos v. Hopkins, 14 F.3d
matter of law.” Fed.R.Civ.P. 56(c). A party seeking summary           787, 790 (2d Cir.1994). Furthermore, because opposing a
judgment bears the burden of establishing that no genuine             summary judgment motion can be complicated, either the
issue of material fact exists.  Adickes v. S.H. Kress & Co.,          district court or the moving party must supply a pro se litigant
398 U.S. 144, 157 (1970). That is, the burden is on the moving        with notice of the requirements of Rule 56. Irby v. New
party to demonstrate that the evidence creates no genuine             York City Transit Auth., 262 F.3d 412, 414 (2d Cir.2001). On
issue of material fact. See Amaker v. Foley, 274 F.3d 677 (2d         October 16, 2007, the Court sent Plaintiff notice pursuant to
Cir.2001). Where the non-moving party will bear the burden            Irby. (Docket # 39.)
of proof at trial, “the burden on the moving party may be
discharged by ‘showing’—that is, pointing out to the district
                                                                      Plaintiff's Inadequate Medical Treatment Claims
court—that there is an absence of evidence to support the non-
                                                                      The Supreme Court has noted that “the Eighth Amendment's
moving party's case.”       Celotex Corp. v. Catrett, 477 U.S.        prohibition on cruel and unusual punishments encompasses
317, 325 (1986).                                                      the deliberate failure to treat ‘a prisoner's serious illness or
                                                                      injury’ resulting in the infliction of unnecessary pain and
Once that burden has been met, the burden then shifts to the
                                                                      suffering.”    Smith v. Carpenter, 316 F.3d 178, 184 (2d
non-moving party to demonstrate that, as to a material fact,
                                                                      Cir.2003) (quoting       Estelle v. Gamble, 429 U.S. 97, 105
a genuine issue exists. Fed.R.Civ.P. 56(e)(2);    Anderson
                                                                      (1976)). However, “mere negligence in diagnosis or treatment
v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A dispute
                                                                      is insufficient to state a valid Eighth Amendment claim and
regarding a material fact is genuine “if the evidence is
                                                                      [ ] ‘medical malpractice does not become a constitutional
such that a reasonable jury could return a verdict for the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
      Case
Summerville    9:18-cv-00391-LEK-TWD
            v. Faciuna, Not Reported in F.Supp.2dDocument
                                                  (2009)              70 Filed 04/23/20 Page 152 of 301


violation merely because the victim is a prisoner.’ “ Id.            *7 Generally, in cases involving delayed care, the Second
                                                                    Circuit has reserved a finding of deliberate indifference for
(quoting     Estelle, 429 U.S. at 105–06). There are two
                                                                    extreme cases, such as: ignoring a life-threatening and fast-
prongs to the test for determining whether inadequate medical
                                                                    degenerating condition for three days,  Liscio v. Warren,
care rises to the level of “deliberate indifference.”   Chance
                                                                    901 F.2d 274, 277 (2d Cir.1990); delaying care as a form
v. Armstrong, 143 F.3d 698, 702 (2d Cir.1998). First, using
an objective standard, the court must find that the alleged         of punishment,      Archer v. Dutcher, 733 F.2d 14, 16–17
deprivation of care is “sufficiently serious.” Id. Second, using    (2d Cir.1984); or delaying major surgery for over two years,
a subjective standard, the court must find that the defendant
                                                                       Hathaway v. Coughlin, 841 F.2d 48, 50–51 (2d Cir.1988).
acted with a “sufficiently culpable state of mind.” Id.
                                                                    Defendants maintain that Plaintiff's condition was not
The proper inquiry for the objective “sufficiently serious” test
                                                                    sufficiently serious to meet the objective test under the Eighth
is (1) whether there was an actual deprivation of adequate
                                                                    Amendment. (Defs.' Mem. 8.) Even assuming, for the sake of
medical care and (2) whether the inadequacy of the care
                                                                    this motion, that Plaintiff's condition was sufficiently serious,
is sufficiently serious.  Salahuddin, 467 F.3d at 279–              Plaintiff still has to show that he was denied adequate medical
80. To prove that the inadequacy of care was sufficiently           care and that the deprivation was sufficiently serious. See
serious, the prisoner must show “that his medical need
                                                                        Salahuddin, 467 F.3d at 279–80 (noting that a “serious
was ‘a condition of urgency, one that may produce death,
                                                                    medical condition” is only one factor in determining whether
degeneration, or extreme pain.’ “          Johnson v. Wright,       the deprivation of care was sufficiently serious). Plaintiff
                                                                    cannot complain that he was completely denied treatment
412 F.3d 398, 403 (2d Cir.2005) (quoting           Hemmings v.
                                                                    for his ear problem. Even though Tan and Fucina did not
Gorczyk, 134 F.3d 104, 108 (2d Cir.1998)). Furthermore,
                                                                    agree with Plaintiff's self-diagnosis, they agreed that there
“only ‘deprivations denying the minimal civilized measure of
                                                                    was something wrong with his ear. (See Fucina Decl. ¶ 3; Tan
life's necessities are sufficiently grave to form the basis of an
                                                                    Decl., Ex. A.) The record clearly shows that Defendants did
Eighth Amendment violation.’ “         Salahuddin, 467 F.3d at      not ignore Plaintiff's complaints. (See Pl.'s Resp., Attach. 2;
279 (quoting     Wilson v. Seiter, 501 U.S. 294, 298 (1991)).       Tan Decl., Ex. A.) Indeed, they sent him to the emergency
Prison officials “cannot be found liable under the Cruel            room and to see a specialist on several occasions. (Pl.'s Resp.,
and Unusual Punishments Clause,” if they acted reasonably           Attach. 2; Tan Decl., Ex. A.) Plaintiff complains that Nurse
in response to the inmate's health concern. Id. (finding it         Fucina and Dr. Tan should have seen the Japanese beetle in
unreasonable to postpone prisoner's Hepatitis C treatment for       his ear. (Pl.'s Resp. ¶ 4.) However, the fact that they referred
five months).                                                       Plaintiff to outside physicians suggests that at most, they
                                                                    misdiagnosed his condition. Negligent misdiagnosis does not
Under the second prong of the test for inadequate medical           rise to the level of an Eighth Amendment violation. See
care, the court must determine whether the official acted              Estelle, 429 U.S. at 105–06;      Smith, 316 F.3d at 184.
with “deliberate indifference” to the prisoner's medical needs.
   Chance, 143 F.3d at 702. As the Supreme Court has                Consequently, the only possible inadequacy of the care
explained, a prisoner cannot state a valid Eighth Amendment         Plaintiff received was a delay in treatment or the denial of
claim merely by alleging negligence in diagnosis or treatment.      a second follow-up appointment. On July 14, 2005, Plaintiff
                                                                    awoke in distress around 1:40 a.m. (Am.Compl.¶ 1) but
   Estelle, 429 U.S. at 105–06. As the Court further noted,         did not get to ECMC until close to 10 a.m. (Tan Decl.,
“an official's failure to alleviate a significant risk that he      Ex. A). However, the record shows that during that time,
should have perceived but did not, while no cause for               Nurse Fucina actively tried to provide Plaintiff with adequate
commendation, cannot under our cases be condemned as                care. (See Fucina Decl.; Pl.'s Resp., Attach. 2.) Nurse Fucina
the infliction of punishment.”     Farmer v. Brennan, 511           made multiple attempts to follow the instructions of the on-
U.S. 825, 838–40 (1994) (adopting criminal law standard of          call physician to get an ECMC physician to consult with
subjective recklessness to determine deliberate indifference        Plaintiff via Telemed. (Fucina Decl. ¶¶ 4–6.) When the
under the Eighth Amendment).                                        Telemed attempts failed, Nurse Fucina contacted the Nurse
                                                                    Administrator, who arranged for Plaintiff to go directly to



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
      Case
Summerville    9:18-cv-00391-LEK-TWD
            v. Faciuna, Not Reported in F.Supp.2dDocument
                                                  (2009)              70 Filed 04/23/20 Page 153 of 301


ECMC. (Fucina Decl. ¶ 7.) During this period between                been allowed this follow-up because there were still bug legs
Plaintiff's initial complaint and the time he went to ECMC,         in his ear. (Pl.'s Resp. ¶¶ 12–13.) The record shows, though,
Nurse Fucina examined his ear and provided him with                 that Dr. Tan followed Dr. Prince's recommendation to let the
medication to alleviate his pain. (Fucina Decl. ¶¶ 3, 6.)           remnants of the beetle sluff off on their own. (Tan Decl., Ex.
Furthermore, the delay of eight hours for Plaintiff to see a        A.)
physician, hardly rises to the same level of seriousness as the
                                                                    While a delay in care may sometimes meet the “sufficiently
delays in Liscio and Hathaway.       Liscio, 901 F.2d at 277
(ignoring a life-threatening and fast-degenerating condition        serious” standard, in this case it does not. See    Salahuddin,
                                                                    467 F.3d at 281. Even assuming that Plaintiff's medical
for three days);   Hathaway, 841 F.2d at 50–51 (delaying
                                                                    condition was sufficiently serious, Plaintiff has failed to show
major surgery for over two years).
                                                                    that objectively, the delay in seeing outside physicians or
                                                                    the denial of a second follow-up appointment constitute a
 *8 As to the effects of this delay in treatment, Plaintiff
                                                                    sufficiently serious deprivation of adequate medical care.
states that one of the ER doctors told him the delay
                                                                    Plaintiff may not have received the care he wished for
resulted in swelling that trapped the bug inside Plaintiff's ear.
                                                                    and Defendants may have failed to correctly diagnose his
(Am.Compl.¶ 19.) However, the ER doctor's report does not
                                                                    problem, but they did not deny him medical treatment or
indicate that the bug still needed to be removed. (Tan Decl.,
                                                                    access to outside medical care. When outside physicians gave
Ex. A.) It merely states that Plaintiff was diagnosed with
                                                                    their opinions and recommendations, Dr. Tan followed them.
“left ear pain,” and he should take his prescribed medications,
follow up with the facility doctor in five days, and return to
                                                                     *9 Moreover, Plaintiff fails to meet the subjective
the ER with any concerns such as fever or dizziness. (Id.) Five
                                                                    standard because he has not pointed to admissible evidence
days later, on July 19, 2005, Dr. Tan followed the ER doctor's
                                                                    showing that Defendants deliberately disregarded a risk to
instructions and re-examined Plaintiff. (Id.)
                                                                    Plaintiff's health. Indeed, far from disregarding Plaintiff's
                                                                    condition, Defendants sought second opinions when Plaintiff
Despite Plaintiff's original allegation that he was denied
                                                                    complained about his ear.
access to an outside physician (Am.Compl.¶ 21), the record
clearly shows that Plaintiff was referred for several outside
                                                                    Therefore, given that Plaintiff has not met either the
consultations (Pl.'s Resp., Attach. 2; Tan Decl., Ex. A).
                                                                    objective standard or the subjective standard under the Eighth
After these consultations, the facility medical staff routinely
                                                                    Amendment, his claim for inadequate medical treatment fails.
followed the instructions of the outside physicians. 5 Plaintiff
also complains of the delay in getting him to an outside
specialist. (Am.Compl.¶ 25.) When Dr. Tan examined                  Plaintiff's Conditions of Confinement Claim
Plaintiff on July 19, 2005, he immediately put in a request         To determine whether prison conditions violate the Eighth
for an outside consultation. (Tan Decl., Ex. A.) On July            Amendment's prohibition on cruel and unusual punishment,
21, 2005, the review committee approved Dr. Tan's request.          the court must determine (1) whether the plaintiff “was
(Id.) It's not clear from the record why Plaintiff did not          ‘denied the minimal civilized measure of life's necessities'
get to see Dr. Prince until August 2, 2005. However, by             “ and (2) whether the defendant “acted with ‘deliberate
Plaintiff's own admission, nurses checked his ear every day,
                                                                    indifference’ to his needs.”     Channer v. Mitchell, 43 F.3d
and Dr. Tan prescribed him three kinds of medication for
his ear problem. (Am.Compl.¶ 25.) A fourteen-day wait               786, 788 (2d Cir.1994) (quoting      Wilson, 501 U.S. at 298–
for outside consultation regarding a condition that was             303). Deliberate indifference does not exist unless the official
neither life-threatening nor fast-degenerating does not meet        “knows of and disregards an excessive risk to inmate health or
the sufficiently serious standard, especially when Plaintiff        safety; the official must be both aware of facts from which the
received treatment and monitoring throughout that period.           inference could be drawn that the substantial risk of serious
                                                                    harm exists, and he must also draw the inference.” Farmer,
Similarly, the denial of a second follow-up appointment with        511 U.S. at 837. The charged official must act with reckless
Dr. Prince does not meet the standard for a sufficiently
serious deprivation of adequate medical care. In response to        indifference, not merely negligence.     Salahuddin, 467 F .3d
Defendants' motion, Plaintiff suggests that he should have          at 280.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
      Case
Summerville    9:18-cv-00391-LEK-TWD
            v. Faciuna, Not Reported in F.Supp.2dDocument
                                                  (2009)               70 Filed 04/23/20 Page 154 of 301


                                                                     indifference. (Am.Compl.¶ 4.) A defendant may be liable
                                                                     when the dangers of a toxic substance are well known, on
As the Supreme Court has noted, “[i]f the pain inflicted is
                                                                     the theory that a reasonable person would have known that
not formally meted out as punishment by the statute or the
                                                                     exposure to toxic substances, such as second-hand smoke or
sentencing judge, some mental element must be attributed to
                                                                     asbestos, could violate the Eighth Amendment.            Warren
the inflicting officer before it can qualify.”    Wilson, 501
                                                                     v. Keane, 196 F.3d at 333. Here Plaintiff has not presented
U.S. at 301. Even if the conditions of confinement were
                                                                     any evidence that he was exposed to a substance that a
found to be unreasonable as a matter of law, a plaintiff cannot
                                                                     reasonable person would know could cause harm. While
survive summary judgment unless he can point to “record
evidence creating a genuine dispute” as to the facts regarding       Berbary acknowledges that Plaintiff's cell received treatment
                                                                     for insects, he maintains that he was not aware “of an
Defendants' culpable mental state.        Salahuddin, 467 F.3d       excessive risk to [P]laintiff's health or safety.” (Defs.' Mem.
at 282.                                                              11.) Defendants also note that there is no evidence to support
                                                                     an inference that a substantial risk of serious harm existed.
Plaintiff filed two complaints with the Superintendent               (Id. at 11–12.) Plaintiff has failed to point to any evidence
regarding bugs in his cell. (Pl.'s Resp., Attach. 2.) The record     to support either that he was objectively exposed to a grave
shows that the Superintendent responded to both of these             risk or that Berbary acted with a sufficiently culpable state
complaints and informed Plaintiff of the action taken in             of mind. Therefore, his Eighth Amendment claim regarding
both instances. (Berbary Decl. ¶¶ 5, 8.) After Plaintiff's first     conditions of confinement also fails.
complaint, Superintendent Berbary directed his deputy to
respond and Plaintiff's cell was sprayed by an exterminator.
(Berbary Decl. ¶¶ 3–5, Ex. B.) When Plaintiff filed a second         Qualified Immunity
complaint of bugs in his cell, Superintendent Berbary ordered        “If the facts as alleged would not amount to the violation
that his window screen be replaced. (Berbary Decl. ¶ 8, Ex.          of a constitutional right, the qualified-immunity inquiry is at
D.) As Plaintiff admits, the workmen determined that the
                                                                     an end, and summary judgment must be granted.”       Pabon
screen was in perfect working order and did not need to be
                                                                     v. Wright, 459 F.3d 241, 248 (2d Cir.2006). Because the
replaced. (Pl.Dep.32:11–19.) Throughout his papers, Plaintiff
                                                                     Court found no constitutional violation regarding Plaintiff's
merely accuses Superintendent Berbary of acting negligently.
                                                                     medical care and conditions of confinement, the Court need
(Am. Compl. ¶ 30; Pl.'s Resp. 5.) However, even assuming
                                                                     not address Defendants' qualified immunity claims.
that Plaintiff did allege “deliberate indifference,” Plaintiff has
failed to point to any evidence suggesting that Defendant
Berbary acted with reckless indifference to Plaintiff's health
and safety by allowing him to be exposed to bugs.                                          CONCLUSION

                                                                     Accordingly, Defendants' Motion for Summary Judgment
 *10 As to Plaintiff's claim that he may have been exposed
                                                                     is granted as to Plaintiff's Eighth Amendment inadequate
to toxic chemicals, he fails to show that he was exposed to
                                                                     medical treatment claim and as to Plaintiff's Eighth
a serious risk of harm to his health or safety. See   Warren         Amendment conditions of confinement claim.
v. Keane, 196 F.3d 330, 333 (2d Cir.1999) ( “Objectively,
a plaintiff must show that he himself is being exposed to
unreasonably high levels of [chemicals].”). Plaintiff does           IT IS SO ORDERED.
not point to any evidence showing what he was exposed to
                                                                     All Citations
or what the potential risk of harm was. For the subjective
element, he fails to allege that Berbary acted with deliberate       Not Reported in F.Supp.2d, 2009 WL 2426021




                                                             Footnotes


1       Counsel for Defendants informs the Court that the correct spelling is Eileen Fucina. (Defs.' Mem. 1.)



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
      Case
Summerville    9:18-cv-00391-LEK-TWD
            v. Faciuna, Not Reported in F.Supp.2dDocument
                                                  (2009)      70 Filed 04/23/20 Page 155 of 301


2     Plaintiff's medical records show that Nurse Fucina made requests for a video consultation through Telemed
      at 4:20 a.m., 4:45 a.m., 5:30 a.m., and 6:15 a.m. (Pl.'s Resp., Attach. 2.)
3     The Court notes that Plaintiff had a prior ear exam on March 22, 2005 that showed his hearing to be within
      normal range. (Tan Decl. ¶ 4.)
4     In Plaintiff's Response to Defendants' Motion for Summary Judgment, he states that he was moved to cell
      OS–A2–36 in August 2005. (Pl.'s Resp. 4.) However, Plaintiff's grievance and prison records show he was
      housed in cell OS–A2–36 on July 20, 2005, the date of the extermination. (Pl.'s Resp., Attach. 2; Berbary
      Decl. ¶ 5.)
5     The only time Dr. Tan did not follow Dr. Prince's recommendation was when he preliminarily denied Plaintiff's
      second follow-up appointment. (Tan Decl., Ex. A.) As a result, Plaintiff did not have a second follow-up
      appointment with Dr. Prince. (Id.) Dr. Tan based this decision on the grounds that Plaintiff's condition had
      clinically improved and the follow-up was not medically necessary at that time. (Tan Decl. ¶ 12.) If Plaintiff's
      condition did not continue to improve, Dr. Tan would reconsider sending him for another outside consultation.
      (Tan Decl., Ex. A.)


End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         8
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document         70 Filed 04/23/20 Page 156 of 301


                                                                  error.” La Barbera v. A.F.C. Enterprises, Inc., 402 F.Supp.2d
                                                                  474, 476-77 (S.D.N.Y.2005) (citations omitted). With respect
                  2007 WL 840472
                                                                  to the portions of the Report to which no objections were
    Only the Westlaw citation is currently available.
                                                                  made, those findings are not clearly erroneous. As to the
             United States District Court,
                                                                  portions of the Report to which plaintiff objects, this Court has
                   S.D. New York.
                                                                  considered the objections and finds them to be without merit.
                Ivory SHIRE, Plaintiff,                           The Report is adopted and defendants' motion for summary
                         v.                                       judgment is granted.
      Supt. Charles GREINER, et al., Defendants.
                                                                  Plaintiff, currently an inmate at the Mid-State Correctional
                   No. 02 Civ. 6061(GBD).                         Facility, filed this action while he was incarcerated at the
                               |                                  Green Haven Correctional Facility, alleging that his cell
                      March 15, 2007.                             in Green Haven was infested with biting insects. Though
                                                                  staff members who inspected his cell found only a few
                                                                  fruit flies, plaintiff's cell was treated for infestation, he was
        MEMORANDUM DECISION AND ORDER                             allowed to change cells on eight occasions, and he was
                                                                  given various ointments and daily shower permits. Plaintiff
DANIELS, J.                                                       contends that because the insect problem continued unabated,
                                                                  defendants were deliberately indifferent to his serious medical
*1 Pro se plaintiff Ivory Shire brought this civil rights         needs. Plaintiff also contends that staff members retaliated
action, pursuant to     42 U.S.C. § 1983. He alleges that         against him for his continued complaints by instituting several
defendants were deliberately indifferent to his medical needs.    disciplinary actions against him that resulted in his repeated
He also alleges that they conspired and retaliated against        loss of privileges and confinement to keeplock.
him for complaining about an insect infestation in his cell.
After discovery, defendants moved for summary judgment            In support of their motion for summary judgment, defendants
under Rule 56(c) of the Federal Rules of Civil Procedure.         argue that they are immune from suit, pursuant to the
The motion was referred by this Court to Magistrate Judge         Eleventh Amendment to the United States Constitution,
Frank Maas for a Report and Recommendation (“Report”).            because the plaintiff has sued defendants in their official
Magistrate Judge Maas recommended that the motion                 capacities. Defendants also argue that plaintiff is precluded
for summary judgment be granted. Plaintiff filed timely           from bringing this lawsuit because he has not exhausted his
objections to the Report.                                         administrative remedies. Magistrate Judge Maas found that
                                                                  the defendants were not being sued in their official capacities
The Court may accept, reject or modify, in whole or in part,      so that the Eleventh Amendment did not bar plaintiff's claims
the findings and recommendations set forth within the Report.     for monetary relief, and that defendants failed to meet their
                                                                  burden of proving that plaintiff had not in fact exhausted his
   28 U.S.C. § 636(b)(1). When there are objections to the
                                                                  administrative remedies. Magistrate Judge Maas, however,
Report, the Court must make a de novo determination of those
                                                                  recommended that defendants' motion for summary judgment
portions of the Report to which objections are made. Id.;
                                                                  be granted because plaintiff did not show that defendants
Rivera v. Barnhart, 432 F.Supp.2d 271, 273 (S.D.N.Y.2006).
                                                                  were deliberately indifferent to his serious medical needs,
When no objections to a Report are made, the Court may
                                                                  that defendants retaliated against plaintiff, or that defendants
adopt the Report if “there is no clear error on the face of the
                                                                  conspired to retaliate against plaintiff.
record.” Adee Motor Cars, LLC v. Amato, 388 F.Supp.2d 250,
253 (S.D.N.Y.2005) (citation omitted).
                                                                   *2 Plaintiff objects to the Report's ultimate recommendation
                                                                  to grant summary judgment. He argues that since he hasn't
The Court is obligated to exercise “sound judicial discretion
                                                                  had any issues with bugs or disciplinary infractions at his new
with respect to whether reliance should be placed on [the
                                                                  facility, it demonstrates that his continued complaints were
magistrate judge's] findings.” Am. Express Int'l Banking
                                                                  justified and that defendants did retaliate against him. He also
Corp. v. Sabet, 512 F.Supp. 472, 473 (S.D.N.Y.1981), aff'd,
                                                                  states that his requests for treatment for a prior back and hip
697 F.2d 287 (2d Cir.1982). The Court, however, “may adopt
                                                                  injury went unacknowledged by the Green Haven staff for
the uncontested portions of the report unless they show clear


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document           70 Filed 04/23/20 Page 157 of 301


two-and-one-half years, apparently in an attempt to show a          skepticism because of “both the near inevitability of decisions
pattern of indifference towards his medical needs.                  and actions by prison officials to which prisoners will take
                                                                    exception and the ease with which claims of retaliation may
Summary judgment is appropriate when the evidence shows
                                                                    be fabricated....”    Colon v. Coughlin, 58 F.3d 865 (2d
that there is no genuine issue of material fact and the moving
                                                                    Cir.1995).
party is entitled to judgment as a matter of law. Fed.R.Civ.P.
56(c). A genuine issue of fact exists if, based on the record
                                                                     *3 In this case, the plaintiff has not established any
as a whole, a reasonable trier of fact could return a verdict
                                                                    genuine issue of material fact to support the allegations
for the non-moving party.  Parks Real Estate Purchasing             raised in his complaint. Plaintiff has not shown either that
Group v. St. Paul Fire & Marine Ins. Co., 472 F.3d 33, 41           his itching from insect bites were serious enough to cause
                                                                    death, degeneration, or extreme pain if not addressed, or
(2d Cir.2006) (citing     Anderson v. Liberty Lobby, Inc., 477
                                                                    that defendants deliberately deprived plaintiff of requested
U.S. 242 (1986)). In determining whether a genuine issue of
                                                                    medical treatment. In fact, the record shows that defendants
material fact exists, a court must resolve all ambiguities and
                                                                    made numerous attempts to address plaintiff's complaints.
draw inferences against the moving party. Id. (citing        U.S.   The record also shows that the disciplinary actions taken
v. Diebold, 369 U.S. 654 (1962)). It is not sufficient for a non-   against plaintiff resulted from his behavior at the facility
moving party to rely on “conclusory statements” to defeat           which included, among other things, charges of possessing
summary judgment.      Ying Jing Gan v. City of New York,           flammable material and assaulting another inmate. Moreover,
996 F.2d 522, 532 (2d Cir.1993).                                    several of the charges against plaintiff were eventually
                                                                    dismissed by some of the defendants plaintiff alleges
To prove deliberate indifference to serious medical needs, a        retaliated against him. While disciplinary actions such as
plaintiff must first allege a “sufficiently serious deprivation     keeplock are considered adverse actions, see          Gill v.
of medical treatment.”     Hathaway v. Coughlin, 37 F.3d 63,        Pidlypchak, 389 F.3d 379 (2d Cir.2004), the record does not
66 (2d Cir.1994). This deprivation must be reasonably likely        show that the disciplinary actions were causally connected to
to result in death, degeneration, or extreme pain. Id.; see also    plaintiff's complaints of bug infestation.

   Harrison v. Barkley, 219 F.3d 132 (2d Cir.2000). Next, the       The Court adopts Magistrate Judge Maas's Report
plaintiff must allege facts “tending to show that the defendant     and Recommendation. Defendants' motion for summary
acted with a sufficiently culpable state of mind.”     Hudson       judgment is granted.
v. McMillian, 503 U.S. 1, 9 (1992). Disputes about the proper
                                                                      SO ORDERED:
course of treatment do not create a constitutional claim, and
“[s]o long as the treatment given is adequate, the fact that the
prisoner might prefer a different treatment does not give rise
to an Eight Amendment violation.”         Chance v. Armstrong                REPORT AND RECOMMENDATION TO
143 F.3d 698, 703 (2d Cir.1998).                                            THE HONORABLE GEORGE B. DANIELS

                                                                    MAAS, Magistrate J.
In order to establish a claim of retaliation, the plaintiff
must show that he engaged in speech or conduct that is              I. Introduction
protected, that the defendant took adverse action against the       Pro se plaintiff Ivory Shire (“Shire”) is an inmate at the
plaintiff, and that there is a causal connection between the        Mid-State Correctional Facility. Shire brings this civil rights
protected speech or conduct and the adverse action.    Davis        action, pursuant to       42 U.S.C. § 1983, claiming that,
v. Goord, 320 F.3d 346, 352 (2d Cir.2003). An adverse action        during an earlier period of incarceration at the Green Haven
is “retaliatory conduct that would deter a similarly situated       Correctional Facility (“Green Haven”), the defendants (a)
individual of ordinary firmness from exercising his or her          were deliberately indifferent to his medical needs arising
constitutional rights.”     Davis, 320 F.3d at 353 (quoting         out of insect bites that he sustained in infested cells, (b)
                                                                    retaliated against him in response to his repeated complaints,
   Dawes v. Walker, 239 F.3d 489, 493 (2d Cir.2001)).               and (c) conspired to retaliate against him. Following the close
Prisoners' claims of retaliation are reviewed with care and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document         70 Filed 04/23/20 Page 158 of 301


of discovery, the defendants have now moved for summary           C at Bates No. 140). On September 19, 2001, Shire was given
judgment pursuant to Rule 56 of the Federal Rules of Civil        Bacitracin ointment. (Mamis Decl. ¶ 91; Ex. C at Bates No.
Procedure. For the reasons set forth below, that motion should    128). On September 24, 2001, Nurse Metzler arranged for an
be granted.                                                       exterminator to treat Shire's cell. (Ex. LL at Bates No. 1070).

                                                                   *4 In addition to the medical staff, Shire also complained to
II. Background                                                    the Green Haven administrative staff about his insect bites and
Unless otherwise noted, the following facts are either            cell infestation. Defendant Charles Greiner (“Superintendent
undisputed or set forth in the light most favorable to Shire.     Greiner”), then the Superintendent of Green Haven, received
                                                                  several complaints from Shire, which he forwarded to the
                                                                  appropriate departments to be resolved. (Ex. 1 (Decl. of
  A. Relevant Facts
                                                                  Charles Greiner, dated Nov. 15, 2004) ¶ 4). In response to
   1. Shire's Complaints of Cell Infestation and Insect Bites     Shire's complaints of infestation, Shire's cell was changed
Shire has been in jail since January 11, 1995, and was lodged     eight times from October 11, 2000, to February 11, 2002.
at Green Haven from January 5, 1998, until September 17,          (Ex. 6 (Decl. of Deputy Supt. Gayle Haponik, dated Nov.
                                                                  23, 2004) (“Haponik Decl.”) ¶ 6; Ex. FF at Bates No.
2004. (Ex. MM) . 1 His documented complaints of insect
                                                                  431). Defendant Gayle Haponik (“Deputy Haponik”), a
bites and cell infestation at Green Haven began on or about
                                                                  Deputy Superintendent for Administration at Green Haven,
February 6, 2000, and continued throughout the remainder
                                                                  also frequently arranged to have Shire's cells treated by an
of his stay there. (See Ex. C). On some (but far from all)
                                                                  exterminator. (See, e.g., Haponik Decl. ¶¶ 3-5; Exs. HH, JJ,
occasions when Shire complained of bites, the medical staff at
                                                                  KK). Between January 2000 and May 2002, Shire's cells were
Green Haven found actual or possible insects bites on Shire's
                                                                  treated seventeen times. (Ex. 12 (Decl. of Emily Williams,
body. (See, e.g., Ex. C at Bates Nos. 82, 85, 100, 139-41, 149,
                                                                  dated Nov. 23, 2004) ¶ 6).
154, 172, 184, 187).

                                                                  Several months after Shire began complaining about insects,
The medical staff at Green Haven took various steps to
                                                                  Dr. Mamis became convinced that the “bugs” were actually
alleviate the conditions about which Shire complained. For
                                                                  delusions suffered by Shire. (See Mamis Decl. ¶ 9). Dr.
example, on February 6, 2000, defendant Catherine Metzler
                                                                  Mamis began regularly referring Shire to the Psychiatric Unit
(“Nurse Metzler”), a nurse at Green Haven, contacted the
                                                                  (“PSU”) whenever Shire would complain about insects. (See,
Institutional Steward, who advised her that Shire's cell had
                                                                  e.g., Ex. C at Bates Nos. 84, 86, 100, 103, 105, 160). During
been exterminated the prior Wednesday. (Ex. C at Bates No.
                                                                  Shire's first such visit to the PSU on October 18, 2000, a PSU
229). On September 20, 2000, defendant Carl Koenigsmann
                                                                  psychiatrist examined Shire and concluded, “No diagnosis.
(“Dr.Koenigsmann”), then the Director of Facility Health
                                                                  No treatment needed.” (Ex. D at 112). To prove that he was
Services at Green Haven, instructed a subordinate to have
                                                                  not delusional, Shire then started to capture insects in his cell
Shire's cell exterminated. (Ex. 7 (Decl. of Dr. Koenigsmann,
                                                                  to show to the medical staff. (See, e.g., Ex. C at Bates Nos.
M.D., dated Nov. 19, 2004) (“Koenigsmann Decl.”) ¶ 3; Ex. 8
                                                                  157, 172).
(Decl. of Harold Mamis, M.D., dated Nov. 24, 2004) (“Mamis
Decl.”) ¶ 15). On September 26, 2000, defendant Harold
                                                                  On June 4, 2001, Shire again was admitted to the PSU because
Mamis (“Dr.Mamis”), Shire's primary care physician at Green
                                                                  of his complaints regarding insect bites. (Ex. D at 28). After
Haven, prescribed skin lotion for Shire. (Mamis Decl. ¶ 19;
                                                                  three days of evaluation, the PSU staff concluded that Shire
Ex. C at Bates No. 199). On September 29, 2000, Dr. Mamis
                                                                  was obsessive compulsive and suffered from dementia caused
gave Shire hydrocortisone cream. (Mamis Decl. ¶ 21; Ex.
                                                                  by his HIV-positive status. (Id. at 37). However, the next
C at Bates No. 198). On November 27, 2000, Dr. Mamis
                                                                  week, on June 13, 2001, the PSU staff acknowledged that
arranged a two-week daily shower permit for Shire. (Mamis
                                                                  “there are rashes or bites on his skin.” (Id. at 38).
Decl. ¶ 30; Ex. C at Bates No. 187). On December 1, 2000,
Shire was prescribed Benadryl. (Mamis Decl. ¶ 32; Ex. C
                                                                  On August 17, 2001, Shire again was sent to the PSU because
at Bates No. 184). On May 14, 2001, Dr. Mamis prescribed
                                                                  of his complaints regarding insect bites. (Id. at 108). This time
calamine lotion for Shire's lesions. (Mamis Decl. ¶ 52; Ex.
                                                                  the PSU reported:
C at Bates No. 153). On July 6, 2001, Dr. Mamis prescribed
triamcinolone oil for Shire's lesions. (Mamis Decl. ¶ 73; Ex.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document          70 Filed 04/23/20 Page 159 of 301


                                                                   benefit. (Id. at Bates No. 103). Accordingly, when Shire
                                                                   complained that the bugs were causing him to lose sleep, Dr.
             [Shire] is not psychotic, delusional                  Mamis agreed to prescribe Eurax for Shire if he would to go
             or suicidal/homicidal. He is not                      to the PSU for sleep medication. (Id.).
             persistently mentally ill. He does have
             issue [sic] with being sensitive to                   On January 18, 2002, to prove that his cell was in fact infested,
             insect bites, etc. Our mental health                  Shire brought Dr. Mamis two fruit flies adhered to adhesive
             facility cannot help him in the area                  tape. Dr. Mamis' entry on Shire's health record for that date
             of insect bites.... No need for further               states that he had spoken with the PSU staff on several
             evaluation on the same issues. This is                occasions and that they were monitoring Shire. (Id. at Bates
             the 5th referral on the same problem.                 No. 101). That same day, the PSU diagnosed Shire as having
                                                                   delusional disorder, unspecified, 3 and Shire agreed to take
                                                                   psychiatric medication. (Ex. D at Bates Nos. 5, 13-14, 18).
(Id.) (emphasis in original).                                      Thereafter, on January 27 and 28, 2002, Shire changed his
                                                                   mind, refusing to take the medication because of the side
On August 28, 2001, Shire asked to see a dermatologist to          effects. (Id. at Bates Nos. 14, 16).
treat his bites, but Dr. Mamis denied this request, stating that
there was no evidence of bites or lesions. (Mamis Decl. ¶ 86).     On February 6, 2002, Shire tried to show Dr. Mamis insects
Having been unable to convince Dr. Mamis that he was not           in his coat, but Dr. Mamis did not see any. (Ex. C at Bates
actually suffering from insect bites, Shire obtained a second      No. 98). Dr. Mamis acknowledged seeing two pinhead sized
opinion from Dr. John C. Bendheim on December 14, 2001.            lesions “which may have been mosquito or fruit fly bites,” yet
(Ex. C at Bates No. 109). Dr. Bendheim reported that Shire         still described Shire as “delusional.” (Id.).
had “chronically experienced a biting sensation on his skin,
associated with insects” that he had “seen where he lives.” Dr.    On February 11, 2002, Shire terminated his treatment at the
Bendheim observed numerous papules which were slightly             PSU because he did not believe that he had any mental health
raised, but not any lesions consistent with insect bites. Dr.      problems. (Ex. D at Bates Nos. 6, 15, 17). On February 27,
Bendheim recommended that Shire consult a dermatologist.           2002, Dr. Mamis reported that he had “flatly told [Shire]
(Id.).                                                             that he is ‘crazy.” ’ (Ex. C at Bates No. 96). This statement
                                                                   evidently was made after Shire undressed to show Dr. Mamis
 *5 On January 3, 2002, Dr. Mamis emailed Deputy Haponik,          insects that he did not see. Dr. Mamis and Shire agreed that
asking whether she had any substantiated reports from the          if Dr. Mamis visited Shire's cell and found no insects, Shire
exterminator that there were insects in Shire's cell. The email    would return to the PSU. (Id.). The next day, Dr. Mamis went
indicates that Dr. Mamis was seeking to provide the PSU with       to Shire's cell, where he found no insects other than a dead
documentation that there were no insects in Shire's cell so        fruit fly on a piece of flypaper. (Id. at Bates No. 94).
that the PSU “could take some action on this matter.” (Ex. II).
The following day, the PSU diagnosed Shire with delusional          *6 Thomas Ryan, the psychologist who heads the PSU at
disorder, somatic type. 2 (Ex. D at Bates Nos. 4, 12).             Green Haven (and is not a party to this suit), has reviewed
                                                                   Shire's psychiatric records from January 11, 1995, when Shire
On January 7, 2002, a dermatologist examined Shire and             was transferred to DOCS custody, through September 17,
concluded that he had scabies (a ringworm of the skin)             2004, when he was transferred to the Attica Correctional
for which he prescribed Eurax. (Mamis Decl. ¶ 125; Ex.             Facility. (See Ex. 11 (Decl. of Thomas Ryan, Ph.D, dated Nov.
C at Bates No. 105). The next day, however, Dr. Mamis              16, 2004) ¶ 3). On the basis of that review, Dr. Ryan evidently
overruled the dermatologist, explaining that Shire “does not       believes that Shire suffers from a delusional disorder. As he
have scabies,” and that he had “spoken [with Thomas] Ryan,         explains:
head of PSU, [because Shire] needs to be commanded to
                                                                     During January/February, 2002, Mr. Shire attended four
take psychiatric medications which he now refuses.” (Ex.
                                                                     counseling appointments, at which counselors tried
C at Bates No. 105) (emphasis in original). On January 9,
                                                                     to persuade him to accept mental health treatment/
2002, Dr. Mamis reported that the Eurax the dermatologist
                                                                     medication. Ultimately, he refused to cooperate, denying
had prescribed was more for psychological than therapeutic


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document          70 Filed 04/23/20 Page 160 of 301


  that he had any mental health problems and insisting his
  only problem was the prison infestation issue. Because of           2. Disciplinary Actions Against Shire
  his lack of cooperation, and because he was not considered        *7 Shire alleges that several disciplinary actions taken
  at risk for violence to himself or others, he was terminated     against him at Green Haven constituted retaliation for his
  from mental health services. There have been no referrals        frequent complaints regarding insects. In the first such
  to mental health since 2002.                                     instance, on April 23, 2001, Correctional Officers Dear
                                                                   and Fitzpatrick charged Shire with stealing a shirt from
  Individuals suffering with a delusional disorder experience      the package room. (Ex. Y). As a result, Shire was kept
  a fixed, relatively long term, not bizarre false belief that     in keeplock (i.e., continuously confined to his cell) until
  could occur in real life. (This distinguishes delusional         his hearing. (Id.; Ex. 4 (Decl. of William Keyser, dated
  disorder from other psychoses marked by bizarre beliefs          Nov. 23, 2004) (“Keyser Decl.”) ¶ 5). On April 28, 2001,
  such as contact with alien beings.) Apart from this one          defendant William Keyser (“Captain Keyser”), the assigned
  aspect of deluded thought, every day functioning is not          Disciplinary Hearing Officer, heard evidence regarding this
  impaired. The individual's behavior is not apparently            charge. (Keyser Decl. ¶ 6). Captain Keyser found Shire
  odd. One could have a normal conversation with such              guilty of three of the five charges on the basis of an
  an individual and if the delusion were not raised in             Inmate Misbehavior Report prepared by Officer Dear and the
  conversation you would not suspect the person had any            testimony of Officers Dear and Fitzpatrick. (Id. ¶ 9; Ex. Z at
  problem.                                                         Bates No. 392). Captain Keyser imposed a penalty of thirty
                                                                   days' keeplock, followed by thirty days' loss of commissary,
(Id. ¶¶ 6-7).                                                      telephone, package room, and recreation privileges. (Ex. Z at
                                                                   Bates No. 390).
On March 4, 2002, Shire visited the dermatology clinic, which
recommended that he use Sarna lotion. On March 8, 2002, Dr.        On November 27, 2001, Shire was the subject of an Inmate
Mamis rejected that recommendation and instead prescribed          Misbehavior Report charging him with refusing a direct
hydrocortisone cream. (Mamis Decl. ¶¶ 143-44; Ex. C at             order, using obscene language, and engaging in conduct that
Bates No. 93).                                                     disturbed the order of the facility. (Ex. AA). Once again,
                                                                   Shire was kept in keeplock until his hearing. (See id.; Ex. BB
From May through July 2002, Shire frequently requested             (“Dec. 2, 2001 Hr'g Tr.”) at 2). Defendant William Russett
daily shower permits to alleviate his insect bites. On May         (“Lieutenant Russett”), the Disciplinary Hearing Officer,
10 and 20, 2002, Dr. Mamis denied these requests. (Ex.
                                                                   conducted that hearing on December 2, 2001. 4 (Russett Decl.
C at Bates Nos. 84-85). However, on June 5, 2002, after
                                                                   ¶ 4). At the hearing, Shire testified that the day before the
seeing three or four mosquito bites on Shire's skin, Dr. Mamis
                                                                   charges were brought, Officer Leonard responded with an
granted him a shower permit. (Id. at Bates No. 82). Several
                                                                   “attitude” when Shire asked whether the exterminator was
days later, when Shire requested another daily shower permit,
                                                                   coming. (Dec. 2, 2001 Hr'g Tr. at 6). The next day, Shire
Dr. Mamis noted in Shire's medical records, “I will not issue
                                                                   slept through the “go around” during which inmates can make
another one!” (Id. at Bates No. 80). Consistent with that entry,
                                                                   various requests. When Shire awoke, he called out to Officer
on July 10, 2002, Dr. Mamis denied Shire's request for a
                                                                   Leonard asking for his medication. Officer Leonard agreed
shower permit. (Id. at Bates No. 75). Dr. Mamis explained
                                                                   to write down Shire's request for medication, but nothing
that he had previously granted Shire a daily shower permit in
                                                                   else. As Officer Leonard began to walk away, however, Shire
the hope that he would have fewer complaints of insect bites,
                                                                   called out to Officer Leonard again. According to Shire,
“but these complaints continue.” (Id.).
                                                                   Officer Leonard then ordered keeplock for Shire. (Id.).

On several occasions during Shire's stay at Green Haven,
                                                                   Shire testified that he did not curse at Officer Leonard
Shire asked Dr. Koenigsmann to have Dr. Mamis replaced as
                                                                   and never would have because the consequence would be
his primary care physician. Dr. Koenigsmann reviewed Dr.
                                                                   keeplock in his insect-infested cell. (Id. at 7). Shire explained
Mamis' overall medical treatment of Shire and decided not to
                                                                   that Officer Leonard “had it in” for him because he often
replace Dr. Mamis because, in his view, Dr. Mamis provided
                                                                   would ask when the exterminator was coming. (Id. at 8). He
Shire with appropriate medical care. (Koenigsmann Decl. ¶
                                                                   testified further that the officers had made jokes about the
4).
                                                                   bugs in his cell, calling him the “bugman.” (Id. at 7-8).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document           70 Filed 04/23/20 Page 161 of 301


                                                                    That same day, Captain Totten also presided over a second
Five inmates testified on behalf of Shire, stating that Shire       hearing regarding Shire's alleged fight with inmate Vasquez.
had repeatedly called out for his medication, but had not           (Totten Decl. ¶ 4). This hearing was adjourned three times
cursed at Officer Leonard. (Id. at 11-21). At the conclusion        so that Shire's witnesses could testify. (Ex. G at 13, 14, 28).
of the hearing, Lieutenant Russett nevertheless found Shire         Ultimately, however, prison officials were unable to complete
guilty of creating a disturbance and refusing an order but not      the hearing within the required fourteen-day period after
guilty of using obscene language. (Id. at 21-22). The guilty        issuance of the misbehavior report. (Totten Decl. ¶ 9). For
findings evidently were based solely on the misbehavior             that reason, Captain Totten dismissed the fighting and assault
report written by Officer Leonard. (See id. at 22). Lieutenant      charges against Shire. (Id.).
Russett imposed a penalty of five days' keeplock, which
Shire had already served while awaiting the hearing, and
thirty days' loss of recreation, telephone, and commissary            B. Procedural History
privileges. (Id.).                                                  Shire's complaint is dated May 10, 2002, and was received
                                                                    by the Pro Se Office of the Court on July 10, 2002. (Docket
 *8 On May 21, 2002, Shire was the subject of yet another           No. 1). The complaint thereafter was filed on July 30, 2002.
misbehavior report. This report charged him with possessing         Liberally construed, Shire's complaint alleges that: (1) the
flammable matter. At a hearing held on May 24, 2002, Shire          defendants were deliberately indifferent to his insect bites and
was found guilty and sentenced to thirty days of keeplock (of       cell infestation; (2) their assertion that Shire is mentally ill
which twenty-seven days were suspended) and thirty days'            and the disciplinary actions that were taken against him both
loss of commissary, package, and telephone privileges (which        constituted retaliation for his complaints regarding insects;
also was suspended). Shire appealed to defendant David              and (3) the defendants conspired to retaliate against him.
Thacker (“Deputy Thacker”), then the Deputy Superintendent          Although Your Honor had granted Shire's motion for the
of Security at Green Haven, who affirmed the disposition on         appointment of counsel in March 2003, (Docket No. 20),
May 31, 2002. Deputy Thacker also conducted a discretionary         no attorney volunteered to take his case, and Shire therefore
review of the disposition the following day, apparently             proceeded pro se.
leaving the sanctions unchanged. (See Ex. 5 (Decl. of Deputy
Thacker, dated Nov. 23, 2004) (“Thacker Decl.”) ¶ 4).                *9 On November 26, 2004, after the close of discovery,
                                                                    the defendants filed their motion for summary judgment.
On June 5, 2002, defendant Sue Hann (“Sergeant Hann”)               (See Docket Nos 42-46). On or about January 28, 2005,
charged Shire with assaulting an inmate and fighting, based         Shire responded to the defendants' motion by submitting an
on a tip from a confidential source that Shire had punched an       unsworn “Statement Pursuant to Local Rule 56.1.” (Although
inmate named Vasquez in the face. (Ex. 10 (Decl. of Sergeant        the Statement was never filed, I recently have submitted it for
Hann, dated Nov. 23, 2004) (“Hann Decl.”) ¶ 4; Ex. L).              docketing.) On February 8, 2005, the defendants filed their
Sergeant Hann also authorized a special search of Shire's cell.     reply memorandum of law. (Docket No. 50).
(Hann Decl. ¶ 5). Based on the search of the cell, Shire was
charged with possessing an altered razor, smoking, possessing
                                                                    III. Discussion
unauthorized quantities of outdated medicine, and destruction
of state property. (Ex. F at 4). Shire was kept in keeplock until     A. Standard of Review
his hearing. (See Ex. L).                                           Under Rule 56(c) of the Federal Rules of Civil Procedure,
                                                                    summary judgment is appropriate only when:
On June 13, 2002, defendant William Totten (“Captain
Totten”), who was then a Correctional Captain at Green
Haven, presided over a hearing regarding the alleged                             the pleadings, depositions, answers to
contraband in Shire's cell. (Ex. 2 (Decl. of Captain Totten,                     interrogatories, and admissions on file,
dated Nov. 29, 2004) (“Totten Decl.”) ¶ 13). On June                             together with the affidavits, if any,
28, 2002, after reviewing the evidence against Shire and                         show that there is no genuine issue
examining the confiscated items, Captain Totten dismissed                        as to any material fact and that the
the charges against him. (Id. ¶ 16; Ex. J).




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document          70 Filed 04/23/20 Page 162 of 301


              moving party is entitled to a judgment               for trial.” (Docket No. 43). Shire further was cautioned that
              as a matter of law.                                  “[a]ny witness statements, which may include your own
                                                                   statements, must be in the form of affidavits.” (Id.). Despite
                                                                   these admonitions, Shire has submitted only an unsworn
Fed.R.Civ.P. 56(c). In deciding a motion for summary               “Statement Pursuant to Local Rule 56.1.” He therefore has
judgment, the court must “view the evidence in the light most      submitted no evidence in opposition to the defendants' motion
favorable to the party against whom summary judgment is            for summary judgment. Shire consequently can defeat this
sought and ... draw all permissible inferences in favor of that    motion only if the defendants have failed to meet their burden
                                                                   of showing no genuine issue of material fact.
party.”    Fischl v. Armitage, 128 F.3d 50, 55 (2d Cir.1997).

When the moving party meets its burden of showing that                B. Eleventh Amendment
there is no genuine issue of fact, the burden shifts to the non-    *10 The defendants contend that this Court lacks jurisdiction
moving party to produce evidence that would support a jury         over Shire's claims pursuant to the Eleventh Amendment.
verdict. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256        The Eleventh Amendment generally bars suits against states
(1986). To defeat a motion for summary judgment, the non-          in federal court, unless the claim is for prospective relief,
moving party cannot merely rely upon allegations contained         the state has consented to suit, or Congress has expressly
in the pleadings that raise no more than “some metaphysical        abrogated the states' immunity. See         Papasan v. Allain,
doubt as to the material facts.”    Matsushita Elec. Indus.        478 U.S. 265, 276 (1986);     Pennhurst State Sch. & Hosp.
Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rather,       v. Halderman, 465 U.S. 89, 100 (1984). This immunity
the non-moving party must offer “concrete evidence from            extends to state officials sued in their official capacities.
which a reasonable juror could return a verdict in his favor.”
                                                                   See     Will v. Mich. Dep't of State Police, 491 U.S. 58, 71
    Anderson, 477 U.S. at 256. “This is true even where the
                                                                   (1989);    Huminski v. Corsones, 386 F.3d 116, 133 (2d
evidence is likely to be within the possession of the defendant,
                                                                   Cir.2004). On the other hand, claims against state officials
as long as the plaintiff has had a full opportunity to conduct
                                                                   acting in their personal capacities are not barred by the
discovery.”     Id. at 257.
                                                                   Eleventh Amendment.          Hafer v. Melo, 502 U.S. 21, 31
Although the same summary judgment rules apply to a party          (1991);    Huminski, 386 F.3d at 133. Where doubt exists as
proceeding pro se, special latitude is appropriate to ensure       to whether officials have been sued in their official capacities,
that a meritorious claim is not foreclosed simply because the      personal capacities, or both, “the course of the proceedings
papers submitted in opposition to the motion are inartfully        ordinarily resolves the nature of the liability sought to be
worded. See Morris v. Citibank, N.A., No. 97 Civ. 2127(JGK),
                                                                   imposed.”      Rodriguez v. Phillips, 66 F.3d 470, 482 (2d
1998 WL 386175, at *2 (S.D.N.Y. July 8, 1998). By the same
token, however, “a pro se party's ‘bald assertion,’ completely     Cir.1995); see also     Hafer, 502 U.S. at 24 n* (noting,
unsupported by evidence, is not sufficient to overcome a           without resolving, a circuit split regarding the manner in
                                                                   which the determination should be made).
motion for summary judgment.”     Odom v. Keane, No.
95 Civ. 9941(SS), 1997 WL 576088, at *3 (S.D.N.Y. Sept.
                                                                   Shire's complaint is silent as to whether he is suing the
17, 1997) (quoting       Carey v. Crescenzi, 923 F.2d 18, 21       defendants in their official or personal capacities. The
                                                                   defendants nevertheless contend that they are being sued in
(2d Cir.1995)); accord    Jorgensen v. Careers BMG Music
                                                                   their official capacities “[b]ecause plaintiff seeks damages
Publ'g, No. 01 Civ. 0357(LAP), 2002 WL 1492123, at *3
                                                                   for actions and omissions allegedly made by these DOCS
(S.D.N.Y. July 11, 2002).
                                                                   employees during the course of their employment at Green
                                                                   Haven.” (Defs.' Mem. 23). This, however, begs the question
In accordance with Local Civil Rule 56.2, the defendants
served Shire with a written notice that to oppose the              because most, if not all,    Section 1983 claims against
defendants' motion, he would be required to submit evidence,       DOCS employees are predicated on acts taken by them during
such as “witness statements or documents, countering the           the course of their employment by the state.
facts asserted by the defendant[s] and raising issues of fact


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document         70 Filed 04/23/20 Page 163 of 301


An examination of the “course of the proceedings” in this         In this case, the defendants' answer properly asserts
case confirms that Shire's claims against the defendants are      Shire's failure to exhaust his administrative remedies as an
brought against them in their individual capacities. First,       affirmative defense. (See Ex. B (Answer) ¶ 9). However, the
in his complaint, Shire does not challenge any general            defendants have not offered any proof that Shire failed to
DOCS policy, but, rather, seeks redress for specific acts and     exhaust his administrative remedies with respect to any of
omissions by the defendants which he alleges violate his          his claims. For this reason, they have failed to meet their
constitutional rights. Second, Shire seeks monetary damages,      evidentiary burden and cannot rely on the PLRA exhaustion
which are unavailable against the state. Third, in their motion   requirement as a basis for the dismissal of any of Shire's
for summary judgment, the defendants seek a finding that          claims. Burns v. Zwillinger, No. 02 Civ. 5802(LMM), 2005
they are entitled to qualified immunity, (Defs.' Mem. at          WL 323744, *1 (S.D.N.Y. Feb. 9, 2005) (“Exhaustion of
23-25), which is a defense unavailable to them in their           administrative remedies under the PLRA is an affirmative
                                                                  defense, and ‘therefore defendants bear the burden of
official capacities.   Brandon v. Holt, 469 U.S. 464, 468-69
(1985). Finally, although at least two of the defendants have     proof” ’) (quoting         McCoy v. Goord, 255 F.Supp.2d
retired since this suit was commenced, neither Shire nor
                                                                  233, 247-48 (S.D.N.Y.2003)); see also         Drexel Burnham
the defendants have sought to substitute their replacements
                                                                  Lambert Group Inc. v. Galadari, 777 F.2d 877, 880 (2d
pursuant to Rule 25(d)(1) of the Federal Rules of Civil
                                                                  Cir.1985) (“The party asserting an affirmative defense usually
Procedure. See      Rodriguez, 66 F.3d at 482.                    has the burden of proving it. This rule has particular cogency
                                                                  where the facts in support of the defense are peculiarly within
Accordingly, because Shire has sued the defendants in their       the knowledge of the party asserting it.”) (citations omitted).
individual capacities, the Eleventh Amendment does not bar
his claims for monetary relief. 5
                                                                    D. Eighth Amendment

                                                                     1. Medical Treatment
  C. Exhaustion of Administrative Remedies
                                                                  To establish a violation of the Eighth Amendment arising
 *11 Under the Prison Litigation Reform Act (“PLRA”),
                                                                  out of inadequate medical treatment, a prisoner is required
an inmate seeking to maintain an action challenging prison
                                                                  to prove “deliberate indifference to serious medical needs.”
conditions must first exhaust all available administrative
                                                                     Estelle v. Gamble, 429 U.S. 97, 104 (1976). This deliberate
remedies.     42 U.S.C. § 1997e(a). The duty to exhaust
                                                                  indifference standard consists of both an objective and a
administrative remedies before filing suit “applies to all
inmate suits about prison life, whether they involve general      subjective prong.     Hathaway v. Coughlin, 37 F.3d 63, 66
circumstances or particular episodes, and whether they allege     (2d Cir.1994). Under the objective prong, the alleged medical
                                                                  need or prison condition must be “sufficiently serious.” Id.
excessive force or some other wrong.”       Porter v. Nussle,
                                                                  A “sufficiently serious” medical need is one that produces “a
534 U.S. 516, 532 (2003). Moreover, the Supreme Court
                                                                  condition of urgency ... that may produce death, degeneration
recently has held that the PLRA requires “proper” exhaustion;
                                                                  or extreme pain.” Id. (internal quotation marks and citation
accordingly, before initiating a lawsuit the prisoner must
                                                                  omitted).
comply “with an agency's deadlines and other critical
procedural rules.”  Woodford v. Ngo, 126 S.Ct. 2378,               *12 Under the subjective prong, a prisoner must
2386 (2006). Although the PLRA exhaustion requirement             demonstrate that the defendants acted with a “sufficiently
is mandatory, see        Booth v. Churner, 532 U.S. 731, 739      culpable state of mind.” Id. This standard “entails something
(2001), it is not jurisdictional, Richardson v. Goord, 347 F.3d   more than mere negligence ... [but] something less than
431, 434 (2d Cir.2003). Rather, lack of exhaustion is simply      acts or omissions for the very purpose of causing harm or
an affirmative defense which may or may not be asserted by        with the knowledge that harm will result.”          Farmer v.
a defendant. See     Giano v. Goord, 380 F.3d 670, 675 (2d        Brennan, 511 U.S. 825, 835 (1994); see also Hernandez v.
Cir.2004) (citing     Jenkins v. Haubert, 179 F.3d 19, 28-29      Keane, 341 F.3d 137, 144 (2d Cir.2003) (likening deliberate
(2d Cir.1999)).                                                   indifference to “the equivalent of criminal recklessness”)
                                                                  (internal quotation marks and citation omitted). In other



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          8
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document            70 Filed 04/23/20 Page 164 of 301


words, to meet the subjective element of the test, an official       hardly be said to surmount the de minimus [sic] hurdle of the
“must both be aware of facts from which the inference could          PLRA”).
be drawn that a substantial risk of serious harm exists, and he
                                                                      *13 Furthermore, the record establishes that Drs. Mamis
must also draw the inference.”        Hathaway, 37 F.3d at 66
                                                                     and Koenigsmann and Nurse Metzler (the only Green
(quoting     Farmer, 511 U.S. at 837).                               Haven medical staff members named as defendants)
                                                                     were far from indifferent to Shire's skin problems or
A difference of opinion between an inmate and medical                emotional distress. Dr. Mamis' medical treatment of Shire
personnel regarding the appropriate course of medical                included hydrocortisone cream, Benadryl, calamine lotion,
treatment does not rise to the level of a constitutional             triamcinolone oil, Bacitracin ointment, Sarna lotion, and
violation.     Chance v. Armstrong, 143 F.3d 698, 703                shower permits. Additionally, Dr. Koenigsmann and Nurse
                                                                     Metzler arranged for an exterminator to treat Shire's cell
(2d Cir.1998);       Veloz v. New York, 35 F.Supp.2d 305,            on several occasions. (See Ex. C at Bates No. 229; Ex.
313 (S.D.N.Y.1999) (citing      Corby v. Conboy, 457 F.2d            LL at Bates No. 1070; Koenigsmann Decl. ¶ 3). Although
251, 254 (2d Cir.1972)). Nor will deliberate indifference            Dr. Koenigsmann denied Shire's requests to have Dr.
be found when an inmate simply prefers an alternative                Mamis replaced as his primary care physician, the Eighth
treatment or feels that he did not get the level of medical          Amendment does not entitle Shire to the doctor of his
                                                                     choice or treatment by every available medical alternative.
attention that he desired. See         Dean v. Coughlin, 804
                                                                     Moreover, Dr. Koenigsmann's denial clearly was not based
F.2d 207, 215 (2d Cir.1986). Instead, to establish deliberate
                                                                     on a desire to punish Shire, but, rather, his belief that Dr.
indifference, a plaintiff must show that “prison officials
                                                                     Mamis was providing Shire with appropriate medical care.
‘intentionally den[ied] or delay[ed] access to medical care or
                                                                     (Koenigsmann Decl. ¶ 4).
intentionally interfer[ed] with the treatment once prescribed.”
’   Muhammed v. Francis, No. 94 Civ. 2244(SS), 1996 WL               For these reasons, the defendants are entitled to summary
657922, at *5 (S.D.N.Y. Nov. 13, 1996) (alteration in original)      judgment as to Shire's medical deliberate indifference claims
(quoting     Estelle, 429 U.S. at 104-05).                           against Dr. Mamis, Nurse Metzler, and Dr. Koenigsmann. 6

Shire has failed to establish a genuine issue of fact as to either
                                                                       2. Cell Infestation
prong of the deliberate indifference standard with regard to
                                                                     The deliberate indifference standard applies not only to
his medical treatment. At the outset, Shire's alleged emotional
                                                                     medical treatment, but also to challenges to prison conditions
distress is not a medical condition “sufficiently serious” that
it potentially can produce “death, degeneration or extreme           generally. See     Wilson v. Seiter, 501 U.S. 294, 303 (1991).
                                                                     Here, however, there is no admissible evidence that Shire's
pain.”    Hathaway, 37 F.3d at 66. Nor are Shire's alleged
                                                                     cells were infested to the extent he alleges. Indeed, the record
itching and sleep deprivation sufficiently serious to give rise
                                                                     establishes that when Dr. Mamis visited Shire's cell, he did
to an Eighth Amendment violation. See, e.g., Smith v. Sussex
                                                                     not see any insects except for a single fruit fly adhered to
State Prison, No. 2:03CV00338, 2004 WL 3258275, at *5
                                                                     flypaper. (Ex. C at Bates No. 94). Moreover, Shire's cells were
(E.D.Va. Sept. 24, 2004) (“[E]ven if Plaintiff's spider bite
                                                                     frequently changed and treated by exterminators. (See Ex. C
claim survived the assertion of qualified immunity by the
                                                                     at Bates No. 127; Haponik Decl. ¶ 3-6; Ex. FF at Bates No.
Custodial Defendants, it would likely fail the objective prong
                                                                     431; Ex. LL at Bates Nos. 1071, 1075; Exs. HH, JJ, KK).
of the conditions of confinement test because the deprivation
alleged was not sufficiently serious.”); Ford v. LeMire, No.
                                                                     Even if these actions were insufficient to cure the alleged
03-CV-10176-BC, 2004 WL 1234137, at *5 (E.D. Mich. June
                                                                     cell infestation, Shire has failed to show that the defendants
1, 2004) (“the delay in treating the plaintiff's spider bite did
                                                                     had the requisite culpable state of mind. Although Shire
not amount to the deprivation of treatment for a ‘serious'
                                                                     alleges that Superintendent Greiner ignored his complaints
medical condition”); see also Brown v. Bowles, No. 3:99-
                                                                     of cell infestation, (see, e.g., Compl. at 15, 20, 21), the
CV-2158-BC, 2000 WL 980011, at *2 (N.D.Tex. July 17,
                                                                     Superintendent's declaration states that he forwarded the
2000) (insect bites leaving “scars” typical of such bites “can
                                                                     complaints that he received from Shire to the appropriate
                                                                     departments to be resolved (Ex. 1 ¶ 4). There simply is no


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document          70 Filed 04/23/20 Page 165 of 301


evidence that he knew that the problem thereafter persisted or     In the prison context, the Second Circuit has employed
was not being addressed.                                           an objective definition of “adverse action,” stating that
                                                                   it is “retaliatory conduct ‘that would deter a similarly
Shire similarly alleges that Deputy Haponik ignored Shire's        situated individual of ordinary firmness from exercising ...
complaints of cell infestation. (See, e.g., Compl. at 20, 21).
                                                                   constitutional rights.” ’    Gill, 389 F.3d at 381 (quoting
However, Deputy Haponik had Shire's cell changed eight
times in response his complaints of cell infestation. (See            Davis v. Goord, 320 F.3d 346, 353 (2d Cir.2003));
Haponik Decl. ¶ 6; Ex. FF at Bates No. 431). She also                  Dawes, 239 F.3d at 493. Shire alleges that he was subjected
frequently arranged to have exterminators treat his cells.         to two such adverse actions: unwarranted referrals to the PSU
(See Haponik Decl. ¶¶ 3-5; Exs. HH, JJ, KK). This conduct          and proceedings related to the filing of false misbehavior
belies Shire's unsupported claim that Deputy Haponik was           reports.
deliberately indifferent to his needs.

 *14 In his papers, Shire does not dispute that the defendants       1. PSU Referrals
took these steps to address his frequent complaints of cell        The only named defendant who referred Shire to the PSU is
infestation. Rather, he contends that “each of the [defendants']   Dr. Mamis. The defendants argue that Dr. Mamis' referrals
actions have been insufficient to rectify the problem,” and that   do not rise to the level of an adverse action. (See Defs.'
they failed to provide Shire with the “outside specialist” he      Mem. at 11-12). This does not appear to be correct. See
requested. (Compl. at 4). In the absence of any evidence that
                                                                       Morales v. Mackalm, 278 F .3d 126, 132 (2d Cir.2002)
they were aware that Shire faced a substantial risk of serious
                                                                   (allegation that prison officials placed inmate in the PSU
harm, these assertions are insufficient to meet the second
                                                                   and subsequently transferred him to a psychiatric facility is
prong of an Eighth Amendment claim.
                                                                   sufficient to establish an adverse action). The Court need not
                                                                   resolve this issue, however, because even if the PSU referrals
Accordingly, the defendants' motion for summary judgment
                                                                   constituted adverse action, Shire has not demonstrated a
as to Shire's Eighth Amendment claims against Deputy
                                                                   causal connection between those referrals and Shire's exercise
Haponik and Superintendent Greiner should be granted.
                                                                   of First Amendment rights.


  E. Retaliation                                                    *15 To be sure, the PSU referrals were the direct result of
To establish a First Amendment retaliation claim, a prisoner       Shire's frequent statements about alleged insect bites and cell
must demonstrate that (1) the speech or conduct in question        infestation. Shire has not shown, however, that Dr. Mamis
was protected; (2) the defendants took adverse action              made these PSU referrals in an effort to chill the exercise
against him; and (3) there was a causal connection between         of Shire's First Amendment rights, instead of a legitimate
                                                                   concern that Shire's frequent complaints were manifestations
the protected activity and the adverse action. Gill v.             of a psychotic disorder. Nor has he adduced any evidence
Pidlypchak, 389 F.3d 379, 380 (2d Cir.2004) (quoting               which would permit a jury to make that leap of faith. At
   Dawes v. Walker, 239 F.3d 489, 492 (2d Cir.2001)).              best, Shire's Rule 56.1 statement speculates that the PSU
                                                                   referrals were retaliatory. (See Pl.'s R. 56.1 Stmt. ¶ 17). Dr.
It is settled law that a prisoner has a First Amendment right      Mamis' declaration, on the other hand, expressly denies any
to file grievances and complaints against prison officials.        retaliatory intent. (See Mamis Decl. ¶¶ 9-11). In the absence
                                                                   of any contrary evidence from which a jury might reasonably
See, e.   g., Gill, 389 F.3d at 380;      Dawes, 239 F.3d at
                                                                   infer that Dr. Mamis acted out of retaliatory animus, Shire's
492;      Graham v. Henderson, 89 F.3d 75, 80 (2d Cir.1996).       speculation does not create a factual issue entitling him to a
Indeed, the defendants do not dispute that Shire had a First       trial of his retaliation claim insofar as it is based on the PSU
Amendment right to file grievances and complaints regarding        referrals.
the cell infestation and insect bites to which he allegedly was
subjected. Thus, to prevail in his retaliation claim, Shire need
only show that he suffered an adverse action that was causally       2. False Misbehavior Reports
related to his First Amendment activity.                           Shire also alleges that certain defendants issued false
                                                                   misbehavior reports and imposed unwarranted punishments



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document            70 Filed 04/23/20 Page 166 of 301


upon him in retaliation for his frequent complaints about            in Shire's prehearing confinement and has never retaliated
insect bites and infestation. The defendants counter that “an        against him. (Keyser Decl. ¶¶ 5, 12). Shire's unsworn Rule
inmate has no constitutional right to be free from being             56.1 Statement alleges, to the contrary, that Captain Keyser
falsely accused in a misbehavior report.” (Defs.' Mem. at            imposed the penalties that he did in retaliation for Shire's
                                                                     repeated grievances and complaints. (See Pl.'s R. 56.1 Stmt.
12) (citing Snyder v. McGinnis, No. 03-CV-0902, 2004
                                                                     at 49). Even if this assertion were sworn, however, it is devoid
WL 1949472, at *2 (W.D.N.Y. Sept. 2, 2004)). While that
                                                                     of any facts to support Shire's suggestion that Captain Keyser
is certainly true, see, e.g.,   Boddie v. Schneider, 105 F.3d        acted with a retaliatory intent. Accordingly, the defendants'
857, 862 (2d Cir.1997);         Freeman v. Rideout, 808 F.2d         motion for summary judgment with respect to Captain Keyser
949, 951 (2d Cir.1986), “an allegation that a prison official        should be granted. 7
filed a false disciplinary charge ‘in retaliation for the exercise
of a constitutionally protected right, such as the filing of a
                                                                        b. Lieutenant Russett
grievance’ does state a claim under         § 1983.”      Snyder,    Lieutenant Russett was the hearing officer at the December 2,
2004 WL 1949472, at *2 (quoting   Gayle v. Gonyea, 313               2001, hearing held to address charges that Shire had refused a
F.3d 677, 682 (2d Cir.2002)) (emphasis added); see also              direct order, used obscene language, and engaged in conduct
                                                                     which disturbed the order of the facility following his request
   Boddie, 105 F.3d at 862 (“There must be more [than
                                                                     for his medications after missing the “go around.” (Dec.
a false misbehavior report], such as retaliation against the
                                                                     2, 2001 Hr'g Tr. at 5; Russett Decl. ¶ 4). Shire contends
prisoner for exercising a constitutional right.”). Indeed, in Gill
                                                                     that the disposition of these charges was retaliatory, but the
the Second Circuit held that the filing of false misbehavior
                                                                     only evidence that he cites is Lieutenant Russett's failure to
reports and a punishment of three weeks' keeplock constituted
                                                                     call as hearing witnesses the two correctional officers who
“adverse action.”      Gill, 389 F.3d at 384.                        signed the Inmate Misbehavior Report. (See Ex. AA; Pl.'s
                                                                     R. 56.1 Stmt. at 50-51). There is no evidence, however, that
Nevertheless, Captain Totten plainly cannot be held liable           Shire ever requested that the officers be called as hearing
for the issuance of a false misbehavior report since it is           witnesses. In fact, after Shire made a statement denying the
undisputed that his sole involvement in this case was to serve       charges, Lieutenant Russett asked him whether he wanted to
as a hearing officer at two hearings. Furthermore, at those          call any witnesses. (Dec. 2, 2001 Hr'g Tr. at 9). Although
hearings, Captain Totten dismissed all of the charges against        Shire indicated that he simply “wanted to get this over
Shire presented to him. Therefore, regardless of any alleged         with,” the Lieutenant apparently encouraged him to call his
procedural errors that he may have committed during the              fellow inmates, stating, “No you don't, you want to get off
hearings, it is clear that Captain Totten did not take any           keeplock.” (Id.). The Lieutenant then heard from the five
adverse action against Shire. Accordingly, the defendants'           inmates who supported Shire's version of the incident. (See
motion for summary judgment as to Captain Totten should be           id. at 11-21). After that, Lieutenant Russett asked Shire,
granted.                                                             “Are you ready to finish this up?” Shire responded, “Yea
                                                                     I am,” without requesting any further testimony. (Id. at
The remaining question is whether there is a causal                  21). Although the Lieutenant ultimately chose to credit the
connection between Shire's complaints of insects and the             officers' misbehavior report, rather than the testimony of Shire
adverse actions allegedly taken by Captain Keyser, Lieutenant        and his fellow inmates, there is no evidence which would
Russett, Deputy Thacker, and Sergeant Hann, each of whom is          warrant the inference that this was retaliatory. Accordingly,
accused of either issuing a false misbehavior report or playing      the defendants are entitled to summary judgment with respect
a role in the imposition of punishment upon Shire.                   to Shire's retaliation claim against Lieutenant Russett.


   a. Captain Keyser                                                    c. Deputy Thacker
 *16 Captain Keyser served as the hearing officer at the April       On May 24, 2002, following a Tier II hearing, Shire was found
23, 2001, hearing arising out of the charge that Shire stole         guilty of possessing flammable matter and was sentenced to
a shirt from the package room. In support of the defendants'         thirty days of keeplock, twenty-seven days of which were
motion for summary judgment, Captain Keyser has submitted            suspended to encourage him to toe the line so that they
a declaration in which he states that he played no role              would not be reinstated. (See Thacker Decl. ¶ 4). Thereafter,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              11
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document            70 Filed 04/23/20 Page 167 of 301


Deputy Thacker affirmed this disposition and conducted a             overt act done in furtherance of that goal causing damages.”
discretionary review of the disposition which did not result
                                                                         Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir.1999)
in any change. (See id.). In his Rule 56.1 Statement, Shire
                                                                     (citations omitted).
alleges that Deputy Thacker also affirmed Captain Keyser's
April 23, 2001, disposition of the stolen shirt charge. Even
                                                                     Here, Shire alleges that Lieutenant Keyser “acted with”
if this is true, there is not a scintilla of evidence that any
                                                                     Correctional Officer Fitzpatrick (who is not a defendant
of Deputy Thacker's actions was motivated by retaliatory
                                                                     in this action) at the hearing held by Lieutenant Keyser.
animus. Accordingly, because Shire's conclusory assertions
                                                                     (Compl. at 13). Shire also alleges that Lieutenant Russett
are no substitute for evidence, the defendants are entitled to
                                                                     conspired with Correctional Officers Leonard and Staven
summary judgment with respect to Shire's retaliation claim
                                                                     (who, again, are not defendants in this action) at the hearing
against Deputy Thacker.
                                                                     conducted by Lieutenant Russett. (Id.). Finally, Shire alleges
                                                                     that Deputy Thacker, Superintendent Greiner, and Deputy
   d. Sergeant Hann                                                  Haponik “reached an agreement” to deprive him of appeals
 *17 Sergeant Hann issued a June 5, 2005, misbehavior                and a resolution of his “bug problem.” (Id.). However, Shire
report which charged Shire with fighting based upon                  has failed to show that any of these individuals intended to
information that she states was received from a confidential         infringe his constitutional rights. Accordingly, the mere fact
source. (Hann Decl. ¶ 4). In addition, the Sergeant authorized       that they may have worked together, or with others not named
a special search of Shire's cell because cells are routinely         in the complaint, does not entitle him to further relief. The
searched when inmates are caught fighting. (Id. ¶ 5).                defendants are therefore entitled to summary judgment as to
                                                                     Shire's conspiracy claims.
Shire's complaint alleges that prior to this incident, he and
Sergeant Hann had a conversation about the insects in Shire's
                                                                       G. Failure to Serve Superintendent P. Richard
cell. (Compl. at 32). Even assuming this unsworn allegation is
                                                                     The only other defendant named in Shire's complaint is
true, it hardly suggests that this was the reason that Sergeant
                                                                     Superintendent P. Richard. (See Comp. at 1). This defendant
Hann issued the misbehavior report against Shire, and her
                                                                     has never been served and is not represented by the Attorney
declaration expressly denies that it was. (Hann Decl. ¶¶ 9, 11).
                                                                     General of the State of New York. (See Defs.' Mem. at 1 n. 1).
                                                                     Moreover, the body of Shire's complaint is utterly silent as to
The only other basis upon which Shire argues that Sergeant
                                                                     anything Superintendent Richard may have done.
Hann's report was retaliatory is his assertion that he never
was identified by a confidential source as having assaulted
                                                                      *18 Pursuant to Rule 4(m) of the Federal Rules of Civil
inmate Vasquez in the “E & F Yard.” (Pl.'s R. 56.1
                                                                     Procedure, a summons and complaint must ordinarily be
Stmt. at 53). Shire does not explain, however, how he
                                                                     served within 120 days after the complaint is filed. Inasmuch
could possibly be in a position to know whether Sergeant
                                                                     as Shire has missed this deadline by several years, the
Hann received confidential source information concerning
                                                                     Court should dismiss the complaint as against Superintendent
the assault. Accordingly, in the absence of any evidence
                                                                     Richards on its own. See Fed.R.Civ.P. 4(m).
establishing that Shire has personal knowledge as to whether
Sergeant Hann received such information, and in light of
her own sworn statement that she did, the defendants are                H. Qualified Immunity
entitled to summary judgment dismissing Shire's retaliation          Because there are no genuine issues of fact as to any of Shire's
claim against her.                                                   claims, there is no need to discuss whether the defendants are
                                                                     protected by qualified immunity.

  F. Conspiracy
Shire also alleges that the defendants engaged in a Section          IV. Conclusion
1983 conspiracy against him. The elements of such a                  For the foregoing reasons, the defendants' motion for
conspiracy claim are: “(1) an agreement between two or more          summary judgment should be granted.
state actors or between a state actor and a private entity; (2) to
act in concert to inflict an unconstitutional injury; and (3) an



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              12
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document    70 Filed 04/23/20 Page 168 of 301


All Citations

Not Reported in F.Supp.2d, 2007 WL 840472




                                                     Footnotes


1      “Ex.” refers to the exhibits annexed to the Declaration of Ass't Att'y Gen. Neil Shevlin, dated Nov. 26, 2004.
2      The diagnosis of the somatic type of delusional disorder “applies when the central theme of the delusion
       involves bodily functions or sensations.” Am. Psychiatric Ass'n, Diagnostic and Statistical Manual of Mental
       Health Disorders 325 (4th ed. Text Revision 2000) (“DSM-IV-TR”). The most common manifestations include
       “the person's conviction ... that there is an infestation of insects on or in the skin.” Id.
3      This diagnosis applies when the dominant delusional belief cannot be clearly determined. DSM-IV-TR 325.
4      The transcript of the hearing mistakenly indicates that “Lieutenant Ross” presided over the hearing. (See Ex.
       3 (Decl. of Lieutenant Russett, dated Nov. 23, 2004) (“Russett Decl.”) ¶ 4).
5      Shire's claim for injunctive relief is moot because Shire is no longer incarcerated at Green Haven and has
       not suggested that his problems persisted after he was assigned to a new facility. See Muhammad v. City
       of N.Y. Dep't of Corr., 126 F.3d 119, 124 (2d Cir.1997) (prisoner's claim for prospective relief mooted upon
       his release).
6      In his Rule 56.1 Statement, Shire, for the first time, alleges that Drs. Mamis and Koenigsmann violated
       the consent decree in Milburn v. Coughlin, No. 79 Civ. 5077(RCC), by failing to address adequately his
       medical needs arising out of a chronic back and hip problem. (Pl.'s R. 56.1 Stmt. Intro.). Milburn was a
       class action brought on behalf of “all persons who are or will be inmates at Green Haven” to challenge the
       adequacy of Green Haven's health care services. The parties entered into a series of agreements culminating
       in 1991 in a “modified consent decree,” which established guidelines for the provision of medical care at
       Green Haven. See Scott v. Goord, No. 01 Civ. 0847(LTS)(AJP), 2004 WL 2403853, at *14 (S.D.N.Y. Oct. 27,
       2004);    Woods v. Goord, No. 01 Civ. 3255(SAS), 2002 WL 731691, at *7 n. 13 (S.D.N.Y. Apr. 23, 2002).
         Shire's eleventh-hour Milburn claim is neither set forth in his complaint nor supported by evidence. In any
         event, any application to enforce the Milburn consent decree must be brought as a contempt proceeding
         before the district judge assigned to that case, not as a separate     Section 1983 action. See Scott, 2004
         WL 2403853, at *14;     Woods, 2002 WL 731691, at *7 n. 13;       McKenna v. Wright, No. 01 Civ. 6571(WK),
          2002 WL 338375, at *7 n. 9 (S.D.N.Y. Mar. 4, 2002); Kaminsky v. Rosenblum, 737 F.Supp. 1309, 1317 n.
          6 (S.D.N.Y.1990) (“Violations of the Milburn decree can be remedied only by bringing the alleged violations
          to the attention of the able District Judge who retains supervision over that decree.”). On January 13,
          2004, the Milburn case was reassigned to Judge Casey. See Milburn v. Coughlin, No. 79 Civ. 5077(RCC)
          (Docket.No. 252). Accordingly, any claim that the defendants have violated the Milburn consent decree
          cannot be considered as part of this case.
7      Shire's complaint also alleges that he filed a grievance seeking reimbursement for a shirt, which Deputy
       Haponik denied in order to retaliate against Shire for having filed a complaint. (Compl. at 27). It is not clear
       whether the shirt Shire was accused of stealing from the package room and the shirt for which he sought
       reimbursement are one and the same. In any event, Shire has produced no evidence to support his contention
       that the denial of this grievance was retaliatory. Accordingly, Deputy Haponik is entitled to summary judgment
       on this claim.
          Shire's complaint also seeks to “combine [his] claims of retaliation and harassment” with his “complaints
          filed against the package room officer, Ms. Fitzapatrick [sic]” for “stolen and missing” packages. (Compl.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                13
         Case 9:18-cv-00391-LEK-TWD
Shire v. Greiner, Not Reported in F.Supp.2d (2007) Document   70 Filed 04/23/20 Page 169 of 301


        at 7). However, Ms. Fitzpatrick is not a defendant in this action and has never been served. Accordingly,
        Shire is not entitled to any relief as against her.


End of Document                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     14
       Case
Hobson v.      9:18-cv-00391-LEK-TWD
          Fischer,                               Document
                   Not Reported in F.Supp.2d (2011)                70 Filed 04/23/20 Page 170 of 301


                                                                 plausible claim against defendants; (2) plaintiff fails to allege
                                                                 an identifiable injury; (3) plaintiff fails to allege personal
                   2011 WL 891314
                                                                 involvement on the part of Fischer; and (4) defendants are
    Only the Westlaw citation is currently available.
                                                                 protected from suit by qualified immunity. For the reasons
             United States District Court,
                                                                 stated below, defendants' motion is granted in its entirety and
                   S.D. New York.
                                                                 plaintiff's Complaint is dismissed with prejudice, and without
               Henry HOBSON, Plaintiff,                          leave to file an amended complaint.
                             v.
        Brian FISCHER, Commissioner of N.Y.S.
                                                                 II. BACKGROUND 1
          D.O.C.S, in his official and individual
      capacity, and Phillip Heath, Superintendent,                 A. First Complaint to the Inmate Grievance
          Sing Sing Correctional Facility, in his                  Committee
      individual and official capacity, Defendants.              Hobson alleges that he has been exposed to unhealthy
                                                                 environmental conditions at Sing Sing since his incarceration
                    No. 10 Civ. 5512(SAS).
                                                                 on August 15, 2007. 2 On July 1, 2009, plaintiff filed
                               |
                                                                 grievance # 46509 with the Inmate Grievance Resolution
                       March 14, 2011.
                                                                 Committee (“IGRC”). 3 In his grievance to the IGRC,
Attorneys and Law Firms                                          Hobson complained that the mess hall fans were unsanitary
                                                                 because they blew “food, dust, [and] spittle into each others
Henry Hobson, Ossining, NY, pro se.
                                                                 food trays.” 4 In addition, Hobson stated the following; the
Steven Neil Schulman, Assistant Attorney General, New            ventilation in the cells was unsatisfactory and there were
York, NY, for Defendants.                                        no working exhaust fans in the cell blocks, which caused
                                                                 inmates to breathe in bird feces and dust; because there were
                                                                 no screens in the windows, contaminated air entered the
                                                                 cells; and the barber shop should have an exhaust system in
                  OPINION AND ORDER
                                                                 place, rather than fans which can cause respiratory ailments. 5
SHIRA A. SCHEINDLIN, District Judge.                             According to Hobson, because of these violations, the facility
                                                                 “could not lawfully pass any inspection or be certified.” 6
I. INTRODUCTION
                                                                 Hobson requested that each violation be remedied, and that he
 *1 Henry Hobson (“Hobson” or “Plaintiff”), proceeding pro
                                                                 be given twenty-five dollars a day for each day the violations
se, filed the instant action pursuant to   section 1983, Title
                                                                 were not removed. 7
42 of the United States Code (“ section 1983”). Named as
defendants are Commissioner Brian Fischer (“Fischer”) and        On August 4, 2009, the IGRC denied Hobson's grievance,
Superintendent Phillip Heath (“Heath” or “Superintendent”),      advising him that monetary compensation for facility
officials in the New York State Department of Correctional       violations was “beyond the purview of the committee” and
Services (“DOCS”), both in their official and individual         that he should seek assistance from the Inmate Liaison
capacities (collectively “Defendants”). Hobson's Complaint       Committee for corrective actions concerning the alleged
alleges Constitutional violations resulting from his exposure    violations. 8
to hazardous environmental conditions at Sing Sing
Correctional Facility (“Sing Sing”), where plaintiff is an       Hobson appealed the IGRC decision to Superintendent Heath,
inmate. He seeks damages of $100,000, in addition to
                                                                 who denied the grievance on September 9, 2009. 9 The
twenty-five dollars per day for each uncorrected violation
                                                                 Superintendent's decision stated that the mess hall was
commencing July 1, 2009, as well as an order requiring
defendants to remedy the hazardous conditions.                   operating in full compliance with department regulations. 10
                                                                 It further stated that the bird droppings were cleaned by
Defendants now move to dismiss the Complaint on the              porters on a daily basis and that the fans in the barber shop
following grounds; (1) plaintiff fails to state a facially       were used for exhaust purposes only. 11



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
       Case
Hobson v.      9:18-cv-00391-LEK-TWD
          Fischer,                               Document
                   Not Reported in F.Supp.2d (2011)                 70 Filed 04/23/20 Page 171 of 301


                                                                  shop and mess hall. Hobson also asks that the bath house
 *2 On the same day that Hobson's grievance was denied by         windows be fixed and that any accreditation benefits given to
the Superintendent, he appealed the decision to the Central       the facility be rescinded. 23 As noted, Hobson also seeks per
                                         12
Office Review Committee (“CORC”).          On December 9,         diem damages for each uncorrected violation, commencing
2009, CORC issued its ruling, finding that Hobson's request       July 1,2009.
was “accepted only to the extent that CORC upholds
the determination of the Superintendent for the reasons
                                                                  III. LEGAL STANDARDS
stated.” 13 CORC noted that the facility took action to replace
the screens and to clean the bird droppings, as needed. 14          A. Rule 12(b)(6)—Failure to State a Claim
CORC stated that it had not been previously notified of           In deciding a Rule 12(b)(6) motion to dismiss, a court
problems with the fans or ventilation systems and that Hobson     must “accept as true all of the factual allegations contained
should address immediate concerns with the area staff. 15         in the complaint” 24 and “draw all reasonable inferences
                                                                  in [the] plaintiff's favor.” 25 However, a court need not
                                                                  accord “[l]egal conclusions, deductions or opinions couched
  B. Second Complaint to the Inmate Grievance
  Committee                                                       as factual allegations ... a presumption of truthfulness.” 26
On December 21, 2009, Hobson filed a second grievance,            To survive a motion to dismiss, the pleading must contain
                                                                  “sufficient factual matter, accepted as true, to ‘state a claim
Grievance 47122–09, with the IGRC. 16 This grievance
complained of the lack of locking mechanisms on the bath          to relief that is plausible on its face.’ “ 27 “A claim has
                                                                  facial plausibility when the plaintiff pleads factual content
house windows. 17 Hobson argued that the open windows
                                                                  that allows the court to draw the reasonable inference that
posed “a health risk for colds, flu” and that he had “brought
this to the attention of area supervisors who indicated that      the defendant is liable for the misconduct alleged.” 28 “The
                                                                  plausibility standard is not akin to a ‘probability requirement,’
they'd tried to have maintenance fix them in the past.” 18
                                                                  but it asks for more than a sheer possibility that a defendant
Hobson requested that new locks be installed so as to prevent
drafts from entering the bath house which posed health risks      has acted unlawfully.” 29

to the inmates. 19
                                                                   *3 In deciding a 12(b)(6) motion, a court may not consider
                                                                  evidence offered by a party which is outside of the pleadings.
On December 29, 2009, the IGRC responded to Hobson's
                                                                  Rather, a court is limited to reviewing the four corners
grievance, stating that “per investigation, attempt to repair
                                                                  of the complaint, any documents attached to that pleading
windows in question were made, however ... it appears that
                                                                  or incorporated in it by reference, any documents that are
the repair in question did not meets its intend [sic] goal,
                                                                  “integral” to the plaintiff's allegations even if not explicitly
therefore further repair is needed,” 20 On January 11, 2010,      incorporated by reference, and facts of which a court may take
Hobson checked the box on the IGRC response, indicating
                                                                  judicial notice. 30 Judicial notice may encompass the status
                                                21
that he wished to appeal to the Superintendent. There is no       of lawsuits in other courts and the substance of papers filed
further documentation attached to the Complaint concerning
                                                                  in those actions. 31
                                                           22
Hobson's appeal of this grievance to the Superintendent.
                                                                  In sum, “[f]actual allegations must be enough to raise a right

  C. The Instant Complaint                                        to relief above the speculative level.” 32 A pleading that offers
Hobson filed his Complaint on July 13, 2010 against Fischer       nothing but “labels and conclusions,” “naked assertions”
and Heath, both in their individual and official capacities       without “further factual enhancement,” or a “formulaic
                                                                  recitation of the elements of action” will not suffice. 33 This
under    section 1983. He seeks remedies for the conditions
previously complained of in his grievances. First, Hobson         pleading requirement applies equally to pro se litigants. 34
seeks the appointment of a special master to investigate and      However, the submissions of a pro se litigant should be held
monitor the conditions in issue Additionally, he requests         “ ‘to less stringent standards than formal pleadings drafted by
placement of screens on all windows, ventilation in the cells,    lawyers ....‘ “ 35 District courts should “read the pleadings
and installation of exhaust fans in the cell blocks, barber       of a pro se plaintiff liberally and interpret them ‘to raise


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
       Case
Hobson v.      9:18-cv-00391-LEK-TWD
          Fischer,                               Document
                   Not Reported in F.Supp.2d (2011)                  70 Filed 04/23/20 Page 172 of 301


the strongest arguments that they suggest.’ “ 36 These same        In 1995, the Second Circuit held that the personal
principles apply to briefs and opposition papers submitted by      involvement of a supervisory defendant may be shown by
                                                                   evidence that; (1) the defendant participated directly in the
pro se litigants. 37
                                                                   alleged constitutional violation, (2) the defendant, after being
                                                                   informed of the violation through a report or appeal, failed
                                                                   to remedy the wrong, (3) the defendant created a policy or
  B.     Section 1983
                                                                   custom under which unconstitutional practices occurred, or
   Section 1983 states, in relevant part, that                     allowed the continuance of such a policy or custom, (4) the
                                                                   defendant was grossly negligent in supervising subordinates
                                                                   who committed the wrongful acts, or (5) the defendant
                                                                   exhibited deliberate indifference to the rights of inmates by
             [e]very person who, under color of                    failing to respond to notices that unconstitutional acts were
             any statute, ordinance, regulation,                   occurring. 45 However, in 2009, the Supreme Court held that
             custom, or usage, of any State or                     “[b]ecause vicarious liability is inapplicable to ... [section]
             Territory or the District of Columbia,                1983 suits, a plaintiff must [prove] that each Government-
             subjects, or causes to be subjected,                  official defendant, through the official's own individual
             any citizen of the United States or
                                                                   actions, has violated the Constitution.” 46 “Accordingly only
             other person within the jurisdiction
                                                                   the first and third Colon factors have survived the Supreme
             thereof to the deprivation of any rights,
             privileges, or immunities secured by                  Court's decision in Iqbal.” 47
             the Constitution and laws, shall be
             liable to the party injured in an action
                                                                     C. Deliberate Indifference to Serious Medical Needs
             at law, suit in equity, or other proper
                                                                    *4 The Eighth Amendment to the United States Constitution
             proceeding for redress ... 38                         prohibits the infliction of cruel and unusual punishment on
                                                                   prisoners. In Estelle v. Gamble, 48 the Supreme Court held
                                                                   that “deliberate indifference to serious medical needs of
                                                                   prisoners constitutes the ‘unnecessary and wanton infliction
   Section 1983 “does not create a federal right or benefit; it
simply provides a mechanism for enforcing a right or benefit       of pain’ ... proscribed by the Eighth Amendment.” 49 The
                                                                   Eighth Amendment charges prison officials with a duty to
established elsewhere.” 39 “The purpose of [ section] 1983
                                                                   “provide humane conditions of confinement” and to “ensure
is to deter state actors from using the badge of their authority
                                                                   that inmates receive adequate food, clothing, shelter and
to deprive individuals of their federally guaranteed rights and
                                                                   medical care, and [to] take reasonable measures to guarantee
to provide relief to victims if such deterrence fails.” 40
                                                                   the safety of the inmates.” 50

Imposition of liability under     section 1983 requires a          “[A] prison official violates the Eighth Amendment only
defendant's direct involvement in the alleged constitutional       when two requirements are met.” 51 The two requirements
violation. 41 “Thus, [a] supervisory official cannot be liable     include an objective prong and a subjective prong. First,
solely on account of the acts or omissions of his or her           the alleged deprivation must be sufficiently serious in that
                                                                   it denies a prisoner “the minimal civilized measure of life's
subordinates.” 42 A plaintiff “cannot bring a          section
1983 claim against [an individual] based solely on [his]           necessities.” 52 A sufficiently serious deprivation means an
supervisory capacity or the fact that [he] held high positions     objective “condition ... that may produce death, degeneration
of authority.” 43 “[M]ere ‘linkage in the prison chain of          or extreme pain.” 53 Second, the official must act with a
command’ is insufficient to implicate a state commissioner         “sufficiently culpable state of mind.” 54 That state of mind is
of corrections or a prison superintendent in a           § 1983    a “deliberate indifference to [an] inmate's health or safety.” 55
claim.” 44                                                         “[T]he subjective element of deliberate indifference ‘entails
                                                                   something more than mere negligence ... [but] something less
                                                                   than acts or omissions for the very purpose of causing harm


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
       Case
Hobson v.      9:18-cv-00391-LEK-TWD
          Fischer,                               Document
                   Not Reported in F.Supp.2d (2011)                  70 Filed 04/23/20 Page 173 of 301


or with knowledge that harm will result.’ “ 56 Deliberate          Hobson's Complaint alleges that the conditions of his
indifference requires that a prison official “knows of and         confinement constituted cruel and unusual punishment under
                                                                   the Eighth Amendment. Defendants argue that the prison
disregards an excessive risk to inmate health or safety.” 57
                                                                   conditions alleged in the Complaint did not violate Hobson's
Subjectively, the prison official “must both be aware of
                                                                   constitutional rights, nor did Hobson identify any injuries he
facts from which the inference could be drawn that a
                                                                   suffered as a result of these conditions.
substantial risk of serious harm exists, and he must also draw
the inference.” 58 Accordingly, recklessness can satisfy the       “Conditions that are restrictive and harsh are an element of
deliberate indifference standard where the official “knows         the penalty that criminal offenders pay to society for their
that inmates face a substantial risk of serious harm and
                                                                   offenses.” 66 A medical condition is considered objectively
disregards that risk by failing to take reasonable measures to
                                                                   serious if it is a condition of urgency that may result in
abate it.” 59
                                                                   death, degeneration or extreme pain. 67 Hobson fails to show
                                                                   how he was actually harmed by the conditions alleged in
IV. DISCUSSION                                                     his Complaint. For instance, Hobson filed a grievance about
                                                                   the broken lock on the bathhouse window, asserting that “it
   A. Personal Involvement of Commissioner Fischer                 poses a health risks for colds, flu, etc.” 68 However, Hobson
Defendants argue that Fischer cannot be held liable for            failed to allege that he was adversely affected by the broken
the alleged violations based solely on his supervisory role        locks. Similarly, in Hobson's original grievance to the IGRC,
as the DOCS' Commissioner. The Eleventh Amendment                  he stated that the fans in the barber shop created respiratory
immunizes state agencies and officials acting in their official    ailments and that the barber shop should have an exhaust
capacity from suit under section 1983. 60 The Eleventh             system in it. 69 Still, Hobson did not claim that the barber
Amendment does not, however, bar suit against a State              shop ventilation personally affected him, nor did he allege that
official in his individual capacity. 61 Therefore, the claims      he suffered from any respiratory problems.
against Fischer and Heath in their official capacities are
dismissed pursuant to the Eleventh Amendment.                      While Hobson's Complaint fails to allege a serious health
                                                                   risk caused or exacerbated by prison conditions, he provides
Hobson does not allege that Fischer personally participated in     a more detailed account of his injuries in his opposition
the denial of his grievances, but argues that Fischer knew or      papers. In those papers, he asserts medical conditions that he
shuld have known, of the alleged constitutional violations as      now claims were caused by the alleged violations. Hobson
the Commissioner of DOCS and the former Superintendent of          states that he “suffers from COPD a respiratory disease that
Sing Sing. 62 Hobson further claims that Fischer knew of his       he had no indication of prior to coming to Sing Sing.” 70
“duties and obligations ... to uphold the U.S. Constitution and    Additionally, he has high blood pressure, and had a stent
the laws of the State of New York as his oath of office requires   placed in his heart valve. 71 At the time he filed his opposition
him to do. There[fore] liability attaches since he acted outside   papers, Hobson also had “an infection in [his] left leg
the scope of his lawful authority.” 63                             (purportedly, cellulitus) which was either caused by the
                                                                   surgery placing the stent or from a spider bite.” 72
 *5 Hobson does not elaborate as to         how Fischer knew
about the alleged violations. It appears   that he expects this    Construed liberally in order to raise the strongest argument for
Court to infer that while Fischer was      the Superintendent,     the pro se litigant, plaintiff's history of COPD is sufficient to
he must have observed and inspected        the areas of which      raise an objectively serious health risk. While Hobson has not
Hobson complained. 64 Nevertheless, Hobson has failed              provided health records or indication of the seriousness of his
to show Fischer's personal involvement in any alleged              COPD, this Court will assume that plaintiff has sufficiently
constitutional violation. Accordingly, Fischer is dismissed        met the objective prong to raise an Eighth Amendment
from this lawsuit. 65                                              violation,



  B. Prison Conditions Imposing a Serious Health Risk                C. Deliberate Indifference by Heath




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
       Case
Hobson v.      9:18-cv-00391-LEK-TWD
          Fischer,                               Document
                   Not Reported in F.Supp.2d (2011)                  70 Filed 04/23/20 Page 174 of 301


                                                                   amend his complaint prior to its dismissal for failure to state a
Defendants argue that even if the Complaint alleges an
                                                                   claim “unless the court can rule out any possibility, however
objectively serious health risk, plaintiff has failed to show
                                                                   unlikely it might be, that an amended complaint would
Heath's deliberate indifference. Heath was on notice of
plaintiff's allegations upon his receipt of Hobson's grievance     succeed in stating a claim .” 79 Thus “it is well established
                                                                   that leave to amend a complaint need not be granted when
through the IGRC. 73 Hobson also states in his opposition
papers that he personally spoke with Heath about the alleged       amendment would be futile.” 80
violations. 74 However, Hobson has failed to allege that
                                                                   Hobson cannot amend his Complaint to cure his claims
Heath acted with the state of mind required to state an Eighth
                                                                   against Fischer, due to Fischer's lack of personal involvement.
Amendment violation. While Heath was aware of the prison
                                                                   The same holds true for Hobson's claims against Heath given
conditions raised in the grievances, none of them gave rise to a
                                                                   the lack of deliberate indifference on Heath's part. As Hobson
substantial risk to Hobson's health. Hobson's grievances to the
                                                                   documented in his Complaint, his grievances were addressed
IGRC and his subsequent appeals fail to mention any injury.
                                                                   through Sing Sing's grievance process. Because Heath was
There is no evidence that Heath had any knowledge that
                                                                   not on notice of Hobson's COPD, or any other ailment
Hobson suffered from COPD or any other illness. Therefore,
                                                                   resulting from the alleged hazardous conditions, Hobson is
Heath was not aware that the conditions alleged by Hobson
                                                                   unable to allege that Heath acted with the requisite state of
posed a substantial risk of serious harm.
                                                                   mind. There is no additional information that was not already
                                                                   raised either in the Complaint of in Hobson's opposition
 *6 In Heath's denial of Hobson's appeal from the IGRC, he
                                                                   papers that could cure this deficiency. Therefore, even if
listed the measures that were taken to remedy the grievances.
                                                                   further documentation of Hobson's ailments were provided,
For instance, in responses to Hobson's complaint regarding
                                                                   he would still fail to meet the subjective prong required to
bird feces, Heath pointed out that prison porters were cleaning
                                                                   show Heath's deliberate indifference.
up the bird feces on a daily basis. 75 Heath also stated that
the mess hall “is being operated in full compliance within
                                                                   Additionally, this Court has already taken into account
department regulations”, and that the “fans in the Barber Shop
                                                                   plaintiff's opposition papers, which alleged injuries caused
are used for exhaust only.” 76 With regard to the broken locks     by the violations. Because this additional information proved
on the bathhouse windows, the IGRC attempted to fix the            insufficient to state a viable claim against the defendants,
problem, and noted that it needed further work. 77 Heath           further amendment would be futile. Therefore, plaintiff's
addressed the concerns raised in the grievances. Because           claims are dismissed with prejudice.
he did not ignore the complaints brought to his attention
as Superintendent, Hobson cannot allege that Heath acted
with deliberate indifference. Given that Hobson's grievances       V. CONCLUSION
were investigated and responded to, his claim of deliberate        For the foregoing reasons, Defendants' motion to dismiss is
indifference fails. Heath is therefore dismissed from this         granted. The Clerk of the Court is directed to close this motion
lawsuit.                                                           (Docket No. 9) and this case.

                                                                   SO ORDERED.
  D. Leave to Amend the Complaint
Under Federal Rules of Civil Procedure 15(a), leave to
                                                                   All Citations
amend a complaint should be “freely given when justice
so requires.” 78 A pro se plaintiff should be permitted to         Not Reported in F.Supp.2d, 2011 WL 891314




                                                           Footnotes


1      The following facts are drawn from the Complaint (“Compl.”) and are presumed to be true for the purpose
       of this motion.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
       Case
Hobson v.      9:18-cv-00391-LEK-TWD
          Fischer,                               Document
                   Not Reported in F.Supp.2d (2011)            70 Filed 04/23/20 Page 175 of 301


2     See Compl. at 2.
3     See id. at 1–2, 8. Plaintiff included an illegible copy of the July 1, 2009 grievance in his Complaint at page 8.
      Defendants obtained a legible copy of this grievance from DOCS (“Grievance # 46409”), which they attached
      to their motion to dismiss, Ex. A at 15.
4     Grievance # 46409.
5     See id.
6     Id.
7     See id.
8     See IGRC Response to Grievance # 46409–09, attached to the Complaint at 14.
9     See Decision of the Superintendent on Grievance # 46409–09 (“Decision of Superintendent”), attached to
      the Compl. at 12.
10    See id.
11    See id.
12    See id.
13    CORC response to Grievance # 46409–09 (“CORC Response”), attached to the Complaint at 9.
14    See id.
15    See id.
16    See Grievance # 47122–09, attached to the Compaint at 11.
17    See id.
18    Id.
19    See id.
20    IGRC Response to Grievance # 47122–09, attached to the Complaint at 13.
21    See id.
22    Plaintiff's grievance appears not to have been fully exhausted as required by the The Prison Litigation Reform
      Act (“PLRA”). However, defendants failed to raise exhaustion as an affirmative defense. Therefore, the
      defense is waived. See          Johnson v. Testman, 380 F.3d 691, 695 (2d Cir.2004) (“The failure to exhaust
      available administrative remedies is an affirmative defense. We have in the past instructed district courts,
      on remand, to consider whether defendants waived compliance with the exhaustion requirement by failing to
      raise it. At least two other circuits have explicitly held that the PLRA's exhaustion requirement may be waived.
      We today join them and hold that this defense is waiveable.”) (quotation marks and citations omitted).
23    See id. at 5.
24
         Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007). Accord         Rescuecom Corp. v. Google Inc., 562
      F.3d 123, 127 (2d Cir.2009).
25
         Ofori–Tenkorang v. American Int'l Group, Inc., 460 F.3d 296, 298 (2d Cir.2006).
26
         In re NYSE Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir.2007) (quotation marks and citation omitted).
27
          Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009) (quoting  Twombly, 550 U.S. at 570 (“[W]e do not require
      heightened fact pleading of specifics, but only enough facts to state a claim to relief that is plausible on its
      face.”)).
28    Id.
29
      Id. (quoting   Twombly, 550 U.S. at 556).
30
         See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.2007);           Roth v. Jennings, 489
      F.3d 499, 509 (2d Cir.2007);     Leonard F. v. Israel Disc. Bank, 199 F.3d 99, 107 (2d Cir.1999).
31
      See Anderson v. Rochester–Genesee Reg'l Transp. Auth., 337 F.3d 201, 205 n. 4 (2d Cir.2003);          Conopco,
      Inc. v. Roll Int'l, 231 F.3d 82, 86–87 & nn. 3 & 4 (2d Cir.2000);        Lejkowitz v. Bank of New York, 676




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    6
       Case
Hobson v.      9:18-cv-00391-LEK-TWD
          Fischer,                               Document
                   Not Reported in F.Supp.2d (2011)               70 Filed 04/23/20 Page 176 of 301


      F.Supp.2d 229, 238–39 & n. 1 (S.D.N.Y.2009) (taking judicial notice of Surrogate's Court and state Supreme
      Court findings and decisions).
32
         Twombly, 550 U.S. at 555.
33
        Id. at 557.
34    See Arias–Mieses v. CSX Transp., Inc., 630 F.Supp.2d 328, 331 (S.D.N.Y.2009).
35
         Hughes v. Rowe, 449 U.S. 5, 9 (1980) (quoting              Haines v. Kerner, 404 U.S. 519, 520 (1972) (per
      curiam)).
36
         McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir.1999) (quoting              Burgos v. Hopkins, 14 F.3d 787, 790
      (2d Cir.1994)).
37
      See     Ortiz v. McBride, 323 F.3d 191, 194 (2d Cir.2003);         Burgos, 14 F.3d at 790.
38
        42 U.S.C. § 1983.
39    Morris–Hayes v. Board of Educ. of Chester Union Free Sch. Dist., 423 F.3d 153, 159 (2d Cir.2005) (citing
         Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985)). Accord           Gonzaga Univ. v. Doe, 536 U.S. 273, 285
      (2002) (“ ‘[O]ne cannot go into court and claim a ‘violation of         § 1983’—for       § 1983 by itself does not
      protect anyone against anything.' ”) (quoting         Chapman v. Houston Welfare Rights Org., 441 U.S. 600,
      617 (1979)).
40
        Wyatt v. Cole, 504 U.S. 158, 161 (1992).
41    See Iqbal, 129 S.Q. at 1948–49.
42
         Bellamy v. Mount Vernon Hosp., No. 07 Civ. 1801, 2009 WL 1835939, at *4 (S.D.N.Y. June 26, 2009).
43
      Thomas v. Coombe, No. 95 Civ. 10342, 1998 WL 391143, at *6 (S.D.N.Y. July 13, 1998). Accord                 Wheat v.
      New York City Dep't of Corr., No. 10 Civ. 5459, 2010 WL 5129065, at *2 (S.D.N.Y. Dec. 15, 2010) (“Because
      vicarious liability is inapplicable to ... [section] 1983 suits, a plaintiff must [prove] that each Government-official
      defendant, through the official's own individual actions, has violated the Constitution.”).
44    Brooks v. Chappius, 450 F.Supp.2d 220, 225 (W.D.N.Y. Sept. 21, 2006) (quoting Richardson v. Goord, 347
      F.3d 431, 435 (2d Cir.2003) (quotation marks omitted)). Accord            Colon v. Coughlin, 58 F.3d 865, 874 (2d
      Cir.1995).
45
      See     Colon, 58 F.3d at 873.
46
        Iqbal, 129 S.Ct. at 1948–49 (citations omitted) (explicitly rejecting the argument that “a supervisor's
      mere knowledge of his subordinate's discriminatory purpose amounts to the supervisor's violating the
      Constitution”).
47
         Spear v. Hugles, No. 08 Civ. 4026, 2009 WL 2176725, at *2 (S.D.N.Y. July 20, 2009).
48
         429 U.S. 97(1976).
49
         Id. at 104 (quoting    Gregg v. Georgia, 428 U.S. 153, 173 (1976)). Accord           Farmer v. Brennan, 511
      U.S. 825, 834 (1994) (“To violate the Cruel and Unusual Punishments Clause, a prison official must have
      a sufficiently culpable state of mind.... In prison-conditions cases that state of mind is one of ‘deliberate
      indifference’ to inmate health or safety ....”) (quotation marks and citations omitted).
50
          Farmer, 511 U.S. at 834.
51    Id. at 833.
52
         Rhodes v. Chapman, 452 U.S. 337, 347 (1981).
53
         Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir.1996) (quotation marks omitted).




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          7
       Case
Hobson v.      9:18-cv-00391-LEK-TWD
          Fischer,                               Document
                   Not Reported in F.Supp.2d (2011)               70 Filed 04/23/20 Page 177 of 301


54
         Farmer, 511 U.S. at 834 (quotation marks and citations omitted).
55
         Id. at 835.
56
         Hathaway, 99 F.3d at 553 (quoting          Farmer, 511 U.S. at 835) (ellipsis and brackets in original).
57
         Farmer, 511 U.S. at 837.
58    Id.
59    Id. at 847.
60
      See      Will v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989) (“[A] suit against a state official in his
      or her official capacity is not a suit against the official but rather a suit against the official's office. As such, it
      is no different from a suit against the State itself.”) (citations omitted).
61
      See      Hafer v. Melo, 502 U.S. 21, 22 (1991).
62    Plaintiff's Memorandum in Opposition to Defendants' Motion to Dismiss (“Opp.Mem.”) at 4. I will consider
      the factual allegations contained in plaintiff's opposition papers to the extent they are consistent with the
      allegations in the Complaint. “In general, a court may not look outside the pleadings when reviewing a 12(b)
      (6) motion to dismiss. However, the mandate to read the papers of pro se litigants generously makes it
      appropriate to consider plaintiff's additional materials, such as his opposition memorandum.” Burgess v.
      Goord, No. 98 Civ.2077, 1999 WL 33458, at *1 n. 1 (S.D.N.Y. Jan. 28, 1999) (quotation marks and citation
      omitted). See also    Cusamano v. Sobek, 604 F.Supp.2d 416, 461 (N.D.N.Y.2009) (“[T]he mandate to read
      the papers of pro se litigants generously makes it appropriate to consider a plaintiff's papers in opposition
      to a defendant's motion to dismiss as effectively amending the allegations of the plaintiff's complaint, to the
      extent that those factual assertions are consistent with the allegations of the plaintiff's complaint.”) (citations
      omitted).
63    Opp. Mem. at 4.
64    See id.
65    Qualified immunity serves as an alternative ground to dismiss Hobson's claims against Fischer who did not
      violate any “clearly established statutory or constitutional rights of which a reasonable person would have
      known.” Alster v. Goord, No. 05 Civ. 10883, 2010 WL 3835081, at *18 (S.D.N.Y. Sept. 10, 2010).
66
         Govan v. Campbell, 289 F.Supp.2d 289, 296–97 (N.D.N.Y., Oct. 29, 2003) (finding that shower stalls with
      rust bubbles, wild birds flying in the cells, and cockroach problems were not conditions rising to the level of
      a constitutional violation).
67
      See     Hathaway, 99 F.3d at 553.
68    Grievance # 47122–09.
69    See Grievance # 46409–09.
70    Opp. Mem. at 3. COPD stands for Chronic Obstructive Pulmonary Disease.
71    See id.
72    Id.
73    See Compl. at 12.
74    Opp. Mem. at 5.
75    See Decision of Superintendent.
76    Id.
77    See IGRC Response to Grievance # 47122–09.
78    Fed.R.Civ.P. 15(a).
79
          Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 796 (2d Cir.1999).
80    Ellis v. Chao, 336 F.3d 114, 127 (2d Cir.2003).




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           8
       Case
Hobson v.      9:18-cv-00391-LEK-TWD
          Fischer,                               Document
                   Not Reported in F.Supp.2d (2011)         70 Filed 04/23/20 Page 178 of 301



End of Document                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     9
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2019)                     Page 179 of 301


                                                                   1). At the same time, plaintiff filed a motion to proceed in
                                                                   forma pauperis (“IFP”). (Dkt. No. 2). On November 18, 2015,
                  2019 WL 7971871
                                                                   Judge Sharpe issued an order in which he granted plaintiff’s
    Only the Westlaw citation is currently available.
                                                                   motion for IFP; dismissed the access-to-courts claims, as well
     United States District Court, N.D. New York.
                                                                   as the ADA and Rehabilitation Act claims against Corision,
     Jose SHOMO, a/k/a Jose J. Shomo, Plaintiff,                   without prejudice; and ordered that a response to plaintiff’s
                         v.                                        ADA and Rehabilitation Act claims against DOCCS be filed
        State of New York DEPARTMENT OF                            by the defendants. (Dkt. No. 9).
         CORRECTIONS AND COMMUNITY
                                                                   After some discovery and various preliminary proceedings,
          SUPERVISION, et al., Defendants.
                                                                   plaintiff filed a motion to serve an amended complaint on
                 9:15-CV-01029 (GLS/ATB)                           March 29, 2018, which defendants opposed. (Dkt. No. 78,
                              |                                    79). On June 18, 2018, this court issued an order granting
                     Signed 10/07/2019                             plaintiff’s motion in part and denying it in part. (Dkt. No.
                                                                   81). Specifically, the motion to amend was granted to the
Attorneys and Law Firms                                            extent that plaintiff was permitted to proceed on the following
                                                                   claims:
JOSE SHOMO, Plaintiff, pro se.
                                                                     (1) First Amendment access-to-courts claims against
MICHAEL G. MCCARTIN, Asst. Attorney General, for                        Superintendents William J. Connolly and Daniel
Defendants.                                                             Martuscello; and

                                                                     (2) ADA and Rehabilitation Act claims for money damages
            REPORT-RECOMMENDATION                                       against DOCCS.

ANDREW T. BAXTER, United States Magistrate Judge                   (Dkt. No. 81 at 25). Now, upon completion of discovery,
                                                                   defendants bring the instant motion for summary judgment
 *1 This matter has been referred to me for Report and             seeking dismissal of the amended complaint. (Dkt. No. 132).
Recommendation by the Honorable Gary L. Sharpe, United
States District Judge. Presently before the court is defendants’
motion for summary judgment pursuant to Fed. R. Civ. P.            II. Relevant Facts and Contentions
56. (Dkt. No. 132). Plaintiff responded in opposition to the       Detailed summaries of plaintiff’s allegations were included
motion, and defendants filed a reply. (Dkt. Nos. 142, 143,         in Judge Sharpe’s November 18, 2015 order and my June 18,
144). Plaintiff then filed a sur-reply. (Dkt. No. 150). For the    2018 order. (Dkt. Nos. 9 at 4-6; 81 at 6-11). This court will
reasons set forth below, this court will recommend granting        provide a brief summary of the facts and contentions relevant
defendants’ motion and dismissing the amended complaint.           to the issues raised in defendants’ pending motion.

                                                                   Plaintiff is currently serving a term of 25 years to life for his
                                                                   2000 felony convictions of murder and criminal possession of
                      BACKGROUND                                   a weapon. (Dkt. No. 132-3 at 7). Plaintiff alleges that prior to,
                                                                   and at the time of, his September 1999 arrest for these crimes,
I. Procedural History
On August 25, 2015, plaintiff commenced this action against        he suffered from a neurological condition 1 causing him to
the State of New York Department of Corrections and                have no use of his right arm and very limited use of his left
Community Supervision (“DOCCS”) and Corision Health                hand and arm. (Dkt. No. 143 at 1). Plaintiff further alleges
Services (“Corision”) by filing a pro se complaint pursuant        that he subsequently lost any remaining use of his left arm. 2
to    42 U.S.C. § 1983 (“ Section 1983”); Title II of the          Thus, plaintiff contends that he has not been able to use either
Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12131         of his upper extremities since 1999. (Id. at 2).
et seq.; and Section 504 of the Rehabilitation Act of 1973
                                                                    *2 Plaintiff claims that since being received into DOCCS
(“Rehabilitation Act”),     29 U.S.C. § 794 et seq. (Dkt. No.      custody in 2001, he has “only been housed in ... one of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2019)                       Page 180 of 301


DOCCS’s Regional Medical Units (RMU), infirmar[ies] or               Plaintiff was transferred out of Coxsackie C.F. to Wende C.F.
other specialized units for persons with disabilities or medical     in 2015. (Dkt. No. 132-8 at 4).
[limitations] who were unable to be program[m]ed.” (Id.).

Based on plaintiff’s allegations, and as relevant to the
                                                                                            DISCUSSION
instant motion, he was confined at Fishkill Correctional
Facility (“Fishkill C.F.”) from May 2012 through December            III. Summary Judgment
2013, and at Coxsackie Correctional Facility (“Coxsackie              *3 Summary judgment is appropriate where there exists no
C.F.”) from December 2013 through 2015. Specifically,                genuine issue of material fact and, based on the undisputed
plaintiff was transferred to Fishkill C.F. on May 29, 2012.          facts, the moving party is entitled to judgment as a matter of
(Dkt. No. 82 at 47). Plaintiff claims that, upon arrival to
                                                                     law. Fed. R. Civ. P. 56; Salahuddin v. Goord, 467 F.3d 263,
Fishkill C.F., he was initially provided assistance with all
                                                                     272–73 (2d Cir. 2006). “Only disputes over [“material”] facts
activities of daily living (“ADL”). (Id.). However, on or
                                                                     that might affect the outcome of the suit under the governing
about July 31, 2012, the nursing staff suddenly refused to
                                                                     law will properly preclude the entry of summary judgment.”
assist plaintiff with accessing his legal papers. (Dkt. No.
132-3 at 17). On August 3, 2012, defendant Connolly issued               Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
a memorandum to plaintiff indicating that, as a result of            It must be apparent that no rational finder of fact could find
plaintiff’s disciplinary issues since arriving to Fishkill C.F., 3   in favor of the non-moving party for a court to grant a motion
the “extra privileges” previously made available to plaintiff        for summary judgment.       Gallo v. Prudential Residential
were effectively rescinded. (Dkt. No. 132-5). This included,         Servs., 22 F.3d 1219, 1224 (2d Cir. 1994).
among other things, the provision of a “scribe” to assist
plaintiff with correspondence and legal work. (Id.). Defendant       The moving party has the burden to show the absence of
Connolly expressed that paper and pen would still be provided        disputed material facts by informing the court of portions
to plaintiff. (Id.). Plaintiff contends that for the remainder of    of pleadings, depositions, and affidavits which support
his custody at Fishkill C.F., he was denied the assistance of
                                                                     the motion.     Celotex Corp. v. Catrett, 477 U.S. 317,
a scribe.
                                                                     323 (1986). If the moving party satisfies its burden, the
                                                                     nonmoving party must move forward with specific facts
Plaintiff was then transferred from Fishkill C.F. to Coxsackie
C.F. on or about December 2, 2013. (Dkt. No. 82 at 36-37).           showing that there is a genuine issue for trial. Salahuddin
Although not clearly set forth by the plaintiff, it appears          v. Goord, 467 F.3d at 273. In that context, the nonmoving
that he continued to be denied the assistance of a scribe            party must do more than “simply show that there is some
upon his initial transfer to Coxsackie C.F. (Dkt. 82 at 47).
                                                                     metaphysical doubt as to the material facts.”      Matsushita
However, on May 15, 2014, Coxsackie C.F. superintendent
                                                                     Electric Industrial Co., Ltd. v. Zenith Radio Corp., 475 U.S.
Daniel Martuscello “approved plaintiff to receive ‘minimum’
                                                                     574, 586 (1986). However, in determining whether there is
assistance from an inmate ‘scribe,’ however the scribe
                                                                     a genuine issue of material fact, a court must resolve all
was ‘[s]trictly [p]rohibited’ from either filing or writing
                                                                     ambiguities, and draw all inferences, against the movant. See
any institutional grievances or writing any form of legal
papers[.]” (Dkt. Nos. 82 at 47; 132-3 at 55-57, 70, 73-74).             United States v. Diebold, Inc., 369 U.S. 654, 655 (1962);
Plaintiff was permitted assistance from a scribe to write               Salahuddin, 467 F.3d at 272.
correspondence to potential legal counsel. (Dkt. No. 132-3
at 74-76). In August 2015, Superintendent Martuscello gave
plaintiff “permission” to file the original complaint in the         IV. Access to Courts
instant case, with the qualification that plaintiff could not
personally name any DOCCS staff, and could only seek                   A. Legal Standards
injunctive relief. (Dkt. No. 82 at 47). Plaintiff alleges that       The United States Constitution guarantees prisoners a
the original complaint was further subject to review by a            “meaningful right of access to the courts.”          Bounds v.
corrections officer, to confirm that DOCCS staff were not            Smith, 430 U.S. 817, 830 (1977). As the Supreme Court
personally named. (Id.).                                             explained in Bounds, this right “requires prison authorities to
                                                                     assist inmates in the preparation and filing of meaningful legal


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2019)                        Page 181 of 301


papers by providing prisoners with adequate law libraries                         must show that the defendant’s
or adequate assistance from persons trained in the law.”                          alleged conduct was deliberate and
   Id. at 828. However, “Bounds did not create an abstract,                       malicious 4 . Fourth, the plaintiff
freestanding right to a law library or legal assistance,”                         must demonstrate that the defendant’s
nor did it “guarantee inmates the wherewithal to transform                        actions resulted in an actual injury to
themselves into litigating engines capable of filing everything                   the plaintiff.
from shareholder derivative actions to slip-and-fall claims.”
   Lewis v. Casey, 518 U.S. 343, 351 (1996). Instead, “the
                                                                     Jean-Laurent v. Lawrence, 2015 WL 1208318, at *4 (internal
Constitution guarantees only the tools that ‘inmates need in
                                                                     citations and quotations omitted). What does remain clear
order to attack their sentences, directly or collaterally, and
                                                                     is that such denial-of-access claims are “ancillary to the
in order to challenge the conditions of their confinement.’
                                                                     underlying claim, without which a plaintiff cannot have
” Collins v. Goord, 438 Supp. 2d 399, 415–16 (S.D.N.Y.
                                                                     suffered injury by being shut out of court.”      Harbury, 536
2006) (quoting      Lewis, 518 U.S. at 355). “Impairment of
                                                                     U.S. at 415; see also Sousa, 702 F.3d at 128 (citation omitted).
any other litigating capacity is simply one of the incidental
(and perfectly constitutional) consequences of conviction and
incarceration.” Id.                                                    B. Application
                                                                     Plaintiff’s surviving First Amendment claims allege that
The courts have recognized two variants of claims for denial         defendants Connolly and Martuscello deprived him of access
of access to courts: first, “forward-looking claims,” where
                                                                     to the courts by denying him a scribe assistant. 5 Defendants
“systemic official action frustrates a plaintiff or plaintiff
                                                                     present a number of legal arguments supporting their position
class in preparing and filing suits at the present time,”
                                                                     that plaintiff’s access-to-courts claims must fail, including
and second, “backward-looking access claims,” which cover
                                                                     qualified immunity, collateral estoppel, and a lack of actual
“specific cases that cannot now be tried (or tried with all
                                                                     injury to the plaintiff. (Defendants’ Brief (“Def. Br.”) at 3-18).
material evidence)” due to the actions of state officials. Jean-
                                                                     This court will analyze the First Amendment claim as against
Laurent v. Lawrence, No. 12-CV-1502, 2015 WL 1208318,
                                                                     each defendant.
at *3 (S.D.N.Y. Mar. 17, 2015) (citing             Christopher v.
Harbury, 536 U.S. 403, 413–14 & n. 11 (2002)). “The
Second Circuit has emphasized, however, that the viability of
                                                                                      1. Superintendent Connolly
[backward-looking] claims is far from clear, pointing out that
the [Supreme Court’s] Harbury decision was careful not to            Defendant Connolly was the Superintendent of Fishkill C.F.
endorse their validity.” Id. (quoting McNaughton v. de Blasio,       for the entirety of plaintiff’s incarceration therein, from
No. 14 Civ. 221, 2015 WL 468890, at *12 (S.D.N.Y. Feb.               May 2012 until December 2013. (Dkt. No. 132-18 at 1).
4, 2015)) (other citations omitted). Although the availability       In a sworn declaration submitted in support of defendants’
of a backward-looking access claim remains uncertain in this         motion, defendant Connolly concedes that, upon initial entry
Circuit (see Sousa v. Marquez, 702 F.3d 124, 128 (2d Cir.            into Fishkill C.F., plaintiff was permitted the use of an
2012) (“The viability of backward-looking right-of-access            inmate scribe to “assist [plaintiff] with writing, including
claims is far from clear in this Circuit ...”)), the existing case   legal matters to the court.” (Id.). Defendant Connolly also
law suggests four elements:                                          concedes that, on August 3, 2012, plaintiff’s license to use
                                                                     the assistance of an inmate scribe was rescinded. (Id. at 2).
                                                                     Defendants do not dispute that plaintiff was denied assistance
              *4 First, the plaintiff must identify                  from a scribe for the remainder of his confinement at Fishkill
             a nonfrivolous, arguable underlying                     C.F. Nevertheless, defendant Connolly maintains that he is
             claim. Second, the plaintiff must                       immune from liability for any alleged denial of access to
             establish that the defendant took                       the courts claimed by plaintiff because, among other reasons,
             or was responsible for actions that                     he relied on the medical opinions of plaintiff’s treatment
             hindered a plaintiff’s efforts to pursue                providers, who determined that plaintiff had no medical need
             a legal claim. Third, the plaintiff                     for the assistance of a scribe for writing.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2019)                     Page 182 of 301


                                                                   John T. Hammer, M.D. and Joseph Avanzato, M.D. (Dkt.
 *5 It is well settled that “supervisors without medical           Nos. 132-20 at 1; 132-22 at 1). According to Dr. Hammer’s
training are entitled to rely on the medical expertise of          sworn declaration, plaintiff was placed in the long term
their subordinates.” Dumont v. Corr. Corp. of Am., No.             care unit shortly after his arrival, “in order to evaluate
2:14-CV-209, 2016 WL 8193639, at *8 (D. Vt. Nov. 21,               plaintiff for general population within the correctional facility
                                                                   because [plaintiff] alleged he was unable to use his arms and
2016) (citing     Cuoco v. Moritsugu, 222 F.3d 99, 111 (2d
                                                                   legs.” (Dkt. No. 132-22 at 2). By plaintiff’s own admission,
Cir. 2000)); see also       Joyner v. Greiner, 195 F. Supp.        he was provided assistance with all activities of daily living
2d 500, 506 (S.D.N.Y. 2002) (“[A] prison administrator is          at this time. However, in July 2012, plaintiff’s treatment team
permitted to rely upon and be guided by the opinions of            came to the conclusion that “there was nothing neurologically
medical personnel concerning the proper course of treatment        wrong with [plaintiff] that ... prevented him from using his
administered to prisoners ...”). Although this premise is often    arms and hands.” (Dkt. Nos. 132-20 at 2; 132-22 at 2).
cited in the context of prisoner deliberate indifference claims    This opinion was set forth in significant detail in a six page
regarding medical care, the courts have recognized that such       progress note prepared by Dr. Avanzato on July 12, 2012.
protections apply to supervisors who rely on the medical           (Dkt. No. 132-21 at 1-6). Dr. Avanzato included detailed
judgment of prison medical staff, for purposes of making day-      support for his conclusion regarding plaintiff’s medical
to-day determinations regarding an inmate’s confinement. See       condition, including an analysis of plaintiff’s prior medical
Williams v. Bailey, No. 9:09-CV-0643 (DNH/DEP), 2010               records, review of previous radiology and diagnostic testing,
WL 3881024, at *8 (N.D.N.Y. Sept. 3, 2010) (“The fact that         and anecdotal reports of plaintiff’s voluntary limb movement.
[defendants] relied upon a medical clearance form signed           (Dkt. No. 132-21 at 1-6). Dr. Hammer concurred with Dr.
by a prison doctor [in clearing plaintiff for work in the          Avanzato’s medical opinion, based on his own review of
mess hall], without more, negates a finding [of liability].”),     plaintiff’s history as well as personal examinations. (Dkt. No.
Report and Recommendation Adopted, 2010 WL 3843723                 132-22 at 2). Dr. Avanzato’s medical conclusion was further
(N.D.N.Y. Sept. 28, 2010); Cooke v. Stern, No. 9:07-CV-1292        endorsed by the subsequent medical opinion of neurologist
(GLS/ATB), 2010 WL 3418393, at *7 (N.D.N.Y. Aug. 2,                Kishore N. Ranade, M.D., a consulting physician for DOCCS.
2010) (finding no liability for “members of the Program            Dr. Ranade examined plaintiff in 2012, concluding that
Committee” who assigned plaintiff to work in the mess              plaintiff was not a quadriplegic, and did not suffer from any
hall because “they relied upon the judgment of the prison          disease that would prevent him from moving his extremities.
medical staff, which specifically cleared plaintiff for that job   (Dkt. No. 132-23 at 3). Based on Dr. Avanzato’s conclusion,
placement.”).                                                      defendant Connolly discontinued the provision of a scribe
                                                                   to plaintiff, citing it as a “privilege” which plaintiff’s
The issue of plaintiff’s physical condition and alleged            disciplinary record no longer justified. (Dkt. No. 132-18 at
paraplegia have been raised and argued in several of               2-3).
plaintiff’s prior court actions. At a minimum, plaintiff’s
prior lawsuits and the decisions flowing therefrom cast             *6 This court recommends dismissing the First Amendment
considerable doubt on the severity of plaintiff’s alleged          access-to-courts claim against defendant Connolly. As a
limitations. See Shomo v. New York Dept. of Correctional           lay prison administrator, he was entitled to rely on the
Services, No. 9:04-CV-0910(LEK/GHL), 2007 WL 2580509               judgment of the prison medical staff, which specifically
(N.D.N.Y. Sept. 4, 2007); Shomo v. City of New York, No.           opined that plaintiff had no limitations for using his upper
03 Civ. 10213, 2012 WL 13128742 (S.D.N.Y. Aug. 23,                 extremities. Cooke, 2010 WL 3418393, at *7; Williams v.
2012). Nevertheless, for the purposes of analyzing plaintiff’s     Bailey, 2010 WL 3881024, at *8. As the superintendent
claim against defendant Connolly, it is sufficient to note that,   of Fishkill C.F., defendant Connolly was otherwise entitled
at the time of plaintiff’s transfer to Fishkill C.F. in 2012,      to impose disciplinary policies that potentially affected
his medical history contained conflicting reports of whether
                                                                   plaintiff’s access to the courts. 6 Nevertheless, the evidence
plaintiff suffered from paralysis of the upper extremities, and
                                                                   reflects that plaintiff was provided with an alternative
if he required assistance with activities of daily living.
                                                                   means to prepare his legal memoranda, and there is no
                                                                   allegation that plaintiff’s access to the courts was otherwise
When plaintiff arrived to Fishkill C.F. in 2012, he was placed
                                                                   hindered by defendant Connolly throughout the remainder
under the care of various DOCCS physicians, including
                                                                   of plaintiff’s incarceration at Fishkill C.F. 7 See Desmarat


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2019)                       Page 183 of 301


v. Artus, 2011 WL 1564605, at *5 (“While states must                including what claims he allowed plaintiff to file and against
provide, at state expense, certain materials, such as paper         whom he was allowed to file them. (Dkt. No. 82 at 47-48).
and pen to draft legal documents[,] with notarial services          Accordingly, Judge Hellerstein’s previous determination that
to authenticate them, and with stamps to mail them[,]               plaintiff was not paralyzed would not protect defendant
economic factors may nevertheless be considered when                Martuscello from the totality of the allegations against him.
choosing the methods used to provide meaningful access.
A state need not provide the best manner of access, nor is          The court therefore proceeds with its analysis of the access-
it obligated to equalize the financial resources of each of         to-courts claim asserted against defendant Martuscello. To be
its inmates ... So long as the State’s procedure’s [sic] meet       sure, plaintiff’s First Amendment cause of action is wholly
constitutional minima, the courts should not second-guess           premised on backward-looking claims. Thus, plaintiff must
them.”) (internal quotations and citations omitted), Report         allege facts to plausibly suggest a nonfrivolous, arguable
and Recommendation Adopted, 2011 WL 1557914 (N.D.N.Y.               underlying claim that has been frustrated by defendant
Apr. 25, 2011).                                                     Martuscello’s actions, and a continued inability to obtain the
                                                                    relief sought by the underlying claim. See Johnson v. McKay,
                                                                    No. 9:14-CV-00803 (BKS/TWD), 2016 WL 4047852, at
                                                                    *4 (N.D.N.Y. June 9, 2016), Report and Recommendation
                  2. Defendant Martuscello
                                                                    Adopted, 2016 WL 4033199 (N.D.N.Y. July 27, 2016).
Plaintiff argues that he was still denied the assistance of a       Plaintiff has presented, in some detail, four previously
scribe upon his initial transfer to Coxsackie C.F. in December      pending causes of action allegedly dismissed because he was
2013, and for the following several months. Defendants              denied access to the courts, and four other causes of action
argue that, without further analysis, defendant Martuscello is      that plaintiff “wanted to bring but was prohibited because
nevertheless subject to qualified immunity with respect to this     of defendants[’] denial of assistance.” (Dkt. No. 82 at 24).
claim.                                                              Immediately, the court can dispose of three of the underlying
                                                                    claims, as plaintiff does not allege that defendant Martuscello
In August 2012, Judge Alvin K. Hellerstein of the Southern          was personally involved in the purported obstruction of these
District of New York issued a decision dismissing a prior           lawsuits. 8 The court addresses the remaining underlying
lawsuit commenced by plaintiff, for allegations regarding           causes of action in turn.
the conditions of his confinement at a separate correctional
facility. Shomo v. City of New York, No. 03 Civ. 10213,
2012 WL 13128742 (S.D.N.Y. Aug. 23, 2012). There, Judge
                                                                            a. Plaintiff’s Federal Habeas Corpus Claim
Hellerstein made a specific finding that plaintiff had not
demonstrated a serious medical need to satisfy his Eighth            *8 As previously discussed, plaintiff is currently
Amendment claims, particularly that “[t]he evidence, which          incarcerated pursuant to his various felony convictions. In
is overwhelming ... gives no medical support for [plaintiff’s]      his complaint, plaintiff describes in great detail the facts
purported paralysis.” Id. at *4. Defendants argue that Judge        surrounding his underlying arrest, trial and conviction. (Dkt.
Hellerstein’s findings are controlling in the instant matter, and   No. 82 at 3-18). Included is the fact that, in April 2009,
that defendant Martuscello is entitled to qualified immunity        plaintiff became aware of a legal defect in the expert
because federal law did not prohibit the defendants from            testimony elicited by the FBI, on behalf of the prosecutor,
denying the plaintiff a scribe during the time plaintiff was        at his criminal trial. (Dkt. No. 82-1). Plaintiff maintains
incarcerated at Coxsackie C.F. (Def.’s Br. at 9-11).                that this defect, among others, was a basis on which he
                                                                    could have brought a successive petition for habeas corpus in
 *7 The court is not persuaded that summary judgment                federal court. (Id. at 11-12). Nevertheless, plaintiff asserts that
for defendant Martuscello is appropriate based on qualified         “because the Fishkill defendants ‘refused’ to allow anyone to
immunity, particularly due to the nature of plaintiff’s             even assist plaintiff in filling out legal papers, he was unable
allegations against defendant Martuscello. Unlike the claim         to fill out the application [for a successive petition] and return
against defendant Connolly, plaintiff’s access-to-courts            it [within] the 45 day time period.” (Dkt. No. 82 at 49).
allegations against defendant Martuscello are not limited
to the scribe issue. Plaintiff also contends that defendant         Notwithstanding the foregoing, plaintiff does not assert a
Martuscello personally censored plaintiff’s legal filings,          viable access-to-courts claim premised on his habeas petition.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2019)                    Page 184 of 301


Plaintiff fails to provide the dates on which he was provided     as to “render [ ] hollow his right to seek redress ... thereby
the successive habeas corpus application or the date that         completely foreclos[ing] a judicial remedy.” Blake v. Dowe,
the 45 day deadline expired, however he explicitly alleges        36 F. Supp. 3d 271 (D. Conn. 2014) (internal quotations
that the “Fishkill defendants[’]” actions prevented him from      omitted) (quoting Sousa, 702 F.3d at 128). Importantly,
meeting the 45 day deadline. (Id.). As discussed, defendant       when the access claim “looks backwards ... the complaint
Martuscello was the superintendent of Coxsackie C.F., and         must identify a remedy that may be awarded as recompense
had no personal involvement in plaintiff’s access to the          but not otherwise available in some suit that may yet be
courts while incarcerated at Fishkill C.F. Therefore, defendant
                                                                  brought.”     Holmes v. Grant, 2006 WL 851753, at *12
Martuscello cannot be held liable for the obstruction of this
claim.                                                            (emphasis added) (citing Christopher v. Harbury, 536 U.S.
                                                                  at 414-15); see also Olivia v. Town of Greece, NY, 71 F. Supp.
Furthermore, plaintiff’s access claim relative to his habeas      3d 368, 375 (W.D.N.Y. 2014) (“In other words, the critical
petition cannot survive summary judgment because a                issue here is whether or not the plaintiffs were ‘completely
searching review of the federal docket indicates plaintiff has,   foreclosed’ from seeking a judicial remedy.”).
in fact, since moved for leave to file a successive habeas
corpus petition. See Shomo v. Zon, No. 1:05-CV-10337              The courts have suggested that the doctrine of equitable
(S.D.N.Y.) (Dkt. No. 25); Shomo v. Heath, No. 1:12-               tolling presents such an alternative available means for a
CV-01974 (S.D.N.Y.) (Dkt. No. 7). Moreover, the Southern          plaintiff to pursue his “lost” claims, at least in the context of
District denied plaintiff’s motion, finding that plaintiff did    habeas corpus relief. See     Hizbullahankhamon v. Walker,
not make a prima facie showing that the requirements of           255 F.3d 65, 75 (2d. Cir. 2001) (“were we to determine, in
    28 U.S.C. § 2244(b) were satisfied. Id. Having already        an appropriate case, that the discretionary deprivation of a
filed his successive petition and it being determined on the      prisoner’s access to his own legal materials and law library
merits, plaintiff cannot now assert that he was foreclosed from   materials prevented a prisoner from petitioning for a writ
                                                                  of habeas corpus in federal court, we would be obliged
seeking judicial relief in the underlying habeas proceeding. 9
                                                                  to consider granting a request for equitable tolling ...”);
                                                                  Trombley v. Bosco, No. 9:14-CV-01118 (JKS), 2016 WL
                                                                  6238576, at *4-5 (N.D.N.Y. Oct. 25, 2016) (finding petitioner
      b. Plaintiff’s “Lost” Litigation Opportunities              established an extraordinary circumstance warranting tolling
                                                                  of the one-year limitation period where the facility in
The four remaining claims upon which plaintiff premises
                                                                  which he was civilly confined had “no law library and
his access-to-courts action against defendant Martuscello are
                                                                  that [residents were] not allowed access to computerized
construed as potential       § 1983 claims for constitutional
                                                                  legal research”);    Holmes v. Grant, 2006 WL 851753, at
violations imposed during plaintiff’s incarceration at the
                                                                  *13(“[A]lthough plaintiff claims he is forever barred from
various DOCCS facilities. Specifically, plaintiff alleges
                                                                  pursuing his habeas petition, an alternative course of action
that he “wanted” to, but was prevented from, bringing a
                                                                  with respect to this [access-to-courts] claim is to file his
claim against (1) Clinton Correctional Facility personnel for
                                                                  habeas petition and request equitable tolling in light of
constitutional violations occurring between 2008 and January
                                                                  defendants’ alleged destruction of his legal materials.”). This
2010 (the “Clinton C.F. claim”); (2) Attica Correctional
                                                                  court has not been presented with any reason why the same
Facility personnel for constitutional violations occurring
                                                                  theory should not apply to plaintiff’s “foregone” claims here,
between April 2010 and December 2011 (the “Attica C.F.
                                                                  claiming unconstitutional conditions of confinement. See e.g.
claim”); (3) Sing-Sing C.F. personnel for constitutional
violations occurring between December 2011 and May 2012              Borges v. Administrator For Strong Memorial Hosp., No.
(the “Sing-Sing C.F. claim”); and (4) Fishkill C.F. personnel     99-CV-6351, 2002 WL 31194558, at *7-8 (W.D.N.Y. Sept.
for constitutional violations occurring between May 2012 and      30, 2002) (applying doctrine of equitable tolling to inmate
December 2013 (the “Fishkill C.F. claim”).                        plaintiff’s deliberate indifference to medical needs claim).
                                                                  This is especially compelling, considering that plaintiff
 *9 In premising his access-to-court claim on the                 has, since the inception of the instant access-to-courts suit,
aforementioned “lost” causes of action, plaintiff necessarily     commenced a separate lawsuit in the Southern District of
represents that defendant Martuscello’s conduct was so severe     New York for the very same causes of action alleged in



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2019)                       Page 185 of 301


the underlying Sing-Sing C.F. claim, raising the doctrine of
equitable estoppel. See Shomo v. State of New York, et al.,          V. ADA/Rehabilitation Act
No. 18-CV-8523 (S.D.N.Y.) (Dkt. No. 1). It is, therefore,
                                                                        A. Legal Standards
difficult to accept plaintiff’s argument that he is “completely
                                                                     Title II of the ADA provides that “no qualified individual
foreclosed” from seeking a judicial remedy in these matters.
                                                                     with a disability shall, by reason of such disability, be
                                                                     excluded from participation in or be denied the benefits of
Plaintiff’s underlying claims prove otherwise fatal to his
                                                                     the services, programs, or activities of a public entity, or
access-to-courts action against defendant Martuscello. For
example, according to the amended complaint, the statute             be subjected to discrimination by any such entity.”          42
of limitations for plaintiff’s Clinton C.F. claim would have         U.S.C. § 12132. “To assure that those requirements are met,
run no later than January 2013. (Dkt. No. 82 at 24-25).              ‘reasonable accommodation’ may have to be provided to
Plaintiff does not allege he was denied access to the courts         the qualified individual.” Harris v. Mills, 572 F.3d 66, 73
by defendant Martuscello until his transfer to Coxsackie             (2d Cir. 2009) (citations omitted). Similarly, section 504 of
C.F. in December 2013, and as such there could have                  the Rehabilitation Act declares, in relevant part, that “[n]o
been no personal involvement by defendant Martuscello                otherwise qualified individual with a disability in the United
in obstructing his ability to file a complaint regarding the         States ... shall, solely by reason of his or her disability, be
Clinton C.F. claim.                                                  excluded from the participation in, be denied the benefits
                                                                     of, or be subject to discrimination under any program or
 *10 Furthermore, “delays in communicating with the courts           activity receiving Federal financial assistance.”     29 U.S.C.
or delays in the ability to work on a legal action do not rise to    § 794(a).
the level of a constitutional violation.” Murphy v. Feliciano,
No. 3:17-CV-269, 2017 WL 3698490, at *4 (D. Conn. Aug.               Title II of the ADA and section 504 are applicable to inmates
25, 2017) (quoting    Cathedral Church of The Intercessor            in state prisons.    Allah v. Goord, 405 F. Supp. 2d 265, 274
v. Incoporated Village of Malverne, 353 F. Supp. 2d 375,             (S.D.N.Y. 2005). In order to state a claim under the ADA,
388 (E.D.N.Y. 2005) (other citations omitted)); see also Tanzi       the inmate must establish that: “(1) he or she is a ‘qualified
v. Town of Marlborough, 13 Civ. 113 (GTS/RFT),               2014    individual with a disability’; (2) he or she is being excluded
WL 2815777, *5 (N.D.N.Y. Jun. 23, 2014) (“Conduct that               from participation in, or being denied the benefits of some
merely delays a plaintiff’s ability to work on a pending cause       service, program, or activity by reason of his or her disability;
of action or communicate with the courts does not amount             and (3) the entity [that] provides the service, program, or
to a violation of the right to access”); Jermosen v. Coughlin,       activity is a public entity.” Id. (citations omitted).
877 F. Supp. 864, 871 (S.D.N.Y. 1995) (“A delay in being
able to work on one’s legal action or communicate with the           The standards for an inmate’s claim under section 504
courts does not rise to the level of a constitutional violation”).   are generally the same as an ADA claim. See Id. at
The statute of limitations for the Fishkill C.F. claim would         113 n.2 (the most significant distinction between the two
not have expired until December 2016, and plaintiff alleges          statutes is that Title II of the ADA applies to all state and
that he began receiving assistance with writing legal papers         municipal governments, while section 504 applies only to
as early as August 2015. (Dkt. No. 82 at 23). Moreover, he           those government agencies or departments that accept federal
was transferred out of Coxsackie C.F. and into Wende C.F. by         funds, and only those periods during which the funds are
December 2015. To the extent that defendant Martuscello’s            accepted); Harris v. Mills, 572 F.3d at 73.
alleged conduct amounted to a mere delay in plaintiff’s ability
to commence the Fishkill C.F. action, plaintiff has failed to
                                                                       B. Application
allege actual injury for purposes of his denial of access to
                                                                     Plaintiff maintains an ADA and Rehabilitation Act
courts claim.
                                                                     (collectively “Acts”) claim against DOCCS 10 for the “denial
Based on the aforementioned, this court recommends granting          of ADA accommodations.” (Dkt. No. 47-48). Defendant
summary judgment and dismissing the access-to-courts claim           raises the following challenges to plaintiff’s claim: First,
against defendant Martuscello.                                       defendants contend that the doctrine of collateral estoppel
                                                                     bars plaintiff from litigating the issue of whether he has a
                                                                     qualifying disability under the Acts. Second, defendants argue


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                7
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2019)                         Page 186 of 301


that, notwithstanding the application of collateral estoppel,         Moreover, “a person alleging a disability protected by the
plaintiff cannot meet his burden to show he is a “disabled            ADA has a burden of establishing with medical evidence
individual” within the meaning of the Acts.                           the existence of the alleged disability....” Fagan v. United
                                                                      International Insurance Co., 128 F. Supp. 2d 182, 186 n.2
 *11 “Under collateral estoppel, once an issue is actually and        (S.D.N.Y. 2001). Summary judgment is appropriate when a
necessarily determined by a court of competent jurisdiction,
                                                                      plaintiff fails to produce such evidence. See Sussle v. Sirina
that determination is conclusive in subsequent suits based
                                                                      Protection Systems Corp., 269 F. Supp. 2d 285, 301 (S.D.N.Y.
on a different cause of action involving a party to the prior
                                                                      2003) (“District courts in the Second Circuit have repeatedly
litigation.” LB on behalf of PB v. Hines, No. 15-CV-5238,
                                                                      held that a plaintiff’s personal testimony which describes
2018 WL 1773138, at *3 (S.D.N.Y. Apr. 10, 2018) (quoting
                                                                      the alleged limits that affect a major life activity, ‘without
    Montana v. United States, 440 U.S. 147, 153 (1979)).              supporting medical testimony, simply is not sufficient to
“Collateral estoppel, like the related doctrine of res judicata,      establish [a] prima facie case under the ADA.’ ”).
has the dual purpose of protecting litigants from the burden of
relitigating an identical issue with the same party or his privy      Here, plaintiff cannot satisfy his burden to show that he
and of promoting judicial economy by preventing needless              is a “disabled individual” within the meaning of the Acts.
                                                                      As previously discussed, the medical evidence proferred by
litigation.” Id. (citing  Parklane Hosiery Co., Inc. v. Shore,
                                                                      defendants in the form of Dr. Avanzato, Dr. Hammer, and
439 U.S. 322, 326 (1979)). Four elements must be met for
                                                                      Dr. Ranade’s sworn affidavits overwhelmingly contradicts
collateral estoppel to apply: “(1) the identical issue was raised
                                                                      plaintiff’s allegations of paralysis. These medical affidavits
in a previous proceeding; (2) the issue was ‘actually litigated
                                                                      are consistent with Dr. Avanzato’s lengthy analysis of
and decided’ in the previous proceeding; (3) the party had
                                                                      plaintiff’s medical condition, prepared contemporaneously
a ‘full and fair opportunity’ to litigate the issue; and (4) the
                                                                      with the time period in dispute. Plaintiff, in an attempt to argue
resolution of the issue was ‘necessary to support a valid and
                                                                      that a question of fact remains with respect to his disability
final judgment on the merits.’ ”        Boguslavsky v. Kaplan,        status, relies on the May 2012 Mount Vernon Hospital records
159 F.3d 715, 720 (2d Cir. 1998) (quoting       Interoceanica         “where he was diagnosed as a quadriplegic.” (Dkt. No.
Corp. v. Sound Pilots, Inc., 107 F.3d 86, 91 (2d Cir. 1997)).         150 at 5). These records consist of a physician progress
                                                                      note and physical therapy evaluation prepared when plaintiff
Defendants correctly point out that the precise issue of              was transported to Mount Vernon Hospital to treat for
whether plaintiff qualifies as a “disabled individual” under          his reported hunger strike while at Sing-Sing C.F. (Dkt.
the Acts was previously litigated and decided on the merits           Nos. 82-1 at 207-209; 142-1 at 11-15). Although the term
by Judge Hellerstein, as set forth in his August 23, 2012             “quadriparesis” appears in the history section of plaintiff’s
order, dismissing plaintiff’s prior Southern District of New          records, the physician’s progress note merely concludes with
York ADA claim. See Shomo v. The City of New York, 2012               an assessment of “Quadriparesis by history.” (Dkt. No. 142-1
WL 13128742 at *7 (“The medical evidence indicates, for               at 15) (emphasis added). Plaintiff’s subjective complaints and
the reasons stated in Section V(A) above, that Shomo is               reports of paralysis do not rise to the level of a disability under
not a “disabled individual” within the meaning of the [ADA            the Acts, and plaintiff cannot satisfy his burden in this regard.
and RA].”). Because the Southern District concluded that
plaintiff did not suffer from a disability for the purposes of the     *12 Plaintiff argues that, notwithstanding a lack of
Acts, that determination precludes plaintiff from mounting            medical evidence supporting the his alleged paralysis, he is
the same challenge in this court. See Cole v. N.Y. State Dep't of     nevertheless entitled to the protections of the Acts because
Corr. & Comm. Supervision, No. 9:14-CV-0539(BKS/DEP),                 he was “regarded as having such an impairment” by DOCCS
2016 WL 5394752, at *31 (N.D.N.Y. Aug. 25, 2016) (finding             personnel during the period in question. Admittedly, the
Southern District Court’s conclusion that plaintiff did not           ADA Amendment Act of 2008 11 alternatively defines a
suffer from a hearing disability for purposes of the ADA              “disability” as “being regarded as having such an impairment
barred plaintiff from litigating the issue of his disability in the   [that substantially limits one or more major life activities.]” 42
pending action); see also Moran v. N.Y. Dep't of Health, 111          U.S.C. § 12102(1). However, the ADAAA now makes clear
F.3d 123 (2d Cir. 1997).                                              that no failure to accommodate claim can be made, as a matter
                                                                      of law, for an individual who was “regarded as” disabled,
                                                                      rather than who was actually disabled. “In other words, the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   8
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2019)                    Page 187 of 301


“regarded as” theory of disability is no longer actionable in    already been considered by this court, and denied in my
                                                                 January 30, 2019 text order. (Dkt. No. 129). Plaintiff presents
the context of a failure to accommodate claim.”      Graham
                                                                 no new basis for his discovery sanctions request, therefore the
v. Three Village Central School Dist., 2013 WL 5445736, at
                                                                 court will rely on its prior denial of such relief.
*11 (citing 42 U.S.C. § 12201(h) (“A covered entity under
subchapter I, a public entity under subchapter II, and any
                                                                 Second, plaintiff alleges the defendants’ “spoliation” of
person who owns, leases (or leases to), or operates a place of
                                                                 evidence. (Dkt. No. 142-2 at 15-17). Although unclear,
public accommodation under subchapter III, need not provide
                                                                 the court interprets the allegation to be that defendants
a reasonable accommodation or a reasonable modification
                                                                 improperly destroyed certain videos of plaintiff depicting
to policies, practices, or procedures to an individual who
                                                                 images “consistent with plaintiff being a quadriplegic.” (Id.
meets the definition of disability in section 12102(1) of this
                                                                 at 15). Pursuant to Rule 37 of the Federal Rules of Civil
title solely under subparagraph (C) of such section.”)); see
                                                                 Procedure,“[i]f electronically stored information that should
also    Morris v. Town of Islip, No. 12-CV-2984, 2014 WL         have been preserved in the anticipation or conduct of
4700227, at *8 (E.D.N.Y. Sept. 22, 2014) (quoting Powers         litigation is lost because a party failed to take reasonable steps
v. USF Holland, Inc., 667 F.3d 815, 823 n. 7 (7th Cir. 2011)     to preserve it, and it cannot be restored or replaced through
(“[T]he ADAAA clarified that an individual ‘regarded as’         additional discovery,” the Court:
disabled (as opposed to actually disabled) is not entitled
                                                                   (1) upon finding prejudice to another party from loss of the
to a ‘reasonable accommodation.’ ”)). Thus, even assuming
                                                                   information, may order measures no greater than necessary
plaintiff was, for a time, “regarded as” disabled by DOCCS,
                                                                   to cure the prejudice; or
he was not entitled to a reasonable accommodation under the
Acts.                                                              (2) only upon finding that the party acted with the intent
                                                                   to deprive another party of the information’s use in the
                                                                   litigation may;
VI. Sanctions
Plaintiff has requested that the court impose sanctions on the           (A) presume that the lost information was unfavorable
defendants for their asserted failure to respond to discovery            to the party;
demands, as well as spoliation of evidence. Although these
requests 12 should be moot in light of our recommendation                (B) instruct the jury that it may or must presume the
to grant defendants’ summary-judgment motion and dismiss                 information was unfavorable to the party; or
the amended complaint, we also separately recommend that
                                                                         (C) dismiss the action or enter a default judgment.
plaintiff’s motion for sanctions be denied even if the court
were to deny some aspect of defendants’ Rule 56 motion.
                                                                 Fed. R. Civ. P. 37(e). As the language of the revised rule 13
                                                                 makes clear, the Advisory Committee “adopted the principle
 *13 When determining the proper sanction for discovery
                                                                 that severe sanctions are permitted only where the court finds
infractions, we must consider “(a) [the] willfulness or bad
                                                                 an ‘intent to deprive another party of the information’s use in
faith on the part of the noncompliant party; (b) the history,
                                                                 the litigation[.]’ ” CAT3, LLC, 164 F. Supp. 3d at 495(quoting
if any, of noncompliance; (c) the effectiveness of lesser
                                                                 Fed. R. Civ. P. 37(e)(2)).
sanctions; (d) whether the noncompliant party has been
warned about the possibility of sanctions; (e) the client’s
                                                                 At the outset, plaintiff fails to give any detail as to the date,
complicity; and (f) prejudice to the moving party.” Arista       location, or content of the videos for which he seeks spoliation
Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124,138         sanctions. To the extent plaintiff argues that DOCCS should
                                                                 have preserved the video that was allegedly produced for his
(S.D.N.Y. 2009) (citing     DLC Mgmt. Corp. v. Town of
                                                                 December 2012 state hearing on the force-feeding petition,
Hyde Park, 163 F.3d 124, 136 (2d Cir. 1998)). Plaintiff
                                                                 there is no evidence to support an inference that, once the
first complains that the defendants have been ‘evasive’
                                                                 Order to Show Cause was determined, any video evidence
and ‘misleading’ in responding to various demands for
                                                                 of plaintiff should have been preserved because it would be
admissions asserted by the plaintiff. (Dkt. No. 142-2 at
                                                                 requested by plaintiff in a future, unrelated legal proceeding
9-15). However, Plaintiff’s request for sanctions regarding
                                                                 commenced several years later. Moreover, plaintiff has not
defendants’ allegedly insufficient discovery responses has
                                                                 presented any evidence beyond his unsworn, self serving


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2019)                 Page 188 of 301


statements indicating that the defendants destroyed video        Pursuant to      28 U.S.C. § 636(b)(1) and Local Rule
of the plaintiff with the intent to deprive him of its use       72.1(c), the parties have fourteen (14) days within which
in this litigation. Accordingly, and in light of this court’s    to file written objections to the foregoing report. Such
recommendation to dismiss the complaint, plaintiff has not       objections shall be filed with the Clerk of the Court.
presented a justification for spoliation sanctions against the   FAILURE TO OBJECT TO THIS REPORT WITHIN
defendants.                                                      FOURTEEN DAYS WILL PRECLUDE APPELLATE
                                                                 REVIEW.         Roldan v. Racette, 984 F.2d 85, 89 (2d Cir.
 *14 WHEREFORE, based on the findings above, it is               1993) (citing    Small v. Sec. of Health & Human Servs., 892
RECOMMENDED, that defendants’ motion for summary
                                                                 F.2d 15 (2d Cir. 1989));     28 U.S.C. § 636(b)(1); Fed. R.
judgment (Dkt. No. 132) be GRANTED, and it is further
                                                                 Civ. P. 6(a), 6(e), 72.
RECOMMENDED, that plaintiff’s motion for sanctions be
DENIED.                                                          All Citations

                                                                 Slip Copy, 2019 WL 7971871




                                                         Footnotes


1      Plaintiff contends that these injuries stem from an October 24, 1994 incident at Riker’s Correctional Facility,
       where he was previously incarcerated for a separate offense. (Dkt. No. 132-3 at 45-50). Allegedly, plaintiff
       was in his cell reaching down for some personal items when he came into contact with exposed wires, causing
       him to become electrocuted and thrown backwards, thereby sustaining the claimed injuries. (Id.).
2      According to plaintiff, the second injury to his left arm occurred as a result of being handcuffed to another
       prisoner on September 7, 1999, while in DOCCS custody. (Dkt. No. 143 at 2) (citing               Shomo v. City of
       N.Y., 579 F. 3d. 176, 183 (2d Cir. 2009)).
3      Submitted with defendants’ motion papers is a copy of plaintiff’s Inmate Disciplinary History, indicating that
       plaintiff was found guilty of three Tier 2 offenses in the little over two months between his transfer to Fishkill
       C.F. and the date of Superintendent Connolly’s memorandum. (Dkt. No. 132-8). The Inmate Disciplinary
       History further reveals that, between February 2003 and August 2018, plaintiff was charged with 70 different
       Tier 2 and Tier 3 offenses, for almost all of which he was found guilty. (Id.).
4      But see Desmarat v. Artus, Civ. No. 08 Civ. 977 (DNH/RFT), 2011 WL 1564605, at *7 (N.D.N.Y. Mar. 25,
       2011) (questioning whether ‘maliciousness’ is a proper element of a backward-looking access to court claim,
       based on Second Circuit jurisprudence).
5      Plaintiff’s complaint also alleges a general claim for denial of access to the law library. (Dkt. No. 82 at 46-47).
       However, the pleadings lack sufficient factual detail surrounding this claim, including the actual harm resulting
       from his lack of law library access or how the defendants were personally involved in such deprivation. See
       Fowler v. Dep't of Corr., No. 3:17-CV-00848, 2017 WL 3401252, at *7 (D. Conn. 2017) (dismissing access-
       to-courts claim for lack of sufficiently detailed description of underlying court case and how it was impeded
       by denial of access to prison law library books). Moreover, plaintiff’s general complaint that the four hours a
       week he was allowed access to the law library violated his constitutional rights is unavailing. Bilal v. New York
       State. Dep't of Corrections, No. 09 Civ. 8433, 2010 WL 2506988, at *13 (S.D.N.Y. June 21, 2010) (citing inter
       alia     Penrod v. Zavras, 94 F.3d 1399, 1403–04 (10th Cir. 1996)) (no constitutional violation where, inter
       alia, prisoner had access to library “several hours every week”); Auguste v. Dep't of Corr., 424 F. Supp. 2d
       363, 369 (D. Conn. 2006) (no constitutional violation where prison permitted plaintiff to visit law library for one
       hour every other day and permitted plaintiff additional library visits sixty-three times during an approximately



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       10
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2019)                Page 189 of 301


      fifteen month period). Accordingly, plaintiff’s access-to-courts claim based on a denial of access to the law
      library is factually and legally deficient, warranting dismissal.
6     The evidence of record reflects that between August 2012 and December 2013, plaintiff spent the majority
      of his confinement at Fishkill C.F. in keeplock, and was subject to other disciplinary consequences, as
      a result of his conduct. (Dkt. No. 132-8). “[A] practice that is reasonably related to legitimate penological
      interests must be upheld, even if it negatively impacts on prisoners’ access to court.” Arce v. Walker, 58 F.
      Supp. 2d 39, 44 (W.D.N.Y. 1999) (citing        Lewis, 518 U.S. at 361). “Legitimate penological interests include
      preserving prison security and maintaining order and discipline.”          Knight v. Keane, 247 F. Supp. 2d 379,
      393 (S.D.N.Y. 2002) (citing         Security and Law Enforcement Employees v. Carey, 737 F.2d 187, 203 (2d
      Cir. 1984)). Courts owe “substantial deference to the professional judgment of prison administrators, who
      bear a significant responsibility for defining the legitimate goals of a corrections system and for determining
      the most appropriate means to accomplish them.”            Mitchell v. N.Y. State Dept. of Correctional Services,
      No. 6:06-CV-6278, 2012 WL 6204205, at *9 (W.D.N.Y. Dec. 12, 2012) (citing         Overton v. Bazzetta, 539
      U.S. 126, 132 (2003)). “The burden, moreover, is not on the State to prove the validity of prison regulations
      but on the prisoner to disprove it.”   Overton v. Bazzetta, 539 U.S. at 132.
7     At one point during his deposition, plaintiff stated that at Fishkill C.F. he “had no personal property available
      to [him], not a pen, no piece of paper, not legal work, not personal mail. I had nothing available to me.” (Dkt.
      No. 132-3 at 38-39). The context of plaintiff’s testimony, however, implies that plaintiff had “nothing available”
      because he was not being “assisted” with these items. (Id.).
8
      Personal involvement is a prerequisite to the assessment of damages in a                   section 1983 case. Purdie
      v. Graham, No. 9:09-CV-951(FJS/ATB), 2010 WL 6428487, at *3 (N.D.N.Y. July 14, 2010), Report
      Recommendation Adopted, 2011 WL 1258525 (N.D.N.Y. Mar. 31, 2011). In 2006, plaintiff commenced a
      lawsuit with respect to alleged constitutional violations that took place at Wende Correctional Facility. (Dkt.
      No. 82 at 23-24). See Shomo v. State of New York, et.al., No. 1:06-CV-00353 (W.D.N.Y.). Plaintiff maintains
      that his ability to prepare certain paperwork in order to serve those defendants was obstructed by defendant
      Connolly’s conduct while plaintiff was incarcerated at Fishkill C.F., resulting in a dismissal of that claim.
      (Dkt. No. 132-3 at 89-90). Because defendant Martuscello lacked any personal involvement in the alleged
      obstruction that occurred at Fishkill C.F., he cannot be held liable for an access action premised on this claim.
      Plaintiff further alleges that, as a result of defendant Connolly’s “denial of assistance with fi[l]ling out [a]
      notice of appeal” of Judge Hellerstein’s previously discussed decision and order, that case was “terminated”
      with “no further action” available to the plaintiff. (Dkt. No. 82 at 21-23). Once again, the lack of defendant
      Martuscello’s personal involvement in the alleged obstruction of this underlying claim precludes a finding of
      liability against him.
      Last, plaintiff alleges that, in 1994 while an inmate at Riker’s Correctional Center, he sustained injuries when
      he came into contact with “loose” electrical wires. (Dkt. No. 82 at 19). Plaintiff filed a Notice of Claim in 1996
      against the city, and litigation ensued. (Id. at 20-21). Apparently, in light of plaintiff’s 2000 conviction, the state
      court “informed plaintiff that the case would be taken off the active calendar, and all that would be need[ed]
      was for plaintiff to file a motion to restore the case to the active calendar.” (Id.). Plaintiff, claiming that he
      spent the interim 12 years seeking counsel to represent him in the personal injury matter, apparently did not
      attempt to file the motion to restore the case to the active calendar until he was at Fishkill C.F., sometime
      after May 29, 2012. (Id.). Once again, plaintiff asserts that he was unable to return the motion to the court
      as a result of the “Fishkill Defendants[’]” failure to provide assistance to plaintiff. (Id. at 21-22). By plaintiff’s
      own account, defendant Martuscello had no personal involvement in the alleged obstruction identified, and
      as such cannot be held liable.
9     It would also appear that plaintiff’s claim is barred by the Supreme Court’s holding in Heck v. Humphrey, as
      the award of damages in plaintiff’s access claim would necessarily imply the invalidity of plaintiff’s underlying



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         11
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2019)               Page 190 of 301


      conviction.     512 U.S. 477, 487 (1994). “In Heck v. Humphrey, [the Supreme Court] held that a state
      prisoner’s claim for damages is not cognizable under 42 U.S.C. § 1983 if ‘a judgment in favor of the plaintiff
      would necessarily imply the invalidity of his conviction or sentence,’ unless the prisoner can demonstrate
      that the conviction or sentence has previously been invalidated.” Adams v. Annucci, No. 17-CV-3794, 2018
      WL 4608216, at *5 (S.D.N.Y. Sept. 25, 2018) (quoting         Edwards v. Balisok, 520 U.S. 641, 643 (1997)).
      Therefore, plaintiff cannot seek monetary relief based on his alleged wrongful conviction, because he has not
      shown that his conviction has been invalidated. See, e.g., Antrobus v. City of New York, No. 11 Civ. 2524,
      2014 WL 1285648, at *3 (S.D.N.Y. Mar. 27, 2014) (citing  Hoard v. Reddy, 175 F.3d 531, 533 (7th Cir.
      1999) (explaining why monetary damages are not available under Heck for an access-to-the-courts claim
      until after a prisoner’s conviction has first been set aside));    Holmes v. Grant, No. 03 Civ. 3426, 2006 WL
      851753, at *12–13 (S.D.N.Y. Mar. 31, 2006) (finding a      section 1983 claim that the defendants caused
      dismissal of prisoner’s habeas petition was barred by Heck).
10    To the extent plaintiff attempts to revive his ADA and Rehabilitation Act claims against any individual
      defendants (Dkt. No. 142-2 at 7; Dkt. No. 150 at 3-4), these claims were previously dismissed in my June
      18, 2018 Decision and Order. (Dkt. No. 81 at 21-23).
11    The ADA Amendment Act of 2008 (“ADAAA”), effective January 1, 2009, altered the analysis for assessing
        ADA disability claims, “substantially broaden[ing] the definition of a disability under the law, in explicit
        response to      Sutton v. United Air Lines, 527 U.S. 471 (1999) and            Toyota Motor Mfg. v. Williams,
        534 U.S. 184 (2002), in which the ADA’s terms defining disability had been strictly defined.” Green v.
        DGG Properties Co., Inc., No. 11–CV–1989, 2013 WL 395484, at *9 (D. Conn. Jan. 31, 2013) (citation and
        internal quotation marks omitted); see also     Kravtsov v. Town of Greenburgh, No. 10–CV–3142, 2012
        WL 2719663, at *10 (S.D.N.Y. July 9, 2012) (“In enacting the ADA, Congress intended to provide broad
        coverage for individuals with disabilities, and in enacting the ADAAA in 2008, rejected Supreme Court
        precedent in     Toyota Motor Mfg. v. Williams, 534 U.S. 184 (2002), as interpreting the term ‘substantially
        limits’ to require a greater degree of limitation than was intended.”) (alteration, citation, and internal
        quotation marks omitted). Thus, “[w]hile the terms of the statute were not changed, the interpretation of
        those terms was modified.” Brtalik v. S. Huntington Union Free Sch. Dist., No. CV–10–0010, 2010 WL
        3958430, at *7 (E.D.N.Y. Oct. 6, 2010). Pursuant to this definition, an asserted “disability” will “be construed
        in favor of broad coverage of individuals under this chapter, to the maximum extent permitted by the terms
        of the chapter.” 42 U.S.C. § 12102(4).
         Graham v. Three Village Central School Dist., No. 11-CV-5182, 2013 WL 5445736, at *11 (E.D.N.Y. Sep.
        30, 2013).
12    Inasmuch as plaintiff is seeking relief that is separate and distinct from the issues raised in defendants’
      pending motion, plaintiff’s various sanctions requests should have properly been asserted by way of cross-
      motion, instead of tacked on to the end of plaintiff’s memorandum of law and sur-reply in opposition. However,
      plaintiff also requests in his opposition papers that the court reopen discovery in order for him to obtain
      additional documentation, in particular various transcripts relative to his December 2012 hearing regarding
      the state’s request for an order to force-feed plaintiff. (Dkt. No. 150 at 1-2). To the extent plaintiff seeks relief
      under Rule 56(f), we further recommend denying the same. Plaintiff admits that these transcripts, at most,
      include the state’s request to withdraw their 2012 state court petition to force-feed plaintiff, and its concession
      that the court stop short of determining plaintiff’s status as a quadriplegic. (Id.). Even assuming the validity of
      plaintiff’s contentions as to the contents of the transcripts, such evidence is not relevant to the instant motion
      and would not affect this court’s recommendation. Hodge v. Perilli, No. 06 Civ. 2480, 2010 WL 291058, at
      *11 (S.D.N.Y. July 12, 2010) (citing      Sage Realty Corp. v. Insurance Co. of North America, 34 F.3d 124,



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       12
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2019)              Page 191 of 301


      128 (2d Cir. 1994))(noting that to obtain Rule 56(f) relief, additional discovery sought must be material to
      opposition of the summary-judgment motion).
13    This rule underwent substantial revision as part of a series of amendments to the Federal Rules that became
      effective on December 1, 2015. See CAT3, LLC v. Black Lineage, Inc., 164 F. Supp. 3d 488, 495 (S.D.N.Y.
      2016). Prior to these amendments, “the Second Circuit permitted [spoliation] sanctions upon a finding that
      the party that had lost or destroyed evidence had acted negligently.” Id. (citing      Residential Funding Corp.
      v. DeGeorge Capital Corp., 306 F.3d 99, 108 (2d Cir. 2002)).


End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       13
        Case
2010 Arizona   9:18-cv-00391-LEK-TWD
             Senate                               Document
                    Bill No. 1198, Arizona Forty-Ninth...,       70 Filed
                                                           2010 Arizona     04/23/20
                                                                        Senate...                  Page 192 of 301



                                 2010 Arizona Senate Bill No. 1198, Arizona Forty-Ninth
                             Legislature - Second Regular Session (FULL TEXT - NETSCAN)

                                                      ARIZONA BILL TEXT

VERSION: Introduced
January 26, 2010
ALLEN S, AGUIRRE, MIRANDA, MCGUIRE, ALVAREZ, MELVIN, PEARCE R, PIERCE S, VERSCHOOR
    Image 1 within document in PDF format.
SUMMARY: AN ACT Amending section 40B-361, Arizona Revised Statutes; relating to utilities.

                                                              TEXT:

REFERENCE TITLE: line extensions; utility infrastructure; charges.

State of ArizonaSenateForty-ninth LegislatureSecond Regular Session2010 SB 1198

Introduced bySenators Allen S, Aguirre, Miranda; Representative McGuire: Senators Alvarez, Melvin, Pearce R, Pierce S,
Verschoor

AN ACT

Amending section 40-361, Arizona Revised Statutes; relating to utilities.

(TEXT OF BILL BEGINS ON NEXT PAGE)

Be it enacted by the Legislature of the State of Arizona:


Section 1. Section 40-361, Arizona Revised Statutes, is amended to read:

40-361. Public service corporations; line extensions; utility infrastructure; charges; applicability; rules; definitions

A. Charges demanded or received by a public service corporation for any commodity or service shall be just and reasonable.
Every unjust or unreasonable charge demanded or received is prohibited and unlawful.

B. Every public service corporation shall furnish and maintain such service, equipment and facilities as will promote the safety,
health, comfort and convenience of its patrons, employees and the public, and as will be in all respects adequate, efficient and
reasonable.

C. All rules and regulations made by a public service corporation affecting or pertaining to its charges or service to the public
shall be just and reasonable.

D. A public service corporation may not charge a customer for the first one thousand feet of a line or service lateral
required to extend electric service from a public service corporation's existing permanent facility to the point of delivery
if the cost of the line or service lateral ten thousand dollars or less. If the cost of the line or service lateral is more than
ten thousand dollars, the public service corporation may conduct a cost analysis, at its own expense, to determine the
cost, including all applicable taxes and fees, and require the customer to pay any cost of the line or service lateral that
is more than ten thousand dollars.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
        Case
2010 Arizona   9:18-cv-00391-LEK-TWD
             Senate                               Document
                    Bill No. 1198, Arizona Forty-Ninth...,       70 Filed
                                                           2010 Arizona     04/23/20
                                                                        Senate...            Page 193 of 301



E. A public service corporation shall offer credits toward the cost of any necessary utility infrastructure in an amount
of at least:

1. Five thousand dollars per lot for residential subdivisions not located in a master plan community development.

2. Four thousand dollars per lot for residential subdivisions located in a master plan community development.

F. Lot credits provided under subsection E shall not exceed the actual cost of the necessary utility infrastructure provided
to the residential subdivision. The public service corporation may require:

1. The applicants for the residential subdivision to sign an extension agreement with the public service corporation. The
extension agreement shall be for a minimum of five years from the activation of the first permanent residential home
connection. A Public service corporation may reduce the amount of the credit required in subsection E if the applicant
for the residential subdivision requests an extension agreement that exceeds five years.

2. That any additional cost in excess of the per lot credit be paid as a nonrefundable contribution to the public service
corporation.

3. A field audit of a residential subdivision twenty-four months after the execution of an extension agreement to determine
the number of permanently connected customers within a development.

4. A refundable advance of any construction costs that exceed the amount credited toward any permanently connected
customers as determined at the time of the field audit.

G. A public service corporation shall offer a credit toward the cost of any necessary utility infrastructure in the amount
of at least one thousand dollars per lot for a master plan community development. The per Lot credit shall not exceed
the actual cost of the necessary utility infrastructure provided to the master plan community development. The public
service corporation may require:

1. The applicants for the master plan community development to sign an extension agreement with the public service
corporation. The extension agreement shall be for a minimum of five years from the activation of the first permanent
residential home connection. A Public service corporation may reduce the amount of the credit required in this subsection
if the applicant for the master plan community development requests an extension agreement that exceeds five years.

2. That any additional cost in excess of the per lot credit be paid as a nonrefundable contribution to the public service
corporation.

H. A public service corporation shall only charge a customer or applicant for the actual costs associated with the
installation of a line or service lateral or for any necessary utility infrastructure provided to a customer or applicant.

I. The public service corporation shall furnish, install and maintain any risers, raceways and termination cabinets
necessary for the installation of the corporation's underground service conductors.

J. Subsections D through H do not apply to any public service corporation that does not charge a fee for a service lateral
extension to a service applicant.

K. For the purposes of this section:




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       2
        Case
2010 Arizona   9:18-cv-00391-LEK-TWD
             Senate                               Document
                    Bill No. 1198, Arizona Forty-Ninth...,       70 Filed
                                                           2010 Arizona     04/23/20
                                                                        Senate...                Page 194 of 301


1. “Master plan community development” means developments that consist of a number of separately subdivided parcels
for residential subdivisions.

2. “Necessary utility infrastructure” means any distribution facilities installed to service a development, including feeder
lines, cables, conduits, duct banks, manholes, switching cabinets and capaciter banks.

3. “Point of delivery” means:

(a) For above ground service point of delivery, where the utilities' service conductors terminate at the customer's
weatherhead or bus riser.

(b) For underground service point of delivery, where the utilities' service conductors terminate in the customer's or
developments' service equipment.

4. “Residential subdivision” means any tract of land that has been divided into four or more contiguous lots with an
average size of one acre or less.

Bz2007 Arizona State Legislature.



End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
        Case
2010 Arizona   9:18-cv-00391-LEK-TWD
             Senate                               Document
                    Bill No. 1198, Arizona Forty-Ninth...,       70 Filed
                                                           2010 Arizona     04/23/20
                                                                        Senate...                  Page 195 of 301



                                 2010 Arizona Senate Bill No. 1198, Arizona Forty-Ninth
                             Legislature - Second Regular Session (FULL TEXT - NETSCAN)

                                                      ARIZONA BILL TEXT

VERSION: Filed
January 25, 2010
ALLEN S, AGUIRRE, MIRANDA, MCGUIRE, ALVAREZ, MELVIN, PEARCE R, PIERCE S, VERSCHOOR
    Image 1 within document in PDF format.
SUMMARY: AN ACT Amending section 40B-361, Arizona Revised Statutes; relating to utilities.

                                                              TEXT:

REFERENCE TITLE: line extensions; utility infrastructure; charges.

State of ArizonaSenateForty-ninth LegislatureSecond Regular Session2010 SB 1198

Introduced bySenators Allen S, Aguirre, Miranda; Representative McGuire: Senators Alvarez, Melvin, Pearce R, Pierce S,
Verschoor

AN ACT

Amending section 40-361, Arizona Revised Statutes; relating to utilities.

(TEXT OF BILL BEGINS ON NEXT PAGE)

Be it enacted by the Legislature of the State of Arizona:


Section 1. Section 40-361, Arizona Revised Statutes, is amended to read:

40-361. Public service corporations; line extensions; utility infrastructure; charges; applicability; rules; definitions

A. Charges demanded or received by a public service corporation for any commodity or service shall be just and reasonable.
Every unjust or unreasonable charge demanded or received is prohibited and unlawful.

B. Every public service corporation shall furnish and maintain such service, equipment and facilities as will promote the safety,
health, comfort and convenience of its patrons, employees and the public, and as will be in all respects adequate, efficient and
reasonable.

C. All rules and regulations made by a public service corporation affecting or pertaining to its charges or service to the public
shall be just and reasonable.

D. A public service corporation may not charge a customer for the first one thousand feet of a line or service lateral
required to extend electric service from a public service corporation's existing permanent facility to the point of delivery
if the cost of the line or service lateral ten thousand dollars or less. If the cost of the line or service lateral is more than
ten thousand dollars, the public service corporation may conduct a cost analysis, at its own expense, to determine the
cost, including all applicable taxes and fees, and require the customer to pay any cost of the line or service lateral that
is more than ten thousand dollars.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
        Case
2010 Arizona   9:18-cv-00391-LEK-TWD
             Senate                               Document
                    Bill No. 1198, Arizona Forty-Ninth...,       70 Filed
                                                           2010 Arizona     04/23/20
                                                                        Senate...            Page 196 of 301



E. A public service corporation shall offer credits toward the cost of any necessary utility infrastructure in an amount
of at least:

1. Five thousand dollars per lot for residential subdivisions not located in a master plan community development.

2. Four thousand dollars per lot for residential subdivisions located in a master plan community development.

F. Lot credits provided under subsection E shall not exceed the actual cost of the necessary utility infrastructure provided
to the residential subdivision. The public service corporation may require:

1. The applicants for the residential subdivision to sign an extension agreement with the public service corporation. The
extension agreement shall be for a minimum of five years from the activation of the first permanent residential home
connection. A Public service corporation may reduce the amount of the credit required in subsection E if the applicant
for the residential subdivision requests an extension agreement that exceeds five years.

2. That any additional cost in excess of the per lot credit be paid as a nonrefundable contribution to the public service
corporation.

3. A field audit of a residential subdivision twenty-four months after the execution of an extension agreement to determine
the number of permanently connected customers within a development.

4. A refundable advance of any construction costs that exceed the amount credited toward any permanently connected
customers as determined at the time of the field audit.

G. A public service corporation shall offer a credit toward the cost of any necessary utility infrastructure in the amount
of at least one thousand dollars per lot for a master plan community development. The per Lot credit shall not exceed
the actual cost of the necessary utility infrastructure provided to the master plan community development. The public
service corporation may require:

1. The applicants for the master plan community development to sign an extension agreement with the public service
corporation. The extension agreement shall be for a minimum of five years from the activation of the first permanent
residential home connection. A Public service corporation may reduce the amount of the credit required in this subsection
if the applicant for the master plan community development requests an extension agreement that exceeds five years.

2. That any additional cost in excess of the per lot credit be paid as a nonrefundable contribution to the public service
corporation.

H. A public service corporation shall only charge a customer or applicant for the actual costs associated with the
installation of a line or service lateral or for any necessary utility infrastructure provided to a customer or applicant.

I. The public service corporation shall furnish, install and maintain any risers, raceways and termination cabinets
necessary for the installation of the corporation's underground service conductors.

J. Subsections D through H do not apply to any public service corporation that does not charge a fee for a service lateral
extension to a service applicant.

K. For the purposes of this section:




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       2
        Case
2010 Arizona   9:18-cv-00391-LEK-TWD
             Senate                               Document
                    Bill No. 1198, Arizona Forty-Ninth...,       70 Filed
                                                           2010 Arizona     04/23/20
                                                                        Senate...                Page 197 of 301


1. “Master plan community development” means developments that consist of a number of separately subdivided parcels
for residential subdivisions.

2. “Necessary utility infrastructure” means any distribution facilities installed to service a development, including feeder
lines, cables, conduits, duct banks, manholes, switching cabinets and capaciter banks.

3. “Point of delivery” means:

(a) For above ground service point of delivery, where the utilities' service conductors terminate at the customer's
weatherhead or bus riser.

(b) For underground service point of delivery, where the utilities' service conductors terminate in the customer's or
developments' service equipment.

4. “Residential subdivision” means any tract of land that has been divided into four or more contiguous lots with an
average size of one acre or less.

Bz2007 Arizona State Legislature.



End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2020)                 Page 198 of 301


                                                                Upon completion of discovery, defendants moved for
                                                                summary judgment, seeking dismissal of the amended
                  2020 WL 486868
                                                                complaint. (Dkt. No. 132.) Shomo filed a response, (Dkt.
    Only the Westlaw citation is currently available.
                                                                No. 142), in which he requested sanctions be imposed
     United States District Court, N.D. New York.
                                                                against defendants, (Dkt. No. 142, Attach. 2). On October 7,
                Jose SHOMO, Plaintiff,                          2019, Magistrate Judge Andrew T. Baxter issued a Report-
                          v.                                    Recommendation (R&R) recommending that this court deny
         State of New York DEPARTMENT OF                        Shomo’s request for sanctions, and grant defendants’ motion
                                                                for summary judgment and dismiss the amended complaint.
         CORRECTIONS AND COMMUNITY
                                                                (Dkt. No. 154.) Pending are Shomo’s objections to the
           SUPERVISION et al., Defendants.
                                                                R&R. 3 (Dkt. No. 158.) For the reasons that follow, the R&R
                 9:15-cv-1029 (GLS/ATB)                         is adopted in its entirety.
                             |
                    Signed 01/30/2020                           Before entering final judgment, this court routinely reviews
                                                                all report and recommendation orders in cases it has
Attorneys and Law Firms                                         referred to a magistrate judge. If a party has objected
                                                                to specific elements of the magistrate judge’s findings
Jose Shomo, Beacon, NY, pro se.
                                                                and recommendations, this court reviews those findings
Michael G. McCartin, Office of Attorney General, Albany,        and recommendations de novo. SeeAlmonte v. N.Y. State
NY, for Defendants.                                             Div. of Parole, No. Civ. 904CV484, 2006 WL 149049,
                                                                at *3-4 (N.D.N.Y. Jan. 18, 2006). In those cases where
                                                                no party has filed an objection, or only vague or general
                                                                objections have been filed, this court reviews the findings and
                   SUMMARY ORDER
                                                                recommendations of the magistrate judge for clear error. See
Gary L. Sharpe, U.S. District Judge                             id.

*1 Plaintiff pro se Jose Shomo commenced this action            *2 While Shomo filed objections to the R&R consisting of
against several defendants, pursuant to 42 U.S.C. §             forty-four pages 4 and ninety-seven paragraphs, most of them
1983; Title II of the Americans with Disabilities Act           are clearly without merit for several reasons: they relate to
(ADA), 1 and Section 504 of the Rehabilitation Act of 1973 2    matters outside the scope of the R&R, 5 they overlook or
(“Rehabilitation Act”). (Compl., Dkt. No. 1). Most of the       misapprehend the reasons supporting the recommendations in
defendants have since been terminated, (Dkt. No. 81 at 26),     the R&R, they rehash arguments previously presented to and
leaving the State of New York Department of Corrections and     rejected by Judge Baxter, and/or they raise new arguments
Community Supervision (DOCCS); William Connolly, then-          not presented to Judge Baxter in the initial briefing. (See
Superintendent of Fishkill Correctional Facility; and Daniel    generally Dkt. No. 158.)
Martuscello, then-Superintendent of Coxsackie Correctional
Facility as the only defendants, (id. at 25-26).                Accordingly, the vast majority of Shomo’s objections invoke
                                                                review only for clear error. SeeWilliams v. Smith, No. 9:11-
In granting in part Shomo’s motion to file an amended           CV-0601, 2015 WL 1179339, at *1 (N.D.N.Y. Mar. 13,
complaint, (Dkt. No. 78), the court permitted the following     2015) (dismissing objections that consisted of “general or
claims to proceed: (1) First Amendment access-to-courts         irrelevant statements”); Almonte, 2006 WL 149049 at *4
claims against Connolly and Martuscello; and (2) ADA            (explaining that resubmitting the same arguments previously
and Rehabilitation Act claims for monetary damages against      made “fails to comply with the specificity requirement”);
DOCCS. (Dkt. No. 81 at 25.) The amended and operative           Smith v. Hulihan, No. 11 CV 2948, 2012 WL 4928904,
complaint was filed shortly thereafter. (Am. Compl., Dkt. No.   at *1 (S.D.N.Y. Oct. 17, 2012) (“[N]ew arguments and
82.)                                                            factual assertions cannot properly be raised for the first
                                                                time in objections to the R & R, and indeed may not
                                                                be deemed objections at all.”). With regard to these
                                                                objections, the court has carefully considered the R&R, and


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2020)                Page 199 of 301


                                                                 *3 ORDERED that the Report-Recommendation (Dkt. No.
finds no clear error in Judge Baxter’s thorough analysis,
                                                                154) is ADOPTED in its entirety; and it is further
which squarely addresses Shomo’s arguments and provides
multiple, appropriate reasons for granting defendants’ motion
                                                                ORDERED that defendants’ motion for summary judgment
for summary judgment. (See generally Dkt. No. 154.)
                                                                (Dkt. No. 132) is GRANTED; and it is further
However, Shomo also made specific objections to essentially
                                                                ORDERED that the Amended Complaint (Dkt. No. 82) is
all of the R&R’s findings, for which the court has conducted
                                                                DISMISSED; and it is further
a de novo review. SeeAlmonte, 2006 WL 149049, at *3-4.
Having carefully considered the R&R in light of Shomo’s
                                                                ORDERED that Shomo’s request for sanctions (Dkt. No.
objections, the court sees no reason to repeat what is said
                                                                142, Attach. 2 at 9, 12-18) is DENIED; and it is further
in the R&R in conducting a de novo review because this
court reaches the same conclusions as those reached by Judge
                                                                ORDERED that the Clerk close this case; and it is further
Baxter. (See generally Dkt. No. 154.) Accordingly, the R&R
is adopted in its entirety.
                                                                ORDERED that the Clerk provide a copy of this Summary
                                                                Order to the parties.
Accordingly, it is hereby

ORDERED that defendants’ letter motion requesting a             IT IS SO ORDERED.
finding that Shomo waived his right to object to the Report-
Recommendation (Dkt. No. 157) is DENIED; and it is further      All Citations

                                                                Slip Copy, 2020 WL 486868




                                                        Footnotes


1      See42 U.S.C. §§ 12101-12213.
2
       See 29 U.S.C. §§ 701-796l.
3      Defendants submitted a letter motion on December 4, 2019 requesting the court to find that Shomo had
       waived his right to object to the R&R, and to enter judgment for defendants. (Dkt. No. 157.) This motion is
       denied. The deadline for Shomo to file objections was set as November 25, 2019. (Dkt. No. 156.) Although
       his objections were not filed on the docket until December 3, 2019, (Dkt. No. 158), they are dated and were
       submitted to prison officials on November 20, 2019, (id. at 43-44), and are therefore timely. SeeSides v.
       Paolano, 782 F. App'x 49, 50 (2d Cir. 2019) (“Under the prison mailbox rule, a pro se prisoner’s [document]
       is deemed filed upon its delivery to prison authorities for transmittal to the district court.” (citations omitted));
          Yancey v. Robertson, No. 9:17-cv-0381, 2019 WL 315048, at *1 (N.D.N.Y. Jan. 24, 2019) (“Under the
       prison mailbox rule, the objection [to the R&R] was timely filed.”) (citing Mannix v. Phillips, 619 F.3d 187,
       196 (2d Cir. 2010)).
4      Objections are limited by the Local Rules to no more than twenty-five pages without prior leave of the court.
       See N.D.N.Y. L.R. 72.1(c). Although Shomo requested an extension of time to file his objections to the R&R,
       (Dkt. No. 155), which was granted, (Dkt. No. 156), he did not request, and was not granted, leave to file
       objections that exceeded the twenty-five page limit. Accordingly, the court would be justified in either rejecting
       the objections altogether or considering only the first twenty-five pages. But given Shomo’s pro se status, the
       court has considered the entire document.
5      For example, Shomo discusses his criminal proceedings and the resulting murder conviction at length, (Dkt.
       No. 158 at 15-20), but those proceedings are not at issue in the R&R, (Dkt. No. 154). Specifically, Shomo’s
       request to reopen the criminal proceedings in state court and require the state court to conduct a discovery


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Shomo v.Case  9:18-cv-00391-LEK-TWD
         Department                         Document
                    of Corrections and Community          70 Slip
                                                 Supervision,  Filed
                                                                  Copy04/23/20
                                                                       (2020)              Page 200 of 301


      hearing, (Dkt. No. 158 at 15-20), is not related in any way to the R&R, is procedurally and substantively
      improper, and is denied. SeeLuevano v. Clinton, No. 5:10-CV-754, 2010 WL 3338704, at *5 (N.D.N.Y. July 1,
      2010) (denying a plaintiff’s request for the federal court to reopen and review his criminal conviction in state
      court because, inter alia, “[n]one of the defendants [in the instant action] owe any duty to plaintiff regarding
      his [state] criminal conviction”), adopted by2010 WL 3338711 (N.D.N.Y. Aug. 20, 2010).


End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         3
Flaherty Case    9:18-cv-00391-LEK-TWD
         v. Filardi,                               Document
                     Not Reported in F.Supp.2d (2007)                70 Filed 04/23/20 Page 201 of 301


                                                                   At the July 24 Conference, I sought to determine what
                                                                   discovery, if any, remained to be done. Although plaintiff
                  2007 WL 2398762
                                                                   made sweeping claims that defendants had denied her
    Only the Westlaw citation is currently available.
                                                                   discovery, she did not identify any specific, relevant
             United States District Court,
                                                                   documents or information that the defendants had withheld.
                   S.D. New York.
                                                                   It became clear at the July 24 Conference that plaintiff
              Marie FLAHERTY, Plaintiff,                           had conducted no discovery at all other than (1) serving
                          v.                                       document requests to which defendants responded in the fall
           Jason FILARDI, et al., Defendants.                      of 2005 and (2) conducting the deposition of Jason Filardi.
                                                                   Indeed, plaintiff specifically admitted that she had served no
                No. 03 Civ. 2167(LTS)(HBP).                        discovery requests in the seven-month period preceding the
                              |                                    July 24 conference (Transcript of Conference held on July
                       Aug. 15, 2007.                              24, 2006 (“7-24-06 Tr.”) at 8). In addition, I pointed out to
                                                                   plaintiff that she had never made any specific application
                                                                   to me to compel discovery (7-24-06 Tr. at 9-10). After
                   OPINION AND ORDER                               further discussion, plaintiff even admitted that defendants
                                                                   were not responsible for the delay in resolving the case
PITMAN, United States Magistrate Judge.                            that she had previously attributed to them (7-24-06 Tr. at
                                                                   15). Nevertheless, plaintiff sought an extension of discovery.
I. Introduction                                                    Given plaintiff's lassitude in pursuing discovery, defendants
 *1 I write to resolve the discovery disputes raised by            opposed the application.
plaintiff's letter dated August 14, 2006 and in her motion for
a default judgment and other sanctions dated October 5, 2006       Although I did not extend the discovery period at the July
(Docket Item 166). For the reasons set forth below, both of        24 Conference, in an effort to ensure that plaintiff had an
plaintiff's applications are denied in all respects.               opportunity to assert any specific discovery issues that she
                                                                   had, I advised the parties that I was setting a firm date for the
                                                                   submission of any open discovery disputes. Plaintiff stated
II. Facts
                                                                   she could make the motion within a week (7-24-06 Tr. at 36).
This is a copyright infringement action in which plaintiff, an
                                                                   Because this date sounded overly optimistic, I gave plaintiff
attorney who is proceeding pro se, claims that the motion
                                                                   until August 14, 2006 to make her motion. Specifically, the
picture Bringing Down the House, its screenplay and draft
                                                                   Order that I issued after the July 24 Conference provided:
scripts infringe a screenplay that she authored entitled Amoral
Dilemma. Plaintiff's claims are discussed in detail in the            *2 2. If any party has any dispute with respect to any
opinion of the Honorable Laura Taylor Swain, United States           discovery responses served to date, such disputes are to
District Judge, granting in part and denying in part defendants'     be raised by letter or motion no later than August 14,
motion for summary judgment. Flaherty v. Filardi, 388                2006. Any applications made pursuant to this paragraph
F.Supp.2d 274 (S.D.N.Y.2005). Familiarity with this decision         shall either include or quote the discovery request(s) and
is assumed.                                                          response(s) in issue and shall identify specifically the
                                                                     alleged deficiencies in the response.
In October 2005, I issued a scheduling Order setting the
final pretrial conference in this matter for August 1, 2006.         3. Responses to any applications for relief made pursuant
Since I believed that discovery would have been substantially        to paragraph 2 shall be served and filed no later than
completed by July 24, 2006, I scheduled a settlement                 September 15, 2006.
conference for that date (the “July 24 Conference”). However,
I received correspondence from plaintiff prior to the July         (Order dated July 25, 2006, Docket Item 150). I further
24 Conference voicing general gripes concerning discovery;         advised the parties that if either side sought to extend the
accordingly, I advised counsel that the July 24 Conference         discovery, they could make their application in their August
would be a status conference rather than a settlement              14, 2006 submission.
conference.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Flaherty Case    9:18-cv-00391-LEK-TWD
         v. Filardi,                               Document
                     Not Reported in F.Supp.2d (2007)                  70 Filed 04/23/20 Page 202 of 301


On August 14, plaintiff submitted a three-page letter,               v. DeRosa-Grund, 06 Civ. 1104(DLC), 2007 WL 1837135 at
attaching certain exhibits. In this letter plaintiff sought (1) an   *7 (S.D.N.Y. June 27, 2007).
open-ended extension of discovery; (2) an extension of time
to September 29, 2006 to serve and file a motion seeking              *3 Plaintiff's application for an extension of time to raise her
dispositive relief based on defendants' alleged discovery            discovery disputes is also denied. On July 24, 2006, plaintiff
abuses; (3) an Order compelling defendants to explain the            represented that she would make her motion within a week.
basis for certain objections they made at the deposition             Given her pro se status, even though plaintiff is an attorney, I
of Jason Filardi; (4) an Order compelling Jason Filardi to           granted her an extra two weeks on my own motion. Plaintiff
answer certain deposition questions; (5) an Order directing          has not shown any valid basis to extend that deadline for a
that defendants make the originals of certain documents              further six weeks.
available for inspection by plaintiff; (6) an Order compelling
defendants to produce unredacted financial information               Plaintiff's application for an Order compelling defendants to
concerning the motion picture Bringing Down the House,               state the basis for certain objections asserted at the Filardi
and (7) an Order that the Writers Guild of America produce           deposition is denied. The validity of objections asserted at
unredacted versions of certain contracts. With respect to items      a deposition becomes material only when the testimony to
2 through 7, plaintiff offered no explanation at all of why she      which objection is made is offered and the objecting party
was entitled to the relief she sought.                               elects to stand on his or her objection. It is frequently the case
                                                                     that even where a valid objection is stated at a deposition, the
Notwithstanding the fact that I never extended the August            objecting party will waive the objection when the testimony
14 deadline for the submission of discovery motions and              is offered. In the absence of a live controversy concerning
notwithstanding that she had sought an extension until only          an objection at a deposition, the basis for the objection is
September 29, 2006, plaintiff also filed a motion on or              immaterial. Since there is no current dispute concerning the
about October 7, 2006 seeking a default judgment and                 validity of any specific objection, having defendants state the
other unspecified sanctions for defendants' alleged discovery        basis for their objections would serve no purpose.
abuses. As discussed in more detail below, plaintiff's October
7 motion contains a substantial amount of rhetoric but almost        Plaintiff's applications to compel Jason Filardi to answer
no specifications of discovery misconduct by defendants that         certain question posed at his deposition, to compel defendants
prejudiced plaintiff or prevented her from discovering facts         to produce original documents and to compel defendants'
relevant to her remaining claims.                                    and the Writers Guild of America's production of unredacted
                                                                     financial documents are also denied. My July 25, 2006 Order
                                                                     expressly directed the parties to set forth the bases for any
III. Analysis                                                        applications they made to compel discovery. Since plaintiff's
                                                                     August 14 letter offers no argument at all explaining why
   A. Plaintiff's August 14 Letter Application
                                                                     the foregoing relief should be granted, plaintiff has failed
Plaintiff's request to extend discovery in her August 14
                                                                     to comply with my July 25, 2006 Order and has failed to
letter application is denied. Plaintiff has not shown that her
                                                                     establish any basis for the relief she seeks. Neither defendants
failure to complete discovery was anyone's fault but her
                                                                     nor I should be forced to guess at what plaintiff's theories for
own. As noted above, plaintiff did absolutely nothing to
                                                                     the production of this discovery might be.
pursue discovery between the completion of Jason Filardi's
deposition on November 15, 2005 and the July 24, 2006
status conference. Since plaintiff did not diligently utilize           B. Plaintiff's October 5, 2007 Motion for a Default
the time available to her to complete discovery, there is no            Judgment and Other Sanctions
reason to extend that time. Little v. City of New York, 487          Although plaintiff's October 5, 2007 motion makes broad
F.Supp.2d 426, 435-36 (S.D.N.Y.2007); Gotlin v. Lederman,            allegations of discovery and other misconduct by defendants,
04-CV-3736 (ILG), 05-CV-1899 (ILG), 2007 WL 1429431                  she has shown no basis for the imposition of any discovery
at *3 (E.D.N.Y. May 7, 2007) (collecting cases); see Stone           sanction.
& Webster Constr., Inc. v. E-J Elec. Installation Co., 06-
CV-5641 (BMC) (SMG), 07-CV-2102 (BMC)(SMG), 2007                     First, the motion is untimely. As noted above, the deadline
WL 1989444 at *4 (E.D.N.Y. July 9, 2007); PSG Poker, LLC             for discovery motions was August 14, 2006. The fact that
                                                                     plaintiff requested an extension of that date is immaterial.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Flaherty Case    9:18-cv-00391-LEK-TWD
         v. Filardi,                               Document
                     Not Reported in F.Supp.2d (2007)                 70 Filed 04/23/20 Page 203 of 301


Court ordered deadlines would be meaningless if a party             under Fed.R.Civ.P. 37(b) can be awarded only where a court
could unilaterally extend the deadline by the expedient of          order is violated); Israel Aircraft Indus., Ltd. v. Standard
requesting an extension; it is self-evident that a request for      Precision, 559 F.2d, 203, 208 (2d Cir.1977) (same). Even if
relief, without more, does not operate to grant the relief          I deem the motion to be a motion to compel with respect to
                                                                    these categories, an award of relief is inappropriate because
sought.   Willemijn Houdstermaatschaapij BV v. Apollo
                                                                    plaintiff has not stated that she has met and conferred with
Computer Inc., 707 F.Supp. 1429, 1441 (D.Del.1989).
                                                                    defendants' counsel and attempted to resolve these disputes
                                                                    without the court's intervention. Fed.R.Civ.P 37(a)(2) (A and
Second, a number of the arguments made by plaintiff have
no connection with defendants' alleged failure to comply with       B); see generally   Apex Oil Co. v. Belcher Co., 855 F.2d
their discovery obligations. For example, plaintiff repeatedly      1009, 1019-20 (2d Cir.1988).
points out in her affirmation and memorandum of law that
one of Jason Filardi's early drafts of the screenplay contained     Finally, plaintiff has also submitted the transcript and
scenes in which an adult character engages in sexual activity       DVD's of Filardi's deposition which she contends establish
that was observed by children. There is no dispute that             misconduct by defendants' counsel. Although plaintiff has
these scenes were deleted from the script before the motion         established misconduct by defendants' counsel, it does
picture was filmed, nor is there any dispute that these scenes      not appear that the misconduct prevented plaintiff from
were not copied from plaintiff's work. Since the presence           completing Filardi's deposition.
of these scenes is immaterial to the discovery issues and
the substantive issues in the case, plaintiff's injection of this   During a conference with plaintiff and counsel on November
material into her motion is nothing but a ham-fisted attempt        10, 2005, I gave the parties my standard admonitions
to cast defendants in a negative light and only establishes         concerning the conduct of depositions, namely (1) colloquy
the poverty of plaintiff's position. Other similarly immaterial     should be avoided; (2) counsel should not make “speaking”
matters cited by plaintiff include Roy Disney's criticism of the    objections unless the party conducting the deposition seeks
management of the Walt Disney Company, the fact that one            the basis for an objection, 2 and (3) instructions to the
of the defendants' attorneys has written an article on the need     witness not to answer should not be given to the witness
for civility among attorneys, Filardi alleged untruthfulness in     unless a question would invade an area of privilege or seeks
an interview with a magazine, the alleged fact that Filardi         information that is so irrelevant that the question is abusive. I
was wearing a recording device and may have ingested                also advised plaintiff and counsel at that time that if they had
something at the deposition, alleged threats by defendants'         a dispute at the deposition that they could not resolve, they
counsel that there could be personal consequences to plaintiff      could call my chambers for a ruling.
from continuing the action or making discovery motions, 1
alleged misstatements of the law in defendants' summary             Despite these admonitions, defendants' counsel engaged
judgment motion and plaintiff's contention that Tobia had           in obstructionist conduct in direct contravention of my
more to do with the drafting of the script than he admits. None     instructions and made a large number of baseless objections.
of these matters has anything to do with the sufficiency of         A few examples are sufficient to illustrate the nature of
defendants' responses to her discovery requests.                    counsel's conduct.

 *4 Third, although plaintiff cites a number of document            At one point in Filardi's deposition, plaintiff had him read
requests that she contends were inadequately answered               a quote attributed to him in a magazine article in which he
(Flaherty Aff. SI 110), for the most part she offers no             purportedly stated that he thought it's “ ‘very important to read
evidence or argument that additional responsive documents           a lot of scripts' “ (Transcript of the Deposition of Jason Filardi,
exist and have not been produced. Although there are a              annexed as Exhibit 5 to Flaherty Aff. (“Filardi Dep.”), at 75).
handful of instances where plaintiff does offer some evidence       The following colloquy then occurred:
or argument that additional documents exists (Flaherty Aff.
at SI 110, pages 41-42), sanctions are inappropriate because          Q Does that accurately reflect your belief?
plaintiff has not and cannot establish that documents are
                                                                      A It's a hard one to answer because-yeah. It's a good thing
being withheld in violation of a court order. Salahuddin                for a writer to do.
v. Harris, 782 F.2d 1127, 1131 (2d Cir.1986) (sanctions



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Flaherty Case    9:18-cv-00391-LEK-TWD
         v. Filardi,                               Document
                     Not Reported in F.Supp.2d (2007)            70 Filed 04/23/20 Page 204 of 301


                                                               As she was entitled to do, plaintiff had asked Filardi a question
  *5 Q So that accurately reflects your belief?                that called for a “yes” or “no” answer. The question asked
                                                               whether Filardi believed that reading “a lot” of scripts was
  MR. NEWMAN: 3 He answered the question.                      “very important” for a screen writer; Filardi did not respond
                                                               with an unqualified “yes” or “no,” but rather stated that “It's
                                                               a hard one to answer-yeah. It's a good thing for a writer to
  MS. FLAHERTY: I didn't-he did not answer that question.
                                                               do.” Since Filardi neither answered the question directly nor
       MR. CONCIATORI: If you pose another question,           did he state that he was unable to answer the question yes
        he'll answer.                                          or no, plaintiff was entitled to ask the question again and
                                                               press for a direct answer. Nevertheless, defendants asserted
       MS. FLAHERTY: Could you read that question back,        an objection that inaccurately characterized the record by
        please.                                                stating that Filardi had answered the question. Mr. Conciatori
                                                               went on to misstate the record a second time by stating that
                   (The record was read)                       there was no question pending when the foregoing excerpt
                                                               demonstrates that the question clearly remained pending.
  BY MS. FLAHERTY:
                                                               Approximately 45 minutes later, the following colloquy
       Q That doesn't answer my question, “Does that           occurred:
        accurately reflect your belief?”
                                                                 Q All right. I'd like to draw your attention to the
       MR. CONCIATORI: What specifically are you                  exhibit marked 2, the screenplay, JAILBABE.COM.
        talking about now?                                        Is there a motion picture based on this screenplay,
                                                                  JAILBABE.COM?
       MR. MULDOON: I thought he said-
                                                                 MR. MULDOON: Object to the form.
       MS. FLAHERTY: Mr. Muldoon, please do not
        interrupt the court reporter and ask her to go back      MR. CONCIATORI: Objection. That's a term of art.
        and point to her computer and reflect an answer that
        Mr. Filardi did not give.                                BY MS. FLAHERTY:

       MR. CONCIATORI: Well, there's no question                 Q You can answer the question.
        pending now. So let me say Mr. Filardi's doing his
        very best in the examination that's being conducted      A Yeah, I guess-I'm sorry. I don't know what you mean by
        here-                                                      base-did this-

       MS. FLAHERTY: Mr. Conciatori-                             MR. MULDOON: No. Wait. Wait for a question please sir.

       MR. CONCIATORI: If you ask him a clear question-          BY MS. FLAHERTY:
        if you let me finish-
                                                                 Q Why don't you-if you could tell me your understanding of
       MS. FLAHERTY: No. You are instructed to make                what-based upon-a motion picture as being based upon
        your objections. You were instructed to make your          a script is.
        objections. You were instructed to make a one-word
                                                                  *6 MR. MULDOON: Object to the form.
        objection. If I requested further information from
        you, as far as the grounds, that is what you are         BY MS. FLAHERTY:
        supposed to do-is wait for my instruction.
                                                                 Q Your understanding.
       MR. NEWMAN: Well, as long as there's no question
        pending, let me suggest that you get something to        MR. CONCIATORI: I'll allow him to answer that, although
        the point.                                                I'll note my objection of foundation [sic ]. Calls for a
                                                                  legal conclusion.
  (Filardi Dep. at 76-77).



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           4
Flaherty Case    9:18-cv-00391-LEK-TWD
         v. Filardi,                               Document
                     Not Reported in F.Supp.2d (2007)                70 Filed 04/23/20 Page 205 of 301



  THE WITNESS: I don't know of any movies based upon               (Filardi Dep. at 121).
    a screenplay. Movies based upon novels, movies based
    upon real-life facts. I don't know any movies based upon         Q Did you correspond by e-mail with George Tobia in
    screenplays. It's not a term-it's not a-                           1999?

(Filardi Dep. at 102-03).                                            A I'm sure-

                                                                     MR. MULDOON: Well, no, no. The question is do you
First, counsel's gratuitously providing suggestive reasons for
                                                                      know.
their objections violated the instructions I had given them for
the conduct of depositions. Second, there is no prohibition          MS. FLAHERTY: Excuse me. Please, do not testify.
in the Federal Rules of Evidence against a question that
utilizes a term of art. If a witness does not understand the         MR. MULDOON: Please, let the witness answer the
meaning of a word used in a question, he is free to advise the        question that you put to him.
interrogating party that he does not understand the question.
                                                                   (Filardi Dep. at 205).
If the defending attorney believes the witness misunderstood
a term or the question, he is free to correct the mistake
                                                                   The objections stated in the first two examples are not
either through cross examination or by the use of an errata
                                                                   supported by any Federal Rule of Evidence. Mr. Muldoon's
sheet. There was no valid reason for Mr. Muldoon to interrupt
                                                                   “all balled up” objection is particularly troubling. As noted
Mr. Filardi's request for clarification. Fourth, contrary to Mr.
                                                                   above, if counsel believes that the direct examination has left
Conciatori's objection, a question to a witness seeking the
                                                                   a misleading record, his remedy is cross-examination or a
witness's understanding of certain terms is not, by any stretch
                                                                   correction by way of an errata sheet. Apart from the crude
of the imagination, a question seeking a legal conclusion.
                                                                   diction, stating in front of the witness that the question has the
Given the lack of any legal basis for defense counsel's
                                                                   facts “all balled up” is suggestive and, therefore, improper.
comments, I am forced to conclude that the colloquy was
                                                                   Fed.R.Civ.P. 30(d)(1) (If an objection is made at a deposition,
nothing more than an attempt to kick up dust and to fluster
                                                                   it “must be stated concisely and in a non-argumentative
plaintiff.
                                                                   and non-suggestive manner.”). The third example is also
                                                                   noteworthy because not only does Mr. Muldoon interrupt the
Other examples of improper conduct by defense counsel
                                                                   witness's answer and improperly rephrase plaintiff's question,
include the following exchanges:
                                                                   he then goes on to berate plaintiff for not letting the witness
  Q Okay. I'm sorry. I just want to make sure you understand       answer the question notwithstanding the fact that it was Mr.
    my question. The first time you ever heard that I had a        Muldoon-not plaintiff-who interrupted the witness.
    claim or-concerning BRINGING DOWN THE HOUSE,
    the writing, BRINGING DOWN THE HOUSE, was                       *7 Additional examples of defense counsels' misbehavior
    when an article concerning the lawsuit was in the paper?       exist in the record; the foregoing are sufficient, however, to
                                                                   illustrate the nature of their conduct. 4
  MR. CONCIATORI: I'm going to object to the form of the
   question. You mean so far as it suggests that you had a
                                                                   Although defendants' counsels' behavior at the Filardi
   claim. You changed it to-you expressed a claim or served
                                                                   deposition was improper, it does not necessarily follow
   one-
                                                                   that sanctions are appropriate. Under 28 U.S.C. § 1927,
(Filardi Dep. at 120-21).                                          an award of sanctions is appropriate when the offending
                                                                   attorney “essentially destroys a deposition through excessive
  Q Okay. You didn't-did you receive any letters concerning        groundless objections or lengthy personal attacks on his or
    my name or me prior to when the lawsuit was announced          her adversary.” Am. Fun & Toy Creators, Inc. v. Gemmy
    in the papers?                                                 Indus., Inc., 96 Civ. 799(AGS)(JCF), 1997 WL 482518 at

  MR. MULDOON: I'm going to object to that. The time is            *8 (S.D.N.Y. Aug. 21, 1997); accord    Sicurelli v. Jeneric/
   all balled up.                                                  Pentron, Inc., 03CV4934 (SLT)(KAM), 2005 WL 3591701
                                                                   at *3 (E.D.N.Y. Dec. 30, 2005), report & recommendation



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Flaherty Case    9:18-cv-00391-LEK-TWD
         v. Filardi,                               Document
                     Not Reported in F.Supp.2d (2007)                 70 Filed 04/23/20 Page 206 of 301


adopted by, 2006 WL 681212 (E.D.N.Y. Mar. 14, 2006);
                                                                      Q Do you do it orally?
   Morales v. Zondo, Inc., 204 F.R.D. 50, 54 (S.D.N.Y.2001).
Fed.R.Civ.P. 30(d)(3) provides that an award of sanctions is          A Orally.
appropriate “[i]f the court finds that any impediment, delay,
or other conduct has frustrated the fair examination of the         (Filardi Dep. at 52-53). Notwithstanding the static defense
deponent.”                                                          counsel generated, 5 plaintiff asked for the definition of
                                                                    “pitch,” and Filardi initially responded with an answer that
I have reviewed the transcript of the Filardi deposition            used the term for which the definition was sought. In light of
in its entirety, and cannot conclude that defense counsel's         this deficiency, plaintiff was entitled to press for an answer
misconduct destroyed the deposition or entirely frustrated          that did not use the term, she did so, and ultimately got
the fair examination of Filardi. In almost all instances where      a response. Plaintiff's papers do not identify any relevant
the questioning was interrupted by unnecessary colloquy by          subject matters that she was unable to question Filardi about
defense counsel, Filardi nevertheless answered the question         nor does she identify a single relevant question that counsel
asked. Variations of the following colloquy occurred at             prevented Filardi from answering.
numerous points throughout the deposition:
                                                                     *8 In addition, a substantial portion of defense counsels'
  Q Okay. What is your understanding of the term “pitch”?           objections were made during questioning that had no
                                                                    relationship to the issues in this case. Although this conduct
  MR. CONCIATORI: As he uses it?
                                                                    was inappropriate, it did not materially impeded the inquiry
  THE WITNESS: As I use it?                                         of relevant subjects. Finally, plaintiff does not explain why
                                                                    she did not call my chambers during the deposition to
  BY MS. FLAHERTY:                                                  seek an Order to defense counsel to cease their obstructive
                                                                    behavior. The Filardi deposition commenced at 10:31 a.m.,
  Q Yes. Your understanding of the term “pitch,” yes.               Pacific Time. Notwithstanding the time difference, there was
                                                                    substantial overlap between the hours during the deposition
  A A pitch is going in and sitting down and pitching a movie
                                                                    was conducted and the working day on the east coast and Ms.
    to an executive, a producer.
                                                                    Flaherty had ample opportunity to call my chambers for a
  Q When you say, “pitch,” can you define that to me?               ruling. Inexplicably, she did not so.

  MR. MULDOON: I think he just did.                                 Thus, although defendants' counsel repeatedly and
                                                                    improperly interrupted plaintiff's questioning of Filardi, I
  BY MS. FLAHERTY:
                                                                    have not found any relevant and material questions that
  Q I said, please, define “pitch,” and you said you pitch.         Filardi was prevented from answering. Overall, plaintiff has
    What is a “pitch”?                                              not shown that there was any discovery misconduct by
                                                                    defendants that materially impaired her ability to conduct
  A A pitch is-                                                     discovery. An award of sanctions is therefore inappropriate. 6

  MR. CONCIATORI: Again, as he uses the term and
   understands it.                                                  IV. Conclusion
                                                                    Accordingly, for all the foregoing reasons, the relief sought in
  MS. FLAHERTY: Certainly.
                                                                    plaintiff's letter dated August 14, 2006 and in her motion for
  THE WITNESS: As I know and understand the term.                   a default judgment and other sanctions dated October 5, 2006
                                                                    (Docket Item 166) is denied in all respects.
  BY MS. FLAHERTY:
                                                                    SO ORDERED.
  Q Yeah. Ad how you do it.

  A All right. A pitch is giving a-not very detailed, but a basic
    run of the movie that I want to write.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
Flaherty Case    9:18-cv-00391-LEK-TWD
         v. Filardi,                               Document
                     Not Reported in F.Supp.2d (2007)            70 Filed 04/23/20 Page 207 of 301


All Citations

Not Reported in F.Supp.2d, 2007 WL 2398762




                                                      Footnotes


1      If they were made, the “threats” plaintiff references appear to be nothing more than defense counsel's
       attempts to dissuade plaintiff from pursuing the action by indirect references to plaintiff's potential personal
       liability for costs or the expenses of discovery motions (see Affirmation of Marie Flaherty, dated October 6,
       2006 (“Flaherty Aff.”), ¶¶ 19, 22). Given the fact that summary judgment has already been granted dismissing
       plaintiff's claim for copyright infringement by the motion picture, the stakes in this action are fairly modest. It
       is, therefore, simply inconceivable that defendants' counsel would engage in acts of attempted extortion.
2      “Speaking” objections should be avoided because they tend to prompt witnesses. Moreover, unless the
       deficiency in the question is one that could be rectified at the deposition, it is unnecessary for the party
       defending the deposition to register any objection whatsoever. Fed.R.Civ.P. 32(b), (d)(3)(B).
             As noted in a leading treatise,
             Rule 32(b) must be read in connection with Rule 32(d)(3), dealing with objections as to the taking of a
             deposition. Taken together these provisions make it clear that if the matter sought is within the scope
             of discovery, objection to its admissibility as evidence should be made at the trial or hearing when the
             deposition is offered in evidence and not at the taking of the deposition, unless the ground of the objection
             is one that might have been obviated or removed if made when the deposition was being taken.
          8A Charles A. Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice & Procedure § 2152, at 194-95
          (2d ed.1994) (footnote omitted); accord Rosary-Take One Prod. Co. Ltd. P'ship v. New Line Distrib., Inc.,
          89 Civ.1905(CSH), 1996 WL 79328 at *1 (S.D.N.Y. Feb. 23, 1996).
3      Kenneth Newman is in-house counsel for the Walt Disney Company. He is not counsel of record for any of
       the parties in this action. Accordingly, he had no business making any objections at the deposition.
4      I also note that plaintiff's conduct at the deposition was not exemplary. Plaintiff attempted to examine Filardi
       about salacious scenes contained in an early draft of his script even though they did not appear in the motion
       picture and plaintiff was not claiming they had been copied from her work (Filardi Dep. at 228-31). There could
       not have been any good faith basis for this line of questioning. Plaintiff also spent an inordinate amount of time
       asking plaintiff about other screenplay he had written and other matters unrelated to the screenplay in issue.
5      Mr. Conciatori's objection/comment “[a]s he uses it?” does not appear to be supported by any Federal Rule of
       Evidence. As repeatedly noted above, Mr. Conciatori's remedy for any perceived ambiguities or inaccuracies
       was either cross-examination or clarification through an errata sheet.
6      In light of defense counsel's misconduct at the Filardi deposition, it is troubling that there is no sanction
       available to provide specific and general deterrence. See generally Rickles, Inc. v. Frances Penney Corp.,
       508 F.Supp. 4, 8 (D.Mass.1980). I hope that the fact that this opinion will, no doubt, be reported by the
       computerized legal research services and constitute a permanent record of the misconduct of Messrs.
       Kenneth E. Newman, Jeffrey A. Conciatori and Robert J. Muldoon will be sufficient to provide that deterrence.


End of Document                                            © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         7
        Case
Yrityspankki   9:18-cv-00391-LEK-TWD
             Skop Oyj v. Delta Funding Corp., NotDocument     70 Filed
                                                 Reported in F.Supp.2d   04/23/20
                                                                       (1999)                      Page 208 of 301


                                                                    later granted judgment for plaintiff against the borrowers,
                                                                    directing that a foreclosure sale take place. (Id. at ¶ 71).
                  1999 WL 1018048
                                                                    According to plaintiff, it was the high bidder at that sale.
    Only the Westlaw citation is currently available.
                                                                    (Id. at ¶ 73). The Florida court then entered a deficiency
     United States District Court, S.D. New York.
                                                                    judgment against the borrowers, which has apparently not
   YRITYSPANKKI SKOP OYJ, formerly known as                         been satisfied, thus forming the premise for the current suit
   Saastopankkien Kesku–Osake–Pankki, Plaintiff,                    against Delta on its guarantees. (Id. at ¶ 79).
                        v.
                                                                    This suit was commenced in 1998. By agreement of the
   DELTA FUNDING CORPORATION, Defendant.
                                                                    parties, the Court entered an order for all discovery to be
                No. 98Civ.7888(BSJ)(MHD).                           completed by July 28, 1999. (See Order dated Jan. 29, 1999).
                             |                                      That deadline was later extended to August 13, 1999. (See
                       Nov. 9, 1999.                                Order dated June 30, 1999). The parties later agreed, and
                                                                    the court concurred, that plaintiff could serve a summary
                                                                    judgment motion by October 1, 1999, which it proceeded to
                MEMORANDUM & ORDER                                  do.

DOLINGER, Magistrate J.                                             One issue addressed by plaintiff's summary judgment motion
                                                                    concerns Delta's affirmative defense to the effect that, by
 *1 By order to show cause, defendant Delta Funding                 filing the Florida foreclosure action in its own name, plaintiff
Corporation seeks to reopen discovery to conduct four new           waived the guarantees issued by Delta. (See Aff. of Victor
depositions and to resume a fifth, while postponing the             M. Metsch, Esq., sworn to Oct. 14, 1999, at ¶ 28). Partly
briefing and determination of plaintiff's previously served         in opposition to this contention, plaintiff proffered the
motion for summary judgment. The premise for this requested         declaration of Carl–Fredrik Londen, the Chief Legal Counsel
relief is defendant's contention that plaintiff has waived its
                                                                    of the plaintiff. 2 In his declaration, among other matters,
previously asserted attorney-client privilege. According to
                                                                    Mr. Londen relates that, as in-house counsel for plaintiff,
defendant, that waiver may be found on the basis of one
                                                                    he “received the bank's Florida attorneys' reports and [is]
statement contained in an affidavit that plaintiff submitted in
                                                                    familiar with the foreclosure proceedings in the Circuit Court,
support of its summary judgment motion. We conclude that
                                                                    Palm Beach County, in which ... claims were originally
there is no basis for defendant's claim of a waiver and in any
                                                                    made against Delta on the Delta guarantees.” (Londen Decl.,
event no justification for the belated discovery that defendant
                                                                    executed Sept. 30, 1999, at p. 4). Mr. Londen goes on to state:
now seeks. Accordingly the motion is denied. 1

Plaintiff (“Skopbank”) commenced this lawsuit in the Spring            *2 I am not aware of any instance in which Delta
of 1998, seeking recovery on a partial guarantee issued by            represented to the Florida court or to anyone else that
Delta in connection with plaintiff's purchase of two earlier          Skopbank was disabled in any[ ]way from maintaining the
loans extended by Delta to Florida real estate developers.            foreclosure proceedings or that by virtue of its having done
According to plaintiff, the borrowers defaulted in 1990, and          so was disabled from enforcing the Delta guarantees.
at the suggestion of Delta plaintiff hired Florida counsel to
commence foreclosure proceedings against the borrowers.                  The only position taken by Delta relating to enforcement
(Pl.'s Local Rule 56.1 Statement at ¶ 39). In 1991 plaintiff             of the guarantee claims in the Florida Circuit Court was
filed a foreclosure action in Florida, in which it also sought           its assertion that Skopbank's claim was premature in that
recovery against Delta on its guarantees. (Id. at ¶ 40). As              Skopbank could not enforce the guarantees unless and
defendants, the borrowers also asserted cross-claims against             until a foreclosure judgment had been obtained and a
Delta. (Id. at ¶ 55).                                                    deficiency judgment entered. Both of those conditions
                                                                         have occurred.
Eventually, the Florida court granted Delta's motion for
                                                                       (Id.).
summary judgment against the plaintiff, on the ground that the
                                                                    Based on these statements by Mr. Londen, Delta has applied
suit on the guarantees was premature (id. at ¶ 67), but the court
                                                                    for a reopening of discovery before the due date for its papers


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
        Case
Yrityspankki   9:18-cv-00391-LEK-TWD
             Skop Oyj v. Delta Funding Corp., NotDocument     70 Filed
                                                 Reported in F.Supp.2d   04/23/20
                                                                       (1999)                     Page 209 of 301


opposing the summary judgment motion. Delta argues that it         course of the Florida proceeding, Delta never asserted, as a
should be permitted to engage in further deposition discovery      defense to plaintiff's claims on the guarantees, that plaintiff's
because plaintiff has waived its attorney-client privilege         commencement of the foreclosure action in its own name
shielding its communications with its Florida counsel in the       vitiated the guarantees. Mr. Londen is simply reporting what
foreclosure action. In support of that contention, defendant       the public record of the Florida court discloses, and is
proffers two theories. One is apparently based on the              not revealing an attorney's legal advice or the substance
assumption that Mr. Londen's statement in his declaration          of confidential disclosures by the client to the attorney.
about the positions taken by Delta in the Florida case discloses   Accordingly the cited statements by Mr. Londen are not
confidential communications to him by the plaintiff's Florida      covered by any privilege.
attorneys, thus waiving the privilege for all attorney-client
communications on the subject of the foreclosure action.           Indeed, it is not at all evident from the Londen declaration
The other is that his statements put “in issue” the otherwise      that the Florida attorneys ever discussed the absence of such a
privileged communications, thus again waiving the privilege.       defense with the plaintiff. Such information might well have
                                                                   been derived by the client simply from a perusal of the legal
Defendant's motion fails for a number of reasons. First,           papers filed in the Florida courts and any pertinent transcripts,
neither of its theories for implying a waiver of the attorney-     copies of which, we assume, are routinely provided by
client privilege has any merit. Second, even if the Londen         corporate trial counsel to their in-house counterparts.
declaration were deemed to have waived the privilege, the
result would not change since defendant fails to show any          In any event, even if this information were conveyed by the
basis for staying the summary judgment motion to permit            attorneys in Florida to their client in the course of otherwise
further discovery. We first address the two waiver arguments.      confidential discussions, that communication would not be
                                                                   privileged. Statements by an attorney to his client reporting
The attorney-client privilege protects from disclosure those       information obtained from public sources or elsewhere are
communications made in confidence between an attorney
                                                                   simply not covered by the privilege. See, e.g.,      Liberty
and a client for the purpose of facilitating the attorney's
                                                                   Envir. Sys., Inc. v. County of Westchester, 1997 WL 471053,
rendering of legal advice or other professional legal services
                                                                   at * 2 (S.D.N.Y. Aug. 18, 1997);      Smith v. Conway Org.,
to the client. See, e.g.,    United States v. Constr. Prods.
                                                                   Inc., 154 F.R.D. 73, 78 (S.D.N.Y.1994) (citing cases). The
Research, Inc., 73 F.3d 464, 473 (2d Cir.1996);         United     positions taken by Delta in the Florida lawsuit are, as noted,
                                                                   a matter of public record, and hence an attorney's report of
States v. Adlman, 68 F.3d 1495, 1499 (2d Cir.1995); United
                                                                   them to his client is not protected.
States v. Schwimmer, 892 F.2d 237, 243 (2d Cir.1989). The
protection of the privilege may be lost if the client discloses
                                                                   As its alternative argument for waiver of the privilege,
the substance of a protected communication, see, e.g.,        In   defendant presses the notion that the Londen declaration has
re von Bulow, 828 F.2d 94, 100–01 (2d Cir.1988), or if the         put “in issue” the substance of the privileged communications
client asserts a claim or defense that puts the substance of the   between client and counsel, thus purportedly justifying
otherwise privileged communication in issue in the case. See,      the proposed new depositions. Again defendant's waiver
e.g.,   United States v. Bilzerian, 926 F.2d 1285, 1292 (2d        argument is seriously misguided.

Cir.1991). 3
                                                                   Defendant correctly notes that in the Second Circuit a party
                                                                   may waive the attorney-client privilege if he “asserts a
Delta's assertion that plaintiff has disclosed privileged matter
                                                                   claim that in fairness requires examination of the protected
in the Londen declaration is plainly wrong. Hence it cannot
form the predicate for a waiver of any sort.                       communication.” (Deft's Memo at 12) (citing          Bilzerian,
                                                                   926 F.2d at 1292). As indicated in Bilzerian, the operative
 *3 Mr. Londen's declaration does not disclose confidential        standards for an “at issue” waiver derive from the decision
communications between attorney and client that convey             of the District Court in Hearn v. Rhay, which noted that a
either legal advice by the attorney or information from the        waiver is appropriate if the party invoking the privilege “put
client to facilitate the attorney's rendering of such advice.      the protected information at issue by making it relevant to
All that the cited passage does is to note that, in the            the case[ ] and application of the privilege would have denied



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
        Case
Yrityspankki   9:18-cv-00391-LEK-TWD
             Skop Oyj v. Delta Funding Corp., NotDocument     70 Filed
                                                 Reported in F.Supp.2d   04/23/20
                                                                       (1999)                    Page 210 of 301


                                                                  Cir.1995). Plaintiff utterly fails to satisfy these requirements
the opposing part access to information vital to his defense.”
                                                                  of Fed.R.Civ.P. 56(f).
    68 F.R.D. 574, 581 (E.D.Wash.1975).
                                                                  Delta was fully aware of the relevance of the information
The problem for defendant, however, is that plaintiff has not     in question during discovery, since it has been asserting in
asserted a claim or argument that would require examination       this case a defense that the Skopbank lawsuit in Florida
of privileged communications between it and its Florida           defeated the earlier guarantees. Thus, there is no reason why
attorneys. The relevant assertion by plaintiff is simply that     Delta could not have developed information during discovery
Delta never argued in the Florida court that Skopbank was         reflecting what positions it had taken in the Florida case.
an improper party to bring the foreclosure action or that its     Indeed, as we have noted, there is no current obstacle to
filing of that suit negated the guarantees extended by Delta to   Delta offering evidence—if it exists—that, contrary to Mr.
it. The truth or falsity of that assertion may be demonstrated    Londen's representation, Delta did indeed assert in the Florida
by examining the record of the Florida court proceeding           case that Skopbank's commencement of the foreclosure action
or by defendant proffering the testimony of one or more           was inconsistent with the requirements for enforcing the
witnesses as to what defenses and legal arguments it invoked      guarantees. In short, Delta has failed to demonstrate any
in the Florida case. There is absolutely no need to examine       necessity for procuring the type of testimony that it currently
communications between Skopbank and its Florida attorneys         seeks in order to respond to plaintiff's motion.
to determine that fact.

 *4 Finally, in any event there is no basis for defendant's
motion. In seeking to reopen discovery in the face of                                    CONCLUSION
the plaintiff's summary judgment motion, the defendant
                                                                  For the reasons noted, the motion of defendant Delta Funding
must demonstrate by affidavit what additional information
                                                                  Corporation to reopen discovery and to stay the briefing of
it wishes to discover, how that additional information can
                                                                  plaintiff's summary judgment motion during the pendency of
reasonably be expected to defeat the summary judgment
                                                                  that discovery is denied.
motion by creating issues of material fact, what efforts
the defendant has made during discovery to obtain this
information and why it was unsuccessful in doing so. See,         All Citations
e.g.,   Gurary v. Winehouse, 190 F.3d 37, 43 (2d Cir.1999);
                                                                  Not Reported in F.Supp.2d, 1999 WL 1018048
    Meloff v. New York Life Ins. Co., 51 F.3d 372, 375 (2d




                                                          Footnotes


1       In a cross-motion plaintiff seeks the imposition of sanctions against defendant and its attorneys in the form
        of an award of costs under Fed.R.Civ.P. 56(g). We address that application separately in a Report and
        Recommendation.
2       The declaration of Mr. Londen is also directed to the calculation of the amounts currently owing to plaintiff
        on Delta's guarantees. (Id. at 5).
3       We note that defendant appears to assume that federal standards govern the privilege and its waiver. (See
        Defs.' Mem. at 11–12) (citing principally federal-law authority). Although this is presumably not correct in
        a case involving only state-law claims and defenses, see, e.g.,       Bowne of New York City v. AmBase
        Corp., 150 F.R.D. 465, 470 (S.D.N.Y.1993) (citing cases), we note that plaintiff has not taken issue with
        this assumption. Because the parties appear to have assumed that federal law will control this motion and
        because it appears that the same result would follow irrespective of which body of law we look to, we follow
        defendant's lead and accordingly apply federal principles rather than Florida law,           Walter E. Heller & Co. v.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
        Case
Yrityspankki   9:18-cv-00391-LEK-TWD
             Skop Oyj v. Delta Funding Corp., NotDocument     70 Filed
                                                 Reported in F.Supp.2d   04/23/20
                                                                       (1999)               Page 211 of 301


      Video Innovations, Inc., 730 F.2d 50, 52 (1984) (court relying on law cited by both parties in their briefs rather
      than choice-of-law analysis), even though that state's law would ordinarily appear to be the proper source
      of substantive legal principles in this case. See generally      Golden Trade, S.r.L. v. Lee Apparel Co., 143
      F.R.D. 514, 521 (S.D.N.Y.1992) (citing cases).


End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          4
       Casev. 9:18-cv-00391-LEK-TWD
Abdul-Matiyn                                    Document
              Allen, Not Reported in F.Supp.2d (2010)              70 Filed 04/23/20 Page 212 of 301


                                                                 (hereinafter, the “State Defendants”) (Dkt. No. 107); and (3)
                                                                 United States Magistrate Judge David R. Homer's Report–
                  2010 WL 3880510
                                                                 Recommendation recommending that the City Defendants'
    Only the Westlaw citation is currently available.
                                                                 motion be granted in its entirety, and that the State Defendants'
             United States District Court,
                                                                 motion be granted in part and denied in part (Dkt. No. 121).
                   N.D. New York.
                                                                 Neither party has submitted an Objection to the Report–
           Faris ABDUL–MATIYN, Plaintiff,                        Recommendation, and the time in which to do so has expired.
                           v.                                    For the following reasons, the Report–Recommendation is
    ALLEN, Correction Officer; Rowe, Correction                  accepted and adopted in part, and all the claims asserted
                                                                 in Plaintiff's Complaint are dismissed except for his First
   Officer; Valezquez, Correction Officer; Benbow,
                                                                 Amendment claim that Defendants Hanmer, Murphy, and
  Correction Officer; Johnson, Sullivan Correctional
                                                                 Nowicki denied him the right to pray.
    Facility Senior Parole Officer; Walsh, Sullivan
   Correctional Facility Superintendent; Elizabeth
     Farnum, Doctor; Debroize, Doctor; Forshee,                  I. RELEVANT BACKGROUND
        Doctor; Pete Hanmer, CNYPC Primary
                                                                    A. Plaintiff's Complaint
   Therapist; Tom Murphy; Jeff Nowicki; Sharon
                                                                 Plaintiff filed his Complaint on December 15, 2006, having
      Barboza, Director CNYPC Sotp Program;
                                                                 signed it on or before December 1, 2006. (Dkt. No. 1.)
     Steve Capolo; and Linda Becker, Defendants.                 Generally, construed with the utmost of liberality, Plaintiff's
                                                                 Complaint asserts the following six claims against the above-
             No. 9:06–CV–1503 (GTS/DRH).
                                                                 captioned Defendants:
                            |
                     Sept. 28, 2010.
                                                                 (1) all four City Defendants violated his rights under the
Attorneys and Law Firms                                          Eighth Amendment by being deliberately indifferent to
                                                                 his serious medical needs during his incarceration at Rikers
Faris Abdul–Matiyn, Brooklyn, NY, pro se.                        Island between approximately May 5, 2005, and September
                                                                 16, 2005;
Hon. Andrew M. Cuomo, Attorney General for the State
of New York, Christina L. Roberts–Ryba, Esq., of Counsel,        (2) certain of the State Defendants (presumably including
Albany, NY, for the State Defendants.                            Johnson, Walsh, Murphy and Farnum) violated his rights
                                                                 under the Fourteenth Amendment by regularly placing him
Hon. Michael A. Cardozo, Corporation Counsel of the City
                                                                 in restraints and involuntarily committing him to the Central
of New York, Elizabeth A. Wells, Esq., Assistant Corporation
                                                                 New York Psychiatric Center (“CNYPC”) in April of 2006,
Counsel, of Counsel, New York, NY, for the City Defendants.
                                                                 following his release on parole from Sullivan Correctional
                                                                 Facility;

                 DECISION and ORDER
                                                                 (3) certain of the State Defendants (presumably including
Hon. GLENN T. SUDDABY, District Judge.                           Becker, Hanmer, Murphy, Nowicki and Capolo) violated
                                                                 his rights under the First Amendment by failing to provide
 *1 Currently before the Court in this pro se prisoner           him with halal religious meals and prayer time while he
civil rights action, filed by Faris Abdul–Matiyn (“Plaintiff”)   resided at CNYPC, between approximately April of 2006, and
against fifteen employees of the City of New York                December 1, 2006;
Department of Correction or the New York State Department
of Correctional Services, are the following: (1) a motion        (4) certain of the State Defendants (presumably including
for summary judgment filed by Defendants Allen, Benbow,          Johnson and Murphy) violated his rights under the Fourth
Rowe and Valezquez (hereinafter, the “City Defendants”)          Amendment by performing, or authorizing, an unlawful
(Dkt.Nos.102–106); (2) a motion for summary judgment filed       strip search on him between approximately April of 2006,
by Defendants Johnson, Walsh, Farnum, Debroize, Forshee,         and December 1, 2006 (specifically, one search immediately
Hanmer, Murphy, Nowicki, Barboza, Capolo, and Becker             before he left Sullivan Correctional Facility, another such


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
       Casev. 9:18-cv-00391-LEK-TWD
Abdul-Matiyn                                    Document
              Allen, Not Reported in F.Supp.2d (2010)                70 Filed 04/23/20 Page 213 of 301


search immediately after he arrived at CNYPC, and other            as to Plaintiff's First Amendment claim against Defendants
such searches “on a few occasions” at CNYPC and whenever           Hanmer, Murphy and Nowicki based on the alleged denial
he was transported to outside medical facilities during the        of the right to pray; (3) that the State Defendants' motion for
referenced time period);                                           summary judgment (Dkt. No. 107) be denied as to Plaintiff's
                                                                   Fourth Amendment claim against Defendants Nowicki and
 *2 (5) certain unidentified State Defendants violated his         Barbozza based on the alleged unlawful strip searches;
rights under the Fourteenth Amendment by failing to                and (4) that the State Defendants' motion for summary
provide him with adequate living conditions at CNYPC               judgment (Dkt. No. 107) otherwise be granted, resulting
between approximately April of 2006, and December 1, 2006          in the dismissal of all other claims against Defendants
(specifically, by not allowing him to clean his room for the       Hanmer, Murphy, Nowicki, and Barbozza, and the dismissal
first five months, and by allowing his bathroom to remain          of all claims against Defendants Johnson, Walsh, Farnum,
filthy and infested with bugs, despite Plaintiff's complaints);    Debroize, Forshee, Capolo, and Becker. (See generally Dkt.
and                                                                No. 121.)

(6) certain of the State Defendants (presumably including          Neither party has submitted an Objection to the Report–
Johnson and Walsh) violated his rights under the Fourteenth        Recommendation.
Amendment by treating him differently than other similarly
situated individuals, specifically, by civilly confining male
sex offenders such as himself after parole but not doing so        II. APPLICABLE LEGAL STANDARDS
to female sex offenders. (See generally Dkt. No. 1 [Plf.'s
                                                                     A. Standard of Review Governing a Report–
Compl.] .)
                                                                     Recommendation
                                                                    *3 When specific objections are made to a magistrate
For a recitation of the factual allegations giving rise to these
                                                                   judge's report-recommendation, the Court makes a “de
claims, the Court refers the reader to the Complaint in its
                                                                   novo determination of those portions of the report or
entirety, and Magistrate Judge Homer's thorough Report–
                                                                   specified proposed findings or recommendations to which
Recommendation. (Dkt.Nos.1, 121.)
                                                                   objection is made.” See      28 U.S.C. § 636(b)(1)(C). 1
                                                                   When only general objections are made to a magistrate
   B. Briefing on Parties' Motions                                 judge's report-recommendation, the Court reviews the report-
For the sake of brevity, and because this Decision and             recommendation for clear error or manifest injustice. See
Order is intended primarily for the review of the parties, the     Brown v. Peters, 95–CV–1641, 1997 WL 599355, at *2–
Court will not recite the legal arguments advanced by the          3 (N.D.N.Y. Sept. 22, 1997) (Pooler, J.) [collecting cases],
parties during the rather extensive briefing that has occurred
                                                                   aff'd without opinion, 175 F.3d 1007 (2d Cir.1999). 2
on the two motions currently pending before the Court.
                                                                   Similarly, when a party makes no objection to a portion
The Court will simply note that the City Defendants were
                                                                   of a report-recommendation, the Court reviews that portion
afforded the opportunity to file three memoranda of law, the
                                                                   for clear error or manifest injustice. See Batista v. Walker,
State Defendants were afforded the opportunity to file two
                                                                   94–CV–2826, 1995 WL 453299, at *1 (S.D.N.Y. July
memoranda of law, and Plaintiff was afforded the opportunity
                                                                   31, 1995) (Sotomayor, J.) [citations omitted]; Fed.R.Civ.P.
to file five memoranda of law. (See Dkt. Nos. 104, 107, 110,
                                                                   72(b), Advisory Committee Notes: 1983 Addition [citations
112, 113, 115, 116, 117, 118, 120.)
                                                                   omitted]. After conducing the appropriate review, the Court
                                                                   may “accept, reject, or modify, in whole or in part, the findings
  C. Magistrate Judge Homer's Report–                              or recommendations made by the magistrate judge.”             28
  Recommendation                                                   U.S.C. § 636(b) (1)(C).
On March 4, 2010, Magistrate Judge Homer issued a Report–
Recommendation recommending as follows: (1) that the City
Defendants' motion for summary judgment (Dkt. No. 102) be            B. Standard Governing a Motion for Summary
granted, and judgment be entered for Allen, Rowe, Valezquez,         Judgment
and Benbow on all claims; (2) that the State Defendants'           Magistrate Judge Homer correctly recited the legal standard
motion for summary judgment (Dkt. No. 107) be denied               governing a motion for summary judgment. (Dkt. No. 121, at



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
       Casev. 9:18-cv-00391-LEK-TWD
Abdul-Matiyn                                    Document
              Allen, Not Reported in F.Supp.2d (2010)                70 Filed 04/23/20 Page 214 of 301


13–14.) As a result, this standard is incorporated by reference    search conducted of Plaintiff between May 5, 2005 (when he
in this Decision and Order.                                        was initially incarcerated at Rikers Island) and December 1,
                                                                   2006 (the approximate date on which he signed his Complaint
                                                                   in this action).
III. ANALYSIS
As an initial matter, neither party objected to Magistrate          *4 Of course, the Court is mindful of the fact that, in his
Judge Homer's thorough Report–Recommendation. As a                 response papers, Plaintiff has alleged that, on January 10,
result, the Court reviews the entire Report–Recommendation         2007, he was also subjected to an unlawful strip-search. The
for clear error. After carefully reviewing all of the              Court is also mindful of the special solicitude that is generally
papers in this action, including Magistrate Judge Homer's          to be afforded to the pleadings of pro se civil rights litigants.
thorough Report–Recommendation, the Court accepts and              Finally, the Court is mindful that such special solicitude may
adopts Magistrate Judge Homer's Report–Recommendation              sometimes be relied on to construe the factual allegations
except his recommendation that Plaintiff's strip-search claim      contained in a pro se civil rights litigant's papers in opposition
should survive as supported by sufficient admissible record        to a motion to dismiss for failure to state a claim as effectively
evidence. The Court need not reach the merits of Magistrate        amending the allegations of his complaint (to the extent those
Judge Homer's recommendation regarding the evidentiary             factual allegations are consistent with the allegations of the
sufficiency of that claim because the Court concludes, as a
                                                                   complaint). 7
threshold matter, that the claim suffers from multiple fatal
pleading deficiencies.
                                                                   For the sake of brevity, the Court will set aside the issue of
                                                                   whether the full measure of this special solicitude should be
The Court possesses the authority, and indeed the duty, to
                                                                   extended to Plaintiff-who was an extremely experienced pro
sua sponte dismiss for failure to state a claim under  28          se civil rights litigant before he drafted his 31–page typed
U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b), and such          Complaint in this action. 8 The more important problem is
a dismissal may occur at any time. See       Benitez v. Ham,       that, here, Plaintiff has not responded to a motion to dismiss
04–CV–1159, 2009 WL 3486379, at *7 (N.D.N.Y. Oct. 21,              for failure to state a claim (which typically occurs relatively
2009) (Mordue, C.J. adopting Lowe, M.J.) (“[E]ven where            early in an action), but has responded to two motions for
a defendant has not advanced ... a failure-to-state-a-claim        summary judgment. As a result, Plaintiff's earliest response
argument on a motion for summary judgment, a district court        to Defendants' motions was filed three years after the signing
may, sua sponte, address whether a pro se prisoner has failed      of his Complaint (which occurred on or before December
to state a claim upon which relief may be granted.”).              1, 2006), and four months after the conclusion of discovery
                                                                   (which occurred on April 14, 2009).
Here, Plaintiff's Complaint alleges, in conclusory fashion, as
follows: (1) “[s]ubsequent to plaintiff's encounter with P.O.      Simply stated, permitting Plaintiff to drastically change the
Johnson[, where he was told that he was being transferred to       landscape of his claims at such a late stage of the action (by
Marcy Psychiatric C.F.,] plaintiff was taken to a room where       asserting a claim based on a strip search conducted more
he was told he had to undergo a strip search ... [before he]       than a month after Plaintiff signed his Complaint in this
was placed in a van and transported to ... CNYPC”; 3 (2)           action) would unduly prejudice Defendants, who spent the
upon arriving at CNYPC, Plaintiff was “forced to undergo           time and expense of filing two comprehensive and lengthy
                                                                   motions for summary judgment on the claims asserted in
a strip search”; 4 (3) “Plaintiff has been forcefully striped
                                                                   Plaintiff's Complaint, and who would not have the benefit of
searched[ ] on a few occasions and threatened with the threat
of being injected with drugs if he refused to be striped           conducting discovery on such new claims before trial. 9 The
searched or if he refused to participate in the programs ... at    Court notes that, during his deposition in this action, Plaintiff
                                                                   never mentioned the strip search in question. (See generally
CNYPC”; 5 and (4) “[w]hen plaintiff is transported to outside
                                                                   Dkt. No. 105, Part 1; Dkt. No. 107, Part 7; Dkt. No. 105, Part
medical facilities or any other place outside [CNYPC] he is
                                                                   1.)
striped searched and placed in cuffs, shackles and leg irons.” 6
Simply stated, Plaintiff's Complaint does not contain factual      Moreover, even if Plaintiff's response papers in this action
allegations plausibly suggesting the personal involvement of       could be deemed to amend and/or supplement Plaintiff's
any Defendant in this action in any unconstitutional strip         Complaint, the arguments contained in those response papers


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
       Casev. 9:18-cv-00391-LEK-TWD
Abdul-Matiyn                                    Document
              Allen, Not Reported in F.Supp.2d (2010)                70 Filed 04/23/20 Page 215 of 301


would not plausibly suggest a Fourth Amendment claim. For          balancing of the intrusion ... against the promotion of
example, Plaintiff's argument that he was subject to “regular
                                                                   legitimate governmental interests.’ “            N.G., 382 F.3d
strip searches” is both vague and conclusory. 10 Simplicit
                                                                   at 231 (quoting     Earls, 536 U.S. at 830). “This is simply
argument that, contrary to Registered Nurse Kelly Appler's
                                                                   an application of the overarching principle that ‘[t]he test of
nursing note dated January 11, 2007, he did not in fact
                                                                   reasonableness under the Fourth Amendment ... requires a
consent to being strip-searched on January 11, 2007, is legally
                                                                   balancing of the need for the particular search against the
insufficient to render the alleged strip-search actionable under
                                                                   invasion of personal rights that the search entails.’ “ Id.
the Fourth Amendment. 11 This is because, in his response
papers, Plaintiff acknowledges that the search occurred in         (quoting     Bell v. Wolfish, 441 U.S. 520, 559 [1979] ). 12
response to a fire breaking out in the ward in which Plaintiff
resided.                                                           According to Plaintiff's own allegations, the State Defendants
                                                                   possessed a reasonable suspicion that a patient at the
 *5 More specifically, according to his own response papers,       facility started the fire. Moreover, the extreme safety issues
Plaintiff's late-blossoming factual allegations regarding the      associated with an individual attempting to set a building
search on January 11, 2007, are as follows: (1) a small fire       on fire is sufficiently compelling to justify the intrusion on
broke out in a patient's bathroom on Ward 405 on the evening       privacy entailed by conducting the searches of the patients
of January 10, 2007; (2) a management meeting was held             without any measure of individualized suspicion. 13 As a
between eight staff members, including Defendant Nowick;           result, any such search did not violate Plaintiff's Fourth
(3) at some point, Defendant Barboza was “apprised” of             Amendment rights. 14
the meeting; (4) at this meeting, the decision was made
to order strip searches on all patients due to the severity         *6 Finally, even if the Court were to liberally construe
of the safety issue; (5) this explanation was then given to        Plaintiff's response papers as a formal motion to amend/
Plaintiff on January 11, 2007; and (6) Plaintiff was then          supplement his Complaint, and even if the Court were
strip searched in a private area by all male staff on January      to look past the fact that Plaintiff has failed to submit a
11, 2007. (See generally Dkt. No. 110, at 76–77 [attaching         proposed Amended/Supplemental Complaint specifying his
two Nurse Progress Notes regarding Plf., incorporated by           proposed amendments, the Court would still reject Plaintiff's
reference into response]; Dkt. No. 110 at 14, ¶ 25 [attaching      proposed claim. This is because, when a motion to amend
Plf.'s Affirm. in Response to State Defs.' Motion for Summ.        or supplement is made in response to a motion for summary
Judg., incorporated by reference into response].)                  judgment, the court assessing whether to deny the proposed
                                                                   amendment as futile should consider the evidence in the
Based on even these allegations, the Court would find              record and not assess the proposed amendment as if the
no actionable Fourth Amendment claim asserted by                   evidence does not exist; in such a case, the proposed amended/
Plaintiff in this action. The Supreme Court has made               supplemental pleading is futile if it could not survive the
clear that, “in the context of safety and administrative
                                                                   summary judgment motion. 15 Here, the only admissible
regulations, a search unsupported by probable cause may
                                                                   record evidence adduced in support of this claim establishes
be reasonable when special needs, beyond the normal need
                                                                   that Plaintiff manifested to correctional staff his consent to the
for law enforcement, make the warrant and probable-cause
                                                                   strip search on January 11, 2007, entitling Defendants (at the
requirement impracticable.”       Bd. of Educ. v. Earls, 536       very least) to qualified immunity. (Dkt. No. 110, at 76–77.) 16
U.S. 822, 829 (2002). “[I]n certain limited circumstances, the     Furthermore, the admissible record evidence establishes that
Government's need to discover ... latent or hidden conditions,     the only personal involvement of any Defendant in this action
or to prevent their development, is sufficiently compelling to     in the search was (1) Defendant Nowicki's participation in
justify the intrusion on privacy entailed by conducting such       a “management meeting” between himself and seven other
searches without any measure of individualized suspicion.”         staff members (including security supervisors) regarding
   Earls, 536 U.S. at 829. “However, the ‘special needs'           whether to perform the searches of patients, and (2) Defendant
standard does not validate searches simply because a special       Barboza's being “apprised” of that meeting. (Id. at 176.)

need exists.”       N.G. v. Conn., 382 F.3d 225, 231 (2d
                                                                   For each of these several alternative reasons, the Court rejects
Cir.2004). “Instead, what is required is ‘a fact-specific
                                                                   any Fourth Amendment claim proposed by Plaintiff arising



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
       Casev. 9:18-cv-00391-LEK-TWD
Abdul-Matiyn                                    Document
              Allen, Not Reported in F.Supp.2d (2010)              70 Filed 04/23/20 Page 216 of 301


                                                                Hanmer, Murphy, and Nowicki denied him the right to pray;
from the strip-search he allegedly experienced on January 11,
                                                                and it is further
2007.

                                                                ORDERED that the clerk shall terminate Defendants
ACCORDINGLY, it is
                                                                Allen, Rowe, Valezquez, Benbow, Johnson, Walsh, Farnum,
                                                                Debroize, Forshee, Barboza, Capolo and Becker from this
ORDERED that Magistrate Judge Homer's Report–
                                                                action; and it is further
Recommendation (Dkt. No. 121) is ACCEPTED and
ADOPTED in part; and it is further
                                                                ORDERED that the clerk of the Court shall appoint pro bono
                                                                counsel for plaintiff for purposes of trial, and as soon as pro
ORDERED that the Defendants' motions for summary
                                                                bono counsel has been appointed, the Court will schedule a
judgment (Dkt.Nos.102, 107) are GRANTED in part and
                                                                pretrial conference to set a trial date in this action.
DENIED in part; and it is further

ORDERED that all the claims asserted in Plaintiff's             All Citations
Complaint (Dkt. No. 1) are DISMISSED from this action
except for Plaintiff's First Amendment claim that Defendants    Not Reported in F.Supp.2d, 2010 WL 3880510




                                                        Footnotes


1
       On de novo review, “[t]he judge may ... receive further evidence....”    28 U.S.C. § 636(b)(1)(C). However,
       a district court will ordinarily refuse to consider arguments, case law and/or evidentiary material that could
       have been, but was not, presented to the Magistrate Judge in the first instance. See, e.g .,          Paddington
       Partners v. Bouchard, 34 F.3d 1132, 1137–38 (2d Cir.1994) (“In objecting to a magistrate's report before the
       district court, a party has no right to present further testimony when it offers no justification for not offering
       the testimony at the hearing before the magistrate.”) [internal quotation marks and citations omitted];         Pan
       Am. World Airways, Inc. v. Int'l Bhd. of Teamsters, 894 F.2d 36, 40, n. 3 (2d Cir.1990) (district court did not
       abuse its discretion in denying plaintiff's request to present additional testimony where plaintiff “offered no
       justification for not offering the testimony at the hearing before the magistrate”).
2      See also Vargas v. Keane, 93–CV–7852, 1994 WL 693885, at *1 (S.D.N.Y. Dec. 12, 1994) (Mukasey, J.)
       (“[Petitioner's] general objection [that a] Report ... [did not] redress the constitutional violations [experienced
       by petitioner] ... is a general plea that the Report not be adopted ... [and] cannot be treated as an objection
       within the meaning of      28 U.S.C. § 636.”), aff'd,    86 F.3d 1273 (2d Cir.), cert. denied, 519 U.S. 895 (1996).
3      (Dkt. No. 1, at 18.)
4      (Dkt. No. 1, at 19.)
5      (Dkt. No. 1, at 23.)
6      (Dkt. No. 1, at 23.)
7
          Cusamano v. Sobek, 604 F.Supp.2d 416, 461–62 & n. 79 (N.D.N . Y.2009) (Lowe, M.J., adopted by
       Suddaby, J.) [citing cases].
8      The Court notes that, from the Federal Judiciary's Public Access to Electronic Court Records (“PACER”)
       Service, it appears that Faris Abdul–Matiyn (a/k/a Faris Matin a/k/a Stephen Jackson), who was first
       incarcerated in the New York State Department of Correctional Services in 1978, filed some two dozen pro
       se prisoner civil rights actions in federal court before he filed his Complaint in this action in 2006.
9
       See   Cusamano, 604 F.Supp.2d at 492 (“[W]hile special solicitude permits a pro se plaintiff to effectively
       amend the allegations of his complaint while responding to a motion to dismiss for failure to state a claim



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          5
       Casev. 9:18-cv-00391-LEK-TWD
Abdul-Matiyn                                    Document
              Allen, Not Reported in F.Supp.2d (2010)         70 Filed 04/23/20 Page 217 of 301


      (which, typically, comes relatively early in an action), it does not permit him to do so while responding to a
      motion for summary judgment (which, typically, comes relatively late in an action, for example, where, as
      here, after the defendants have completed discovery based on the allegations contained in the plaintiff's
      complaint).”); Shaheen v. McIntyre, 05–CV–0173, 2007 WL 3274835, at *9 (N.D.N.Y. Nov. 5, 2007) (McAvoy,
      J., adopting Report–Recommendation by Lowe, M.J., finding that a pro se civil rights plaintiff could not
      effectively amend the allegations of his complaint through allegations raised for the first time in his response
      to the defendants' summary judgment motion, since discovery had already been completed); accord, Jackson
      v. Onondaga County, 549 F.Supp.2d 204, 220 & n. 45 (N.D.N.Y.2008) (McAvoy, J., adopting Report–
      Recommendation by Lowe, M.J.) (explaining that “the net effect of permitting Plaintiff to so change the
      landscape of his claims at this late stage of the action would be to deprive Defendants of the fair notice
      envisioned by Fed.R.Civ.P. 8.”); cf.      Shah v. Helen Hayes Hosp., 252 F. App'x 364, 366 (2d Cir.2007)
      (holding that plaintiff's claims raised for first time in response to summary judgment motion could not be
      used as means to amend complaint); Isaac v. City of New York, 701 F.Supp.2d 477, 491 (S.D.N.Y.2010)
      (“Plaintiff may not use his submission in opposition to summary judgment as a back door means to amend
      the complaint.”);     Shabazz v. Pico, 994 F.Supp. 460, 474 (S.D.N.Y.1998) (“Plaintiff's delay in asserting that
      he was injured until his response to defendant's argument [during his motion for summary judgment] that
      verbal threats without injuries are not actionable under § 1983 confirms the implausibility of plaintiff's new
      claim.”) (Sotomayor, J.), af'd, 205 F.3d 1324 (2d Cir.2000).
10    (Dkt. No. 110, at 14, ¶ 25.)
11    Specifically, Plaintiff argues that he did not thank staff for providing him with an explanation for the search,
      and he “could never feel better or good after being so degradingly violated where he had to expose his entire
      naked body to staff ....“ (Dkt. No. 110, at 14, ¶ 25.)
12    In N.G., the Second Circuit addressed, among other things, whether a strip search of one girl at a juvenile
      detention facility based on a missing pencil (on two separate occasions) was appropriate given that she was
      one of among ten to twenty girls in the room in which the pencil went missing.            N.G., 382 F.3d at 234.
      In reaching its conclusion that the complaint stated a claim of an unlawful strip search, the Court of Appeals
      noted that, “[a]lthough we recognize the possibilities that a pencil could be used as a weapon and could be
      concealed in a body-cavity, the combination of these possibilities alone is too unlikely to justify the serious
      intrusion of a strip search, in the absence of reasonable suspicion concerning possession of the missing
      item.” Id. The Court noted further that “[s]uch reasonable suspicion might arise if less intrusive searches such
      as pat-downs of the girls in the room where the pencil disappeared failed to locate it, raising suspicion that
      one of the girls in that room had the pencil concealed.” Id. However, the Court of Appeals also noted that,
      “[s]ince the pencils were numbered, it would not have been difficult to keep track of which girls had which
      pencils, thereby pinpointing the girl who had not turned in the missing pencil.”
13    Unlike in N.G., which involved the possibility of contraband being used as a weapon, the facts in this case
      establish that contraband was used to start a fire prior to the search. Moreover, unlike in N.G., there was no
      way to pinpoint who started the fire in the bathroom such that less invasive measures could have been taken.
14
      The Courts notes that it finds  Aiken v. Nixon, 236 F.Supp.2d 211 (N.D.N.Y.2002) (McAvoy, J.), aff'd, 80 F.
      App'x 146 (2d Cir.2003), distinguishable from this case because Aiken involved the repeated strip searching
      of a patient whenever he appeared for admission into the psychiatric center, based on the State psychiatric
      center program director placing a standing order in the patient's record for this to be done.
15
      See, e.g.,    Milanese v. RustOleum Corp., 244 F.3d 104, 110 (2d Cir.2001) (explaining that, when cross-
      motion to amend complaint is made in response to a motion for summary judgment, and parties have fully
      briefed issue whether proposed amended complaint could raise genuine issue of fact and have presented
      all relevant evidence in support of their positions, court may deny the amendment as futile, even if it states
      valid claim on its face, where evidence in support of proposed new claim creates no triable issue of fact and




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   6
       Casev. 9:18-cv-00391-LEK-TWD
Abdul-Matiyn                                    Document
              Allen, Not Reported in F.Supp.2d (2010)            70 Filed 04/23/20 Page 218 of 301


      defendant would be entitled to summary judgment on it); accord, Newburgh v. Adlabs Films USA, Inc., 09–
      CV–11067, 2010 WL 2772446, at *6 (E.D.Mich. July 13, 2010).
16    More specifically, the record evidence establishes that, at 2:32 p.m. on January 11, 2007, Nurse Supervisor
      Tanya Marr completed a “Progress Note” regarding Plaintiff, which states as follows: (1) on the evening of
      January 10, 2007, a small fire broke out in the patient's bathroom on ward 405; (2) a management meeting
      was subsequently held, where the decision was made to strip search all patients “due to [the] severity of
      this safety issue”; (3) “N. Nihalani MD wrote order for [Plaintiff] to be strip searched, [and] the reason for the
      procedure was explained to [Plaintiff]”; (4) Plaintiff “was moved to a private area and search was conducted
      by male staff”; (5) “Dr. Nihalani spoke with [Plaintiff] and showed [him] the policy and procedure”; (6) “[Plaintiff]
      was cooperative with procedure”; (7) “[Plaintiff] was cooperative for ward room search”; and (8) “[Plaintiff]
      voiced no concerns, complaints or questions during the search.” (Dkt. No. 110, at 76.) Moreover, at 3:45 p.m.
      on January 11, 2007, Nurse Supervisor Kelly Appler completed a “Progress Note” regarding Plaintiff, which
      states as follows: (1) this Progress Note is an “[a]ddendum to [the] nursing note [prepared at 2:32 p.m.]”;
      (2) “[Plaintiff] stated [to Dr. Nihalani that ‘he] felt violated that [he] was searched’ “; (3) “Dr. Nihalani and Jeff
      Nowicki and [Kelly Appler] reassured [Plaintiff] it was done for safety and security reasons”; and (4) “[Plaintiff]
      stated[,] ‘Thank you I feel better that you reassured me of the reason.’ “ (Id. at 77.)


End of Document                                            © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)                    Filed 04/23/20 Page 219 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

                                                                               Stoner has fought continuously, but unsuccessfully, for the
                                                                               right to automatic entry to the orchestra without audition
     KeyCite Yellow Flag - Negative Treatment                                  for rotation players. (Stoner Dep. at 113, 134-35.) Currently,
Declined to Follow by Mahar v. U.S. Xpress Enterprises, Inc., N.D.N.Y., July
                                                                               a collective bargaining agreement (“CBA”) between the
21, 2009
                                                                               Ballet and the Associated Musicians of Greater New York,
                    2002 WL 523270
                                                                               Local 802, American Federation of Musicians, AFL-CIO,
       United States District Court, S.D. New York.
                                                                               (“Union”) governs the employment of orchestra musicians.
                   Martin STONER, Plaintiff,
                             v.                                                In 1983, the Ballet and the Union adopted a procedure into
                                                                               their CBA to govern the process by which musicians would
    NEW YORK CITY BALLET COMPANY, Defendant.
                                                                               attain entry into a permanent opening in the basic orchestra.
                       No. 99 Civ. 0196(BSJ).                                  (Goldberg Aff. ¶ 5.) There are several options available to
                                  |                                            fill a permanent position in the orchestra under the CBA.
                           April 8, 2002.                                      (See Menaker Decl. of 6/11/01, Ex. C.) These options, which
                                                                               a joint management-musicians Audition Committee “shall
                                                                               attempt to satisfy in the following order of preference,”
                           Order & Opinion                                     include:

JONES, J.
                                                                                           1. to appoint a player from the
                        I. INTRODUCTION                                                    orchestra or from among the players
                                                                                           who have substituted for orchestra
 *1 Pro se Plaintiff, Martin Stoner (“Stoner”), brings this                                members on a regular basis without
action against the New York City Ballet Company (“Ballet”)                                 audition, on the basis of personal
pursuant to Title VII of the Civil Rights Act of 1964, as                                  knowledge; 2. to appoint a player
                                                                                           recommended to it, but only after
amended (“Title VII”),              42 U.S.C. §§ 2000e et seq., the
                                                                                           a personal audition before the
New York State Human Rights Law (“NYSHRL”),          N.Y.                                  Committee; 3. to appoint a player
Exec. Law 290 et seq., and the Administrative Code of                                      chosen through open auditions.
the City of New York (“NYCHRL”), §§ 8-101 et seq.,
alleging employment discrimination in that he has been
retaliated against by the Ballet since 1998 because of his                     (Menaker Decl. of 6/11/01, Ex. C, at 35-36, 40-41.) Eight
                                1
alleged protected conduct. A detailed summary of Plaintiff's                   votes are required for appointments under options one and
contentions and the facts of this case is set forth in this court's            two. (Id. at 41.) If there are insufficient votes to appoint an
                                                                               applicant to the orchestra, the Committee must hold an open
May 8, 2001, Order and Opinion. See Stoner v.    New York
                                                                               audition. (Id. at 40-42.)
City Ballet Co., No. 99 Civ. 0196(BSJ), 2001 WL 492430, at
*
  1- * (S.D.N.Y. May 8, 2001) [hereinafter Stoner I ]. Some of                 Although he has never been a basic or permanent member of
the more pertinent background facts are also described below.                  the orchestra, Plaintiff has been a rotator since 1985, when
                                                                               the Ballet first recognized musicians of that status. Rotators
                                                                               are replacement musicians who are the first musicians to
                               A. FACTS                                        be called in when a permanent orchestra member is absent.
                                                                               (Goldberg Aff. of 2/16/99, ¶ 3.) According to Stoner, during
Plaintiff has been employed as a violinist with the Ballet's                   the 1998-1999 winter season, he played in approximately
orchestra since 1976. (Complaint (“Compl.”) ¶ 9.) From                         “95% of the required performances,” which is more than some
approximately 1980, Stoner was in a group of male and                          of the basic orchestra members of the violin section played.
female substitute musicians known as “necessaries.” The                        (Pl.'s Aff. in Opp'n to Def.'s Mot. for Summ. J. ¶ 67.)
necessaries sought, among other things, health benefits and
entry into the basic orchestra without audition. In particular,



                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)        Filed 04/23/20 Page 220 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867



                 B. PLAINTIFF'S CLAIMS
                                                                                    A. LEGAL STANDARDS
 *2 In his Complaint, Stoner claimed that the Ballet retaliated
against him in violation of Title VII because he “testified        Motions for reconsideration governed by Local Civil Rule 6.3
in a Federal Court civil rights proceeding against [the            are within the sound discretion of the district court. Schaffer
Ballet].” (Compl.¶ 2.) Specifically, Stoner claims that on June    v. Soros, No. 92 Civ. 1233, 1994 WL 592891, at * 1 (S.D.N.Y.
2 and September 24, 1997, he was deposed in connection             Oct. 31, 1994). The rule provides in pertinent part: “There
with Pray v. New York City Ballet, 96 Civ. 5723 (“Pray” ), a       shall be served with the notice of motion a memorandum
sexual harassment lawsuit initiated against the Ballet by three    setting forth concisely the matters or controlling decisions
female violinists. The plaintiffs in the Pray litigation alleged   which counsel believes the court has overlooked.” Rule
that they had been subjected to a hostile work environment         6.3 must be applied so as to avoid re-litigating repetitive
by Laurance Fader (“Fader”), a fellow musician, who was the        arguments on issues previously decided. System Management
head of the Union Negotiating Committee. Stoner testified          Arts, Inc. v. Avesta Tech., Inc., 106 F.Supp.2d 519, 521
against Fader and Jack Katz, another musician who was              (S.D.N.Y.2000). Therefore, the movant must demonstrate
the Chairman of the Audition Committee. According to               that the court overlooked controlling decisions or factual
Stoner, his testimony was damaging to the Ballet. (Compl.¶¶        matters that were put before it on the underlying motion that
10-12.) Stoner claims that since that time the Ballet has          might reasonably be expected to alter the conclusion reached
consistently retaliated against him for his participation in the   by the court on the underlying motion. Dellefave v. Access
Pray litigation, principally by failing to promote him to the      Temporaries, Inc., No. 99 Civ. 6098, 2001 WL 286771, at
basic orchestra without audition.                                  *
                                                                     1 (S.D.N.Y. Mar. 22, 2001). The movant may not “advance
                                                                   new facts, issues or arguments not previously presented to
                                                                   the Court.”    Morse/Diesel, Inc. v. Fidelity & Deposit Co.
                  C. PENDING MOTIONS
                                                                   of Md., 768 F.Supp. 115, 116 (S.D.N.Y.1991). Moreover, the
Currently multiple motions are pending before this court.          parties may not “reargue those issues already considered.” In
Both Defendant and Plaintiff move for reconsideration of           re Houbigant, Inc., 914 F.Supp. 997, 1001 (S.D.N.Y.1996).
different portions of this court's May 8, 2001, Order and
Opinion. Plaintiff also moves to amend his Complaint.
Moreover, Plaintiff has raised additional arguments and             B. PLAINTIFF'S DISMISSED RETALIATION CLAIMS
claims in correspondence to the court to which Defendant has
responded by letter brief. Finally, Plaintiff has filed a motion    *3 Plaintiff seeks reversal of this court's decision
for sanctions against Defendant.   2                               dismissing portions of his retaliatory failure to promote
                                                                   claim on summary judgment. Contrary to this court's
                                                                   rulings, Plaintiff argues that he did, in fact, demonstrate
                                                                   an adverse employment action sufficient to withstand
 II. PLAINTIFF'S MOTION FOR RECONSIDERATION                        summary judgment. Specifically, Plaintiff claims that the
                                                                   court overlooked evidence demonstrating (1) that persons
Plaintiff seeks reconsideration of this court's May 8,
                                                                   hostile to Stoner improperly influenced the Ballet's decision
2001, Order and Opinion, which addressed Defendant's
                                                                   to deny Stoner direct entry to the orchestra, (2) that it would
Motion for Summary Judgment, Plaintiff's Cross-motion for
                                                                   have been futile for Stoner to audition because the process
Summary Judgment, and Plaintiff's first Motion to Amend
                                                                   was unfair to him, and (3) that not all openings in the violin
the Complaint. Plaintiff contends that the court erred by
                                                                   section have been filled by open auditions. (See Pl.'s Recons.
overlooking evidence, failing to view the evidence in the
                                                                   Mem. at 2-6.) Plaintiff's assertions are entirely without merit.
light most favorable to Plaintiff, failing to draw inferences
in Plaintiff's favor, denying Plaintiff adequate discovery, 3      Plaintiff, for the most part, rehashes the arguments he made
misapplying the law, failing to view the record as a whole,        before this court in motions decided in the May 8, 2001, Order
and impermissibly resolving issues of fact. (See Pl.'s Mem. in     and Opinion. With respect to the “evidence” Plaintiff claims
Supp. of Pl.'s Mot. for Recons. (“Pl.'s Recons. Mem.”) at 1.)      the court overlooked about the Ballet's denial of Plaintiff's



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)          Filed 04/23/20 Page 221 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

direct entry into the orchestra and the alleged futility of        1985; November, 1990; February, 1992; November, 1992;
the audition process, Plaintiff's arguments continuously fail      and February, 1996; and by failing to investigate and to take
to distinguish between unsupported, irrelevant hearsay and         remedial action regarding his complaints that Fader harassed
evidence that would support his claims. See H. Sand &              him in January, 1985; January, 1988; January, 1993; May
Co., Inc. v. Airtemp, 934 F.2d 450, 454-55 (2d Cir.1991)
                                                                   and June, 1997; and December, 1997.         Stoner I, 2001 WL
(“[T]estimony ... that would not be admissible if testified to                  *
at the trial may not properly be set forth in [the Rule 56(e) ]    492430, at 8. The second set occurred after the filing of
affidavit.”) (internal quotations and citations omitted); see      the original Complaint in this litigation on January 11, 1999.
also Allen v. Coughlin, 64 F.3d 77, 80 (2d Cir.1995) (finding         Stoner I, 2001 WL 492430, at * 5.
conclusory allegations in affidavits insufficient). Moreover,
Plaintiff's allegations regarding the “open” or “closed” nature     *4 Assuming, for the purposes of the motion, that Plaintiff
of the auditions overlook the crucial distinction between          had engaged in protected activity and had demonstrated
openings for principal positions and entry into the basic          a discriminatory policy or mechanism, 4 the court found
orchestra, which are governed by different processes under         Plaintiff's new claims concerning the Ballet's conduct before
the CBA. (See Def.'s Mem. in Opp. to Pl.'s Mot. for Recons.        February 5, 1998, were time-barred and that Plaintiff failed
at 6-7.)                                                           to set forth a continuing violation sufficient to warrant an
                                                                   exception to the statutorily required limitations on filing time.
Plaintiff's arguments citing law allegedly ignored by the
court are similarly unavailing. The “controlling” precedents          Stoner I, 2001 WL 492430, at * 7. Therefore, the court
submitted by Plaintiff are, in fact, inapplicable to Plaintiff's   denied Plaintiff leave to amend by adding retaliation claims
retaliation claims. The doctrines cited by Plaintiff deal with     concerning any conduct of the Ballet prior to February 5,
aspects of discrimination and hostile work environment             1998. 5
claims unrelated to Plaintiff's failure to demonstrate an
adverse employment action in support of his retaliation            For the most part, Plaintiff's objections to the court's decision
claims. (See Pl.'s Recons. Mem. at 3.) Since Plaintiff has         concern the findings that his allegations prior to 1998 were
failed to demonstrate that the court overlooked any evidence       time-barred because Plaintiff failed to set forth a continuing
or controlling law that, if considered, could reasonably be        violation. (See Pl.'s Recons. Mem. at 8-11.) Under Title
found to alter the court's decision to dismiss some of his         VII, a claimant must file a discrimination claim “with the
retaliation claims in its May 8, 2001, Order and Opinion, the      EEOC within 180 days of the alleged unlawful employment
court denies Plaintiff's Motion for Reconsideration of those       action or, if the claimant has already filed the charge with
claims. See Dellefave, 2001 WL 286771, at * 1.                     a state or local employment agency, within 300 days of the
                                                                   alleged discriminatory action.”       Van Zant v. KLM Royal
                                                                   Dutch Airlines, 80 F.3d 708, 712 (2d Cir.1996). This statutory
            C. PLAINTIFF'S PROPOSED                                requirement is analogous to a statute of limitations, so a
         AMENDMENTS TO THE COMPLAINT                               charge filed after the stated time frame will be barred. Id.
                                                                   The continuing violation doctrine provides an exception to
                                                                   that rule. “Under that doctrine, if a plaintiff has experienced
       1. RETALIATORY FAILURE TO PROMOTE                           a continuous practice and policy of discrimination, ... the
                                                                   commencement of the statute of limitations period may
In its Order and Opinion of May 8, 2001, the court granted in
                                                                   be delayed until the last discriminatory act in furtherance
part and denied in part Plaintiff's first Motion to Amend the
Complaint. At that time, Plaintiff's first Proposed Amended        of it.”   Fitzgerald v. Henderson, 251 F.3d 345, 359 (2d
Complaint sought to add two new sets of allegations of             Cir.2001) (internal quotations and citations omitted). The
retaliatory conduct on the part of the Ballet. The first           Second Circuit has held that
set occurred between 1984 and December 1997 and was
allegedly precipitated by protected activity in which Stoner         [a]lthough the continuing violation exception is usually
claimed he began to engage on January 1, 1980. Plaintiff             associated with a discriminatory policy, rather than with
alleged that the Ballet retaliated against him by failing to         individual instances of discrimination, and although acts
promote him to the basic orchestra in 1984; November,                so ‘isolated in time ... from each other ... [or] from the
                                                                     timely allegations[ ] as to break the asserted continuum of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)        Filed 04/23/20 Page 222 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

  discrimination’ will not suffice, Quinn v. Green Tree Credit     an admission by Plaintiff that he was aware of the alleged
  Corp., 159 F.3d at 766, a continuing violation may be found      discrimination prior to 1985; otherwise, Plaintiff would have
  ‘where specific and related instances of discrimination are      no reason to believe there were any “adverse consequences”
  permitted by the employer to continue unremedied for so          to be mitigated by the settlement. Moreover, any reliance by
  long as to amount to a discriminatory policy or practice.”       Plaintiff on the Union settlement to bring about changes in the
                                                                   audition process would necessarily have been negated by the
      Cornwell v. Robinson, 23 F.3d 694, 704 (2d Cir.1994).
                                                                   next occasion on which auditions were held to fill an opening
                                                                   in the orchestra, which occurred in November of 1985. (See
   Fizgerald, 251 F.3d at 359. A plaintiff may not rely on such
                                                                   Def.'s Mem. in Opp'n to Pl.'s Mot. for Recons. at 10.)
a continuing violation theory, however, unless he has asserted
a continuing violation in the administrative proceedings.
                                                                   Further “clarifying” his position in his Memorandum of Law
   Miller v. International Tel. & Tel. Corp., 755 F.2d 20, 25      in Support of Plaintiff's [second] Motion for a Preliminary
                                                                   Injunction, Plaintiff asserted:
(2d Cir.), cert. denied,   474 U.S. 851 (1985).

The evidence Plaintiff suggests that the court “overlooked”
when denying his Motion to Amend by adding retaliatory                         In his complaint and in two amended
conduct occurring prior to February 5, 1998, consists almost                   complaints, Stoner has alleged an
entirely of hearsay allegations contained within Plaintiff's                   ongoing pattern of retaliation by the
own self-serving affidavits. (See, e.g., Pl.'s Recons. Mem. at                 Ballet. However, Stoner now asserts
9-10.) Moreover, Plaintiff has continually “reconstrued” the                   that there was a break in his protected
often contradictory facts and conclusory allegations on which                  activity from approximately 1985 to
he relies to support his claims of a continuing violation in                   1997. In other words, Stoner's early
an attempt to make his case resemble favorable precedent.                      activity from 1980-1985 was gender-
For example, Plaintiff initially claimed that he has been                      based, protected opposition and his
engaged in protected activity since at least January 1, 1980.                  protected activity from 1997-present
(Proposed Am. Compl. ¶¶ 12, 16-17.) However, as the court                      was also gender-based.
noted in its May 8, 2001, Order and Opinion, Stoner's own
allegations and the documents he relies upon do not support
his claim that the NLRB charges [Stoner raised in the early        (Mem. of Law in Supp. of Pl.'s Mot. for Prelim. Inj. at 1-2.)
                                                                   Stoner's most recent averments only serve to demonstrate
1980s] related to gender based discrimination.”          Stoner
                                                                   that he cannot meet the continuity requirements necessary to
                           *
I, 2001 WL 492430, at 6. Moreover, even assuming that              qualify for a tolling of the statutory filing period under the
there was a continuing policy or mechanism of gender-              continuing violation doctrine. The law is clear that discrete,
based discrimination, Plaintiff, by his own admissions, should     sporadic incidents do not meet the frequency requirement. See
have been on notice no later than the mid-1980s of the
Ballet's discriminatory policy. Consequently, Plaintiff's notice      Weeks v. New York State Div. of Parole, 273 F.3d 76, 84 (2d
precluded application of the continuing violation doctrine.        Cir.2001) (“Absent unusual circumstances, a two-year gap is
                                                                   a discontinuity that defeats use of the continuing violation
See    Stoner I, 2001 WL 492430, at * 7.                           exception.”)

 *5 In an apparent attempt to circumvent those notice              Now, however, Plaintiff “alleges that his well-documented
limitations of the continuing violation doctrine, Plaintiff        fight against auditions for the Rotation Players from 1985-97
asserted in his Memorandum in Support of Plaintiff's Motion        (which is undisputed) did not constitute a twelve year gap
for Reconsideration that despite his complaints and charges        in Stoner's gender-based protected activity.” (Pl.'s Mem.
filed with the NLRB, (1) his awareness was not triggered           of Law in Supp. of Sanctions at 4.) While Plaintiff's
because he wasn't regularly harassed until he was noticed for      position with respect to the time periods in which he was
his deposition in May 1997, and (2) it was reasonable for          engaged in protected activity and his awareness of the
him not to assert his rights until 1998 because he thought         alleged discrimination by the Ballet has shifted dramatically
the discrimination might be mitigated by a Union settlement        and repeatedly since the outset of this litigation, Plaintiff's
in 1985. (Pl.'s Recons Mem. at 10.) The latter assertions is


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)         Filed 04/23/20 Page 223 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

reclassification of the facts on which he relies does not           ¶ 25.) However, the text of the letter itself demonstrates
demonstrate that the court overlooked any evidence that, if         that Plaintiff's complaints at that time had nothing to do
considered, could reasonably be found to alter the court's          with gender-based harassment. (See Letter from Stoner to
decision to deny his Motion to Amend to add retaliatory             Executive Board, Local 802 of 5/19/97.) Plaintiff also cites
conduct occurring before February 5, 1998.                          two letters written in 1985 and 1988, (First Proposed Am.
                                                                    Compl. ¶¶ 19-20); however, those letters make no reference to
 *6 Stoner argues that the court should reconsider his              gender-based discrimination. Thus, as this court found in its
continuing violation claims not only in light of those new          Order and Opinion of May 8, 2001, the alleged discrimination
assertions by Stoner but also because the Supreme Court             and Stoner's protected activity occurring outside the statutory
                                                                    limitations period, which appears to be labor-related, is not
has granted certiorari in     Morgan v. Amtrak, 232 F.3d
                                                                    related to the gender-based discrimination alleged during
1008 (9th Cir.2000), cert. granted, 121 S.Ct. 2547 (2001),
                                                                    the limitations period and cannot support a continuing
a Ninth Circuit case. In Morgan, as in prior cases, the
Ninth Circuit rejected the application of the test articulated      violation allegation. See Stoner I, 2001 WL 492430, at * 6.
                                                                    Furthermore, in this case, Plaintiff's claims must be rejected
in     Berry v. Board of Supervisors, 715 F.2d 971 (5th
                                                                    as untimely since Plaintiff, by his own admission, had actual
Cir.1983), to continuing violation claims predicated upon the
                                                                    notice that he should assert his rights as far back as the
assertion of a hostile environment. Specifically, the Ninth
                                                                    early 1980s. (See Am. Aff. in Supp. of Pl.'s Cross-mot. for
Circuit rejected the strict “notice limitation” of the continuing
                                                                    Summ. J. ¶ 34 (“Lawyers that [Stoner] met with in the early
violation doctrine in the context of hostile work environment
                                                                    1980's, including former New York City Mayor John Lindsay,
claims after finding that “most cases of hostile environment
                                                                    suggested to me that I and a group of women ... file Federal
are not capable of facile identification.” First, the granting
                                                                    discrimination charges in District Court.”).)
of certiorari by the Supreme Court does not represent a
change in law warranting reconsideration, and Plaintiff does
                                                                     *7 Plaintiff admits to actual notice of discrimination and
not point to any change in the law of this Circuit warranting
                                                                    the non-continuity of the alleged harassment. Under either
reconsideration. Second, the twelve-year break in Plaintiff's
                                                                    theory, the continuing violation exception to the statutorily
“protected activity” and the attendant harassment admitted
by Stoner is dispositive of his claim for continuing violation      imposed filing time limits is inapplicable. 6 Thus, the court
                                                                    denies Plaintiff's Motion for Reconsideration with respect to
under any standard adopted by the courts. See        Weeks, 273
                                                                    those amendments. See Dellefave, 2001 WL 286771, at * 1.
F.3d at 84 (holding that where the events pleaded are few
                                                                    Although Plaintiff may disagree with the manner in which the
and unlinked and no discriminatory incidents were alleged
                                                                    court applied the relevant legal standard to the facts before
during a three-year period prior to the limitations period there
                                                                    it, such disagreement does not justify reconsideration. In re
could be no continuing violation);       Morgan, 232 F.3d at        Houbigant, Inc., 915 F.Supp. 997, 1001 (S.D.N.Y.1996) (A
1015 (holding that the incidents of discrimination cannot be        Rule 6.3 motion is “not a motion to reargue those issues
“isolated, sporadic or discrete” and that the incidents prior       already considered when a party does not like the way the
to the limitations period must be sufficiently related to those     original motion was resolved.”); see also Carolco Pictures,
occurring within the limitations period).                           Inc. v. Sirota, 700 F.Supp. 169, 170 (S.D.N.Y.1988) (The strict
                                                                    standards of Rule 6.3 aim “to prevent the practice of a losing
Plaintiff, by his own admission, was harassed only once             party examining a decision and then plugging the gaps of a
during the twelve-year period prior to his testimony in the         lost motion with additional matters.”).
Pray litigation, (see Mem. of Law in Supp. of Prelim. Inj.
at 1-2), and was unaware of any gender-based harassment
against women at the Ballet from at least 1990 to 1996, (see
Reply Aff. in Supp. of Pl.'s Rule 15 Mot. of 8/14/00, ¶ 10).                        2. SECTION 1985(2) CLAIM
Moreover, much of the evidence Plaintiff cites to demonstrate
                                                                    Plaintiff also contends that the court erred in denying leave to
harassment both shortly before and then following his Pray
deposition reveals that even Plaintiff did not believe the          amend to add a claim under  42 U.S.C. § 1985(2). Plaintiff
harassment was gender-based. For example, in a letter dated         sought to amend his Complaint to assert a cause of action
May 18, 1997, Stoner complained to Local 802 and the Ballet         against the Ballet under     42 U.S.C. §§ 1981,        1985(2),
about a hostile environment. (First Proposed Am. Compl.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)         Filed 04/23/20 Page 224 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

                                                                    v. Roach, 165 F.3d 137, 146 (2d Cir.1999). When Plaintiff
and     1985(3) because it engaged in a conspiracy with “its
officers, and its attorneys to deprive him of equal protection      moved to add a         § 1985 claim, he failed to identify
of, and equal privileges and immunities under the Fourteenth        specific individuals involved in the conspiracy or to cite
                                                                    to any agreement, concerted activity, or overt act taken in
Amendments [sic].”    Stoner I, 2001 WL 492430, at * 9.
                                                                    furtherance of the conspiracy. See id. However, Plaintiff has
The court analyzed Plaintiff's new conspiracy claim and
                                                                    gradually refined his conspiracy allegations over time, and the
properly found that it was not cognizable under either         §    court analyzes the claim as it has evolved throughout this pro
1981 or     § 1985(3), see id., and those two claims are not        se Plaintiff's numerous submissions.
addressed in Plaintiff's Motion for Reconsideration. However,
                                                                    In his Motion for Reconsideration, Plaintiff claims that he
the court did not analyze Plaintiff's claim under      § 1985(2)    is alleging two conspiracies: a conspiracy to deter Plaintiff
sufficiently. Therefore, the court grants Plaintiff's Motion for    from testifying during his Pray deposition and a conspiracy
Reconsideration with respect to Plaintiff's Motion to Amend         to retaliate against him for attending that deposition. (See Pl.'s
the Complaint to add a claim under       42 U.S.C. § 1985(2).       Recons. Mem. at 12.) Later, in a letter to the court, Plaintiff
                                                                    alleged that “Pat Turk, a former Company Manager, and
On reconsideration, the court denies Plaintiff's Motion to          Anne Parsons, the current Company Manager, conspired with
                                                                    Kathleen McKenna, the Ballet's outside counsel, to injure
Amend the Complaint to add a conspiracy claim under     42
U.S.C. § 1985(2). While it is clear that pro se plaintiffs          [Plaintiff]” within the meaning of       § 1985(2). (See Letter
generally should be afforded the opportunity to amend their         from Stoner to the court of 10/15/01, at 1.) Plaintiff claims that
                                                                    the alleged conspirators caused him emotional and financial
complaints, see       Branum v. Clark, 927 F.2d 698, 705 (2d
                                                                    harm by retaliating against him for his participation in the
Cir.1991), “[a]fter the filing of a responsive pleading, the
                                                                    Pray case. Specific acts then alleged by Plaintiff included
grant or denial of leave to amend is within the discretion of the
                                                                    conspiring to enforce the Ballet's promotion procedures
district court,” Keady, 116 F.Supp.2d at 440. A motion to           selectively and to deny him promotions for both temporary
amend should be denied when the amendment would be futile.          and permanent positions. (See id.) The conspirators are also
                                                                    alleged to have conspired “to cover up allegations of gender-
   Jones v. N.Y. State Div. of Military & Naval Affairs, 166
                                                                    based harassment and a hostile workplace” with respect to
F.3d 45, 47 (2d Cir.1998);      Keady, 116 F.Supp.2d at 440.        both Plaintiff's testimony in the Pray case and in the instant
Amendments have been found futile where a plaintiff cannot          suit. (See id. at 2.)
state a claim or where the claims would be subject to dismissal
on some other basis. Dove v. Fordham Univ., 56 F.Supp.2d            In a letter to the court dated November 5, 2001, Plaintiff
330, 340 (S.D.N.Y.1999), aff'd, 210 F.3d 354 (2d Cir.2000);         clarifies that he is asserting no less than three different claims
    Azurite Corp. Ltd. v. Amster & Co., 844 F.Supp. 929,            under      § 1985(2). First, Plaintiff claims that Kathleen
939 (S.D.N.Y.1994) (“Azurite's proposed amendment would
                                                                    McKenna, counsel for Defendant, and Pat Turk violated        §
be futile because the factual foundations of Azurite's new
                                                                    1985(2) “by conspiring to cover up ongoing and repeated
allegations are insufficient, as a matter of law, to withstand
                                                                    instances of gender-based retaliation and harassment during
defendants' motion for summary judgment.”), aff'd,        52        the period of [Plaintiff's] Pray depositions” from May 1997 to
F.3d 15 (2d Cir.1995). Additionally, leave to amend may be          June 1998. (Letter from Stoner to the court of 11/4/01, at 2.)
denied upon a finding of bad faith or when the plaintiff has        Second, Plaintiff claims that Kathleen McKenna and Brooks
acted with the intention of unduly delaying the litigation.         Parsons, Chief Financial Officer of the Ballet, (see Menaker
   Keady, 116 F.Supp.2d at 441.                                     Decl. of 6/11/01, Ex. B, Ex. 1, at 3), violated    § 1985(2)
                                                                    “by conspiring to cover up ongoing and repeated instances of
*8 At the time Plaintiff moved to amend his Complaint, he           gender-based retaliation and harassment” from June 1990 to
failed to state a cognizable claim under       § 1985(2). 7 It      December 1998. (Letter from Stoner to the court of 11/4/01, at
is well established that a plaintiff must allege the existence      2.) Third, Plaintiff claims that Kathleen McKenna and Anne

of a    § 1985 conspiracy with particularity. See       Thomas      Parsons violated      § 1985(2) “by conspiring to cover up




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)         Filed 04/23/20 Page 225 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

ongoing and repeated instances of gender-based retaliation          interest to prevent [Plaintiff] from deposing Proskauer
and harassment” from May 1998 to the present. (Id.)                 attorneys or otherwise involve [ ] various members of the
                                                                    Proskauer legal team in the instant matter .” (Letter from
*9 Concerted action among the directors, officers, and              Stoner to the court of 11/4/01, at 2.) Therefore, Plaintiff
managers of a corporation cannot constitute a conspiracy.           claims that Kathleen McKenna had a “personal stake” in
                                                                    the conspiracy. (See id.) Plaintiff is correct that “[t]here is
   Herrmann v. Moore, 576 F.2d 453, 459 (2d Cir.), cert.
                                                                    a ‘personal interest’ or ‘personal stake’ exception to the
denied, 439 U.S. 1003 (1978);      Burrell v. City Univ., 995
                                                                    intracorporate conspiracy doctrine, ... which permits a    §
F.Supp. 398, 414 (S.D.N.Y.1998). That prohibition against
                                                                    1985 claim where there are individuals who are ‘motivated by
intra-corporate conspiracies applies to claims lodged under
                                                                    an independent personal stake in achieving the corporation's
   § 1985. See,     e.g., Herrmann, 576 F.2d at 459 (finding        objective.” ’ Salgado v. City of New York, No. 00 Civ.
no claim for conspiracy stated under         § 1985(2) where        3667, 2001 WL 290051, at * 8 (S.D.N.Y. Mar. 26, 2001)
each alleged conspirator was either a trustee or a faculty
                                                                    (quoting      Girard v. 94th St. & Fifth Ave. Corp., 530 F.2d
member of an educational corporation). Since all of the
                                                                    66, 72 (2d Cir.1976)). However, none of the motivations of
conspiracy theories alleged by Plaintiff involve a conspiracy
                                                                    counsel recited by Plaintiff support the Ballet's alleged goal
between officers of the Ballet-Pat Turk, Anne Parsons and
                                                                    of retaliation against Stoner. Any alleged attempt by counsel
Brooks Parsons, they fail under the intra-corporate conspiracy
                                                                    to prevent the deposition of attorneys represents neither a
doctrine.
                                                                    personal stake in the Ballet's alleged retaliation nor a direct
                                                                    attempt to retaliate against Plaintiff. Therefore, Plaintiff has
Plaintiff attempts to surmount the intra-corporate conspiracy
                                                                    failed to allege a personal stake on the part of the Ballet's
doctrine by alleging that Defendant's outside counsel
                                                                    counsel sufficient to preclude assertion of the intra-corporate
Kathleen McKenna was also a conspirator. This ploy can be
                                                                    conspiracy doctrine in this case. Since Plaintiff's attempt to
seen most clearly in Plaintiff's most recent letter, which splits
the conspiracy into three separate conspiracies, each of which      allege a claim under      § 1985(2) would necessarily fail, the
includes the Ballet's outside counsel and one officer of the        court denies Plaintiff's Motion to Amend the Complaint to add
Ballet. (See Letter from Stoner to the court of 11/4/01.) Of        a conspiracy claim. See     Jones v. N.Y. State Div. of Military
course, there can be no conspiracy between a corporation and
its counsel where the advice or concerted activity was within       & Naval Affairs, 166 F.3d at 47;      Keady, 116 F.Supp.2d at
                                                                    440.
the scope of the representation. See   Heffernan v. Hunter,
189 F.3d 405, 413-14 (3d Cir.1999) (dismissing claims under
   §§ 1985(1) and (2) because there could be no conspiracy                    III. DEFENDANT'S MOTION FOR
between attorney and client where attorneys acted within the               RECONSIDERATION AND/OR RENEWED
scope of their representation, even if attorney may have had
                                                                            MOTION FOR SUMMARY JUDGMENT 8
mixed motives such as enhancing his reputation); Doherty
v. American Motors, 728 F.2d 334, 340 (6th Cir.1984) (citing
                                                                                A. TEMPORARY POSITIONS IN
the general rule that a corporation cannot conspire with its
                                                                               JANUARY AND DECEMBER, 1998
agents, finding no conspiracy where it was clear the attorneys
were motivated “not by personal concerns” but by concern for         *10 In its Order and Opinion dated May 8, 2001, the court
their clients). Indeed, “treating the involvement of a lawyer as    held that Plaintiff had adequately established a prima facie
the key unlocking     § 1985 would discourage corporations          case of retaliation in support of his allegations that Defendant
from obtaining legal advice before acting, hardly a sound step      discriminated against him by hiring temporary employees

to take.”   Travis v. Gray Comm. Mental Health Ctr., 921            ahead of him in January and December, 1998.              Stoner
F.2d 108, 111 (7th Cir.1990).                                       I, 2001 WL 492430, at * 5. The court, therefore, denied
                                                                    Defendant's Motion for Summary Judgment with respect to
In response, Plaintiff alleges that Kathleen McKenna                those claims. Id. Defendant now seeks reconsideration of
participated in the conspiracies to further “her own self-          that decision. (See Mem. of Law in Supp. of Def.'s Mot.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)         Filed 04/23/20 Page 226 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

for Recons. and/or Renewed Mot. for Summ. J. (“Def.'s              The Order and Opinion of May 8, 2001, makes it clear that
Recons. Mem.”) at 6-9.) Defendant argues that the court            the court did not take notice of evidence establishing that
overlooked evidence that conclusively establishes that the         the 1999 rotator appointment was both made and rescinded
appointment of a substitute player to fill a temporary opening
                                                                   during the off-season. See     Stoner I, 2001 WL 492430, at
in the orchestra in both January and December of 1998 was          *    *
neither discriminatory nor retaliatory. Defendant also argues        8, 8 n. 14. Defendant is correct that if the court had taken
that Plaintiff's claims regarding the January appointment          that evidence into consideration, it would reasonably have
are time-barred and that Plaintiff cannot establish a causal       been expected to alter the outcome reached by the court. Thus,
connection between his failure to be appointed to the              the court grants reconsideration of its decision with respect to
temporary openings and his protected activity. (Id.) Defendant     Plaintiff's Motion to Amend the Complaint to add this claim.
is correct that the court overlooked evidence that would           See Dellefave, 2001 WL 286771, at * 1.
reasonably be expected to affect the outcome of Defendant's
Motion for Summary Judgment; therefore, the court grants
reconsideration of Defendant's motion with respect to these                  2. ORCHESTRA MEMBERS PLAYING
claims. See Dellefave, 2001 WL 286771, at * 1.                                MORE THAN SIX PERFORMANCES

                                                                    *11 The second amendment the court permitted in its Order
                                                                   and Opinion dated May 8, 2001, permitted Plaintiff to add
            B. PLAINTIFF'S PROPOSED
                                                                   a claim that “the Ballet allowed a large number of members
         AMENDMENTS TO THE COMPLAINT
                                                                   of the violin section to play more than six performances
                                                                   per week during the week ending February 28, 1999 which
       1. APPOINTMENT OF A “NEW” ROTATOR                           caused [Plaintiff] to lose work.” (First Proposed Am. Compl.
                                                                   ¶ 49.) See     Stoner I, 2001 WL 492430, at * 8. Defendant
In its Order and Opinion dated May 8, 2001, the court
                                                                   now seeks reconsideration of that decision. Specifically,
permitted Plaintiff to amend his Complaint to add two new
                                                                   Defendant argues that the court overlooked evidence showing
claims.      Stoner I, 2001 WL 492430, at * 8. The first           that basic members of the Ballet orchestra are permitted to
amendment added a new claim of retaliation alleging that           work more than six performances per week under the CBA
“the Ballet created a new violin Rotation Player shortly after     and routinely did so as early as 1994. Defendant is correct that
plaintiff lost his TRO on February 19, 1999 which plaintiff        the court did not consider that evidence. Since that evidence
alleges was intended to impact adversely on plaintiff's            could reasonably have been expected to alter the outcome
work.” (First Proposed Am. Compl. ¶¶ 49, 50, 52.) At that          reached by the court, the court grants Defendant's Motion
time, the court noted that “[w]hile the Ballet claims that         for Reconsideration with respect to this amendment to the
this allegation is moot because it recognized that it erred
                                                                   Complaint. See Dellefave, 2001 WL 286771, at * 1.
in creating a new rotator and shortly thereafter revoked the
new rotator's status, this Court finds that Stoner should be
allowed to allege it in his Complaint as the Ballet's actions
may have caused Stoner to miss performances he might                                IV. RECONSIDERATION

otherwise have been asked to perform.”          Stoner I, 2001
                  *
WL 492430, at 8 n. 14. Citing evidence overlooked by                    A. LAW GOVERNING RETALIATION CLAIMS
the court, Defendant seeks reconsideration of that finding.
                                                                   Title VII provides that “it shall be an unlawful employment
Specifically, Defendant contends that the court overlooked
                                                                   practice for an employer-(1) to fail or refuse to hire or to
evidence showing that the 1999 rotator appointment took
                                                                   discharge any individual, or otherwise to discriminate against
place and was rescinded between seasons, negating any
                                                                   any individual with respect to his compensation, terms,
potential adverse impact on Plaintiff's employment, and that
                                                                   conditions, or privileges of employment, because of such
appointment to rotator status is not discretionary, negating any
inference of causal connection. (See Def.'s Recons. Mem. at        individual's ... sex....” 42 U.S.C. § 2000e-2(a)(1). Title
2.)                                                                VII claims are analyzed under the familiar three-part burden-
                                                                   shifting framework set forth in    McDonnell Douglas Corp.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             8
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)         Filed 04/23/20 Page 227 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

v. Green, 411 U.S. 792, 802-04 (1973). The plaintiff in a Title     player, was appointed as a temporary replacement. Her
VII action has the initial burden of establishing a prima facie     appointment was made by Boelzner in agreement with the
case of discrimination by a preponderance of the evidence.          principal of the second violin section of the orchestra pursuant
                                                                    to the procedures set forth in Article XII of the CBA.
   St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993).
                                                                    (Menaker Decl. of 6/11/01, Ex. C., at 36, 43.)
In order to establish a prima facie claim of retaliation, a
plaintiff must show (1) that he was participating in a protected
                                                                    In December 1998, auditions were held to fill five openings in
activity; (2) that his employer knew of his participation in the
                                                                    the violin section, including the opening temporarily filled by
protected activity; (3) that the employer took adverse action
                                                                    McAlhany. All violin rotators, including Stoner, were invited
against him; and (4) that a causal connection existed between
                                                                    to audition. Even though he had previously requested, on
the protected activity and the adverse action. See Cosgrove         October 10, 1998, that the Ballet “count [him] in,” (Menaker
v. Sears, Roebuck & Co., 9 F.3d 1033, 1039 (2d Cir.1993)            Decl. of 6/11/01, Ex. D, Ex. 3), Stoner did not audition,
(citations omitted).                                                (Menaker Decl. of 6/11/01, Ex. D ¶ 19). Of the twenty
                                                                    musicians who auditioned, only four were selected for entry
If the plaintiff satisfies that initial burden, the burden of       into the orchestra. The Audition Committee was unable to
production shifts to the defendants to “articulate a legitimate,    decide on a fifth violinist. (Menaker Decl. of 6/11/01, Ex. D
clear, specific and non-discriminatory reason” for their            ¶ 19.) Pursuant to the procedures set forth in Article XII of
actions.    Quaratino v. Tiffany & Co., 71 F.3d 58, 64 (2d          the CBA, a temporary appointment was made until another
Cir.1995). Once a nondiscriminatory basis is advanced, the          audition could be held. (See Menaker Decl. of 6/11/01, Ex.
burden of persuasion shifts back to the plaintiff to show the       C, at 43 (“A temporary opening of one (1) season or less
finder of fact that the reasons proffered by the defendants         shall be filled by a player mutually agreeable to the Music
                                                                    Director and the principal of the section having the temporary
are pretextual.    Hicks, 509 U . S. at 515;         Quaratino,     opening.”).) Andy Schaw, who received the most votes
71 F.3d at 64. That is, the plaintiff must demonstrate by a         among the unsuccessful candidates in the December 1998
preponderance of the evidence both (1) that the asserted basis      audition, was temporarily appointed to the vacancy. Auditions
for the employer's conduct is false, and (2) that the real reason   to permanently fill that position were held in February 1999.
for that conduct was unlawful discrimination.        Hicks, 509
U.S. at 515-16.                                                     On reconsideration, the court first notes that Defendant is
                                                                    correct that Plaintiff's claims regarding the January temporary
                                                                    appointment are time-barred and are, therefore, dismissed.

             B. TEMPORARY POSITIONS IN                              See     Stoner I, 2001 WL 492430, at * 7 (“[A]ny allegedly
            JANUARY AND DECEMBER, 1998                              unlawful employment actions that occurred ... on or before
                                                                    February 5, 1998-are time barred.”). Unfortunately, by the
 *12 During the winter 1997-1998 season, Janet Berman               time Plaintiff submitted opposition papers to Defendant's
(“Berman”), the Associate First Chair of the second violin          Motion for Reconsideration, Plaintiff's claims had once again
section, left the orchestra. (Menaker Decl. of 6/11/01, Ex.         metamorphosed. In his opposition, Plaintiff asserted new
B, Ex. 1.) In response, Gordon Boelzner (“Boelzner”)-at             allegations that the Ballet's “failure to appoint him to a
that time the Music Director-selected Alexander Simonescu           permanent opening was due to the selective application of the
(“Simonescu”), a member of the basic orchestra, for that            audition procedure” and that, similarly, the Ballet's failure to
Associate First Chair position. (Id.) The selection of              promote him to these two temporary openings was also due
Simonescu was made pursuant to the CBA. (See Menaker                to the selective application of the audition procedure. (Reply
Decl. of 6/11/01, Ex. C, at 12-13 (“Replacements for any of         Mem. in Opp'n to Def.'s Mot. for Recons. and/or Renewed
the foregoing who cease to be associate first chair players         Mot. for Summ. J. (“Pl.'s Recons. Reply”) at 1.) It is from
by reason of leaving the basic orchestra shall be selected          of these new allegations that Plaintiff attempts to resurrect a
by the Music Director.”).) The departure of Berman and              continuing violation.
the assumption of her Associate First Chair position by
Simonescu created a vacancy in the violin section. (Menaker          *13 Plaintiff's new continuing violation claim must fail. As
Decl. of 6/11/01, Ex. B, Ex. 1.) Pending the holding of             the court has already discussed, Plaintiff cannot maintain a
auditions to fill that vacancy, Nancy McAlhany, a substitute
                                                                    continuing violation claim. 9 See discussion supra Part II.C.1.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)       Filed 04/23/20 Page 228 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

Moreover, the record demonstrates that Plaintiff's failure to     later determined, that incorrect performance criteria, using
be appointed to both temporary positions was not causally         calendar years rather than the Ballet's seasonal years, had been
connected to his participation in the Pray litigation. Both       applied. Since it turned out McAlhany did not yet qualify
appointments were made pursuant to clear, unambiguous             for rotator status, her appointment was revoked on April 31,
procedures set forth in the CBA, which does not require           1999. (Menaker Decl. of 6/11/01, Ex. F, at 4.)
that rotators receive any priority in the filling of temporary
openings. Stoner has the least seniority of the three rotators     *14 On reconsideration, the court denies Plaintiff's Motion
in the violin section, and not one of the three rotators-         to Amend the Complaint to add a claim of retaliation through
Helen Strilec, Sue Ellen Colgan, or Plaintiff-was selected        the appointment of McAlhany as a new rotation player on
to fill the temporary openings. (Menaker Decl. of 6/11/01,        February 19, 1999. The entire process occurred while the
Ex. D ¶ 7; Ex. E, at 2.) Stoner himself admits that the           Ballet was not in season; therefore, McAlhany never worked
Ballet used this same appointment procedure to fill temporary     as a rotator and her brief, if mistaken, appointment did not
openings prior to his deposition in Pray, with the same           affect Plaintiff's own employment in any way. When Plaintiff
result. (See Menaker Decl. of 6/11/01, Ex. B, Ex. 3 (Stoner       moved to amend adding this claim, Plaintiff failed to identify
NLRB Charge asserting that, on January 1, 1997, the Ballet,       a single negative effect the temporary appointment had on his
allegedly motivated by Stoner's continued Union activity,         employment. Given the undisputed facts about McAlhany's
hired and seated a subordinate ahead of him).) There are          appointment, the court finds that Plaintiff will never be able
no circumstances surrounding these temporary appointments         to establish an adverse employment action with respect to this
that could give rise to an inference of retaliation. Plaintiff    claim. 10 Since this proposed amendment to the Complaint
has failed to establish a prima facie case of retaliation with    is futile, the court denies Plaintiff's Motion to Amend his
respect to either of the temporary appointments. Therefore,
the court grants Defendant's Motion for Summary Judgment          Complaint with respect to this claim. See  Jones v. N.Y.
with respect to the January and December, 1998, temporary         State Div. of Military & Naval Affairs, 166 F.3d at 47;
positions and dismisses those claims.                                Keady, 116 F.Supp.2d at 440;        Azurite, 844 F.Supp. at
                                                                  939.

                                                                  Once again, in response to the court's earlier decisions and
       C. APPOINTMENT OF A “NEW” ROTATOR
                                                                  Defendant's arguments, Plaintiff attempts to conjure up a new
The Ballet has two New York seasons-a winter season from          claim including an adverse employment action. Stoner now
November to February and a spring season from May to              argues that the adverse employment action stems from the
June. (Menaker Decl. of 6/11/01, Ex. A ¶ 14.) There is also       chilling effect of Defendant's allegedly retaliatory activity.
a three-week tour in July in Saratoga that is not part of the     (See Pl.'s Recons. Reply at 3.) By the time Plaintiff filed his
regular season. (Def.'s Recons. Mem. at 3.) In January of         most recent Motion for a Preliminary Injunction, his claim
1999, Nancy McAlhany (“McAlhany”), a substitute violist           had grown into the contention that the Ballet's actions against
who had played with the orchestra for several years, sought       him caused a chilling effect that is deterring Ballet employees,
appointment to rotator status under the CBA. (Menaker Decl.       the Orchestra Committee, and the Union from protecting their
of 6/11/01, Ex. F at 4; Ex. G ¶ 5.) Article XIV of the            own rights or cooperating as witnesses in this case.
CBA provides that a rotation player “shall be defined as any
musician who has worked, or who in the future works, at           In support of his claim of chilling effect, Stoner cites to an
least fifty (50%) percent of the New York City weeks in at        inapposite line of cases in the Second Circuit, particularly
least four out of five consecutive years....” (Menaker Decl. of       Holt v. Continental Group, Inc., 708 F.2d 87, 91 (2d
6/11/01, Ex. C, at 47.) McAlhany herself approached Arnold        Cir.1983) (“A retaliatory discharge carries with it the distinct
Goldberg (“Goldberg”), Personnel Manager of the Ballet            risk that other employees may be deterred from protecting
orchestra, claiming that she had sufficient performances          their rights under the Act or from providing testimony for the
under the CBA to request appointment under rotator status.        plaintiff in her effort to protect her own rights.”) (emphasis
(Menaker Decl. of 6/11/01, Ex. G ¶ 5.) Goldberg confirmed         added). (See Pl.'s Recons. Reply at 3.) The cases on which
McAlhany's performance information and informed her of            Plaintiff relies relate to retaliatory discharge, which Plaintiff
her appointment on March 31, 1999, when the Ballet was            does not and cannot allege. Moreover, the notion of a chilling
not in season. The Union then notified Goldberg, and it was       effect is analyzed in the context of preliminary injunction


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)           Filed 04/23/20 Page 229 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

motions and irreparable harm determinations, not as an
adverse employment action.
                                                                                D. ORCHESTRA MEMBERS PLAYING
                                                                                 MORE THAN SIX PERFORMANCES
As this court noted in its denial of Plaintiff's most recent
request for a preliminary injunction,                                  *15 Under the CBA, members of the basic orchestra are
                                                                      compensated for a minimum of six performances per week.
                                                                      (Menaker Decl. of 6/11/01, Ex. C, at 3.) In addition, they
             In this action, Plaintiff's contentions                  are permitted to work more than six performances, and if
             regarding a chilling effect upon fellow                  they do so, they receive additional compensation. 11 (Id. at
             employees are wholly unsupported....                     16.) Regular, or basic, players in the orchestra have, in fact,
             When Plaintiff merely demands                            routinely played more than six performances per week since
             appointment to the regular orchestra                     at least 1994. (Menaker Decl. of 6/11/01, Ex. I; Def.'s Mem.
             but refuses to participate in the                        of Law in Supp. of Summ. J. (“Def.'s Summ. J. Mem.”)
             audition process, see       Stoner, 2001                 at 5.) That practice has consistently occurred during the
                                   *                                  Ballet's winter season. (Menaker Decl. of 6/11/01, Ex. F;
             WL 492430, at 2, the resulting
                                                                      Def.'s Amend. Br. at 5, n. 4.) Plaintiff himself complained of
             selection of another musician can not
                                                                      the practice in a letter to the Executive Board of Local 802
             have a chilling effect on the other
                                                                      dated January 4, 1994. The letter indicated that members of
             employees.
                                                                      the basic orchestra were “routinely” being allowed to play
                                                                      more than six performances per week. (Def.'s Summ. J. Mem.
                                                                      at 5; Menaker Decl. of 6/11/01, Ex. I.)
Stoner v. New York City Ballet Co., No. 99 Civ. 0196, 2001
WL 1505492, at * 2 (S.D.N.Y. Nov. 26, 2001) [hereinafter              Based on the evidence presented, the court finds that it is
Stoner II ]. Plaintiff also asserts that the Ballet is chilling       undisputed that the Ballet's routine practice of permitting
participation by the Orchestra Committee and the Union in             basic members of the orchestra to play more than six
dealing with matters related to this case. Plaintiff cites the        performances per week predated Plaintiff's participation in
Union's refusal of his request to file a grievance about the          the Pray litigation by at least three years. Thus, Plaintiff
selective application of the contract, a change in the attitude of    can not put forward a credible claim that the practice is
the Orchestra Committee towards him after February of 2000,           causally related to his participation in the Pray litigation or his
and the failure of rotators and other musicians to complain or        filing of an unsuccessful motion for a temporary restraining
assist in his lawsuit as evidence that the Ballet is chilling their   order in this case in February of 1999. Moreover, Plaintiff's
efforts to exercise their rights. (See Mem. of Law in Supp. of        own evidence negates any possible inference of an adverse
Pl.'s Mot. for Prelim. Inj. at 3-6.) See also Stoner II, 2001 WL      employment action as well. The chart of performances
1505492, at * 3. However, the “evidence” cited by Plaintiff           attached to his opposition by Plaintiff does not support the
does not support a finding of any chilling effect caused by the       conclusion that he lost work in comparison with other players
Ballet's actions. See Stoner II, 2001 WL 1505492, at * 2- * 3.        who are similarly situated but for Stoner's participation in
Thus, even Plaintiff's newest allegations of a chilling effect do     protected activities. (See Pl.'s Recons. Reply at 3-4; Ex.
not affect the futility of raising this claim. Therefore, the court   2.) Plaintiff erroneously focuses on the performers in other
denies Plaintiff leave to amend to add this claim. See supra          sections of the orchestra, but examination of the records for
note 10 and accompanying text. Even if the court were to              violin rotators indicates that all three violin rotators-Stoner,
permit Plaintiff leave to amend adding this claim, such claim         Colgan, and Strilec-played three performances during the
would immediately be subject to dismissal on a motion for             week in question. (See Pl.'s Recons. Reply Ex. 2.) Stoner
                                                                      worked exactly the same amount as the other two violin
summary judgment. See         Jones v. N.Y. State Div. of Military    rotators, both of whom are senior to him and neither of whom
& Naval Affairs, 166 F.3d at 47;        Keady, 116 F.Supp.2d at       has participated in Stoner's alleged protected activities. (See
                                                                      id.) Since Plaintiff will not be able to demonstrate a prima
440;     Azurite, 844 F.Supp. at 939.
                                                                      facie claim of retaliation concerning the orchestra members
                                                                      playing more than six performances in any given week,
                                                                      Plaintiff's claim of retaliation in this instance would be futile.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 11
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)         Filed 04/23/20 Page 230 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

See supra note 10 and accompanying text. Even if the court          the January 2001 position seeks a second reconsideration of
were to permit Plaintiff to amend his Complaint to add such         this court's ruling in Stoner I. Plaintiff, urging the court to
a claim, it would be subject to immediate dismissal on a            ignore its earlier ruling, asserts that under the law of the case
                                                                    doctrine “there is no imperative duty to follow the earlier
motion for summary judgment. See         Jones v. N.Y. State Div.
                                                                    ruling.” (Mem. of Law in Support of Mot. for Leave to
of Military & Naval Affairs, 166 F.3d at 47;        Keady, 116      Amend Compl. at 3.) However, “the law of the case counsels
F.Supp.2d at 440;     Azurite, 844 F.Supp. at 939. Therefore,       against reconsideration absent ‘compelling circumstances,’
the court denies Plaintiff's Motion to Amend with respect to        including an intervening change of law, the availability of
this claim.                                                         new evidence, or to correct a clear error or prevent manifest
                                                                    injustice.” Scottish Air Int'l v. British Caledonian Group,
                                                                    PLC, 152 F.R.D. 18, 25 (S.D .N.Y.1993) (citing            Diduck
            V. PLAINTIFF'S SECOND MOTION                            v. Kaszycki & Sons Contractors, Inc., 737 F.Supp. 792, 796
              TO AMEND THE COMPLAINT                                (S.D.N.Y.1990); United States v. Uccio, 940 F.2d 757, 757 (2d
                                                                    Cir.1991)). Plaintiff's claim that a perceived lack of discovery
 *16 Plaintiff moves to amend his original Complaint                prior to the original summary judgment motions in this case
pursuant to Rule 15, Federal Rules of Civil Procedure, for          somehow constitutes compelling circumstances for the court
the purpose of stating new allegations of retaliatory conduct       to revisit those rulings, (see Pl.'s Reply Mem. of 8/14/01, at
on the part of the Ballet. (See Pl.'s Mem. of Law of 7/6/01,        3), fails entirely in the face of this court's repeated scrutiny
at 1.) Plaintiff alleges that these recent retaliatory events       of discovery in this case and the court's prior rulings finding
were precipitated by Stoner's filing of his Complaint in this       adequate discovery had been conducted. See supra note 4.
action, filing his first Proposed Amended Complaint, and his
correspondence to Ms. Anne Parsons, the Ballet's Company             *17 Once again, Plaintiff molds his claims to fit potentially
Manager, dated December 21, 2001, complaining about the             favorable precedent and to fill gaps identified in this court's
Ballet's audition procedure. (See id.) Plaintiff alleges that all   previous rulings. Plaintiff now specifically asserts that the
three of those activities were protected activities. (See id.)      Ballet's failures to appoint him result in lost benefits,
                                                                    including sick pay, vacation pay, and personal days. (See Pl.'s
Plaintiff's most recent proposed amended Complaint asserts          Mem. of Law of 7/6/01, at 5-6.) Plaintiff's new allegations
three new allegations of retaliation: the Audition Committee's      miss the point, however. As the court ruled previously,
failure to appoint Stoner to a permanent position in the            Plaintiff cannot establish an adverse employment action as
orchestra on January 18, 2001, and the Ballet's failure to          a part of his retaliatory failure to promote claim because he
appoint Stoner to two temporary openings in the orchestra           has failed to apply for the specific position he alleges he
in the fall of 2000 and the spring of 2001. (See id.; see also
                                                                    was denied. See      Stoner I, 2001 WL 492430, at * 4 (citing
Proposed Am. Compl. of 7/6/01, at 2.) Stoner claims that all
three incidents involved the selective application of the CBA,          Brown v. Coach Stores, 163 F.3d 706, 710 (2d Cir.1998)).
and that such selective application constitutes an ongoing          In an effort to create “new” evidence that surmounts that
policy or mechanism of discrimination engaged in by the             insufficiency, Plaintiff “fulfilled” the application requirement
Ballet. (See Proposed Am. Compl. of 7/6/01, at 2.)                  with a letter dated December 21, 2000, which demanded
                                                                    direct appointment to the permanent orchestra without
                                                                    audition. (See Pl.'s Mem. of Law of 7/6/01, at 6.) Although
                                                                    the Committee determined that certain musicians, including
    A. PERMANENT POSITION IN JANUARY, 2001
                                                                    Stoner, need not submit to the initial round of auditions but
First, Stoner asserts that the Ballet failed to appoint him to a    could proceed directly to the final audition, (Parsons Decl. of
permanent position in the orchestra on January 18, 2001. With       7/27/01, ¶ 9), Plaintiff did not audition. Again, Plaintiff fails
the exception of its more recent date, this claim is identical      to appreciate that “it is undisputed that Stoner did not audition
to the failure to promote claims raised and addressed by            for the position of permanent orchestra member after the Pray
the court when dealing with the parties' initial motions for        litigation” and that his “contention that the Ballet was required
summary judgment. The court dismissed those claims, and             to appoint him to the basic orchestra ... without audition is
Plaintiff sought reconsideration of that decision. Essentially,     without merit.”     Stoner I, 2001 WL 492430, at * 4.
Plaintiff's second Motion to Amend the Complaint to add


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             12
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)         Filed 04/23/20 Page 231 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

Plaintiff also clarifies his argument concerning the application
                                                                    to amend. See      Keady, 116 F.Supp.2d at 441. This claim
of the CBA. He alleges that the Audition Committee must
                                                                    is identical to several others previously dismissed by the
proceed through the three audition options in order, (see
                                                                    court, and Plaintiff's own actions attempting to “cure” the
Menaker Decl. of 6/11/01, Ex. C, at 41), and that the Ballet is
                                                                    defect in his claims with his December, 2001, letter reveal his
bypassing the required step E(2). Plaintiff overlooks the fact
                                                                    knowledge that the claim is not viable.
that it is provision E(1), not E(2), that would permit the direct
appointment of a player from the substitutes without audition.
(See Menaker Decl. of 6/11/01, Ex. C, at 41.) Moreover,
at a meeting on January 18, 2001, the Audition Committee                       B. TEMPORARY POSITIONS, FALL
explicitly considered that possibility but “concluded that no                    OF 2000 AND SPRING OF 2001
musicians would be appointed for direct entry into the violin
                                                                    As the court has already noted with respect to Plaintiff's other
section of the basic orchestra.” (Parsons Decl. of 7/27/01, at
                                                                    claims relating to temporary positions, pursuant to Article
2; see also Parsons Aff. of 6/11/01, ¶ 3.)
                                                                    XII(H) of the CBA, temporary openings are filled by the
                                                                    Music Director in agreement with the principal of the affected
Even if the court assumes, for the purposes of this motion,
                                                                    section. (See Menaker Decl. of 6/11/01, Ex. C, at 43.) The
that the Audition Committee consistently failed to follow the
                                                                    CBA does not include any provision requiring that such
steps listed in the CBA in order, Plaintiff cannot present any
                                                                    an opening be filled by a rotation player or any particular
evidence to suggest that the alleged practice was instituted
                                                                    individual. In this instance, both vacancies created by the
in response to his participation in a protected activity.
                                                                    absences of regular musicians Catherine Sim and Aaron
As the court has already ruled about Plaintiff's earlier,
                                                                    Stolow were filled by making the performances available
identical claims arising from auditions in 1998, “the Ballet
                                                                    equally to the three violin rotators, instead of appointing a
has set forth undisputed evidence that open auditions are
                                                                    single person to fill the vacancies. (See Parsons Decl. of
not only provided for in the current collective bargaining
                                                                    7/27/01, ¶¶ 11-13.) Thus, Stoner received equal consideration
agreement, but have been used to fill every permanent violin
                                                                    and equal opportunity to perform with the other rotators.
opening since the audition procedure was adopted in the
                                                                    Moreover, Stoner has the least seniority of the three violin
collective bargaining agreement of 1983.”        Stoner I, 2001     section rotation players-Strilec, Colgan, and Stoner. (See
                  *                                                 Parsons Decl. of 7/27/01, ¶ 11.) Thus, Stoner cannot establish
WL 492430, at 4. Thus, “the undisputed facts that open
auditions have been used to fill every permanent violin             either an adverse employment action or a causal connection or
opening in the basic orchestra since 1983, and that Stoner did      inference of discrimination with respect to these two claims.
not audition, although invited to do so, adequately rebuts”
Stoner's allegation that timing alone can establish causal          Any amendment to add these two claims would be subject
connection.                                                         to immediate dismissal on a motion for summary judgment,
                                                                    and so amendment would be futile. See      Jones v. N.Y.
 *18 Since Plaintiff cannot establish either an adverse
                                                                    State Div. of Military & Naval Affairs, 166 F.3d at 47;
employment action or causal connection with respect to
this claim of retaliatory failure to promote, the court denies          Keady, 116 F.Supp.2d at 440;        Azurite, 844 F.Supp.
Plaintiff's motion to amend his Complaint to add this               at 939. Since amendment to add these two claims would
allegation. See supra note 10 and accompanying text. Any            be futile, the court denies Plaintiff's Motion to Amend the
such amendment would be futile because it would be subject          Complaint with respect to these two claims. See supra note
to immediate dismissal on a motion for summary judgment.            10 and accompanying text. The court also finds that Plaintiff's
                                                                    attempt to amend to add these two claims was made in bad
See     Jones v. N.Y. State Div. of Military & Naval Affairs,
                                                                    faith and therefore warrants denial of leave to amend. See
166 F.3d at 47;       Keady, 116 F.Supp.2d at 440;     Azurite,
                                                                       Keady, 116 F.Supp.2d at 441. These allegations are nearly
844 F.Supp. at 939. The court also finds that Plaintiff's
                                                                    identical to those raised previously concerning temporary
continued reassertion of these identical retaliatory failure
                                                                    appointments. Moreover, Plaintiff deliberately attempted to
to promote claims, given the court's rulings concerning
                                                                    obfuscate the issues surrounding these claims by failing
Plaintiff's failure to establish an adverse employment action,
                                                                    to address either of these claims in his Memorandum of
demonstrates bad faith and, therefore, warrants denial of leave
                                                                    Law. Plaintiff never revealed to the court that he himself



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             13
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)          Filed 04/23/20 Page 232 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

was actually given the opportunity to share equally in these         to include Fader's harassment of other, female players and to
appointments with the two other rotators.                            assert what amounts to a poorly-defined continuing violation/
                                                                     hostile work environment claim predicated on gender-
                                                                     based discrimination against women. Plaintiff's hostile work
                                                                     environment claim, as most recently alleged, appears to have
                   C. PLAINTIFF'S REPLY
                                                                     something to do with “the effect of Fader's harassment of Ms.
 *19 Plaintiff's Reply Memorandum of August 14, 2001, in             Pray and others on Stoner.” (Letter from Stoner to the court
support of his second Motion to Amend the Complaint makes            of 10/19/01, at 2.) As pointed out by Defendant, “Plaintiff
it clear that his Motion to Amend is really a second motion          apparently now recognizes that absent an aggregation of
for reconsideration of this court's Order and Opinion of May         various and sundry complaints about isolated incidents of
8, 2001. The Reply does not even address the new claims              alleged ‘harassment’ occurring over a period of almost twenty
asserted in the second Motion to Amend; instead, it recites          years (with a break of twelve years in between ‘incidents'),
four numbered arguments seeking reversal of the court's prior        his complaints, as a matter of law, cannot satisfy the ‘severe
rulings. Clearly, Plaintiff's arguments are extremely untimely,      and pervasive’ requirements of a hostile work environment
                                                                     claim.” (Letter from Defendant to the court of 12/17/01, at 1
and most of the arguments do not merit discussion. 12 One
                                                                     n. 1.)
of Plaintiff's newly articulated bases for his claims, however,
warrants attention from the court. Plaintiff now claims that
                                                                      *20 Contrary to Plaintiff's assertions, the court did, in fact,
the court overlooked evidence demonstrating an adverse
                                                                     address Plaintiff's hostile work environment claims, as they
employment action through the repeated failure of the Ballet
                                                                     were originally pleaded, in its Order and Opinion of May 8,
to remedy the harassment of Stoner by Fader and others. (See
                                                                     2001. To prevail on a claim for gender-based hostile work
Pl.'s Reply Mem. of 8/14/01, at 3 (citing      Richardson v.         environment under Title VII, a plaintiff must prove that
New York State Dep't of Corr. Serv., 180 F.3d 426, 446 (2d           he is a member of a protected class, that the harassment
Cir.1999) (holding that retaliatory harassment may constitute        was based upon his membership in the protected class, and
an actionable “adverse employment action”)).)                        that the harassment was sufficiently severe and pervasive
                                                                     to affect a term, condition or privilege of employment.
                                                                        Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 65 (1986);
    1. THE SHIFTING CONTOURS OF PLAINTIFF'S
                                                                     see also      Tomka v. Seiler Corp., 66 F.3d 1295, 1305
       HOSTILE WORK ENVIRONMENT CLAIM
                                                                     (2d Cir.1995). In his Cross-motion for Summary Judgment,
For the first time in his Cross-motion for Summary Judgment,         the only term or condition of employment that Plaintiff
Plaintiff asserted as “background” that he was motivated to          asserted was affected was that Plaintiff could not receive
file his complaint to deter ... a hostile workplace.” (Mem.          a fair hearing at an audition. However, the court found
of Law in Supp. of Pl.'s Cross-Mot. for Summ. J. at 3.)              that (1) plaintiff failed to produce any evidence to support
However, he alleged only (1) that a hostile environment              the futility of the auditions, (2) it was undisputed that the
constitutes an adverse employment action and (2) that                audition process guaranteed anonymity, (3) the Ballet had
“Plaintiff is alleging the existence of a hostile environment        accommodated Stoner's request not to have Fader attend the
which made it impossible for plaintiff to get a fair hearing at      one audition in which Stoner participated, and (4) “there is
an audition.” (Mem. of Law in Supp. of Pl.'s Cross-Mot. for          no proof that demonstrates the Ballet's audition process was
Summ. J. at 14-15.) Only later, when he first moved to amend         unfair to Stoner .”     Stoner I, 2001 WL 492430, at * 4.
the Complaint, did Plaintiff tie his hostile work environment        Plaintiff has not identified any change in the law or any
claim to a continuing violation theory. At that time, he stated      evidence that the court overlooked when denying Plaintiff's
“I am also asserting that the conduct alleged in my amended          Cross-motion for Summary Judgment with respect to his
complaint constitutes a “continuing violation.” (Aff. in Supp.       hostile work environment claims. Thus, there is no basis
of Pl.'s Mot. to Amend Compl. of 6/23/00, ¶ 9.)                      for reconsideration of that motion. See Dellefave, 2001 WL
                                                                     286771, at * 1.
During the course of this litigation, Plaintiff has raised various
allegations of direct harassment of Plaintiff by Fader and
                                                                     Considered broadly, however, Plaintiff's voluminous
others. Recently, however, those allegations have expanded
                                                                     submissions and correspondence may be construed to raise


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              14
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)          Filed 04/23/20 Page 233 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

a claim for continuing violation hostile work environment           *21 Moreover, none of the alleged acts of harassment
with slightly different contours than the claim as alleged         committed directly against Plaintiff support a claim that
prior to the court's Order and Opinion of May 8, 2001.             Plaintiff is being harassed because he is a male employee. In
Therefore, the court will construe those submissions by            order for Title VII to be employed to combat a hostile work
Plaintiff as a motion to amend the Complaint to add his newest     environment, a causal connection must exist between the
conception of his hostile work environment claim. Plaintiff        gender of the plaintiff and the resultant disparity in treatment
now claims that he has established a continuing violation
                                                                   in the workplace.     DeCintio v. Westchester County Med.
hostile work environment based on Fader's harassment of
                                                                   Ctr., 807 F.2d 304, 308 (2d Cir.1986). As the Second Circuit
Stoner and the effect of Fader's gender-based harassment of
                                                                   has stated, when read in the context of the legislative history
Ms. Pray and others on Stoner. The court finds that Plaintiff
                                                                   of Title VII, the term “sex” “logically could only refer to
has failed to allege a gender-based hostile work environment
                                                                   membership in a class delineated by gender,” rather than
claim and denies Plaintiff leave to amend to add such a
                                                                   harassment for engaging in an activity regardless of gender.
claim. The court continues to decline to find allegations of a
continuing violation sufficient to warrant tolling the statutory   See       DeCintio, 807 F.2d 304, 306 (2d Cir.1986); see also
time limitations governing Plaintiff's claims; however, the            Trans World Airlines v. Hardison, 432 U.S. 63, 71 (1977)
court finds that Plaintiff has sufficiently alleged a claim of     (“The emphasis of both the language and the legislative
retaliatory harassment and grants Plaintiff leave to amend the     history of [Title VII] is on eliminating discrimination in
Complaint to maintain a single retaliation claim asserting only    employment; similarly situated employees are not to be
retaliatory harassment occurring after February 5, 1998.           treated differently solely because they differ with respect to
                                                                   race, color, religion, sex, or national origin.”);    Gregory
                                                                   v. Daly, 243 F.3d 687, 691-92 (2d Cir.2001) (referring to
            2. NO GENDER-BASED HOSTILE                             the “prohibited causal factor” requirement). Since Plaintiff
             WORK ENVIRONMENT CLAIM                                cannot possibly allege facts in this situation that would state
                                                                   a claim for hostile work environment harassment against him
Plaintiff has failed to state a claim for a gender-based
                                                                   based upon his gender, the court denies Plaintiff leave to
hostile work environment. Plaintiff's allegations that Fader
                                                                   amend to add such a claim-any such amendment would be
and others harassed women working for the Ballet's orchestra
do not support his claim because they fail to allege specific      futile.     Jones v. N.Y. State Div. of Military & Naval Affairs,
acts to support a claim that the work environment was              166 F.3d at 47;      Keady, 116 F.Supp.2d at 440.
hostile towards men, like Stoner. See Smith v. AVSC Int'l,
Inc., 148 F.Supp.2d 302, 311 (S.D.N.Y.2001). Allegations
of harassment against other employees may be relevant to
                                                                                 VI. PLAINTIFF'S RETALIATORY
a plaintiff's hostile work environment claim.       Leibovitz
                                                                                      HARASSMENT CLAIM
v. New York City Transit Authority, 252 F.3d 179, 190 (2d
Cir.2001) (“[W]e recognize that evidence of harassment             Having found that Stoner cannot state a hostile work
directed at other co-workers can be relevant to an employee's      environment claim, however, the court notes that Plaintiff
own claim of hostile work environment discrimination.”).           is proceeding pro se. Therefore, the court must construe
However, the employees subject to the harassing acts must          the claims raised in Plaintiff's submissions broadly in an
be in the same protected class as the plaintiff in order           attempt to determine whether Plaintiff may have alleged facts
for the plaintiff's own hostile work environment claim to          sufficient to state any other claim with respect to harassing
withstand a motion to dismiss. See AVSC Int'l, 148 F.Supp.2d       acts directed at Plaintiff. So doing, the court finds that Plaintiff
at 310; see also         Leibovitz, 252 F.3d at 186 (holding the   can state a retaliation claim for retaliatory harassment
plaintiff's hostile work environment claim was proper because      imposed upon him for his participation in the Pray litigation.
she was “a member of the protected class that she claims           The court applies “the same standards in determining whether
was subjected to discrimination” unlike other cases where          retaliatory harassment constitutes an adverse employment
plaintiffs “asserted Title VII rights on behalf of a protected     action” for the purposes of a retaliation claim based upon
class of employees to which the plaintiff did not belong”).        harassment as it does “in assessing whether harassment
                                                                   imposed because of sex works an actionable alteration in the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               15
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)         Filed 04/23/20 Page 234 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

                                                                    With permission of the court, Plaintiff filed a Motion for
terms or conditions of employment.”            Gregory v. Daly,
                                                                    Sanctions against Defendant on December 31, 2001. The
243 F.3d 687, 701 (2d Cir.2001) (citing        Richardson v.        court directed Defendant not respond to the motion. Plaintiff
New York State Dep't of Corr. Serv., 180 F.3d 426, 446 (2d          asserts that Defendant's submission to the court of December
Cir.1999) (holding that retaliatory harassment may constitute       17, 2001, was an abuse of process. (See Pl.'s Mem. of Law in
an actionable “adverse employment action” if it works a             Supp. of Sanctions at 1.) Plaintiff's allegations are meritless.
“materially adverse change in the terms and conditions of           The court expressly granted Defendant permission to make
employment” (internal quotation marks omitted))).                   the filing in a telephone conference with the parties on
                                                                    December 10, 2001. Moreover, Defendant's filing constitutes
To sustain a hostile work environment claim, a plaintiff must       a response to various and sundry new allegations raised by
show that “the workplace is permeated with discriminatory           Plaintiff long after the appropriate time, including a letter
intimidation, ridicule, and insult ... that is sufficiently         from Plaintiff to the court dated October 19, 2001. Plaintiff
severe or pervasive to alter the conditions of the victim's         himself abused the leave granted to him by the court to file
employment....”      Harris v. Forklift Sys., Inc., 510 U.S.        the motion for sanctions. After a brief one-page discourse on
17, 21 (1993) (internal quotations and citations omitted).          the alleged abuse of Defendant's submission of December 17,
The conduct at issue must create an objectively hostile work        2001, Plaintiff devotes an additional five pages to rehashing
environment, and the victim must “subjectively perceive the         and offering new argument on his hostile work environment
environment to be abusive.” Id. at 21-22 (emphasis added).          and continuing violation claims. Moreover, Plaintiff attaches
The plaintiff must show either that a single incident was           a new seven-page affidavit that purports to “support” his
“extraordinarily severe,” or that a series of harassing incidents   motion for sanctions but instead reframes and enlarges upon
were “sufficiently continuous and concerted” to have altered        the other “evidence” in support of his claims. If there is
                                                                    any abuse of process here, it is on the part of Plaintiff. For
the conditions of the plaintiff's working environment. Cruz         the foregoing reasons, the court denies Plaintiff's Motion for
v. Coach Stores, 202 F.3d 560, 570 (2d Cir.2000) (citations         Sanctions.
omitted).

 *22 Looking at only instances after 1997, Plaintiff alleges
direct harassment by Fader on May 20, 1997; December                                    VIII. CONCLUSION

26, 1997; December 28, 1997; and June 11, 1998. 13 (See             For the reasons discussed above, the court GRANTS in part
Letter from Defendant to the court of 12/17/01, Ex. K, Stoner       and DENIES in part Plaintiff's Motion for Reconsideration of
Statement of 12/20/98, at 1.) Fader allegedly tried to distract     its Order and Opinion of May 8, 2001. Specifically, the court
Stoner and behaved inappropriately during the orchestra's           GRANTS reconsideration of Plaintiff's Motion to Amend the
performances. Plaintiff has submitted sufficiently specific
facts with respect to these allegations to warrant amendment        Complaint to add a claim under    42 U.S.C. § 1985(2).
of the Complaint in this case. The court grants Plaintiff leave     On reconsideration, the court DENIES Plaintiff's Motion
to amend the Complaint to contain a single claim alleging           to Amend the Complaint to add a conspiracy claim under
retaliatory harassment. However, the court has previously              42 U.S.C. § 1985(2). The court also GRANTS Defendant's
discussed multiple bases for a finding that Plaintiff cannot        Motion for Reconsideration of its Order and Opinion of
allege a continuing violation exception to the statutory filing     May 8, 2001. On reconsideration, the court GRANTS
limitation in this case. See supra Part II.C.1. Those rationales    Defendant's Motion for Summary Judgment with respect
apply equally to Plaintiff's retaliatory harassment allegations.    to Plaintiff's claims concerning the January and December,
Therefore, Plaintiff's retaliatory harassment claims prior to       1998, temporary positions. On reconsideration, the court also
February 5, 1998, are time-barred; Plaintiff may assert a claim     DENIES Plaintiff's Motion to Amend the Complaint to add
only for retaliatory harassment occurring after February 5,         a claim of retaliation through the appointment of a “new”
1998.                                                               rotation player on February 19, 1999, and DENIES Plaintiff's
                                                                    Motion to Amend the Complaint to add a claim of retaliation
                                                                    through permitting basic members of the orchestra to play
     VII. PLAINTIFF'S MOTION FOR SANCTIONS                          more than six performances per week.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             16
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)      Filed 04/23/20 Page 235 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

                                                                 discovery sought and the precise reasons why the discovery
 *23 With respect to motions filed after and unrelated to
                                                                 is deemed necessary. The parties are ORDERED to submit
the court's Order and Opinion of May 8, 2001, the court
                                                                 to this court any proposed requests and schedules for further
DENIES Plaintiff's second Motion to Amend the Complaint.
                                                                 discovery necessitated by this amendment to the Complaint
Moreover, with one exception, the court DENIES Plaintiff
                                                                 no later than two weeks after the filing of Plaintiff's Amended
leave to amend to add any of the other new claims raised in
                                                                 Complaint.
Plaintiff's extensive submissions to the court in the form of
correspondence. The court also DENIES Plaintiff's Motion
                                                                 The court further ORDERS that any party seeking to file
for Sanctions.
                                                                 a motion or a request for relief with the court, even in
                                                                 correspondence, must first request a pre-motion conference,
The court GRANTS Plaintiff leave to amend the Complaint
                                                                 to be held by the court as soon as practicable following the
to contain a single claim alleging retaliatory harassment
                                                                 request.
occurring after February 5, 1998. Plaintiff is ORDERED to
submit his final proposed amended Complaint on or before
May 8, 2002. The court will not grant further leave to amend     SO ORDERED:
the Complaint in this case.
                                                                 All Citations
If either party believes further discovery must be conducted
in order to obtain more complete information concerning this     Not Reported in F.Supp.2d, 2002 WL 523270, 88 Fair
narrowly defined claim, that party must submit a request for     Empl.Prac.Cas. (BNA) 1867
further discovery to the court clearly indicating the specific




                                                         Footnotes


1      The analysis used in considering employment discrimination claims brought under the NYSHRL and the
       NYCHRL is the same as it is in Title VII claims. See          Cruz v. Coach Stores, Inc., 202 F.3d 560, 565 n. 1
       (2d Cir.2000) (citing     Leopold v. Baccarat, Inc., 174 F.3d 261, 264 n. 1 (2d Cir.1999); Landwehr v. Grey
       Adver. Inc., 622 N.Y.S.2d 17, 18 (1st Dep't 1995)).
2      Many of this court's problems in resolving Plaintiff's motions and claims stem from Plaintiff's own conduct.
       Throughout this litigation, Plaintiff's claims have represented an ever-moving target. For example, although
       Plaintiff informed the court, by letter dated April 21, 1999, that he intended to move for leave to amend his
       Complaint, Plaintiff did not make the motion until more than a year later, after both Defendant's and Plaintiff's
                                                                                                            *    *
       motions for summary judgment were fully submitted. See          Stoner I, 2001 WL 492430, at 5, 5 n. 7. Even
       after decision on dispositive motions, Plaintiff has repeatedly changed his claims and raised entirely new
       theories of liability, often only briefly mentioned and buried in correspondence to the court or in unrelated
       motion papers. As late as December of 2001, Plaintiff articulated new bases for liability in correspondence
       to the court. Defendant is entirely correct when it asserts that “Plaintiff has employed a succession of tactics-
       including [two] failed request[s] for a preliminary injunction, a campaign of abusive, and then abandoned,
       discovery requests, repeated attempts to embroil defendant's counsel in this litigation, and a barrage of
       untimely supplemental requests and briefs-to delay the inevitable dismissal of his [original] complaint.” (Mem.
       of Law in Opp'n to Pl.'s Mot. for Leave to Amend the Compl. at 1.)
3      To the extent that Plaintiff seeks reconsideration of the denial of his requests for additional discovery, the
       court denies Plaintiff's Motion to Reconsider his discovery requests. This court and Magistrate Judge Michael
       H. Dolinger have repeatedly reconsidered and denied Plaintiff's overly-broad requests for discovery. See,
       e.g., Order of May 18, 1999(MHD); Order of Nov. 6, 1999(MHD); Order of Aug. 18, 2000(MHD); Order of Nov.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          17
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)   Filed 04/23/20 Page 236 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

      20, 2000(BSJ). Plaintiff can make no colorable claim that any evidence or authority has been overlooked with
      respect to his repeated, vexatious requests for overly broad discovery.
4     Plaintiff's complaint that the court erred by concluding that he could not show an “ongoing policy or
      mechanism” of discrimination, (see Pl.'s Recons. Mem. at 11), entirely ignores the fact that in deciding the
                                                                                                                    *
      motion, the court assumed such a policy or mechanism to exist. See          Stoner I, 2001 WL 492430, at 7.
5     The court did, however, permit Plaintiff to add two allegations of retaliation allegedly occurring after the filing
                                                                          *
      of his original Complaint. See      Stoner I, 2001 WL 492430, at 8.
6     In addition to the court's finding that the claims were time-barred and failed to set forth a viable continuing
      violation exception, the court notes that Plaintiff would be entirely unable to establish an adverse employment
      action with respect to the allegations that the Ballet retaliated against him by failing to promote him to the basic
      orchestra in 1984; November, 1985; November, 1990; February, 1992; November, 1992; and February, 1996.
                                                *
      See    Stoner I, 2001 WL 492430, at 4 (dismissing identical retaliation claims). Thus, there is an additional
      ground upon which the court finds futility and, therefore, denies Plaintiff leave to amend to add these particular
      retaliation claims. See       Jones v. N.Y. State Div. of Military & Naval Affairs, 166 F.3d 45, 47 (2d Cir.1998);
         Keady v. Nike, Inc., 116 F.Supp.2d 428, 440 (S.D.N.Y.2000), vacated in part on other grounds, 2001 WL
      1168334 (2d Cir.2001) (Table, Text in Westlaw). The court also finds that Plaintiff's continued reassertion of
      these claims, given the court's rulings concerning Plaintiff's failure to establish an adverse employment action
      with respect to the Ballet's allegedly retaliatory failure to promote Stoner to the basic orchestra, demonstrates
      bad faith and warrants denial of leave to amend on that ground as well. See        Keady, 116 F.Supp.2d at 441.
7
         42 U.S.C. § 1985 provides in pertinent part: “If two or more persons in any State or Territory conspire to
      deter, by force, intimidation, or threat, any party or witness in any court of the United States from attending
      such court, or from testifying to any matter pending therein, freely, fully, and truthfully, or to injure such party
      or witness in his person or property on account of his having so attended or testified ... the party so injured
      or deprived may have an action for recovery of damages, occasioned by such injury or deprivation, against
      any one or more of the conspirators.”
8     The court agrees with Defendant that the claims remaining following the court's Order and Opinion of May
      8, 2001, were addressed in the motion papers and other submissions at that time. However, both parties,
      particularly Plaintiff, have regularly made voluminous submissions to the court through correspondence and
      interrelated motions. To the extent that any of the facts or documents relied upon herein were not formally
      submitted specifically in support of Defendant's Motion for Summary Judgment, Plaintiff's Cross-motion for
      Summary Judgment, or Plaintiff's first Motion to Amend the Complaint being reconsidered at this time, the
      court construes Defendant's motion as a renewed motion for summary judgment on the outstanding claims.
      See, e.g., Bonnie & Co. Fashions, Inc. v. Bankers Trust Co., 955 F.Supp. 203, 210 (S.D.N.Y.1997); Bentley
                                                                                              *   *
      v. New York, Nos. 82 Civ. 3492 & 82 Civ. 5774, 1986 U.S. Dist. LEXIS 28224, at 4- 5 (S.D.N.Y. Mar. 13,
      1986).
9     The court also notes that both temporary appointments were made pursuant to a specific provision of the
      CBA that could not possibly involve selective application. The provisions are clear and unambiguous and
      were followed by the Ballet. (See, e.g., Menaker Decl. Ex. C, at 43 (“A temporary opening of one (1) season
      or less shall be filled by a player mutually agreeable to the Music Director and the principal of the section
      having the temporary opening.”).) The evidence on which Plaintiff relies to attempt to establish an issue of
      fact with respect to the application of the CBA for these two appointments consists entirely of inadmissible
      hearsay contained in Plaintiff's own self-serving affidavit. Since it is clear that neither of these temporary
      appointments involved selective application of the audition procedure, they cannot be part of Plaintiff's any
      alleged continuing violation based on selective application of provisions in the CBA.
10    The court is aware that a plaintiff need not plead facts sufficient to meet the requirements of a prima facie
      case, including an adverse employment action, in order to survive a motion to dismiss. See           Swierkiewicz


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       18
Stoner v.Case 9:18-cv-00391-LEK-TWD
         New York City Ballet Co., Not Reported inDocument     70
                                                   F.Supp.2d (2002)   Filed 04/23/20 Page 237 of 301
88 Fair Empl.Prac.Cas. (BNA) 1867

      v. Sorema, 122 S.Ct. 992, 997 (2002) (“The prima facie case under McDonnell Douglas ... is an evidentiary
      standard, not a pleading requirement.”) Under the standard announced in Swierkiewicz, it is possible this
      claim might survive a motion to dismiss. Nevertheless, even if the court were to permit Plaintiff to amend his
      Complaint by adding this claim, the claim would immediately be subject to dismissal on a motion for summary
      judgment. See       Azurite, 844 F.Supp. at 939.
11    It is clear from the face of the CBA that no selective application of that contract is involved in the decision
      by an individual musician to play more than six performances per week; the CBA expressly permits regular
      members of the orchestra to do so.
12    For example, Plaintiff again complains that he was not afforded adequate discovery. (See Pl.'s Reply Mem.
      of 8/14/01, at 2-3.) The court will not revisit the issue again.
13    All other allegations of harassment of other men at the Ballet pointed to by Plaintiff consist of wholly
      unsupported allegations based entirely on inadmissible hearsay. (See Letter from Stoner to the court of
      1/8/02, at 1-2.)


End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      19
      Case
Amusement    9:18-cv-00391-LEK-TWD
          Industry, Inc. v. Stern, Not Reported inDocument     70
                                                   F.Supp.3d (2014)     Filed 04/23/20 Page 238 of 301


                                                                attorney at Buchanan, to help locate potential sources of
                                                                financing. See id. ¶¶ 2, 22. Defendants Joshua Safrin and
                  2014 WL 4460393
                                                                Avery Egert, “who were contributing money to facilitate the
    Only the Westlaw citation is currently available.
                                                                acquisition of the Portfolio,” also allegedly played a role in
             United States District Court,
                                                                securing the additional funds needed for the closing. See id.
                   S.D. New York.
                                                                ¶ 2.
  AMUSEMENT INDUSTRY, INC., et al., Plaintiffs,
                      v.                                        In June 2007, Friedman approached plaintiff Amusement
  Moses STERN, aka Mark Stern, et al., Defendants.              Industry, Inc. (“Amusement”) and “offered Amusement the
                                                                opportunity to invest in the Portfolio.” Id. ¶ 23. Friedman
              No. 07 Civ. 11586(LAK)(GWG).                      “repeatedly represented to Amusement that he had been
                             |                                  retained by [Moses] Stern, Safrin, Egert, and the entity
                   Signed Sept. 11, 2014.                       designated to buy the Colonial Portfolio, which was FRG
                                                                Corp. and/or FRG LLC, to act as an attorney for them and
                                                                to serve as an agent for them to locate, negotiate and close
                  OPINION AND ORDER                             financing for the planned acquisition of the Portfolio.” Id .
                                                                ¶ 25. In reliance on Friedman's representations, on June
GABRIEL W. GORENSTEIN, United States Magistrate                 29, 2007, Amusement executed a Letter of Understanding
Judge.                                                          with Moses Stern in which Amusement agreed to provide
                                                                $13 million in financing in exchange for a 50 percent
 *1 Amusement Industry, Inc., Practical Finance Co.,            equity and voting interest in the portfolio. See id. ¶¶ 29–
Inc., Joshua Safrin, Avery Egert, and the Safrin Group,         31. Amusement thereafter deposited the $13 million into an
LLC (collectively the “Moving Parties”) have moved to           escrow account pending finalization of the agreement. See
amend their pleadings pursuant to Fed.R.Civ.P. 15(a)(2)         id. ¶¶ 2, 32–33. Over the course of the next two weeks,
and Fed.R.Civ.P. 21. The Moving Parties seek to assert          Amusement attempted to negotiate the final agreement
claims for “deceit” under New York Judiciary Law § 487          with Moses Stern and the other defendants. See id. ¶
against Buchanan Ingersoll & Rooney, P.C. (“Buchanan”)          35. However, instead of finalizing the financing agreement
and Stephen Friedman, who are currently parties, and to join    with Amusement, defendants unilaterally transferred the $13
as new parties Hoffinger Stern & Ross LLP (“Hoffinger”)         million out of the escrow account and completed the purchase
and Stephen Stern, who are or were attorneys appearing in       of the portfolio “without [Amusement's] permission and
this case. The proposed claims for deceit are premised on       knowing that they did not have [its] permission.” Id. ¶¶
the alleged wrongful conduct of these attorneys during the      3–4; see also id. ¶ 40. Specifically, Amusement alleges
discovery phase of this litigation. Buchanan and Friedman       that on July 3, 2007, defendant Ephraim Frenkel, who
—whom we will refer to as “the Attorneys”—have filed            was the principal of Land Title Associates Agency, LLC
submissions opposing the motion. For the following reasons,     (“LTA”), “transferred Amusement's money from the account
the motion to amend is denied.                                  into which Amusement had wired the funds into once
                                                                controlled by FRG ... [and] disbursed the $13 million in
                                                                accordance with instructions from Stern [and] FRG.” Id. ¶
I. BACKGROUND
                                                                3. Defendants subsequently attempted to have Amusement
   A. The Parties' Allegations in the Current Pleadings         ratify the unauthorized use of its funds, but Amusement
In April 2007, defendant Moses Stern, operating through an      refused. See id. ¶ 4.
entity called First Republic Group, Corp. (“FRG”), entered
into a contract with non-party Colonial Realty Limited           *2 Joshua Safrin, who was alleged to have been involved
Partnership for the purchase of a real estate portfolio         as one of the key investors in defendants' real estate scheme,
consisting of eleven shopping centers. See Third Amended        later contended that “he had no knowledge of any of
Complaint, filed Apr. 27, 2010 (Docket # 405) (“3d Am.          the representations or actions described in [Amusement's]
                                                                Complaint” and that he was “unaware of the existence
Compl.”), ¶¶ 2, 20. 1 As the closing date approached, Moses
                                                                of the Colonial Transaction and the events that occurred
Stern still had not obtained the required amount of financing
                                                                in connection with securing the necessary financing until
for the acquisition, so he authorized Steven Friedman, an


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
      Case
Amusement    9:18-cv-00391-LEK-TWD
          Industry, Inc. v. Stern, Not Reported inDocument     70
                                                   F.Supp.3d (2014)         Filed 04/23/20 Page 239 of 301


shortly before being served with process in late 2007.” See          *3 On December 27, 2007, Amusement and a related
Safrin Prop. Pl. ¶¶ 8–9. According to Safrin, “[Moses] Stern,       company filed the original complaint in this action, seeking
Friedman, [and FRG] together with Frenkel, LTA, Buchanan,           to recover $13 million in damages from Moses Stern, Joshua
Steven Alevy/Bankers were an integral part of a conspiracy to       Safrin Ephraim Frenkel and other defendants. See Complaint,
defraud Safrin by, among other things, forging his signature        filed Dec. 27, 2007 (Docket # 1). Amusement raised “claims
on documents relating to the Colonial Transaction ... and           asserting a security interest in the real estate ... claims of
by misappropriating Safrin's identity ... in order to secure        tort resulting from the theft of the funds ... [and] claims
financing for the Colonial Transaction. Id. ¶ 10. Safrin alleges    related to the agreements reached between the parties and the
that, when Friedman was negotiating with Amusement on               unjust enrichment of the defendants.” 3d Am. Compl. ¶ 5.
Moses Stern's behalf, Friedman represented that “Safrin and/        Since the filing of the original complaint, this case became
or Egert were equity participants in the Colonial Transaction,      increasingly complex as other parties have been joined as
when [he] knew that neither Safrin nor Egert had made any           third party defendants, including Stephen Friedman, Steven
such commitment and that Egert was not authorized to make           Alevy, Buchanan, and Bankers Capital Realty Advisors LLC.
any such commitment on behalf of Safrin.” Id. ¶ 39.                 See Third Party Complaint, filed May 1, 2008 (Docket #
                                                                    65). Later, Avery Egert and the Safrin Group, LLC were
According to Safrin, Moses Stern was able to obtain “a              sued as fourth party defendants. See Fourth Party Complaint,
commitment from Citigroup to provide senior and mezzanine           filed Mar. 17, 2009 (Docket # 238). The various parties have
financing in the amount of approximately $126 million for           asserted numerous counterclaims, cross-claims, and third
the purchase of the Portfolio” based on his “representation to      party claims.
Citigroup that Safrin was a sponsor/investor and would sign
carve out and environmental guarantees.” Id. ¶¶ 40–41. As           On March 12, 2008, plaintiffs issued a subpoena to
part of the negotiations for this transaction, Citigroup required   Buchanan, which at that time was a non-party, requesting
that certain financing and organizational documents be signed       documents concerning its representation of Moses Stern in
by Safrin. Id. ¶ 51. Thus, many documents pertaining to             the underlying real estate transaction and about Stephen
the financing agreement with Citigroup, as well as to the           Friedman's financing negotiations with Amusement. See
closing of the Colonial Transaction, purported to contain           Prop. Compl. ¶ 61. Specifically, plaintiffs requested:
Safrin's signature. See id. ¶¶ 37, 84, 88, 105, 128, 133–           “Documents sent by [Buchanan] to, and received by
34. However, Safrin contends that he did not sign any               [Buchanan] from, Amusement, [Moses] Stern, [FRG], [and]
documents relating to the negotiations with Citigroup or            Safrin ... concerning the loans and First Republic LLC's
Amusement and that he was not even aware of the Colonial            purchase of shopping centers from Colonial in 2007”;
Transaction until much later. See id. ¶¶ 47, 50, 52, 90, 100,       “Documents concerning monies received by [Buchanan] or
125. Safrin alleges that certain defendants, including Stern,       by Friedman from Amusement, [Moses] Stern, [FRG], [and]
Buchanan, and Friedman, conspired to forge his signature            Safrin ... during the period of April 1, 2007 through December
on these documents. See id. ¶¶ 165–73; see also id. ¶               31, 2007 as to the loans and First Republic LLC's purchase
87. Safrin has pointed to certain contemporaneous emails            of shopping centers from Colonial in 2007”; “Documents
between Moses Stern, attorneys at Buchanan and others—              that contain information to induce Citigroup to make the
referred to as the “wizzy bizzy” emails—in which these              loans”; and “Signature pages that contain a signature of
individuals discussed the need for Safrin's signature and           Joshua Safrin, from Documents concerning business or loan
exchanged various documents containing forgeries of Safrin's        transactions.” Id. (emphasis removed). On March 7, 2008,
signature. See id. ¶¶ 84–91, 103–05. As explained by the            defendant Safrin similarly issued subpoenas to Buchanan
Moving Parties, wizzy bizzy is “the anonymous email sender          and to Friedman, seeking, “documents concerning Safrin,”
who took part in the forgery of Safrin's signatures on the          “documents concerning the negotiation and execution of the
Citigroup loan document.” See Moving Parties' Memorandum            Loan Agreement between First Republic LLC and Citibank,”
in Further Support of Their Joint Motion to Amend Their             “documents concerning the negotiation and execution of the
Pleadings, filed June 16, 2014 (Docket # 765) (“Mov.Reply”),        Mezzanine Loan Agreement between [FRG] and Citibank,”
at 5.                                                               and “documents and communications concerning the closing
                                                                    of the sale of the Property Portfolio.” Id. ¶ 62.

  B. The Alleged Discovery Misconduct



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
      Case
Amusement    9:18-cv-00391-LEK-TWD
          Industry, Inc. v. Stern, Not Reported inDocument     70
                                                   F.Supp.3d (2014)      Filed 04/23/20 Page 240 of 301


Before Buchanan and Friedman complied with the subpoenas,        ¶ 64. Thus, it is alleged, “[Buchanan] permitted [Hoffinger]
they were contacted by attorneys at Hoffinger about the          and Attorney [Stephen] Stern to participate in the document
proper scope of the document production. See id. ¶ 64. At        review process and on April 23, 2008, Attorney [Stephen]
that time, Hoffinger and Stephen Stern of that firm were         Stern went to [Buchanan's] offices to review the documents
representing Moses Stern in the litigation. See Notice of        prepared for production and [Buchanan's] proposed privilege
Appearance by Stephen Stern, filed Apr. 11, 2008 (Docket         log.” Id.
# 50). On April 1, 2008, Stephen Stern wrote a letter to
Buchanan attorney John Leathers, stating, “[w]e have been        Based on this conduct, the Moving Parties allege in their
instructed to advise [you that] our clients do NOT waive any     proposed complaint that Buchanan, Hoffinger, Friedman, and
privilege including, inter alia, the attorney client privilege   Stephen Stern “engaged in an intentional pattern of deceit
with respect to any files, documents, communications, etc.       and collusion with the intent to deceive Plaintiffs and the
in your custody, possession or control and as an outgrowth       United States District Court for the Southern District of New
of your representation of any of our clients.” Stephen Stern     York.” Id. ¶ 149. Specifically, Moving Parties assert that
Letter to Hoffinger, dated Apr. 1, 2008 (annexed as Ex. 1        these individuals and entities “participated in the May 2008
to Declaration of Jeffrey H. Zaiger in Support of Buchanan       Production and in the preparation of the May 2008 Privilege
Ingersoll & Rooney PC's Opposition to Moving Parties'            Log, which wrongfully omitted certain key documents from
Joint Motion to Amend Their Pleadings, filed May 30,             the production and improperly listed documents on the
2014 (Docket # 762) (“Zaiger Decl.”)). There followed            privilege log ... [and] did so with the intent to deceive
various communications among Stephen Stern, Leathers, and        Plaintiffs and the Court by attempting to conceal the true
Friedman regarding Stephen Stern's review of the production      nature of [Moses] Stern's scheme and the involvement of
and privilege log. See April 22 Email Chain, dated Apr.          Friedman in that scheme.” Id. ¶ 150.
22, 2008 (annexed as Ex. 2 to Zaiger Decl.). Over the next
couple weeks, Stephen Stern searched through the responsive      The Moving Parties assert that the documents that were
documents and discussed with several attorneys at Buchanan       improperly withheld include:
which subpoenaed documents should be withheld. See April
23 & 24 Email Chain, dated Apr. 24, 2008 (annexed as Exs. 3–       a. A June 29, 2007 3:18 p.m. email where Friedman
4 to Zaiger Decl.); May 6 & 7 Email Chain, dated May 7, 2008       forwarded to Stern an email that he had previously sent
(annexed as Ex. 5 to Zaiger Decl.). These emails reflect that      to Egert with the subject line: “Let's talk.” Friedman
there was some disagreement between Stephen Stern and the          then stated in the body of the email: “Here are all the
Buchanan attorneys about the proper scope of the document          documents.” Attached to the email were signature pages
request and about which documents should be withheld. See          that Citigroup needed Safrin to sign for the Colonial deal
generally id.                                                      to close including: (1) the Directorship Agreement; (2) the
                                                                   JSAE Colonial LLC Operating Agreement; (3) the FRGR
 *4 On May 8, 2008, Buchanan and Friedman produced                 Holdings LLC Operating Agreement; (4) the Guaranty;
documents and a privilege log in response to plaintiffs' and       (5) the Environmental Indemnity; and (6) the Officer's
Safrin's subpoenas. Prop. Compl. ¶ 63. The Moving Parties          Certificate.
allege, however, that Buchanan and Friedman “intentionally
                                                                   b. A June 29, 2007 3:21 p.m. email that Friedman sent
withheld certain key documents from the May 2008
                                                                   to Stern with the subject line: “Signature Examples.”
Production that should have been produced in response to the
                                                                   Friedman then stated in the body of the email: “Signature
subpoenas” and that they did so by listing “some, but not all,
                                                                   Examples.” Attached to that email were five emails
of those documents on the May 2008 Privilege Log knowing
                                                                   from Joseph Kelemer, an employee of The Safrin Group,
that no good faith basis existed to assert a privilege over
                                                                   attaching various examples of what purported to be Joshua
the documents in a further effort to conceal the documents
                                                                   Safrin's signature.
from Plaintiffs.” Id. The Moving Parties further contend that
“[Hoffinger] and Attorney [Stephen] Stern communicated              *5 c. A July 11, 2007 3:09 p.m. email where Stern
with [Buchanan] concerning the production and the privilege        forwarded to Friedman a July 11, 2007 email from
log,” and Hoffinger and Stephen Stern “had asserted that, as       wizzy bizzy attaching an email from wizzy bizzy to
counsel for [Moses] Stern[,] ... they had the ‘right to review     Herrick Feinstein, LLP (“Herrick”) attorney Dena Cohen
the documents and privilege log’ prior to the production.” Id.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         3
      Case
Amusement    9:18-cv-00391-LEK-TWD
          Industry, Inc. v. Stern, Not Reported inDocument     70
                                                   F.Supp.3d (2014)       Filed 04/23/20 Page 241 of 301


  (“Cohen”) attaching Safrin's purported signature on             had properly been claimed for the withheld documents,
  Colonial deal-related documents.                                arguing that “[Buchanan's] role in the Colonial Transaction
                                                                  was as legal counsel for [Moses] Stern and his affiliated
  d. A July 11, 2007 3:16 p.m. email where Stern forwarded        entities. If you have reason to believe that [Buchanan]
  to Friedman a July 11, 2007 email from wizzy bizzy              acted in some other capacity, then please provide us with
  to Stern attaching an email that wizzy bizzy had sent           the basis for your belief. Similarly, if you have evidence
  to Herrick attorney Cohen attaching Safrin's purported          that [Buchanan] rendered purely commercial advice on any
  signature on Colonial deal-related documents.                   specific topic rather than legal advice, please provide us
                                                                  with your evidence.” Id. at 2. Buchanan stated that it was
  e. A July 11, 2007 3:16 p.m. email where Stern forwarded
                                                                  refusing to “provide additional information about each of the
  to Friedman a July 11, 2007 email from wizzy bizzy
                                                                  thousands of documents on the privilege log,” contending that
  to Stern attaching an email that wizzy bizzy had sent
                                                                  this request “appears to be aimed more at diverting our time
  to Herrick attorney Stephen Fleissig attaching Safrin's
                                                                  and spending our client's money than it does with any good
  purported signature on Colonial deal-related documents.
                                                                  faith discovery dispute.” Id. at 2–3. Nevertheless, Buchanan
                                                                  conceded, “[i]f there are specific documents on the log
Id. ¶ 65. 2
                                                                  about which you are interested in gaining more information
                                                                  to assess the claim of privilege, then please identify such
   C. The Moving Parties Become Aware of the Discovery            documents ... and we will determine with [Hoffinger] whether
   Misconduct                                                     there is more information that we can provide.” Id. at 3.
On August 28, 2009, David Miller, counsel for Safrin and          Additionally, Buchanan agreed to “review the specific entries
fourth party defendants Avery Egert and the Safrin Group,         identified in [the] letter mentioning ‘Safrin’ and will consult
wrote a letter to Buchanan's counsel about certain documents      with [Hoffinger] concerning whether to continue to maintain
that had been listed on the privilege log that Miller suspected   the assertion of the privilege over them and will advise
were “not protected by the attorneyclient privilege.” Miller      [Miller] of their decision.” Id.
Letter to Bayne, dated Aug. 28, 2009 (annexed as Ex. 7
to Zaiger Decl.), at 1. Miller noted that the privilege log        *6 On October 6, 2009, Buchanan's counsel wrote another
contained “at least three documents concerning ‘Safrin’ “         letter to Miller, stating, “we have been authorized by
but that it was not at all clear about the nature and scope       [Hoffinger] to produce the documents bates stamped ...
of such documents. Id. at 2. Accordingly, Miller requested        BIRFR0005909–20, which are attachments to a privileged
that Buchanan “identify with specificity any documents            email over which [Hoffinger] continues to assert the
pertaining to Joshua Safrin, Avery Egert and/or The Safrin        privilege.... We will produce these documents to all parties
Group that have been withheld on grounds of privilege and         shortly.” October 6 Letter to Miller, dated Oct. 6, 2009
provide sufficient information so that [they] may determine       (annexed as Ex. 10 to Zaiger Decl.) (“October 6 Letter”).
whether good cause exists for seeking an order compelling         On October 19, 2009, Buchanan followed through on this
the production of those documents.” Id. Buchanan's counsel        promise by producing these and other documents on a disc,
forwarded the letter to Stephen Stern in an email, writing,       and providing “a supplemental privilege log of documents
“[b]ecause the privilege belongs to your clients we wanted to     from this production that [Moses] Stern's counsel has
bring you into this conversation promptly.” August 28 Email       designated as being covered by the attorney client privilege.”
to Stephen Stern, dated Aug. 28, 2009 (annexed as Ex. 8 to        October 19 Letter from Bayne, dated Oct. 19, 2009 (annexed
Zaiger Decl.).                                                    as Ex. 12 to Declaration of Thomas M. Wood in Support
                                                                  of Moving Parties' Reply in Support of Their Joint Motion
On September 8, 2009, Buchanan's counsel responded to             to Amend Their Pleadings, filed June 16, 2014 (Docket #
Miller's August 28 letter. See September 8 Letter to Miller,      767) (“Wood Supp. Decl.”)). Among the documents produced
dated Sept. 8, 2009 (annexed as Ex. 9 to Zaiger Decl.)            in October 2009 were some of the documents the Moving
(“Bayne Letter”). Buchanan noted in the letter that it            Parties now assert had been improperly and deliberately
had “forwarded [the] correspondence to [Hoffinger] for            withheld in the May 2008 production. Specifically, “[t]he
consideration because the privilege ... belongs to their          attachments to the June 29, 2007 3:21 p.m. email from
clients ... [and Buchanan] is simply a stake holder in this       Stephen Friedman to [Moses] Stern ... were produced in
dispute.” Id. at 1. Buchanan then asserted that the privilege     October 2009 bates-numbered BIRFR0005909–0005920”



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
      Case
Amusement    9:18-cv-00391-LEK-TWD
          Industry, Inc. v. Stern, Not Reported inDocument     70
                                                   F.Supp.3d (2014)     Filed 04/23/20 Page 242 of 301


but “[t]he cover email, which had been identified [in the                    documents that [Buchanan] withheld
privilege log],” was not produced until July 2013. Bayne                     for over four years based on claims that
Decl. ¶ 4(b). Counsel for Safrin, Thomas Wood, asserts                       the documents were either irrelevant
that when Buchanan made this production in October 2009,                     or privileged.... [Buchanan] then
it should have “produce[d] the entire Signature Examples                     produced documents that are not even
email with all of its attachments (BIRFR005908–5920)                         arguably privileged and are critical
and redact[ed] the purportedly privileged communication                      to [Safrin's] claims and defenses....
on the email.” Wood Supp. Decl. ¶ 15. Wood also asserts                      [Buchanan's] decision to withhold
that because Buchanan “release[d] only the attachments ...                   documents identified by Bates Nos.
without any metadata,” this “ma[de] it impossible for the                    BIRFR0004777–80, BIRFR0004794–
Moving Parties to determine that the released documents were                 4796, BIRFR0004830–4832, which
attachments to the Signature Examples email and not just                     are the emails from Mark Stern
five separate emails with attachments.” Wood Supp. Decl.                     to Stephen Friedman forwarding
¶ 15. The Court notes that, notwithstanding this assertion,                  emails sent from wizzy bizzy to
Buchanan's October 6 Letter to Miller specifically stated that               Mark Stern containing signature pages
Buchanan would be producing “documents bates stamped ...                     with Safrin's forged signature, for
BIRFR0005909–20, which are attachments to a privileged                       over four years is incomprehensible.
email.” October 6 Letter.                                                    It is even more troubling in
                                                                             light of the fact that between
On May 31, 2012, after all of the parties except Buchanan                    August and October 2009, David
had been deposed, Buchanan produced a revised privilege log                  Miller ... objected to [Buchanan's]
and also produced “approximately 895 documents previously                    assertion of privilege over documents
withheld as privileged or non-responsive.” Wood Supp. Decl.                  identified in [Buchanan's] privilege
¶ 16. It was at this point that Buchanan produced most of the                log as involving ‘Safrin’ and
documents now at issue including “[t]he July 11, 2007 3:09                   asked [Buchanan] to review all the
p.m. email from Mark Stern to Stephen Friedman,” “[t]he                      documents identified on its privilege
July 11, 2007, 3:16 p.m. email from Mark Stern to Stephen                    log.... [Buchanan] claimed that Egert,
Friedman attaching email to Dena Cohen,” and “[t]he July 11,                 The Safrin Group and Safrin were
2007 3:16 p.m. email from Mark Stern to Stephen Friedman                     on a ‘fishing expedition’ and refused
attaching email to Stephen Fleissig.” Bayne Decl. ¶¶ 4(c)-                   to review the documents or revise
(e). Although the produced documents “were originally                        the privilege log.... By refusing to
electronic documents consisting of emails with attachments,”                 revise the log, [Buchanan's counsel]
Buchanan “unilaterally and without explanation produced                      essentially concealed the nature of
them in a format that stripped them of all metadata making                   many of the documents identified on
it more burdensome and difficult, if not impossible, for the                 the privilege log and prevented Safrin
Moving Parties to use the information efficiently.” Wood                     from being able to properly assess
Supp. Decl. ¶ 16. From June 2012 until November 2012,                        [Buchanan's] assertion of privilege.
Buchanan's counsel and Safrin's counsel engaged in various                   The result is that Safrin had to wait two
communications during which Safrin's counsel attempted                       more years to receive critical emails
to obtain “native files or tiffs with metadata and extracted                 that are in no way privileged.... The
text” of the aforementioned documents. See Metadata Emails                   law is quite clear that as a party to this
(annexed as Ex. 13 to Wood Supp. Decl.), at 1.                               case, [Buchanan] is responsible for its
                                                                             discovery responses.
*7 In a letter dated October 9, 2012, Safrin's counsel,
Thomas Wood, wrote the following:
                                                                 Id. at 8–9. In another letter dated November 16, 2012, Wood
                                                                 further contended:
            [Buchanan's] May 2012 production
            included     approximately  895



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        5
      Case
Amusement    9:18-cv-00391-LEK-TWD
          Industry, Inc. v. Stern, Not Reported inDocument     70
                                                   F.Supp.3d (2014)     Filed 04/23/20 Page 243 of 301


                                                                Motion and Motion to Compel, filed June 6, 2012 (Docket
                                                                # 649). On February 11, 2013, this Court granted the motion
            [Buchanan] has an affirmative                       to compel and identified certain categories of documents that
            obligation under Federal Rules of                   were to be produced. See   Amusement Indus., Inc. v. Stern,
            Civil Procedure 26(e) to correct any                293 F.R.D. 420, 440–41 (S.D.N.Y.2013). In compliance
            erroneous assertions of privilege....               with the order, in July 2013 Buchanan produced, among
            Contemporaneous communications in                   other documents, the “June 29, 2007 3:21 p.m. email
            2008 demonstrate it was [Buchanan]                  from Stephen Friedman to Mark Stern,” which was bates-
            not Mark Stern or [Hoffinger] that
                                                                numbered BIRFR0005908. Bayne Decl. ¶ 4(b). 3
            reviewed the responsive documents,
            determined which documents to
                                                                At the same time, Buchanan produced “[t]he June 29, 2008
            withhold as privileged, and prepared
                                                                3:18 p.m. email from Stephen Friedman to Mark Stern
            the privilege log with no apparent
                                                                bates-numbered BIRFR0047204–0047227.” Id. ¶ 4(a). When
            input from Stern or [Hoffinger].... It
                                                                producing it, Buchanan's counsel explained that it had not
            was [Buchanan's] in-house counsel
                                                                previously been produced because it was “saved in a folder for
            that made the initial determination
                                                                a different client which is why it was not part of [Buchanan's]
            of which documents were subject
                                                                document production in this case.” July 11 Baynes Email,
            to a valid claim of privilege
                                                                dated July 11, 2013 (annexed as Ex. 18 to Wood Supp.
            and then certified that they had
                                                                Decl.), at 4. However, the Moving Parties allege, “when
            a reasonable basis for withholding
                                                                [Buchanan] produced the files for that deal, the email was
            the documents based on claims of
                                                                missing form those files as well.” See Mov. Reply at 8;
            privilege. Having done so, [Buchanan]
                                                                see also Declaration of Craig H. Missakian in Support of
            remains responsible to supplement or
                                                                Moving Parties' Memorandum in Further Support of Their
            correct those assertions.
                                                                Joint Motion to Amend Their Pleadings, filed June 16, 2014
                                                                (Docket # 766) (“Missakian Decl.”), ¶¶ 3–5.

Id. at 17–18. In the same letter, Wood asserted that Buchanan
“was obligated to provide sufficient information about the         D. The Filing of the Instant Motion
documents being withheld to allow the other parties to assess   Soon after the July 2013 production, the Court approved
[Buchanan's] assertion of privilege” and that Buchanan's        an amended discovery schedule, which set the following
“description of BIRFR0004777 through BIRFR0004793               deadlines: February 18, 2014, as the close of all fact
is more than incomplete; it is misleading.” Id. at 20.          discovery; July 11, 2014, as the close of all expert discovery;
Wood continued, “[b]y providing inaccurate information,         and August 15, 2014, as the date by which all premotion
[Buchanan] concealed the true nature of the documents           letters for dispositive motions must be filed. See Endorsed
making it impossible for others to challenge the assertion      Letter, filed Aug. 20, 2013 (Docket # 708). On November 26,
of privilege. If [Buchanan] had identified [these] Email        2013, the Court granted the parties' request to stay discovery
Messages ... on its May 2008 privilege log, Mr. Safrin would    pending a mediation scheduled for February 4, 2014. See
have challenged the assertion of privilege and discovered       Endorsed Letter, Nov. 26, 2013 (Docket # 733). On December
these critical communications.” Id. In May 2013, Buchanan       11, 2013, Stephen Stern was permitted to withdraw as Moses
still had not produced the metadata or native copies of the     Stern's counsel. See Stipulation and Order, filed Dec. 11,
documents, so the parties brought this issue to the attention   2013 (Docket # 736). Meanwhile, the stay of discovery was
of the Court. See generally Letters to the Honorable Gabriel    extended to March 10, 2014. See Order, filed Jan. 28, 2014
W. Gorenstein, dated May 2013 (annexed as Exs. 15–16 to         (Docket # 737). After receiving notification that the parties
Wood Supp. Decl .).                                             failed to reach a settlement, the Court lifted the discovery stay
                                                                on March 17, 2014. See Endorsed Letter, filed Mar. 17, 2014
 *8 Meanwhile, Amusement, together with several other           (Docket # 739). On March 28, 2014, the Court approved a
parties, filed a motion to compel Buchanan and other parties    new discovery schedule setting the fact discovery deadline
to produce certain documents pursuant to the crime-fraud        for June 30, 2014, expert discovery deadline for October
exception to the attorney-client privilege. See Notice of       17, 2014, and the deadline for filing pre-motion letters for


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            6
      Case
Amusement    9:18-cv-00391-LEK-TWD
          Industry, Inc. v. Stern, Not Reported inDocument     70
                                                   F.Supp.3d (2014)        Filed 04/23/20 Page 244 of 301


dispositive motions for October 17, 2014. See Amended
Schedules, filed Mar. 28, 2014 (Docket # 741) (“March 2014         III. DISCUSSION
                                                                   As noted, the Moving Parties seek to add claims against
Schedule”). 4
                                                                   current parties, Buchanan and Friedman, and non-parties,
                                                                   Stephen Stern and Hoffinger, for violation of section 487
 *9 On May 6, 2014, the Moving Parties sought permission
                                                                   of the New York Judiciary Law based on their claim
to make the instant motion to amend the pleadings, which
                                                                   that these parties wrongfully omitted key documents from
was granted. See Order, filed May 7, 2014 (Docket # 750).
                                                                   their document production and instead improperly and
They filed their joint motion to amend their pleadings three
                                                                   misleadingly listed them on the privilege log. See Prop.
days later. See Plaintiffs, Third–Party Plaintiff Joshua Safrin,
                                                                   Compl. ¶ 150. Section 487 provides that “[a]n attorney or
Defendant Avery Egert and Fourth Party Defendant The
                                                                   counselor who ... [i]s guilty of any deceit or collusion, or
Safrin Group, LLC's Notice of Joint Motion to Amend
                                                                   consents to any deceit or collusion, with intent to deceive the
Their Pleadings, filed May 9, 2014 (Docket # 755). In
                                                                   court or any party” is liable to “the party injured [for] treble
support of their motion, the Moving Parties have submitted
                                                                   damages, to be recovered in a civil action.” N.Y. Jud. Law §
legal memoranda, declarations, accompanying exhibits, and
                                                                   487(1); accord Polanco v. NCO Portfolio Mgmt., Inc., 2014
copies of the proposed amended pleadings. 5 Buchanan               WL 2483180, at *9 (S.D.N.Y. June 3, 2014) (“Section 487(1)
and Friedman have submitted legal memoranda as well as             ... allows for claims against attorneys who engage in acts of
declarations and exhibits in opposition to the joint motion to     deceit or collusion that are directed at a court or that occur
amend. 6                                                           during the course of a pending judicial proceeding.”) (internal
                                                                   quotation marks and citation omitted). The Attorneys have
                                                                   raised various grounds in opposition to the motion, including
II. LAW GOVERNING MOTIONS TO AMEND                                 futility and prejudice. We focus our attention exclusively on
Federal Rule of Civil Procedure 15(a)(2) instructs courts          the issue of delay and prejudice as it is sufficient to dispose
to “freely give leave [to amend] when justice so requires.”        of the motion.
Nonetheless, leave to amend may be denied where there is
“undue delay, bad faith or dilatory motive on the part of           *10 The Second Circuit has held that an amendment
the movant, ... undue prejudice to the opposing party ... [or]     prejudices a non-moving party when, among other things,
futility of amendment.”      Foman v. Davis, 371 U.S. 178,         “the assertion of the new claim or defense would (i) require
                                                                   the opponent to expend significant additional resources to
182 (1962); accord     Jin v. Metro. Life Ins. Co., 310 F.3d
                                                                   conduct discovery and prepare for trial [or] (ii) significantly
84, 101 (2d Cir.2002). The Second Circuit has characterized
Rule 15 as encompassing a “liberal” amendment policy. See,         delay the resolution of the dispute.”   Monahan v. N.Y.C.
                                                                   Dep't of Corr., 214 F.3d 275, 284 (2d Cir.2000). Case
e.g.,    Ruotolo v. City of New York, 514 F.3d 184, 191
                                                                   law further explains that “ ‘[o]ne of the most important
(2d Cir.2008). A motion to amend under Rule 15(a)(2) may
                                                                   considerations in determining whether amendment would be
be made at any stage of the litigation, see, e.g., Laurent
                                                                   prejudicial is the degree to which it would delay the final
v. PricewaterhouseCoopers LLP, 2012 WL 3614043, at *3
(S.D.N.Y. Aug. 15, 2012), and “ ‘[t]he rule in this Circuit has    disposition of the action.’ “ MHANY Mgmt. Inc. v. Cnty.
been to allow a party to amend its pleadings in the absence        of Nassau, 843 F.Supp.2d 287, 341 (E.D.N.Y.2012) (quoting
of a showing by the nonmovant of prejudice or bad faith,’             H.L. Hayden Co. v. Siemens Med. Sys., 112 F.R.D. 417,
“    AEP Energy Servs. Gas Holding Co. v. Bank of Am.,             419 (S.D.N.Y.1986) (collecting cases)).

N.A., 626 F.3d 699, 725 (2d Cir.2010) (quoting      Block v.
                                                                   With these principles in mind, we believe several
First Blood Assocs., 988 F.2d 344, 350 (2d Cir.1993)). Under
                                                                   circumstances weigh against granting leave to amend. First,
Rule 15(a)(2), the “nonmovant bears the burden of showing
                                                                   while not dispositive, the Moving Parties waited for a
prejudice, bad faith and futility of the amendment.” Grant         significant period after becoming aware of the Attorneys'
v. Citibank (S.D.), N.A., 2010 WL 5187754, at *6 (S.D.N.Y.         wrongful discovery conduct before filing the instant motion
Dec. 6, 2010) (citations omitted). 7                               to amend. While it is well-established that “delay, standing
                                                                   alone, is an insufficient basis to deny leave to amend,” U.S.
                                                                   for and on Behalf of Mar. Admin. v. Cont'l Ill. Nat'l Bank &


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             7
      Case
Amusement    9:18-cv-00391-LEK-TWD
          Industry, Inc. v. Stern, Not Reported inDocument     70
                                                   F.Supp.3d (2014)       Filed 04/23/20 Page 245 of 301


Trust Co. of Chi., 889 F.2d 1248, 1254 (2d Cir.1989) (citations   were aware of the essentials of the offending conduct by at
omitted), a court “plainly has discretion ... to deny leave to    least November 2012, about 18 months before the motion to
amend where the motion is made after an inordinate delay,         amend was eventually filed. In a series of communications
no satisfactory explanation is offered for the delay, and the     between counsel for Safrin and Buchanan in Fall 2012,
                                                                  Safrin's counsel accused Buchanan of engaging in the same
amendment would prejudice” the nonmovant,         Cresswell
                                                                  discovery misconduct alleged in the proposed claims. See
v. Sullivan & Cromwell, 922 F.2d 60, 72 (2d Cir.1990). In
                                                                  Metadata Emails at 8–9 (“Safrin had to wait two more years
general, “ ‘[t]he longer the period of an unexplained delay,
                                                                  to receive critical emails that are in no way privileged .... The
the less will be required of the nonmoving party in terms of
                                                                  law is quite clear that as a party to this case, [Buchanan] is
a showing of prejudice.’ “       Evans v. Syracuse City Sch.      responsible for its discovery response.”).
Dist., 704 F.2d 44, 47 (2d Cir.1983) (quoting Advocat v. Nexus
Indus., Inc., 497 F.Supp. 328, 331 (D.Del.1980)).                 On November 16, 2012, Safrin's counsel asserted that
                                                                  Buchanan “was obligated to provide sufficient information
While the alleged wrongful discovery conduct occurred in          about the documents being withheld to allow the other
2008, see Prop. Compl. ¶¶ 63–64, we measure the delay             parties to assess [Buchanan's] assertion of privilege” and
from the time the Moving Parties became aware of the              that Buchanan's “description of BIRFR0004777 through
facts that serve as the basis for their proposed claims,          BIRFR0004793 is more than incomplete; it is misleading,”
see, e.g.,    Bader v. Special Metals Corp., 985 F.Supp.2d        and that “[b]y providing inaccurate information, [Buchanan]
291, 304 (N.D.N.Y.2013) (denying motion to amend where            concealed the true nature of the documents making
“despite being aware, even before she commenced this              it impossible for others to challenge the assertion of
action, of the protected activity she now seeks to add to her     privilege.” Id. at 20. These accusations track the allegations
Complaint, Plaintiff failed to move to amend in a timely          in the Moving Parties' proposed claims that Buchanan
                                                                  “intentionally withheld certain key documents from the May
fashion”);     Suro v. United States, 107 F.Supp.2d 206, 210      2008 Production that should have been produced in response
(E.D .N.Y.2010) (denying motion to amend where “Plaintiffs        to the subpoenas” and “listed some, but not all, of those
have long had notice of a potential claim against [the party      documents on the May 2008 Privilege Log knowing that
that they wish to join]”). The Moving Parties explain that they   no good faith basis existed to assert a privilege over the
“discovered [some of the wrongfully withheld] emails in May       documents in a further effort to conceal the documents from
2012, when [Buchanan] released documents from its privilege       Plaintiffs.” Prop. Compl. ¶ 63.
log” and that they then “took immediate steps to determine
the extent of [Buchanan's] concealment.” Mov. Reply at 33–        Additionally, the Fall 2012 correspondence indicates that the
34. They contend that “any ‘delay’ in bringing their claims is    Moving Parties realized the significance of these “critical”
attributable to [Buchanan] and Friedman,” because Buchanan        emails in that they knew the emails “contain[ed] signature
refused “to do anything more until after the Court ruled on       pages with Safrin's forged signature.” Metadata Emails at 9–
the crime-fraud motion” in February 2013. Id. at 34–35. They      10. Thus, the letters suggest that, at that time, the Moving
also note that they did not receive one of the documents—         Parties believed not only that the Attorneys had concealed
the “Let's talk” email, dated June 29, 2007, at 3:18 p.m.—        the emails but also that the Attorneys had acted intentionally
until June 6, 2013. Id. at 34. Additionally, the Moving Parties   to hide evidence that was damaging to themselves and
suggest that they did not file the motion sooner because “[i]n    their clients. Furthermore, by November 2012, the Moving
late July [2013], the parties began discussing settlement and     Parties were aware of Hoffinger and Stephen Stern's role in
worked to find an acceptable mediator.” Id. at 34.                the withholding of these documents as Buchanan's counsel
                                                                  had noted their involvement in a letter to Safrin's counsel
 *11 Notwithstanding these explanations for their conduct,        as early as September 8, 2009. See Bayne Letter; see
we believe that the Moving Parties' delay in bringing the         also Prop. Compl. ¶ 64 (“[Buchanan] permitted [Hoffinger]
instant motion was to some extent unjustified. The Moving         and Attorney Stern to participate in the document review
Parties implicitly admit that they were put on notice of the      process....”).
Attorneys' discovery misconduct in May 2012 when they
received a number of the emails at issue. See Mov. Reply at       Given the fact that the Moving Parties were aware of the
33–34. Moreover, it is clear from the documents submitted         essential elements of their proposed section 487 claims by
in support of the instant motion that the Moving Parties


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
      Case
Amusement    9:18-cv-00391-LEK-TWD
          Industry, Inc. v. Stern, Not Reported inDocument     70
                                                   F.Supp.3d (2014)          Filed 04/23/20 Page 246 of 301


November 2012, we believe there was unjustified delay in             amendment would require the court to “re-open discovery”
bringing the instant motion. We do not give great weight             which would “cause substantial and unnecessary delay in a
to the Moving Parties's assertions regarding Buchanan's              case that already has been litigated for almost five years”);
alleged refusal to produce the metadata or native files as the
                                                                     accord      Equal Rights Ctr. v. Niles Bolton Assocs., 602
Moving Parties have not shown why this prevented them
                                                                     F.3d 597, 603–04 (4th Cir.2010) (non-moving party would be
from understanding the scope of the conduct at issue. Also,
                                                                     prejudiced by reopening of discovery where motion to amend
while we do not believe that settlement discussions would
                                                                     was filed at the “close of a three-year long discovery process
necessarily justify delay, we note that they did not begin until
                                                                     and on the eve of the deadline for dispositive motions”);
July 2013 and thus they do not explain the failure to act during
the previous eight month period when the Moving Parties had              Mercantile Trust Co. Nat'l Ass'n v. Inland Marine Prods.
all the information they needed to bring the claim. Also, it is of   Corp., 542 F.2d 1010, 1013 (8th Cir.1976) (non-moving party
no moment that the Moving Parties did not receive two of the         had already “completed extensive discovery based upon the
documents at issue until July 2013 as the conduct amounting          numerous defenses previously asserted” and where “[n]ew
to deceit was represented in the documents released in the           theories of defense and a new counterclaim advanced at this
previous productions. Finally, even under the Moving Parties'        late date would necessarily reopen much of the discovery”).
view of the facts, they had all the emails as of July 2013 and
yet took no action until May 2014. The stay of discovery was         The Moving Parties respond that the amendment “will
not put into effect until November 2013, and thus, four months       not require the parties to expend additional resources
elapsed during the critical fact discovery phase without any         or significantly delay resolution of the dispute because
effort made to pursue these claims.                                  discovery pertinent to the claim is already in process.” Mov.
                                                                     Mem. at 6. They assert that “[t]he parties have all but
 *12 But we need not dwell on the question of whether the            confirmed the deposition schedule for the witnesses most
Moving Parties acted with alacrity in bringing this motion.          likely to have information regarding the Section 487 Claim”
Even if the Moving Parties had been able to justify their delay,     and that “Safrin has already served a request for production
other circumstances would lead us to conclude that allowing          of documents on Buchanan and subpoenas duces tecum on
the amendment would be prejudicial and inappropriate. We             Kaye Scholer, [Hoffinger], the Law Offices of Stephen R.
begin by noting this litigation is in its final stages. The          Stern, and Attorney Stern requesting documents relevant to
initial scheduling order in March 2008 set October 1, 2008,          the proposed Section 487 Claim.” Id. But these statements fall
as the deadline for the “completion of all discovery.” See           far short of assuring the Court that the amendments would not
Scheduling Order, filed Mar. 5, 2008 (Docket # 41). It took          further prolong this already six-year-old case. The reality is
the ensuing six years for the parties to actually complete—          that the proposed claims have nothing to do with the existing
or nearly complete—the fact discovery in this case, during           claims in this case, and thus, the Moving Parties are seeking
which discovery deadlines were repeatedly extended as more           to fold an entirely new litigation into the current one. The new
parties and claims were added to the case. As noted by               claims alleging deceit by the Attorneys relate to the Attorneys'
Buchanan, the parties have taken 59 days of testimony                failure to produce particular documents in discovery during
from 39 witnesses. See Buchanan Mem. at 6. The Moving                the course of the litigation of this case. Those actions are
Parties did not seek to file the instant motion to amend until       not factually similar in the least to the existing claims in
less than 60 days before fact discovery was set to close.            this case, which revolve exclusively around a real estate
Granting the instant motion to amend risks unduly delaying           transaction and the subsequent dealings between Amusement
the case by requiring the Court to reopen fact discovery to          and the other parties to effectuate that transaction, all of which
allow the parties to take depositions and obtain documentary         occurred in 2007. Additionally, the damages that resulted
evidence concerning the Attorneys' alleged wrongful conduct.         from these two courses of conduct have nothing to do with
Courts have commonly denied motions to amend in such                 each other. Accordingly, the discovery to determine what the
circumstances. See, e.g., iMedicor, Inc v. Access Pharm.,            Attorneys and the proposed non-parties did and what damages
Inc., 290 F.R.D. 50, 53 (S.D.N.Y.2013) (“[A]ssertion of              resulted from such conduct will be entirely different from the
plaintiff's new claims would both require defendant to expend        discovery that has been pursued to date. There is no common
significant additional resources to conduct discovery and            ground between these two sets of claims other than some
prepare for trial, and significantly delay resolution of the         overlap in parties.

dispute.”);    Suro, 107 F.Supp.2d at 209–10 (allowing the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 9
      Case
Amusement    9:18-cv-00391-LEK-TWD
          Industry, Inc. v. Stern, Not Reported inDocument     70
                                                   F.Supp.3d (2014)       Filed 04/23/20 Page 247 of 301


 *13 Furthermore, given the prior history of this case, there     the resolution of this case, require additional discovery, and
will inevitably be motions to dismiss (aspects of which
                                                                  further complicate an already complex case”);       Lover v.
would require serious consideration based on the parties'
                                                                  District of Columbia, 248 F.R.D. 319, 322 (D.D.C.2008)
briefing of the “futility” issue) and myriad discovery disputes
                                                                  (“Prejudice is likely if the amended complaint contains
regarding these collateral claims, all of which will likely
                                                                  new complex and serious charges which would undoubtably
cause further delays. Additionally, as the Moving Parties
                                                                  require additional discovery for the defendants to rebut.”)
themselves concede, they “may seek leave to amend again
                                                                  (internal quotation marks, brackets, and citation omitted);
to add [other Buchanan] attorneys as additional defendants
                                                                  see generally 6 Wright, Miller & Kane Fed. Prac. & Proc.
to their respective Section 487 claims” depending on “the
                                                                  Civ. § 1487 (3d ed. 2014) (“[I]f the amendment substantially
outcome of discovery” regarding the proposed claims. Mov.
                                                                  changes the theory on which the case has been proceeding
Mem. at 2 n. 1. Finally, there would be nothing to stop the
                                                                  and is proposed late enough so that the opponent would be
proposed defendants from asserting claims of their own once
                                                                  required to engage in significant new preparation, the court
joined to the case.
                                                                  may deem it prejudicial.”).

Courts regularly deny motions to amend where the moving
                                                                   *14 Prejudice is particularly likely to result where, as in this
party seeks to add claims involving collateral matters, based
                                                                  case, the moving party seeks to add collateral claims at a late
on different factual allegations and distinct legal theories,
from the claims already at issue in a case. These courts          stage in the litigation process. See, e.g., In re Am. Int'l Grp.,
have recognized that the addition of such collateral claims       Inc. Sec. Litig., 2008 WL 2795141, at *3 (S.D.N.Y. July 18,
in amended pleadings can easily delay resolution of the case      2008) (“[A] proposed amendment causes undue prejudice if,
due to the need to engage in substantial additional discovery     at an advanced stage of litigation, the amendment concerns
                                                                  ‘an entirely new set of operative facts of which it cannot
regarding the new factual contentions. See Ansam Assocs.,
                                                                  be said that the original complaint provided fair notice.’
Inc. v. Cola Petroleum, Ltd., 760 F.2d 442, 446 (2d Cir.1985)
(upholding denial of motion to amend where the plaintiff's        ”) (quoting     Ansam, 760 F.2d at 446); Seymour/Jones v.
“new claims concerned a different period of time and were         Lefebvre, 1991 WL 165203, at *1 (E.D.Pa. Aug. 22, 1991)
derived from a different statute” given that “discovery had       (denying motion to amend on grounds of prejudice because
already been completed and [the defendant] had already            proposed additional claims “concern only one of the three
                                                                  defendants, ... are entirely new and separate claims based
filed a motion for summary judgment”);     Briarpatch Ltd.
                                                                  on unrelated facts and events[,] ... [and] they would involve
L.P. v. Geisler Roberdeau, Inc., 148 F.Supp.2d 321, 327
                                                                  additional discovery at a point when the discovery period
(S.D.N.Y .2001) (“Prejudice is particularly likely where
                                                                  has almost expired”). We thus conclude that the potential for
the amendment raises new theories of recovery or would
                                                                  delay and resulting prejudice strongly favors denial of the
require additional discovery.”) (citation omitted); accord
                                                                  motion to amend.
   Chaveriat v. Williams Pipe Line Co., 11 F.3d 1420,
1428–29 (7th Cir.1993) (“[T]he district judge acted within        The cases the Moving Parties cite on the issue of prejudice do
the bounds of reason in refusing to allow the suit to be          not change our view. See Mov. Mem. at 5–6; Mov. Reply at
expanded to take in ... an entirely new and separate claim.”);    36–37. These cases simply recognize that a motion to amend
                                                                  should not be denied on the ground that it would require
   Morongo Band of Mission Indians v. Rose, 893 F.2d 1074,
                                                                  the opposing party to “expend significant additional time
1079 (9th Cir.1990) (no abuse in discretion in district court's
                                                                  and money” on additional discovery where circumstances
denial of motion to file amended complaint where “[t]he
                                                                  otherwise suggest that granting the amendment would be fair,
new claims set forth in the amended complaint would have
                                                                  such as where the case is in an early stage of litigation. Hahn
greatly altered the nature of the litigation and would have
                                                                  v. Domy Rooms, Inc., 2008 WL 3874313, at *3 (S.D.N.Y.
required defendants to have undertaken, at a late hour, an
                                                                  Aug. 18, 2008) (granting motion to amend when the parties
entirely new course of defense”); Vonage Holdings Corp. v.
                                                                  had “only exchanged initial disclosures” and where there
SBC Internet Servs., Inc., 2007 WL 3169167, at *3 (N.D.Tex.
                                                                  was no allegation that plaintiff did not timely file motion to
Oct. 30, 2007) (refusing motion to add new claims in
patent dispute case because the new claims were “completely       amend); see also Block, 988 F.2d at 351 (upholding district
unrelated to the voice-compression technology that is at issue    court's grant of motion to amend because the non-moving
in this litigation ... [and would] undoubtedly further delay      parties' allegations that “they were prejudiced solely because


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
      Case
Amusement    9:18-cv-00391-LEK-TWD
          Industry, Inc. v. Stern, Not Reported inDocument     70
                                                   F.Supp.3d (2014)          Filed 04/23/20 Page 248 of 301


of the time, effort and money they expended in litigating this       Mar. 31, 2005) (“Underlying [Rule 15(a) ] is an assumption
                                                                     that the amended complaint will clarify or amplify the
matter ... do not arise to ... ‘substantial prejudice.’ ”); Am.
                                                                     original cause of action. The proposed amendments would
Med. Ass'n v. United Healthcare Corp., 2006 WL 3833440, at
                                                                     not serve these purposes but instead would add numerous
*6–7 (S.D.N.Y. Dec. 29, 2006) (no “undue prejudice” where
                                                                     unrelated parties and claims. Accordingly, the motion for
“the parties have completed only preliminary discovery as
to the ‘proper parties in this action’ and have not yet              leave to amend is denied.”);      Trilithic, Inc. v. Wavetek U.S.
engaged in any significant discovery on the merits” and              Inc., 6 F.Supp.2d 803, 809 (S.D.Ind.1998) (denying motion
where the proposed claims “are based on ‘substantially               to file supplemental pleading under Rule 15(d) because
similar’ allegations of misconduct” as the earlier claims);          “the [proposed] breach of contract claim is so unrelated to
                                                                     the underlying patent infringement action that it constitutes
    Michael Anthony Jewelers, Inc. v. Peacock Jewelry, Inc.,
                                                                     extraneous matter that will likely protract and complicate the
795 F.Supp. 639, 644 (S.D.N.Y.1992) (finding joinder of
                                                                     litigation”); Triangle Indus., Inc. v. Kennecott Copper Corp.,
additional parties to be appropriate where “discovery relating
                                                                     402 F.Supp. 210, 212 (S.D.N.Y.1975) (rejecting addition of
to the counterclaims began only recently” because the case
                                                                     certain claims where they “raise[ ] the question [of] whether
“would encompass essentially the same issues regardless of
                                                                     amendments (and supplementation) of the complaint would
whether or not [the proposed parties] were added as counter-
                                                                     not add to the complications of an already over-complicated
defendants”). Here, by contrast, the Court's concern is not
                                                                     case to the extent that no jury could reasonably be expected
simply that additional discovery will be required but that
                                                                     to assimilate the facts or render and [sic] intelligent or just
numerous depositions have already been taken, extensive
                                                                     verdict”); United States v. Eight Tracts of Land in Town of
document production has been made, the parties are at the
                                                                     Brookhaven, Suffolk Cnty., State of N.Y., 270 F.Supp. 160, 164
final stage of the litigation, and the proposed claims have
                                                                     (E.D.N.Y.1967) (“While amendments are as a general rule,
nothing to do with the claims currently being litigated. Cf.
                                                                     freely granted as justice may require, they should be denied
Interpublic Grp. of Cos., Inc. v. Fratarcangelo, 2002 WL
                                                                     when their allowance prevents an equitable determination of
31720355, at *2 (S.D.N.Y. Dec. 4, 2002) (“Although the
                                                                     the main suit and confuses the real issues involved.”); see
burden of undertaking additional discovery, standing alone,
                                                                     generally 6 Wright, Miller & Kane Fed. Prac. & Proc. Civ. §
does not warrant a denial of a motion to amend a pleading
                                                                     1487 (“[I]f the court determines that ... the issues raised by
on the grounds of prejudice, ... when that discovery addresses
                                                                     the amendment are remote from the other issues in the case
what is essentially a collateral matter-as it does in this action-
                                                                     and might confuse or mislead the jury, leave to amend may be
denial is warranted.”) (internal citation omitted); see also
                                                                     denied.”). We do not think it appropriate to burden a jury with
   Grace v. Rosenstock, 228 F.3d 40, 53–54 (2d Cir.2000)             both unraveling the complexities of the original real estate
(“The court also has discretion to deny leave to amend ...           transaction and judging the actions of attorneys in conducting
where the belated motion would unduly delay the course               document production during the course of the litigation.
of proceedings by, for example, introducing new issues for
discovery.”) (internal citations omitted); Ansam, 760 F.2d           In a case involving analogous circumstances, Stiller v.
at 446 (upholding denial of motion to amend where the                Colangelo, 221 F.R.D. 316 (D.Conn.2004), the court denied
proposed claims “concerned a different period of time and            the plaintiff's motion to amend a complaint to add claims
were derived from a different statute” and where “discovery          involving the defendant's “hand[ling] of this litigation since
had already been completed and [defendant] had already filed         the filing of the Complaint” because it would prejudice the
a motion for summary judgment”).                                     defendant by “add[ing] claims different in character and
                                                                     purpose from those articulated in the initial complaint” that
 *15 Finally, the addition of the collateral claims regarding        would “require additional discovery ... and undue delay in
the alleged discovery misconduct would further muddle this           the resolution of the case.” 221 F.R.D. at 317. Stiller denied
already complex case. When parties move to add claims                the motion also on grounds that the proposed claims were
involving completely different factual allegations and legal         “sufficiently remote from the initial complaint ... [that] [t]he
theories from the underlying suit, courts may exercise their         jury is likely to be confused when asked to consider both [the
discretion to deny amendment “in order to avoid unnecessary          defendant's] behavior as [the plaintiff's] legal representative
complexity and confusion.” Robinson v.. Buffaloe & Assocs.,          and his behavior as [the plaintiff's] legal adversary. Moreover,
PLC, 2013 WL 4017045, at *2 (M.D.Tenn. Aug. 6, 2013); see            exposing the jury to allegations of wrongful conduct during
also Harris v. Armstrong, 2005 WL 756523, at *1 (D .Conn.            the course of this litigation could easily prejudice the jury


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              11
      Case
Amusement    9:18-cv-00391-LEK-TWD
          Industry, Inc. v. Stern, Not Reported inDocument     70
                                                   F.Supp.3d (2014)     Filed 04/23/20 Page 249 of 301


against [the defendant].” Id. Here too the addition of the new
claims would unnecessarily confuse a jury as it would be
                                                                 IV. CONCLUSION
asked to simultaneously consider Buchanan and Friedman's          *16 For the foregoing reasons, the Moving Parties' motion
alleged wrongful conduct both as negotiators representing        to amend their pleadings (Docket # 755) is denied.
Moses Stern in the underlying real estate transaction and as
litigators responding to document subpoenas in the ensuing
legal proceedings. Given the factual and legal dissimilarities   All Citations
between the underlying lawsuit and the proposed claims, any
such claim is best brought as a separate suit and not as part    Not Reported in F.Supp.3d, 2014 WL 4460393
of this case. 8




                                                         Footnotes


1       See also Proposed Fourth Amended Complaint; Demand for Jury Trial (attached as Ex. A to Declaration
        of Mariana Aguilar in Support of Moving Parties' Notice of Joint Motion to Amend Their Pleadings, filed
        May 9, 2014 (Docket # 759) (“Aguilar Decl.”)) (“Prop.Compl.”); Joshua Safrin's Fourth Amended Third–Party
        Complaint and Demand for Jury Trial (attached as Ex. A to Declaration of Thomas M. Wood IV in Support of
        Moving Parties' Notice of Joint Motion to Amend Their Pleadings, filed May 9, 2014 (Docket # 758) (“Wood
        Decl.”)) (“Safrin Prop. Pl.”).
2       Buchanan's former counsel David Bayne explains in his declaration that all of these withheld documents were
        identified on the May 2008 privilege log except the email from June 29, 2007, at 3:18 p.m. See Declaration
        of David F. Bayne, filed May 30, 2014 (Docket # 763) (“Bayne Decl.”), ¶ 5. According to Bayne, the email
        from June 29, 2007, at 3:18 p.m., was not included on the privilege log because it “was located in the wrong
        client folder.” Id. ¶ 4(a).
3       This document was the cover email to the attachment documents that had been produced in October 2009.
4       Thus, fact discovery is now closed, with the exception of some residual matters. However, the expert
        discovery and pre-motion letter deadlines have been extended by several months.
5       See Moving Parties' Memorandum in Support of Their Joint Motion to Amend Their Pleadings, filed May 9,
        2014 (Docket # 756) (“Mov.Mem.”); Declaration of Michael C. Rakower in Support of Joint Motion to Amend
        Pleadings, filed May 9, 2014 (Docket # 757) (“Rakower Decl.”); Avery Egert's Proposed Answer to Plaintiffs'
        Proposed Fourth Amended Complaint (annexed as Ex. 1 to Rakower Decl.); Wood Decl.; Safrin Prop. Pl.;
        Aguilar Decl.; Prop. Compl.; Mov. Reply; Missakian Decl.; Wood Supp. Decl.
6       See Buchanan Ingersoll & Rooney PC's Memorandum of Law in Opposition to Moving Parties' Motion to
        Amend Their Pleadings, filed May 30, 2014 (Docket # 761) (“Buchanan Mem.”); Zaiger Decl.; Bayne Decl.;
        Memorandum of Stephen Friedman in Opposition to Motion to Amend, filed May 30, 2014 (Docket # 764)
        (“Friedman Mem.”).
7       In circumstances where a scheduling order sets a deadline for amending a complaint, however, the more
        onerous “good cause” standard under Rule 16(b) applies. See              Parker v. Columbia Pictures Indus., 204
        F.3d 326, 339–40 (2d Cir.2000); accord      Grochowski v. Phoenix Constr., 318 F.3d 80, 86 (2d Cir.2003);
        Lincoln v. Potter, 418 F.Supp.2d 443, 453 (S.D.N.Y.2006) (“When a party moves to amend the pleadings
        after the deadline to do so in the court's scheduling order has passed, he must satisfy the good cause
        requirement of Fed.R.Civ.P. 16(b)....”). That is, a court can properly “deny[ ] leave to amend the pleadings
        after the deadline set in the scheduling order where the moving party has failed to establish good cause.”
            Parker, 204 F.3d at 340. The “primary consideration” in determining whether good cause has been shown
        “is whether the moving party can demonstrate diligence.”          Kassner v. 2nd Avenue Delicatessen Inc, 496


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                  12
      Case
Amusement    9:18-cv-00391-LEK-TWD
          Industry, Inc. v. Stern, Not Reported inDocument     70
                                                   F.Supp.3d (2014)   Filed 04/23/20 Page 250 of 301


      F.3d 229, 244 (2d Cir.2007). Here, the Moving Parties appear to concede that the Court's deadline to amend
      passed years before the filing of their motion and thus that the Rule 16's “good cause” standard applies. See
      Mov. Reply at 32. Nevertheless, we do not consider the applicability of the “good cause” standard because
      the motion fails under the more liberal Rule 15(a)(2) standard.
8     Nothing herein should be construed as addressing the question of whether the Moving Parties may move for
      sanctions in this litigation based on the conduct alleged in the proposed complaint—whether against parties
      or attorneys, including former attorneys. See Hakim v. Leonhardt, 126 F. App'x 25, 26 (2d Cir.2005) (“[A]
      court may hold an attorney responsible for discovery noncompliance even after he or she has been relieved
      as counsel.”) (citations omitted).


End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      13
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Cuomo, Slip Copy (2019)                    Document 70 Filed 04/23/20 Page 251 of 301



                                                                    a. Objection to Magistrate Judge Non-Dispositive
                  2019 WL 1397195                                   Order
    Only the Westlaw citation is currently available.             A district court judge reviewing an objection to a magistrate
     United States District Court, N.D. New York.                 judge’s non-dispositive pretrial order, as is in issue with
                                                                  Magistrate Judge Stewart’s orders denying amendment and
          Dontie S. MITCHELL, Plaintiff,
                          v.                                      the appointment of counsel, 1 may not modify or set aside
                                                                  any part of that order unless it is clearly erroneous or contrary
  Andrew M. CUOMO, Governor, Anthony Annucci,
    Commissioner of Department of Corrections,                    to law. See FED. R. CIV. P. 72(a);        28 U.S.C. § 636(b)
    John Miller, Correction Lieutenant, R. Wood,                  (1)(A); Fielding v. Tollaksen, 510 F.3d 175, 178 (2d Cir.
      Corrections Sergeant, Robert J. Mahuta,                     2007) (“[T]he district court to whom the case is assigned
   Correction Officer, Napper, Correction Officer,                shall consider ... objections and shall modify or set aside any
                                                                  portion of the magistrate judge’s order found to be clearly
     and Wells, Correction Officer, Defendants.
                                                                  erroneous or contrary to law.”)(quoting Fed. R. Civ. P. 72(a)).
                 9:17-CV-0892 (TJM/DJS)                           An order is clearly erroneous if, based on all the evidence, a
                             |                                    reviewing court “is left with the definite and firm conviction
                    Signed 03/28/2019                             that a mistake has been committed.” In re Gordon, 780 F.3d
                                                                  156, 158 (2d Cir. 2015) (internal quotation marks omitted)
Attorneys and Law Firms
                                                                  (quoting    United States v. Murphy, 703 F.3d 182, 188
Dontie S. Mitchell, Comstock, NY, pro se.                         (2d Cir. 2012)). “An order is contrary to law when it fails
                                                                  to apply or misapplies relevant statutes, case law, or rules
David A. Rosenberg, New York State Attorney General,              of procedure.” Lifeguard Licensing Corp. v. Ann Arbor T-
Albany, NY, for Defendants.                                       Shirt Co., LLC, No. 15-CV-8459, 2017 WL 3142072, at
                                                                  *1 (S.D.N.Y. July 24, 2017)(citation and internal quotation
                                                                  marks omitted).
                  DECISION & ORDER

THOMAS J. McAVOY, Senior United States District Judge               b. Objection to Magistrate Judge Recommendation
                                                                   *2 When objections to a magistrate judge’s recommendation
I. INTRODUCTION                                                   on a dispositive matter are made, the district court makes
 *1 This pro se action brought pursuant to     42 U.S.C.          a “de novo determination of those portions of the report or
§ 1983 was referred to the Hon. Daniel J. Stewart, United         specified proposed findings or recommendations to which
States Magistrate Judge, for a report and recommendation          objection is made.”     28 U.S.C. § 636(b)(1); see       United
pursuant to     28 U.S.C. § 636(b) and Local Rule 72.3(c). In     States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997) (The
his Report-Recommendation and Order (Dkt. No. 95) (“Rep.          Court must make a de novo determination to the extent that
Rec. & Ord.”), Magistrate Judge Stewart recommends that           a party makes specific objections to a magistrate’s findings.).
Defendants' Motion to Dismiss (Dkt. No. 57) be granted in         When no objection is made to a report and recommendation,
part and denied in part, and that Plaintiff’s Fifth, Sixth, and   or to a portion thereof, the Court subjects the report and
Seventh Motions for Preliminary Injunctions (Dkt. Nos. 61,        recommendation, or the portion to which no objection is
70, and 74) be denied. In addition, Magistrate Judge Stewart      made, to only a clear error review. Fed. R. Civ. P. 72(b),
ordered, inter alia, that Plaintiff’s Motion to Amend (Dkt.       Advisory Committee Notes: 1983 Addition. In performing
No. 61), and Plaintiff’s Third Motion for Counsel (Dkt. No.       such a review, “the court need only satisfy itself that there is
61), be denied. Plaintiff objects to Magistrate Judge Stewart’s   no clear error on the face of the record in order to accept the
orders denying amendment and the appointment of counsel,          recommendation.” Id.
and to various recommendations as addressed below.
                                                                  After reviewing the report and recommendation, the Court
                                                                  may “accept, reject, or modify, in whole or in part, the findings
II. STANDARDS OF REVIEW                                           or recommendations made by the magistrate judge. The judge



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Cuomo, Slip Copy (2019)                    Document 70 Filed 04/23/20 Page 252 of 301


may also receive further evidence or recommit the matter                          set forth in his Amended Complaint
                                                                                  that he was assaulted at Clinton C.F.
to the magistrate judge with instructions.”      28 U.S.C. §
                                                                                  in 2014, and that his First Amendment
636(b).
                                                                                  rights were violated at Clinton C.F.
                                                                                  in 2014. Compare Dkt. No. 28-1 with
III. DISCUSSION                                                                   Am. Compl. Thus, the new allegations
                                                                                  against the new defendants do not
   a. Motion to Amend                                                             pertain to the operative pleading.
Magistrate Judge Stewart’s decision to deny Plaintiff’s                           Indeed, the proposed new claims
motion to file a Second Amended Complaint, see Rep-Rec.                           involve events which occurred, if at
& Ord., at 19-23, is not clearly erroneous or contrary to law.                    all, years after the alleged wrongdoing
Proposed claims related to Plaintiff’s confinement at Elmira                      set forth in the Amended Complaint,
C.F., Wende C.F., and Collins C.F. were already pled in this                      and were allegedly perpetrated by
matter, severed from the action, and transferred to the Western                   individuals not named in the Amended
District of New York. See Dkt. No. 13. It would be futile                         Complaint.
to amend to add these claims again. “[I]t is well established
that leave to amend a [pleading] need not be granted when
amendment would be futile.” Ellis v. Chao, 336 F.3d 114, 127      Id. Magistrate Judge Stewart correctly concluded at “[t]he
(2d Cir. 2003).                                                   allegations in the Proposed Second Amended Complaint do
                                                                  not cure the deficiencies previously identified.” Rep-Rec. &
It would also be futile to reassert claims identical to those
                                                                  Ord. at 23. 2
in the Complaint and Amended Complaint that the Court
previously found to have been insufficiently pled to withstand
                                                                  *3 Magistrate Judge Stewart’s decision to rely on the Court’s
a motion under Federal Rule of Civil Procedure 12(b)(6).
See Dkt. Nos. 13 & 24. “An amendment to a pleading is             previous Decision, and on Fed. R. Civ. P. 15(d), 3 to deny
futile if the proposed claim could not withstand a motion to      Plaintiff’s motion to amend to add First Amendment claims
dismiss pursuant to Fed. R. Civ. P. 12(b)(6).” Ramos v. Dep't     allegedly occurring at Great Meadow C.F. is not clearly
of Correction, No. 3:15-CV-1444 (VAB), 2017 WL 855897,            erroneous or contrary to law. The proposed First Amendment
                                                                  claims are neither related to nor pertain to the allegations
at *3 (D. Conn. Mar. 3, 2017)(citing  Lucente v. Int'l Bus.       in the operative pleading, thus providing a basis to deny
Machines Corp., 310 F.3d 243, 258 (2d Cir. 2002)).                amendment under Rule 15(d). See Girard v. Hickey, No.
                                                                  9:15-CV-0187, 2016 WL 915253, at *5 (N.D.N.Y. Mar. 4,
Regarding Plaintiff’s proposed claims related to his              2016)(“ ‘Courts regularly deny motions to amend where
confinement at Great Meadow C.F. asserting his First              the moving party seeks to add claims involving collateral
Amendment right to (1) wear “cornrows;” (2) promote               matters, based on different factual allegations and distinct
the Ujamaa Fraternal Dynasty (“UFD”), a non-profit                legal theories, from the claims already at issue in a case.’
organization which he founded as an alternative to gangs;         ”)(quoting Amusement Indus., Inc. v. Stern, No. 07 Civ.
and (3) receive daily mail without excessive delay, the           11586, 2014 WL 4460393, at *13 (S.D.N.Y. Sept. 11,
Court previously denied Plaintiff’s motion to amend to add        2014)(collecting cases)); McKenzie v. Obertean, No. 17-
these claims because Plaintiff was “attempting to add new         CV-441W, 2019 WL 441593, at *1 (W.D.N.Y. Feb. 5, 2019)(“
defendants and claims that are completely unrelated to the        ‘A supplemental pleading is designed to cover matters that
central issues in the Amended Complaint.” 01/29/18 Dec. &         occur subsequent to the filing of the complaint, but pertain
Ord., Dkt. No. 48, at 9. As the Court stated in its January 29,   to the original pleadings. Thus, under Rule 15(d), a party
2018 Decision and Order,                                          may supplement the original pleading to include subsequent
                                                                  occurrences which are related to the claim presented in the
                                                                  original complaint, absent prejudice to the nonmoving party.’
            Plaintiff’s claims related to alleged                 ”)(quoting Albrecht v. Long Island R.R., 134 F.R.D. 40, 41
            violations of his First Amendment                     (E.D.N.Y. 1991)(citations omitted)); Stepney v. Rochester
            rights at Great Meadow C.F. in 2017                   Hous. Auth., No. 16-CV-6173-FPG, 2018 WL 3110225,
            are wholly unrelated to the allegations               at *6 (W.D.N.Y. June 25, 2018)(“[C]ourts may ... decline


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          2
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Cuomo, Slip Copy (2019)                    Document 70 Filed 04/23/20 Page 253 of 301


to permit supplemental pleadings if the new claims are             Wright et al., 6 Fed. Prac. & Proc. Civ. § 1504 and citing
not adequately ‘related to the originally stated claims.’ ”)       Sai v. Transp. Sec. Admin., 155 F. Supp. 3d 1 (D.D.C.
(quoting Webster v. Himmelbach, 271 F. Supp. 3d 458, 472           2016)). Magistrate Judge Stewart did not abuse his discretion
(W.D.N.Y. 2017), and citing Wright et al., 6 Fed. Prac. &          in denying Plaintiff’s motion to amend to add proposed
Proc. Civ. §§ 1510 and 1506 (3d ed.)(explaining that courts        First Amendment claims (including Plaintiff’s proposed First
have denied supplemental pleadings when “the claim or              Amendment claim against Gov. Cuomo). See Girard, 2016
defense asserted in the supplemental pleading bore little or       WL 915253, at *2 (N.D.N.Y. Mar. 4, 2016)(“The decision to
no relationship to the original pleading” and that “refusal to     grant or deny a motion to amend or supplement is committed
allow the supplemental pleading is entirely justified when”        to the sound discretion of the trial court, and the court’s
the new “matters alleged have no relation to the” original         decision is not subject to review on appeal except for abuse of
claim)); Beckett v. Inc. Vill. of Freeport, No. CV 11-2163         discretion.”)(citing Fielding v. Tollaksen, 510 F.3d 175, 179
LDW AKT, 2014 WL 1330557, at *6 (E.D.N.Y. Mar. 31,                 (2d Cir. 2007)). Because the statute of limitations does not
2014)(“Supplemental pleadings are ‘limited to subsequent           appear to have run on Plaintiff’s proposed First Amendment
events related to the claim or defense presented in the original   claims, Plaintiff is free to assert these claims in a separate
pleading.’ ”)(quoting 3 Moore Federal Practice § 15.30 (3d         action. For the reasons set forth above, Plaintiff’s objection
ed. 2010)); see also Webster, 271 F. Supp. 3d at 472–              to Magistrate Judge Stewart’s decision to deny Plaintiff’s
73 (W.D.N.Y. 2017)(Denying amendment under Rule 15(d)              motion to amend is overruled.
because “Plaintiff does not seek to bolster, amplify, or clarify
the two claims alleged in his amended complaint; rather, he
seeks to raise an entirely new constitutional claim under the         b. Motion for Appointment of Counsel.
First Amendment.”).                                                 *4 For the reasons discussed by Magistrate Judge Stewart
                                                                   at pages 25-26 of the Report-Recommendation and Order, his
Furthermore, denial of the motion to amend to add the              decision to deny without prejudice Plaintiff’s third motion
First Amendment claims was proper because the addition             for the appointment of counsel is not clearly erroneous or
of the claims would not promote the economic and speedy            contrary to law. Plaintiff’s objection on this issue is overruled.
disposition of the controversy between the parties as framed
in the operative pleading. See     Grace v. Rosenstock, 228           c. Plaintiff’s Fifth, Sixth, and Seventh Motions for
F.3d 40, 53-54 (2d Cir. 2000) (Leave to amend is properly             Preliminary Injunctions
denied “where the belated motion would unduly delay the            Plaintiff’s objection to Magistrate Judge Stewart’s
course of proceedings by, for example, introducing new             recommendation to deny Plaintiff’s Fifth, Sixth, and Seventh
issues for discovery.”)(internal citation omitted); Girard,        motions for preliminary injunctions is that “[his] current
2016 WL 915253, at *6 (“In considering plaintiff’s motion          motions for preliminary injunctive relief are inextricably
[to amend], the Court is mindful of the fact that discovery        intertwined with and predicated upon [the] motion for leave to
has not been completed. However, because this case presently       amend [the] Amended Complaint.... [The] motion to amend
includes multiple causes of action asserted against multiple       should have been granted, thereby establishing a basis for
defendants, the Court finds that the addition of numerous          [the] current motions for preliminary injunctive relief.” Obj.,
other defendants and unrelated claims arising at entirely          at p. 4. However, because the Court finds that Magistrate
distinct locations will necessarily prolong this action and        Judge Stewart properly denied the motion to amend, Plaintiff
impose additional expense on defendants. Moreover, the             presents no meritorious reason to reject Magistrate Judge
Court finds that adding these new claims would not aid in          Stewart’s recommendation to deny Plaintiff’s Fifth, Sixth, and
                                                                   Seventh motions for preliminary injunctions. Furthermore,
the efficient resolution of this action.”); Andino v. Fischer,
                                                                   upon conducting a de novo review of these motions, the Court
698 F. Supp. 2d 362, 374 (S.D.N.Y. 2010) (denying motion
                                                                   adopts Magistrate Judge Stewart’s conclusions for the reason
to supplement because “such a supplementation does not
                                                                   stated in the Report-Recommendation and Order at pages
aid in the efficient resolution of the instant action” and
                                                                   23-25. Plaintiff’s objection on this issue is overruled.
would prejudice the existing defendants); Stepney, 2018 WL
3110225, at *6 (“[C]ourts may deny supplemental pleadings
that would not ‘promote the economic and speedy disposition          d. Recommendation on “Blanket Ban” to Social Media
of the entire controversy between the parties.’ ”)(quoting           Printed Content



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Cuomo, Slip Copy (2019)                    Document 70 Filed 04/23/20 Page 254 of 301


Magistrate Judge Stewart recommends dismissal of Plaintiff’s      4422 imposes a blanket ban on social media printed content.
claim that DOCCS promulgated a policy with a “blanket             Furthermore, his allegation in his objections of a unwritten
ban” on printed materials from social media, emails, and text     policy in applying Directive 4422 is insufficient to modify the
messages. In this regard, Magistrate Judge Stewart wrote:         allegations contained in the Amended Complaint. Plaintiff is
                                                                  free to move to amend the Amended Complaint to include
                                                                  this allegation of an unwritten policy, but the absence of this
            While Plaintiff alleges that Directive                allegation in the Amended Complaint provides a sufficient
            4422 imposes such a blanket ban,                      basis to adopt Magistrate Judge Stewart’s recommendation on
            see Am. Compl. at ¶ 129, a review                     this issue. Accordingly, Plaintiff’s objection in this regard is
            of the Directive fails to bear out                    overruled.
            his assertions. As Defendants' Motion
            makes clear, the Directive expressly
                                                                     e. Recommendation on constitutionality of Rule 105.14
            allows inmates to receive printed
                                                                   *5 Magistrate Judge Stewart concluded that Plaintiff lacks
            material with correspondence. Defs.'
                                                                  standing to challenge the constitutionality of Rule 105.14
            Mem. of Law at p. 13 (citing
                                                                  because Plaintiff fails to allege that he suffered any actual
            Directive 4422). The Directive itself
                                                                  injury due to the application of this rule. See Rep. Rec. &
            does not appear to contain the ban
                                                                  Ord., at 18-19. While Magistrate Judge Stewart noted that
            on social m edia materials alleged by
                                                                  Plaintiff was previously found not guilty of violating this
            Plaintiff and nothing in his opposition
                                                                  rule, he concluded that Plaintiff lacked standing because “
            papers refutes Defendants' contention
                                                                  ‘[a] plaintiff seeking injunctive or declaratory relief cannot
            to the contrary or points to anything
                                                                  rely on past injury to satisfy the injury requirement but must
            in the Directive specifically barring
                                                                  show a likelihood that he or she will be injured in the future.’
            complete access to such materials. See
                                                                  ” Rep. Rec. & Ord., at 18 (quoting Peck v. Baldwinsville
            Dkt. Nos. 61-1 & 61-2. Given the
                                                                  Cent. Sch. Dist., 351 Fed. Appx. 477, 479 (2d Cir. 2009)
            information now available, Plaintiff’s
            conclusory allegation regarding this                  (summary order) (in turn quoting Deshawn E. by Charlotte
            policy is insufficient to withstand                   E. v. Safir, 156 F.3d at 344)). Plaintiff argues in his objections
            the Motion to Dismiss. Salgado                        that “[b]ecause DOCCS denied my request to form a prison
            v. NYS Dep't of Corr. & Cmty.                         chapter of UFD, I can be disciplined for violating Prison Rule
            Supervision, 2016 WL 6311296, at *10                  105.14 and placed in solitary confinement for nine months
            (W.D.N.Y. Sept. 15, 2016), report and                 if I continue to promote and organize UFD. Hence, I have
            recommendation adopted, 2016 WL                       standing to challenge the constitutionality of Prison Rule
            6298517 (W.D.N.Y. Oct. 27, 2016);                     105.14 as applied here.” Obj., at 3. Plaintiff’s allegation of
            Odom v. Poirier, 2004 WL 2884409, at                  possible future injury is insufficient to confer standing. As the
            *13 (S.D.N.Y. Dec. 10, 2004).                         Supreme Court has held:

                                                                    To establish Article III standing, an injury must be
                                                                    “concrete, particularized, and actual or imminent; fairly
Rep.-Rec. & Ord., at 15-16.
                                                                    traceable to the challenged action; and redressable by

In objecting to this recommendation, Plaintiff points to an         a favorable ruling.”  Monsanto Co. v. Geertson Seed
allegation in the Amended Complaint that he did not receive         Farms, 561 U.S. 139, ––––, 130 S.Ct. 2743, 2752, 177
social media materials sent to him “because they were third-        L.Ed.2d 461 (2010); see also [ Summers v. Earth Island
party mail in violation of Directive #4422,” Am. Compl. ¶           Institute, 555 U.S. 488, 493, 129 S. Ct. 1142, 173
140, and asserts in his objections that “in truth, the ‘blanket
ban’ on social media materials, emails, and text messages is        L.Ed.2d 1 (2009)]; [ Lujan v. Defenders of Wildlife,
an unwritten policy and how directive #4422 is being applied        504 U.S. 555, 560-61, 112 S. Ct. 2130, 119 L.Ed.2d 351
state-wide.” Obj. at 3. Plaintiff’s allegation in the Amended       (1992)]. “Although imminence is concededly a somewhat
Complaint that he did not receive social media materials            elastic concept, it cannot be stretched beyond its purpose,
sent to him by a third-party does not establish that Directive      which is to ensure that the alleged injury is not too



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Cuomo, Slip Copy (2019)                       Document 70 Filed 04/23/20 Page 255 of 301


                                                                      to amend [Dkt. No. 61], and for the appointment of counsel
    speculative for Article III purposes—that the injury is
                                                                      [Dkt. No. 61], are OVERRULED, and Magistrate Judge
    certainly impending.”       Id., at 565, n. 2, 112 S. Ct.         Stewart’s orders in the regard are AFFIRMED.
    2130 (internal quotation marks omitted). Thus, we have
    repeatedly reiterated that “threatened injury must be             Also for the reasons discussed above, the Court ACCEPTS
    certainly impending to constitute injury in fact,” and that       and ADOPTS the recommendations in the Report-
    “[a]llegations of possible future injury” are not sufficient.     Recommendation and Order, Dkt. No. 95, for the reasons
         Whitmore, 495 U.S., at 158, 110 S. Ct. 1717                  stated therein. Thus, it is hereby
    (emphasis added; internal quotation marks omitted); see
                                                                      ORDERED that Defendants' Motion to Dismiss (Dkt. No.
    also      Defenders of Wildlife, supra, at 565, n. 2, 567,
                                                                      57) is GRANTED in part and DENIED in part.
    n. 3, 112 S. Ct. 2130; see [ DaimlerChrysler Corp. v.
    Cuno, 547 U.S. 332, 345, 126 S.Ct. 1854, 164 L.Ed.2d                The motion is GRANTED (1) Insofar as it seeks dismissal
                                                                        of the claim asserting the existence of a blanket policy
    589 (2006)];    Friends of the Earth, Inc. v. Laidlaw               barring access to social media material, and (2) Insofar
    Environmental Services (TOC), Inc., 528 U.S. 167, 190,              as it seeks dismissal of Plaintiff’s claim related to the
    120 S. Ct. 693, 145 L.Ed.2d 610 (2000); Babbitt v. Farm             constitutionality of Rule 105.14, and these claims are
    Workers, 442 U.S. 289, 298, 99 S. Ct. 2301, 60 L.Ed.2d              DISMISSED without prejudice.
    895 (1979).
                                                                         *6 The motion is DENIED (1) Insofar as Defendants
                                                                        Miller and Mahuta move to dismiss Plaintiff’s Amended
   Clapper v. Amnesty Int'l USA, 568 U.S. 398, 409, 133 S.
                                                                        Complaint against them based upon qualified immunity;
Ct. 1138, 1147, 185 L.Ed. 2d 264 (2013)(emphases added in
                                                                        and (2) Insofar as Defendant Annucci seeks dismissal of
Clapper).
                                                                        Plaintiff’s claims alleging that his First Amendment rights
                                                                        were violated by the arbitrary imposition of a mail watch,
Plaintiff’s possible future injury from the application of
Rule 105.14 is not “certainly impending,” and therefore               and it is further,
insufficient to confer standing. Accordingly, Plaintiff’s
objection on this issue is overruled.                                 ORDERED that Plaintiff’s Fifth, Sixth, and Seventh Motions
                                                                      for Preliminary Injunctions (Dkt. Nos. 61, 70, and 74) are
                                                                      DENIED.
   f. Recommendations without Objections.
The Court has reviewed Magistrate Judge Stewart’s
recommendation to which no objections have been filed, and            IT IS SO ORDERED.
finds no clear error on the face of the record in relation thereto.
                                                                      All Citations

IV. CONCLUSION                                                        Slip Copy, 2019 WL 1397195
For the reasons discussed above, Plaintiff’s objections to
Magistrate Judge Stewart’s orders denying Plaintiff’s motion




                                                              Footnotes


1
           See    28 U.S.C. § 636(b)(1)(A)(enumerating dispositive matters subject to de novo review and not including
           motions to amend); Franke v. ARUP Laboratories, Inc., 390 Fed. App'x 822, 828 (10th Cir. 2010) (“Mr.
           Franke’s motion to amend was a nondispositive pretrial matter that the magistrate judge was authorized to
           decide pursuant to      28 U.S.C. § 636(b)(1)(A).”);       Hall v. Norfolk Southern Ry. Co., 469 F.3d 590, 595
           (7th Cir. 2006) (“The district judge correctly held that the magistrate judge’s denial of Hall’s motion to amend


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           5
         Case
Mitchell v.     9:18-cv-00391-LEK-TWD
            Cuomo, Slip Copy (2019)              Document 70 Filed 04/23/20 Page 256 of 301


     his complaint [to add a defendant] was nondispositive, subject only to review for clear error.”);       Pagano v.
     Frank, 983 F.2d 343, 346 (1st Cir. 1993) (“Under ordinary circumstances a motion to amend a complaint is
     ‘a pretrial matter not dispositive of a claim or defense of a party’ within the purview of Fed. R. Civ. P. 72(a).”);
     Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007)(reviewing magistrate judge’s denial
     of the appointment of pro bono counsel under the clearly erroneous standard used for non-dispositive pre-
     trial orders)
2    For the reasons discussed in the text, Plaintiff’s attempt to cure a deficiency in his proposed Second Amended
     Complaint through his objections, see Obj. at 2 (“Although I do not specifically state in my Proposed Second
     Amended Complaint that Superintendent Miller was personally involved in the denial of my request to form a
     prison chapter of UFD, I declare under penalty of perjury that he was.”), is insufficient to reverse the decision
     to deny the motion to amend.
3    Rule 15(d) provides: “On motion and reasonable notice, the court may, on just terms, permit a party to serve
     a supplemental pleading setting out any transaction, occurrence, or event that happened after the date of the
     pleading to be supplemented. The court may permit supplementation even though the original pleading is
     defective in stating a claim or defense. The court may order that the opposing party plead to the supplemental
     pleading within a specified time.” Fed. R. Civ. P. 15(d).


End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          6
        Case
Beckett v.      9:18-cv-00391-LEK-TWD
           Incorporated                            Document
                        Village of Freeport, Not Reported       70 Filed
                                                          in F.Supp.3d (2014)04/23/20               Page 257 of 301


                                                                    asserts that he was walking along the street in Freeport, New
                                                                    York at approximately 7:50 p.m. on February 6, 2010 when
                  2014 WL 1330557
                                                                    an individual slowed down his vehicle in the street and then
    Only the Westlaw citation is currently available.
                                                                    exited the vehicle and pursued the Plaintiff. Second Amended
             United States District Court,
                                                                    Complaint (“SAC”) ¶¶ 28–29 [DE 34]. Plaintiff maintains
                   E.D. New York.
                                                                    that he was wrongfully pursued on foot by several individuals,
              Leonard BECKETT, Plaintiff,                           was unreasonably seized and detained, and was assaulted and
                           v.                                       battered. SAC ¶¶ 33–34.
   The INCORPORATED VILLAGE OF FREEPORT,
                                                                    Before the Court is Plaintiff Beckett's motion to amend the
       The Incorporated Village of Freeport Police
                                                                    Complaint for a third time to include facts which he states
    Department, Police Officer Timothy P. Seaman,
                                                                    occurred after the filing of the SAC and which stem from
      The Incorporated Village of Freeport, Police
                                                                    his recent acquittal on burglary and petit larceny charges.
   Officer William Luikart, The Incorporated Village                This motion is brought pursuant to Federal Rules of Civil
     of Freeport Police Detective Edward S. Martin,                 Procedure 15(a), 15(d) and 21. DE 54. In particular, Plaintiff's
    III, The Incorporated Village of Freeport, Police               counsel points out that shortly after filing the SAC on
     Officer John Doe, The Incorporated Village of                  February 8, 2013, Plaintiff went on trial for a 2007 burglary
      Freeport, Individually and in their capacities                which took place at 11 Weberfield Avenue in the Village of
      as Village of Freeport Police Officers, Police                Freeport. Plaintiff was acquitted of all charges arising from
   Officer Diane Peress, The Incorporated Village of                the burglary on June 17, 2013. On August 23, 2013, Plaintiff
  Freeport, Police Officer Donetta Cumberbatch, The                 moved to amend to supplement his pleading to include these
                                                                    “transactions, occurrences, and events” which post-date the
   Incorporated Village of Freeport, Nassau County,
                                                                    SAC. Plaintiff purportedly does not seek to add any new
  Nassau County Police Department, Donald Meese,
                                                                    causes of action.
    Nassau County Detective, Diane Peress, Nassau
    County Police Officer, John Doe, Nassau County                  Nassau County, the Nassau County Police Department,
  Police Officer, Individually and in Their Capacities              and Detective Donald Meese (collectively, the “County
     as Nassau County Police Officers, Defendants.                  Defendants”) oppose Plaintiff's third motion to amend,
                                                                    contending that Plaintiff's acquittal on the burglary charges
                No. CV 11–2163(LDW)(AKT).                           has no connection to the instant action. The Nassau County
                             |                                      Defendants maintain that the motion should be denied by the
                  Signed March 31, 2014.                            Court as a futility.
Attorneys and Law Firms
                                                                    The Village of Freeport and the Freeport Police Department
Valerie A. Hawkins, Hempstead, NY, for Plaintiff.                   (collectively, the “Village Defendants”) and the individual
                                                                    Freeport Police Officer defendants are represented by
John L. Marsigliano, Chesney & Nicholas, LLP, Baldwin, NY,          separate counsel. The Village Defendants have also filed
Sal F. Deluca, Simmons Jannace, LLP, Syosset, NY, Liora M.          opposition to Plaintiff's motion, arguing that there is no
Ben–Sorek, Mineola, NY, for Defendants.                             basis to amend to add these new factual allegations. Finally,
                                                                    individual Freeport Police Officers Timothy P. Seaman,
                                                                    William Luikart, Thomas D. Seaman, Donetta Cumberbatch,
             MEMORANDUM AND ORDER                                   and Detective Edward S. Martin (the “Freeport Police Officer
                                                                    Defendants”) also oppose the motion for leave to amend,
A. KATHLEEN TOMLINSON, United States Magistrate                     proffering that Plaintiff's effort to insert new facts constitutes
Judge.                                                              a misguided attempt to restart the discovery process for
                                                                    his eventual assertion of a malicious prosecution claim
 *1 Plaintiff Leonard Beckett (“Plaintiff” or “Beckett”)
                                                                    concerning the 2007 burglary.
brought this civil rights action claiming that his constitutional
rights were violated by the Defendants in connection with
their arresting him on February 6, 2010. Specifically, Plaintiff


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
        Case
Beckett v.      9:18-cv-00391-LEK-TWD
           Incorporated                            Document
                        Village of Freeport, Not Reported       70 Filed
                                                          in F.Supp.3d (2014)04/23/20              Page 258 of 301


For the reasons that follow, Plaintiff's motion for leave to file   foot. Id. ¶ 29. Beckett asserts that Seaman did not identify
a Third Amended Complaint is DENIED.                                himself as a police officer. Id. After a chase, Beckett was
                                                                    apprehended by Officer Seaman with the assistance of other
                                                                    Freeport Police Officers and was arrested. Id . ¶ 32.
I. BACKGROUND
                                                                    At the Village police station, Plaintiff found himself, “bruised,
   A. The Allegations
                                                                    battered, bleeding from the mouth, and drifting in and out
Plaintiff filed his original Complaint on May 4, 2011. DE
                                                                    of consciousness.” SAC ¶ 64. Plaintiff “spat his blood into a
1. Before Defendants answered, Plaintiff filed an Amended
                                                                    cup” and the cup was then “recovered by defendant Nassau
Complaint on August 20, 2011. DE 2. In an Order dated
                                                                    County Police Detective Donald Meese and held as evidence
January 25, 2013, this Court granted, in part, and denied, in
                                                                    along with Beckett's clothing.” Id. ¶ 39. Detective Meese
part, Plaintiff's motion to file a SAC. DE 33. Pertinent to
                                                                    then forwarded the evidence to the Nassau County Medical
the matter presently before the Court, Plaintiff in that motion
                                                                    Examiner's Office for DNA analysis. Id.
sought leave to add a malicious prosecution claim for the 2007
Weberfield Burglary. Id. at 46. However, the Court found that
                                                                    Plaintiff has set forth numerous claims arising out of
the claim was not ripe at that time, holding that:
                                                                    his arrest in connection with the Liquor Store Robbery.
                                                                    The civil rights claims under          42 U.S.C. § 1983 are
              *2 It is axiomatic that ... a claim                   based on Defendants' alleged unlawful search and seizure,
             for malicious prosecution does not                     unreasonable detention, assault, battery, use of excessive
             arise until the underlying charges                     force, brutality, and unlawful punishment, all in violation of
             are dismissed in the plaintiff's favor.                Plaintiff's rights protected under the Fourth and Fourteenth
             According to the [Proposed SAC],                       Amendments to the Constitution. Plaintiff also sets forth state
             Plaintiff remains incarcerated on                      law causes of action, including violations of the New York
             the Weberfield Burglary charges.                       State Constitution, false arrest, false imprisonment, assault,
             Consequently, a malicious prosecution                  and battery.
             claim in connection with the
             Weberfield Burglary charges cannot                     Beckett was incarcerated after having been convicted upon
             stand and Plaintiff is DENIED leave to                 a plea of guilty to the Liquor Store Robbery. SAC ¶ 46. He
             amend to add a malicious prosecution                   was sentenced to five years in prison and five years post-
             claim at this time.                                    release supervision. Id. On October 8, 2011, however, the
                                                                    New York State Supreme Court, Appellate Division, Second
                                                                    Department (“Second Department”) reversed Beckett's
                                                                    conviction on the grounds that the Freeport police had
Id. (internal citations omitted). In accordance with the
                                                                    unlawfully pursued and seized Plaintiff, rendering all
directives set forth in the Court's January 25, 2013 Order,
                                                                    evidence against him “fruit of the poisonous tree.” Id.
Plaintiff filed the SAC on February 8, 2013. See generally
                                                                    ¶ 49. In reaching that decision, the Appellate Division
SAC.
                                                                    held that “the pursuit of the defendant and his seizure
                                                                    were unlawful” and “[c]onsequently, the physical evidence,
The SAC alleges that on February 6, 2010, Police Officer
                                                                    identification testimony, and the defendant's statement to law
Timothy Seaman (“Officer Seaman”) received a radio report
                                                                    enforcement officials should have been suppressed as ‘fruit
of a robbery at a liquor store in the Village of Freeport
(the “Liquor Store Robbery”). SAC ¶¶ 20–23. The alleged             of the poisonous tree.’ ” People v. Beckett, 88 A.D.3d 898,
perpetrator was described as a black male wearing a black           899–900, 931 N.Y.S.2d 126 (2d Dep't 2011) (internal citations
jacket. Id. ¶ 24. Police Officer Seaman, who was in plain           omitted).
clothes and driving an unmarked vehicle, observed Plaintiff
Beckett wearing a red and white jacket over a black jacket.          *3 On November 18, 2011, the Liquor Store Robbery
Id. ¶¶ 22, 27. Officer Seamen alleged that as he slowed down        charges against Plaintiff were dismissed. SAC ¶ 51. However,
his vehicle, Beckett began to run southbound. Id. ¶ 28. After       while Plaintiff was in custody at the Village Police
getting out of the car, Officer Seaman pursued Beckett on           Department, “[d]efendants collected the blood that Beckett



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
        Case
Beckett v.      9:18-cv-00391-LEK-TWD
           Incorporated                            Document
                        Village of Freeport, Not Reported       70 Filed
                                                          in F.Supp.3d (2014)04/23/20               Page 259 of 301


expelled from his mouth and subjected it to DNA analysis             are now ripe for adjudication. Therefore, Mr. Beckett
                                                                     would like to include those claims in this action and litigate
by the New York State police.”        Id. ¶ 52, 931 N.Y.S.2d
                                                                     all of his claims against the defendants in this action.
126. The blood taken from Plaintiff was “allegedly found to
match DNA that was recovered on February 14, 2007 from
11 Weberfield Avenue in the defendant Village, the scene of            Id. at 1–2, 931 N.Y.S.2d 126. Plaintiff's counsel also argues
an alleged burglary. ¶ 53. In light of this evidence, Plaintiff    that she has put the Court and all defendants on notice that
alleges, Nassau County Police Detective Michelle A. Clifford       the state criminal proceedings would have a bearing on the
filed a felony complaint against the Plaintiff. SAC ¶ 54.          instant civil action throughout the pendency of the instant
                                                                   federal civil rights action. Id. at. 2. Counsel stated that she has,
On June 20, 2011, a grand jury sitting in Nassau County            moreover, requested the Court to “delay the prosecution of
“handed down a sealed indictment that charged Beckett with         this action to await the outcome of the criminal proceeding”
one count of burglary in the second degree in violation of         at multiple points during the pendency of this litigation, most
                                                                   recently on May 10, 2013. Id.
   New York State Penal Law § 140.25(2) and one count of
petit larceny in violation of New York State Penal Law              *4 On July 18, 2013, the parties participated in a Telephone
§ 155.25.” SAC ¶ 55. Plaintiff's bail was originally set at        Status Conference before this Court. See DE 53. The
                                                                   Court addressed Plaintiff's request for leave to amend the
$100,000 in cash by a Nassau County court.       Id. ¶ 56, 931
                                                                   SAC, which the Court noted, is uniformly opposed by
N.Y.S.2d 126. However, since Plaintiff “lacked the means to
post bail in the said amount,” he remained incarcerated in the     the Defendants.     Id. ¶ 1, 931 N.Y.S.2d 126. The Court
Nassau County Correctional Facility until bail was reduced to      ultimately granted Plaintiff leave to file the requested motion
$5,000 cash in July of 2012. Id. After posting bail, Plaintiff     and set a briefing schedule with the parties.         Id. ¶ 2, 931
was released from custody July 14, 2012 following nineteen         N.Y.S.2d 126.
months of incarceration. Id.
                                                                   In her motion, Plaintiff's counsel argues that: (1) Plaintiff
                                                                   acted promptly in notifying the Court and Defendants of his
   B. Acquittal of Weberfield Burglary Charges
                                                                   desire to amend; (2) the amended pleading is not futile; (3) the
On June 17, 2013, a Nassau County jury acquitted the Plaintiff
                                                                   amendments will not require Defendants to expend additional
on the burglary and petit larceny charges from the 2007
                                                                   resources in discovery or trial preparation; and (4) granting
Weberfield Burglary. DE 50 at 1. Two days later, on June
                                                                   leave to amend to add the new allegations would serve judicial
19, 2013, Plaintiff's counsel filed a letter notifying the Court
                                                                   economy. See Memorandum of Law in Support of Motion to
of the acquittal and requesting leave to amend a third time,
                                                                   Amend Complaint (“Pl.'s Mem.”) at 2–6 [DE 54–2].
explaining that

  [t]he reason for this request is that all New York state         In opposition, the County Defendants argue that Plaintiff's
  court criminal proceedings against Mr. Beckett have finally      proposed amendments are futile because no “nexus” exists
  terminated. On June 17, 2013, a jury acquitted Mr. Beckett       between the DNA retrieved by the Village Police after the
  of all of the charges pending against him pursuant to Nassau     February 2010 Liquor Store Robbery and the DNA used
  County Court Indictment No. 376–12.                              in the June 2013 prosecution of Plaintiff for the 2007
                                                                   Weberfield Burglary. See Memorandum of Law in Opposition
  As a result of the acquittal, Mr. Beckett wants to amend         to Plaintiff's Motion to Amend His Complaint a Third
  his complaint in this action to allege that the unlawful         Time (“County Defs.' Opp.”) at 6–7 [DE 59]. Moreover,
  and malicious acts and/or omissions of the defendants            the County Defendants assert that Plaintiff has set forth no
  resulted in the said state court prosecution. In response        facts that Detective Meese or any other individually named
  to Mr. Beckett's prior motion to amend his complaint to          County Defendant was involved in the “allegedly prolonged
  include the claims arising from the aforementioned state         incarceration” or the prosecution for the 2007 Weberfield
  court prosecution, Your Honor ruled that these claims were
                                                                   Burglary.     Id. at 7, 931 N.Y.S.2d 126.
  not ripe for adjudication.

  It is respectfully submitted that, with the termination of the   Counsel for the Village Defendants also opposes the
  state court proceeding in favor of Mr. Beckett, these claims     motion, arguing that the proposed Third Amended Complaint


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
        Case
Beckett v.      9:18-cv-00391-LEK-TWD
           Incorporated                            Document
                        Village of Freeport, Not Reported       70 Filed
                                                          in F.Supp.3d (2014)04/23/20           Page 260 of 301


(“TAC”) is futile for reasons similar to those raised by          discretion to ensure that limits on time to amend pleadings do
the County Defendants. See TAC annexed as Ex. “A”
                                                                  not result in prejudice or hardship to either side.” Kassner
to the Declaration of Valerie A. Hawkins in Support of
                                                                  v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 243–44 (2d
Motion to Amend Complaint (“Hawkins Decl.”) [DE 54–3].
Further, the Village Defendants claim that the amendments         Cir.2007); Erdogan v. Nassau County, No. 10 Civ. 5837,
are an attempt by Plaintiff to “lay the foundation” for a         2014 WL 1236679, at *5 (E.D.N.Y. Mar.25, 2014).
future malicious prosecution claim concerning the Weberfield
Burglary. See Village Defendants' Memorandum of Law                *5 “Good cause in this context depends on the diligence
in Opposition (“Village Defs.' Opp.”) at 6–9 [DE 56–9].           of the moving party, and, to satisfy the standard, the movant
Finally, the Freeport Police Officer Defendants argue in their    must demonstrate that it is has been diligent in its effort
opposition that: (1) the proposed TAC is futile because no        to meet the Court's deadlines.” Sokol Holdings, Inc. v.
contemplated malicious prosecution claim stemming from            BMD Munai, Inc., No. 05 Civ. 3749, 2009 WL 2524611,
the 2007 Weberfield Burglary can be asserted against the          at *7 (S.D.N.Y. Aug. 14, 2009) (internal citations and
Village Police Officer Defendants; (2) Plaintiff cannot amend     quotations omitted); see     Enzymotec Ltd. V. NBTY, Inc.,
a Notice of Claim in federal court, and, thus, the Supplemental   754 F.Supp.2d 527, 536 (E.D.N.Y.2011). “In other words, the
Notice of Claim is deficient; and, in any event, (3) the          party must show that, despite its having exercised diligence,
Supplemental Notice of Claim is a futility. See Freeport Police   the applicable deadline could not have been reasonably
Officer Defendants' Memorandum of Law in Opposition
to Plaintiff's Motion to Amend (“Freeport Police Officers'        met.” Sokol, 2009 WL 2524611 at *7 (citing      Rent–
Opp.”) at 9–13.                                                   A–Center Inc. v. 47 Mamaroneck Ave. Corp., 215 F.R.D.
                                                                  100, 104 (S.D.N.Y.2003));    Erdogan, 2014 WL 1236679,
                                                                  at *4. In determining whether the good cause standard
II. LEGAL STANDARD
                                                                  is met, “the primary consideration is whether the moving
   A. Federal Rule of Civil Procedure 16(b)(4)—“Good              party can demonstrate diligence[,]” but that is not the only
   Cause”                                                         consideration.     Kassner, 496 F.3d at 244. “The district
To the extent that Plaintiff seeks leave to amend the Complaint   court, in the exercise of its discretion under Rule 16(b), also
pursuant to Rule 15(a), he must demonstrate “good cause”          may consider other relevant factors including, in particular,
since the current motion comes after the deadline to amend        whether allowing the amendment of the pleading at this stage
pleadings has expired. According to Rule 16(b), the court         of the litigation will prejudice defendants.” Id.; see Ritchie
must enter a scheduling order setting deadlines for subsequent    Risk Limited Strategies Trading (Ireland), Ltd. v. Coventry
proceedings in the case, including “the time to join other        First LLC, 282 F.R.D. 76, 79 n. 2 (S.D.N.Y.2012).
parties [and] amend the pleadings .” FED. R. CIV. P. 16(b).
“By limiting the time for amendments, the rule is designed to
offer a measure of certainty in pretrial proceedings, ensuring       B. Federal Rule of Civil Procedure 15(a)—Motion to
that at some point both the parties and the pleadings will be        Amend
fixed.” See Parker v. Columbia Pictures Industries, 204 F.3d      Once Plaintiff has established “good cause” to modify the
at 339–40 (2d Cir.2000) (internal quotations omitted); accord     scheduling order under Rule 16(b)(4), Plaintiff must then
Ricciardi v. Kimco Facilities Servs. Corp., No. 10 Civ. 5371,     satisfy the requirements of Rule 15(a) to be granted leave to
2012 WL 6761533, at *1 (E.D.N.Y. Jun. 12, 2012). In certain       amend. Rule 15(a) of the Federal Rules of Civil Procedure
cases, however, the Court may determine that a deadline           provides that in cases where a party cannot amend as a matter
“cannot reasonably be met despite the diligence of the party      of course, “a party may amend its pleading only with the
seeking the extension.” Parker, 204 F.3d at 339 (internal         opposing party's written consent or the court's leave.” Accord
quotations omitted). “In such cases, where the moving party          Lucente v. Int'l Bus. Machs. Corp., 310 F.3d 243, 258
has demonstrated good cause, the court may grant leave to
amend the scheduling order to extend the deadline.” Id.; see      (2d Cir.2002);    Branum v. Clark, 927 F.2d 698, 705 (2d
246 Sears Road Realty Corp. v. Exxon Mobil Corp., No.             Cir.1991); Barber v. Hornbeck Offshore Operators, LLC, No.
99 Civ. 889, 2012 WL 4174862, at *9 (E.D.N.Y. Sept.18,            11 Civ. 5520, 2014 WL 1010993, at *5 (E.D.N.Y. Mar. 17,
2012). “[I]n allowing modifications of scheduling orders only     2014); M.E.S., Inc. v. Liberty Mut. Sur. Group, No. 10 Civ.
for good cause, [Rule 16(b) ] provides the district courts        2798, 2014 WL 46622, at *8 (E.D.N.Y. Jan.6, 2014). A court


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            4
        Case
Beckett v.      9:18-cv-00391-LEK-TWD
           Incorporated                            Document
                        Village of Freeport, Not Reported       70 Filed
                                                          in F.Supp.3d (2014)04/23/20               Page 261 of 301


“should freely give leave when justice so requires” and such         No. 01 Civ. 3082, 2011 WL 4793172, at *4 (E.D.N.Y. Feb.
leave is in the court's discretion. See FED. R. CIV. P. 15(a); see   23, 2011). Supplemental pleadings are “limited to subsequent
                                                                     events related to the claim or defense presented in the original
also     Krupski v. Costa Crociere S. p. A., 560 U.S. 538, 130
                                                                     pleading.” 3 MOORE FEDERAL PRACTICE § 15.30 (3d
S.Ct. 2485, 2489, 177 L.Ed.2d 48 (2010) (Rule 15(a) “gives
                                                                     ed.2010); see Fair Housing in Huntington Committee v. Town
a district court discretion to decide whether to grant a motion
                                                                     of Huntington, N.Y., No. 02 Civ. 2787, 2010 WL 4791787, at
to amend a pleading before trial.”);       Grace v. Rosenstock,      *7 (E.D.N.Y. Nov. 18, 2010). Significantly, a party seeking
228 F.3d 40, 56 (2d Cir.2000);       MHANY Mgmt. v. County           to supplement pleadings under Rule 15(d) is not required
of Nassau, 843 F.Supp.2d 287, 340 (E.D.N.Y.2012) (noting             to demonstrate “good cause” under Rule 16(b)(4) since this
that “it is ultimately within the sound discretion of the court      latter provision pertains solely to motions to amend—not
whether to grant leave to amend”).                                   motions to supplement pleadings. See Watson v. Wright, No.
                                                                     08 Civ. 960, 2011 WL 1118608, at *5 (W.D.N.Y. Jan. 11,
Notwithstanding the foregoing principles, leave to amend             2011) adopted by 2011 WL 1099981 (W.D.N.Y. Mar 24,
may be denied where there is “undue delay, bad faith or              2011) (“Unlike motions to amend ... Rule 16's plain language
dilatory motive on the part of the movant, repeated failure to       does not require courts to set a deadline for filing a motion
cure deficiencies by amendments previously allowed, undue            to supplement and the parties in this case did not set such
prejudice to the opposing party by virtue of allowance of the        a deadline in their Scheduling Order.”) (internal citation and
                                                                     quotations omitted).
amendment, futility of the amendment, etc.”     Williams v.
Citigroup Inc., 659 F.3d 208, 213–14 (2d Cir.2011) (quoting
                                                                     III. DISCUSSION
   Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9
L.Ed.2d 222 (1962));     SCS Commc'n, Inc. v. Herrick Co.,              A. Good Cause
360 F.3d 329, 345 (2d Cir.2004) (“[U]nder Rule 15(a),                To the extent that Plaintiff seeks leave to amend under Rule
leave to amend a pleading may only be given when factors             15(a), the Court finds that Plaintiff has demonstrated “good
such as undue delay or undue prejudice to the opposing               cause” to modify the scheduling order pursuant to Rule 16(b)
party are absent.”) (emphasis in original). “ ‘The party             (4). In the present matter, the final deadline to join parties or
opposing the motion for leave to amend has the burden                amend the pleadings expired on March 19, 2012. See Feb.
of establishing that an amendment would be prejudicial.’ ”           9, 2012 Electronic Order. In that Electronic Order, the Court
Pasternack v. Lab. Corp. of Am., 892 F.Supp.2d 540, 529              stated that:
(S.D.N.Y.2012) (quoting Fariello v. Campbell, 860 F.Supp.
54, 70 (E.D.N.Y.1994)); accord Allstate Ins. Co. v. Elzanaty,
916 F.Supp.2d 273, 304 (E.D.N.Y.2013). The opposing                               The Court will grant an extension
party likewise bears the burden of establishing that an                           of the deadline for the joinder of
amendment would be futile. See Cummings–Fowler v. Suffolk                         parties and amendment of pleadings
Community Coll., 282 F.R.D. 292, 296 (E.D.N.Y.2012) (citing                       set forth in the Case Management and
   Blaskiewicz v. County of Suffolk, 29 F.Supp.2d 134, 137–                       Scheduling Order. If counsel wishes
38 (E.D.N.Y.1998)).                                                               to amend the Complaint, she must do
                                                                                  so by stipulation or by formal motion
                                                                                  pursuant to the Federal Rules of Civil
   B. Federal Rule of Civil Procedure 15(d)-Motion to                             Procedure. The stipulation or motion is
   Supplement Pleadings                                                           due by March 19, 2012.
 *6 Federal Rule of Civil Procedure 15(d) provides that
on motion, “the court may, on just terms, permit a party to
serve a supplemental pleading setting out any transaction,           Id. Here, Plaintiff's counsel accurately represents that she
occurrence, or event that happened after the date of the             notified the Court of her intention to amend and file the
pleading to be supplemented.” The same standard for motions          proposed TAC just two days following Plaintiff's acquittal on
to amend under Rule 15(a) applies to motions to supplement           the charges stemming from the 2007 Weberfield Burglary. See
under Rule 15(d). See Salazar v. Bowne Realty Assocs., LLC,          DE 50. In her June 19, 2013 letter, Plaintiff's counsel reported
796 F.Supp.2d 378, 383 (E.D.N.Y.2011); Petrello v. White,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
        Case
Beckett v.      9:18-cv-00391-LEK-TWD
           Incorporated                            Document
                        Village of Freeport, Not Reported       70 Filed
                                                          in F.Supp.3d (2014)04/23/20              Page 262 of 301


that Plaintiff was acquitted by a Nassau County jury on June        counsel states that she seeks to amend the action “to allege
17, 2013. Id. at 1. Furthermore, Plaintiff's counsel specifically   that the unlawful and malicious acts and/or omissions of the
cited this Court's January 25, 2013 Order in which the Court        defendants resulted in the said state court prosecution” for
denied Plaintiff leave to amend a malicious prosecution claim       the Weberfield Burglary. DE 50 at 1. Despite the seeming
arising from the Weberfield Burglary since it had not yet been      dissonance of these representations, it appears that Plaintiff
adjudicated. Id.; DE 33 at 46. The Court reasoned, in light of      is seeking leave under Rule 15(a) to assert a malicious
the pending state prosecution, that any malicious prosecution       prosecution claim arising out of the Weberfield Burglary and
claim arising from the Weberfield Burglary was not ripe             to supplement the pleading under Rule 15(d) with facts that
for adjudication. See DE 33 at 46. However, following the           arose after the February 8, 2013 SAC was filed. As such, the
June 17, 2013 acquittal on these charges, Plaintiff's counsel       Court will construe the motion under both Rule 15(a) and
maintained that “with the termination of the state court            Rule 15(d).
proceeding in favor of Mr. Beckett, these claims are now ripe
for adjudication.” DE 50 at 2.                                      Since courts apply the same factors when assessing motions
                                                                    to amend under Rule 15(a) and motions to supplement
 *7 Approximately one month after Plaintiff filed the June          under Rule 15(d), the Court will simultaneously analyze
19, 2013 letter, the Court presided over a Status Conference        whether Plaintiff should be granted leave to amend under
where a briefing schedule for the motion to amend was               these provisions. See Riverhead Park Corp. v. Cardinale,
established and entered. See DE 53 ¶ 2. Plaintiff's counsel         881 F.Supp.2d 376, 379 (E.D.N.Y.2012) (“Where, as here,
ultimately filed her initial moving papers on August 23,            the Plaintiffs seek to add related claims against the same
2013. See DE 54. In light of the multiple times Plaintiff           defendants, the analysis under Rule 15(a) and Rule 15(d)
brought the circumstances of her client's criminal prosecution      is the same.”) (internal citations omitted). “A court should
to the attention of the Court, and considering the diligence        deny leave to amend or to serve a supplemental pleading only
of Plaintiff's counsel in advising the Court of her anticipated     upon undue delay, bad faith or dilatory motive on the part
motion to amend only two days following her client's                of the [moving party], ... undue prejudice to the [nonmoving
acquittal, the Court finds that Plaintiff has demonstrated good     party,] ... [or] futility.” Cummings–Fowler, 282 F.R.D. at
cause warranting the modification of the March 19, 2012
                                                                    296 (internal citations and quotations omitted);       Williams,
deadline to amend pleadings. See Sokol, 2009 WL 2524611
                                                                    659 F.3d at 213–14. “The party opposing the motion bears
at *7 (citing     Rent–A–Center Inc., 215 F.R.D. at 104);           the burden of establishing that an amendment would be
                                                                    prejudicial or futile.” Cummings–Fowler, 282 F.R.D. at 296
   Erdogan, 2014 WL 1236679, at *7 (finding that “the
                                                                    (internal citation omitted). “Ultimately, it is within the sound
applicable deadline could not have reasonably been met and
                                                                    discretion of the court whether to grant leave to amend.” Id.
Plaintiff acted with diligence under Rule 16(b)”).
                                                                    (internal citation and quotations omitted).

   B. Undue Delay and Prejudice                                      *8 Here, the Court finds no undue delay in the filing of
Preliminarily, the Court points out that Plaintiff's motion         Plaintiff's motion for leave to amend the pleading a third time.
papers do not clearly articulate whether the instant motion         The claims and events sought to be added in the proposed
is brought solely under Rule 15(a) or pursuant to both Rule         TAC had not yet occurred and were not yet cognizable at
15(a) and 15(d). For example, Plaintiff's counsel refers to         the time the SAC was filed on February 8, 2013. See TAC.
the “new causes of action” and, at the same time, asks for          The steadfastness of Plaintiff's counsel in pursuing civil rights
leave “to allege the facts that have transpired since” the filing   claims originating from the Weberfield Burglary is borne out
of the SAC to “develop his claims.” See Pl.'s Mem. at 3;            by her multiple attempts at amending the pleading. In its
see also Plaintiff's Reply Memorandum of Law in Support             January 25, 2013 Order, this Court held that any malicious
of Motion to Amend Complaint (“Pl.'s Reply Mem.”) at                prosecution claim arising out of the 2007 Weberfield Burglary
5. According to counsel, Plaintiff “has not advanced any            was not yet ripe for review because that criminal matter was
malicious prosecution or retaliation claims against any of the      still pending in state court. See DE 33 at 46. As soon as those
defendants” but rather “seeks to set forth the transactions,        charges were terminated on June 17, 2013, Plaintiff's counsel
occurrences, and events that happened after he filed his            wasted no time notifying the Court of those developments and
second amended complaint in this action.” Pl.'s Reply Mem.          renewing her request to amend the SAC in her letter of June
at 2–3. However, in her June 19, 2013 letter, Plaintiff's


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
        Case
Beckett v.      9:18-cv-00391-LEK-TWD
           Incorporated                            Document
                        Village of Freeport, Not Reported       70 Filed
                                                          in F.Supp.3d (2014)04/23/20              Page 263 of 301


19, 2013. DE 50. Given this timeline, the Court finds that          conclusory statement is not reflective of the facts presently
Plaintiff did not unduly delay bringing the instant motion.         before the Court. As set forth by counsel, Plaintiff “should
                                                                    be permitted to amend and supplement his complaint to
However, the Court disagrees with Plaintiff's representation        allege the facts that have transpired since he filed his second
that “[t]his action remains in its early stages” and, as such,      amended complaint” and he should further “be permitted
will not unduly prejudice the Defendants. See Pl.'s Mem. at         to complete discovery to develop his claims against the
5–6. Judge Wexler has twice placed the parties on notice            defendants.” Pl.'s Reply Mem. at 5 (emphasis added). As
of jury selection in this action. First, on July 31, 2013, the      gleaned from the declarations of Plaintiff's counsel, discovery
parties were advised that jury selection was set for June 2,        does, in fact, remain to be completed in this action. See
2014. See Jul. 31, 2013 Electronic Order. Again, on January         Hawkins Decl. ¶¶ 23–24. Plaintiff's counsel points out that:
28, 2014, Judge Wexler reminded the parties that the new
jury selection date of June 2, 2014 remained in effect and             *9 23. The original parties in this action, Beckett
there would be no adjournments. See Jan. 28, 2014 Electronic          and the Village defendants, have served and responded
Order. As acknowledged by Plaintiff's counsel,                        to interrogatories and document requests. The Village
                                                                      defendants deposed Beckett on April 9 and 10, 2013.
                                                                      Counsel for the County defendants was present at the
                                                                      deposition.
             [t]his matter was scheduled for jury
             selection on June 10, 2013; however,                     24. Beckett and the County defendants have served
             jury selection did not commence as                       interrogatories and document requests; however, they have
             Beckett was actually engaged in jury                     not been responded to the same.
             selection and trial in the Nassau
             County Court on the aforementioned                     Id. Given that discovery is concededly incomplete with
             burglary and petite (sic ) larceny                     respect to the current claims, permitting a further
             charges against him.                                   amendment to allow Plaintiff to explore allegations of
                                                                    malicious prosecution concerning the Weberfield Burglary
                                                                    will substantially extend the time this matter is litigated.
Hawkins Decl. ¶ 22; see also DE 53 ¶ 3.                             Moreover, the 2007 Weberfield Burglary concerns a
                                                                    completely different incident from the one at issue in this
The Court also points out that discovery was closed on              litigation—the 2010 Liquor Store Robbery. As such, the
September 28, 2012, when Judge Wexler originally marked             Court finds that granting leave for a third time would, contrary
this case ready for trial. See DE 32. Plaintiff's counsel alludes   to counsel's assertions, “significantly delay” resolution of this
to a possible fourth amended pleading (potentially adding           action.
a claim of malicious prosecution arising from the burglary
acquittal) which would undoubtedly delay the resolution             Finally, the Court notes that finding the TAC prejudicial
of this action further in contravention of Judge Wexler's           does not foreclose Plaintiff's ability to bring a separate
directives. As the County Defendants argue, Plaintiff's             lawsuit in connection with the Weberfield Burglary. Plaintiff,
supplemental pleading “foreshadows a future request—a               in conjunction with the instant pleading, filed a Second
fourth amended complaint—to add new claims (malicious               Supplemental Notice of Claim, dated September 13, 2013,
prosecution)” at this late stage of the litigation. County Defs.'   which included, inter alia, a claim of malicious prosecution
Opp. at 5–6. The Freeport Police Officer Defendants submit          against all Defendants. See Second Supplemental Notice
that Plaintiff's instant motion is prejudicial to them on grounds   of Claim annexed to the Declaration of Deputy County
similar to those asserted by the County Defendants. See             Attorney Liora Ben–Sorek, Esq. (“Ben–Sorek Decl.”) as Ex.
Freeport Police Officers' Opp. at 9. The Freeport Police            “D” [DE 58–4]. In its January 25, 2013 Order, the Court
Officers argue that the TAC constitutes “nothing more than an       found Plaintiff's filing of the Supplemental Notice of Claim
attempt to ‘re-start’ the case to obtain long waived discovery.”    appropriate. DE 33 at 17. Here, too, the Court finds that
Id. According to Plaintiff's counsel, Defendants will not be        the filing of the Second Supplemental Notice of Claim was
required to “expend additional resources to conduct discovery       appropriate. As previously explained by this Court, “several
and prepare for trial and would not significantly delay the         courts, without directly addressing the issue, have permitted
resolution of this dispute.” Pl.'s Mem. at 5–6. However, this       plaintiffs to serve additional notices of claim which include



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
        Case
Beckett v.      9:18-cv-00391-LEK-TWD
           Incorporated                            Document
                        Village of Freeport, Not Reported       70 Filed
                                                          in F.Supp.3d (2014)04/23/20             Page 264 of 301


facts that developed after the original notice was filed.” DE
33 at 17 (citing Rotundo v. Vill. of Yorkville, No. 09 Civ. 1262,    *10 The Court finds that Plaintiff has failed to meet the
2011 WL 838892, at *3 (N.D.N .Y. March 4, 2011); Rivera v.          threshold requirement establishing a connection between
Comm. Sch. Dist. Nine, No. 00 Civ. 8208, 2002 WL 1461407,           the claims in the operative pleading (SAC) and the new
                                                                    facts asserted in the proposed supplemental pleading (TAC)
at *2 (S.D.N.Y. July 8, 2002); Blue Water Envtl., Inc. v. Inc.
                                                                    concerning the Weberfield Burglary. The County Defendants
Vill. of Bayville, New York, 12 Misc.3d 1169(A), 820 N.Y.S.2d
                                                                    argue that “Plaintiff's proposed amendment[ ] attempts to
841 (N.Y. Sup.Ct. Nassau Co.2006)). Since Plaintiff filed
                                                                    link the DNA recovered at [Freeport Police Department]
the Second Supplemental Notice of Claim within the ninety
                                                                    on February 6, 2010 with his continued incarceration on
day statute of limitations set forth in General Municipal           burglary charges (until July 2012) and the prosecution on
Law § 50–e(1), Plaintiff is not precluded from bringing             those burglary charges which were resolved in June 2013.”
an independent action for malicious prosecution arising out         County Defs.' Opp. at 6. The County Defendants maintain
of the June 17, 2013 acquittal on the Weberfield Burglary           that “neither Beckett's 2011 indictment on charges of burglary
charges.                                                            (stemming from a 2007 crime), nor his June 2013 trial were
                                                                    based at all upon the DNA retrieved at [Freeport Police
                                                                    Department] in February 2010.” Id. at 7. In support of this
  C. Whether Supplemental Facts in the TAC Connect
                                                                    position, the County Defendants have annexed the Affidavit
  to the SAC Under Rule 15(d)
                                                                    of Assistant District Attorney Anthony Perri (“ADA Perri”)
Plaintiff contends that the proposed TAC would “buttress
                                                                    to the Declaration of Deputy County Attorney Liora Ben–
judicial economy.” Pl.'s Mem. at 6 (citing State Farm
                                                                    Sorek, Esq. filed in support of their opposition to Plaintiff's
Mut. Auto. Ins. Co. v. Grafman, No. 04 Civ. 2609, 2007
                                                                    motion. See Ben–Sorek Decl., Ex. “E” (“Perri Aff.”). ADA
WL 7704666 (E.D.N.Y. May 22, 2007)). As a general
                                                                    Perri explains that:
matter, Rule 15(d) “reflects a liberal policy favoring a
merit-based resolution of the entire controversy between              2. In June 2013, I was assigned to prosecute the case
the parties.”  Witkowich v. Gonzales, 541 F.Supp.2d 572,              captioned: People of the State of New York v. Leonard
590 (S.D.N.Y.2008) (internal quotation marks and citations            Beckett; Indictment # 376N–12, in which the defendant
                                                                      was charged with having committed burglary in the second
omitted);      Residential Servs., 22 F.3d 1219, 1223–24 (2d
Cir.1994) (citations omitted). However, this “liberal policy”         degree in violation of      New York State Penal Law §
under Rule 15(d) is predicated on whether “the supplemental           140.25(2).
facts connect [the supplemental pleading] to the original.”
                                                                      3. The burglary at issue occurred on February 14, 2007 in
Id. (internal citations and quotations omitted). Here, the
                                                                      Freeport, County of Nassau, State of New York.
central dispute is whether the 2007 Weberfield Burglary
is connected to the 2010 Liquor Store Robbery for which               4. The DNA left at the burglary scene was compared with
this case was originally brought. Under Rule 15(d), “[t]he            a buccal sample taken from defendant Beckett, which he
threshold consideration for the district court is whether             was required to give as a result of a prior conviction for
the supplemental facts connect [the supplemental pleading]            endangering the welfare of a minor from May 16, 2003.
to the original pleading.” Fair Housing in Huntington                 Beckett's indictment on the burglary charge was, in part,
Committee, 2010 WL 4791787, at *9 (internal citation and              based upon a comparison of those samples. The forensic
quotations omitted); LaBarbera v. Audax Const. Corp., No.             evidence left at the crime scene and DNA obtained from
02 Civ. 582, ––– F.Supp.2d ––––, 2013 WL 5295493, at *8               the aforementioned mandatory buccal swabbing were the
(E.D.N.Y.2013) ( “Rule 15(d) allows a party to supplement             only DNA evidence utilized in connection with Beckett's
the complaint in order to present subsequent material that is         indictment.
related to the claims presented in the original complaint.”).
“If there is a relationship, then leave to supplement should be       5. On or about February 27, 2013, another buccal swab was
freely permitted absent undue delay, bad faith, dilatory tactics,     taken from Beckett pursuant to a discovery order signed
undue prejudice to the party to be served with the proposed           by Acting New York Supreme Court Justice Hon. Alan
pleading, or futility.” Fair Housing in Huntington Committee,         L. Honorof under   New York State Criminal Procedure
2010 WL 4791787, at *9 (internal citation and quotations              Law § 240.40. The February 27, 2013 buccal sample also
omitted).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             8
        Case
Beckett v.      9:18-cv-00391-LEK-TWD
           Incorporated                            Document
                        Village of Freeport, Not Reported       70 Filed
                                                          in F.Supp.3d (2014)04/23/20              Page 265 of 301


  matched the same DNA previously analyzed from the
  burglary scene.
                                                                                 The evidence submitted to the
  6. Trial on the burglary charge was conducted in June 2013.
                                                                                 Forensic Evidence Bureau for
  The only DNA evidence presented during the trial was
                                                                                 DNA       analysis    (10CR0010747,
  from the buccal sample taken in February 2013 and that
                                                                                 L10000698,)defendants          gloves,
  which was recovered from the scene of the 2007 burglary.
                                                                                 jacket, cup and victims buccal swab
Id. ¶¶ 2–6. Given this record, the County Defendants submit                      kit have been accepted by the
that “there is no nexus between the Defendants in this case and                  Medical Examiner / Department
the actions sought to be alleged in the new pleading.” County                    of Forensic Genetics for immediate
Defs.' Opp. at 7.                                                                analysis. The evidence has been
                                                                                 transferred to the ME/DoFG. Should
Similarly, the Village Defendants refer to ADA Perri's                           you need clarification or have any
affidavit and argue that “the indictment of the plaintiff for that               questions please, contact the Evidence
[Weberfield] burglary that resulted in his acquittal was based                   Assessment Section at Ext. 7800.
in part upon comparison of DNA that was left at the scene of
the 2007 burglary in Freeport, New York with DNA obtained
from the plaintiff from a buccal swab sample that plaintiff          Id. (emphasis in original). In citing this inter-departmental
was required to give the Nassau County District Attorney as          memorandum, Plaintiff concludes that the County Defendants
a result of his prior conviction in 2003 for endangering the         had custody of the evidence secured from the 2010 Liquor
welfare of a minor.” Village Defs.' Opp. at 7. As such, the          Store Robbery arrest and later matched it with the earlier
Village Defendants contend, the “DNA left at the scene of the        2007 Weberfield Burglary. Hawkins Reply Decl. ¶ 5. Plaintiff
burglary in 2007 was not obtained from his blood obtained on         submits that the County Defendants were “informed of a
February 6, 2010 after his arrest for the robbery committed          match between Beckett's DNA found at the scene of the
at the Freeport Wine & Liquor Store.” Id. at 8. The Freeport         alleged 2007 burglary” on May 28, 2010 as reflected in
Police Officer Defendants likewise state “it is undisputed           Detective Buokowski's case notes for the Office of the
that plaintiff's DNA from the 2010 robbery was not used in           Medical Examiner. Pl.'s Reply. at 3; see Nassau County
connection with plaintiff's prosecution for the 2007 burglary.”      Office of the Medical Examiner Dep't of Forensic Genetics
Freeport Police Officers' Opp. at 11.                                Case Contact Form, annexed as Exhibit “B” (“Forensic
                                                                     Notes”) to the Hawkins Reply Decl. [DE 61–3]. As such, the
 *11 In reply, Plaintiff argues that the “illegally obtained         assertion that “the illegal arrest by Beckett by the defendants
evidence was the foundation for both the 2010 robbery                had nothing to do with the 2011 burglary prosecution is
charges and the 2011 burglary charges against which Beckett          false.” Pl.'s Reply at 3. The inter-departmental memorandum
had to defend himself.” See Reply Declaration of Valerie A.          and Forensic Notes are particularly troubling, according to
Hawkins, Esq. in Support of Motion to Amend Complaint                Plaintiff's counsel, because all evidence from the pursuit and
(“Hawkins Reply Decl.”). In tying these two charges together,        seizure of Plaintiff's person following the 2010 Liquor Store
Plaintiff attempts to develop linkage between the SAC                Robbery were declared unlawful by the Appellate Division in
and the TAC which is necessary to add new allegations                   Beckett, 88 A.D.3d at 931, 931 N.Y.S.2d 667, by the time
in a supplemental pleading under Rule 15(d). Citing a                Plaintiff's burglary trial commenced in 2013. Hawkins Reply
March 9, 2010 internal Nassau County Police Department               Decl. ¶ 4. As such, the DNA sample, which Plaintiff claims
memorandum from Sergeant Michael Cole of the Forensic                was seized during the February 2010 arrest, also lays the
Evidence Bureau to Defendant Meese, Plaintiff contends               foundation for his motion to supplement and, counsel argues,
that Defendant Meese was “informed of a match between                the Court should allow Plaintiff to “develop his claims against
Beckett's DNA and the DNA found at the scene of the alleged          the defendants.” Pl.'s Reply Mem. at 5.
robbery.” Hawkins Reply Decl., Ex. “A.” In that March 9,
2010 memorandum, submitted for the first time in reply,              Based on a review of the record, the Court is not persuaded
Sergeant Cole wrote that:                                            by Plaintiff's conclusion that the Weberfield Burglary is
                                                                     connected to the claims in the SAC for purposes of amending



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
        Case
Beckett v.      9:18-cv-00391-LEK-TWD
           Incorporated                            Document
                        Village of Freeport, Not Reported       70 Filed
                                                          in F.Supp.3d (2014)04/23/20              Page 266 of 301


under Rule 15(d). Although Plaintiff's counsel refers to the       not connected to the civil rights claims stemming from the
evidentiary decision of Justice Honorof which was issued on        2010 Liquor Store Robbery.
June 22, 2012 in connection with the Weberfield Burglary
prosecution, counsel neglects to cite a critical segment of that
                                                                   This case is distinguishable from            Witkowich, 541
decision, specifically, that the court denied Plaintiff's motion
                                                                   F.Supp.2d at 590, where, for example, the court sua sponte
to suppress DNA evidence. See Hawkins Reply Decl., Ex.
                                                                   granted plaintiffs leave to supplement a retaliation claim
“C.” The issue before Justice Honorof was not unlike the
                                                                   pursuant to Rule 15(d) because plaintiff's new allegations
one currently before the Court, namely, whether the DNA
                                                                   in opposing defendants' summary judgment motion were
used by the prosecution against the Plaintiff on the Weberfield
                                                                   “closely related to those raised” in the pleading. The court
Burglary constituted the same sample that was suppressed by
                                                                   reasoned that the supplemental allegations involved the “same
the Appellate Division.      Id. at 1, 931 N.Y.S.2d 667. In the    subject matter,” “many of the same people,” and events which
Weberfield Burglary prosecution, Plaintiff moved to suppress       took place around the same time as the original discrimination
the DNA as “fruit of the poisonous tree” whereas the state
                                                                   claim.      Witkowich, 541 F.Supp.2d at 590. By contrast
argued that “the DNA to which the DNA in this case was
                                                                   here, the series of events Plaintiff seeks to bring within
matched was not the DNA obtained which was ultimately
                                                                   the supplemented pleading (1) arise from totally different
suppressed, but rather came from the defendant's ‘convicted
                                                                   charges, (2) took place three years prior to the 2010 Liquor
defendant specimen’, lawfully taken and maintained by the
                                                                   Store Robbery at issue, (3) involve different parties, and,
New York State DNA Index System after plea in that matter.”
                                                                   (4) unlike the interconnectedness of a discrimination and
Id. (internal citation omitted). However, Justice Honorof held
                                                                   retaliation claim, are not closely related but rather, represent
that
                                                                   two entirely different transactions.
   *12 [t]he defendant's motion to suppress the instant DNA
  evidence is denied. Though the DNA in the initial robbery        Similarly, the facts in the present matter are dissimilar to those
  case was illegally obtained, the defendant's subsequent          presented to the court in     Alexandre v. Town of Hempstead,
  plea and the DNA sample was legally obtained pursuant            275 F.R.D. 94, 98 (E.D.N.Y.2011) in which plaintiff's motion
  to a voluntary plea. As the Second Department held in            to supplement was granted pursuant to Rule 15(d). There, the
  People v. King, 232 AD3d 111, 117 “once a person's blood         plaintiff did not seek to add any new causes of action, but
  sample has been obtained lawfully, he can no longer assert       rather to add further facts to his original cause of action. As a
  either privacy claims or unreasonable search and seizure         result, the court found that only limited additional discovery
  arguments with respect to use of that sample”, lv. denied
                                                                   would be necessary.      Alexandre, 275 F.R.D. at 98; see also
  91 NY3d 875 (1997).
                                                                       Andino v. Fischer, 698 F.Supp.2d 362, 374 (S.D.N.Y.2010)
Id. The County Defendants asserted in their opposition             (denying motion to supplement under Rule 15(d)). Here,
papers that “[a]s part of pre-trial discovery in the burglary      by contrast, the Plaintiff is admittedly using the unrelated
prosecution, Nassau County Acting Supreme Court Justice            acquittal of charges from the Weberfield Burglary to explore a
Hon. Alan Honorof ordered Beckett to provide a buccal              potential new claim, not yet realized, against the Defendants.
sample.” County Defs.' Opp. at 4. As referenced in the County      Unlike Alexandre and Andino, Plaintiff does not show how
defendants' opposition and in the affidavit of ADA Perri,          the contemplated malicious prosecution claim stemming from
“[t]hat sample was taken on or about February 27, 2013             the Weberfield Burglary would connect to the original claims
and matched the DNA found at the burglary scene.” Id.              such that there is no undue prejudice or delay in the resolution
In contrast to the arguments set forth by the Defendants,          of this action.
Plaintiff has set forth only conclusory, circular arguments
proffering that the DNA sample used by the state to prosecute
the Weberfield Burglary was unlawfully obtained. Moreover,            D. Futility
as seen above, Plaintiff's contentions are predicated on            *13 Assuming Plaintiff also seeks to set forth a new claim
an incomplete recitation of the facts from the underlying          of malicious prosecution, the Court must assess whether
burglary proceeding. Given this record, the Court finds that       that new cause of action would be a futility under Rule
the facts to be added in Plaintiff's supplemental pleading are     15(a). In addition to causing undue prejudice, the Court finds
                                                                   that the purported new claim, namely, malicious prosecution



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             10
        Case
Beckett v.      9:18-cv-00391-LEK-TWD
           Incorporated                            Document
                        Village of Freeport, Not Reported       70 Filed
                                                          in F.Supp.3d (2014)04/23/20                 Page 267 of 301


for the Weberfield Burglary, fails to state a plausible claim         of a criminal proceeding against the plaintiff; (2) the
upon which relief can be granted. “An amendment is futile             termination of the proceeding in the plaintiff's favor; (3)
if the claim would be unable to withstand a Rule 12(b)                a lack of probable cause for commencing the proceeding;
(6) motion to dismiss ... and the court applies the same              and (4) actual malice as a motivation for defendant's action.
analysis in determining futility as it does in deciding Rule          Anilao, 774 F.Supp.2d at 504. “The absence of probable
12(b)(6) motions.” Wade v. Rosenthal, No. 11 Civ. 5672,               cause is, therefore, ‘an essential element of a claim for
2012 WL 3764291, at *1 (E.D.N.Y. Aug. 29, 2012) (internal
                                                                      malicious prosecution.’ ” Perez v. City of New York, No. 01
citations and quotations omitted). “As a result, mere labels,
                                                                      Civ. 5384, 2007 WL 14486, at *11 (E.D.N.Y.2007) (quoting
conclusions, and a ‘formulaic recitation of the elements
of a cause of action’ do not suffice to state a plausible                McClellan v. Smith, 439 F.3d 137, 145 (2d Cir.2006));
claim.” Id. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.             Gem Financial Service, Inc. v. City of New York, No. 13
544,555 (2007)). All Defendants in this action contend that           Civ. 1686, 2014 WL 1010408, at *9 (E.D.N.Y. Mar. 17, 2014)
any putative malicious prosecution claim originating from             (listing the elements of a prima facie malicious prosecution
the burglary charges would be unsustainable. The County               claim). Furthermore, “[a]n indictment by a grand jury creates
Defendants argue the general principle that a plaintiff must
                                                                      a presumption of probable cause.” Perez, 2007 WL 14486,
allege personal involvement of a defendant in a        Section        at *11. “The presumption may be overcome only by evidence
1983 lawsuit. County Defs.' Opp. at 7. Here, the County               establishing that the [defendants] have not made a complete
Defendants maintain, “Plaintiff makes no direct allegation            and full statement of facts either to the Grand Jury or to
that Detective Meese or any of the other individual defendants        the [prosecutor], that they have misrepresented or falsified
caused Plaintiff's allegedly prolonged incarceration or was           evidence, that they have withheld evidence or otherwise acted
in any way involved in the prosecution against him of the             in bad faith....” Colon v. City of New York, 60 N.Y.2d 78,
burglary charges.” Id.                                                82–83, 468 N.Y.S.2d 453, 455 N.E.2d 1248 (1983); accord
                                                                      Faison v. Maccarone, No. 11 Civ. 137, 2012 WL 681812,
The Freeport Police Officer Defendants contend that, as an            at *7 n. 11 (E.D.N.Y. Mar. 1, 2012) (holding that a plaintiff
initial matter, Plaintiff's counsel concedes that no new claim        may only overcome the presumption by establishing that the
is being asserted in the TAC. Freeport Police Officers' Opp.          indictment was procured by fraud, perjury, suppression of
at 9. As such, they argue that Plaintiff's counsel has “chosen        evidence or other police conduct undertaken in bad faith);
to waste the time of the defendants and this court with
the instant motion.” Id. Assuming that Plaintiff is setting              Perez, 2007 WL 14486, at *11. A plaintiff must allege
forth such a claim, the Freeport Police Officer Defendants            specific facts that rebut the presumption of probable cause
assert that any such malicious prosecution claim would be             which arises from a grand jury indictment. Rhodes v. Tevens,
futile against them because they “undisputedly had no role            No. 07 Civ. 471 S, 2012 WL 777421, at *9 (W.D.N.Y. Mar.7,
in commencing or continuing the prosecution of plaintiff              2012).
in connection with the 2007 burglary.” Id. at 10. Further,
the Freeport Police Officer Defendants submit that Plaintiff           *14 Here, to the extent that Plaintiff is attempting to set forth
cannot establish the “requisite element of malice” necessary          a malicious prosecution claim arising out of the Weberfield
to set forth a prima facie malicious prosecution claim against        Burglary, the claim is not plausible. Preliminarily, the Court
any of the Defendants. Id.                                            notes that such a claim suffers from some of the same
                                                                      infirmities identified in Plaintiff's assertion of a malicious
The Village Defendants likewise oppose the motion, arguing            prosecution claim stemming from the 2010 Liquor Store
that a malicious prosecution claim associated with the                Robbery. As explained in the Court's January 25, 2013 Order:
Weberfield Burglary is futile because (1) contrary to Plaintiff,
                                                                        The [Proposed SAC] alleges that “[o]n May 5, 2010, a
the DNA evidence used in the burglary trial was not
                                                                        Nassau County grand jury handed down an indictment that
unlawfully obtained, and (2) Plaintiff's counsel acknowledged
                                                                        charged Beckett” with various counts of robbery, assault,
at trial that the blood obtained at the scene of the burglary was,
                                                                        criminal possession of a weapon, and resisting arrest.
concededly, from the Plaintiff. Village Defs.' Opp. at 7–8.
                                                                        Therefore, a presumption arises that Defendants acted with
                                                                        probable cause and Plaintiff must allege wrongdoing by
A claim for malicious prosecution under New York law
requires the plaintiff to prove: (1) the initiation or continuation


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                11
        Case
Beckett v.      9:18-cv-00391-LEK-TWD
           Incorporated                            Document
                        Village of Freeport, Not Reported       70 Filed
                                                          in F.Supp.3d (2014)04/23/20             Page 268 of 301


  the Defendants with respect to the grand jury proceedings.       a comparison of the foregoing two DNA samples. Id. These
  Plaintiff has not done so. Thus, the claim is unsustainable.     were the only two items used in connection with Plaintiff's
                                                                   indictment.
  Notably, the Liquor Store Robbery malicious prosecution
  claim would also be subject to dismissal on other                 *15 Moreover, in addition to the lack of probable cause,
  grounds. First, Plaintiff does not allege which Defendants       Plaintiff fails to show any malice by any of the Defendants.
  were responsible for initiating or continuing the criminal       Actual malice under New York law “means that the defendant
  prosecution. Nor does Plaintiff plead malice, which              must have commenced the prior criminal proceeding due to
  requires allegations of wrong or improper motive.                a wrong or improper motive, something other than a desire
DE 33 at 45–46 (internal citations omitted). The Court finds       to see the ends of justice served.” Stansbury v. Wertman,
that any putative malicious prosecution claim originating          No. 09 Civ. 4638, 2012 WL 183849, at *8 (S.D.N.Y. Jan. 24,
from the Weberfield Burglary is similarly deficient. In her
                                                                   2012) (quoting     Rounseville v. Zahl, 13 F.3d 625, 630 (2d
proposed TAC, Plaintiff has not clearly set forth which of
                                                                   Cir.1994)). “However, it is also the case that ‘New York courts
the defendants she seeks to recover against under a theory of
                                                                   recognize that actual malice can rarely be established through
malicious prosecution for the Weberfield Burglary. Moreover,
                                                                   direct evidence and thus may be proven though circumstantial
Plaintiff has again failed to plead any facts which show a
lack of probable cause or actual malice. As described in the       evidence.’ ” Id. (quoting   Rounseville, 13 F.3d at 630).
affidavit of ADA Perri, the Weberfield Burglary prosecution        “Further, New York law considers the lack of probable cause
was initiated pursuant to Indictment # 376N–12 in the People       and the presence of malice closely related,” Rounseville,
of the State of New York v. Leonard Beckett, charging Plaintiff    13 F.3d at 631, and “[a] lack of probable cause generally
with burglary in the second degree in violation of         New     creates an inference of malice.” Id. at *9 (citing      Boyd v.
York State Penal Law § 140.25(2). See Ben–Sorek Decl.,
Ex. “E” ¶ 2. Plaintiff has not rebutted the “presumption of        City of New York, 336 F.3d 72, 78 (2d Cir.2003);        Lowth v.
probable cause” created by this grand jury indictment and, as      Town of Cheektowaga, 82 F.3d 563, 573 (2d Cir.1996)). Here,
such, fails to state a claim for relief that is plausible on its   the Court finds that Plaintiff has not set forth any facts in the
                                                                   TAC to suggest that any of the Defendants were motivated
face. See    Hendrix v. City of New York, No. 12 Civ. 5011,        by actual malice. This conclusion is further supported by the
2013 WL 6835168, at *8 (E.D.N.Y. Dec.20, 2013) (quoting            lack of probable cause reflected in the TAC. The prosecution
Twombly, 550 U.S. at 547); Brown v. City of New York, No. 08       of the Weberfield Burglary was based on a lawful indictment.
Civ. 5095, 2013 WL 5329356, at *1 (E.D.N.Y. Sept. 20, 2013)        Moreover, a buccal swab of Plaintiff's DNA evidence was
(“A grand jury indictment creates a rebuttable presumption         ordered to be produced in pre-trial discovery by a state
of probable cause, which is fatal to a claim of malicious          court judge, the results of which confirmed a match with the
prosecution.”) (citing    Savino v. City of New York, 331 F.3d     specimen recovered at the Weberfield Burglary.
63, 72 (2d Cir.2003)).
                                                                   Finally, the Court notes that, although not pleaded in the TAC,
As noted above, Plaintiff cannot show that “his indictment         Plaintiff has again set forth state law causes of action for
was procured by ‘fraud, perjury, the suppression of evidence       intentional infliction of emotional distress, negligence, false
or other police conduct undertaken in bad faith.’ ”                arrest, false imprisonment, assault, battery, and prima facie
                                                                   tort in the Second Supplemental Notice of Claim. See Ben–
   Hendrix, 2013 WL 6835168, at *8. Plaintiff's attempt to
                                                                   Sorek Decl., Ex. “D” ¶ 18. To the extent Plaintiff attempts to
link the unlawfully seized DNA evidence from the 2010
                                                                   re-plead these allegations, the Court reminds Plaintiff of its
Liquor Store Robbery with the 2007 Weberfield Burglary
                                                                   decision in the Order of January 25, 2013 finding these claims
prosecution is mere conjecture unsupported by a plausible
                                                                   futile. DE 33 at 18–19. As such, any of the foregoing putative
basis in fact. The DNA sample left at the scene of the 2007
                                                                   state law claims would also constitute a futility.
Weberfield Burglary was compared with a buccal sample
taken from the Plaintiff as a result of prior conviction for
endangering the welfare of a minor. See Ben Sorek Decl., Ex.       IV. CONCLUSION
“E” ¶ 4. As ADA Perri noted, Plaintiff's indictment on the         For all of the foregoing reasons, the Court DENIES Plaintiff's
Weberfield Burglary charges was “in part” predicated upon          motion to amend the Complaint for a third time. The parties



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
        Case
Beckett v.      9:18-cv-00391-LEK-TWD
           Incorporated                            Document
                        Village of Freeport, Not Reported       70 Filed
                                                          in F.Supp.3d (2014)04/23/20          Page 269 of 301


are directed to appear for an in-person status conference
before this Court on April 24, 2014 at 12 p.m.                  All Citations

SO ORDERED.                                                     Not Reported in F.Supp.3d, 2014 WL 1330557

End of Document                                             © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          13
Girard v.Case
         Hickey,9:18-cv-00391-LEK-TWD
                 Not Reported in Fed. Supp. (2016)Document        70 Filed 04/23/20 Page 270 of 301


                                                                and Cuttle as defendants without prejudice; and (4) found
                                                                that the Eighth Amendment excessive force claims against
                   2016 WL 915253
                                                                defendants Hickey, Venditti, Thomas, Abate, and Gilfus and
    Only the Westlaw citation is currently available.
                                                                the First Amendment retaliation claims against defendants
     United States District Court, N.D. New York.
                                                                Hickey, Venditti, and Thomas survived sua sponte review and
             Chauncey GIRARD, Plaintiff,                        required a response. March 2015 Order at 10-11. Defendants
                          v.                                    Hickey, Venditti, Thomas, Abate, and Gilfus submitted an
             A. HICKEY, et al., Defendants.                     answer, and a Mandatory Pretrial Discovery and Scheduling
                                                                Order issued. Dkt. Nos. 40, 42.
                       9:15-CV-0187
                             |                                  Plaintiff has filed five motions to amend his complaint.
                    Signed 03/04/2016                           Dkt. No. 38 (“First Motion to Amend”), Dkt. No. 39
                                                                (“Second Motion to Amend”), Dkt. No. 47 (“Third Motion
Attorneys and Law Firms                                         to Amend”), Dkt. No. 59 (“Fourth Motion to Amend”), and
                                                                Dkt. No. 64 (“Fifth Motion to Amend”). Plaintiff has also
CHAUNCEY GIRARD, 11-A-1352, Plaintiff, pro se, Great
                                                                filed a motions for preliminary injunctive relief (Dkt. No.
Meadow Correctional Facility, Box 51, Comstock, NY
                                                                43) and for appointment of counsel (Dkt. Nos. 51, 81).
12821.
                                                                Defendants oppose the motions to amend and for preliminary
JOHN F. MOORE, ESQ., Ass't Attorney General, HON.               injunctive relief. Dkt. Nos. 48, 57, 61, and 67. In light of the
ERIC T. SCHNEIDERMAN, New York State Attorney                   multiple motions, the discovery and dispositive motion filing
General, Attorney for Defendants, The Capitol, Albany, NY       deadlines were reset until April 20, 2016, and June 20, 2016,
12224.                                                          respectively. 2 Dkt. No. 71.


                                                                II. MOTIONS TO AMEND
                DECISION AND ORDER
                                                                   A. The Legal Standard
THOMAS J. MCAVOY, Senior United States District Judge
                                                                The Federal Rules of Civil Procedure (“Fed. R. Civ. P.”)
I. INTRODUCTION                                                 provide that courts “should freely give leave” to amend a
 *1 Plaintiff Chauncey Girard commenced this action             complaint “when justice so requires.” Fed. R. Civ. P. 15(a)
by submitting a pro se civil rights complaint pursuant to       (2). The Second Circuit has stated that “ [t]his permissive
                                                                standard is consistent with our strong preference for resolving
   42 U.S.C. § 1983 (“ Section 1983”) alleging that
his constitutional rights were violated by the defendants       disputes on the merits.”      Williams v. Citigroup Inc., 659
during his confinement at Auburn Correctional Facility          F. 3d 208, 212-13 (2d Cir. 2011) (internal quotation marks
(“Auburn C.F.”). Dkt. No. 1 (“Compl.”). Plaintiff also filed    omitted). Leave to amend should be given “absent evidence
an application to proceed in forma pauperis. Dkt. No. 5 (“IFP   of undue delay, bad faith or dilatory motive on the part of the
Application”). By Decision and Order filed March 23, 2015,      movant, undue prejudice to the opposing party, or futility.”
plaintiff's IFP Application was granted and the sufficiency        Monahan v. N.Y.C. Dep't of Corr., 214 F.3d 275, 283 (2d
of the claims asserted in the complaint was considered in       Cir. 2000); see also Couloute v. Ryncarz, No. 11-CV-5986,
accordance with        28 U.S.C. § 1915(e) and 28 U.S.C.        2012 W L 541089, at *3 (S.D.N.Y. Feb. 17, 2012) (quoting
§ 1915A. Dkt. No. 9 (the “March 2015 Order”). On the               Monahan, 214 F.3d at 283). However, motions to amend
basis of that review, the Court: (1) dismissed with prejudice   “should generally be denied in instances of futility, undue
the claim that defendant Cuttle verbally threatened him;        delay, bad faith or dilatory motive, repeated failure to cure
(2) dismissed without prejudice the Fourteenth Amendment        deficiencies by amendments previously allowed, or undue
due process claim against defendant Cuttle; the Fourteenth
                                                                prejudice to the non-moving party.”    Burch v. Pioneer
Amendment equal protection claims against defendants
                                                                Credit Recovery, Inc., 551 F.3d 122, 126 (2d Cir. 2008);
Hickey, Venditti, Thomas, 1 Abate, Gilfus, and Cuttle and
all claims against defendant Graham; (3) dismissed Graham          Monahan, 214 F.3d at 283. An amendment is futile if



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Girard v.Case
         Hickey,9:18-cv-00391-LEK-TWD
                 Not Reported in Fed. Supp. (2016)Document            70 Filed 04/23/20 Page 271 of 301


the proposed claim could not survive a motion to dismiss
pursuant to Rule 12(b)(6) of the Federal Rules of Civil             In the case of proposed amendments where new defendants
                                                                    are to be added, the Court must also look to Rules 20 and 21.
Procedure.     Lucente v. Int'l Bus. Machines Corp., 310 F.3d
                                                                       Ward v. LeClaire, No. 9:07-CV-0026 (LEK/RFT), 2008
243, 258 (2d Cir. 2002) (citing      Dougherty v. North
                                                                    WL 182206, at *3 (N.D.N.Y. Sept. 26, 2007) (citing United
Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 88 (2d Cir.
                                                                    States v. Chilstead Bldg. Co., No. 96-CV-0641 (N.D.N.Y.
2002)); see also      Malesko v. Corr. Serv. Corp., 229 F.3d        Nov. 7, 1997) (McAvoy, C.J.)). Rule 21 states that a party may
374, 382-84 (2d Cir. 2000), rev'd on other grounds,          534    be added to an action “at any time [and] on just terms.” Fed.
U.S. 61 (2001) (A proposed am ended complaint seeking to            R. Civ. P. 21. Rule 21 is “intended to permit the bringing in
assert claims barred by the statute of limitations is futile and    of a person, who through inadvertence, mistake or for some
must be denied).                                                    other reason, had not been made a party and whose presence
                                                                    as a party is later found necessary or desirable.” Goston v.
 *2 While there are a number of factors to be considered,           Potter, No. 9:08-CV-0478 (FJS/ATB), 2010 W L 4774238,
“[p]erhaps the most important reason for denying leave              at *5 (N.D.N.Y. Sept. 21, 2010) (quoting United States v.
to amend occurs when the opposing party will be unduly              Commercial Bank of N. Am., 31 F.R.D. 133, 135 (S.D.N.Y.
prejudiced by an amendment to the pleading.”           Messier      1962) (internal quotations marks omitted)). 3 Rule 20(a)(2) is
v. Southbury Training School, No. 94-CV-1706, 1999 WL               liberally construed “so as to promote judicial economy and to
20907, at *3 (D. Conn. Jan. 5, 1999); see also Amusement            allow related claims to be tried within a single proceeding.”
Indus., Inc. v. Stern, No. 07 Civ. 11586, 2014 W L 4460393,
                                                                       Equal Emp't Opportunity Comm'n v. Nichols Gas & Oil,
at *10 (S.D.N.Y. Sept. 11, 2014). The decision to grant or
                                                                    Inc., 518 F. Supp. 2d 505, 508-09 (W.D.N.Y. 2007) (citing,
deny a motion to amend or supplement is committed to the
sound discretion of the trial court, and the court's decision is    inter alia,  Barr Rubber Prods. Co. v. Sun Rubber Co., 425
not subject to review on appeal except for abuse of discretion.     F.2d 1114, 1127 (2d Cir. 1970)).
See Fielding v. Tollaksen, 510 F.3d 175, 179 (2d Cir. 2007).

                                                                       B. Analysis
Rule 15(d) of the Federal Rules of Civil Procedure provides
                                                                     *3 Because plaintiff has submitted a series of motions
that “on motion ... the court may, on just terms, permit a party
                                                                    seeking permission to amend his complaint, the Court will
to serve a supplemental pleading setting out any transaction,
                                                                    first review the Fifth Motion to Amend, which plaintiff has
occurrence, or event that happened after the date of the
                                                                    labeled as his “Final Amended Complaint and Addition.” Dkt.
pleading to be supplemented.” Fed. R. Civ. P. 15(d). The
                                                                    No. 64.
decision to grant or deny a Rule 15(d) motion is committed to
the sound discretion of the district court. Phillips v. Lavalley,
No. 9:12-CV-0610 (DNH/RFT), 2013 WL 1681422, at *5-6
(N.D.N.Y. Mar. 1, 2013) (citing Quentin Group LLC. v.                              1. The Fifth Motion to Amend
Interlink Prod. Int'l, Inc., No. 97 Civ. 0108, 1997 W L 313156,
                                                                    Construing plaintiff's Fifth Motion to Amend liberally, in
at *2 (S.D.N.Y. June 9, 1997)); see also         Quarantino v.      addition to requesting permission to amend his original
Tiffany & Co., 71 F.3d 58, 66 (2d Cir. 1995)). Rule 15(d)           claims against the original defendants, plaintiff seeks
allows a party to supplement a pleading with matters that           permission to supplement his complaint to assert allegations
occurred after the filing of the original complaint, but pertain    of wrongdoing against new defendants that occurred after
to the original pleading. Albrecht v. Long Island R.R., 134         he filed his complaint. See generally Fifth Motion to
F.R.D. 40, 41 (E.D.N.Y. 1991); see also     McLean v. Scully,       Amend. Specifically, the proposed amended pleading alleges
No. 90 Civ. 2590, 1991 W L 274327, at *1 (S.D.N.Y. Dec.             wrongdoing by the original defendants to this action that
9, 1991) (the supplemental pleading should be “adequately           occurred, if at all, at Auburn C.F. between December 23, 2014
related to the originally stated claims”). The standard for a       and February, 2015. Id. Plaintiff also requests permission
motion to supplement is the same as for a motion to amend the       to add multiple new defendants to this action in order to
                                                                    assert allegations against them relating in small part to events
pleadings under Rule 15(a).      Klos v. Haskell, 835 F. Supp.
                                                                    that took place while he was still at Auburn C.F., but in
710, 715 (W.D.N.Y. 1993).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Girard v.Case
         Hickey,9:18-cv-00391-LEK-TWD
                 Not Reported in Fed. Supp. (2016)Document              70 Filed 04/23/20 Page 272 of 301


large part to subsequent events that occurred at Upstate           following defendants: (1) Eighth Amendment excessive force
Correctional Facility (“Upstate C.F.”) between February,           claims against defendants Thomas, Hickey, Venditti, Abate,
2015 and March, 2015; at Clinton Correctional Facility             and Gilfus; (2) First Amendment retaliation claims against
(“Clinton C.F.”) between March 2015 and June or July, 2015;        defendants Hickey, Venditti, Thomas, and Graham; (3) an
and at Great Meadow Correctional Facility (“Great Meadow           Eighth Amendment failure-to-protect claim against defendant
C.F.”) beginning on or about July, 2015. Id.                       Graham; (4) a Fourteenth Amendment due process claim
                                                                   against defendant Cuttle; (5) Eighth Amendment medical
                                                                   indifference claims against defendants Conners, Dugan, and
                                                                   Walawender; and (5) supervisory claims against defendants
          a. Alleged Wrongdoing at Auburn C.F.
                                                                   Annucci, Bellamy, and Koenigsman.
In his proposed amended complaint, plaintiff restates (1) the
Eighth Amendment excessive force claims against defendants          *4 Upon review, and with due regard for plaintiff's status as
Thomas, Hickey, Venditti, Abate, and Gilfus and (2) the First      a pro se litigant, the Court grants plaintiff’s motion to amend
Amendment retaliation claims against defendants Hickey,            insofar as he seeks to assert the claims against defendants
Venditti, and Thomas that survived sua sponte review, as set       Thomas, Hickey, Venditti, Abate, Gilfus, Graham, Cuttle,
forth in the March 2015 Order. Fifth Motion to Amend at            Conners, Dugan, Annucci, and Koenigsman, as those claims
3-4. Plaintiff also seeks to restate claims against defendants     are outlined herein above. However, the Court finds that
Graham and Cuttle that were dismissed without prejudice            plaintiff fails to state a claim against defendants Walawender
by the March 2015 Order, and to assert claims arising out          or Bellamy, and thus the Court denies this aspect of his Fifth
of his confinement at Auburn C.F. against newly named              Motion to Amend.
defendants Conners, Dugan, Walawender, Annucci, Bellamy,
and Koenigsman. Id. at 3-6. In support of these new                Although plaintiff's Fifth Motion to Amend has been granted
claims, plaintiff alleges the following. In retaliation for a      with respect to the Fourteenth Amendment due process claim
lawsuit that plaintiff had filed against him, defendant Graham     against defendant Cuttle, for the reasons that follow, the Court
retaliated against plaintiff by placing him near defendant         will not at the present time direct service of the amended
Thomas whom he knew presented a danger to plaintiff;               complaint upon defendant Cuttle or require a response from
plaintiff was then allegedly assaulted by defendant Thomas.        defendant Cuttle to the amended complaint.
Id. at 2-3. As a result of alleged assaults on December
23, 2014, plaintiff suffered the following injuries: bruises,      In     Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme
lacerations in his mouth, a “muscular Bone Injury,” difficulty
breathing, a rip in his stomach, and loss of consciousness.        Court held that a        Section 1983 action seeking money
Id. at 4. Defendants Conners and Dugan denied plaintiff            damages is not cognizable if a decision in favor of the plaintiff
appropriate medical care for his serious injuries following        would necessarily invalidate a criminal conviction unless
the assaults. Id. at 3-4. Defendant Cuttle presided as hearing     that “conviction or sentence has been reversed on direct
officer over plaintiff's disciplinary hearing. Id. at 4-5. Prior   appeal, expunged by executive order, declared invalid by a
to the hearing Cuttle threatened to find plaintiff guilty,         state tribunal ... or called into question by a federal court's
and in the course of the proceedings, he denied plaintiff          issuance of a writ of habeas corpus ....”      Heck, 512 U.S at
assistance the right to present evidence. Id. Cuttle found         487 (internal citation omitted).   4
                                                                                                          Moreover, the Heck Court
plaintiff guilty and sentenced him to serve 365 days in the
Special Housing Unit, a 365-day loss of privileges, and a 6-       directed that “when a state prisoner seeks dam ages in a       §
month loss of good time. Id. Plaintiff wrote to defendants         1983 suit, the district court must consider whether a judgment
Annucci, Bellamy, and Koenigsman about his assault and             in favor of the plaintiff would necessarily imply the invalidity
medical needs, but they were deliberately indifferent to           of his conviction or sentence; if it would, the complaint
plaintiff's needs. Id. at 6. Defendant Bellamy did, however,       must be dismissed unless the plaintiff can demonstrate that
respond to plaintiff. Id. Plaintiff requested assistance from      the conviction or sentence has already been invalidated.” Id.
defendant Walawender but she “fail[ed] to acknowledge that         (emphasis added). 5 Conversely, where the         Section 1983
cry for help.” Id. at 5. Construed liberally, the proposed         action even if successful will not demonstrate that invalidity
amended complaint alleges the following claims that arose          of any outstanding criminal judgment or prison disciplinary
during plaintiff's incarceration at Auburn C.F. against the        determination against the plaintiff, the court should allow the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Girard v.Case
         Hickey,9:18-cv-00391-LEK-TWD
                 Not Reported in Fed. Supp. (2016)Document           70 Filed 04/23/20 Page 273 of 301


action to proceed. See id. (footnote omitted). In a subsequent     defendant Cuttle, and the Fourteenth Amendment due process
                                                                   claim against him, from this action without prejudice.
case,   Edwards v. Balisok, 520 U.S. 641 (1997), the
Supreme Court made clear that Heck's favorable termination
rule applies to challenges made under     Section 1983 to
                                                                               b. Claims Arising at Upstate C.F.,
procedures used in disciplinary proceedings that deprived a
                                                                              Clinton C.F., and Great Meadow C.F.
prisoner of good time credits.    Peralta v. Vasquez, 467 F.3d
98, 103 (2d Cir. 2006).                                            The remainder of plaintiff's proposed amended complaint
                                                                   relates to alleged misconduct that occurred, if at all, after
In Peralta, the Second Circuit ruled that Heck's “favorable        plaintiff was transferred out of Auburn C.F. in or about
termination” rule was not an absolute bar to a prisoner subject    February, 2015. Fifth Motion to Amend at 6-9. Defendants
to “ mixed sanctions,” i.e., “sanctions that affect both (a)       oppose the addition of these new defendants and claims
the duration of his imprisonment and (b) the conditions of         arguing, among other things that these claims concern
his confinement ....” Id. at 104. The Second Circuit held          “separate incidents” which are “unrelated” to the original
that “a prisoner subject to such mixed sanctions can proceed       Auburn C.F. claims, “each of which involved completely
                                                                   different Defendants” and which did not occur at Auburn C.F.,
separately, under § 1983, with a challenge to the sanctions
                                                                   but rather at “separate correctional facilities.” Dkt. No. 67-1
affecting his conditions of confinement without satisfying the
                                                                   at 7-19. Defendants assert that the joinder of these multiple
favorable termination rule, but ... he can only do so if he
                                                                   individuals and claims is improper because the claims do
is willing to forgo once and for all any challenge to any
                                                                   not present common questions of law and fact; the claims
sanctions that affect the duration of his confinement.” Id.
                                                                   do not arise out of the same transaction or occurrence as
(emphasis in original).
                                                                   the original claims; defendants would be prejudiced if the
                                                                   new claims were allowed to go forward; the claims involve
 *5 Because plaintiff received both segregated confinement
                                                                   different evidence and witnesses; and there is no evidence
and a recommended loss of good time as a result of
                                                                   to suggest that judicial economy would be served by joining
defendant Cuttle's actions, plaintiff was subjected to “mixed
                                                                   these new claims and defendants. Id. at 8-19 (citing, inter alia,
sanctions” affecting both the duration and the conditions of
                                                                   Fed. R. Civ. P. 20, 21).
his confinement. Since plaintiff has not demonstrated that
this determination has been invalidated, the Court finds that
                                                                   “Courts regularly deny motions to amend where the moving
Heck bars the claim against defendant Cuttle unless plaintiff
                                                                   party seeks to add claims involving collateral matters, based
“abandon[s], not just now, but also in any future proceeding,
                                                                   on different factual allegations and distinct legal theories,
any claims he may have with respect to the duration of his
                                                                   from the claims already at issue in a case.” Amusement
confinement that arise out of the proceeding he is attacking
                                                                   Indus., Inc., 2014 WL 4460393, at *13 (collecting cases). In
in [this]  § 1983 suit.” (i.e., the recommended loss of good       addition, leave to amend is properly denied “where the belated
time). Id.                                                         motion would unduly delay the course of proceedings by,
                                                                   for example, introducing new issues for discovery.” Grace
Accordingly, plaintiff is directed to advise the Court in
                                                                   v. Rosenstock, 228 F.3d 40, 53-54 (2d Cir. 2000) (internal
writing, within thirty (30) days of the filing date of this
                                                                   citation omitted).
Decision and Order, whether he waives for all times all claims
against defendant Cuttle in this action relating to disciplinary
                                                                   The Court has reviewed plaintiff's proposed amended
sanctions affecting the duration of his confinement (i.e.,
                                                                   complaint thoroughly and with due regard for his status as
the recommended loss of good time) in order to proceed
                                                                   a pro se litigant. Based upon that review, and considering
with his claims against defendant Cuttle challenging the
                                                                   the factors for granting amendment and supplementation
sanctions affecting the conditions of his confinement. The
                                                                   of a complaint, the Court finds that the claims arising
Court specifically advises plaintiff that the Court will deem
                                                                   during plaintiff's confinement at Upstate C.F., Clinton C.F.,
his failure to file this statement (the “Peralta Waiver”)
                                                                   and Great Meadow C.F. that plaintiff now seeks to pursue
within the required time to constitute his refusal to waive
                                                                   in this action are legally and factually distinct from the
these claims, and such failure will result in the dismissal of
                                                                   pending claims arising during his confinement at Auburn C.F.
                                                                   Apart from Annucci and Koenigsman, who are employed at


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Girard v.Case
         Hickey,9:18-cv-00391-LEK-TWD
                 Not Reported in Fed. Supp. (2016)Document            70 Filed 04/23/20 Page 274 of 301


the Central Office for the New York State Department of             merits of its claims to make them fair ground for litigation,
Corrections and Community Supervision, none of the new              plus a balance of the hardships tipping decidedly in favor
defendants are alleged to have been involved in the matters
                                                                    of the moving party.'”  Otoe-Missouria Tribe of Indians v.
which gave rise to the Auburn C.F. claims. The mere fact that
                                                                    New York State Dep't of Fin. Servs., 769 F.3d 105, 110 (2d
some of plaintiff's claims relate to his alleged need for medical
care for injuries allegedly sustained at Auburn C.F. does           Cir. 2014) (quoting     Lynch v. City of N.Y., 589 F.3d 94, 98
not alter this Court's conclusion that the claim s are distinct     (2d Cir. 2009) (internal quotation marks omitted)). However,
and unrelated, because any medical care claims arising after        when the moving party seeks a “mandatory injunction that
plaintiff's transfer out of Auburn C.F. are, with the exception     alters the status quo by commanding a positive act,” the
of supervisory defendants Annucci and Koenigsman, against           burden is even higher. Cacchillo v. Insmed, Inc., 638 F.3d 401,
new defendants at new facilities, and would require different       406 (2d Cir. 2011) (citing      Citigroup Global Mkts., Inc. v.
discovery, witnesses, and evidence.                                 VCG Special Opportunities Master Fund Ltd., 598 F.3d 30,
                                                                    35 n.4 (2d Cir. 2010) (internal quotation marks omitted)). A
 *6 In considering plaintiff's motion, the Court is mindful         mandatory preliminary injunction “should issue only upon a
of the fact that discovery has not been completed. However,         clear showing that the moving party is entitled to the relief
because this case presently includes multiple causes of action      requested, or where extreme or very serious damage will
asserted against multiple defendants, the Court finds that the      result from a denial of preliminary relief.” Cacchillo, 638 F.3d
addition of numerous other defendants and unrelated claims
arising at entirely distinct locations will necessarily prolong     at 406 (citing    Citigroup Global Mkts., 598 F.3d at 35 n.4)
this action and impose additional expense on defendants.            (internal quotation marks omitted)); see also Tom Doherty
Moreover, the Court finds that adding these new claims would        Assocs., Inc. v. Saban Entertainment, Inc., 60 F.3d 27, 33-34
not aid in the efficient resolution of this action. See Andino      (2d Cir. 1995) (a plaintiff seeking a mandatory injunction
v. Fischer, 698 F. Supp. 2d 362, 374 (S.D.N.Y. 2010) (denying       must make a “clear” or “substantial” showing of a likelihood
motion to supplement because “such a supplementation does           of success on the merits of his claim). The same standards
not aid in the efficient resolution of the instant action” and      used to review a request for a preliminary injunction govern
would prejudice the existing defendants).                           consideration of an application for a temporary restraining
                                                                    order.   Local 1814, Int'l Longshoremen's Ass'n, AFL-CIO
Based upon the foregoing, the Court denies the remaining            v. New York Shipping Ass'n, Inc., 965 F.2d 1224, 1228 (2d
portions of plaintiff's Fifth Motion to Amend alleging claims       Cir. 1992); Perri v. Bloomberg, No. 06-CV-0403, 2008 W L
that arose at Upstate C.F., Clinton C.F., and Great Meadow          2944642, at * 2 (E.D.N.Y. Jul. 31, 2008). The district court has
C.F., after he was transferred out of Auburn C.F. 6                 wide discretion in determining whether to grant preliminary
                                                                    injunctive relief. Moore v. Consol. Edison Co. of New York,
                                                                    Inc., 409 F.3d 506, 510 (2d Cir. 2005).
           2. The Remaining Motions to Amend
                                                                    In his motion for preliminary injunctive relief, plaintiff
Plaintiff's Fifth Motion to Amend has been granted in part          claims that he has “life threatening” injuries and is “being
and denied in part, and the proposed amended pleading,              deprived [of] medical attention.” Dkt. No. 43-2 at 1. In
as modified by this Decision and Order, is the operative            a supplemental submission, plaintiff alleges that he is not
pleading. In light of this, plaintiff's First, Second, Third, and   safe at Great Meadow C.F. because he is being “harassed
Fourth Motions to Amend (Dkt. Nos. 38, 39, 47, and 59) are          and sexually assaulted” by staff at that facility. Dkt. No. 55
denied as moot.                                                     at 1-2. Construed liberally, plaintiff requests a court order
                                                                    directing that he receive adequate medical care from “an
                                                                    Outside Hospital Doctor” and that DOCCS staff be enjoined
III. MOTION FOR PRELIMINARY INJUNCTIVE
                                                                    from assaulting and harassing him. Dkt. No. 43 at 1; see also
RELIEF
                                                                    Dkt. No. 43-2 at 1. Plaintiff requests injunctive relief against
“In general, district courts may grant a preliminary injunction
                                                                    the following defendants-Dugar, Hickey, Thomas, Gilfus,
where a plaintiff demonstrates 'irreparable harm' and meets
                                                                    Venditti, Abate, Cuttle, Graham, Annucci, and Koenigsman;
one of two related standards: 'either (a) a likelihood of success
                                                                    as well as against the following non-parties-Silver Bird, 7
on the merits, or (b) sufficiently serious questions going to the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Girard v.Case
         Hickey,9:18-cv-00391-LEK-TWD
                 Not Reported in Fed. Supp. (2016)Document             70 Filed 04/23/20 Page 275 of 301


Yuiser, Rogue, Western, Novack, Melecio, Uhler, Miller,
Sullivan, and John Doe. Dkt. No. 43 at 1.                            To the extent that plaintiff seeks injunctive relief against
                                                                     Silver Bird, Yuiser, Rogue, Western, Novack, Melecio, Uhler,
 *7 Defendants have responded in opposition to the motion.           Miller, Sullivan, and John Doe who are not defendants
Dkt. No. 48. Defendants argue, among other things, that              in the present action, injunctive relief is available against
plaintiff does not allege irreparable harm, his request for relief   non-parties only under very limited circumstances, none
(apart from his request for money) is “patently unclear,” and        of which are present here. See Fed. R. Civ. P. 65(d)(2);
plaintiff fails to show a likelihood of success on the merits.
                                                                        Doctor's Associates, Inc. v. Reinert & Duree, P.C., 191
Id. at 3-4.
                                                                     F.3d 297, 302-03 (2d Cir. 1999);       United States v. Regan,
“'To prevail on a motion for preliminary injunctive relief,          858 F.2d 115, 120 (2d Cir. 1988); see also     In re Rationis
the moving party must establish a relationship between the           Enterprises, Inc. of Panama, 261 F.3d 264, 270 (2d Cir. 2001)
injury claimed in the motion and the conduct giving rise to the      (“A court may not grant a final, or even an interlocutory,
complaint.'” Candelaria v. Baker, No. 00-CV-0912, 2006 W             injunction over a party over whom it does not have personal
L 618576, at *3 (W.D.N.Y. Mar. 10, 2006) (citations omitted).        jurisdiction.”).
See, e.g., Scarborough v. Evans, No. 9:09-CV-0850 (NAM/
DEP), 2010 WL 1608950, at *2 (N.D.N.Y. Apr. 20, 2010)                Finally, in this Circuit, “an inmate's transfer from a prison
(motion for preliminary injunction alleging use of excessive         facility generally moots claims for declaratory and injunctive
force and denial of medical care by non-parties denied where
complaint alleged denial of mental health care and proper            relief against officials of that facility.”     Salahuddin v.
conditions of confinement); Lewis v. Johnston, No. 9:08-             Goord, 467 F.3d 263, 272 (2d Cir. 2006); see also        Prins
CV-0482 (TJM/ATB), 2010 WL 1268024, at *3 (N.D.N.Y.                  v. Coughlin, 76 F.3d 504, 506 (2d Cir. 1996). Thus, insofar
Apr. 1, 2010) (denying motion for injunctive relief based            as plaintiff seeks injunctive relief against defendants Dugar,
upon actions taken by staff at Great Meadow Correctional             Hickey, Thomas, Gilfus, Venditti, Abate, Cuttle, Graham,
Facility in 2010, where the complaint alleged wrongdoing             who are all employed at Auburn C.F., that aspect of his motion
that occurred at Franklin and Upstate Correctional Facilities        is denied.
in 2006 and 2007). Here, plaintiff alleges that since his
transfer to Great Meadow C.F. in or about July, 2015, he has          *8 Accordingly, for the foregoing reasons, plaintiff's motion
been harassed, assaulted and denied medical care. See Dkt.           for preliminary injunctive relief (Dkt. No. 43) is denied in its
No. 43. These allegations are not sufficiently related to the        entirety.
claims in the newly accepted amended complaint that he was
assaulted, denied medical care, retaliated against, and denied
due process at Auburn C.F. in 2014 through February, 2015.           IV. MOTIONS FOR APPOINTMENT OF COUNSEL
See generally Fifth Motion to Amend.                                 Turning to plaintiff's motions for appointment of counsel,
                                                                     Courts cannot utilize a bright-line test in determining whether
Even if the allegations in plaintiff's motion were related           counsel should be appointed on behalf of an indigent party.
to the claims in the underlying amended complaint, the                  Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir.
motion would still be denied because plaintiff has failed to         1997). Instead, a number of factors must be carefully
substantiate any allegations of irreparable harm with evidence       considered by the court in ruling upon such a motion:
in admissible form or to demonstrate, with evidence, a
likelihood of success on the merits of his underlying claims,
or sufficiently serious questions going to the merits and a
                                                                                    [The Court] should first determine
balance of hardships tipping decidedly in his favor. See Ivy                        whether the indigent's position
Mar Co. v. C.R. Seasons Ltd., 907 F. Supp. 547, 561 (E.D.N.Y.                       seems likely to be of substance.
1995) (“[B]are allegations, without more, are insufficient                          If the claim meets this threshold
for the issuance of a preliminary injunction.”); Hancock                            requirement, the court should then
v. Essential Res., Inc., 792 F. Supp. 924, 928 (S.D.N.Y.                            consider the indigent's ability to
1992) (“Preliminary injunctive relief cannot rest on mere                           investigate the crucial facts, whether
hypotheticals.”).                                                                   conflicting evidence implicating the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
Girard v.Case
         Hickey,9:18-cv-00391-LEK-TWD
                 Not Reported in Fed. Supp. (2016)Document                70 Filed 04/23/20 Page 276 of 301


                 need for cross examination will be
                 the major proof presented to the                       WHEREFORE, it is hereby
                 fact finder, the indigent's ability to
                 present the case, the complexity of                    ORDERED that plaintiff's Fifth Motion to Amend (Dkt. No.
                 the legal issues and any special                       64) is GRANTED in part and DENIED in part as set forth
                 reason in that case why appointment                    above; and it is further
                 of counsel would be more likely to
                 lead to a just determination.                          ORDERED that the Clerk of the Court is directed to (i) file
                                                                        the proposed amended complaint (Dkt. No. 64 at 2-10) as the
                                                                        amended complaint in this action; and (ii) revise the docket
                                                                        to add Anthony Annucci, Commissioner; Carl Koenigsman,
   Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341
                                                                        Medical Deputy; Harold Graham, Superintendent, Auburn
(2d Cir. 1994) (quoting Hodge v. Police Officers, 802 F.2d              Correctional Facility; Cuttle, Captain, Auburn Correctional
58, 61 (2d Cir. 1986)) (internal quotation marks omitted).              Facility; Conners, Sergeant, Auburn Correctional Facility;
This is not to say that all, or indeed any, of these factors are        and Jessica Dugan, R.N., Auburn Correctional Facility as
controlling in a particular case. Rather, each case must be             defendants. 9 The amended complaint, as modified herein,
decided on its own facts. Velasquez v. O'Keefe, 899 F. Supp.            will supersede and replace the previously filed complaint and
972, 974 (N.D.N.Y. 1995) (McAvoy, C.J.) (citing Hodge, 802
                                                                        will be the operative pleading; 10 and it is further
F.2d at 621).
                                                                        ORDERED that the Clerk shall issue summonses for
Even if the Court were to conclude that plaintiff's position
                                                                        defendants Annucci, Koenigsman, Graham, Conners, and
seems likely to be of substance, the Court finds that the
                                                                        Dugan, and forward them, along with copies of the amended
relevant factors weigh decidedly against granting plaintiff's
                                                                        complaint, to the United States Marshal for service upon
motion at this time. For example, the Court finds that: (1) the
                                                                        defendants Annucci, Koenigsman, Graham, Conners, and
case does not present novel or complex issues; (2) it appears
                                                                        Dugan; and it is further
to the Court as though, to date, plaintiff has been able to
effectively litigate this action; (3) while it is possible that there
                                                                        ORDERED that a formal response to plaintiff's amended
will be conflicting evidence implicating the need for cross-
                                                                        complaint be filed by defendants Annucci, Koenigsman,
examination, if or when this case progresses to trial, as is
                                                                        Graham, Conners, and Dugan, or their counsel, as provided
the case in many actions brought under          Section 1983 by         for in Rule 12 of the Federal Rules of Civil Procedure; and
pro se litigants, “this factor alone is not determinative of a          it is further
motion for appointment of counsel,” Velasquez, 899 F. Supp.
at 974; (4) if this case survives any dispositive motions filed         ORDERED that defendants Hickey, Venditti, Abate,
by defendants, it is highly probable that this Court will appoint       Thomas, and Gilfus shall file a response to the amended
trial counsel at the final pretrial conference; and (5) it is           complaint within (30) thirty days of the filing date of this
unaware of any special reasons why appointment of counsel at            Decision and Order; and it is further
this time would be more likely to lead to a just determination
of this litigation. Although plaintiff claims that “due to [his]        ORDERED that plaintiff shall advise the Court in writing,
mental ability” he is unable to effectively litigate his claims,        within thirty (30) days of the filing date of this
plaintiff's exhibit in support of his request for appointment of        Decision and Order, whether he waives for all times
counsel, see Dkt. No. 81 at 4, 8 and his multiple submissions           all claims against defendant Cuttle in this action relating
filed to date in this action, belie this claim. Indeed, plaintiff       to disciplinary sanctions affecting the duration of his
has been able to file a motion for injunctive relief and five           confinement (recommended good time loss) in order to
motions to amend, and has been successful in amending his               proceed with his claims challenging the sanctions affecting
original claims to re-instate claims and defendants that were           the conditions of his confinement (i.e., the Peralta Waiver);
originally dismissed.                                                   and it is further


 *9 For these reasons, plaintiff's motions for the appointment          ORDERED that in the event plaintiff fails to timely
of counsel (Dkt. Nos. 51, 81) are denied.                               file the required Peralta Waiver, he will be deemed to


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Girard v.Case
         Hickey,9:18-cv-00391-LEK-TWD
                 Not Reported in Fed. Supp. (2016)Document            70 Filed 04/23/20 Page 277 of 301


                                                                    ORDERED that plaintiff's motion for preliminary injunctive
have refused to waive the claims against defendant Cuttle
                                                                    relief (Dkt. No. 43) is DENIED; and it is further
relating to disciplinary sanctions affecting the duration of
his confinement (recommended good time loss), and the
                                                                    ORDERED that plaintiff's motions for appointment of
Fourteenth Amendment due process claims against defendant
                                                                    counsel (Dkt. Nos. 51, 81) are DENIED; and it is further
Cuttle alleged in the amended complaint shall be dismissed
without prejudice, without further order of this Court. In that
                                                                    ORDERED that the following pretrial deadlines are reset:
event, defendant Cuttle will also be dismissed from this action
                                                                    discovery is due by May 20, 2016, and dispositive motions
without prejudice; and it is further
                                                                    are to be filed by July 15, 2016; and it is further
 *10 ORDERED that upon plaintiff's filing of the Peralta
                                                                    ORDERED that the Clerk shall serve a copy of this Decision
Waiver, the Clerk shall return this file to the Court for further
                                                                    and Order on the parties.
review; and it is further

ORDERED that plaintiff's First, Second, Third, and Fourth           IT IS SO ORDERED.
Motions to Amend (Dkt. Nos. 38, 39, 47, and 59) are
DENIED; and it is further                                           All Citations

                                                                    Not Reported in Fed. Supp., 2016 WL 915253




                                                            Footnotes


1       Plaintiff's complaint identified this defendant as “C. Tomas,” but upon this defendant's appearance, the docket
        was modified to reflect that his actual name is “Charles Thomas.” See Dkt. No. 26. The Court will refer to
        this defendant as Thomas.
2       The remaining pretrial deadlines have expired.
3
        “Rule 21 cannot be read alone but must be read in the light of Rules 18, 19 and 20[.]”          Commercial Bank of
        N. Am, 31 F.R.D. at 135. In this respect, the federal rules state, in part, that “[p]ersons ... may be joined in one
        action as defendants if: (A) any right to relief is asserted against them jointly, severally, or in the alternative
        with respect to or arising out of the same transaction, occurrence, or series of transactions or occurrences;
        and (B) any question of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).
4       Absent such a showing, an inmate may only seek relief in the federal courts through a petition for habeas
        corpus. See   Jenkins v. Haubert, 179 F.3d 19, 23 (2d Cir. 1999).
5       In a subsequent case, the Supreme Court noted that “Heck uses the word 'sentence' to refer not to prison
        procedures, but to substantive determinations as to the length of the confinement.”   Wilkinson v. Dotson,
        544 U.S. 74, 83 (2005) (citation omitted). The Court further explained that “Heck uses the word 'sentence'
        interchangeably with such other terms as 'continuing confinement' and 'imprisonment.'” Id. (citing [ Heck,]
        512 U.S., at 483, 486, 114 S. Ct. 2364) (other citation omitted).
6       Should plaintiff wish to pursue his supplemental claims, he may do so by filing a separate civil action(s).
7       In the Fifth Motion to Amend, plaintiff appears to refer to this defendant at Silverberg. Dkt. No. 64 at 1.
8       This exhibit indicates that when plaintiff was examined in March, 2014, his thought process was “organized,
        linear and logical” and his mood was “stable.” Id.
9       The only defendants remaining in this action are Hickey, Venditti, Abate, Thomas, Gilfus, Graham, Cuttle,
        Conners, Dugan, Annucci, and Koenigsman.
10      The claims that remain in this action are the following claims arising during plaintiff's confinement at Auburn
        C.F.: (1) Eighth Amendment excessive force claims against defendants Thomas, Hickey, Venditti, Abate, and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        8
Girard v.Case
         Hickey,9:18-cv-00391-LEK-TWD
                 Not Reported in Fed. Supp. (2016)Document   70 Filed 04/23/20 Page 278 of 301


      Gilfus; (2) First Amendment retaliation claims against defendants Hickey, Venditti, Thomas, and Graham;
      (3) an Eighth Amendment failure-to-protect claim against defendant Graham; (4) a Fourteenth Amendment
      due process claim against defendant Cuttle; (5) Eighth Amendment medical indifference claims against
      defendants Conners and Dugan; and (5) supervisory claims against defendants Annucci and Koenigsman.


End of Document                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      9
          Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 279 of 301


     Positive
As of: April 23, 2020 6:57 PM Z


                                        Forrest v. Cnty. of Nassau
                            United States District Court for the Eastern District of New York
                                  February 2, 2016, Decided; February 2, 2016, Filed
                                               CV 14-6979 (JFB) (AKT)

Reporter
2016 U.S. Dist. LEXIS 16531 *

                                                             Opinion by: A. KATHLEEN TOMLINSON
HORATIO FORREST, Pro Se, Plaintiff, -against- THE
COUNTY OF NASSAU, NASSAU COUNTY
CORRECTIONAL FACILITY, and SHERIFF MICHAEL
SPOSATO, Defendants.
                                                             Opinion


Subsequent History: Adopted by, Dismissed by,
                                                             REPORT AND RECOMMENDATION
Dismissed without prejudice by, in part Forrest v.
Nassau Cnty. Corr. Ctr., 2016 U.S. Dist. LEXIS 25609         A. KATHLEEN TOMLINSON, Magistrate Judge:
(E.D.N.Y., Feb. 25, 2016)


                                                             I. PRELIMINARY STATEMENT

Core Terms                                                   Pro se Plaintiff Horatio Forrest ("Plaintiff"), currently
                                                             incarcerated at Nassau County Correctional Center
Grievance, allegations, spider, exhaustion, amended          ("NCCC"), brings this civil rights action, pursuant to 42
complaint, extermination, Sheriff, Defendants', medical      U.S.C. § 1983, against Defendants the County of
care, inmate, cell, administrative remedy, bite, motion to   Nassau ("Nassau County" or "the County"), NCCC, and
dismiss, sick call, deprivation, conditions of               Sheriff Michael Sposato ("Sheriff Sposato") (collectively,
confinement, deliberate indifference, plaintiff's claim,     "Defendants"). See generally Amended Complaint ("Am.
recommends, vermin, prong, quotation, municipality,          Compl.") [DE 20]. Plaintiff alleges that Defendants
pleadings, rights, pro se, confinement, roaches, custom      violated his constitutional rights by subjecting him to
                                                             unconstitutional conditions of confinement and by acting
                                                             with deliberate indifference to his serious medical
                                                             needs. See id. Defendants now move under Federal
Counsel: [*1] Horatio Forrest, Plaintiff, Pro se, East       Rule of Civil Procedure 12(b)(6) to dismiss the
Meadow, NY.                                                  Amended Complaint for failure to state a claim. See
                                                             Notice of Motion [DE 31]. Defendants argue that the
                                                             Amended Complaint should be dismissed because
For Nassau County Correctional Center, The County Of         Plaintiff has not exhausted his administrative [*2]
Nassau, Sheriff Michael Sposato, Defendants: Thomas          remedies as required under the Prison Litigation Reform
Lai, Nassau County Attorney Office, Mineola, NY.             Act of 1995 ("PLRA") and, in any event, Plaintiff has
                                                             failed to state a plausible claim under Section 1983. See
                                                             generally Defendants' Memorandum of Law In Support
                                                             of County Defendants' Motion to Dismiss Pursuant to
Judges: A. KATHLEEN TOMLINSON, United States                 Federal Rule of Civil Procedure 12(b)(6) ("Defs.' Mem.")
Magistrate Judge.                                            [DE 31-4]. Plaintiff generally opposes the motion. See
                                                             generally Plaintiff's Narrative Statement/Opposition
                                                             ("Pl.'s Opp'n") [DE 34].
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 280 ofPage
                                                                           301 2 of 21
                                            2016 U.S. Dist. LEXIS 16531, *2

Judge Bianco has referred Defendants' motion to this            Response to supplement those in his complaint
Court for a Report and Recommendation. See DE 41.               because of the liberal standard afforded to the pleadings
Having carefully reviewed the factual allegations in the        of pro se litigants.") (citations omitted). Accordingly, in
Amended Complaint and other submissions by the                  deciding the motion to dismiss, the Court will consider
Plaintiff, the arguments advanced by the parties in their       factual allegations [*4] both in the Amended Complaint
written submissions, and the applicable case law, the           and Plaintiff's opposition.
Court respectfully recommends to Judge Bianco that the
motion to dismiss be GRANTED, in part, and DENIED,              Plaintiff has also filed the following records with the
in part, and that Plaintiff be granted leave to amend his       Court: (1) prisoner grievance form dated October 6,
pleadings in accordance with this Report and                    2014 ("the October 6, 2014 Grievance"), (2) a
Recommendation.                                                 November 7, 2014 Inmate Grievance Receipt from the
                                                                Grievance Unit of the Nassau County Sheriff's
                                                                Department      Division    of    Correction      ("Sheriff's
II. BACKGROUND FACTS                                            Department") dated November 7, 2014 ("the November
                                                                7, 2014 Grievance Receipt"), and (3) a "Sick Call
                                                                Request" form from Armor Correctional Health Services,
                                                                Inc. ("Armor") dated October 2, 2014 ("October 2, 2014
A. Standards for Reviewing Plaintiff's Factual                  Sick Call Request").1 See DE 13, DE 23. The grievance
Allegations                                                     documents are attached to Plaintiff's March 9, 2015
                                                                motion to amend the Complaint, see DE 13, and the
Because Plaintiff is proceeding pro se, the Court is            sick call request is attached to Plaintiff's April 20, 2015
obligated to construe his pleadings liberally to raise the      motion to compel, see DE 23.
strongest arguments that they suggest. See Triestman
v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.        "'While courts generally do not consider matters outside
2006) (per curiam). In [*3] doing so, the Court may             the pleadings, they may consider documents attached
consider the factual allegations raised in a pro se             to the pleadings, documents referenced [*5] in the
plaintiff's opposition papers "to supplement the                pleadings, or documents that are integral to the
allegations in the complaint." Williams v. Wellness Med.        pleadings in order to determine if a complaint should
Care, P.C., No. 11-CV-5566, 2013 U.S. Dist. LEXIS               survive a 12(b)(6) motion.'" Rivera v. Lempke, 810 F.
139626, 2013 WL 5420985, at *1 n.1 (S.D.N.Y. Sept.              Supp. 2d 572, 575 (W.D.N.Y. 2011) (quoting Smart v.
27, 2013) (internal quotation marks omitted); see               Goord, 441 F. Supp. 2d 631, 637 (S.D.N.Y. 2006))
Smolen v. Fischer, No. 12-CV-1856, 2012 U.S. Dist.              (internal alteration omitted); see ASARCO LLC v.
LEXIS 120158, 2012 WL 3609089, at *1 (S.D.N.Y. Aug.             Goodwin, 756 F.3d 191, 198 (2d Cir. 2014); Chambers
23, 2012) ("Although certain factual allegations in             v. Time Warner, Inc., 282 F.3d 147, 152-53 (2d Cir.
Smolen's opposition affidavit are not contained in the          2002). Here, Plaintiff specifically refers to the October 6,
complaint, this Court will deem the complaint amended           2014 Grievance and the October 2, 2014 Sick Call
to include those allegations since Smolen is a pro se           Request in the Amended Complaint, see Am. Compl. ¶
plaintiff.") (citing, e.g., Erickson v. Pardus, 551 U.S. 89,    II(C)(1), and the Court may therefore consider these
94, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007))                 records in conjunction with the motion to dismiss, see,
(reversing dismissal of prisoner's Section 1983                 e.g., Lee v. O'Harer, No. 13-CV-1022, 2014 U.S. Dist.
deliberate indifference suit where complaint's factual          LEXIS 178868, 2014 WL 7343997, at *8 n.11 (N.D.N.Y.
allegations satisfied Fed. R. Civ. P. 8 and "[p]etitioner, in   Dec. 23, 2014) (observing that the court could consider
addition, bolstered his claim by making more specific           copies of grievances the plaintiff attached to his
allegations in . . . later filings"); Sommersett v. City of     response to the motion to dismiss since the plaintiff
New York, 09-CV-5916, 2011 U.S. Dist. LEXIS 71357,              referred to the grievances specifically in his complaint);
2011 WL 2565301, at *3 (S.D.N.Y. 2011) ("where a pro            Rivera, 810 F. Supp. 2d at 575 (holding that the court
se plaintiff has submitted other papers to the Court,           could "consider the excerpt from the record of plaintiff's
such as legal memoranda, the Court may consider
statements in such papers to supplement or clarify the
plaintiff's pleaded allegations"); Ibok v. Sector, No. 05-      1 Plaintiff
                                                                          filed an additional Sick Call Request which is dated
CV-6584, 2006 U.S. Dist. LEXIS 4986, 2006 WL
                                                                February 8, 2015. See DE 23. The Court will not consider this
302336, at * 1, n.1 (S.D.N.Y. Feb. 9, 2006) ("The Court         Sick Call Request in deciding the motion to dismiss since the
may consider the factual allegations in plaintiff's             document is dated after the filing of the Amended Complaint.
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 281 ofPage
                                                                           301 3 of 21
                                           2016 U.S. Dist. LEXIS 16531, *5

grievance proceedings that he has submitted as Exhibit        (2d Cir. 2009); Matthews v. City of N.Y., 889 F. Supp.
A to his affirmation in opposition to defendants' motion      2d 418, 425 (E.D.N.Y. 2012).
to dismiss").

As for the November 7, 2014 Grievance Receipt,                B. Plaintiff's Injury and Medical Treatment
although Plaintiff does not reference this document in
the Amended Complaint, he alleges that he "didn't             On September 28, 2014, a spider bit Plaintiff on his
receive a reply [to the October 6, 2014] grievance so         back while he was housed in the E-1-G Dorm at NCCC.
[he] filled out a next (sic) grievance and then [they] send   See Am. Compl. ¶ IV. By October 3, 2014, Plaintiff's
[an] exterminator to exterminate [his] cell." Am. Compl. ¶    spider bite had "swoll[en] up to the size of a golf ball."
II(C)(2). [*6] Construing this allegation liberally, the      Id. at p. 6. Initially, a corrections officer named
Court finds that the statement incorporates the               "Simpson" would not allow Plaintiff to go to "emergency
November 7, 2014 Grievance Receipt by reference.              sick call" and told Plaintiff that "the pain [he] was feeling
Alternatively, the Court may consider the November 7,         was not an emergency." Pl.'s Opp'n. at 1. Officer
2014 Grievance Receipt because it is "integral to the         Simpson ordered Plaintiff back to his cell and wrote him
allegations of the complaint." Islam v. Fischer, No. 07-      a disciplinary ticket. See id. However, Plaintiff ultimately
CV-3225, 2008 U.S. Dist. LEXIS 19796, 2008 WL                 received medical treatment for his spider bite on that
650380, at *2 (S.D.N.Y. Mar. 6, 2008); see, e.g.,             same day, October 3, 2014. See Am. Compl. at p. 6.
Blanche v. Pirelli, No. 08-CV-4752, 2009 U.S. Dist.           Plaintiff alleges that a member of the prison [*8]
LEXIS 72903, 2009 WL 2499737, at *2 (S.D.N.Y. Aug.            medical staff "cut open" his wound "to drain the pus and
7, 2009) (where the plaintiff "d[id] not refer to his         blood out, and to get a sample of the blood and pus[] to
grievance in his complaint" but included it "in his           send to the lab and test for MRSA." Id.; see id. § IV.A.
opposition papers," holding that the court could consider
                                                              On October 10, 2014, "the results came back from the
the document as "integral" to the complaint in light of the
                                                              lab" showing that Plaintiff had tested positive for MRSA.
defendant's Rule 12(b)(6) motion to dismiss based on
                                                              Id. at p. 6. Plaintiff was then transferred from the E-1-G
failure to exhaust administrative remedies); cf. Wade v.
                                                              Dorm to the medical clinic in "the D Building, D-2-D." Id.
Fischer, No. 10 CV 5417, 2012 U.S. Dist. LEXIS 47084,
                                                              Plaintiff was moved back to the E-1-G Dorm once he
2012 WL 1118206, at *1 (E.D.N.Y. Mar. 30, 2012)
                                                              was "medical[y] cleared for MRSA" on October 28,
(holding that the court "may consider the record of the
                                                              2014. Id. The following day, Plaintiff was moved to the
grievance plaintiff filed at Arthur Kill [Correctional
                                                              E-2-C Dorm. Id.
Facility], attached as Exhibit A to defendants' notice of
motion" without converting the defendants' Rule 12(b)(6)      Plaintiff alleges that he "continue[s] to feel pain and
motion to a motion for summary judgment because               discomfort as a result of the poisonous spider bite." Id.;
those grievance documents are either incorporated by          see id. ¶ IV.A. Plaintiff suffers from "severe pain" and
reference into the complaint or relied on so heavily that     swelling in his back and spine area which "hinder [him]
they are integral to the complaint).                          from doing a lot of the things [he] use[d] to do, and
                                                              leaves [him] with a result of sleepless nights." Id. Armor
Based on the foregoing information, the Court has
                                                              medical staff have prescribed him "numerous pain killers
derived the following factual allegations from (1) the
                                                              and muscle relaxer[s]" to treat his injury. Pl.'s Opp'n at
Amended Complaint,2 (2) Plaintiff's combined narrative
                                                              2; see Am Compl. at p. 7-8. Plaintiff has submitted a
statement/opposition to Defendants' motion [*7] to            witness list that includes nine Armor nurses and
dismiss, (3) the October 6, 2014 Grievance, (4) the           physician's assistants whom Plaintiff alleges dressed his
November 7, 2014 Grievance Receipt, and (5) the               wound and prescribed pain medication, muscle relaxers,
October 2, 2014 Sick Call Request. All facts alleged by       and antibiotics. [*9] See Pl.'s Opp'n at 3-4.
Plaintiff are assumed to be true for purposes of deciding
the motion to dismiss and are construed in a light most
favorable to Plaintiff as the non-moving party. See, e.g.,    C. Conditions of Confinement at NCCC
LaFaro v. N.Y. Cardiothoracic Grp., 570 F.3d 471, 475
                                                              Plaintiff alleges that he "was bitten by a spider and . . .
                                                              exposed to MRSA due to the failure of the Sheriff and
2 The allegations in the Amended Complaint are cited by       the County to properly maintain the Nassau County
paragraph number or page number depending on where they       Correctional Center with respect to sanitation and
appear in the form pleading.                                  extermination of vermin." Am. Compl. § IV. According to
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 282 ofPage
                                                                           301 4 of 21
                                            2016 U.S. Dist. LEXIS 16531, *9

Plaintiff, the NCCC "is a[n] unhygienic and unsanitary         due to their "negligence, gross negligence[,]
nightmare, and heavily vermin infested with mice[],            malfeasance[, and] failure to properly maintain" the
roaches, spiders and other bugs as well." Pl.'s Opp'n at       NCCC, and by acting with "deliberate . . . indifference."
2. Plaintiff also alleges that there are "no extermination     Id. § V. Plaintiff requests monetary damages in the
procedures or vermin control whatsoever" at NCCC. Id.          amount of $5 million. See id.
Plaintiff states that his allegations are based on
"personal knowledge" gained from being confined at             Construed liberally, the Court finds that the Amended
NCCC for nearly two years. Id.                                 Complaint asserts claims under both Section 1983 and
                                                               state law. Specifically, Plaintiff appears to claim that
                                                               Defendants (1) violated his constitutional rights under
D. Grievances                                                  the Eighth and/or Fourteenth Amendments3 by (a) )
                                                               subjecting him to certain unlawful conditions of
With respect to his use of the grievance procedures at         confinement, and (b) exhibiting deliberate indifference to
NCCC, Plaintiff states in the Amended Complaint that           his serious medical needs; and (2) acted negligently in
he "fill[ed] out a few sick call requests[s]" concerning the   maintaining conditions at NCCC. See generally Am.
spider bite and the pain he had been experiencing. Am.         Compl.
Compl. § II.C.1. In the October 2, 2014 Sick Call
Request, Plaintiff wrote: "I have a big bump on my             Defendants do not address Plaintiff's conditions of
back[.] I'm in severe pain [and] I have been filling out       confinement claim in their memorandum of law and
sick call slips since 9/28/14." 10/2/14 Sick Call Request      instead focus only on his inadequate medical care and
[DE 23].                                                       negligence claims. See generally Defs.' Mem. However,
                                                               Defendants have moved to dismiss Plaintiff's Amended
Plaintiff also filed a [*10] grievance on October 6, 2014.     Complaint in its entirety pursuant to Rule 12(b)(6), see
See Am. Compl. § II.C.1. The October 6, 2014                   Notice Of Mot., and the Court will therefore consider all
Grievance states the following: "I was bit[] by a spider       of Plaintiff's claims in recommending a disposition of
like 9 days ago and today I see a big red spider crawling      Defendants' motion.
around in the my cell[.] I kill[ed] him and gave it to the
police[.] I always keep my cell spic and span." 10/6/14
Grievance [DE 13]. In the section entitled "Actions            III. RELEVANT PROCEDURAL HISTORY
requested by the Grievant," Plaintiff wrote: "I w[ould] like
for the cells to be exterminated [as] I don't want to be       Plaintiff commenced this action by filing a Complaint
subject[ed] to be bit[] again by a next (sic) poisonous        against the NCCC on November 20, 2014, together with
spider." Id.

Plaintiff asserts that, when he did not receive a              3 The  Eighth Amendment protects incarcerated prisoners from
response to the October 6, 2014 Grievance, he filled out       cruel and unusual punishment in the form of unsafe prison
second grievance with a copy of his first grievance            conditions and inadequate medical care, while "a person
attached. Am. Compl. § II.C.2. The November 7, 2014            detained prior to conviction receives protection against [such]
Grievance Receipt issued by the Sheriff's Department           mistreatment . . . [under] the Due Process Clause of the
refers to a November 6, 2014 grievance by Plaintiff "in        Fourteenth Amendment if held in state custody." Caiozzo v.
reference to MAINTENANCE." 11/7/14 Grievance                   Koreman, 581 F.3d 63, 69 (2d Cir. 2009); see City of Revere
Receipt [DE 13]. The November 7, 2014 Grievance                v. Mass. Gen. Hosp., 463 U.S. 239, 244, 103 S. Ct. 2979, 77
Receipt states that Plaintiff would be contacted by a          L. Ed. 2d 605 (1983) ("The Due Process Clause . . . require[s]
                                                               the responsible government or governmental agency to
Grievance Investigator. See id.
                                                               provide medical care to [pretrial arrestees] . . . who have been
After Plaintiff filed his second grievance, an exterminator    injured while being [*12] apprehended by the police."). Here,
                                                               Plaintiff has not specified a constitutional basis for his
was sent to his cell. Am. Compl. § II.C.2. However,
                                                               conditions of confinement and inadequate medical care
Plaintiff alleges that he still "see[s] spiders, roaches and
                                                               claims, nor has he indicated whether he is a pre-trial detainee
mice[] here." Id.
                                                               or a convicted prisoner. However, the lack of distinction is
                                                               immaterial because, in this context, the standards for
                                                               establishing a constitutional violation under the Eighth
[*11] E. Claims for Relief                                     Amendment and the Due Process Clause of the Fourteenth
                                                               Amendment are identical. See Caiozzo, 581 F.3d at 72;
Plaintiff alleges that Defendants violated his civil rights    accord Nielsen v. Rabin, 746 F.3d 58, 63 n.3 (2d Cir. 2014).
          Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 283 ofPage
                                                                            301 5 of 21
                                              2016 U.S. Dist. LEXIS 16531, *12

an application to proceed in forma pauperis. See DE 1,
DE 2. By Order entered December 8, 2014, Judge                     IV. STANDARD OF REVIEW
Bianco granted Plaintiff's application to proceed in forma
pauperis. DE 4.                                                    In deciding a motion to dismiss pursuant to Rule
                                                                   12(b)(6), the Court must liberally construe the claims,
On February 20, 2015, NCCC filed [*13] a letter to                 accept all factual allegations in the complaint as true,
Judge Bianco requesting a pre-motion conference                    and draw all reasonable inferences in favor of the
regarding NCCC's anticipated motion to dismiss the                 plaintiff. See Aegis Ins. Servs., Inc. v. 7 World Trade
Complaint pursuant to Rule 12(b)(6). DE 11. NCCC                   Co., L.P., 737 F.3d 166, 176 (2d Cir. 2013) (quotations
stated in its letter that Plaintiff's Complaint should be          and citation omitted); Grullon v. City of New Haven, 720
dismissed because (1) the Complaint did not name a                 F.3d 133, 139 (2d Cir. 2013). The plaintiff must
suable entity, (2) Plaintiff did not exhaust his                   satisfy [*15] "a flexible 'plausibility standard.'" Iqbal v.
administrative remedies, and (3) the Complaint did not             Hasty, 490 F.3d 143, 157 (2d Cir. 2007), rev'd on other
state a claim for which relief could be granted. See id.           grounds sub nom. Ashcroft v. Iqbal, 556 U.S. 662, 129
Judge Bianco issued an Order on February 26, 2015                  S. Ct. 1937, 173 L. Ed. 2d 868 (2009). "[O]nce a claim
setting a briefing scheduling on NCCC's motion to                  has been stated adequately, it may be supported by
dismiss. See 2/26/15 Elec. Order.                                  showing any set of facts consistent with the allegations
                                                                   in the complaint." Bell Atl. Corp. v. Twombly, 550 U.S.
On March 9, 2015, Plaintiff moved to amend his
                                                                   544, 546, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007).
Complaint "to include the County of Nassau as a
                                                                   The Court, therefore, does not require "heightened fact
primary party." DE 13. Plaintiff included with his motion
                                                                   pleading of specifics, but only enough facts to state a
the October 6, 2014 Grievance and the November 7,
                                                                   claim to relief that is plausible on its face." Id. at 570;
2014 Grievance Receipt. See id. On March 12, 2015,
                                                                   see Operating Local 649 Annuity Trust Fund v. Smith
Judge Bianco granted Plaintiff's motion to amend,
                                                                   Barney Fund Mgmt. LLC, 595 F.3d 86, 91 (2d Cir. 2010)
stating that, under the circumstances, Plaintiff was
                                                                   (holding that a complaint must set forth "a plausible set
"permitted to file an amended complaint as of right"
                                                                   of facts sufficient 'to raise a right to relief above the
pursuant to Rule 15(a)(1)(B). DE 14. Judge Bianco
                                                                   speculative level.'") (quoting Twombly, 550 U.S. at 555).
directed Plaintiff to file an amended complaint no later
than April 13, 2015. See id. On April 9, 2015, Plaintiff           The Supreme Court clarified the appropriate pleading
filed his Amended Complaint naming Nassau County,                  standard in Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.
NCCC, and Sheriff Sposato as parties. DE 20. [*14]                 1937, 173 L. Ed. 2d 868 (2009) by setting forth a two-
                                                                   pronged approach to be utilized in analyzing a motion to
On April 20, 2015, Plaintiff filed a motion to compel the
                                                                   dismiss. District courts are to first "identify [ ] pleadings
release of his prison medical records from Armor. DE
                                                                   that, because they are no more than conclusions, are
23. Plaintiff included with his motion two sick call
                                                                   not entitled to the assumption of truth." Id. at 679; see
request forms. See id. This Court granted the motion to
                                                                   id. at 678 ("A pleading that offers 'labels and
compel on June 1, 2015. See 6/1/15 Elec. Order.
                                                                   conclusions' or 'a formulaic recitation of the elements of
Defendants filed the instant motion to dismiss the                 a cause of action will not do.'" (quoting Twombly, 550
Amended Complaint on June 1, 2015. See DE 31.                      U.S. at 555)). Though "legal conclusions can provide the
Plaintiff filed a combined narrative statement and                 framework of a complaint, they must be supported by
opposition to Defendants' motion on June 11, 2015. See             factual allegations." Id. Second, if a complaint contains
DE 34.4 On July 28, 2015, Judge Bianco referred                    "well-pleaded factual allegations, a court should assume
Defendants' motion to this Court for a Report and                  their veracity [*16] and then determine whether they
Recommendation. DE 41. The Court has stayed                        plausibly give rise to an entitlement to relief." Id. "A
discovery in this matter until the motion to dismiss is            claim has facial plausibility when the plaintiff pleads
finally resolved by Judge Bianco. See DE 43.                       factual content that allows the court to draw the
                                                                   reasonable inference that the defendant is liable for the
                                                                   misconduct alleged. The plausibility standard is not akin
                                                                   to a 'probability requirement,' but it asks for more than a
4 At                                                               sheer possibility that a [d]efendant has acted
     the July 31, 2015 Initial Conference before this Court,
Plaintiff confirmed that he is "using his narrative statement to   unlawfully." Id. at 678 (citing Twombly, 550 U.S. at 556-
also serve as his opposition to the defendants' motion." DE 43     57) (internal citations omitted).
¶ 1.
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 284 ofPage
                                                                           301 6 of 21
                                           2016 U.S. Dist. LEXIS 16531, *16

In addition, where, as here, a plaintiff is proceeding pro     exhausted." 42 U.S.C. § 1997e(a). "The PLRA
se, the complaint must be considered under a more              exhaustion requirement 'applies to all inmate suits about
lenient standard than that accorded "formal pleadings          prison life, whether they involve general circumstances
drafted by lawyers." Bellamy v. Mt. Vernon Hosp., No.          or particular episodes, and whether they allege
07-CV-1801, 2009 U.S. Dist. LEXIS 54141, 2009 WL               excessive force or some other wrong.'" Espinal v.
1835939, at *3 (S.D.N.Y. June 26, 2009) (quoting               Goord, 558 F.3d 119, 124 (2d Cir. 2009) (quoting Porter
Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30         v. Nussle, 534 U.S. 516, 532, 122 S. Ct. 983, 152 L. Ed.
L. Ed. 2d 652 (1972)). A court must construe a pro se          2d 12 (2002)); see, e.g., Jones v. Bock, 549 U.S. 199,
plaintiff's pleading broadly and interpret it to raise the     211, 127 S. Ct. 910, 166 L. Ed. 2d 798 (2007);
strongest arguments that it suggests. See Hughes v.            Woodford, 548 U.S. at 85 ("exhaustion of available
Rowe, 449 U.S. 5, 9, 101 S. Ct. 173, 66 L. Ed. 2d 163          administrative [*18] remedies is required for any suit
(1980); Weixel v. Bd. of Educ. of the City of N.Y., 287        challenging prison conditions"). Moreover, this provision
F.3d 138, 145-46 (2d Cir. 2002); see also Sealed               requires complete and proper exhaustion in accordance
Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir.      with the prison's administrative procedures, "regardless
2008) (holding that when a plaintiff proceeds pro se, the      of whether the relief sought is offered through those
district court "is obliged to construe his pleadings           procedures." Porter, 534 U.S. at 532; see, e.g.,
liberally" and noting that "the dismissal of a pro se claim    Woodford, 548 U.S. at 85; Booth v. Churner, 532 U.S.
as insufficiently pleaded is appropriate only in the most      731, 741, 121 S. Ct. 1819, 149 L. Ed. 2d 958 (2001).
unsustainable of cases."). "However, mere conclusions
of law or unwarranted deductions need not be                   The Supreme Court has made clear, however, that
accepted." Alston v. Sebelius, No. 13-CV-4537, 2014            prisoners "are not required to specially plead or
U.S. Dist. LEXIS 123613, 2014 WL 4374644, at *5                demonstrate exhaustion in their complaints." Jones, 549
(E.D.N.Y. Sept. 2, 2014) (internal quotation marks             U.S. at 216. Rather, "failure to exhaust is an affirmative
omitted).                                                      defense under the PLRA" that must be raised and
                                                               proven by defendants. Id. The PLRA does not require
                                                               "total exhaustion." Id. at 223. Thus, "if some claims are
V. DISCUSSION                                                  exhausted and others are not, the unexhausted claims
                                                               should be dismissed while the exhausted claims can go
                                                               forward." Mena v. City of New York, No. 12-CV-6838,
                                                               2013 U.S. Dist. LEXIS 49365, 2013 WL 1352081, at *6
A. Exhaustion of [*17] Administrative Remedies                 (S.D.N.Y. Apr. 4, 2013) report and recommendation
                                                               adopted, 2013 U.S. Dist. LEXIS 96088, 2013 WL
Defendants assert that the Amended Complaint should            3580057 (S.D.N.Y. July 10, 2013) (citing Jones, 549
be dismissed because Plaintiff has failed to exhaust his       U.S. at 223); see Tartt v. City of New York, No. 12-CV-
administrative remedies as required by the PLRA. See           5405, 2014 U.S. Dist. LEXIS 96808, 2014 WL 3702594,
Defs.' Mem. at 5-6. Plaintiff argues in opposition that his    at *2 (S.D.N.Y. July 16, 2014) ("The Supreme Court in
"medical records and the Facility Administrative Record"       Jones rejected a 'total exhaustion' rule that would bar
demonstrate that he exhausted all prison remedies. Pl.'s       any lawsuit containing one unexhausted claim, instead
Opp'n at 2. For the reasons set forth, the Court               requiring district courts to dismiss non-exhausted claims
recommends that Defendants' motion to dismiss based            and permit the others to proceed.").
on failure to exhaust grounds be DENIED as to
Plaintiff's conditions of confinement claim, and               "[W]hile the PLRA's exhaustion requirement is
GRANTED as to Plaintiff's inadequate medical care              mandatory, certain caveats apply." Ruggiero v. Cnty. of
claim.                                                         Orange, 467 F.3d 170, 175 (2d Cir. 2006). Even where
                                                               a plaintiff did not formally exhaust his administrative
                                                               remedies, exhaustion may be excused [*19] if (1)
1. Legal Standard Under the PLRA                               administrative remedies were not actually available to
                                                               the prisoner; (2) defendants' own actions inhibited
The PLRA provides in relevant part: "No action shall be        exhaustion, constituting a waiver of the defense; or (3)
brought with respect to prison conditions under section        "special circumstances" justify non-exhaustion. Hemphill
1983 of this title, or any other Federal law, by a prisoner    v. New York, 380 F.3d 680, 686 (2d Cir. 2004); see, e.g,
confined in any jail, prison, or other correctional facility   Messa v. Goord, 652 F.3d 305, 309 (2d Cir. 2011);
until such administrative remedies as are available are
          Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 285 ofPage
                                                                            301 7 of 21
                                             2016 U.S. Dist. LEXIS 16531, *19

Ruggiero, 467 F.3d at 175.5 Moreover, the Second                       days of the aggrieved occurrence. Id. at § 7032.4(d)
Circuit has held "that an inmate who obtains a favorable               (2015). If the Grievance Coordinator issues a
resolution of his complaint through informal processes                 negative finding, the inmate is entitled to appeal the
has exhausted available administrative remedies under                  finding to the Chief Administrative Officer within two
the [New York Department of Correctional Services                      business days of receipt. [*21] Id. at § 7032.4(j).
("DOCS")] scheme." Hemphill, 380 F.3d at 682 n.4                       Thereafter, if the Chief Administrative Officer finds
(citing Marvin v. Goord, 255 F.3d 40, 43 n.3 (2d Cir.                  against the inmate, the inmate is then entitled to
2001) (per curiam) (finding that the resolution of a                   appeal      the   Chief   Administrative      Officer's
grievance "through informal channels satisfies the                     determination to the New York State Commission of
exhaustion requirement."); see Ortiz v. McBride, 323                   Correction within three business days of receipt. Id.
F.3d 191, 194 (2d Cir. 2003) (citing Marvin and stating                at § 7032.5(a).
that "[t]his court has noted that under the administrative
scheme applicable to New York prisoners, resolution of            Defs.' Mem. at 6. Defendants assert that Plaintiff failed
an inmate's grievances through informal channels can              to comply with these procedures "by not taking his
satisfy the exhaustion requirement of 42 U.S.C. §                 grievance to the highest level of administrative review."
1997e(a)").                                                       Id. Defendants note that Plaintiff has admitted the
                                                                  Defendants sent an exterminator to his cell, and while
                                                                  he "alleges that he 'still sees spiders roaches and mices
2. Application to Plaintiff's Claims                              [sic] here[,]' Plaintiff does not allege that he appealed
                                                                  County Defendants' actions or filed another grievance."
Defendants argue that Plaintiff's own allegations                 Id. For these reasons, Defendants argue the Amended
demonstrate that he has failed to exhaust his                     Complaint must be dismissed for failure to exhaust all
administrative remedies prior to initiating this action.          prison remedies. See id.
See Defs.' Mem. at 6. Defendants point out that NCCC
                                                                  As discussed, the Court reads the Amended Complaint
"is bound to provide grievance procedures as outlined
                                                                  as alleging that Defendants violated Plaintiff's
by the State." Id. (citing 9 N.Y.C.C.R.R. § 7032.1-.12
                                                                  constitutional rights in two distinct ways: (1) by
(2015) statutory authority N.Y. Correct. Law § 45(4), (6),
                                                                  subjecting him to unconstitutional conditions of
(15) (McKinney 2015). Under those procedures,
                                                                  confinement, and (2) by providing inadequate medical
     [i]nmate grievances are required to be filed in              care. See generally Am. Compl. The Court will examine
     writing to the Grievance Coordinator within five             Plaintiff's    efforts to  exhaust    these     claims
                                                                  individually. [*22]


5 The Second Circuit has reserved the question of whether this    a. Conditions of Confinement Claim
test, set forth in Hemphill, applies in light of the Supreme
Court's interpretation of the PLRA's exhaustion requirement in    Plaintiff's submissions indicate that he has filed at least
Woodford v. Ngo, 548 U.S. 81, 126 S. Ct. 2378, 165 L. Ed. 2d      one grievance regarding his conditions of confinement
368 (2006). See Amador v. Andrews, 655 F.3d 89, 102 (2d           claim. See Am. Compl. ¶ II(C)(1); 10/6/14 Grievance.
Cir. 2011); Macias v. Zenk, 495 F.3d 37, 43 n.1 (2d Cir. 2007).   The October 6, 2014 Grievance states that, nine days
However, "[c]ourts in this circuit have acknowledged the          earlier, Plaintiff was bitten by a spider and that later "[he]
tension between Woodford and Hemphill, but have continued         saw a big red spider crawling around in [his] cell." Am.
to use the Hemphill test in the absence [*20] of circuit          Compl. ¶ II(C)(1). Plaintiff killed the spider and "gave it
authority to the contrary." Kasiem v. Switz, 756 F. Supp. 2d
                                                                  to the police." Id.6 Under the section "Documentation or
570, 576 n.5 (S.D.N.Y. 2010); see also Smith v. City of New
                                                                  Information to support the grievance," Plaintiff wrote,
York, No. 12-CV-3303, 2013 U.S. Dist. LEXIS 144122, 2013
WL 5434144, at *9 (S.D.N.Y. Sept. 26, 2013) ("In the absence
                                                                  inter alia, that his medical records from October 3, 2014
of a clear indication that Hemphill has been overruled, this      confirm that the injury he suffered was a spider bite and
Court has no choice but to treat it as good law."). Moreover,     that the wound was "cut open." Id. Under the section
the Second Circuit has continued to hold post-Woodford that       "Actions requested by the Grievant," Plaintiff wrote that
an inmate's failure to comply with the exhaustion requirement
may be excused on the grounds enumerated in Hemphill. See
Messa, 652 F.3d at 309 (citing the Hemphill factors). Thus,       6 Indeed, a corrections officer appears to have written on the
this Court will similarly consider the exceptions provided in     October 6, 2014 Grievance that "Inmate Forrest gave me the
Hemphill.                                                         spider." See 10/6/14 Grievance.
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 286 ofPage
                                                                           301 8 of 21
                                          2016 U.S. Dist. LEXIS 16531, *22

he "w[ould] like for the cells to be exterminated"           Defendants' argument misplaces the burden of proving
because he did not want to be bitten again by another        PLRA exhaustion on the Plaintiff. See Jones, 549 U.S.
poisonous spider. Id. The Court notes that section           at 216 (holding that prisoners "are not required to
entitled "Decision of the Grievance Coordinator" has not     specially plead or demonstrate exhaustion in their
been completed. Id.                                          complaints" and that "failure to exhaust is an affirmative
                                                             defense under the PLRA" that must be raised and
Plaintiff eventually received that the November 7,           proven by defendants). Because prisoners are not
2014 [*23] Grievance Receipt from the Sheriff's              required to affirmatively plead exhaustion, courts in this
Department, which states the following:                      Circuit have held that "the fact that [the p]laintiff has
                                                             provided only the first step of his grievance process
    To: Inmate FORREST, HORATI[O] CC# 13006689
                                                             does not necessarily mean that he did not comply with
    Location: E2Cl3                                          the additional steps." Jandres v. Armor Health Care Inc.,
                                                             No. 12-CV-3132, 2014 U.S. Dist. LEXIS 45608, 2014
    From: Grievance Unit                                     WL 1330655, at *4 (E.D.N.Y. Mar. 31, 2014); see
                                                             Groenow v. Williams, No. 13-CV-3961, 2014 U.S. Dist.
    Date: 11/7/2014                                          LEXIS 32149, 2014 WL 941276, at *3 (S.D.N.Y. Mar.
                                                             11, 2014) (stating that "[w]here a prisoner indicates that
    Subject: Your Grievance                                  he has taken some steps toward exhaustion, district
    This is to acknowledge receipt of your Grievance in      courts will not normally infer from his silence as to any
    reference to MAINTENANCE                                 remaining steps that he has not fully exhausted," and
    Dated 11/6/2014                                          collecting cases).
    A Grievance Investigator will contact you
    concerning this matter.                                  Moreover, viewing Plaintiff's allegations through the
                                                             prism of Rule 12(b)(6), the Court must construe his
11/7/14 Grievance Receipt. The Court points out that         exhaustion claims liberally and read any ambiguities in
the November 7, 2014 Grievance Receipt states it is          his favor. Randolph v. City of New York Dep't of
made in response to a grievance dated November 6,            Correction, No. 05-CV-8820, 2007 U.S. Dist. LEXIS
2014. See id. Construing this document in light of           68104, 2007 WL 2660282, at *7 (S.D.N.Y. Sept. 7,
Plaintiff's allegation that he filed a second grievance      2007). Plaintiff alleges that he filed a grievance on
upon receiving no response to the October 6, 2014            October 6, 2014 [*25] complaining of his spider bite
Grievance, see Am. Compl. ¶ II(C)(2), it appears to the      and the unsanitary conditions at NCCC. See Am.
Court that the November 7, 2014 Grievance Receipt            Compl. ¶ II(C)(2); 10/6/14 Grievance. When he did not
may have been issued in response to a second                 receive a response from the Sheriff's Department,
grievance filed by Plaintiff. Plaintiff alleges that         Plaintiff filed another grievance. See Am. Compl. ¶
Defendants sent an exterminator to exterminate his cell,     II(C)(2). Defendants thereafter sent an exterminator to
but that he still sees spiders, roaches, and mice. See id.   Plaintiff's cell, but Plaintiff alleges that he still sees
"Dismissal under Rule 12(b)(6) for failure to exhaust is .   spiders, roaches, and mice. Id.
. . appropriate only where nonexhaustion is apparent
                                                             According to Defendants, Plaintiff's allegations could be
from the face of the complaint." Roland v. Smith, 907 F.
                                                             read as saying that he filed grievances; that he
Supp. 2d 385, 388 (S.D.N.Y. 2012) (citing McCoy v.
                                                             eventually received a response from Defendants in the
Goord, 255 F. Supp. 2d 233, 251 (S.D.N.Y. 2003));
                                                             form of the extermination; and that, even though he still
accord Barrett v. Armor Corr. Health, Inc., No. 13-CV-
                                                             saw vermin in his cell after the extermination, he failed
1063, 2014 U.S. Dist. LEXIS 39142, 2014 WL 1220756,
                                                             to file an appeal or take any other action with regard to
at *5 (E.D.N.Y. Mar. 20, 2014) (quoting Rivera v. Anna
                                                             his grievances once his cell was exterminated. If so,
M. Kross Ctr., No. 10-CV-8696, 2012 U.S. Dist. LEXIS
                                                             Defendants contend, then Plaintiff has failed to exhaust
15126, 2012 WL 383941, at *2 (S.D.N.Y. Feb. 7, 2012)).
                                                             his administrative remedies.
Defendants argue that non-exhaustion is apparent here
because "Plaintiff [*24] does not allege that he             There are several difficulties with Defendants' argument.
appealed County Defendants' actions or filed another         First, Plaintiff has not affirmatively stated in any of his
grievance" after Defendants sent an exterminator to his      submissions "that he failed to follow all the required
cell. Defs.' Mem. at 6.                                      grievance procedures." Randolph, 2007 U.S. Dist.
                                                             LEXIS 68104, 2007 WL 2660282, at *7; see, e.g.,
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 287 ofPage
                                                                           301 9 of 21
                                          2016 U.S. Dist. LEXIS 16531, *25

Groenow, 2014 U.S. Dist. LEXIS 32149, 2014 WL                 stated that administrative remedies may be "informally"
941276, at *4. Although the Amended Complaint lacks           exhausted where "the regulations advise inmates 'to
specifics as to whether Plaintiff further grieved his claim   attempt to resolve a problem on [their] own' before
once Defendants exterminated his cell, [*26] "that is not     resorting to formal procedures." Hemphill, 380 F.3d at
a valid basis for dismissal under Jones." Groenow, 2014       682 n.4 (quoting 7 N.Y.C.R.R. § 701.3(a)). The
U.S. Dist. LEXIS 32149, 2014 WL 941276, at *4                 regulations governing grievance procedures at NCCC
(quoting Johnson v. Westchester Cnty. Dep't of Corr.          state that "[e]very effort shall be made to resolve inmate
Med. Dep't, No. 10-CV-6309, 2011 U.S. Dist. LEXIS             complaints in an informal manner." 9 N.Y.C.C.R.R. §
78202, 2011 WL 2946168, at *2 (S.D.N.Y. July 19,              7032.1. Plaintiff's submissions also indicate that, prior to
2011)) (internal alteration omitted); see Randolph, 2007      filing his first grievance, he (1) submitted the October 2,
U.S. Dist. LEXIS 68104, 2007 WL 2660282, at *8                2014 [*28] Sick Call Request regarding his spider bite,
("Since under Jones there is no obligation that a plaintiff   see 10/2/14 Sick Call Request; and (2) gave a spider he
plead the details of his efforts to exhaust, [Plaintiff]'s    found in his cell to a corrections officer, see Am. Compl.
failure to mention some of the required steps cannot be       ¶ II(C)(1). These measures could be construed as
deemed to establish a failure to exhaust; rather, it          attempts by Plaintiff to resolve his complaints about the
simply leaves ambiguity as to the extent of his               unsanitary conditions at NCCC through "informal
exhaustion efforts."). Second, while Defendants cite the      channels." Ortiz, 323 F.3d at 194; see Hemphill, 380
three-step grievance procedure in place at NCCC, they         F.3d at 682 n.4.
do not explain what steps an inmate is supposed to take
where, as here, the Grievance Coordinator never issued        Ultimately, such informal efforts will only satisfy the
a "negative finding" for Plaintiff to appeal. 9 N.Y.C..R.R.   exhaustion requirement "if the efforts resulted in the
§ 7032.4; see also Randolph, 2007 U.S. Dist. LEXIS            matter being concluded in the inmate's favor." Thomas
68104, 2007 WL 2660282, at *7 ("[A]lthough defendants         v. Cassleberry, 315 F. Supp. 2d 301, 304 (W.D.N.Y.
refer to the inmate's obligation to complete all five steps   2004) (quoting Nelson v. Rodas, No. 01-CV-7887, 2002
of the grievance process, they fail to describe how an        U.S. Dist. LEXIS 17359, 2002 WL 31075804, at *3 n. 9
inmate whose grievance is simply ignored by the prison        (S.D.N.Y. Sept. 17, 2002) (internal quotation marks
can appeal and thereby satisfy the exhaustion                 omitted)); accord Dabney v. Pegano, No. 10-CV-1109,
requirement."); cf. Groenow, 2014 U.S. Dist. LEXIS            2013 U.S. Dist. LEXIS 141899, 2013 WL 5464776, at
32149, 2014 WL 941276, at *4 (noting that the                 *17 n.9 (N.D.N.Y. Sept. 30, 2013) aff'd, 604 F. App'x 1
defendant identified the procedural step to be taken          (2d Cir. 2015); Goodson v. Silver, No. 09-CV-0494,
"where an inmate does not receive a timely response to        2012 U.S. Dist. LEXIS 137177, 2012 WL 4449937, at *9
his grievance," but nevertheless declining to dismiss on      (N.D.N.Y. Sept. 25, 2012). Here, Plaintiff asked "for the
exhaustion grounds where the plaintiff "has not               cells to be exterminated," 10/6/14 Grievance, and, in
conceded that he did not take that step"). Third, [*27]       response, Defendants sent an exterminator to
assuming a procedure exists for such circumstances,           exterminate Plaintiff's cell. Defendants essentially argue
Plaintiff has not indicated that he is aware of that          that because Plaintiff alleges he still sees spider, mice,
procedure, and Defendants do not contend otherwise.           and roaches after the extermination, his grievance was
See generally Groenow, 2014 U.S. Dist. LEXIS 32149,           not resolved in his favor. See Def.'s Mem. at 6-7.
2014 WL 941276, at *4; but see Wade v. Fischer, No.           However, the Court finds that, under the circumstances
10-CV-5417, 2012 U.S. Dist. LEXIS 47084, 2012 WL              presented here, the fact that Defendants (1) sent
1118206, at *2 (E.D.N.Y. Mar. 30, 2012) ("Plaintiff           Plaintiff the November 7, 2014 Grievance Receipt, and
cannot deny, however, his awareness of § 701.8(g)             (2) complied with Plaintiff's request to exterminate his
DOCS Directive # 4040, which he himself submits to the        cell, could be considered a "favorable resolution" of
Court, setting forth in pertinent part: 'If the               Plaintiff's grievance [*29] even though, according to
superintendent fails to respond within the required           Plaintiff's allegations, the unsanitary conditions at NCCC
twenty-five day time limit the grievant may appeal            have not been completely resolved. Dabney, 2013 U.S.
his/her grievance to CORC. This is done by filing a           Dist. LEXIS 141899, 2013 WL 5464776, at *17 n.9 ("The
Notice of Decision to Appeal (Form # 2133) with the           exhaustion requirement is satisfied in such a case
inmate grievance clerk.'").                                   because the inmate would not have had any reason to
                                                              appeal a favorable resolution and thus would be
The Court further observes that Plaintiff's allegations       relieved of the duty to complete the grievance process.")
may be sufficient to show that he informally exhausted        (citing Andrews v. Cruz, No. 04—CV—566, 2010 U.S.
his administrative remedies. The Second Circuit has           Dist. LEXIS 28124, 2010 WL 1141182, at *6 (S.D.N.Y.
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 288 of 30110 of 21
                                                                        Page
                                           2016 U.S. Dist. LEXIS 16531, *29

Mar. 24, 2010)); see also Goodson, 2012 U.S. Dist.             the Court has reviewed the October 6, 2014 Grievance
LEXIS 137177, 2012 WL 4449937, at *9 ("[W]hen a                and finds that it does [*31] not address the medical
matter has been concluded in the inmate's favor, it has        care Plaintiff received at NCCC. See 10/6/14 Grievance.
been resolved (for purposes of his available exhaustion        Moreover, the fact that Plaintiff "fill[ed] out a few sick call
remedies), because nothing exists from which the               requests[s]" concerning his spider bite did not excuse
inmate can appeal.") (footnote omitted).                       him from filing a formal grievance. Am. Compl. § II.C.1;
                                                               10/2/14 Sick Call Request; see Crook v. Sanchez, No.
In sum, construing the allegations in the Amended              CV 13-328, 2014 U.S. Dist. LEXIS 178981, 2014 WL
Complaint and Plaintiff's other submissions in a light         7399313, at *14 (E.D.N.Y. Feb. 12, 2014) (plaintiff's
most favorable to him, and considering them with regard        assertion that "he 'continued to write to medical'" instead
to the applicable law, the Court concludes that dismissal      of filing a grievance not sufficient to show proper
of Plaintiff's conditions of confinement claim based on        exhaustion); Cruz v. DeMarco, No. 12-CV-4277, 2013
non-exhaustion is inappropriate at this juncture.              U.S. Dist. LEXIS 125549, 2013 WL 4719086, at *7
Accordingly, the Court respectfully recommends to              (E.D.N.Y. Sept. 3, 2013) ("Proper exhaustion demands
Judge Bianco that Defendants' motion to dismiss be             compliance with an agency's deadlines and other critical
DENIED to the extent that it seeks to dismiss Plaintiff's      procedural rules," and thus, submitting sick call requests
conditions of confinement claim due to Plaintiff's             does not properly exhaust an agency's available
purported failure to exhaust his administrative remedies.      administrative remedies.") (internal alterations, citations,
                                                               and quotation marks omitted); see also Williams v.
                                                               Metro. Det. Ctr., 418 F. Supp. 2d 96, 101 (E.D.N.Y.
b. Inadequate [*30] Medical Care Claim                         2005) ("While the complaint shows that [plaintiff] did
                                                               make efforts to gain medical attention through letters
However, the Court finds that dismissal for non-               and conversations with [the warden] and the medical
exhaustion is warranted with respect to Plaintiff's            staff, these efforts do not include the required steps of
inadequate medical care claim. Critically, Plaintiff has       the PLRA's administrative remedy process.").
not alleged that he filed a formal grievance regarding
the medical care he received at NCCC. See Quezada v.           Plaintiff also has not alleged any facts which would
Ercole, No. 09-CV-2832, 2011 U.S. Dist. LEXIS 83432,           excuse his failure to exhaust his administrative
2011 WL 3251811, at *5 (S.D.N.Y. July 29, 2011)                remedies with respect to his claims of inadequate
(finding that the plaintiff failed to exhaust his disability   medical care. Specifically, Plaintiff has not asserted
claims where the plaintiff "does not allege that he filed      that [*32] (1) the administrative remedies were not
grievances with the [Inmate Grievance Resolution               actually available to him at NCCC; (2) Defendants own
Committee] regarding these claims, and DOCS has no             actions prevented Plaintiff from grieving his
record of such a grievance having been filed");                unexhausted claim; or (3) special circumstances exist
Rodriguez v. Mount Vernon Hosp., No. 09-CV-5691,               which warrant Plaintiff's being excused from fulfilling the
2010 U.S. Dist. LEXIS 103494, 2010 WL 3825736, at              requirement of proper exhaustion. See Hemphill, 380
*14     (S.D.N.Y.    Sept.      7,   2010)   report    and     F.3d at 686. In short, the Court finds no basis to
recommendation adopted, No. 09-CV-5691, 2010 U.S.              conclude from Plaintiff's submissions that any of the
Dist. LEXIS 103539, 2010 WL 3825715 (S.D.N.Y. Sept.            Hemphill factors apply to excuse non-exhaustion here.
30, 2010) aff'd, No. 09-CV-5691, 2010 U.S. Dist. LEXIS         See, e.g., Gomez v. Chill, No. 11-CV-6844, 2015 U.S.
112325, 2010 WL 3959602 (S.D.N.Y. Oct. 5, 2010)                Dist. LEXIS 50800, 2015 WL 1853110, at *6 (S.D.N.Y.
(finding that the plaintiff did not exhaust his                Apr. 17, 2015) report and recommendation adopted, No.
administrative remedies where the plaintiff "does not          11-CV-6844, 2015 U.S. Dist. LEXIS 74320, 2015 WL
allege, nor does he present any evidence, that he filed a      3862709 (S.D.N.Y. June 9, 2015); Shamel v. Agro, No.
formal grievance"); see also Rentas v. Nason, No. 09-          11-CV-9473, 2013 U.S. Dist. LEXIS 27336, 2013 WL
CV-5528, 2010 U.S. Dist. LEXIS 99549, 2010 WL                  704162, at *2 (S.D.N.Y. Feb. 26, 2013).
3734086, at *1 (S.D.N.Y. Sept. 22, 2010) ("The plaintiff
does not allege that he filed a grievance relating to the      Accordingly, because a liberal reading of Plaintiff's
alleged removal of crutches. The plaintiff cannot pursue       Amended Complaint and other submissions indicates
his claim in federal court without first having exhausted      that he did not exhaust his administrative remedies with
his administrative remedies.") (footnote omitted).             respect to the claim of inadequate medical care, and
Although Plaintiff generally alleges the he filled out a       Plaintiff has not alleged that an explanation exists for his
grievance on October 6, 2014, see Am Compl. ¶ II.C.1,          failure to do so, Defendants have met their burden of
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 289 of 30111 of 21
                                                                        Page
                                          2016 U.S. Dist. LEXIS 16531, *32

proving that this claim should be dismissed. However,        F.3d 137, 142 (2d Cir. 1999). Thus, to state a claim
the Court recommends that Plaintiff's claim for              under Section 1983, a plaintiff must "'allege that (1) the
inadequate medical care be dismissed, without                challenged conduct was attributable at least in part to a
prejudice, and that Plaintiff be given the opportunity to    person who was acting under color of state law and (2)
amend this claim after attempting to comply with the         the conduct deprived the plaintiff of a right guaranteed
applicable exhaustion requirements, if that is still         under the Constitution of the United States.'" Rae v.
possible. See Neal v. Goord, 267 F.3d 116, 123 (2d Cir.      Cnty. of Suffolk, 693 F. Supp. 2d 217, 223 (E.D.N.Y.
2001) ("We have recognized that failure to exhaust           2010) (quoting Snider v. Dylag, 188 F.3d 51, 53 (2d Cir.
administrative [*33] remedies is usually a curable,          1999)); see Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir.
procedural flaw that can be fixed by exhausting those        2010) (quoting Pitchell v. Callan, 13 F.3d 545, 547 (2d
remedies and then reinstituting the suit." (citation and     Cir. 1994)); see also Rehberg v. Paulk,        U.S. , ,
internal quotation marks omitted)), overruled in part on     132 S.Ct. 1497, 1501-02, 182 L. Ed. 2d 593 (2012).
other grounds by Porter, 534 U.S. at 516; Bennett v.         Section 1983 does not create any independent
Wesley, 11-CV-8715, 2013 U.S. Dist. LEXIS 61133,             substantive rights but rather is a vehicle to "redress . . .
2013 WL 1798001, at *7 (S.D.N.Y. Apr. 29, 2013)              the deprivation of [federal] rights established
("Where, as here, a prisoner has failed to exhaust his       elsewhere." Thomas, 165 F.3d at 142.
available administrative remedies, the law is clear that
the appropriate disposition of the unexhausted claims is     Defendants argue that Plaintiff has failed to state a
dismissal without prejudice.") (alteration, citation, and    plausible Section 1983 claim against them. See Def.'s
internal quotation marks omitted); Davis v. Reilly, 324 F.   Mem. at 3-5. According to Defendants, the allegations in
Supp. 2d 361, 366 (E.D.N.Y. 2004) ("If a prisoner's          the Amended Complaint "fail to identify the violation of
failure to exhaust administrative remedies is merely a       any existing federal or constitutional right," and that
'temporary, curable, procedural flaw' that the plaintiff     even if he had identified such a right, Plaintiff's
can cure by exhausting the remedies, dismissal without       allegations "do not rise [*35] to the level of a federal or
prejudice is appropriate.") (quoting Snider v. Melindez,     constitutional deprivation." Id. at 3-4. In particular,
199 F.3d 108, 111-12 (2d Cir. 1999)).                        Defendants assert that Plaintiff has neither alleged facts
                                                             sufficient to state a claim for deliberate indifference to
For the foregoing reasons, the Court respectfully            his medical needs, nor demonstrated that Sheriff
recommends to Judge Bianco that Defendants' motion           Sposato was personally involved in such constitutional
to dismiss be GRANTED, to the extent that it seeks to        violation. Id. at 4. Defendants further contend that
dismiss Plaintiff's claim of inadequate medical care         NCCC is a "non-suable entity" and Plaintiff's claims
based on failure to exhaust administrative remedies,         against it must therefore be dismissed. Id. at 6-7.
and that Plaintiff's inadequate medical care claim be
DISMISSED, without prejudice.                                Although Plaintiff opposes dismissal of his Amended
                                                             Complaint, he has not presented any arguments to
                                                             refute Defendants' assertions. His opposition instead
B. Section 1983 Claims                                       largely restates the allegations from his Amended
                                                             Complaint. See generally Pl's Opp'n. Plaintiff does
Section 1983 provides as follows:                            maintain that "[t]he office of the Nassau County Attorney
                                                             agrees that the County of Nassau is the suable entity,"
    Every person who, under color of any statute,            and he therefore "added the County of Nassau and . . .
    ordinance, regulation, custom, or usage, of [*34]        Sheriff Michael Sposato" as party defendants to this
    any State . . . subjects, or causes to be subjected,     action. Id. at 2.
    any citizen of the United States . . . to the
    deprivation of any rights, privileges, or immunities     For the reasons explained below, the Court finds that
    secured by the Constitution and laws, shall be liable    Plaintiff has failed to state a Section 1983 claim against
    to the party injured . . .                               the Defendants.

42 U.S.C. § 1983. "Section 1983 provides a cause of
action against any person who deprives an individual of      1. Acting Under the Color of State Law
federally guaranteed rights 'under color' of state law."
Filarsky v. Delia,  U.S. , , 132 S. Ct. 1657, 1661,
182 L. Ed. 2d 662 (2012); see Thomas v. Roach, 165
          Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 290 of 30112 of 21
                                                                         Page
                                            2016 U.S. Dist. LEXIS 16531, *35

a. Sheriff Sposato                                               Complaint, the claims against Sheriff Sposato in his
                                                                 official capacity should be dismissed as duplicative and
"It is well settled in this Circuit that personal involvement    redundant. See, e.g., Stancati v. Cty. of Nassau, No. 14-
of      defendants          in      alleged     constitutional   CV-2694, 2015 U.S. Dist. LEXIS 43802, 2015 WL
deprivations [*36] is a prerequisite to an award of              1529859, at *2 (E.D.N.Y. Mar. 31, 2015) (dismissing
damages under § 1983." Spavone v. New York State                 Section 1983 official capacity claims against Sheriff
Dep't of Corr. Servs., 719 F.3d 127, 135 (2d Cir. 2013)          Sposato and a deputy sheriff as "duplicative and
(quoting Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.            redundant" to the plaintiff's claims against Nassau
1995) (internal quotation marks omitted)); see, e.g.,            County); Reid v. Nassau Cnty. Sheriff's Dep't, No. 13—
Grullon v. City of New Haven, 720 F.3d 133, 138-39 (2d           CV—1192, 2014 U.S. Dist. LEXIS 117471, 2014 WL
Cir. 2013); Farid v. Ellen, 593 F.3d 233, 249 (2d Cir.           4185195, at *11 (E.D.N.Y. Aug. 20, 2014) (dismissing
2010) (quoting Farrell v. Burke, 449 F.3d 470, 484 (2d           Section 1983 claims against Sheriff Sposato in his
Cir. 2006) (citation omitted)). "An individual cannot be         individual capacity "as redundant to [the plaintiff's]
held liable for damages under § 1983 'merely because             claims against the County").
he held a high position of authority.'" Back v. Hastings
on Hudson Union Free School Dist., 365 F.3d 107, 127             As for Plaintiff's individual capacity claims against
(2d Cir. 2004) (quoting Black v. Coughlin, 76 F.3d 72,           Sheriff Sposato, to survive a motion to dismiss, Plaintiff
74 (2d Cir. 1996)). A complaint based upon a violation           must state sufficient facts demonstrating that Sheriff
of Section 1983 which does not allege facts establishing         Sposato was personally involved in the alleged
the personal involvement of an individual defendant              constitutional violations. See, e.g., Stancati, 2015 U.S.
"fails as a matter of law." Gaines v. Armor Health Care,         Dist. LEXIS 43802, 2015 WL 1529859, at *2. Plaintiff's
Inc., No. 12-CV-5663, 2013 U.S. Dist. LEXIS 174241,              sole allegation against Sheriff [*38] Sposato is that he
2013 WL 6410311, at *3 (E.D.N.Y. Dec. 9, 2013) (citing           "fail[ed] . . . to properly maintain the Nassau County
Costello v. City of Burlington, 632 F.3d 41, 48-49 (2d           Correctional Center with respect to sanitation and
Cir. 2011)).                                                     extermination of vermin" — an alleged failure which led
                                                                 to Plaintiff being "bitten by a spider and exposed to
As an initial matter, it is unclear from the Amended             MRSA." Am Compl. ¶ IV; see id. at p. 6 (same); Pl.'s
Complaint whether Plaintiff intends to assert claims             Opp'n at 1 (same). The Court views this allegation as an
against Sheriff Sposato in his individual capacity or his        attempt to impose liability against Sheriff Sposato based
official capacity, or both. See generally Am. Compl.             on his supervisory position.
Defendants do not address the issue or Plaintiff's
allegations against Sheriff Sposato except to state that             The personal involvement of a supervisory
he "had no personal involvement" in Plaintiff's                      defendant may be shown by evidence that: (1) the
inadequate medical care claim. See Def.'s Men. at 4.                 defendant participated directly in the alleged
                                                                     constitutional violation, (2) the defendant, after
To the extent Plaintiff intends to sue Sheriff Sposato in            being informed of the violation through a report or
his official capacity, it well settled that "an official-            appeal, failed to remedy the wrong, (3) the
capacity suit is, in all respects other than name, to be             defendant created a policy or custom under which
treated as a suit against the [governmental] entity [of              unconstitutional practices occurred, or allowed the
which the officer is an agent]." Kentucky v. Graham, 473             continuance of such a policy or custom, (4) the
U.S. 159, 166, 105 S. Ct. 3099, 87 L. Ed. 2d 114 (1985);             defendant was grossly negligent in supervising
accord Castanza v. Town of Brookhaven, 700 F. Supp.                  subordinates who committed the wrongful acts, or
2d 277, 283-84 (E.D.N.Y. 2010) ("Official-capacity suits             (5) the defendant exhibited deliberate indifference
generally represent only another way of pleading [*37]               to the rights of [plaintiffs] by failing to act on
an action against an entity of which an officer is an                information indicating that unconstitutional acts
agent." (brackets omitted) (internal quotation marks and             were occurring.
citation omitted)). Thus, "[w]ithin the Second Circuit,
where a plaintiff names both the municipal entity and an         Raspardo v. Carlone, 770 F.3d 97, 116 (2d Cir. 2014)
official in his or her official capacity, district courts have   (quoting Colon, 58 F.3d at 873); see Hayut v. State
consistently dismissed the official capacity claims as           Univ. of New York, 352 F.3d 733, 753 (2d Cir. 2003);
redundant." Phillips v. Cnty. of Orange, 894 F. Supp. 2d         Solomon v. Nassau Cty., 759 F. Supp. 2d 251, 256
345, 385 (S.D.N.Y. 2012) (collecting cases). Here,               (E.D.N.Y. 2011) (citing Spencer v. Doe, 139 F.3d 107,
because the County is named in the Amended
           Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 291 of 30113 of 21
                                                                          Page
                                                  2016 U.S. Dist. LEXIS 16531, *38

112 (2d Cir. 1998)).7 Regardless of the basis for liability,            Even with a liberal construction, the Amended
"a Section 1983-based complaint must . [*39] . . allege                 Complaint lacks any factual allegations demonstrating
particular facts indicating that an individual defendant                that Sheriff Sposato was personally [*41] involved in
was personally involved in the deprivation of the                       Plaintiff's conditions of confinement or the adequacy of
plaintiff's constitutional rights; mere 'bald assertions and            medical treatment he received at NCCC. Specifically,
conclusions of law' do not suffice." Davis v. Cnty. of                  Plaintiff does not allege that Sheriff Sposato directly
Nassau, 355 F. Supp. 2d 668, 677 (E.D.N.Y. 2005)                        participated in the alleged constitutional violations, nor
(emphasis in original) (quoting Leeds v. Meltz, 85 F.3d                 has Plaintiff alleged any facts, other than those
51, 53 (2d Cir. 1996)).                                                 underlying his isolated constitutional violations, which
                                                                        create an inference that Sheriff Sposato: (1) was aware
                                                                        of the constitutional violations and failed to remedy
                                                                        them, (2) created a policy or custom under which
7 In Iqbal, the Supreme Court stated that "[b]ecause vicarious
                                                                        unconstitutional violations occurred, (3) was grossly
liability is inapplicable to . . . [S]ection 1983 suits, a plaintiff
                                                                        negligent in supervising subordinates who committed
must plead that each Government-official defendant, through
                                                                        the violations, or (4) was deliberately indifferent to
the official's own individual actions, has violated the
Constitution." 556 U.S. at 676. The Second Circuit has not              Plaintiff's rights by failing to act on information indicating
decided how Iqbal affected the standards for establishing               that unconstitutional acts were occurring. See Harris v.
supervisory liability articulated in Colon. See Raspardo, 770           Sposato, No. 15-CV-00396, 2015 U.S. Dist. LEXIS
F.3d at 117 ("We have not yet determined the contours of the            48985, 2015 WL 1651083, at *3 (E.D.N.Y. Apr. 14,
supervisory liability test, including the gross negligence prong,       2015) (dismissing the plaintiff's claim against Sheriff
after Iqbal.") (citation omitted); Reynolds v. Barrett, 685 F.3d        Sposato where "[the] plaintiff does not allege any
193, 205 n. 14 (2d Cir. 2012)) ("Iqbal has, of course,                  conduct or inaction attributable to him"); Hernandez v.
engendered conflict within our Circuit about the continuing             Sposato, No. 12-CV-2530, 2014 U.S. Dist. LEXIS
vitality of the supervisory liability test set forth in Colon . . . .   94611, 2014 WL 3489818, at *4 (E.D.N.Y. July 9, 2014)
But the fate of Colon is not properly before us . . . ") (internal
                                                                        (same where the plaintiff did not allege "any conduct
citations omitted). However, "it remains the case that 'there is
                                                                        attributable to Sheriff Sposato" and "seeks to impose
no controversy that allegations that do not satisfy any of the
                                                                        liability on [hi]m only because of the positions [he]
Colon prongs are insufficient to state a claim against a
defendant-supervisor.'" [*40] A'Gard v. Perez, 919 F. Supp.             hold[s]); Solomon, 759 F. Supp. 2d at 256 (holding that
2d 394, 407 (S.D.N.Y. 2013) (quoting Aguilar v. Immigration &           "[b]ecause the Plaintiff has not provided any evidence
Customs Enforcement Div., 811 F. Supp. 2d 803, 815                      that Sposato and [Sheriff Edward] Reilly were
(S.D.N.Y. 2011)).                                                       'personally involved' [*42] in any alleged failure to
                                                                        maintain a safe prison environment, the Court dismisses
Here, Plaintiff's allegations do not satisfy any of the five            the claims against Sposato and Reilly in their entirety").
possible bases for personal liability described in Colon. Thus,         Ultimately, Plaintiff's allegations "only attempt to hold
regardless of the "viability" of the Colon factors, "Plaintiff has
                                                                        Sheriff Sposato liable on a theory of respondeat
failed to plead the requisite personal involvement to sustain
                                                                        superior, which, under Section 1983, is not a viable
the claims against [Sheriff Sposato]." Lindsey v. Butler, 43 F.
                                                                        theory of liability." Stancati, 2015 U.S. Dist. LEXIS
Supp. 3d 317, 330 (S.D.N.Y. 2014) on reconsideration in part,
No. 11-CV-9102, 2014 U.S. Dist. LEXIS 156591, 2014 WL                   43802, 2015 WL 1529859, at *3 (citing Richardson v.
5757448 (S.D.N.Y. Nov. 5, 2014) reconsideration denied,                 Goord, 347 F.3d 431, 435 (2d Cir. 2003) ("Supervisor
2015 U.S. Dist. LEXIS 43059, 2015 WL 1501625 (S.D.N.Y.                  liability in a § 1983 action depends on a showing of
Apr. 1, 2015); see Grullon, 720 F.3d at 139 ("Although the              some personal responsibility, and cannot rest on
Supreme Court's decision in Iqbal . . . may have heightened             respondeat superior." (brackets omitted)); see Harris,
the requirements for showing a supervisor's personal                    2015 U.S. Dist. LEXIS 48985, 2015 WL 1651083, at *3
involvement with respect to certain constitutional violations, we       ("A supervisor cannot be liable for damage under
need not reach Iqbal's impact on Colon in this case, for [the           Section 1983 solely by virtue of being a supervisor
plaintiff's] initial complaint did not adequately plead the             because there is no respondeat superior liability under
Warden's personal involvement even under Colon.") (internal
                                                                        Section 1983.") (citing Richardson, 347 F.3d at 435).
citation omitted); Doe v. Whidden, 557 F. App'x 71, 73 (2d Cir.
                                                                        Plaintiff therefore has not set forth a plausible Section
2014) (summary order) ("We need not decide how the
                                                                        1983 claim against Sheriff Sposato.
Supreme Court's decision in Iqbal . . . affected the standards
for establishing supervisory liability as articulated in Colon . . .
, as Doe has not adduced sufficient evidence to show personal           Accordingly, the Court respectfully recommends to
involvement under either standard.") (internal citations                Judge Bianco that Defendants' motion to dismiss be
omitted).                                                               GRANTED to the extent it seeks dismissal of Plaintiff's
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 292 of 30114 of 21
                                                                        Page
                                          2016 U.S. Dist. LEXIS 16531, *42

Section 1983 claims against the Sheriff Sposato, and          or usage of the municipality." Jones v. Town of E.
that Plaintiff's claims against the Sheriff Sposato be        Haven, 691 F.3d 72, 80 (2d Cir.2012), cert. denied, ___
DISMISSED.                                                    U.S. ___, 134 S. Ct. 125, 187 L. Ed. 2d 255 (2013);
                                                              accord Matusick v. Erie Cnty. Water Auth., 757 F.3d 31,
                                                              62 (2d Cir. 2014). "Absent such a custom, policy, or
b. NCCC                                                       usage, a municipality cannot be held liable on a
                                                              respondeat superior basis for the tort of its employee."
"[U]nder New York law, departments that are merely            Id.; see also Connick v. Thompson, 563 U.S. 51, 131
administrative arms of a municipality do not have a legal     S.Ct. 1350, 1359, 179 L. Ed. 2d 417 (2011) (holding that
identity separate and apart from the municipality and         under § 1983, governmental bodies are not vicariously
therefore, cannot sue or be sued." Mendoza v. Cnty. of        liable for their employees' actions); Los Angeles Cnty.,
Nassau, 11—CV—02487, 2012 U.S. Dist. LEXIS                    Calif. v. Humphries, 562 U.S. 29, 131 S. Ct. 447, 452,
140961, 2012 WL 4490539 at *4 (E.D.N.Y. Sept. 27,             178 L. Ed. 2d 460 (2010) ("[A] municipality cannot be
2012) [*43] (citation omitted); see Davis v. Lynbrook         held liable solely for the acts of others, e.g., solely
Police Dep't, 224 F. Supp. 2d 463, 477 (E.D.N.Y. 2002);       because it employs a tortfeasor." (emphasis in original)
see also Robischung—Walsh v. Nassau County Police             (quotations and citation omitted)); Monell, 436 U.S. at
Department, 699 F. Supp. 2d 563, 565 (E.D.N.Y. 2010),         691.
aff'd, 421 F. App'x 38 (2d Cir. 2011). The NCCC is an
administrative arm of Nassau County, without a                To prevail on a Section 1983 claim against a municipal
separate legal identity, and Plaintiff's claims against the   entity, a plaintiff must show: "(1) actions taken under
NCCC are therefore redundant to his claims against the        color of law; (2) deprivation of a constitutional or
County. See Melendez v. Nassau County, No. 10-CV-             statutory right; (3) causation; (4) damages; and (5) that
2516, 2010 U.S. Dist. LEXIS 97881, 2010 WL 3748743,           an official policy of the municipality caused the
at *5 (E.D.N.Y. Sept. 17, 2010) (dismissing the plaintiff's   constitutional injury." Roe v. City of Waterbury, 542 F.3d
claims against the Nassau County Sheriff's Department         31, 36 (2d Cir. 2008); see also Connick, 563 U.S. 51,
Division of Correction and the Nassau County                  131 S.Ct. at 1359 ("Plaintiffs who seek to impose liability
Correctional Center because those entities are                on local governments under Section 1983 must prove
"administrative arms of Nassau County, and therefore          that 'action pursuant to official municipal policy' caused
are not suable entities"); Benn v. Nassau Cty., No. 10-       their injury." (quoting Monell, 436 U.S. at 691));
CV-1963, 2010 U.S. Dist. LEXIS 74568, 2010 WL                 Humphries, 562 U.S. 29, 131 S.Ct. at 452 ("[A]
2976540, at *3 (E.D.N.Y. July 22, 2010) (dismissing           municipality may be held liable when execution of a
claims against the NCCC and other entities named in           government's policy or custom . . . inflicts the injury"
the complaint because they "are all administrative arms       (quotations and citation omitted)). "A municipal [*45]
of their respective municipalities"); see also Torres v.      policy may be pronounced or tacit and reflected in either
Nassau Cty. Jail, No. 11-CV-0264, 2011 U.S. Dist.             action or inaction." Cash v. County of Erie, 654 F.3d
LEXIS 53993, 2011 WL 1900125, at *3 (E.D.N.Y. May             324, 333 (2d Cir. 2011) cert. denied, ___ U.S. ___, 132
19, 2011) ("The Nassau County Jail is an administrative       S. Ct. 1741, 182 L. Ed. 2d 528 (2012). "Official
arm of Nassau County without an independent legal             municipal policy includes the decisions of a
identity."). In light of these principles, Plaintiff cannot   government's lawmakers, the acts of its policymaking
maintain his suit against the NCCC.                           officials, and practices so persistent and widespread as
                                                              to practically have the force of law." Connick, 563 U.S.
Accordingly, the Court respectfully recommends to             51, 131 S.Ct. at 1359.
Judge Bianco that Defendants' motion to dismiss be
GRANTED to the extent it seeks dismissal of Plaintiff's       To state a claim for municipal liability under Section
Section 1983 claims against the NCCC, and that                1983, a plaintiff must allege more than that a municipal
Plaintiff's claims against the NCCC be DISMISSED.             policy or custom exists. See Zahra v. Town of Southold,
                                                              48 F.3d 674, 685 (2d Cir. 1995) ("[T]he mere assertion
                                                              that a municipality has such a custom or policy is
c. Nassau County                                              insufficient in the absence of allegations of fact tending
                                                              to support, at least circumstantially, such an inference[.]"
"[A] municipality can be held liable under Section 1983 if    (quotations, brackets, ellipsis and citation omitted)).
the deprivation [*44] of the plaintiff's rights under         "Rather, a plaintiff must allege facts tending to support,
federal law is caused by a governmental custom, policy,       at least circumstantially, an inference that such a
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 293 of 30115 of 21
                                                                        Page
                                           2016 U.S. Dist. LEXIS 16531, *45

municipal policy or custom exists." Santos v. New York         County be DISMISSED.
City, 847 F. Supp. 2d 573, 576 (S.D.N.Y. 2012) (citing
Dwares v. City of New York, 985 F.2d 94, 100 (2d Cir.
1993)) (internal citations omitted); accord Triano v.          C. Deprivation of a Constitutional Right
Town of Harrison, NY, 895 F. Supp. 2d 526, 535
(S.D.N.Y. 2012).                                               Because the Court recommends to Judge Bianco that
                                                               the Amended Complaint be dismissed based on
Here, Plaintiff alleges that he "was bitten by a spider        Plaintiff's failure to state a valid Section 1983 claim
and exposed to MRSA due to the failure of the Sheriff          against the Defendants, the Court need not address
and the County to properly maintain the Nassau County          whether Plaintiff has adequately alleged that
Correctional Center with respect to sanitation and             Defendants violated his constitutional rights by
extermination of vermin." Am Compl. ¶ IV; see id. at p. 6      subjecting him to unconstitutional conditions of
(same). Plaintiff further asserts that the NCCC "is a[n]       confinement and failing to provide him with adequate
unhygienic and [*46] unsanitary nightmare," id. at p. 7,       medical care. However, in light of the fact that the Court
which has no procedures in place for regular                   also recommends that Plaintiff be granted leave to
extermination, see Pl.'s Opp'n at 2. These bare                amend his pleadings, the Court will undertake an
allegations are insufficient to state a claim for municipal    analysis of Plaintiff's constitutional claims. For the
liability. See Zahra, 48 F.3d at 685. Plaintiff also has not   reasons set forth below, the Court concludes that
alleged any facts which support the inference that the         Plaintiff has failed to state a claim based on
purported failure to exterminate vermin and maintain           unconstitutional conditions of confinement or inadequate
sanitary conditions at the NCCC was "the result of a           medical care.
municipal policy or custom of deliberate indifference."
Hernandez, 2014 U.S. Dist. LEXIS 94611, 2014 WL
3489818, at *5. In particular, Plaintiff has not alleged       1. Constitutional Standards
facts from which the Court may reasonably infer:
                                                               While a convicted prisoner's claims regarding [*48]
    (1) the existence of a formal policy which is officially   prison conditions or inadequate medical care are
    endorsed by the County . . . ; (2) actions taken or        analyzed under the Eighth Amendment proscription of
    decisions made by County . . . policymaking                cruel and unusual punishment, that prohibition does not
    officials which caused the alleged violation of his        apply to pre-trial detainees, who may not be "punished"
    civil rights; (3) a County . . . practice so persistent    prior to an adjudication of guilt. Caiozzo, 581 F.3d at 69;
    and widespread as to practically have the force of         see Weyant v. Okst, 101 F.3d 845, 856 (2d Cir. 1996).
    law; or (4) a failure by County . . . policymakers to      Instead, a pre-trial detainee held in state custody
    properly train or supervise their subordinates,            receives protection against such mistreatment under the
    amounting to 'deliberate indifference' to the rights of    Due Process Clause of the Fourteenth Amendment.
    those who come in contact with their employees.            Caiozzo, 581 F.3d at 69. As noted, Plaintiff has not
                                                               specified whether he is an incarcerated prisoner or a
Whitenack v. Armor Med., No. 13-CV-2071, 2014 U.S.
                                                               pre-trial detainee, and thus it is not clear whether the
Dist. LEXIS 154028, 2014 WL 5502300, at *8 (E.D.N.Y.
                                                               Eighth Amendment or the Fourteenth Amendment
Oct. 30, 2014); see also Gaines, 2013 U.S. Dist. LEXIS
                                                               applies to his constitutional claims. The Supreme Court
174241, 2013 WL 6410311, at *4; Sulehria v. City of
                                                               has not "precisely limned" the duties of a custodial
N.Y., 670 F. Supp. 2d 288, 320 (S.D.N.Y. 2009); Davis,
                                                               official under the Due Process Clause to provide safe
224 F. Supp. 2d at 478. Finally, Plaintiff has not alleged
                                                               prison conditions and adequate medical treatment to a
the existence of a custom or policy of Nassau County
                                                               pre-trial detainee, but "it is plain that an unconvicted
regarding inadequate medical care, let alone that
                                                               detainee's rights are at least as great as those of a
such [*47] a policy caused a deprivation of his civil
                                                               convicted prisoner." Weyant, 101 F.3d at 856 (citing City
rights.
                                                               of Revere, 463 U.S. at 244 ("[T[he due process rights of
                                                               a . . . [pretrial detainee] are at least as great as the
Based on the foregoing analysis, the Court respectfully
                                                               Eighth Amendment protections available to a convicted
recommends to Judge Bianco that Defendants' motion
                                                               prisoner[.]")); see Caiozzo, 581 F.3d at 72. Accordingly,
to dismiss be GRANTED to the extent it seeks dismissal
                                                               Plaintiffs' claims "should be analyzed under the same
of Plaintiff's Section 1983 claims against Nassau
                                                               standard irrespective of whether they are brought under
County, and that Plaintiff's claims against Nassau
                                                               the Eighth or Fourteenth Amendment." Caiozzo, 581
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 294 of 30116 of 21
                                                                        Page
                                          2016 U.S. Dist. LEXIS 16531, *48

F.3d at 72; see Nielsen, 746 F.3d at 63 n.3; Rahman v.        alterations and citation omitted); see also Walker, 717
Schriro, 22 F. Supp. 3d 305, 312 (S.D.N.Y. 2014).             F.3d at 125 (accord). However, "extreme deprivations
                                                              are required to make out a conditions-of-confinement
                                                              claim[ ] [b]ecause routine discomfort is part of the
2. Conditions of Confinement                                  penalty that criminal offenders pay for their offenses
                                                              against society." Hudson v. McMillian, 503 U.S. 1, 9,
While "[t]he Constitution does not mandate                    112 S. Ct. 995, 117 L. Ed. 2d 156 (1992) (quotations
comfortable [*49] prisons, . . . neither does it permit       and citation omitted); see also Sims v. Artuz, 230 F.3d
inhumane ones[.]" Farmer v. Brennan, 511 U.S. 825,            14, 21 (2d Cir. 2000) (accord). Moreover, "the length of
832, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994). To            confinement cannot be ignored in deciding whether the
establish a claim under the Eighth or Fourteenth              confinement meets constitutional standards." Hutto v.
Amendment based on constitutionally unacceptable              Finney, 437 U.S. 678, 686-87, 98 S. Ct. 2565, 57 L. Ed.
conditions of confinement, a plaintiff must show that the     2d 522 (1978) ("A filthy, overcrowded cell and a diet of
defendants acted with deliberate indifference. Walker v.      'grue' might be tolerable for a few days and intolerably
Schult, 717 F.3d 119, 125 (2d Cir. 2013). This standard       cruel for weeks or months."); see Reid v. Nassau Cty.
has both an objective prong and a subjective prong. See       Sheriff's Dep't, No. 13-CV-1192, 2014 U.S. Dist. LEXIS
id; Jolly v. Coughlin, 76 F.3d 468, 480 (2d Cir. 1996).       117471, 2014 WL 4185195, at *14 (E.D.N.Y. Aug. 20,
Objectively, the inmate must show that the deprivation        2014) ("[C]onditions that are temporary or occasional . .
he suffered was "'sufficiently serious that he was denied     . have been found not to constitute a sufficiently serious
the minimal civilized measure of life's necessities.'"        deprivation to sustain a Section 1983 deliberate
Walker, 717 F.3d at 125 (quoting Gaston v. Coughlin,          indifference claim.") (internal quotation marks omitted).
249 F.3d 156, 164 (2d Cir. 2001)); see Farmer, 511 U.S.
at 834. The plaintiff must also demonstrate that,             The Second Circuit has acknowledged [*51] that
subjectively, the defendant acted with "'a sufficiently       allegations of "rodent infestation" may rise to the level of
culpable state of mind.'" Walker, 717 F.3d at 125             a constitutional violation. See Gaston, 249 F.3d at 165-
(quoting Gaston v. Coughlin, 249 F.3d 156, 164 (2d Cir.       66 (denying defendants' motion for summary judgment
2001)); see Farmer, 511 U.S. at 834. That state of mind       as to plaintiff inmate's claims of frigid temperatures,
is one of deliberate indifference, in which a prison          rodent infestation in his cell and collections of human
official "has knowledge that an inmate faces a                waste and sewage water directly in front of his cell); see
substantial risk of serious harm and he disregards that       Reid, 2014 U.S. Dist. LEXIS 117471, 2014 WL
risk by failing to take reasonable measures to abate the      4185195, at *14. However, "'[t]he mere presence of
harm." Hayes, 84 F.3d at 620.                                 vermin in a prisoner's housing area does not constitute
                                                              punishment under the Eighth [or Fourteenth]
                                                              Amendment.'" Cano v. City of New York, No. 13-CV-
a. Objective Prong                                            3341, 119 F. Supp. 3d 65, 2015 U.S. Dist. LEXIS
                                                              109126, 2015 WL 4865993, at *9 (E.D.N.Y. Aug. 13,
To satisfy the objective prong, a plaintiff must plausibly    2015) (quoting McCoy v. Goord, 255 F. Supp. 2d 233,
allege facts indicating that the conditions of his            260 (S.D.N.Y. 2003)) (internal alteration omitted);
confinement resulted "'in unquestioned and serious            accord Mena v. City of New York, No. 12-CV-0028,
deprivations of basic human needs.'" Anderson v.              2014 U.S. Dist. LEXIS 91105, 2014 WL 2968513, at *8-
Coughlin, 757 F.2d 33, 35 (2d Cir. 1985) (quoting             9 (S.D.N.Y. June 27, 2014). The plaintiff must plausibly
Rhodes v. Chapman, 452 U.S. 337, 347, 101 S. Ct.              allege facts suggesting that he was "regularly exposed
2392, 69 L. Ed. 2d 59 (1981)). The Second Circuit has         to infestation or that infestation posed an unreasonable
held "that prisoners may not be deprived of their basic       risk of damage to . . . [his] health." Cano, 2015 U.S.
human needs— [*50] e.g., food, clothing, shelter,             Dist. LEXIS 109126, 2015 WL 4865993, at *9 (granting
medical care, and reasonable safety—and they may not          summary judgment on condition of confinement claim
be exposed to conditions that pose an unreasonable            where, inter alia, the plaintiffs "merely state that they
risk of serious damage to their future health." Jabbar v.     saw roaches, insects, flies, and mice," and nothing
Fischer, 683 F.3d 54, 57 (2d Cir. 2012) (internal             more); Mena, 2014 U.S. Dist. LEXIS 91105, 2014 WL
citations omitted). "[T]here is no static test to determine   2968513, at *10 (dismissing condition of confinement
whether a deprivation is sufficiently serious; the            cause of action where there was "no evidence of vermin
conditions themselves must be evaluated in light of           in significant numbers" and the plaintiff only claimed
contemporary standards of decency." Id. (quotations,          there was "vermin present" in the prison facility).
          Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 295 of 30117 of 21
                                                                         Page
                                            2016 U.S. Dist. LEXIS 16531, *51

Here, Plaintiff alleges that the NCCC "is a[n] unhygienic        sufficient to suggest that the vermin [*54] "infestation
and unsanitary nightmare," that NCCC "has no                     posed an unreasonable risk of damage to . . . [his]
extermination procedures or vermin [*52] control                 health." Cano, 2015 U.S. Dist. LEXIS 109126, 2015 WL
whatsoever," and that the facility is "heavily vermin            4865993, at *9; see Solomon v. Nassau Cty., 759 F.
infested with mice[], roaches, spiders and other bugs."          Supp. 2d 251, 259 (E.D.N.Y. 2011), and that Plaintiff
Pl.'s Opp'n at 2. As a consequence of Defendants'                suffered a "cognizable injury as a result of the poor
purported failure to properly maintain the NCCC "with            conditions of his confinement." Martin v. Cty. of Nassau,
respect to sanitation and extermination of vermin,"              692 F. Supp. 2d 282, 295 (E.D.N.Y. 2010). For these
Plaintiff alleges that he "was bitten by a spider and . . .      reasons, the Court concludes that Plaintiff has satisfied
exposed to MRSA." Am. Compl. § IV. Plaintiff's spider            the objective prong of his conditions of confinement
bite and MRSA diagnosis required medical treatment,              claim.
and Plaintiff alleges that he "continue[s] to feel pain and
discomfort as a result of the poisonous spider bite." Id.
at p. 6; see id. ¶ IV.A. Specifically, Plaintiff suffers from    b. Subjective Prong
"severe pain" and swelling in his back and spine area
which "hinder [him] from doing a lot of the things [he]          Even though Plaintiff has shown that the conditions of
use[d] to do, and leaves [him] with a result of sleepless        his confinement are sufficiently serious, he has failed to
nights." Id. at p. 6. Even though Defendants sent an             satisfy the second, subjective prong of the deliberate
exterminator to his cell, Plaintiff alleges that he still sees   indifference standard, which requires a showing that the
mice, roaches, and spiders at NCCC, id. § II.C.2, and            Defendants acted with a sufficiently culpable state of
that his allegations are based on "personal knowledge"           mind. See Jolly, 76 F.3d at 480. To satisfy the
he has gained throughout two years of detention at that          subjective prong, a plaintiff must allege that the
facility. Pl.'s Opp'n at 2.                                      defendant knew of and disregarded "an excessive risk
                                                                 to inmate health or safety." Jabbar, 683 F.3d at 57; see
Reading Plaintiff's allegations liberally and in his favor,      Farmer, 511 U.S. at 835. "Merely negligent conduct
the Court finds that Plaintiff has alleged enough facts to       does not give rise to claims under the [Eighth or]
show that he was exposed [*53] to objectively serious            Fourteenth Amendment." Jabbar, 683 F.3d at 57; see
prison conditions. See Walker, 717 F.3d at 125. Plaintiff        also Walker, 717 F.3d at 125 ("To meet the subjective
has alleged more than the mere presence of vermin at             element, the plaintiff must show that the defendant
NCCC. See Mena, 2014 U.S. Dist. LEXIS 91105, 2014                acted with 'more than mere negligence.'") (quoting
WL 2968513, at *10. Plaintiff claims that NCCC is                Farmer, 511 U.S. at 835). "Evidence that a risk was
"heavily infested" with roaches, mice, spiders, and other        'obvious or otherwise must have been known to a
bugs and that, due to Defendants' failure to implement           defendant' may be sufficient for a fact finder to conclude
regular procedures for extermination, he was bitten by a         that the defendant was actually aware of the risk."
spider and exposed to MRSA. See Am Compl. § IV.,                 Walker, 717 F.3d at 125 (quoting [*55] Brock v. Wright,
IV.A; Pl.'s Opp'n at 2. Plaintiff's spider bite may have         315 F.3d 158, 164 (2d Cir. 2003)). However, "prison
been an isolated incident, but there is nothing in               officials who actually knew of a substantial risk to inmate
Plaintiff's submissions to suggest that the conditions he        health or safety may be found free from liability if they
complains of were "temporary or occasional." Reid,               responded reasonably to the risk, even if the harm
2014 U.S. Dist. LEXIS 117471, 2014 WL 4185195, at                ultimately was not averted." Farmer, 511 U.S. at 844-45.
*14. Rather, Plaintiff appears to allege that the vermin         In sum, "a prison official may be held liable . . . for
infestation has been a problem throughout the two years          denying humane conditions of confinement only if he
he has been confined at NCCC. See Pl.'s Opp'n at 2.              knows that inmates face a substantial risk of serious
Moreover, Plaintiff's allegations could be reasonably            harm and disregards that risk by failing to take
construed as stating that he is "regularly exposed to            reasonable measures to abate it." Id. at 847.
infestation" at NCCC, Cano, 2015 U.S. Dist. LEXIS
109126, 2015 WL 4865993, at *9, and that vermin exist            Here, Plaintiff's Amended Complaint states that, after he
there in "significant numbers," Mena, 2014 U.S. Dist.            filed grievances regarding his spider bite and the
LEXIS 91105, 2014 WL 2968513, at *10. Finally,                   presence of vermin in his cell, Defendants sent an
Plaintiff asserts that his spider bite and MRSA diagnosis        exterminator to treat his cell. See Am Compl. § II.C.2.
required medical treatment, and that he still experiences        Thus, by Plaintiff's own admission, prison officials have
pain emanating from the site of the "poisonous" spider           taken measures to address the vermin infestation
bite. See Am. Compl. at p. 6. These allegations are              problem of which Plaintiff complained. See Farmer, 511
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 296 of 30118 of 21
                                                                        Page
                                           2016 U.S. Dist. LEXIS 16531, *55

U.S. at 847. Although Plaintiff states that he still sees      2006). The plaintiff must allege facts which plausibly
roaches, spiders, and mice after the extermination, this       show first, that he or she had an objectively "serious
allegation is not sufficient to show that Defendants were      medical condition," and, second, that this condition was
deliberately indifferent to his health or safety. See Nolley   met with subjective "deliberate indifference" on the part
v. Lord, No. 96-CV-1621, 1997 U.S. Dist. LEXIS 17651,          of the defendants. Caiozzo, 581 F.3d at 72 (quoting
1997 WL 698172, at *7 (S.D.N.Y. Nov. 10, 1997)                 Cuoco v. Moritsugu, 222 F.3d 99, 106 (2d Cir. 2000));
("[A]llegations of the mere presence of roaches, ticks         see Salahuddin, 467 F.3d at 279-81; Hathaway, 37 F.3d
and cats, with no evidence to rebut defendants'                at 66 ("First, the alleged deprivation must be, in
affidavits that prison officials have taken measures to        objective terms, 'sufficiently serious.' Second, the
address [*56] these problems, do not rise to deliberate        charged official must act with a sufficiently culpable
indifference on the part of prison officials."); see also      state of mind." (internal citations omitted)). "[N]ot every
Summerville v. Faciuna, No. 05-CV-6459, 2009 U.S.              lapse in medical care is a constitutional wrong."
Dist. LEXIS 69294, 2009 WL 2426021, at *9 (W.D.N.Y.            Salahuddin, 467 F.3d at 279. Thus, if the plaintiff fails to
Aug. 6, 2009) (granting summary judgment dismissing            satisfy either the objective or subjective prong, his or her
the plaintiff's condition of confinement claim where           deliberate indifference claim must be dismissed. See,
evidence showed that the prison superintendent had the         e.g., Butler v. Suffolk Cnty. Corr. Facility Med. Ctr., No.
plaintiff's cell sprayed by an exterminator and replaced       11-CV-1463, 2013 U.S. Dist. LEXIS 40493, 2013 WL
the window screen of the cell, and where the plaintiff         1193065, at *5 (E.D.N.Y. Mar. 22, 2013); Stevens v.
"failed to point to any evidence suggesting that [the          City of N.Y., No. 12-CV-3808, 2013 U.S. Dist. LEXIS
defendant] acted with reckless indifference to [p]laintiff's   2851, 2013 WL 81327, at *3, *3 n.1 (S.D.N.Y. Jan. 8,
health and safety by allowing him to be exposed to             2013), aff'd, 541 F. App'x 111 (2d Cir. 2013) (citing
bugs"); Shire v. Greiner, No. 02-CV-6061, 2007 U.S.            Goris v. Breslin, 402 F. App'x 582, 584 (2d Cir. 2010)).
Dist. LEXIS 98958, 2007 WL 840472, at *13 (S.D.N.Y.
Mar. 15, 2007) (evidence that the prison official
defendant arranged to have exterminators treat the             a. Objective Prong
plaintiff's cells "belie[d his] unsupported claim that [the
defendant] was deliberately indifferent to his needs");        To satisfy the objective prong of the deliberate
see generally Townsend v. Clemons, No. 12-CV-03434,            indifference standard, a plaintiff must show "his [or her]
2013 U.S. Dist. LEXIS 30212, 2013 WL 818662, at *8             medical need was 'a condition of urgency, one that may
(S.D.N.Y. Jan. 30, 2013) report and recommendation             produce death, degeneration, or extreme pain.'"
adopted, 2013 U.S. Dist. LEXIS 30225, 2013 WL                  Johnson v. Wright, 412 F.3d 398, 403 (2d Cir. 2005)
868605 (S.D.N.Y. Mar. 4, 2013) (dismissing the                 (quoting Hemmings v. Gorczyk, 134 F.3d 104, 108 (2d
plaintiff's sanitation-related claims where the plaintiff      Cir. 1998)); see Salahuddin, 467 F.3d at 279.
"has not linked any of these alleged deprivations to
defendants' 'deliberate indifference'"). For these             Here, Plaintiff [*58] alleges that he was bitten by a
reasons, the Court concludes that Plaintiff has not            spider and contracted a MRSA infection. See Am.
established the subjective element of his conditions of        Compl. § IV; IV.A . There is "no[] dispute that MRSA
confinement claim, and his claim should therefore be           constitutes a serious medical condition that may
dismissed.                                                     produce death, degeneration, or extreme pain."
                                                               Washington v. Westchester Cty. Dep't of Correction, No.
                                                               13-CV-5322, 2014 U.S. Dist. LEXIS 58015, 2014 WL
2. Inadequate Medical Care                                     1778410, at *5 (S.D.N.Y. Apr. 25, 2014); see Gaines,
                                                               2013 U.S. Dist. LEXIS 174241, 2013 WL 6410311, at *5
Similar    to   a   claim     decrying     conditions  of      ("MRSA indeed could be a sufficiently serious
confinement, [*57] a cause of action for inadequate            condition.") (citing Wargula v. Erie Cnty. Sheriff Dep't,
medical care under the Eighth or Fourteenth                    No. 08—CV—0280, 2010 U.S. Dist. LEXIS 5685, 2010
Amendment requires the plaintiff to show that the              WL 376402, at *4 (W.D.N.Y. Jan. 25, 2010) (assuming
defendants were deliberately indifferent to his or her         that the plaintiff's MRSA infection constituted a
serious medical needs. Hathaway v. Coughlin, 37 F.3d           sufficiently serious medical condition); Ramirez v.
63, 66 (2d Cir. 1994) (citing Estelle v. Gamble, 429 U.S.      Strange, No. 08—CV—0906, 2010 U.S. Dist. LEXIS
97, 105, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976)). This         99252, 2010 WL 3828002, at *8 (D. Conn. Sept. 21,
standard has both an objective and a subjective prong.         2010) (defendants conceded that a MRSA infection is a
Id.; Salahuddin v. Goord, 467 F.3d 263, 279-81 (2d Cir.        serious medical need)); accord Mathews v. Pallito, No.
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 297 of 30119 of 21
                                                                        Page
                                           2016 U.S. Dist. LEXIS 16531, *58

12-CV-58, 2014 U.S. Dist. LEXIS 137353, 2014 WL                According to the Amended Complaint, Plaintiff received
4805333, at *11 (D. Vt. Sept. 26, 2014). Moreover, in          medical treatment for his spider bite the same day he
light of Plaintiff's allegations describing the severity of    filed an emergency sick call request. See Am. Compl. at
his spider bite, i.e., that it swelled to the size of a golf   p. 6. When a sample taken from Plaintiff's wound came
ball, had to be drained of pus and blood by Armor              back from the lab a week later showing that Plaintiff
medical staff, and continues to cause him "severe pain"        tested positive for MRSA, Plaintiff was immediately
requiring him to take "numerous pain killers and muscle        transferred to the medical clinic, where he remained
relaxer[s]," Am Compl. at p. 6-7, the Court finds that         until he was "medical[y] cleared for MRSA." Id.; see
Plaintiff has demonstrated, at this stage of the litigation,   Gaines, 2013 U.S. Dist. LEXIS 174241, 2013 WL
that this injury was also objectively serious. See Tiggs v.    6410311, at *5 (finding allegations of deliberate
City of New York, No. 07—CV—7254, 2009 U.S. Dist.              indifference insufficient where the "[p]laintiff alleges that
LEXIS 23299, 2009 WL 602991, at *2 (S.D.N.Y. Feb.              he complained of a 'condition' through a sick call, that
24, 2009) ("Although failure to treat an insect bite unto      [d]efendants did not treat him until three days later, and
itself likely does not rise to the level of a constitutional   that infection then "'set in'"). Although Plaintiff maintains
violation, failure [*59] to timely treat a bite that appears   that he still suffers "severe pain" in his back and spine
seriously infected—as Plaintiff's bite may have been           from the spider bite, Plaintiff admits that Armor medical
when he requested and was denied medical attention—            staff have prescribed him antibiotics, pain medications
could conceivably constitute such a violation . . . .          and muscle relaxers in response to his discomfort, [*61]
[D]epending on the appearance of Plaintiff's alleged           and that he is currently taking "6 pills." Am. Compl. at
injury when he requested and was denied medical                pp. 6-7. In fact, Plaintiff has listed nine "witnesses" from
assistance, Plaintiff may be able to establish that his        Armor whom Plaintiff claims dressed his spider bite
medical need was 'sufficiently serious' to satisfy the         wound and prescribed him various medications. See id.
objective prong of the deliberate indifferen[ce] test.")       at 8-9.
(footnote omitted). Accordingly, Plaintiff has satisfied the
first prong of his claim for inadequate medical care.          Accordingly, in light of Plaintiff's allegations that he has
                                                               received ongoing medical treatment at NCCC, Plaintiff
                                                               has not shown that Defendants acted with the requisite
b. Subjective Prong                                            deliberate indifference to his serious medical needs.
                                                               See Thomas v. Westchester Cty., No. 12-CV-6718,
Plaintiff must also show, however, that Defendants             2013 U.S. Dist. LEXIS 93697, 2013 WL 3357171, at *4
acted with "a sufficiently culpable state of mind" in          (S.D.N.Y. July 3, 2013) (noting that the plaintiff's
denying him adequate medical care. Salahuddin, 467             amended complaint "details the ongoing medical
F.3d at 280-81; see Hathaway, 99 F.3d at 553. "To              treatment that he received" and holding that the plaintiff
satisfy the second prong, the plaintiff must allege that       "has not set forth any facts plausibly showing that any
the defendants 'knew of and disregarded an excessive           Defendant's occasional failure to change his bandages
risk to inmate health or safety' and that they were 'aware     was accompanied by the requisite state of mind"); see
of facts from which the inference could be drawn that a        also McKenna v. Wright, No. 01-CV-6571, 2002 U.S.
substantial risk of serious harm exists, and . . . also        Dist. LEXIS 3489, 2002 WL 338375, at *6 (S.D.N.Y.
draw the inference.'" Thomas v. Nassau Cnty. Corr. Ctr.,       Mar. 4, 2002) ("Instead of illustrating that Defendants
288 F. Supp. 2d 333, 339 (E.D.N.Y. 2003) (quoting              acted with deliberate indifference to his serious medical
Chance, 143 F.3d at 703) (internal alterations omitted);       condition, Plaintiff's moving papers and accompanying
see Caiozzo; 581 F.3d at 72 (quoting Farmer, 511 U.S.          exhibits, as well as Defendants' opposition papers and
at 837); see also Collazo v. Pagano, 656 F.3d 131, 135         affidavits, show that the defendant physicians provided
(2d Cir. 2011) ("Subjectively, the official must have          adequate medical care in light of the difficult
acted with the requisite state of mind, the 'equivalent of     circumstances presented by Plaintiff's related Hepatitis
criminal [*60] recklessness.'") (quoting Hathaway, 99          C and decompensated cirrhosis conditions."). "Even
F.3d at 553).                                                  affording Plaintiff the [*62] special solicitude due pro se
                                                               litigants, there are simply no facts rendering it plausible
Here, Plaintiff has not alleged any facts to show that         that Defendants acted with a state of mind akin to
Defendants acted deliberately indifferent to his medical       criminal recklessness." Thomas, 2013 U.S. Dist. LEXIS
needs. To the contrary, Plaintiff's assertions indicate        93697, 2013 WL 3357171, at *5 (citing Phelps v.
that Defendants consistently administered medical care         Kapnolas, 308 F.3d 180, 186 (2d Cir. 2002)). For these
to treat his spider bite and the resulting MRSA infection.     reasons, the Court concludes that Plaintiff has not
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 298 of 30120 of 21
                                                                        Page
                                           2016 U.S. Dist. LEXIS 16531, *62

established the subjective element of his inadequate           VI. LEAVE TO RE-PLEAD
medical care claim, and his claim should therefore be
dismissed.                                                     Plaintiff previously moved to amend his Complaint. See
                                                               DE 13. Judge Bianco granted Plaintiff's motion on the
Accordingly, the Court respectfully recommends to              grounds that Plaintiff was "permitted to file an
Judge Bianco that Defendants' motion be GRANTED to             amended [*64] complaint as of right" pursuant to Rule
the extent it seeks dismissal of Plaintiff's Section 1983      15(a)(1)(B). DE 14. Although Plaintiff has not made a
claims for failure to adequately allege a deprivation of       second request for leave to amend his pleadings, the
his constitutional rights.                                     Court has considered whether Plaintiff should be given
                                                               an opportunity to re-plead his claims against the
                                                               Defendants.
D. State Law Negligence Claims
                                                               "When addressing a pro se complaint, a district court
In addition to his Section 1983 claims, Plaintiff raises       should not dismiss without granting leave to amend at
negligence claims against Defendants based on their            least once when a liberal reading of the complaint gives
failure to properly maintain NCCC. See Am Compl. § V.          any indication that a valid claim might be stated." Aquino
Negligence is a state common law claim. Under 28               v. Prudential Life & Cas. Ins. Co., 419 F. Supp. 2d 259,
U.S.C. § 1367, which governs a federal court's exercise        278 (E.D.N.Y. 2005); see also Thompson v. Carter, 284
of supplemental jurisdiction, "[t]he district court may        F.3d 411, 419 (2d Cir. 2002) ("The liberal pleading
decline to exercise supplemental jurisdiction over a           standards applicable to pro se civil rights complaints in
claim . . . [if] the district court has dismissed all claims   this circuit require that the district court give [plaintiff] an
over which it has original jurisdiction." 28 U.S.C. §          opportunity to flesh out his somewhat skeletal
1367(c)(3); see Spiegel v. Schulmann, 604 F.3d 72, 78          complaints before dismissing them"). The Second
(2d Cir. 2010). Indeed, "in the usual case in which all        Circuit has stated that "[w]hen a motion to dismiss is
federal-law claims are eliminated before trial, the            granted, the usual practice is to grant leave to amend
balance of factors [of judicial economy, [*63]                 the complaint." Hayden v. Cnty. of Nassau, 180 F.3d 42,
convenience, fairness, and comity] will point toward           53 (2d Cir. 1999), overruled on other grounds by
declining to exercise jurisdiction over the remaining          Gonzaga v. Doe, 536 U.S. 273, 122 S. Ct. 2268, 153 L.
state-law claims." Carnegie—Mellon Univ. v. Cohill, 484        Ed. 2d 309 (2002); see also Fed. R. Civ. P. 15(a)(2)
U.S. 343, 350 n.7, 108 S. Ct. 614, 98 L. Ed. 2d 720            ("The court should freely give leave [to amend] when
(1988); see Tops Mkts., Inc. v. Quality Markets, Inc.,         justice so requires."). Thus, a court should only deny a
142 F.3d 90, 103 (2d Cir. 1998) ("[W]hen all federal           pro se plaintiff leave to amend when "it is 'beyond doubt
claims are eliminated in the early stages of litigation, the   that the plaintiff can provide no set of facts in support' of
balance of factors generally favors declining to exercise      his amended claims." Pangburn v. Culbertson, 200 F.3d
pendent jurisdiction over remaining state law claims and       65, 71 (2d Cir. 1999) (quoting Ricciuti v. N.Y. City
dismissing them without prejudice.") (emphasis in              Transit Auth., 941 F.2d 119, 123 (2d Cir. 1991)).
original).
                                                               Even under this liberal standard, however, a court may
Here, the Court has recommended that Plaintiff's               decline [*65] to provide the plaintiff with an opportunity
Section 1983 claims be dismissed. The Court further            to re-plead if the court finds that the plaintiff "cannot
finds that there are no exceptional circumstances in this      correct the defects in his federal claims" and therefore
case which would require the Court to decide Plaintiff's       "any attempt to amend the pleading . . . would be futile."
negligence claims. Likewise, interests of judicial             Shorter v. Rice, No. 12-CV-0111, 2012 U.S. Dist. LEXIS
economy, convenience, comity and fairness are not              54028, 2012 WL 1340088, at *5 (E.D.N.Y. Apr. 10,
violated by refusing to entertain matters of state law in      2012); see Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d
this case. See generally Carnegie—Mellon Univ., 484            Cir. 2000) ("The problem with [plaintiff's] cause[ ] of
U.S. at 350 n.7. Accordingly, this Court respectfully          action is substantive; better pleading will not cure it.
recommends to Judge Bianco that the Court decline              Repleading would thus be futile. Such a futile request to
supplemental jurisdiction over Plaintiff's negligence          replead should be denied."). To that end, denial of leave
claims, and that these claims be DISMISSED, without            to amend on the basis of futility may be appropriate
prejudice.                                                     where a claim is dismissed on the grounds that a party
                                                               lacks the capacity to be sued. See, e.g., Parker v.
                                                               Mangano, No. 15-CV-1258, 2015 U.S. Dist. LEXIS
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 299 of 30121 of 21
                                                                        Page
                                            2016 U.S. Dist. LEXIS 16531, *65

51659, 2015 WL 1841358, at *4 (E.D.N.Y. Apr. 20,                Federal Rules of Civil Procedure, the parties shall have
2015) (denying leave to re-plead claims against Nassau          fourteen (14) days from service of this Report and
County Jail because "any amendment to plaintiff's               Recommendation to file written objections. See also
claims against the Jail would be futile because it lacks        FED. R. CIV. P. 6(a) and (e). Such objections shall be
capacity to be sued"); Joseph v. Nassau Cnty. Corr.             filed with the Clerk of the Court via ECF. Any objections
Ctr., No. 12-CV-4414, 2013 U.S. Dist. LEXIS 59118,              being filed by a pro se litigant are to be sent by first-
2013 WL 1702162, at *9, n.5 (E.D.N.Y. Apr. 19, 2013)            class mail to the Clerk of the Court. A courtesy copy of
(holding that, because the Nassau County Correctional           any objections filed is to be sent to the Chambers of the
Center and the Nassau County Sheriff's Department               Honorable Joseph F. Bianco, and to the Chambers of
"are not suable entities[,] . . . it is abundantly clear that   the undersigned. Any requests for an extension of time
any attempt to re-plead claims against those particular         for filing objections must be directed to Judge Bianco
entities would be futile.").                                    prior to the expiration of the fourteen (14) day period for
                                                                filing objections. Failure to file objections will result in a
Based on the foregoing case law and the Court's                 waiver of those objections for purposes of appeal.
analysis of Plaintiff's claims set forth supra in this Report   Thomas v. Arn, 474 U.S. 140, 155, 106 S. Ct. 466, 88 L.
and Recommendation, the Court recommends to Judge               Ed. 2d 435 (1985); Beverly v. Walker, 118 F.3d 900,
Bianco that Plaintiff's [*66] claims against NCCC be            901 (2d Cir. 1997), cert. denied, 522 U.S. 883, 118 S.
dismissed with prejudice, and without leave to re-plead,        Ct. 211, 139 L. Ed. 2d 147 (1997); Savoie v. Merchants
because NCCC is not a suable entity. As to Sheriff              Bank, 84 F.3d 52, 60 (2d Cir. 1996).
Sposato and Nassau County, although the current
allegations are deficient, there is some "indication that a     Defendants' counsel is directed to serve a copy of
valid claim might be stated" against these defendants.          this Report and Recommendation upon the Pro Se
Cuoco, 222 F.3d at 112 (internal quotation marks and            Plaintiff forthwith by overnight mail and first-class
citation omitted). As discussed in this Report and              mail and to file proof of such service on ECF.
Recommendation, if Plaintiff intends to re-plead his
                                                                SO ORDERED.
inadequate medical care claim, he will need to
demonstrate that he has complied with the applicable            Dated: Central Islip, New York
exhaustion requirements. Accordingly, the Court
respectfully recommends to Judge Bianco that Plaintiff          February 2, 2016
be granted leave to re-plead his Section 1983 claims
and state law claims against Sheriff Sposato and                /s/ A. Kathleen Tomlinson [*68]
Nassau County.
                                                                A. KATHLEEN TOMLINSON

                                                                U.S. Magistrate Judge
VII. CONCLUSION

Based on the foregoing findings, the Court respectfully
                                                                  End of Document
recommends to Judge Bianco that Defendants' motion
to dismiss be GRANTED, in part, and DENIED, in part.
In particular, the Court recommends that the motion be
DENIED insofar as it seeks dismissal based on
Plaintiff's failure to exhaust his administrative remedies
with respect to his conditions of confinement claim, and
that the motion otherwise be GRANTED. The Court
further recommends that [*67] Plaintiff's Amended
Complaint be DISMISSED, without prejudice, and with
leave to amend, with the exception of Plaintiff's claims
against NCCC.


VIII. OBJECTIONS

Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72 of the
          Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 300 of 301


     Neutral
As of: April 23, 2020 7:07 PM Z


                                   Forrest v. Nassau Cnty. Corr. Ctr.
                            United States District Court for the Eastern District of New York
                                  February 25, 2016, Decided; February 25, 2016, Filed
                                                14-CV-6979 (JFB) (AKT)

Reporter
2016 U.S. Dist. LEXIS 25609 *


HORATIO FORREST, Plaintiff, -against- NASSAU                 Opinion
COUNTY CORRECTIONAL CENTER, THE COUNTY
OF NASSAU, AND SHERIFF MICHAEL SPOSATO,                      ORDER
Defendants.
                                                             JOSEPH F. BIANCO, District Judge:

                                                             On November 20,2014, plaintiff filed a complaint in this
                                                             action, proceeding pro se and asserting claims against
Prior History: Forrest v. Cnty. of Nassau, 2016 U.S.
                                                             defendants, the County of Nassau, Nassau County
Dist. LEXIS 16531 (E.D.N.Y., Feb. 2, 2016)
                                                             Correctional Center ("NCCC"), and Sheriff Michael
                                                             Sposato, (collectively, "defendants"). Plaintiff filed an
                                                             amended complaint on April 9, 2015, asserting claims
                                                             against the same defendants. Plaintiff alleges that
Core Terms                                                   defendants violated his constitutional rights by
                                                             subjecting him to unconstitutional conditions of
amended complaint, motion to dismiss, de novo review,        confinement and by acting with deliberate indifference to
report and recommendation, district judge,                   his serious medical needs. On June 1, 2015, defendants
recommended, asserted claim, confinement, entirety,          filed a motion to dismiss, and on July 28, 2015, the
replead, notice                                              Court referred the motion to dismiss to Magistrate Judge
                                                             Tomlinson for a Report and Recommendation ("R&R").
                                                             On February 2, 2016, Magistrate Judge Tomlinson
                                                             issued a memorandum recommending that the motion
Counsel: [*1] Horatio Forrest, Plaintiff, Pro se, East       to dismiss be granted in part and denied in part.
Meadow, NY.                                                  Specifically, [*2]     Magistrate   Judge     Tomlinson
                                                             recommended that defendants' motion be denied
For Nassau County Correctional Center, The County Of         "insofar as it seeks dismissal based on Plaintiff's failure
Nassau, Sheriff Michael Sposato, Defendants: Thomas          to exhaust administrative remedies with respect to his
Lai, Nassau County Attorney Office, Mineola, NY.             conditions of confinement claim," but otherwise, be
                                                             granted. (See R&R, ECF No. 45, at 48.) Magistrate
                                                             Judge Tomlinson recommended that plaintiff's Amended
                                                             Complaint be dismissed "without prejudice and with
Judges: JOSEPH F. BIANCO, United States District             leave to amend, with the exception of Plaintiff's claims
Judge.                                                       against NCCC." (Id.) The R&R instructed that any
                                                             objections to the R&R be submitted within fourteen (14)
                                                             days of receipt of the R&R (See id.) The date for filing
                                                             any objections has since expired, and plaintiff has not
Opinion by: JOSEPH F. BIANCO                                 filed any objection to the R&R.

                                                             Where there are no objections, the Court may adopt the
                                                             report and recommendation without de novo review.
         Case 9:18-cv-00391-LEK-TWD Document 70 Filed 04/23/20 Page 301 of Page
                                                                           301 2 of 2
                                           2016 U.S. Dist. LEXIS 25609, *2

See Thomas v. Arn, 474 U.S. 140, 150, 106 S. Ct. 466,         United States District Judge
88 L. Ed. 2d 435 (1985) ("It does not appear that
Congress intended to require district court review of a
magistrate's factual or legal conclusions, under a de           End of Document
novo or any other standard, when neither party objects
to those findings."); see also Mario v. P & C Food Mkts.,
Inc., 313 F.3d 758, 766 (2d Cir. 2002) ("Where parties
receive clear notice of the consequences, failure timely
to object to a magistrate's report and recommendation
operates as a waiver of further judicial [*3] review of the
magistrate's decision."); cf. 28 U.S.C. § 636(b)(1)(C)
and Fed. R. Civ. P. 72(b)(3) (requiring de novo review
after objections). However, because the failure to file
timely objections is not jurisdictional, a district judge
may still excuse the failure to object in a timely manner
and exercise its discretion to decide the case on the
merits to, for example, prevent plain error. See Cephas
v. Nash, 328 F.3d 98, 107 (2d Cir. 2003) ("[B]ecause the
waiver rule is non jurisdictional, we 'may excuse the
default in the interests of justice.'" (quoting Thomas, 474
U.S. at 155)).

Although plaintiff has waived any objection to the R&R
and thus de novo review is not required, the Court has
conducted a de novo review of the R&R in an
abundance of caution and HEREBY ADOPTS the well-
reasoned and thorough R&R in its entirety.

IT IS ORDERED that the motion to dismiss is granted
and that plaintiff's complaint is dismissed in its entirety
with leave to replead to correct the pleading deficiencies
identified in Magistrate Judge' Tomlinson's R&R.
However, because the NCCC is not a suitable
defendant, the claims against the NCCC are dismissed
with prejudice and without leave to replead. If plaintiff
intends to pursue his claims, he may file an amended
complaint stating claims against all defendants other
than the NCCC [*4] within thirty (30) days of this Order.
Plaintiff is warned that if he fails to file an amended
complaint within thirty days, the Court may dismiss this
case with prejudice, without further notice, for failure to
prosecute, pursuant to Ru1e 4l(b) of the Federal Ru1es
of Civil Procedure.

Dated: February 25, 2016

Central Islip, New York

SO ORDERED

/s/ Joseph F. Bianco

JOSEPH F. BIANCO
